Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 1 of 342




               Exhibit 29




                               1
                      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 2 of 342




From:                                            Hanselman, Mark <HanselmanM@pondco.com>
Sent:                                            Wednesday, September 11, 2019 8:30 AM
To:                                              Dawe, Nick; Gobble, Kevin
Cc:                                              Heyde, John M.; De Fina, Dave; Musch, Brian; Farnsworth, Steve; Fox, Mike; Sadowski,
                                                 David; Wright, Kyle
Subject:                                         [EXTERNAL] Sterigenics - Smyrna Facility Upgrades - Revised Permit Drawings
Attachments:                                     Sterigenics - Smyrna - Revised Permit Drawings (091019).pdf



 CAUTION: This email originated from outside of the organization. DO NOT CLICK links or attachments unless you
 recognize the sender and know the content is safe.
Good Morning Chief Dawe & Mr. Gobble,

Pond has completed the revisions to the permit drawings for the Sterigenics Smyrna Facility Upgrades Project. Attached
are the PDFs of these drawings and a cover letter with a brief explanation of the revisions.

Please let me know if you have any questions.

Thank you for your continued support on this project.

Regards,

Mark Hanselman, P.E., S.E.*
Senior Associate | Project Manager | Director of Structural Engineering

* A full listing of states registered is available upon request.



                         
Pond | 3500 Parkway Lane | Suite 500
Peachtree Corners, Georgia 30092
p 678.336.7740 | f 678.336.7744 | direct 404.748.4710
www.pondco.com




                                                                           1
                                                                          2
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 3 of 342




September 10, 2019

Nicolas Dawe
Division Chief Fire Marshal
Cobb County Fire & Emergency Services
1595 County Services Parkway, Marietta, GA 30008-4201

Kevin Gobble
Chief Building Official
Cobb County Community Development Agency
Development & Inspections
P.O. Box 649
Marietta, GA 30061-0649

RE:    Sterigenics Smyrna Facility Upgrades – Permit Revisions

Dear Chief Dawe and Mr. Gobble,

Pond has completed the revisions to the permit drawings that were previously discussed. These
drawings include the following revisions:

   1. Removal of the spice room, including removal of insulated metal wall panels and ceiling,
      lighting, and fire protection.
   2. Adding insulated metal wall panels on the backside of the building to create an enclosure.
   3. Miscellaneous revisions intended to address existing conditions discovered during construction,
      including:
             a. Capping and sealing roof openings and wall opening where existing fans were
                demolished.
             b. Existing tank vents were modified to capture additional fugitive emissions.
             c. Additional redundant roof top blower fan.
             d. Additional steam coil to protect the drybeds during high humid periods.

Please feel free to contact me at (678) 336-7740 if you have any questions.

Sincerely,

POND & COMPANY



Mark Hanselman, P.E., S.E.
Senior Associate | Project Manager


Enclosure:      Revised permit drawings




                                                   3
                                                                                                                                                                                                                                                    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 4 of 342
                                                                                                               1                                                                           2                                                   3                                                                 4     5                                                     6


                                                                                    APPLICABLE CODES
                                                                                    2012 INTERNATIONAL BUILDING CODE, WITH GEORGIA AMENDMENTS
                                                                                    2012 INTERNATIONAL FIRE CODE, WITH GEORGIA AMENDMENTS
                                                                                    2012 INTERNATIONAL PLUMBING CODE, WITH GEORGIA AMENDMENTS
                                                                                    2012 INTERNATIONAL MECHANICAL CODE, WITH GEORGIA AMENDMENTS
                                                                                    2012 FUEL GAS CODE, WITH GEORGIA AMENDMENTS
                                                                                    2017 NATIONAL ELECTRICAL CODE

                                                                                    OCCUPANCY TYPE: F-1, S-1
                                                                                    CONSTRUCTION TYPE: NEW WORK SHALL CONFORM TO THE REQUIREMENTS OF TYPE IIB
                                                                                                                                                                                                                                            STERIGENICS
                                                                                    EXISTING BUILDING AREA: 76,536 SF, (FULLY SPRINKLERED)
                                                                                    IEBC-EXISTING ALTERATION LEVEL: LEVEL II
                                                                                E


                                                                                                                                                                                                                                          SMYRNA UPGRADES




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                                                                                                    2971 Industrial Court SE, Smyrna, Georgia
                                                                                                                                    ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESCRIPTION
                                                                                                                                                                                                                                                                     09/10/19

                                                                                D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                                                                                                                                                                                                                                                                                                       SHEET INDEX




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                              SHEET
                                                                                                                                                                                                                                                                                                                             NUMBER                             SHEET NAME




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESCRIPTION
                                                                                                                                                                                                                                                                                                                           GENERAL
                                                                                                                                                                                                                                                                                                                           G-001      COVER SHEET & SHEET INDEX
                                                                                                                                                                                                                                                                                                                           STRUCTURAL
                                                                                                                                                                                                                                                                                                                           S-001      GENERAL STRUCTURAL NOTES
                                                                                                                                                                                                                                                                                                                           S-002      SPECIAL INSPECTIONS
                                                                                                                                                                                                                                                                                                                           S-101      FLOOR PLAN
                                                                                                                                                                                                                                                                                                                           S-102      ROOF PLAN
                                                                                C
                                                                                                                                                                                                                                                                                                                           S-201      PARTIAL PLANS
                                                                                                                                                                                                                                                                                                                           S-202      PARTIAL PLANS
                                                                                                                                                                                                                                                                                                                           S-301      CONCRETE & MASONRY SECTIONS & DETAILS
                                                                                                                                                                                                                                                                                                                           S-521      STEEL SECTIONS & DETAILS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                           S-522      STEEL SECTIONS & DETAILS
                                                                                                                                                                                                                                                                                                                           ARCHITECTURAL
                                                                                                                                                                                                                                                                                                                           A-001      GENERAL NOTES, ABBREVIATIONS & SYMBOLS
                                                                                                                                                                                                                                                                                                                           A-101      FLOOR PLAN
                                                                                                                                                                                                                                                                                                                           A-151      ROOF PLAN
                                                                                                                                                                                                                                                                                                                           A-401      NOT USED - DELETED




                                                                                                                                                                                                                                                                                                                                                                                                           ISSUE DATE:
                                                                                                                                                                                                                                                                                                                           A-402      ENLARGED PLANS AND ELEVATIONS                                    1




                                                                                                                                                                                                                                                                                                                                                                                                           09/10/19
                                                                                                                                                                                                                                                                                                                           A-501      ARCHITECTURAL DETAILS
                                                                                                                                                                                                                                                                                                                           A-502      ARCHITECTURAL DETAILS
                                                                                                                                                                                                                                                                                                                           A-601      DOOR AND FRAME SCHEDULE, ELEVATIONS, DETAILS AND FINISH LEGEND




                                                                                                                                                                                                                                                                                                                                                                                                                     FILE NAME:
                                                                                                                                                                                                                                                                                                                           MECHANICAL
                                                                                                                                                                                                                                                                                                                           M-001      MECHANICAL GENERAL NOTES AND ABBREVIATIONS




                                                                                                                                                                                                                                                                                                                                                                                                           SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                           DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                           CHECKED BY:
                                                                                                                                                                                                                                                                                                                           M-002      MECHANICAL SPECIFICATIONS, LEGENDS, AND HVAC DESIGN CRITERIA




                                                                                                                                                                                                                                                                                                                                                                                                           DRAWN BY:
                                                                                                                                                                                                                                                                                                                           MD101      HVAC DEMOLITION PLAN




                                                                                                                                                                                                                                                                                                                                                                                                           30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                           MWH
                                                                                                                                                                                                                                                                                                                           MD120      HVAC DEMOLITION ROOF PLAN




                                                                                                                                                                                                                                                                                                                                                                                                           SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                           DGM

                                                                                                                                                                                                                                                                                                                                                                                                           DGM

                                                                                                                                                                                                                                                                                                                                                                                                           MLK
                                                                                                                                                                                                                                                                                                                           MH101      OVERALL HVAC PLAN
                                                                                                                                                                                                                                                                                                                           MH120      HVAC ROOF PLAN
                                                                                                                                                                                                                                                                                                                           M-501      MECHANICAL DETAILS
                                                                                                                                                                                                                                                                                                                           M-601      MECHANICAL SCHEDULES




                                                                                                                                                                                                                                                                                                                                                                                                                         SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                                           M-800      MECHANICAL
                                                                                                                                                                                                                                                                                                                                      NOT         CONTROLS
                                                                                                                                                                                                                                                                                                                                          USED - DELETED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Peachtree Corners, GA 30092
                                                                                B
                                                                                                                                                                                                                                                                                                                           M-801      MECHANICAL CONTROLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                           M-802      MECHANICAL CONTROLS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                           ELECTRICAL
                                                                                                                                                                                                                                                                                                                           E-001      ELECTRICAL GENERAL NOTES AND ABBREVIATIONS
                                                                                                                                                                                                                                                                                                                           E-002      ELECTRICAL LEGEND
                                                                                                                                                                                                                                                                                                                           ED101      ELECTRICAL DEMOLITION PLAN
                                                                                                                                                                                                                                                                                                                           E-101      LIGHTING PLAN
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                           E-111      POWER PLAN
                                                                                                                                                                                                                                                                                                                           E-121      MECHANICAL POWER ROOF PLAN
                                                                                                                                                                                                                                                                                                                           E-131      HAZARDOUS CLASSIFICATION PLAN
                                                                                                                                                                                                                                                                                                                           E-401      ENLARGED ELECTRICAL ROOMS
                                                                                                                                                                                                                                                                                                                           E-501      ELECTRICAL DETAILS
                                                                                                                                                                                                                                                                                                                           E-601      ONE-LINE DIAGRAM
                                                                                                                                                                                                                                                                                                                           E-602      MECHANICAL AND LIGHT FIXTURE SCHEDULES




                                                                                                                                                                                                                                                                                                                                                                                                                                           COVER SHEET & SHEET INDEX
                                                                                                                                                                                                                                                                                                                           E-603      PANELBOARD SCHEDULES
                                                                                                                                                                                                                                                                                                                           E-701      ELECTRICAL SPECIFICATIONS
                                                                                                                            N                                                                                                                                                   N

                                                                                                   VICINITY MAP                                                                                                                 PROJECT SITE       PROJECT SITE


                                                                                A




                                                                                                                                                                                                                                                               3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                SHEET ID
9/10/2019 4:25:45 PM




                                                                                                                                                                                                                                                               Peachtree Corners, GA 30092
                                                                                                                                                                                                                                                               Phone (678) 336-7740
                                                                                                                                                                                                                                                               Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                    G-001
                                                                                                                                                  Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                  these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                    4                                        ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 5 of 342
                                                                                    1                                            2                                                                       3                                                                        4                                                                                  5                                                                                           6


                                                                                                                                                                                ARCHITECTURAL ABBREVIATIONS                                                                             GENERAL NOTES:
                                                                                                              A.F.                           ACCESS FLOORING                          GA.              GAGE OR GAUGE                  RAF           RAISED ACCESS FLOOR                 1. THE DRAWINGS INDICATE THE GENERAL EXTENT OF WORK. THE                                       17. INTERIOR FINISH MATERIALS SHALL COMPLY WITH THE
                                                                                                              A.F.F.                         ABOVE FINISHED FLOOR                     GALV.            GALVANIZED                     RECEP.        RECEPTIONIST                        DRAWINGS ARE NOT INTENDED TO INDICATE OR DESCRIBE ALL WORK                                     REQUIREMENTS OF APPLICABLE CODES, ORDINANCES AND REGULATORY
                                                                                                              ACC. DR.                       ACCESS DOOR / PANEL                      G.B.F.           GYPSUM BOARD FURRING           REF.          REFERENCE                           REQUIRED FOR THE FULL PERFORMANCE AND COMPLETION OF THE                                        AGENCIES.
                                                                                                              ADAAG                          AMERICAN WITH DISABILITIES               GFCI             GOVERNMENT FURNISHED           REINF.        REINFORCEMENT                       REQUIREMENTS OF THE CONTRACT DOCUMENTS.                                                        18. DISSIMILAR METALS SHALL BE ISOLATED FROM EACH OTHER TO AVOID
                                                                                                                                             ACCESSIBILITY GUIDELINES                                  CONTRACTOR INSTALLED           REQ'D.        REQUIRED                            2. THE ENUMERATION OF PARTICULAR ITEMS OF WORK IN ONE PORTION                                  GALVANIC CORROSION.
                                                                                                              ACCESS.                        ACCESSORIES                              GFGI             GOVERNMENT FURNISHED           REV.          REVISIONS / REVISED                 OF THE CONTRACT DOCUMENTS SHALL NOT BE CONSTRUED TO                                            19. NOTES APPEAR ON VARIOUS SHEETS FOR DIFFERENT SYSTEMS AND
                                                                                                              ADJ.                           ADJUST/ ADJUSTABLE                                        GOVERNMENT INSTALLED           R.D.          ROOF DRAIN                          EXCLUDE OTHER ITEMS NECESSARY OR IMPLIED THEREFROM.                                            MATERIALS. SHEETS ARE TO BE REVIEWED AND NOTES ON INDIVIDUAL
                                                                                                              ACOUST.                        ACOUSTICAL                               G.L.             GIRT LINE                      RH            RIGHT HAND                          3. THE CONTRACTOR IS RESPONSIBLE FOR THE COORDINATION OF THE                                   SHEETS SHALL BE APPLIED TO RELATED DRAWINGS AND DETAILS.
                                                                                                              A.B.                           ANCHOR BOLT                              G.P.             GLOSSY PAINT                   RHR           RIGHT HAND REVERSE                  WORK SO THAT NO WORK SHALL BE LEFT IN AN UNFINISHED OR                                         20. A FINISH INDICATION ON A WALL SHALL MEAN THE ENTIRE LENGTH
                                                                                                              ACT                            ACOUSTICAL CEILING TILE                  GL.              GLASS                          RM.           ROOM                                INCOMPLETE CONDITION.                                                                          AND HEIGHT OF WALL IS TO BE FINISHED OR FIRE-RATED AS INDICATED.
                                                                                E                             ANOD.                          ANODIZED                                 GOVT.            GOVERNMENT                     R.O.          ROUGH OPENING                       4. WORK SHALL CONFORM TO APPLICABLE INDUSTRY AND                                               21. WHEN NON-DIMENSIONED PARTITIONS APPEAR IN CONJUNCTION WITH
                                                                                                              A.C.                           AIR CONDITIONING                         GYP.             GYPSUM                         RB            RUBBER BASE                         MANUFACTURER'S PUBLISHED STANDARDS FOR QUALITY OF MATERIALS                                    DOOR OPENINGS, THE DOOR WIDTH AND THE DOOR FRAME DETAILS
                                                                                                              AL / ALUM.                     ALUMINUM                                 GYP. BD. (GWB)   GYPSUM BOARD                                                                     AND WORKMANSHIP, AS WELL AS, ALL REQUIREMENTS IN THESE                                         DETERMINE THE LOCATION OF ADJACENT WALLS AND FRAMES.
                                                                                                              &                              AND                                                                                      SC            SEALED CONCRETE                     DRAWINGS AND SPECIFICATIONS. ANY CONFLICTING REQUIREMENTS OF                                   22. DETAILS NOT SHOWN ARE SIMILAR IN CHARACTER TO THOSE
                                                                                                              L                              ANGLE                             HKS                     HOOKS                          SCW           SOLID CORE WOOD                     THE SOURCES LISTED ABOVE SHALL BE BROUGHT TO THE ARCHITECT                                     DETAILED. WHERE SPECIFIC DIMENSIONS, DETAILS OR DESIGN INTENT
                                                                                                              APP.                           APPROVED                          HR.                     HANDRAIL                       SCHED.        SCHEDULE                            ATTENTION PRIOR TO PROCEEDING WITH THE WORK.                                                   CANNOT BE DETERMINED, CONSULT THE ARCHITECT BEFORE
                                                                                                              APPROX.                        APPROXIMATE                       HDW.                    HARDWARE                       SECT.         SECTION                             5. THE CONTRACTOR SHALL PROTECT EXISTING, IN-PLACE, AND NEW                                    PROCEEDING WITH THE WORK.
                                                                                                              ARCH.                          ARCHITECTURAL                     HGT.                    HEIGHT                         S.G.P.        SEMI-GLOSS PAINT                    WORK.                                                                                          23. THE CONTRACTOR SHALL COORDINATE MECHANICAL AND ELECTRICAL
                                                                                                              @                              AT                                H.                      HIGH                           SSK           SERVICE SINK                        6. WORK NOTED "N.I.C." IS NOT MEANT TO BE PART OF THE                                          FLOOR AND WALL SLEEVES INCLUDING CONDUITS WITH ALL MECHANICAL,
                                                                                                              AT / FP                        ANTI TERRORISM / FORCE PROTECTION H.P.                    HIGH POINT                     SHT. MET.     SHEET METAL                         CONSTRUCTION SCOPE OF WORK AGREEMENT.                                                          ELECTRICAL, PLUMBING, FIRE PROTECTION, STRUCTURAL AND
                                                                                                              AVG.                           AVERAGE                           H.M.                    HOLLOW METAL                   SIM.          SIMILAR                             7. THE CONTRACTOR SHALL PAY FOR AND COORDINATE THE REMOVAL                                     ARCHITECTURAL DRAWINGS.
                                                                                                              A.W.I.                         ARCHITECTURAL WOODWORK INSTITUTE  HORIZ.                  HORIZONTAL                     STC           SOUND TRANSMISSION CLASS            AND LEGAL DISPOSAL OF MATERIALS AND RUBBISH.                                                   24. PROVIDE ACCESS PANELS AS REQUIRED BY APPLICABLE CODES AND
                                                                                                                                                                               HB                      HOSE BIBB                      SPEC(S)       SPECIFICATION                       8. ONCE ON SITE, THE CONTRACTOR SHALL VERIFY ALL DIMENSIONS                                    AS REQUIRED FOR MECHANICAL EQUIPMENT AND PLUMBING WORK. ALL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DATE
                                                                                                              B.H.M.I.                       BUILDER'S HARDWARE MANUFACTURER'S H.V.A.C.                HEATING VENTILATION & AIR      SFRM          SPRAYED FIRE RESISTIVE              AND SHALL VERIFY ALL NEW AND EXISTING CONDITIONS, SHOWN ON                                     ACCESS PANELS SHALL BE CONCEALED AND LOCATIONS SHALL BE
                                                                                                                                             ASSOCIATION, INC.                                         CONDITIONING                                 MATERIAL                            THESE DRAWINGS. THE CONTRACTOR SHALL NOTIFY THE ARCHITECT IN                                   REVIEWED WITH THE ARCHITECT PRIOR TO PROCEEDING.
                                                                                                              BM.                            BEAM                                                                                     SQ.           SQUARE                              WRITING OF ANY DIFFERING CONDITIONS BEFORE COMMENCEMENT OF                                     25. PIPE DUCTS AND BUS DUCTS THAT PENETRATE FLOOR SLABS OR
                                                                                                              BLKG.                          BLOCKING                          IMP                     INSULATED METAL PANEL          ST.           STAIN                               WORK.                                                                                          WALL PARTITIONS SHALL BE INSTALLED IN A MANNER THAT WILL
                                                                                                              BD.                            BOARD                             IN.                     INCH                           S.S.          STAINLESS STEEL                     9. DO NOT SCALE DRAWINGS; DIMENSIONS GOVERN, LARGE SCALE                                       PRESERVE THE MOISTURE RESISTIVENESS, FIRE RATING, AND
                                                                                                              B.O.D.                         BASIS OF DESIGN                   I.D.                    INSIDE DIAMETER                STD.          STANDARD                            DETAILS GOVERN OVER SMALL SCALE DETAILS. THE CONTRACTOR                                        STRUCTURAL INTEGRITY OF THE BUILDING.
                                                                                                              BTM.                           BOTTOM                            INSUL.                  INSULATION                     STL.          STEEL                               SHALL NOTIFY THE ARCHITECT IN WRITING OF ANY DIFFERING                                         26. DO NOT CUT INTO, REMOVE OR ALTER ANY STRUCTURAL MEMBER OR
                                                                                                              BLDG.                          BUILDING                          INT.                    INTERIOR                       STOR.         STORAGE                             CONDITIONS BEFORE COMMENCEMENT OF WORK.                                                        PORTION OF THE FLOOR SYSTEM UNLESS IT IS SPECIFICALLY NOTED OR
                                                                                                              B.U.R.                         BUILT-UP ROOFING                                                                         STRUCT.       STRUCTURAL                          10. UNLESS NOTED OTHERWISE, ALL GYPSUM BOARD SURFACES ARE TO                                   SHOWN ON THE STRUCTURAL DRAWINGS.
                                                                                                                                                                               JAN.                    JANITOR                        SUSP.         SUSPENDED                           RECEIVE ONE PRIMER COAT AND TWO COATS OF PAINT.                                                27. INTERIOR PARTITION MOVEMENT CONTROL:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DESCRIPTION
                                                                                                              CFCI                           CONTRACTOR FURNISHED CONTRACTOR J.C.                      JANITOR'S CLOSET                                                                 11. DIMENSIONS NOTED AS 'HOLD' SHALL NOT VARY BY MORE THAN 1/8"                                  A. VERTICAL CONTROL JOINTS FOR ANY WALL LENGTH ARE TO OCCUR
                                                                                                                                             INSTALLED                         JT.                     JOINT                          TOIL. / TLT   TOILET                              FROM SIDE TO SIDE OR FROM FRONT TO BACK, FINISHED SURFACE TO                                   AT NOT MORE THAN 30'-0" O.C. IN THE HORIZONTAL DIRECTION, UNLESS
                                                                                                              CH.                            CHANNEL                           JST.                    JOIST                          TEL.          TELEPHONE                           FINISHED SURFACE.                                                                              NOTED OTHERWISE.
                                                                                                              CPT.                           CARPET                                                                                   THK.          THICK                               12. NFPA 241, STANDARD FOR SAFEGUARDING CONSTRUCTION, AND                                        B. PROVISIONS SHALL BE MADE IN THE DESIGN, FABRICATION, AND
                                                                                                              CLG.                           CEILING                           K.P.                    KICK PLATE                     T'HOLD        THRESHOLD                           ALTERATION OPERATIONS SHALL BE APPLIED.                                                        INSTALLATION OF INTERIOR PARTIONS FOR TYPICAL FLOOR DEFLECTIONS
                                                                                                              CLG. HT.                       CEILING HEIGHT                                                                           TG            TEMPERED GLASS                      13. WALL AND/OR CEILING ASSEMBLIES THAT ARE IDENTIFIED WITH A                                  OF THE STRUCTURE UNDER SUPERIMPOSED LOADS AS FOLLOWS:
                                                                                D                             CTR.                           CENTER                            LAM.                    LAMINATE                       T/            TOP OF                              FIRE RESISTIVE RATING SHALL BE CONSTRUCTED AS DETAILED HEREIN.                                 TYPICAL ROOF/FLOOR MEMBERS: SPAN/360 BUT NOT LESS THAN 1/2”.
                                                                                                              CL                             CENTER LINE                       LDG.                    LANDING                        TOB           TOP OF BEAM                         14. DIMENSIONS SHOWN ARE TO FACE OF STUD OR CMU (U.N.O.).                                      28. THE CONTRACTOR SHALL PLAN THE WORK TO PROVIDE ADEQUATE
                                                                                                              C. TO C.                       CENTER TO CENTER                  LAV.                    LAVATORY                       TOC           TOP OF CONCRETE                     15. PROVIDE EXPANSION AND CONTROL JOINTS IN ALL WORK AS PER                                    PROTECTION FOR PERSONS AND PROPERTY AT ALL TIMES, AND EXECUTE
                                                                                                              C.T.                           CERAMIC TILE                      L.H.                    LEFT HAND                      T/C           TOP OF CURB                         PRODUCT MANUFACTURER'S STANDARDS, U.N.O.                                                       THE WORK IN SUCH A MANNER TO AVOID ANY HAZARD TO PERSONS AND
                                                                                                              CLR.                           CLEAR                             LHR                     LEFT HAND REVERSE              TOS           TOP OF STEEL                        16. THE CONTRACTOR SHALL PERFORM WORK IN ACCORDANCE WITH                                       PROPERTY AS NECESSARY.
                                                                                                              C.O.                           CLEANOUT                          LT.                     LIGHT                          T/W           TOP OF WALL                         APPLICABLE CODES, ORDINANCES AND REGULATORY AGENCIES AND                                       29. THE CONTRACTOR SHALL COORDINATE THE PHASING OF THE WORK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                              CLOS.                          CLOSET                            LTG.                    LIGHTING                       TU            TOUCH-UP                            SHALL OBTAIN NECESSARY BUILDING AND FIRE PERMITS FROM                                          TO BE PERFORMED IN OR ABOUT EXISTING FACILITIES, IF APPLICABLE,
                                                                                                              CO.                            COMPANY                           LONG.                   LONGITUDINAL                   TYP.          TYPICAL                             AUTHORITIES HAVING JURISDICTION.                                                               WITH THE OWNER'S REPRESENTATIVE PRIOR TO START OF SUCH WORK.
                                                                                                              COL.                           COLUMN                            LVR.                    LOUVER                                                                                                                                                                                                                                                                            DETAIL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NUMBER (TYP.)
                                                                                                              CONC.                          CONCRETE                          L.P.                    LOW POINT                      U.L.          UNDERWRITERS LABORATORIES
                                                                                                              CORR.                          CORRIDOR                                                                                 UNFIN         UNFINISHED                          SYMBOLS:                                                                                                                                                                                                AREA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                COVERED BY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 09/10/19
                                                                                                              COTR                           CONTRACTING OFFICER'S TECHNICAL   MAS.                    MASONRY                        U.N.O.        UNLESS NOTED OTHERWISE                                                                                                                                                                                                                      DETAIL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ELEVATION
                                                                                                                                             REPRESENTATIVE                    M.O.                    MASONRY OPENING                                                                                                                                                                                                                                NUMBER (TYP.)
                                                                                                                                                                                                                                                                                                   SECTION NUMBER                       SECTION NUMBER                 DETAIL NUMBER                      ELEVATION                        1
                                                                                                              CMU                            CONCRETE MASONRY UNIT             MGR.                    MANAGER                        VERT.         VERTICAL                                                                                                                                              NUMBER (TYP.)
                                                                                                              CONF.                          CONFERENCE                        MANUF.                  MANUFACTURER                   VEST.         VESTIBULE                                                                                                                                                                                                                      SIM
                                                                                                                                                                                                                                                                                          A1                           A1        A1                           A1                                    1                                                                        1
                                                                                                              CONST.                         CONSTRUCTION                      MATL.                   MATERIAL                       VCT           VINYL COMPOSITION TILE                                                                                                                                                            1   A-101   1
                                                                                                                                                                                                                                                                                         A-101                        A-101     A-101                        A-101                                 A101                                                                    A-101
                                                                                                              CONT.                          CONTINUOUS                        MAX.                    MAXIMUM                        VCB           VINYL COVE BASE                                                                                                                                                                                                                      DWG. NO. WHERE
                                                                                                              CONTR.                         CONTRACTOR                        MECH.                   MECHANICAL                     V.T.R.        VENT THRU ROOF                                 DWG. NO. WHERE                       DWG. NO. WHERE                 DWG. NO. WHERE                     DWG. NO. WHERE
                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                      DWG. NO. WHERE                     DETAIL IS DRAWN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 REVISED PERMIT APPLICATION 01
                                                                                                              C.J.                           CONTROL JOINT                     MTL.                    METAL                                                                                       SECTION IS DRAWN                     SECTION IS DRAWN               SECTION IS DRAWN                   ELEVATION IS                                ELEVATION IS DRAWN
                                                                                                                                                                                                                                                                                                                                                                                                          DRAWN
                                                                                                              C.Y.                           CUBIC YARD                        M.W.P.                  METAL WALL PANEL               W.            WIDTH
                                                                                                                                                                               MIN.                    MINIMUM                        W/            WITH                                 BUILDING SECTION MARK                  WALL SECTION MARK           DETAIL SECTION MARK EXTERIOR ELEVATION MARK                               INTERIOR ELEVATION MARK                  CALLOUT HEAD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DESCRIPTION
                                                                                                              DET.                           DETAIL                            MISC.                   MISCELLANEOUS                  W.C.          WATER CLOSET
                                                                                                              DIA.                           DIAMETER                                                                                 WCO           WALL CLEAN OUT
                                                                                                              DIM.
                                                                                                              DISP.
                                                                                                                                             DIMENSION
                                                                                                                                             DISPENSER
                                                                                                                                                                               N.I.C.
                                                                                                                                                                               NO. (#)
                                                                                                                                                                                                       NOT IN CONTRACT
                                                                                                                                                                                                       NUMBER
                                                                                                                                                                                                                                      WD.
                                                                                                                                                                                                                                      WDW.
                                                                                                                                                                                                                                                    WOOD
                                                                                                                                                                                                                                                    WINDOW                              PLAN SYMBOLS:                                                 PARTITION TYPE                                              CEILING TYPE                                         N
                                                                                                              DR.                            DOOR                              NTS                     NOT TO SCALE                   W.M.P.        WIRE MESH PARTITION                                                                               SUBSCRIPT                                                   CEILING HGT.
                                                                                                                                                                                                                                                                                                                                                      TYPE (AS REQ)
                                                                                                              DN.                            DOWN                              NFPA                    NATIONAL FIRE PROTECTION       W/O           WITHOUT
                                                                                                                                                                                                                                                                                         ROOM NAME
                                                                                                              D.S.                           DOWNSPOUT                                                 ASSOCIATION                    W.R.G.B.      WATER RESISTANT GYPSUM                                         101           A             A1-X                      ?         12'-0" A.F.F.          1t 12'-0" A.F.F.       1i               1
                                                                                                                                                                                                                                                                                             101
                                                                                                              DESC.                          DESCRIPTION                                                                              W.S.          BOARD
                                                                                C                             DWG.                           DRAWING                           O.C.                    ON CENTER                      W.R.O.        WEATHERSTRIPPING                     ROOM TAG            DOOR TAG          WINDOW & PARTITION TYPE KEYNOTE                   CEILING TAG   CEILING TAG   EQUIPMENT                         REVISION         NORTH ARROW
                                                                                                                                                                               OFCI                    OWNER FURNISHED                              WINDOW ROUGH OPENING                                                      LOUVER TAG                 TAG                      (HEIGHT)   (TYPE & HEIGHT)    TAG                              TAG
                                                                                                              EA.                            EACH                                                      CONTRACTOR INSTALLED
                                                                                                              ELEC.                          ELECTRICAL OR ELECTRIC            OFGI                    OWNER FURNISHED                YD.           YARD
                                                                                                              EL.                            ELEVATION                         O.H.                    GOVERNMENT INSTALLED                                                             VIEW TITLES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                              E.W.C.                         ELECTRIC WATER COOLER             OPNG.                   OPPOSITE HAND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                              E.R.D.                         EMERGENCY ROOF DRAIN              O.W.                    OPENING                                                                                     DETAIL IDENTIFIER (MODULE LETTER AND NUMBER)
                                                                                                              E.P.                           EPOXY PAINT                       OPP.                    OPEN WEB
                                                                                                              ENGR.                          ENGINEER                          O.D.                    OPPOSITE                                                                                     ELEVATIONS, DETAILS & CALLOUTS
                                                                                                              EQUIP.
                                                                                                              EQ.
                                                                                                                                             EQUIPMENT
                                                                                                                                             EQUAL
                                                                                                                                                                               OSHA                    OUTSIDE DIAMETER
                                                                                                                                                                                                       OCCUPATIONAL SAFETY AND
                                                                                                                                                                                                                                                                                        A1          SCALE: 1/8" = 1'-0"

                                                                                                              EXIST.                         EXISTING                                                  HEALTH ACT
                                                                                                                                                                                                                                                                                        FLOOR PLANS, ELEVATIONS OR DETAIL VIEWS TITLE
                                                                                                              EXP.                           EXPANSION / EXPOSED               OVHD                    OVERHEAD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ISSUE DATE:
                                                                                                              E.J. (EXP. JT.)                EXPANSION JOINT
                                                                                                                                                                                                                                                                                        MATERIALS IN SECTION - FILL PATTERNS:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             09/10/19
                                                                                                              EXP. TO STRUCT.                EXPOSED TO STRUCTURE              PDU                     POWER DISTRIBUTION UNIT
                                                                                                              EXT.                           EXTERIOR                          PT                      PAINT
                                                                                                              ETD                            ESTIMATED TRAVEL DISTANCE         PR.                     PAIR
                                                                                                                                                                               PNL.                    PANEL                                                                                                BATT INSULATION                                      EXPOSED & FINISHED WOOD TRIM                                         PLYWOOD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FILE NAME:
                                                                                                              FAC.                           FACTORY                           PART.                   PARTITION
                                                                                                              FDC                            FIRE DEPARTMENT CONNECTION        PLAS.                   PLASTER OR PLASTIC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CHECKED BY:
                                                                                                              FT.                            FEET                              PL                      PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DRAWN BY:
                                                                                                              F.E.                           FIRE EXTINGUISHER                 PLYWD.                  PLYWOOD                                                                                              CONCRETE / GROUT                                     GYPSUM / PLASTER                                                     RIGID INSULATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             30" X 42"
                                                                                                              F.E.C.                         FIRE EXTINGUISHER CABINET         LBS. OR #               POUNDS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DGM
                                                                                                              F.H.C.                         FIRE HOSE CABINET                 PSF                     POUNDS / SQUARE FOOT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MLK
                                                                                                              FIN.                           FINISH                            PSI                     POUNDS / SQUARE INCH
                                                                                                              F.P.                           FLAT PAINT                        P.M.J.F.                PRE-MOLDED JOINT FILLER                                                                              GRAVEL                                               MASONRY - CONCRETE BLOCK                                             SAND / E.I.F.S. /
                                                                                                              F.F.                           FINISHED FLOOR                    PRE-FAB.                PREFABRICATED                                                                                                                                                                                                                  PLASTER / STUCCO
                                                                                                              FLR.                           FLOOR
                                                                                                              F.D.                           FLOOR DRAIN                       Q.T.                    QUARRY TILE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SMYRNA UPGRADES
                                                                                                              FLUOR.                         FLUORESCENT                                                                                                                                                    EARTH                                                MASONRY - BRICK                                                      STEEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Peachtree Corners, GA 30092
                                                                                B
                                                                                                              F.O.G.                         FACE OF GIRT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Phone (678) 336-7740
                                                                                                              FTG.                           FOOTING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JOB NO. 1190593
                                                                                                              FDN.                           FOUNDATION
                                                                                                              FRP                            FIBER REINFORCED PLASTIC
                                                                                                              FV.                            FIELD VERIFY
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GENERAL NOTES, ABBREVIATIONS & SYMBOLS
                                                                                A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SHEET ID
9/10/2019 4:38:25 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A-001
                                                                                        Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                        these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                    5                                                                                                                                  ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 6 of 342
                                                                                                  1                                                                           2                                                                                   3                                                                 4                                                            5                                                    6


                                                                                                                                                                                                                                                                                                                                                                                                                          FLOOR PLAN NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                          1. CLOSE, PATCH AND SEAL OPENINGS AND HOLES IN WALLS
                                                                                                                                                                                                                                                                                                                                                                                                                             WHERE DUCTS, PIPES, GRILLES, REGISTERS, SWITCHES,
                                                                                                                                                                                                                                                                                                                                                                                                                             OUTLETS, ETC. ARE REMOVED SEAL PENETRATIONS AT RATED
                                                                                                                                                                                                                                                                                                                                                                                                                             PARTITIONS OR FLOORS WITH FIRE RATED SEALANT.
                                                                                                                                                                                                                                                                                                                                                                                                                          2. DIMENSIONS ARE FROM FINISHED FACE OF WALL TO FINISHED
                                                                                                                                                                                                                                                                                                                                                                                                                             FACE OF WALL, U.N.O.
                                                                                                                                                                                                                                                                                                                                                                                                                          3. THE CONTRACTOR SHALL COORDINATE THE INSTALLATION OF
                                                                                                                                                                                                                                                                                                                                                                                                                             DEVICES INDICATED ON THE ENGR. DWGS.
                                                                                                                                                                                                                                                                                                                                                                                                                          4. INFILL EXISTING OPENINGS FROM ABANDONED M.E.P.
                                                                                                                                                                                                                                                                                                                                                                                                                             PENETRATIONS WITH NEW CONSTRUCTION TO MATCH ADJACENT
                                                                                E                                                                                                                                                                                                                                                                                                                                            EXISTING CONSTRUCTION. MATCH MATERIAL FINISHES,
                                                                                                                                                                                                                                                                                                                                                                                                                             INSULATION VALUES AND RATINGS OF EXISTING ADJACENT
                                                                                                                                                                                                                                                                                                                                                                                                                             ASSEMBLIES.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DESCRIPTION
                                                                                                                                                                                                                                                                                   1
                                                                                D

                                                                                                                                                                                                                                          I                   H         G                    F                     E                     D                    C      B                       A
                                                                                                                                                                                                                                                       C1
                                                                                                                                                                                                                                                      A-402
                                                                                                                                                                                        1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                                        J
                                                                                                                                                                                                                                                                                                                                                                                                         6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             09/10/19
                                                                                                                            K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DATE
                                                                                                                L




                                                                                                                                                                                                          1/2"




                                                                                                                                                                                                                              6"∅




                                                                                                                                                                                                                                                                                                                       4"
                                                                                                                                                                                                                 6"∅




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                    6"∅
                                                                                                                                                                                                                        2"∅
                                                                                                                                                                                                                                                                                                                                                                                                         5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESCRIPTION
                                                                                                                                                                                                                                               D1
                                                                                                                                                                                                                                              A-402


                                                                                C



                                                                                                                                                                                                                                                                                                                                                                                                         4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                         M

                                                                                                                                                                                                                                                                                                                                             C1   A-501
                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                 NEW DRYBEDS,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ISSUE DATE:
                                                                                                                                                                                                                                                                                                 SEE MECHANICAL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                         3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FILE NAME:
                                                                                                      N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     30" X 42"
                                                                                                                                                                                                                                                                                                                                                                  SCALE
                                                                                                                                                                                                                                                                                                                                                                   PIT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DGM
                                                                                                                                                                                                                                                                                                                                                                          (CH. 3 & 5)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MLK
                                                                                                                                                                                                                                                                                                                                                                                                         2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Peachtree Corners, GA 30092
                                                                                B                                   O                                                                                                                                                                                                                                                                   UP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                                                  1




                                                                                                                                                                                                                                                                                                                                 A1
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                A-402

                                                                                                                                                                                                                                                                                                                                                                                                     1   1
                                                                                                                        P
                                                                                                                                                                                                                                                                                                                                             UP




                                                                                                                                                                  BATTERY CHANGING
                                                                                                                                                                       STATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FLOOR PLAN
                                                                                A

                                                                                         FLOOR PLAN
                                                                                    A1   SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SHEET ID
9/10/2019 4:38:26 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                              16          0        16       32
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A-101
                                                                                                                                                                                                                                                                                                                                                                                                                                                     SCALE: 1/16" = 1'-0"        N
                                                                                                                                Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                     6                                                                                                       ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 7 of 342
                                                                                                                1                                                        2                                                                                     3                                                                4                                                                5                                            6


                                                                                                                                                                                                                                                                                                                                                                                                                  GENERAL ROOF NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                  1. COORDINATE ROOF WARRANTY REQUIREMENTS WITH OWNER
                                                                                                                                                                                                                                                                                                                                                                                                                     PRIOR TO COMMENCEMENT OF ANY WORK REQUIRING ROOF
                                                                                                                                                                                                                                                                                                                                                                                                                     MODIFICATION.
                                                                                                                                                                                                                                                                                                                                                                                                                  2. FLASH NEW PENETRATIONS PER MANUFACTURERS DETAILS AS
                                                                                                                                                                                                                                                                                                                                                                                                                     REQUIRED TO MAINTAIN ROOF WARRANTY.




                                                                                                                                                                                                                                                                                                                                                                                                                        KEYNOTES:
                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                        (KEYNOTE NUMBERS ARE UNIFORM ACROSS ALL SHEETS
                                                                                                                                                                                                                                                                                                                                                                                                                        AND SOME MAY NOT BE REQUIRED ON THIS SHEET)
                                                                                                                                                                                                                                                                                                                                                                                                                    KEY #                KEYNOTE DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                     A16    NEW MECH. EQUIPMENT, SEE MECH.
                                                                                                                                                                                                                                                                                                                                                                                                                     A17    EXISTING MECH. DUCTWORK, SEE MECH.
                                                                                                                                                                                                                                                                                                                                                                                                                     A18    NEW MECH DUCTWORK AND DUCT SUPPORT, SEE
                                                                                                                                                                                                                                                                                                                                                                                                                            MECH.
                                                                                                                                                                                                                                                                                                                                                                                                                     A21    EXISTING STACK
                                                                                                                                                                                                                                                                                                                                                                                                                     A22    EXISTING STRUCTURAL STEEL STACK PLATFORM,
                                                                                                                                                                                                                                                                                                                                                                                                                            SEE STRUCT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESCRIPTION
                                                                                D



                                                                                                                                                                                                           I                                 H                 G              F                   E                    D                     C                           B               A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MARK
                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                                                             6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DATE
                                                                                                                        K


                                                                                                       L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                             5

                                                                                                                                                                                                            B3
                                                                                                                                                                                                           A-502


                                                                                                                                                                                                    A18                                                 D5
                                                                                                                                                                                                                                                 A16
                                                                                                                                                                                                                                                       A-502
                                                                                C
                                                                                                                                                                                                                                                                        A17


                                                                                                                                                                                                                                                                                                                                      A16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MARK
                                                                                                                                                                                                                                                                                                                                                  A21




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                             4


                                                                                     M
                                                                                                                                                                                                                A18                                                                                                                                                            A22




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                      A17           B3            B3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               09/10/19
                                                                                                                                                                                                                                                                                                                                                   A-502         A-502

                                                                                                                                                                                                                                                                                                                                      A21

                                                                                                                                                                                                                            D5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FILE NAME:
                                                                                                                                                                                                                           A-502                                                                                                                                                             3
                                                                                                                                                                                                                                   A16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                            A16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESIGNED BY:
                                                                                                                                                                                                                                                                                                                                                           A18               A16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CHECKED BY:
                                                                                             N                                                                                                                                                                                              A17




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                     1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MLK
                                                                                                                                                                                                                    B3
                                                                                                                                                                                                                   A-502

                                                                                                                                                                                                                                      C3
                                                                                                                                                                                                                                     A-502




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Peachtree Corners, GA 30092
                                                                                B
                                                                                                                                                                                                                                                                                                                                                                                             2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Fax (678) 336-7744
                                                                                                           O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           JOB NO. 1190593
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                    P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ROOF PLAN
                                                                                A

                                                                                         ROOF PLAN
                                                                                    A1   SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SHEET ID
9/10/2019 4:38:28 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                     16           0        16       32
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         A-151
                                                                                                                                                                                                                                                                                                                                                                                                                                             SCALE: 1/16" = 1'-0"          N
                                                                                                                                Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                  7                                                                                                  ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                                 Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 8 of 342
                                                                                                                 1                                                                                                    2                                                                              3                                                                        4                                                                  5                                                            6



                                                                                                                                                                                                                                                                 H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FLOOR PLAN NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1. CLOSE, PATCH AND SEAL OPENINGS AND HOLES IN WALLS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 WHERE DUCTS, PIPES, GRILLES, REGISTERS, SWITCHES,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 OUTLETS, ETC. ARE REMOVED SEAL PENETRATIONS AT RATED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PARTITIONS OR FLOORS WITH FIRE RATED SEALANT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2. DIMENSIONS ARE FROM FINISHED FACE OF WALL TO FINISHED
                                                                                                                                                                                                                                                    A1                                                                                                                                                                                                                           FACE OF WALL, U.N.O.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3. THE CONTRACTOR SHALL COORDINATE THE INSTALLATION OF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DEVICES INDICATED ON THE ENGR. DWGS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4. INFILL EXISTING OPENINGS FROM ABANDONED M.E.P.
                                                                                                                                                A9                 A4                                                                                                                                                                                                                                                                                                            PENETRATIONS WITH NEW CONSTRUCTION TO MATCH ADJACENT
                                                                                                                                                                                                                                  A23                                                                                                                                                                                                                                            EXISTING CONSTRUCTION. MATCH MATERIAL FINISHES,
                                                                                E                                                                                                                           A6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 INSULATION VALUES AND RATINGS OF EXISTING ADJACENT
                                                                                                                                         E5                                                                                                                                                                                                                                                                                                                                      ASSEMBLIES.
                                                                                                                                        A-501                                                                                      A24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       KEYNOTES:
                                                                                                                                                                                       1E
                                                                                                                                                                                                                                               1F                            OPP                                                                                                                                                                                                       (KEYNOTE NUMBERS ARE UNIFORM ACROSS ALL SHEETS
                                                                                                                                                                                                                                                                      C5
                                                                                                                                                                                                                                                                     A-501                                                                                                                                                                                                             AND SOME MAY NOT BE REQUIRED ON THIS SHEET)
                                                                                                                                                                                                                 A9                                                                                                                                                                                                                                                             KEY #                      KEYNOTE DESCRIPTION
                                                                                                                                                                                    10' - 0"                                  2' - 4"        3' - 4"                                                                                                                                                                                                                             A1       EXISTING CONSTRUCTION
                                                                                                                                                                                  FIELD VERIFY                                                                                                                                                                                                                                                                                   A4       NEW FULL HEIGHT 4" INSULATED METAL PANEL WALL,
                                                                                                                                                                                                                                                         6"                                                                                                                                                                                                                               MATCH EXISTING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DATE
                                                                                                                                           A1                                                                                                                                                                                                                                                                                                                                    A6       NEW 10'-0" X 14'-0" HIGH SPEED ROLL-UP DOOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A7       DEMOLISH EXISTING OVERHEAD COILING DOOR, INFILL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OPENING WITH NEW GWB OR CMU PARTITION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CONSTRUCTION TO MATCH ADJACENT EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CONSTRUCTION. MATCH FINISHES AND INSULATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          VALUES OF EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A8       DEMOLISH EXISTING OVERHEAD COILING DOOR,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          INSTALL NEW VENTED OVERHEAD COILING DOOR, SEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DOOR SCHEDULE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A9       NEW CORE DRILLED, CONCRETE FILLED STEEL PIPE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BOLLARD, MATCH EXISTING. LOCATE BOLLARD 1'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FROM FACE OF WALL AND 0'-6" FROM FACE OF OPENING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TO CENTERLINE OF BOLLARD, TYP. U.N.O. PROVIDE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          HIGH-PERFORMANCE SAFETY YELLOW COATING PER
                                                                                                                                                                                                                                                                                   4                                                                                                                                                                                                      FINISH LEGEND, MATCH EXISTING. SEE A-501 FOR
                                                                                D                                                                                                                                                                                                                                                                                                                                                                                                         DETAILS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A15       DEMOLISH EXISTING FENCE DOOR AND FRAME. INSTALL
                                                                                                  ENLARGED FLOOR PLAN                                                                                                                                                                                                                                                                                                                                                                     NEW HOLLOW METAL DOOR AND FRAME IN EXISTING
                                                                                         D1       SCALE: 3/8" = 1'-0"                                                                                                                                                                                                                                                                                                                                                                     OPENING. MATCH EXISTING DOOR HARDWARE AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PAINT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A20       DEMOLISH EXISTING DOOR AND FRAME. INSTALL NEW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                                                                              H                                                                                                                                                    G                                                                                                                                                      HOLLOW METAL DOOR AND FRAME IN EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OPENING. MATCH EXISTING DOOR HARDWARE AND
                                                                                                                        ± 11' - 0" FV                                                                  ± 18' - 4 1/2" FV                                                                                                       ± 30' - 0" FV                                                ALIGN                                                                                         PAINT. PROVIDE LOUVER IN DOOR, SEE MECHANICAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FOR LOUVER SIZE.
                                                                                                                                                                                                                                                                                              A1          C1     ABOVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             09/10/19
                                                                                                                                                                                                                                  A B OV E                                                                                                                                                                                                                                      A23       NEW 3'-0" X 7'-0" HOLLOW METAL DOOR AND FRAME.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DATE
                                                                                                                                                                                                                           C1                                                                A-502       A-502                             A27          A26
                                                                                                                                                                                                     A1                                                                                                                                                                                                                                                                                   MATCH EXISTING HARDWARE, PAINT.
                                                                                                                                                                                                                          A-502
                                                                                                                                                                                                    A-502                                                                                                                                                                                                                                                                       A24       STEEL CHANNEL, SEE STRUCT.
                                                                                                                                                                        A27                  A26
                                                                                                                                                E
                                                                                                                                 C1
                                                                                                                                        ABOV         A26
                                                                                                                                                                                                                                                                 FV                                                                                                                                                                                                             A26       DEMOLISH EXISTING MESH COVERING AND CHAINLINK
                                                                                                                                                                                                                                                                                                                                                                                     B4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FENCE. PATCH AND REPAIR SLAB AS REQUIRED TO
                                                                                                                A1              A-502
                                                                                     ALIGN                                                                                                                                                                                                                                                                                          A-501                                                                                                 MATCH EXISTING SLAB. INSTALL NEW 4" INSULATED
                                                                                                               A-502                                                                                                                                                                                                                                                                                                                                                                      METAL PANEL, ALIGN OUTSIDE FACE OF IMP TO OUTSIDE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             REVISED PERMIT APPLICATION 01
                                                                                                                                                            FV                                                                                                                                                                                                                                            A1                                                                              FACE OF CMU BLOCK WALL BELOW.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A27       NOTCH IMP AROUND EXISTING ROOF BEAM AND COVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          GAP CREATED WITH PANEL SKIN, WHERE OCCURS. FILL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESCRIPTION
                                                                                                        A4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          VOID BETWEEN PANELS, BEAM AND SKIN PIECE WITH
                                                                                                       A-501
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CLOSED-CELL SPRAY FOAM INSULATION. PROVIDE 1/2"
                                                                                    A1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SPRAY FOAM BETWEEN BEAM AND SKIN PIECE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1



                                                                                                  ENLARGED FLOOR PLAN
                                                                                C        C1       SCALE: 3/8" = 1'-0"

                                                                                                                                                                                                                                                                                                                                                                                                                       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                              D                                                                                                                                                                      C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                               1C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  09/10/19
                                                                                                                                                                                                                                                                                                                                                                  2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CHECKED BY:
                                                                                                                                                                                                                                                                                                                             A15




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MLK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Peachtree Corners, GA 30092
                                                                                B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JOB NO. 1190593
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                                                                                                                                                                                                                       8' - 0" FV




                                                                                                                                                                                                                                                                                                         A7
                                                                                                                                                                                                                                                                                                                                                                                                                                    8' - 0" FV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ENLARGED PLANS AND ELEVATIONS
                                                                                                                                                                                                                                                                                                                                                                                                                                   E1
                                                                                                                                                                                                                                                                                                                                                                                                                                  A-601




                                                                                                                                                                                                                                                                                                                                                                                                                     8' - 0" FV
                                                                                                                                                                                                            1D

                                                                                                                                                                                                                                                                                                                                                                                                                                                      D1         1D
                                                                                A
                                                                                                                                                                                                                                                                                                                                                                                                                                                     A-601


                                                                                                                                         A8
                                                                                                                                                            A4


                                                                                                                                                           A-402                                                                  A20                                                                                                                                                                                                                                                                             LEVEL 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0' - 0"
                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                                   D2                                                                                                                                  SHEET ID
9/10/2019 4:38:29 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A20
                                                                                                                                                                                                                                                                                                                                                                                                                                  A-601
                                                                                                                                                                                                                                                                                                                                                                                                                                                             1

                                                                                                  ENLARGED FLOOR PLAN                                                                                                                                                                                                                                                                               ENLARGED INTERIOR ELEVATION                                                                      2       0            2   4    6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A-402
                                                                                         A1       SCALE: 3/8" = 1'-0"                                                                                                                                                                                                                                                                       A4      SCALE: 3/8" = 1'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SCALE: 3/8" = 1'-0"              N
                                                                                                                                                                         Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                                         these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                                    8                                                                                                  ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 9 of 342
                                                                                               1                                                                         2                                                                                  3                                                                       4                                           5                                                         6




                                                                                                                                                                                                         32" DIA. DUCT, SEE MECHANICAL                   PENETRATION SEAL SHALL BE
                                                                                                                                                                                                                                                         PER UL DESIGN U419 ASSEMBLY,
                                                                                                                                                                                                                                                         2HR CONFIGURATION                                                                                                                                              MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                                                                                        CORNER TRIM
                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                        4" INSULATED
                                                                                                                                                                                                                                                                                                                                                                               EXISTING CMU                             METAL WALL
                                                                                                                                                                                                                                                                                                                                                                               CONSTRUCTION                             PANEL, MATCH
                                                                                                                                                                                                                                                                                                                                                                                                                        EXISTING

                                                                                                                                                                                                                                                                                                                                    6" DIA.
                                                                                                                                                                                                                                                                                                                                                                                                                        SEALANT BOTH
                                                                                                                                                                                                                                                                                                                                                                                                                        SIDES




                                                                                                                     1'




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                     -4
                                                                                                                                                                                                        4"R                                                                                                                                   CONC. FILLED STEEL



                                                                                                                       "R
                                                                                                                                                                                                      -                                                                                                                                       PIPE BOLLARD
                                                                                                                                                                                                 1'




                                                                                                                                                                                                                                           36" H
                                                                                                                                                                                                                                                                                                                                              PAINT BOLLARD TO
                                                                                                                                                                                                                                                                                                                                              MATCH EXISTING INT.
                                                                                                                                                                                                                                                                                                                                              BOLLARDS; SAFETY
                                                                                                                                                                                                                                                                                                                                              YELLOW                                    IMP PLAN DETAIL
                                                                                                                                                                                                                                                                                                                                                                                E5      SCALE: 1 1/2" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                                                                                                                                                                                                                                               4' - 0"
                                                                                                                                                                                                                                                                                                                                                                               SEALANT BOTH                                MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                                               SIDES                                       CORNER TRIM
                                                                                D
                                                                                                                                                                                                                                                                                                                                                                                                                           4" INSULATED
                                                                                                                                                                                                                                                                                                                                                                               MANUFACTURER'S                              METAL WALL
                                                                                                                                                                                                                                                         73" WIDE x 36" HEIGHT                                                                                                                                             PANEL, MATCH
                                                                                                                                                                                                                                                                                                                                                                               RECOMMENDED
                                                                                                                                                                                                                                                         PENETRATION OPENING                                                                  18" DIA. CONCRETE                                                            EXISTING
                                                                                                                                                                                                                                                                                                                                                                               SELF ADHERING
                                                                                                                                                                                                                                                                                                                                              ENCASEMENT                       PEEL & STICK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MARK
                                                                                                                                              73" W                                                                                                                                                                                                                            VAPOR BARRIER
                                                                                                                                                                                                                                                                                                                                              1/2" PRE-MOLDED
                                                                                                                                         (AFF SEE MECH)                                                                                                                                                                                                                        MEMBRANE
                                                                                                                                                                                                                                                                                                                                              JOINT FILLER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           09/10/19
                                                                                                                                                                                                                                                                                                                                                                                        IMP DETAIL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DATE
                                                                                                                                                                                                                                                                                                                                                                                D5      SCALE: 1 1/2" = 1'-0"

                                                                                                                                              73" W
                                                                                                                                                                                                                                                          PENETRATION SEAL SHALL BE
                                                                                                                                         (AFF SEE MECH)
                                                                                                                                                                                                                                                          PER UL DESIGN U419 ASSEMBLY,
                                                                                                                                                                                                                                                          2HR CONFIGURATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                        MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                                                                                        RECOMMENDED SELF
                                                                                                                                                                                                                                                                                                                                                                                                                        ADHERING PEEL &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                        STICK VAPOR




                                                                                                                                                                                                                                                                                                               3' - 0"
                                                                                                                                                                                                                                                                                                                                                                                                                        BARRIER MEMBRANE
                                                                                                                                                                                                                                                                                                                                                                                                                        MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                                                                                        CORNER TRIM


                                                                                                                                                                                                                                                                                                                                                                                EXISTING IMP                            4" INSULATED
                                                                                                                                                                                                                                                                                                                                                                                CONSTRUCTION                            METAL WALL
                                                                                                                                                                                                                                                                                                                                                                                                                        PANEL, MATCH
                                                                                C                                                                                                                                                                                                                                                                                                                                       EXISTING


                                                                                                                                                                                                                                                                                                                                                                                                                        SEALANT BOTH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MARK
                                                                                                                                                                                                                                                                                                                                                                                                                        SIDES




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                         32" DIA. DUCT, SEE MECHANICAL                   73" WIDE x 36" HEIGHT
                                                                                                                                                                                                                                                         PENETRATION OPENING




                                                                                             INTERIOR WALL PENETRATION                                                                                                                                                                                      TYP. BOLLARD DETAIL                                                         IMP PLAN DETAIL
                                                                                        C1                                                                                                                                                                                                          C4                                                                          C5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ISSUE DATE:
                                                                                             SCALE: 1 1/2" = 1'-0"                                                                                                                                                                                          SCALE: 1 1/2" = 1'-0"                                                       SCALE: 1 1/2" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        09/10/19
                                                                                    1


                                                                                                                                                                                                                                                                                                                                                                           1    MANUFACTURER'S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                RECOMMENDED SELF
                                                                                                                                                                                                                                                                                            4" INSULATED METAL                                       MANUFACTURER'S             ADHERING PEEL &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESIGNED BY:
                                                                                                                                                                                                                                                                                                                                                                                STICK VAPOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CHECKED BY:
                                                                                                                                                                                                                                                                                            WALL PANEL, MATCH                                        TRIM, SEALANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DRAWN BY:
                                                                                                                                                                                                                                                                                            EXISTING                                                 EACH SIDE                  BARRIER MEMBRANE
                                                                                                                                                                                                                                         EXISTING METAL DECK                                                                                                                                                                                        EXISTING EXTERIOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                  6"                                MASONRY
                                                                                                                                                                                                                                                                                                                                                                                SEALANT BOTH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MLK
                                                                                                                                                                                                                                                                                                                                                                                SIDES                            MIN.                               CONSTRUCTION
                                                                                                                                                                                                                                         EXISTING JOIST OR GIRDER
                                                                                                                                                                                                                                                                                                                                                     SEALANT
                                                                                                                            NEW 5/8" GWB ON METAL                                                                                                                                                                                                                               4" INSULATED
                                                                                                                                                                                                                                         SECOND 24 GA. PREFINISHED                                                                                   EACH SIDE
                                                                                                                            STUDS TO INFILL EXISTING                                                                                                                                                                                                                            METAL WALL
                                                                                                                            OPENING; PAINT TO MATCH                                                                                      METAL TRIM OVER FIRST TRIM                                                                                                             PANEL, MATCH
                                                                                                                                                                                                                                         PIECE AND FASTEN TO WALL                                                                                                               EXISTING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SMYRNA UPGRADES
                                                                                                                            EXISTING FINISH                                                                                                                                                 MANUFACTURER'S
                                                                                        HEAD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Peachtree Corners, GA 30092
                                                                                B                                                                                                                                                        SLOT TRIM TO RECEIVE JOIST                         CORNER TRIM W/
                                                                                                                                                                                                                                                                                            MANUFACTURER'S                                           EXISTING CMU WALL          MANUFACTURER'S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Phone (678) 336-7740
                                                                                                                            SHIM W/BACKER ROD &                                                                                                                                                                                                                                 CORNER TRIM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                JOB NO. 1190593
                                                                                                                            SEALANT EA. SIDE                                                                                                                                                RECOMMENDED SELF                                         CONSTRUCTION
                                                                                                                                                                                                                                         HATCH AREA DENOTES OVERLAP
                                                                                                                                                                                                                                                                                            ADHERING PEEL &
                                                                                                                                                                                                                                         FIRST 24 GA. PREFINISHED                           STICK VAPOR
                                                                                                                                                                                                                                         METAL TRIM FASTEN TO WALL                          BARRIER MEMBRANE


                                                                                                                            NEW DAMPER OR LOUVER
                                                                                                                            AS SCHEDULED, SEE MECH.                                                           METAL TRIM AROUND JOIST-ELEV.                                                                 PLAN DETAIL                                                                 IMP PLAN DETAIL - NOT USED IN PROJECT
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                                                            SHIM W/BACKER ROD &
                                                                                                                                                                                             B2               SCALE: 1 1/2" = 1'-0"                                                                 B4      SCALE: 1 1/2" = 1'-0"                                               B5      SCALE: 1 1/2" = 1'-0"
                                                                                                                            SEALANT EA. SIDE
                                                                                        SILL
                                                                                                                                                                                                                                                                                                                                                                                                                                                       EXISTING
                                                                                                                            NEW 5/8" GWB ON METAL                                                                                                  EXISTING STEEL JOIST OR BEAM                                                                                                                                                                        CONSTRUCTION
                                                                                                                            STUDS TO INFILL EXISTING
                                                                                                                            OPENING; PAINT TO MATCH                                                                                                CONTINUOUS SEALANT
                                                                                                                            EXISTING FINISH                                                                                                        AROUND TRIM EDGE                                                                                                             4" INSULATED
                                                                                                                                                                                                                                                                                                                                                                                METAL PANEL LID,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ARCHITECTURAL DETAILS
                                                                                                                                                                                                                                                   INSULATED METAL PANEL
                                                                                                                                                                                                                                                                                                                                                                                MATCH EXISTING
                                                                                                                                                                                                                                                                                            MANUFACTURER'S                                            4" INSULATED METAL
                                                                                                                            NEW DAMPER OR LOUVER                                                                                                                                            TRIM, SEALANT                                             WALL PANEL, MATCH                                                                                MANUFACTURER'S
                                                                                                                            AS SCHEDULED, SEE MECH.                                                                                                                                         EACH SIDE                                                 EXISTING                                                                                         CORNER TRIM
                                                                                                                                                                                                                                                                                                                                                                                SEALANT BOTH
                                                                                                                            SHIM W/BACKER ROD &                                                                                                                                                                                                       SEALANT                   SIDES
                                                                                                                            SEALANT EA. SIDE                                                                                                                                                                                                          EACH SIDE
                                                                                        JAMB                                                                                                                                                                                                                                                          MANUFACTURER'S            MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4" INSULATED
                                                                                                                                                                                                                                                                                                                                                                                                                                                       METAL WALL
                                                                                                                                                                                                                                                   PREFINISHED METAL TRIM                                                                             CORNER TRIM W/            RECOMMENDED                                                            PANEL, MATCH
                                                                                                                            NEW 5/8" GWB ON METAL                                                                                                  FASTEN TO WALL @ 6" O.C.
                                                                                                                            STUDS TO INFILL EXISTING                                                                                                                                                                                                  MANUFACTURER'S            SELF ADHERING                                                          EXISTING
                                                                                A                                                                                                                                                                                                                                                                     RECOMMENDED SELF
                                                                                                                            OPENING; PAINT TO MATCH                                                                                                FOAM IN PLACE VOIDS                                                                                                          PEEL & STICK VAPOR
                                                                                                                                                                                                                                                                                            EXISTING METAL WALL                                       ADHERING PEEL &           BARRIER MEMBRANE
                                                                                                                            EXISTING FINISH
                                                                                                                                                                                                                                                                                            CONSTRUCTION                                              STICK VAPOR
                                                                                                                                                                                                                                                                                                                                                      BARRIER MEMBRANE


                                                                                             NEW MECH. OPENING DETAIL                                                                                         METAL TRIM AROUND JOIST-PLAN                                                                  PLAN DETAIL                                                                 IMP SECTION DETAIL - NOT USED IN PROJECT
                                                                                        A1   SCALE: 1 1/2" = 1'-0"                                                                           A2               SCALE: 3" = 1'-0"                                                                     A4      SCALE: 1 1/2" = 1'-0"                                               A5      SCALE: 1 1/2" = 1'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SHEET ID
9/10/2019 4:38:30 PM




                                                                                                                                                                                                                                                                                        1

                                                                                                                                                                                                                                                                                                                                                                                                                                1               0                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  A-501
                                                                                                                                                                                                                                                                                                                                                                                                                                       SCALE: 1 1/2" = 1'-0"
                                                                                                                                Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                     9                                                                                         ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 10 of 342
                                                                                                           1                                            2                                                                       3                                                                     4                                               5                                                                                  6


                                                                                                                                                                                                                                                                                                                                                          BRAKE METAL CLOSURE                              GENERAL ROOF NOTES:
                                                                                                                                                                                                                                                                                                                                                          2" INSULATED METAL PANEL                         1. COORDINATE ROOF WARRANTY REQUIREMENTS WITH OWNER
                                                                                                                                                                                                                                                                                                                                                                                                              PRIOR TO COMMENCEMENT OF ANY WORK REQUIRING ROOF
                                                                                                                                                                                                                                                                                                                                                          SEALANT, EACH SIDE                                  MODIFICATION.
                                                                                                                                                                                                                                                                                                                                                                                                           2. FLASH NEW PENETRATIONS PER MANUFACTURERS DETAILS AS
                                                                                                                                                                                                                                                                                                                                                                                                              REQUIRED TO MAINTAIN ROOF WARRANTY.
                                                                                                                                                                                                                                                                                                                                                          BRAKE METAL FLASHING

                                                                                                                                                                                                                                                                                                                                                          EXISTING ROOF CURB

                                                                                                                                                                                                                 EXISTING TO REMAIN                                                                                                                       EXISTING ROOF CONSTRUCTION
                                                                                E                                                                                                                                ROOF CONSTRUCTION
                                                                                                                                                                                                                 JOIN WITH EXISTING
                                                                                                                                                                                                                 ROOF AND ATTACH
                                                                                                                                                                                                                 PER MANUFACTURER'S
                                                                                                                                                                                                                 RECOMMENDATIONS




                                                                                                                                                                                                                                                                                                                               TYP. ROOF CURB CAP DETAIL
                                                                                                                                                                                                                                                                                                                        E5     SCALE: 3" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DATE
                                                                                                                                                                                                                                                                                                                                                                                                                               ROOF-TOP UNIT; SEE
                                                                                                                                                                                                                                                                                                                                                                                                                               MECH. DWGS
                                                                                                                                                                                                                 ROOF INFILL TO MATCH                                                                                                                                                                                          ROOFING; MATCH EXISTING
                                                                                                                                                                                                                 EXISTING TO REMAIN
                                                                                                                                                                                                                 CONSTRUCTION                                                                                                                                                                                                  BONDING ADHESIVE PER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DESCRIPTION
                                                                                                                                                                                                                                                                                                                        INSULATED METAL                                                                                        MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                        CURB                                                                                                   RECOMMENDATION
                                                                                                                                                                                                                 ROOF DECK PATCH                                                                                                                                                                                               FASTENER AND METAL PLATE
                                                                                                                                                                                                                 PIECE ATTACHED TO                                                                                                                                                                                             PER MANUFACTURER'S




                                                                                                                                                                                                                                                                                                                                                                                                12" MIN.
                                                                                                                                                                                                                 EXISTING DECK PER                                                                                                                                                                                             RECOMMENDATION
                                                                                                                                                                                                                 STRUCT. DETAILS
                                                                                D                                                                                                                                                                                                                                                                                                                                              ROOFING; MATCH
                                                                                                                                                                                                                                                                                                                                                                                                                               EXISTING
                                                                                                                                                                                                                 TYP. ROOF INFILL DETAIL
                                                                                                                                                                                                       D3        SCALE: 6" = 1'-0"                                                                                                                                                                                             BONDING ADHESIVE PER
                                                                                                                                                                                                                                                                                                                                                                                                                               MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                                                                                               RECOMMENDATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MARK
                                                                                                                                                  EXISTING GUTTER AND
                                                                                                                                                  DOWNSPOUTS

                                                                                                                                                  EXISTING ROOF                                        SEALANT                                                               EXISTING WALL
                                                                                                                                                  CONSTRUCTION                                         TERMINATION BAR                                                       CONSTRUCTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DATE
                                                                                                                                                  PEEL-AND-STICK
                                                                                                                                                  VAPOR BARRIER                                        METAL FLASHING
                                                                                                                                                                                                                                                                                                                                                                                                                               EXISTING TO REMAIN ROOF
                                                                                                                                                                                                       NEW DUCTWORK,                                                                                                                                                                                                           CONSTRUCTION
                                                                                                                                                  FILL ALL VOIDS                                       SEE MECH. FOR
                                                                                                                                                  BETWEEN NEW WALL                                     DUCT SIZING




                                                                                                                                                                                                                                                     SEE MECH.
                                                                                                                                                  AND EXISTING DECK W/
                                                                                                                                                  CLOSED-CELL SPRAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       REVISED PERMIT APPLICATION 01
                                                                                                                                                  FOAM INSULATION
                                                                                                                                                                                                                                                                                                                               ROOF CURB DETAIL
                                                                                                                                                  6" TEK 5 SCREW                                                                                                                                                        D5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESCRIPTION
                                                                                                                                                                                                                                                                                                                               SCALE: 6" = 1'-0"
                                                                                                                                                                                                       SEALANT
                                                                                                                                                                                                                                                                             STEEL CHANNEL,
                                                                                                                                                                                                       METAL FLASHING                                                        SEE STRUCT.                                                                                                                                       ROOF-TOP UNIT; SEE
                                                                                                                                                                                                                                                                                                                        FASTENER PER
                                                                                                                                                                                                       TERMINATION BAR                                                                                                                                                                                                         MECH. DWGS
                                                                                                                                                  EXISTING JOIST                                                                                                                                                        MANUFACTURER'S
                                                                                                                                                                                                                                                                             BREAK METAL                                RECOMMENDATION
                                                                                    DECK CLOSURE                                                                                                                                                                             CLOSURE TRIM                                                                                                                                      ROOFING; MATCH EXISTING
                                                                                    TRIM AS REQ'D
                                                                                                                                                  NEW BRACING, SEE                                                                                                                                                                                                                                                             BONDING ADHESIVE PER
                                                                                    DYNATROL                                                      STRU.                                                                                                                                                                 INSULATED METAL                                                                                        MANUFACTURER'S
                                                                                C   SEALANT                                                                                                                                                                                                                             CURB                                                                                                   RECOMMENDATION

                                                                                                                                                                                                                 EXTERIOR WALL PENETRATION DETAIL                                                                                                                                                                              FASTENER AND METAL PLATE
                                                                                                                                                  16 GA. TOP ANGLE
                                                                                                                                                                                                       C3                                                                                                                                                                                                                      PER MANUFACTURER'S




                                                                                                                                                                                                                                                                                                                                                                                                12" MIN.
                                                                                                                                                                                                                 SCALE: 1 1/2" = 1'-0"                                                                                                                                                                                         RECOMMENDATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                  WHITE PAN HEAD                                                                                                                                                                                                                                                               ROOFING; MATCH
                                                                                                                                                  SCREW                                                                                                                                                                                                                                                                        EXISTING

                                                                                                                                                                                                                                                                                                                                                                                                                               BONDING ADHESIVE PER
                                                                                                                                                                                                                                                                               NEW DUCTWORK, SEE                                                                                                                               MANUFACTURER'S
                                                                                                                                                                                                        PROVIDE DUCT
                                                                                                                                                                                                                                                                               MECH. FOR DUCT SIZING                                                                                                                           RECOMMENDATION
                                                                                                                                                                                                        FLANGE 8" ABOVE
                                                                                                                                                                                                        ROOF DECK FOR                                                          PRE-FINISHED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ISSUE DATE:
                                                                                                                                                  NEW 4" IMP WALL                                       ROOFING                                                                GALVANIZED METAL




                                                                                                                                                                                                                                          8" MIN.
                                                                                                                                                                                                        TERMINATION                                                            COMPRESSION COLLAR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    09/10/19
                                                                                                                                                                                                        METAL FLASHING                                                         LAP MEMBRANE
                                                                                                                                                                                                                                                                               ROOFING
                                                                                                                                                                                                                                                    SEE MECH.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FILE NAME:
                                                                                                                                                                                                                                                                               FRT WOOD BLOCKING                                                                                                                               EXISTING TO REMAIN ROOF
                                                                                                                                                                                                        EXISTING ROOF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                               CONSTRUCTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CHECKED BY:
                                                                                           SECTION DETAIL                                                                                               CONSTRUCTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DRAWN BY:
                                                                                    C1                                                                                                                                                                                         STEEL ANGLE, SEE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    30" X 42"
                                                                                           SCALE: 3" = 1'-0"
                                                                                                                                                                                                                                                                               STRUCT.                                                                                                                                         OPENING, SEE STRUCT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MLK
                                                                                                                                                                                                                                                                                                                                                                                                                               AND MECH. DWGS.


                                                                                                                                                                                                                 DUCT ROOF PENETRATION DETAIL                                                                                  TYP. ROOF CURB DETAIL
                                                                                                                                                                                                       B3        SCALE: 1 1/2" = 1'-0"                                                                                  B5     SCALE: 6" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Peachtree Corners, GA 30092
                                                                                B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JOB NO. 1190593
                                                                                    DYNATROL SEALANT
                                                                                                               NEW 4" IMP WALL
                                                                                                                                                                                                       CONTINUOUS                                                                                                       CONTINUOUS BEAD OF SEALANT                                                           CONTINUOUS BEAD OF SEALANT
                                                                                                                                                                                                       SEALANT                                                                                STEEL TUBE; SEE STRUCT.
                                                                                    BUTYL SEALANT              BUTYL SEALANT- 2
                                                                                                               BEADS                                                                                                                                                                                                                                                                                         STAINLESS STEEL CLAMPING RING
                                                                                                                                                                                                       PRE-FINISHED                                                                           PRE-FINISHED
                                                                                                                                                                                                                                                                                                                        FIELD FABRICATED METAL HOOD
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                    BASE TRIM                  SILL FLASHING                                                                           GALVANIZED                                                                             GALVANIZED METAL
                                                                                                                                                                                                       METAL APRON                                                                            COMPRESSION COLLAR        FASTENER AND SEAM PLATE
                                                                                                               EXISTING SLAB AND                                                                                                                                                                                        PER MANUFACTURER'S
                                                                                                               FOUNDATION                                                                                                                                                                                               RECOMMENDATION
                                                                                                                                                                                                       TERMINATION BAR                                                                        PRE-FINISHED METAL
                                                                                      LEVEL 1                                                                                                                                                                                                 FLASHING                  PRE-MOLDED ROOF
                                                                                      0' - 0"
                                                                                                                                                                                                       EXISTING METAL                                                                         LAP EXISTING FLASHING     MEMBRANE PIPE




                                                                                                                                                                                                                                                                                                                                                                            ROUND PENETRATION
                                                                                                                                                                                                                                                                                                                        FLASHING                                                                                                  ROOF BONDING ADHESIVE
                                                                                    16 GA. GALV. IMP BASE                                                                                              CAP FLASHING                                                                           AND SEAL
                                                                                                                                                                                                                                                                                                                                                                                                                                  PER MANUFACTURER'S
                                                                                    TRACK                                                                                                                                                                                                                                       WELDED SPLICE
                                                                                                                                                                                                                                                                                                                                                                                                                                  RECOMMENDATION
                                                                                                                                                                                                                                                                                                                                    2" MIN.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ARCHITECTURAL DETAILS
                                                                                                                                                                                                                                                                                              FRT WOOD BLOCKING
                                                                                                                                                                                                                                                                                                                        ROOF


                                                                                                                                                                                                                                                                                              EXISTING ROOF
                                                                                                                                                                                                                                                                                              CONSTRUCTION


                                                                                                                                                                                                       EXISTING STEEL BEAM

                                                                                A




                                                                                                                                                                                                                 ROOF PENETRATION DETAIL @ CURB                                                                                TYP. ROOF PENETRATION DETAIL
                                                                                                                                                                                                       A3        SCALE: 3" = 1'-0"                                                                                      A5     SCALE: 6" = 1'-0"

                                                                                           SECTION DETAIL                                                                                                                                                                                                                                                                                                                                                                                SHEET ID
9/10/2019 4:38:31 PM




                                                                                    A1     SCALE: 3" = 1'-0"
                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                              1             0              1 0                                                 1 1               0              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A-502
                                                                                                                                                                                                                                                                                                                                                   SCALE: 1 1/2" = 1'-0"                               SCALE:   3"   = 1'-0"            SCALE:   6"   = 1'-0"
                                                                                                               Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                               these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                        10                                                                                             ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 11 of 342
                                                                                                                       1                                                                         2                                                                                  3                                                                                             4                                                                                                                 5                                                                                                                                        6



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DOOR SCHEDULE
                                                                                                                                                       FINISH LEGEND                                                                                                                                                                                                                                              DOOR                                                             FRAME                        FIRE
                                                                                                                                                                                                                                                                                                                                   MARK                    Type Mark            WIDTH                      HEIGHT   MATERIAL                                 FINISH        TYPE   MATERIAL     FINISH          RATING                         HEAD                  JAMB                      SILL                                            COMMENTS
                                                                                                                                                       WALL FINISH
                                                                                                                                                                                                                                                                                                                                      1C                        1               3' - 0"                    7' - 0"                    H.M.                    PT            2         H.M.        PT                 -                       C3/A-601       B3/A-601                        A3/A-601                NOTE 1, 3, 4
                                                                                                                                                         GWB: MPT INT 9.2 - G3 - MATCH EXISTING PAINT COLOR                                                                                                                           1D                        2               3' - 0"                    7' - 0"                    H.M.                    PT            2         H.M.        PT                 -                       C3/A-601       B3/A-601                        A3/A-601                NOTE 1, 3, 4
                                                                                    EXISTING WALL,                                                                                                                                                                                                                                    1E                        3               10' - 0"                   14' - 0"                    -                       -            3          -           -                 -                       C1/A-601       B1/A-601                        A1/A-601                NOTE 2, 3
                                                                                                                                                       MISCELLANEOUS STEEL
                                                                                    PATCH, REPAIR AND                                                                                                                                                                                                                                 1F                        1                3' - 0"                    7' - 0"                   H.M.                    PT            1         H.M.        PT                 -                       C4/A-601       B4/A-601                        A4/A-601                NOTE 1, 3, 4
                                                                                    PAINT AS REQUIRED                                                                                                                                                                                                                                 1G                        3                8' - 0"                    8' - 0"                    -                       -            3          -           -                 -                       E1/A-601       D1/A-601                        D2/A-601                NOTE 3, 5
                                                                                                                                                         BOLLARDS, DOOR CHANNELS, SAFETY RAILS, ETC: MPI INT 5.1R - G5 - MATCH EXISTING PAINT COLOR
                                                                                                                                                         PLATFORM STEEL: PRIMED IN ACCORDANCE WITH SSPC PA 1 AND INTERMEDIATE AND TOP COATS PER MPI INT 5.1R-G5 - SAFETY YELLOW                                             1
                                                                                E
                                                                                                                                                       GALVANIZED STEEL SUBSTRATES                                                                                                                                                NOTES:
                                                                                    NEW VENTED                                                                                                                                                                                                                                    1. PAINT TO MATCH EXISTING
                                                                                    OVERHEAD                                                                                                                                                                                                                                      2. HIGH SPEED OVERHEAD DOOR BASIS OF DESIGN: HÖRMAN SPEED-COMMANDER 1400 SEL;
                                                                                    COILING DOOR,                                                        HOLLOW METAL DOORS & FRAMES; MPI INT 5.3M - G5 - MATCH EXISTING PAINT COLOR
                                                                                                                                                                                                                                                                                                                                     ACCEPTABLE EQUIVALENT PROVIDED BY MANAGING FACILITY
                                                                                    SEE SCHEDULE                                                                                                                                                                                                                                  3. GASKET SEAL AROUND DOOR FRAME AND GASKET SEAL SWEEP ON BOTTOM OF DOOR
                                                                                                                                                                                                                                                                                                                                  4. PANIC DEVICE HARDWARE
                                                                                                                                                                                                                                                                                                                                  5. VENTED OVERHEAD COILING DOOR
                                                                                    SEALANT                                                                                                                                                                                                                                                                                                                                                                      SEE SCHEDULE                                                                                                                                        2"            SEE SCHEDULE             2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2"
                                                                                                                                                                                                                                                                                                                                                       SEE SCHEDULE                                  SEE SCHEDULE                                                                                                                       SEE SCHEDULE                               SEE SCHEDULE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2"               2"                        2"           2"
                                                                                    MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                      8"              8"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DATE
                                                                                    CORNER TRIM




                                                                                                                                                                                                                                                                                                                                                                      8"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2"
                                                                                                                                                                                                                                                                                                                                                                                                                                       SEE SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SEE SCHEDULE
                                                                                                                                                                                                                                                                                                                                                                      VARIES
                                                                                                                                                                                                                                                                                                                                       SEE SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                      SEE SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SEE SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SEE SCHEDULE
                                                                                                                                                                                                                                                                                                                                                                                                      8"        8"




                                                                                                                                                                                                                                                                                                                                                                                                                       VARIES
                                                                                                                                                                                                                                                                                                                                                                      3' - 8"
                                                                                              HEAD DETAIL                                                                                                                                                                                                                  TEMPERED




                                                                                                                                                                                                                                                                                                                                                                                                                                10"
                                                                                     E1                                                                                                                                                                                                                                    SAFETY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESCRIPTION
                                                                                              SCALE: 1 1/2" = 1'-0"                                                                                                                                                                                                        GLAZING
                                                                                                                                                                                                                                                                                                                                                            1                                               2                                                          3                                                                         1                                      2                                               3
                                                                                                                                                                                                                                                                                                                                                                                                                     LOUVER, SEE MECH.


                                                                                       EXISTING WALL,                                                                                                                                                                                                                             DOOR & FRAME TYPES
                                                                                       PATCH, REPAIR                                                                          MANUFACTURER'S
                                                                                       AND PAINT AS                                          SEALANT
                                                                                D                                                                                             CORNER TRIM
                                                                                       REQUIRED                                                                                                                                                                     NEW VENTED
                                                                                                                                                                                                                                                                    OVERHEAD
                                                                                                                                             NEW VENTED                                                                                                             COILING DOOR,
                                                                                                                                             OVERHEAD                                                                                                               SEE SCHEDULE
                                                                                                                                             COILING DOOR,
                                                                                       MANUFACTURER'S                                        SEE SCHEDULE                     EXISTING TO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MARK
                                                                                       CORNER TRIM                                                                            REMAIN CONRETE
                                                                                                                                                                              SLAB FLOOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DATE
                                                                                              JAMB DETAIL                                                                                 SILL DETAIL
                                                                                     D1       SCALE: 1 1/2" = 1'-0"                                                          D2           SCALE: 1 1/2" = 1'-0"
                                                                                                                                                                                                                                                                                    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     REVISED PERMIT APPLICATION 01
                                                                                                             4" INSULATED METAL                                                                                                                                                                                                                                                                                                                                                                             4" INSULATED METAL
                                                                                                             WALL PANEL, MATCH                                                                                                                                                                                                                                                                                                                                                                              WALL PANEL, MATCH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DESCRIPTION
                                                                                                             EXISTING                                                                                                                                                                                                                                                                                                                                                                                       EXISTING




                                                                                                             HIGH SPEED                                                                                                              VARIES                                                       VARIES                                                                                                                                                                                                    HIGH SPEED
                                                                                                                                                                                                                                                                                                                                                                                                            VARIES
                                                                                                             ROLL-UP DOOR                                                                                                                                                                                                                                                                                                                                                                                   ROLL-UP DOOR
                                                                                C
                                                                                                                                                                                                                                                                                                                       EXISTING WALL
                                                                                                                                                                                                                                                           4" INSULATED                                                CONSTRUCTION,                                                                                                                  4" INSULATED
                                                                                                             STEEL CHANNEL -                                                                                                                               MEAL WALL PANEL,                                            PATCH AND REPAIR                                                                                                                                                                     STEEL CHANNEL -
                                                                                                                                                                                                                                                                                                                                                                                                                                                      MEAL WALL PANEL,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MARK
                                                                                                             SEE STRUCT. PAINT                                                                                                                             MATCH EXISTING                                              AS REQUIRED                                                                                                                                                                          SEE STRUCT. PAINT
                                                                                                                                                                                                                                                                                                                                                                                                                                                      MATCH EXISTING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                             TO MATCH EXISTING                                                                                                                                                                                                                                                                                                                                                                              TO MATCH EXISTING
                                                                                                                                                                                                                                                                                                                       CONT. SEALANT BOTH
                                                                                                                                                                                                                                                                                                                       SIDES                                                                                                                          HOLLOW METAL DOOR                                     2" INSULATED METAL
                                                                                                                                                                                                                                                           FRP FRAME, COLOR TO                                                                                                                                                                        FRAME, PAINT TO                                       WALL PANEL, MATCH
                                                                                                             MANUFACTURER'S
                                                                                                                                                                                                                                                           MATCH EXISTING FRAMES                                       HOLLOW METAL DOOR                                                                                                              MATCH EXISTING                                        EXISTING
                                                                                                             CORNER TRIM
                                                                                                                                                                                                                                                           PROVIDE SEAL GASKETING                                      FRAME; GROUT SOLID,                                                                                                            PROVIDE SEAL GASKETING                                MANUFACTURER'S
                                                                                                                                                                                                                                                           AT DOOR & FRAME                                             PAINT TO MATCH EXISTING                                                                                                        AT DOOR & FRAME                                       CORNER TRIM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ISSUE DATE:
                                                                                                             SEALANT                                                                                                                                       FRP DOOR, COLOR TO                                          HOLLOW METAL DOOR,                                                                                                             HOLLOW METAL DOOR,                                    SEALANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   09/10/19
                                                                                                                                                                                                                                                           MATCH EXISTING DOORS                                        PAINT TO MATCH EXISTING                                                                                                        PAINT TO MATCH EXISTING


                                                                                              HEAD DETAIL                                                                                                                                   FRP HEAD DETAIL                                    H.M. HEAD DETAIL                                                                                        H.M. HEAD DETAIL                                                                      HEAD DETAIL NOT USED IN PROJECT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FILE NAME:
                                                                                     C1       SCALE: 1 1/2" = 1'-0"                                                                                                            C2           SCALE: 1 1/2" = 1'-0"                       C3     SCALE: 1 1/2" = 1'-0"                                                            C4                     SCALE: 1 1/2" = 1'-0"                                                          C5     SCALE: 1 1/2" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DRAWN BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4" INSULATED
                                                                                                                                                                                        4" INSULATED                                                                                                                                                                                                                                                                                                                                                                                                                                                                METAL WALL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   30" X 42"
                                                                                                                                                                                        METAL WALL                                                                                                                                                                                                                                                                                                                                                   1' - 0"                                                                                                        PANEL, MATCH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DGM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MLK
                                                                                      NEW CORE DRILLED,                       1' - 0"                                                   PANEL, MATCH                                                                                                                                                                                                                                                                                                                                                                                                                                                                EXISTING
                                                                                                                                                                                                                                                                                                                       EXISTING WALL                                                                                                                  4" INSULATED                       NEW CORE DRILLED,
                                                                                      CONCRETE FILLED                                                                                   EXISTING
                                                                                                                                                                                                                                                                                                                       CONSTRUCTION,                                                                                                                  METAL WALL                         CONCRETE FILLED
                                                                                      STEEL PIPE BOLLARD,
                                                                                                                                                                                                                                                                                                                       PATCH AND REPAIR                                                                                                               PANEL, MATCH                       STEEL PIPE BOLLARD,                                                                                                                                               SEALANT
                                                                                      MATCH EXISTING                                                                                                                                                       4" INSULATED METAL
                                                                                                                                                                                        SEALANT                                                                                                                        AS REQUIRED                                                                                                                    EXISTING                           MATCH EXISTING
                                                                                                                                                                                                                                                           WALL PANEL, MATCH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SMYRNA UPGRADES
                                                                                                                                                                                                                                                           EXISTING                                                    CONT. SEALANT BOTH                                                                                                             HOLLOW METAL                                                                                                                                                                                         STEEL CHANNEL -
                                                                                                                                   6" MIN.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Peachtree Corners, GA 30092
                                                                                                                                                                                        STEEL CHANNEL -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6" MIN.
                                                                                B                                                                                                                                                                                                                                      SIDES                                                                                                                          DOOR FRAME, PAINT                                                                                                                                                                                    SEE STRUCT.
                                                                                                                                                                                        SEE STRUCT.                                                                                                                                                                                                                                                   TO MATCH EXISTING                                                                                                                                                                                    PAINT TO MATCH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Phone (678) 336-7740
                                                                                                                                                                                        PAINT TO MATCH                                                                                                                 JAMB ANCHOR -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Fax (678) 336-7744
                                                                                                                                                                                                                                                           FRP FRAME, COLOR TO                                                                                                                                                                                                                                                                                                                                                                             EXISTING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JOB NO. 1190593
                                                                                                                                                                                        EXISTING                                                           MATCH EXISTING FRAMES                                       3 PER SIDE
                                                                                                                                                                                                                                                                                                                                                                                                                                                      PROVIDE SEAL GASKETING
                                                                                                                                                                                                                                                                                                                       HOLLOW METAL DOOR                                                                                                              AT DOOR & FRAME                    MANUFACTURER'S
                                                                                      MANUFACTURER'S                                                                                                                                                       PROVIDE SEAL GASKETING                                                                                                                                                                                                                                                                                                                                                                          HIGH SPEED
                                                                                                                                                                                        HIGH SPEED                                                                                                                     FRAME; GROUT SOLID,                                                                                                                                               CORNER TRIM
                                                                                      CORNER TRIM                                                                                                                                                          AT DOOR & FRAME                                                                                                                                                                            HOLLOW METAL                                                                                                                                                                                         ROLL-UP DOOR
                                                                                                                                                                                        ROLL-UP DOOR                                                                                                                   PAINT TO MATCH EXISTING
                                                                                                                                                                                                                                                           FRP DOOR, COLOR TO                                          HOLLOW METAL DOOR,                                                                                                             DOOR, PAINT TO                     2" INSULATED METAL
                                                                                                                                                                                                                                                           MATCH EXISTING DOORS                                        PAINT TO MATCH EXISTING                                                                                                        MATCH EXISTING                     WALL PANEL, MATCH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         EXISTING
C:\Users\milcheckd\Documents\1190593_Smyrna_r19_ARCH_milcheckd@pondco.com.rvt




                                                                                              JAMB DETAIL                                                                                                                                   FRP JAMB DETAIL                                    H.M. JAMB DETAIL                                                                                        H.M. JAMB DETAIL                                                                      JAMB DETAIL NOT USED IN PROJECT
                                                                                     B1       SCALE: 1 1/2" = 1'-0"                                                                                                            B2           SCALE: 1 1/2" = 1'-0"                       B3     SCALE: 1 1/2" = 1'-0"                                                            B4                     SCALE: 1 1/2" = 1'-0"                                                          B5     SCALE: 1 1/2" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DOOR AND FRAME SCHEDULE, ELEVATIONS,
                                                                                                                                                                                        NEW CORE DRILLED,                                                                                                                                                                                                                                                                                                                                                                                                                                                 NEW CORE DRILLED,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DETAILS AND FINISH LEGEND
                                                                                                                                                                                        CONCRETE FILLED                                                                                                                                                                                                                                                                                                                                                                                                                                                   CONCRETE FILLED
                                                                                                                                                                                        STEEL PIPE BOLLARD,                                                                                                                                                                                                                                                                                                                                                                                                                                               STEEL PIPE BOLLARD,
                                                                                      MANUFACTURER'S                                                                                    MATCH EXISTING                                                                                                                                                                                                                                                                                   MANUFACTURER'S                                                                                                                                                   MATCH EXISTING
                                                                                      CORNER TRIM                                                                                                                                                                                                                          PROVIDE DOOR                                                                                                PROVIDE DOOR                                      CORNER TRIM
                                                                                                                                                                                        HIGH SPEED                                                         PROVIDE DOOR                                                                                                                                                                                                                                                                                                                                                                                   HIGH SPEED
                                                                                                                                                                                        ROLL-UP DOOR                                                                                                                       GASKET SEAL AT BASE                                                                                         GASKET SEAL AT BASE                                                                                                                                                                                                ROLL-UP DOOR
                                                                                                                                                                                                                                                           GASKET SEAL AT BASE                                             OF DOOR
                                                                                                                                                                                                                                                           OF DOOR                                                                                                                                                                     OF DOOR
                                                                                                                                                                                                                                                                                                                           EXISTING TO REMAIN                                                                                          EXISTING TO REMAIN
                                                                                                                                                                                                                                                           EXISTING TO REMAIN                                              CONCRETE SLAB FLOOR                                                                                                                                                                                                                                                                                                            2" INSULATED METAL
                                                                                                                                                                                                                                                           CONCRETE SLAB FLOOR                                                                                                                                                         CONCRETE SLAB FLOOR
                                                                                      EXISTING TO                                                                                                                                                                                                                                                                                                                                                                                        EXISTING TO                                                                                                                                                      WALL PANEL, MATCH
                                                                                      REMAIN CONRETE                                                                                                                                                                                                                                                                                                                                                                                     REMAIN CONRETE                                                                                                                                                   EXISTING

                                                                                A
                                                                                      SLAB FLOOR
                                                                                                                                                                                                                                            FRP SILL DETAIL                                    H.M. SILL DETAIL                                                                                        H.M. SILL DETAIL                                                                  SLAB FLOOR
                                                                                                                                                                                                                               A2           SCALE: 1 1/2" = 1'-0"                       A3     SCALE: 1 1/2" = 1'-0"                                                            A4                     SCALE: 1 1/2" = 1'-0"




                                                                                              SILL DETAIL                                                                                                                                                                                                                                                                                                                                                                                    SILL DETAIL NOT USED IN PROJECT
                                                                                     A1       SCALE: 1 1/2" = 1'-0"                                                                                                                                                                                                                                                                                                                                                                   A5     SCALE: 1 1/2" = 1'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SHEET ID
9/10/2019 4:38:31 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1                      0                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A-601
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SCALE: 1 1/2" = 1'-0"
                                                                                                                                                        Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                        these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                             11                                                                                                                                                                                          ISSUED FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 12 of 342
                                                                                                       1                                                                                2                                                                                     3                                                                      4                                                                    5                                                    6


                                                                             GENERAL STRUCTURAL NOTES:
                                                                             A.   GENERAL                                                                                                                   C.    CONCRETE REINFORCEMENT:                                                                                         E.   LIGHT-GAUGE STEEL FRAMING:
                                                                             1.   THE CONTRACTOR SHALL REVIEW ALL SUBMITTALS BEFORE THEY ARE PROVIDED TO THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ABBREVIATION KEY
                                                                                                                                                                                                            1.    REINFORCING STEEL SHALL CONFORM TO ASTM A615 SUPPLEMENT SI, GRADE 60, OF DOMESTIC                               1.   LIGHT-GAUGE FRAMING SHALL BE A DELEGATED DESIGN.
                                                                                  OWNER AND STRUCTURAL ENGINEER. THE CONTRACTOR’S REVIEW SHALL BE DOCUMENTED                                                      MANUFACTURER.                                                                                                                                                                                                    @      AT                           ksi     1,000 POUNDS PER SQUARE INCH
                                                                                  WITHIN THE SUBMITTAL. THE OWNER AND STRUCTURAL ENGINEER RESERVE THE RIGHT TO                                                                                                                                                                    2.   SIZE, STYLE, AND GAUGE OF FRAMING MEMBERS SHALL BE BASED ON STEEL STUD
                                                                                  REJECT SUBMITTALS THAT HAVE NOT BEEN FIRST REVIEWED BY THE CONTRACTOR. THE                                                                                                                                                                                                                                                                     ARCH.    ARCHITECTURAL                 lb     POUNDS
                                                                                                                                                                                                            2.    REINFORCEMENT SHALL BE FABRICATED TO SHAPES AND DIMENSIONS SHOWN AND SHALL                                           MANUFACTURER'S ASSOCIATION PRODUCT TECHNICAL INFORMATION.
                                                                                  ACCURACY AND COMPLETENESS OF THE SUBMITTALS IS THE SOLE RESPONSIBILITY OF THE                                                   CONFORM TO THE REQUIREMENTS OF CRSI AND ACI 318. REINFORCEMENT SHALL BE COLD BENT                                                                                                                                B/     BOTTOM OF                    L.L.    LIVE LOAD
                                                                                  CONTRACTOR, INCLUDING ALL ERRORS AND OMISSIONS. IN ADDITION, THE CONTRACTOR IS                                                  UNLESS OTHERWISE AUTHORIZED. BENDING MAY BE ACCOMPLISHED IN THE FIELD OR AT THE                                 3.   ALL LIGHT-GAUGE STRUCTURAL FRAMING MEMBERS SHALL BE FORMED FROM CORROSION-
                                                                                  SOLELY RESPONSIBLE FOR ALL MEANS, METHODS, AND SEQUENCING OF CONSTRUCTION.                                                      MILL. BARS SHALL NOT BE FIELD BENT WITHOUT THE APPROVAL OF THE ENGINEER.                                             RESISTANT STEEL, CORRESPONDING TO THE REQUIREMENTS OF ASTM C99 WITH A MINIMUM             BLDG.    BUILDING                     LLH     LONG LEG HORIZONTAL
                                                                                                                                                                                                                                                                                                                                       YIELD STRENGTH OF 33 ksi.                                                                  BM      BEAM                         LLV     LONG LEG VERTICAL
                                                                             2.   THE GENERAL CONTRACTOR AND ALL SUBCONTRACTORS SHALL BE EXPERIENCED AND                                                    3.    REINFORCEMENT SHALL BE FREE FROM LOOSE RUST AND SCALE, DIRT, OIL, OR OTHER
                                                                                  QUALIFIED TO PERFORM THE TYPE OF CONSTRUCTION REQUIRED TO COMPLETE THE WORK                                                     DELETERIOUS COATING THAT COULD REDUCE BOND WITH THE CONCRETE.                                                   4.   ALL LIGHT-GAUGE MEMBERS SHALL BE GALVANIZED WITH A G60 COATING.                            BTM.    BOTTOM                      MAX.     MAXIMUM
                                                                         E        PRESCRIBED BY THE CONTRACT DOCUMENTS. THE CONTRACT DOCUMENTS WERE PREPARED AS
                                                                                  A COMPLETE SET OF PROJECT DRAWINGS. IT IS THE GENERAL CONTRACTOR’S RESPONSIBILITY                                                                                                                                                                                                                                                               C.L.    CENTERLINE                  MECH.    MECHANICAL
                                                                                                                                                                                                            4.    NO SPLICES OF REINFORCEMENT SHALL BE PERMITTED EXCEPT AS DETAILED OR AUTHORIZED.                                5.   LATERAL BRACING SHALL BE INSTALLED IN ALL EXTERIOR WALLS AT 48" MAXIMUM CENTERS.
                                                                                  TO COORDINATE ALL INFORMATION PROVIDED IN THE ARCHITECTURAL, MECHANICAL, AND                                                    MAKE BARS CONTINUOUS AROUND CORNERS WITH CORNER BARS. WHERE PERMITTED, SPLICES                                                                                                                                  CIP     CAST-IN-PLACE               MFR.     MANUFACTURER
                                                                                  ELECTRICAL DRAWINGS. THE CONTRACTOR SHALL NOTIFY THE OWNER AND                                                                  MADE BY CONTACT LAPS SHALL BE CLASS "B" TENSION LAPS.                                                           6.   ALL FIELD CUTTING OF LIGHT-GAUGE MEMBERS SHALL BE COMPLETED BY SAWING OR SHEARING.
                                                                                  ARCHITECT/ENGINEER IMMEDIATELY OF ANY CONFLICTS, OMISSIONS, OR DISCREPANCIES. THIS                                                                                                                                                                   TORCH CUTTING IS NOT ACCEPTABLE.                                                            CJ     CONTROL JOINT                MIN.    MINIMUM
                                                                                  COORDINATION SHALL BE PERFORMED BEFORE THE PROCUREMENT OF MATERIALS AND/OR                                                5.    TENSION AND COMPRESSION REINFORCEMENT SPLICE LENGTHS IN CONCRETE SHALL BE                                                                                                                                       CLR.    CLEAR                        mph     MILES PER HOUR
                                                                                  FABRICATION OF ANY PROJECT COMPONENTS.                                                                                          DETERMINED AS FOLLOWS:                                                                                          7.   STUDS OR OTHER COLD-FORMED MEMBERS SHALL NOT BE NOTCHED, COPED, OR SPLICED,
                                                                                                                                                                                                                                                                                                                                       UNLESS NOTED OTHERWISE.                                                                    CMU     CONCRETE MASONRY UNIT        N/A     NOT APPLICABLE
                                                                             3.   WHERE SECTION IS SHOWN AND DETAILED, OTHER SECTIONS OF SIMILAR CONDITION SHALL BE                                                            BAR SIZE             #3    #4      #5    #6        #7    #8       #9       #10    #11
                                                                                  DETAILED THE SAME OR OPPOSITE HAND, WHETHER SPECIFICALLY NOTED OR NOT.                                                                                                                                                                                                                                                                          COL.    COLUMN                      N.I.C.   NOT IN CONTRACT
                                                                                                                                                                                                                     TOP BAR SPLICE SIZE            28"   37"     47"   56"       81"   93"     105"      118"   131"             8.   ALL STUDS SHALL BE FULLY SEATED FOR FULL END BEARING ON BOTTOM TRACK.
                                                                                                                                                                                                                                                                                                                                                                                                                                 CONC.    CONCRETE                     N.S.    NEAR SIDE
                                                                             4.   CONTRACTOR SHALL VERIFY EXISTING DIMENSIONS, ELEVATIONS, AND SITE CONDITIONS BEFORE                                             BOTTOM BAR SPLICE SIZE            22"   29"     36"   43"       63"   72"      81"      91"    101"             9.   TOP TRACKS AT THE TOP OF STUDS ANCHORED TO BOTTOM SIDE OF STRUCTURAL COMPONENTS
                                                                                  BEGINNING CONSTRUCTION. NOTIFY ENGINEER OF RECORD OF ANY DISCREPANCIES.                                                                                                                                                                                                                                                                        CONST.   CONSTRUCTION                N.T.S.   NOT TO SCALE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                                                                                                                                                                                                                                                                                       SHALL ALLOW FOR A 1" VERTICAL DEFLECTION WITHOUT TRANSFERRING VERTICAL LOAD TO
                                                                                                                                                                                                                  a.    TOP BARS ARE HORIZONTAL BARS WITH MORE THAN 12" OF CONCRETE CAST BELOW THE                                     STUDS.                                                                                    CONT.    CONTINUOUS                   O/O     OUT TO OUT
                                                                             5.   COORDINATE SIZES AND LOCATIONS OF ALL FLOOR AND ROOF PENETRATIONS WITH PLUMBING,                                                      BARS.
                                                                                  MECHANICAL, AND ARCHITECTURAL REQUIREMENTS.                                                                                                                                                                                                     10. EXTERIOR WALL FRAMING SHALL CONSIST OF 600S162-43 (MIN.) STUDS AND TOP AND BOTTOM OF        DEG.    DEGREE                       O.C.    ON CENTER
                                                                                                                                                                                                                  b.    THE TABLE ABOVE IS BASED ON A CONCRETE COVER AT LEAST EQUAL TO THE BAR                                        43 mil (MIN.). CONNECTIONS SHALL BE DESIGNED FOR WIND LOADS INDICATED IN NOTE A.10.
                                                                             6.   ENGINEER'S APPROVAL MUST BE SECURED FOR ALL SUBSTITUTIONS. SUCH APPROVAL MAY ALSO                                                                                                                                                                                                                                                               DIA.    DIAMETER                    OPN'G    OPENING
                                                                                                                                                                                                                        DIAMETER AND A CENTER TO CENTER BAR SPACING AT LEAST EQUAL TO 3 TIMES THE BAR
                                                                                  BE WITHHELD AT THE SOLE DISCRETION OF THE ENGINEER.                                                                                   DIAMETER. MULTIPLY THE ABOVE LENGTHS BY 1.5 WHERE THESE CONDITIONS DO NOT EXIST.                                                                                                                         DWG.     DRAWING                     OPP.     OPPOSITE
                                                                                                                                                                                                                                                                                                                                  F.   STRUCTURAL STEEL:
                                                                             7.   THE STRUCTURES HAVE BEEN DESIGNED IN ACCORDANCE WITH THE PROVISIONS OF THE                                                6.    WHERE HOOKS ARE SHOWN, PROVIDE STANDARD 90 DEGREE HOOKS IN ACCORDANCE WITH                                                                                                                                     DWL.     DOWEL                        PL.     PLATE
                                                                                                                                                                                                                                                                                                                                  1.   STRUCTURAL STEEL FOR THIS PROJECT HAS BEEN DESIGNED IN ACCORDANCE WITH THE
                                                                                  FOLLOWING:                                                                                                                      CRSI AND ACI 318, UNLESS NOTED OTHERWISE.                                                                            FOURTEENTH EDITION OF THE AMERICAN INSTITUTE OF STEEL CONSTRUCTION (AISC) "STEEL           E.E.    EACH END                     PJF     PRE-MOLDED JOINT FILLER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                                                                                                                                                                                                                                                                       CONSTRUCTION MANUAL."
                                                                                  a.   INTERNATIONAL BUILDING CODE, 2012 EDITION (IBC 2012) WITH LATEST GEORGIA STATE                                       7.    WHERE REQUIRED, PROVIDE DOWELS TO MATCH SIZE AND SPACING OF VERTICAL REINFORCING                                                                                                                                E.F.    EACH FACE                    psf     POUNDS PER SQUARE FOOT
                                                                                       AMENDMENTS.                                                                                                                FROM FOUNDATION. DOWELS SHALL HAVE STANDARD 90 DEGREE HOOKS.                                                    2.   STRUCTURAL STEEL SHALL COMPLY WITH THE FOLLOWING SPECIFICATIONS:                          ELEC.    ELECTRICAL                   psi     POUNDS PER SQUARE INCH
                                                                                  b.   AMERICAN SOCIETY OF CIVIL ENGINEERS, "MINIMUM DESIGN LOADS FOR BUILDINGS AND                                         8.    MINIMUM CONCRETE REINFORCING COVER REQUIREMENTS:                                                                                                                                                               ELEV.    ELEVATION                   REINF.   REINFORCEMENT
                                                                                       OTHER STRUCTURES," 2010 EDITION (ASCE 7-10).                                                                                                                                                                                                                COMPONENT TYPE                     STANDARD     YIELD STRENGTH
                                                                                                                                                                                                                                                                    CONST.                        MINIMUM                              a. STRUCTURAL STEEL WIDE FLANGE SHAPES:        ASTM A992       Fy = 50 ksi                E.O.R.   ENGINEER OF RECORD          REQ'D    REQUIRED
                                                                         D   8.   THE CONTRACTOR SHALL PROVIDE TEMPORARY SHORING AND BRACING REQUIRED TO ERECT                                                                           EXPOSURE                                  BAR SIZE
                                                                                                                                                                                                                                                                     TYPE                          COVER                               b. OTHER STRUCTURAL STEEL SHAPES,                                                         E.O.S.   EDGE OF SLAB                 SIM.    SIMILAR
                                                                                  AND HOLD THE STRUCTURE IN PROPER ALIGNMENT UNTIL PERMANENT SUPPORTS AND LATERAL                                                                                                                                                                                                                      ASTM A36         Fy = 36 ksi
                                                                                                                                                                                                                               CONCRETE CAST AGAINST EARTH:           ALL              ALL           3"                                PLATES,   AND BARS:
                                                                                  BRACING ARE IN PLACE.                                                                                                                                                                                                                                                                                                                           EQ.     EQUAL                        SQ.     SQUARE
                                                                                                                                                                                                                                                                                   #6 BAR AND                                                                                         ASTM A500
                                                                                                                                                                                                                                                                                                        2"                             c.   HOLLOW STRUCTURAL SECTIONS (HSS):          (GRADE B)        Fy = 46 ksi
                                                                             9.   DO NOT SCALE DRAWINGS, USE DIMENSIONS.                                                                                                               FORMED CONCRETE EXPOSED      WALLS,           LARGER                                                                                                                                       E.S.    EACH SIDE                   STD.     STANDARD
                                                                                                                                                                                                                                           TO EARTH OR WEATHER:     SLABS          #5 BAR AND                                                                                          ASTM A53
                                                                                                                                                                                                                                                                                                       1 1/2"                          d.   STEEL PIPE:                                                 Fy = 35 ksi               E.W.    EACH WAY                     STL.    STEEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                             10. DESIGN LOADS USED IN THE DESIGN OF THE STRUCTURAL SYSTEMS IN THIS PROJECT ARE AS                                                                                                                   SMALLER                                                                                            (GRADE B)
                                                                                 FOLLOWS:                                                                                                                             FORMED CONCRETE NOT EXPOSED TO                WALLS,        #11 BAR AND                                          e.   ANCHOR RODS:                              ASTM F1554        Fy = 36 ksi              EXIST.   EXISTING                    S.W.     SELF-WEIGHT
                                                                                                                                                                                                                                                                                                       3/4"
                                                                                                                                                                                                                    WEATHER OR IN CONTACT WITH GROUND:              SLABS           SMALLER                                                                                                                                       EXP.    EXPANSION                    T&B     TOP AND BOTTOM
                                                                                  a.   RISK CATEGORY                             IV
                                                                                                                                                                                                                                                                                                                                  3.   WELDING SHALL BE IN ACCORDANCE WITH AWS D1.1, "STRUCTURAL WELDING CODE - STEEL,"
                                                                                                                                                                                                            9.    ALL REINFORCING STEEL AND EMBEDDED ITEMS SUCH AS ANCHOR RODS AND WELD PLATES                                                                                                                                    FT.     FEET                          T/     TOP OF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    09/10/19
                                                                                                                                                                                                                                                                                                                                       LATEST EDITION. WELD ELECTRODES SHALL BE E70XX. PROVIDE 1/4" CONTINUOUS FILLET WELDS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DATE
                                                                                  b.   DEAD LOAD:                                                                                                                 SHALL BE PLACED TO PREVENT DISPLACEMENT BEYOND PERMITTED TOLERANCES.                                                 UNLESS NOTED OTHERWISE.                                                                    FTG     FOOTING                      TOS     TOP OF STEEL
                                                                                       BLOWER FAN PLATFORM(S)                    15 psf (NOT INCLUDING STRUCTURE SELF WT.)
                                                                                                                                                                                                            10. DETAIL BARS IN ACCORDANCE WITH "ACI DETAILING MANUAL-2004," PUBLICATION SP-66, ACI 318,                           4.   ALL INTERIOR STEEL SHALL BE SHOP PRIMED IN ACCORDANCE WITH SSPC PA 1. IF FLASH RUST         ga     GAUGE                       TYP.     TYPICAL
                                                                                  c.   LIVE LOAD:                                                                                                               AND ACI 315, OR LATEST EDITIONS.                                                                                       OCCURS, RE-CLEAN THE SURFACE PRIOR TO APPLICATION OF PRIMER AND PAINT. APPLY              GALV.    GALVANIZED                  U.N.O.   UNLESS NOTED OTHERWISE
                                                                                       BLOWER FAN PLATFORM(S)                    SEE PLAN
                                                                                                                                                                                                                                                                                                                                       PRIMER IN ACCORDANCE WITH SPE-P1 OF AISC 420 OR APPROVED EQUAL NACE OR SSPC TO A
                                                                                       ROOF                                      20 psf (REDUCIBLE)                                                         11. PROVIDE ACCESSORIES NECESSARY TO PROPERLY SUPPORT REINFORCING AT POSITIONS                                             MINIMUM DRY FILM THICKNESS OF 2.0 mil.                                                     HOR.    HORIZONTAL                  VERT.    VERTICAL
                                                                                                                                                                                                                SHOWN ON PLANS.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   REVISED PERMIT APPLICATION 01
                                                                                  d.   ROOF SNOW LOAD:                                                                                                                                                                                                                                                                                                                            HSS     HOLLOW STRUCTURAL SECTION     w/     WITH
                                                                                                                                                                                                                                                                                                                                  5.   ALL EXTERIOR STEEL SHALL BE PRE-FINISHED GALVANIZED.
                                                                                       GROUND SNOW LOAD, pg                      5 psf                                                                      12. WELDING OF REINFORCEMENT IS NOT PERMITTED.
                                                                                       SNOW EXPOSURE FACTOR, Ce                  1.0                                                                                                                                                                                                                                                                                              IN.     INCH                         W/C     WATER TO CEMENT
                                                                                                                                                                                                                                                                                                                                  6.   THERE ARE OWNER SPECIFIED RESTRICTIONS ON LOCATION AND SCHEDULING OF ANY WELDING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                       IMPORTANCE FACTOR, Is                     1.2                                                                                                                                                                                                                                                                                              INT.    INTERIOR                    W.P.     WORKING POINT
                                                                                                                                                                                                                                                                                                                                       OPERATIONS. COORDINATE WITH POND CONSTRUCTORS.
                                                                                       THERMAL FACTOR, Ct                        1.0
                                                                                       FLAT ROOF SNOW LOAD, pf                   9.2 psf                                                                                                                                                                                                                                                                                           K      KIPS                        WWR      WELDED WIRE REINFORCEMENT
                                                                                                                                                                                                            D.    CONCRETE MASONRY:
                                                                                  e.   WIND DESIGN CRITERIA:                                                                                                1.    CONCRETE MASONRY UNITS SHALL CONFORM TO ASTM C90, TYPE II, TWO CELL UNITS, AND BE
                                                                                                                                                                                                                  MADE WITH LIGHT WEIGHT AGGREGATE. THE COMPRESSIVE STRENGTH OF MASONRY, f'm,                                     G.   POST INSTALLED ANCHORS:
                                                                                       EXPOSURE CATEGORY                         B
                                                                                       BASIC WIND SPEED, V                       120 mph (FACTORED, ULTIMATE LOAD)                                                EXPRESSED AS FORCE PER UNIT OF NET CROSS-SECTIONAL AREA, SHALL BE 1500 psi AT 28 DAYS.                          1.   ALL POST INSTALLED ANCHORS SHALL BE INSTALLED WITH THE PRODUCT DIAMETER AND
                                                                                                                                 93 MPH (UNFACTORED, SERVICE LOAD)                                                                                                                                                                     EMBEDMENT SHOWN IN THE DETAILS.
                                                                         C             INTERNAL PRESSURE COEFFICIENT, GCp        ± 0.18                                                                     2.    REINFORCING STEEL SHALL COMPLY WITH ASTM A615, GRADE 60. SHOP FABRICATE
                                                                                       INTERIOR WIND LOADING (PARTITIONS)        5 psf (UNFACTORED, SERVICE LOAD)                                                 REINFORCING BARS WHICH ARE SHOWN TO BE HOOKED.                                                                  2.   INSTALL PRODUCTS IN ACCORDANCE WITH MANUFACTURER'S PRINTED INSTALLATION
                                                                                                                                                                                                                                                                                                                                       INSTRUCTIONS. CONTRACTOR SHALL CONTACT MANUFACTURER'S REPRESENTATIVE FOR
                                                                                  f.   SEISMIC DESIGN CRITERIA:                                                                                             3.    GROUT SHALL COMPLY WITH ASTM C476, AND SHALL BE PROPORTIONED TO OBTAIN A 28 DAY                                      PRODUCT INSTALLATION TRAINING.
                                                                                       SPECTRAL RESPONSE ACCELERATION:                                                                                            COMPRESSIVE STRENGTH OF 2000 psi.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MARK
                                                                                           Ss (SHORT PERIOD (0.2 SECOND))        0.193 g                                                                                                                                                                                          3.   REFER TO THE PROJECT BUILDING CODE AND/OR EVALUATION REPORT FOR SPECIAL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                           S1 (LONG PERIOD (1.0 SECOND))                                                                                    4.    MORTAR SHALL COMPLY WITH ASTM C270, TYPE S. AGGREGATE FOR MORTAR SHALL COMPLY                                        INSPECTIONS AND PROOF LOAD REQUIREMENTS.
                                                                                                                                 0.091 g
                                                                                           SDS (SHORT PERIOD (0.2 SECOND))       0.206 g                                                                          WITH ASTM C144. AGGREGATE FAILING TO COMPLY WITH ASTM C144 GRADATION REQUIREMENTS
                                                                                                                                                                                                                  MAY BE USED PROVIDED THE MORTAR CAN BE PREPARED TO COMPLY WITH THE AGGREGATE                                    4.   THREADED RODS SHALL HAVE A MINIMUM YIELD STRENGTH OF 36 ksi.
                                                                                           SD1 (LONG PERIOD (1.0 SECOND))        0.146 g
                                                                                       SITE CLASS                                CLASS D                                                                          RATIO, WATER RETENTION, AND COMPRESSIVE STRENGTH REQUIREMENTS OF THE PROPERTY
                                                                                                                                                                                                                  SPECIFICATIONS IN ASTM C270.                                                                                    5.   SUBSTITUTION REQUESTS FOR PRODUCTS OTHER THAN THOSE LISTED BELOW MAY BE
                                                                                       SEISMIC DESIGN CATEGORY                   D
                                                                                                                                                                                                                                                                                                                                       SUBMITTED BY THE CONTRACTOR TO THE ENGINEER OF RECORD FOR REVIEW. SUBSTITUTIONS
                                                                                       LATERAL FORCE RESISTING SYSTEM FOR NEW    PLATFORMS
                                                                                                                                                                                                            5.    PROVIDE VERTICAL REINFORCING BARS OF THE GIVEN SIZE AND SPACING SHOWN ON THE                                         WILL ONLY BE CONSIDERED FOR PRODUCTS HAVING A RESEARCH REPORT RECOGNIZING THE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ISSUE DATE:
                                                                                                                                 STEEL SYSTEM NOT SPECIFICALLY
                                                                                                                                                                                                                  DRAWINGS. TENSION AND COMPRESSION REINFORCEMENT SPLICE LENGTHS IN GROUT SHALL BE                                     PRODUCT FOR THE APPROPRIATE APPLICATION UNDER THE PRODUCT BUILDING CODE.
                                                                                                                                 DETAILED FOR SEISMIC RESISTANCE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              09/04/19
                                                                                                                                                                                                                  DETERMINED AS FOLLOWS:                                                                                               SUBSTITUTION REQUESTS SHALL INCLUDE CALCULATIONS THAT DEMONSTRATE THE
                                                                                       IMPORTANCE FACTOR, Ie                     1.5
                                                                                                                                                                                                                     #4 BARS - 28"                                                                                                     SUBSTITUTED PRODUCT IS CAPABLE OF ACHIEVING THE EQUIVALENT PERFORMANCE VALUES OF
                                                                                       RESPONSE MODIFICATION COEFFICIENT, R      3.0
                                                                                                                                                                                                                     #5 BARS - 35"                                                                                                     THE DESIGN BASIS PRODUCT.
                                                                                       ANALYSIS PROCEDURE:                       EQUIVALENT LATERAL FORCE
                                                                                                                                                                                                                     #6 BARS - 46"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FILE NAME:
                                                                                                                                                                                                                     #7 BARS - 63"                                                                                                6.   ADHESIVE ANCHORS SHALL HAVE BEEN TESTED IN ACCORDANCE WITH ACI 355.4 AND ICC-ES
                                                                             1.   ALL VERTICAL ELEVATIONS ARE BASED ON THE CONTROL ELEVATION FROM SURVEY BY OTHERS.
                                                                                                                                                                                                                                                                                                                                       AC308 FOR CRACKED CONCRETE AND SEISMIC APPLICATIONS AS WELL AS STATIC AND CYCLIC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESIGNED BY:
                                                                                                                                                                                                                                                                                                                                       LOADING, HORIZONTAL AND OVERHEAD INSTALLATIONS, LONG-TERM CREEP AT ELEVATED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CHECKED BY:
                                                                                                                                                                                                            6.    SEE MASONRY WALL DETAILS ON S-301 FOR REINFORCEMENT REQUIRED ON EACH SIDE OF ALL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DRAWN BY:
                                                                                                                                                                                                                  OPENINGS, CONTROL JOINTS, AND AT CORNERS AND INTERSECTIONS OF ALL MASONRY WALLS,                                     TEMPERATURES, STATIC LOADINGS AT ELEVATED TEMPERATURES. DESIGN ADHESIVE BOND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              30" X 42"
                                                                                                                                                                                                                  BOTH BEARING AND NONBEARING WALLS.                                                                                   STRENGTH HAS BEEN BASED ON ACI 355.4 TEMPERATURE CATEGORY B WITH INSTALLATIONS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SIZE:
                                                                                                                                                                                                                                                                                                                                       INTO DRY HOLES DRILLED USING A CARBIDE DRILL BIT INTO CRACKED CONCRETE THAT HAS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WPH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ATB
                                                                                                                                                                                                            7.    PROVIDE REBAR DOWELS FROM THE FOUNDATION OF THE SAME SIZE AND SPACING AS VERTICAL                                    CURED FOR AT LEAST 21 DAYS. ADHESIVE ANCHORS REQUIRING CERTIFIED INSTALLATIONS
                                                                                                                                                                                                                  REINFORCING. DOWELS SHALL HAVE STANDARD ACI HOOKS. DOWELS SHALL HAVE A MINIMUM                                       SHALL BE INSTALLED BY A CERTIFIED ADHESIVE ANCHOR INSTALLER PER ACI 318-14 D.9.2.2.
                                                                                                                                                                                                                  LAP AS SHOWN ON THE DRAWINGS.                                                                                        INSTALLATIONS REQUIRING CERTIFIED INSTALLERS SHALL BE INSPECTED PER ACI 318-14 D.9.2.4.
                                                                             B.   CAST-IN-PLACE CONCRETE                                                                                                                                                                                                                               PRE-APPROVED PRODUCTS INCLUDE:
                                                                             1.   CAST-IN-PLACE CONCRETE FOR THIS PROJECT SHALL COMPLY WITH THE AMERICAN CONCRETE                                           8.    PROVIDE STANDARD 9 GAUGE HORIZONTAL LADDER TYPE JOINT REINFORCING IN CMU WALLS AT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SMYRNA UPGRADES
                                                                                  INSTITUTE (ACI) "BUILDING CODE REQUIREMENTS FOR REINFORCED CONCRETE AND                                                         16" ON CENTER AND IN TWO JOINTS IMMEDIATELY ABOVE AND BELOW ALL OPENINGS, EXTENDING                                                          MANUFACTURER             PRODUCT              ICC REPORT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Peachtree Corners, GA 30092
                                                                         B
                                                                                  COMMENTARY" ACI 318-14 AND ACI 318R-14.                                                                                         A MINIMUM OF 2'-0" OR 48 BAR DIAMETERS, WHICHEVER IS GREATER, BEYOND THE JAMB ON EACH
                                                                                                                                                                                                                                                                                                                                                                                   HIT-RE 500-V3 WITH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phone (678) 336-7740
                                                                                                                                                                                                                  SIDE OF THE OPENING, EXCEPT AT CONTROL JOINTS.                                                                       BASIS OF DESIGN               HILTI                                     ESR-3814




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                     THREADED ROD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JOB NO. 1190593
                                                                             2.   CONCRETE SHALL HAVE THE FOLLOWING PROPERTIES:
                                                                                                                                                                                                            9.    PROVIDE HORIZONTAL BOND BEAMS WITH CONTINUOUS REINFORCING AS SHOWN IN THE                                                                                         HIT-HY 200R WITH
                                                                                                                                                                                                                                                                                                                                       PRE-APPROVED                  HILTI                                     ESR-3187
                                                                                                                                                                                                                  SECTIONS AND DETAILS. DISCONTINUE ALL HORIZONTAL REINFORCING AT CONTROL JOINTS                                                                                     HIT-Z ANCHORS
                                                                                        AREA           STRENGTH @ 28 DAYS   AIR CONTENT    MAX. W/C RATIO                                                                                                                                                                              ALTERNATE
                                                                                                                                                                                                                  EXCEPT FOR THE BOND BEAM AT THE TOP OF THE WALL. INTERMEDIATE BOND BEAMS SHALL BE                                    ANCHORS                                        SET-XP WITH
                                                                                    FOUNDATIONS             3,000 psi           < 6%            0.45                                                                                                                                                                                                         SIMPSON STRONG-TIE                                ESR-2508
                                                                                                                                                                                                                  PROVIDED AS SHOWN.                                                                                                                                                 THREADED ROD
                                                                                   REMAINING AREAS          4,000 psi           < 3%            0.45                                                                                                                                                                                                                                  PE1000+ WITH
                                                                                                                                                                                                            10. FILL ALL REINFORCED CELLS AND ALL CELLS BELOW GRADE WITH GROUT.                                                                              POWERS FASTENERS                                  ESR-2583
                                                                                                                                                                                                                                                                                                                                                                                     THREADED ROD
                                                                             3.   ALL EXPOSED CONCRETE EDGES SHALL HAVE 3/4" CHAMFER, WHETHER SPECIFICALLY NOTED OR
                                                                                  NOT.
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                  7.   ONLY EXPANSION ANCHORS EVALUATED BY THE ICC EVALUATION SERVICE, INC. (ICC-ES) OR THE
                                                                             4.   TYPICAL SLAB FINISH SHALL BE BROOM FINISH FOR EXTERIOR SLABS AND INTERIOR WET SLABS                                                                                                                                                                  INTERNATIONAL ASSOCIATION OF PLUMBING AND MECHANICAL OFFICIALS (IAMPO) WITH A
                                                                                  AND STEEL TROWEL FINISH FOR INTERIOR DRY SLABS.                                                                                                                                                                                                      PUBLISHED EVALUATION REPORT SHALL BE APPROVED FOR USE. ANCHORS THAT ARE TO BE
                                                                                                                                                                                                                                                                                                                                       INSTALLED IN EXISTING CONCRETE SHALL BE EVALUATED BY ICC-ESS ACCORDING TO
                                                                             5.   ALL ANCHOR RODS SHALL BE BLACK STEEL.                                                                                                                                                                                                                ACCEPTANCE CRITERIA 193 AND SHALL BE SPECIFICALLY APPROVED FOR USE IN CONCRETE. ALL
                                                                                                                                                                                                                                                                                                                                       ANCHORS SHALL BE APPROVED FOR SEISMIC AND WIND LOADS.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GENERAL STRUCTURAL NOTES
                                                                             6.   CONCRETE FORMWORK SHALL COMPLY WITH ACI 347, LATEST EDITION. CONTRACTOR SHALL BE
                                                                                  RESPONSIBLE FOR THE DESIGN OF ALL FORMWORK.

                                                                             7.   DURING AND IMMEDIATELY AFTER PLACING, CONCRETE SHALL BE THOROUGHLY COMPACTED BY                                                                                                                                                                 H.   SPECIAL INSPECTIONS:
                                                                                  SPADING OR MECHANICAL VIBRATING TO PROVIDE DENSE CONCRETE FREE OF HONEYCOMBING.                                                                                                                                                                 1.   QUALIFIED SPECIAL INSPECTORS SHALL BE RETAINED TO PERFORM INSPECTIONS REQUIRED BY
                                                                                                                                                                                                                                                                                                                                       THE BUILDING CODE. SEE SHEET S-002 FOR THE SPECIAL INSPECTIONS SCHEDULES.
                                                                             8.   DIRECTLY AFTER FORMS HAVE BEEN REMOVED, ALL EXPOSED TIE WIRES AND STAPLED ENDS
                                                                                  SHALL BE REMOVED FROM CONCRETE SURFACES TO BE EXPOSED. CUT TIES FLUSH WITH                                                                                                                                                                      2.   ANY FIELD OBSERVATIONS OR OTHER WORK PROGRESS REVIEW PERFORMED BY THE
                                                                                  FINISHED SURFACES FOR ALL OTHER CONCRETE. RUB SMOOTH OR CUT OFF FINS AND ROUGH                                                                                                                                                                       STRUCTURAL ENGINEER SHALL NOT BE CONSTRUED AS A SPECIAL INSPECTION.
                                                                                  PLACES. REMOVE ALL LOOSE CONCRETE AND OTHER IRREGULARITIES. PATCH AND FILL VOIDS
                                                                                  WITH BONDING AGENT AS REQUIRED.
                                                                         A
                                                                             9.   ROUGHEN ALL CONSTRUCTION JOINTS TO A MINIMUM OF 1/4" AMPLITUDE UNLESS NOTED
                                                                                  OTHERWISE.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SHEET ID
9/10/2019 4:18:10 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S-001
                                                                                                                                               Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                               these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                        12                                                                                                       ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 13 of 342
                                                                                                              1                                                                             2                                                                 3                                                                         4                                                                   5                                     6




                                                                             1704.2.5 INSPECTION OF FABRICATORS                                                                                  1705.3 CONCRETE CONSTRUCTION                                                                                1705.4 MASONRY CONSTRUCTION


                                                                                                    MATERIAL / ACTIVITY                      SERVICE                    EXTENT                                                MATERIAL / ACTIVITY              SERVICE                 EXTENT                                   MATERIAL / ACTIVITY                        SERVICE              EXTENT

                                                                                  VERIFY FABRICATION/QUALITY CONTROL                     IN-PLANT REVIEW               PERIODIC                  1.     INSPECTION OF REINFORCING STEEL AND                 SHOP AND FIELD                                   (A) LEVEL A, B, AND C QUALITY ASSURANCE:
                                                                                                                                                                                                                                                              INSPECTION              PERIODIC
                                                                                  PROCEDURES                                                                                                            PLACEMENT
                                                                                                                                                                                                                                                                                                                  1.   VERIFY COMPLIANCE WITH APPROVED                 FIELD INSPECTION        PERIODIC
                                                                                                                                                                                                 2.     INSPECTION OF REINFORCING STEEL WELDING IN          SHOP AND FIELD                                             SUBMITTALS
                                                                                                                                                                                                        ACCORDANCE WITH TABLE 1705.2.2 ITEM 2b                INSPECTION
                                                                                                                                                                                                                                                                                                             (B) LEVEL B QUALITY ASSURANCE:
                                                                             1705.2 STEEL CONSTRUCTION                                                                                           3.     INSPECTION OF ANCHORS CAST IN CONCRETE WHERE
                                                                         E                                                                                                                                                                                  SHOP AND FIELD                                        1.   VERIFY OF f'm AND f'AAC PRIOR TO CONSTRUCTION      TESTING BY
                                                                                                                                                                                                        ALLOWABLE LOADS HAVE BEEN INCREASED OR WHERE                                  PERIODIC
                                                                                                                                                                                                                                                              INSPECTION                                                                                                UNIT STRENGTH          PERIODIC
                                                                                                                                                                                                        STRENGTH DESIGN IS USED
                                                                                                    MATERIAL / ACTIVITY                      SERVICE                    EXTENT                                                                                                                                                                                           METHOD OR
                                                                                                                                                                                                 4.     INSPECTION OF ANCHORS POST-INSTALLED IN             SHOP AND FIELD                                                                                               PRISM TEST
                                                                                                                                                                                                                                                                                      PERIODIC                                                                             METHOD
                                                                             1.   FABRICATOR AND ERECTOR DOCUMENTS (VERIFY                                                                              HARDENED CONCRETE MEMBERS                             INSPECTION
                                                                                  REPORTS AND CERTIFICATES AS LISTED IN AISC 360,           SUBMITTAL            EACH SUBMITTAL
                                                                                  CHAPTER N, PARAGRAPH 3.2 FOR COMPLIANCE WITH               REVIEW                                              5.     VERIFY USE OF REQUIRED DESIGN MIX                   SHOP AND FIELD            PERIODIC               (C) LEVEL C QUALITY ASSURANCE:
                                                                                  CONSTRUCTION DOCUMENTS)                                                                                                                                                     INSPECTION
                                                                                                                                                                                                                                                                                                                  1.   VERIFY OF f'm AND f'AAC PRIOR TO                   TESTING BY
                                                                             2.   MATERIAL VERIFICATION OF STRUCTURAL STEEL               SHOP AND FIELD               PERIODIC                  6.     AT THE TIME FRESH CONCRETE IS SAMPLED TO                                                                       CONSTRUCTION AND FOR EVERY 5000 SF DURING        UNIT STRENGTH          PERIODIC
                                                                                                                                            INSPECTION                                                  FABRICATE SPECIMENS FOR STRENGTH TESTS,             SHOP AND FIELD                                             CONSTRUCTION                                    METHOD OR PRISM
                                                                                                                                                                                                                                                                                    CONTINUOUS                                                                           TEST METHOD
                                                                                                                                                                                                        PERFORM SLUMP AND AIR CONTENT TESTS, AND              INSPECTION
                                                                             3.   EMBEDMENTS (VERIFY DIAMETER, GRADE, TYPE,              FIELD INSPECTION              PERIODIC                         DETERMINE THE TEMPERATURE OF THE CONCRETE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DATE
                                                                                  LENGTH, EMBEDMENT. SEE 1705.3 FOR ANCHORS)                                                                                                                                                                                      2.   VERIFICATION OF PROPORTIONS OF MATERIALS
                                                                                                                                                                                                 7.     INSPECTION OF CONCRETE PLACEMENT FOR PROPER         SHOP AND FIELD                                             IN PREMIXED OR BLENDED MORTAR,
                                                                                                                                                                                                                                                              INSPECTION            CONTINUOUS                         PRE-STRESSING GROUT, AND GROUT OTHER            FIELD INSPECTION       CONTINUOUS
                                                                             4.   VERIFY MEMBER LOCATIONS, BRACES, STIFFENERS,                                                                          APPLICATION TECHNIQUES
                                                                                  AND APPLICATION OF JOINT DETAILS AT EACH               FIELD INSPECTION              PERIODIC                                                                                                                                        THAN SELF-CONSOLIDATING GROUT, AS
                                                                                  CONNECTION COMPLY WITH CONSTRUCTION                                                                            8.     INSPECTION FOR MAINTENANCE OF SPECIFIED CURING      SHOP AND FIELD                                             DELIVERED TO THE PROJECT SITE
                                                                                                                                                                                                                                                              INSPECTION              PERIODIC
                                                                                  DOCUMENTS                                                                                                             TEMPERATURE AND TECHNIQUES
                                                                                                                                                                                                                                                                                                                  3.   VERIFY PLACEMENT OF MASONRY UNITS               FIELD INSPECTION        PERIODIC
                                                                             5.   STRUCTURAL STEEL WELDING:                                                                                      9.     INSPECT FORMWORK FOR SHAPE,
                                                                                                                                                                                                        LOCATION, AND DIMENSIONS FOR THE                   FIELD INSPECTION           PERIODIC               (D) LEVEL B AND C QUALITY ASSURANCE:
                                                                                  a.   INSPECTION TASKS PRIOR TO WELDING (OBSERVE,        SHOP AND FIELD            OBSERVE OR                          CONCRETE MEMBER TO BE FORMED
                                                                                                                                                                                                                                                                                                                  1.   VERIFICATION OF SLUMP FLOW AND VISUAL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DESCRIPTION
                                                                                       OR PERFORM FOR EACH WELDED JOINT OR                  INSPECTION              PERFORM AS
                                                                                                                                                                                                                                                                                                                       STABILITY INDEX (VSI) OF SELF-CONSOLIDATING     FIELD INSPECTION       CONTINUOUS
                                                                                       MEMBER, THE QA TASKS LISTED IN AISC 360, TABLE                                 NOTED
                                                                                                                                                                                                 NOTES:                                                                                                                GROUT AS DELIVERED TO THE PROJECT
                                                                                       N5.4-1)
                                                                                                                                                                                                 a. WHERE APPLICABLE, SEE ALSO SECTION 1705.11 SPECIAL INSTRUCTIONS
                                                                                  b.   INSPECTION TASKS DURING WELDING (OBSERVE, OR                                                                 FOR SEISMIC RESISTANCE.                                                                                       2.   VERIFY COMPLIANCE WITH APPROVED                 FIELD INSPECTION        PERIODIC
                                                                                                                                          SHOP AND FIELD                                                                                                                                                               SUBMITTALS
                                                                                       PERFORM FOR EACH WELDED JOINT OR MEMBER,                                        OBSERVE
                                                                                                                                            INSPECTION
                                                                                       THE QA TASKS LISTED IN AISC 360, TABLE N5.4-2)                                                            b.     SPECIFIC REQUIREMENTS FOR SPECIAL INSPECTION SHALL BE INCLUDED IN                                         3.   VERIFY PROPORTIONS OF SITE-MIXED MORTAR,
                                                                         D                                                                                                                              THE RESEARCH REPORT FOR THE ANCHOR ISSUED BY AN APPROVED                                                       GROUT, AND PRE-STRESSING GROUT FOR              FIELD INSPECTION        PERIODIC
                                                                                  c.   INSPECTION TASKS AFTER WELDING (OBSERVE,           SHOP AND FIELD            OBSERVE OR                          SOURCE IN ACCORDANCE WITH ACI 355.2 OR OTHER QUALIFICATIONS                                                    BONDED TENDONS
                                                                                       OR PERFORM FOR EACH WELDED JOINT OR                  INSPECTION              PERFORM AS                          PROCEDURES. WHERE SPECIFIC REQUIREMENTS ARE NOT PROVIDED,
                                                                                       MEMBER, THE QA TASKS LISTED IN AISC 360, TABLE                                 NOTED                             SPECIAL INSPECTION REQUIREMENTS SHALL BE SPECIFIED BY THE                                                 4.   VERIFY GRADE, TYPE, AND SIZE OF
                                                                                       N5.4-3)                                                                                                          REGISTERED DESIGN PROFESSIONAL AND SHALL BE APPROVED BY THE                                                    REINFORCEMENT AND ANCHOR BOLTS, AND             FIELD INSPECTION        PERIODIC
                                                                                                                                                                                                        BUILDING OFFICIAL PRIOR TO THE COMMENCEMENT OF THE WORK.                                                       PRE-STRESSING TENDONS AND ANCHORAGES




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MARK
                                                                                  d.   NONDESTRUCTIVE TESTING (NDT) OF WELDED
                                                                                       JOINTS: SEE COMMENTARY                                                                                                                                                                                                     5.   VERIFY CONSTRUCTION OF MORTAR JOINTS            FIELD INSPECTION        PERIODIC
                                                                                       1.)   COMPLETE PENETRATION GROOVE WELDS 5/16"      SHOP OR FIELD                                                                                                                                                           6.   VERIFY PLACEMENT OF REINFORCEMENT,                                  LEVEL B - PERIODIC
                                                                                             OR GREATER IN RISK CATEGORY III OR IV         ULTRASONIC                  PERIODIC                                                                                                                                        CONNECTORS, AND PRE-STRESSING TENDONS           FIELD INSPECTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          09/10/19
                                                                                                                                          TESTING - 100%




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                                                                                                                                                                                                                       AND ANCHORAGES                                                     LEVEL C - CONTINUOUS
                                                                                       2.)   THERMALLY CUT SURFACES OF ACCESS HOLES       SHOP OR FIELD                                                                                                                                                           7.   VERIFY GROUT SPACE PRIOR TO                                         LEVEL B - PERIODIC
                                                                                             WHEN MATERIAL t > 2"                           MAGNETIC                                                                                                                                                                   GROUTING                                        FIELD INSPECTION
                                                                                                                                                                       PERIODIC
                                                                                                                                           PARTICLE OR                                                                                                                                                                                                                                    LEVEL C - CONTINUOUS
                                                                                                                                           PENETRANT
                                                                                                                                             TESTING                                                                                                                                                              8.   VERIFY PLACEMENT OF GROUT AND
                                                                                                                                                                                                                                                                                                                                                                       FIELD INSPECTION       CONTINUOUS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                       PRE-STRESSING GROUT FOR BONDED TENDONS
                                                                                       3.)   WELDED JOINTS SUBJECT TO FATIGUE WHEN        SHOP OR FIELD
                                                                                             REQUIRED BY AISC 360, APPENDIX 3 TABLE       RADIOGRAPHIC                 PERIODIC                                                                                                                                   9.   VERIFY SIZE AND LOCATION OF STRUCTURAL
                                                                                             A-3.1                                        OR ULTRASONIC                                                                                                                                                                                                                FIELD INSPECTION        PERIODIC
                                                                                                                                                                                                                                                                                                                       MASONRY ELEMENTS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DESCRIPTION
                                                                                                                                             TESTING
                                                                                                                                                                                                                                                                                                                  10. VERIFY TYPE, SIZE, AND LOCATION OF                                   LEVEL B - PERIODIC
                                                                                       4.)   FABRICATOR'S NDT REPORTS WHEN                                                                                                                                                                                            ANCHORS, INCLUDING DETAILS OF
                                                                                                                                         VERIFY REPORTS          EACH SUBMITTAL                                                                                                                                                                                        FIELD INSPECTION
                                                                                             FABRICATOR PERFORMS NDT                                                                                                                                                                                                  ANCHORAGE OF MASONRY TO STRUCTURAL
                                                                                                                                                                                                                                                                                                                      MEMBERS, FRAMES OR OTHER CONSTRUCTION                               LEVEL C - CONTINUOUS
                                                                             6.   STRUCTURAL STEEL BOLTING:                               SHOP AND FIELD
                                                                                                                                            INSPECTION                                                                                                                                                            11. VERIFY WELDING OF REINFORCEMENT
                                                                                                                                                                                                                                                                                                                                                                       FIELD INSPECTION       CONTINUOUS
                                                                                                                                                                                                                                                                                                                      (SEE 1705.2.2)
                                                                         C        a.   INSPECTION TASKS PRIOR TO BOLTING (OBSERVE,
                                                                                                                                                                    OBSERVE OR
                                                                                       OR PERFORM TASKS FOR EACH BOLTED                                                                                                                                                                                           12. VERIFY PREPARATION, CONSTRUCTION, AND
                                                                                                                                                                    PERFORM AS
                                                                                       CONNECTION, IN ACCORDANCE WITH QA TASKS                                                                                                                                                                                        PROTECTION OF MASONRY DURING COLD
                                                                                                                                                                      NOTED                                                                                                                                                                                            FIELD INSPECTION        PERIODIC
                                                                                       LISTED IN AISC 360, TABLE N5.6-1)                                                                                                                                                                                              WEATHER (TEMPERATURE BELOW 40° F) OR
                                                                                                                                                                                                                                                                                                                      HOT WEATHER (TEMPERATURE ABOVE 90° F)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MARK
                                                                                  b.   INSPECTION TASKS DURING BOLTING (OBSERVE
                                                                                                                                                                       OBSERVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                       THE QA TASKS LISTED IN AISC 360, TABLE N5.6-2)                                                                                                                                                                             13. VERIFY APPLICATION AND MEASUREMENT
                                                                                                                                                                                                                                                                                                                                                                       FIELD INSPECTION       CONTINUOUS
                                                                                                                                                                                                                                                                                                                      OF PRE-STRESSING FORCE
                                                                                       1.)   PRE-TENSIONED AND SLIP-CRITICAL JOINTS
                                                                                                                                                                                                                                                                                                                  14. VERIFY PLACEMENT OF AAC MASONRY
                                                                                             a.)   TURN-OF-NUT WITH MATCHING MARKINGS                                  PERIODIC                                                                                                                                       UNITS AND CONSTRUCTION OF THIN-BED               FIELD INSPECTION       CONTINUOUS
                                                                                                                                                                                                                                                                                                                      MORTAR JOINTS (FIRST 5000 SF OF AAC
                                                                                             b.)   DIRECT TENSION INDICATOR                                            PERIODIC                                                                                                                                       MASONRY)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ISSUE DATE:
                                                                                             c.)   TWIST-OFF TYPE TENSION CONTROL BOLT                                 PERIODIC                                                                                                                                   15. VERIFY PLACEMENT OF AAC MASONRY UNITS                                LEVEL B - PERIODIC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         09/04/19
                                                                                                                                                                                                                                                                                                                      AND CONSTRUCTION OF THIN-BED MORTAR              FIELD INSPECTION
                                                                                             d.)   TURN-OF-NUT WITHOUT MATCHING                                                                                                                                                                                       JOINTS (AFTER THE FIRST 5000 SF OF AAC                              LEVEL C - CONTINUOUS
                                                                                                                                                                    CONTINUOUS
                                                                                                   MARKINGS                                                                                                                                                                                                           MASONRY)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FILE NAME:
                                                                                             e.)   CALIBRATED WRENCH                                                CONTINUOUS                                                                                                                                    16. VERIFY PROPERTIES OF THIN-BED MORTAR FOR
                                                                                                                                                                                                                                                                                                                                                                       FIELD INSPECTION       CONTINUOUS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                      AAC MASONRY (FIRST 5000 SF OF AAC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CHECKED BY:
                                                                                        2.) SNUG-TIGHT JOINTS                                                          PERIODIC                                                                                                                                       MASONRY)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         30" X 42"
                                                                                  c.   INSPECTION TASKS AFTER BOLTING (PERFORM                                                                                                                                                                                    17. VERIFY PROPERTIES OF THIN-BED MORTAR FOR                             LEVEL B - PERIODIC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WPH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         EAW
                                                                                       TASKS FOR EACH BOLTED CONNECTION IN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ATB
                                                                                                                                                                      PERFORM                                                                                                                                         AAC MASONRY (AFTER THE FIRST 5000 SF OF          FIELD INSPECTION
                                                                                       ACCORDANCE WITH QA TASKS LISTED IN AISC 360,                                                                                                                                                                                   AAC MASONRY)                                                        LEVEL C - CONTINUOUS
                                                                                       TABLE N5.6-3)
                                                                                                                                                                                                                                                                                                                  18. PREPARE GROUT AND MORTAR                                             LEVEL B - PERIODIC
                                                                             7.   INSPECTION OF STEEL ELEMENTS OF COMPOSITE                                                                                                                                                                                           SPECIMENS                                        FIELD INSPECTION
                                                                                                                                          SHOP AND FIELD            OBSERVE OR
                                                                                  CONSTRUCTION PRIOR TO CONCRETE PLACEMENT IN                                                                                                                                                                                                                                                             LEVEL C - CONTINUOUS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SMYRNA UPGRADES
                                                                                                                                            INSPECTION              PERFORM AS
                                                                                  ACCORDANCE WITH QA TASKS LISTED IN AISC 360,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Peachtree Corners, GA 30092
                                                                         B                                                                 AND TESTING                NOTED
                                                                                  TABLE N6.1                                                                                                                                                                                                                      19. OBSERVE PREPARATION OF PRISMS                                        LEVEL B - PERIODIC
                                                                                                                                                                                                                                                                                                                                                                       FIELD INSPECTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                                                                                          LEVEL C - CONTINUOUS


                                                                             1705.2.2 STEEL CONSTRUCTION OTHER THAN STRUCTURAL STEEL
                                                                                                                                                                                                                                                                                                             1705.11.5 ARCHITECTURAL COMPONENTS SPECIAL INSPECTIONS FOR SEISMIC RESISTANCE

                                                                                                    MATERIAL / ACTIVITY                      SERVICE                    EXTENT
                                                                                                                                                                                                                                                                                                                                MATERIAL / ACTIVITY                          SERVICE             EXTENT
                                                                             1.   MATERIAL VERIFICATION OF COLD-FORMED STEEL
                                                                                  DECK:                                                                                                                                                                                                                      1.   INSPECTION DURING THE ERECTION AND FASTENING
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                  OF EXTERIOR CLADDING AND INTERIOR AND EXTERIOR        FIELD INSPECTION         PERIODIC
                                                                                  a.   IDENTIFICATION MARKINGS TO CONFORM TO ASTM                                                                                                                                                                                 VENEER
                                                                                       STANDARDS SPECIFIED IN THE APPROVED               FIELD INSPECTION              PERIODIC
                                                                                       CONSTRUCTION DOCUMENTS                                                                                                                                                                                                2.   INSPECTION DURING THE ERECTION AND FASTENING
                                                                                                                                                                                                                                                                                                                  OF EXTERIOR CLADDING AND INTERIOR AND EXTERIOR        FIELD INSPECTION         PERIODIC
                                                                                  b.   MANUFACTURER'S CERTIFIED TEST REPORTS             SUBMITTAL REVIEW        EACH SUBMITTAL                                                                                                                                   NON-BEARING WALLS

                                                                             2.   INSPECTION OF WELDING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SPECIAL INSPECTIONS
                                                                                                                                                                                                                                                                                                          1705.11.6 MECHANICAL AND ELECTRICAL COMPONENTS SPECIAL INSPECTIONS FOR SEISMIC RESISTANCE
                                                                                  a.   COLD-FORMED STEEL DECK

                                                                                             FLOOR AND ROOF DECK WELDS                   FIELD INSPECTION              PERIODIC                                                                                                                                                 MATERIAL / ACTIVITY                          SERVICE             EXTENT

                                                                                                                                                                                                                                                                                                             1.   INSPECTION DURING THE ANCHORAGE OF ELECTRICAL
                                                                             NOTES:                                                                                                                                                                                                                               EQUIPMENT FOR EMERGENCY OR STANDBY POWER              FIELD INSPECTION         PERIODIC
                                                                             a. WHERE APPLICABLE, SEE ALSO SECTION 1705.11 SPECIAL INSTRUCTIONS FOR SEISMIC                                                                                                                                                       SYSTEMS
                                                                                RESISTANCE.
                                                                                                                                                                                                                                                                                                             2.   INSPECTION DURING THE ANCHORAGE OF OTHER
                                                                                                                                                                                                                                                                                                                                                                        FIELD INSPECTION         PERIODIC
                                                                         A                                                                                                                                                                                                                                        ELECTRICAL EQUIPMENT

                                                                                                                                                                                                                                                                                                             3.   INSPECTION DURING THE INSTALLATION AND
                                                                                                                                                                                                                                                                                                                  ANCHORAGE OF PIPING SYSTEMS DESIGNED TO               FIELD INSPECTION         PERIODIC
                                                                                                                                                                                                                                                                                                                  CARRY HAZARDOUS MATERIALS, AND THEIR
                                                                                                                                                                                                                                                                                                                  ASSOCIATED MECHANICAL EQUIPMENT

                                                                                                                                                                                                                                                                                                             4.   INSPECTION DURING THE INSTALLATION
                                                                                                                                                                                                                                                                                                                  AND ANCHORAGE OF HVAC DUCTWORK THAT WILL              FIELD INSPECTION         PERIODIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SHEET ID
9/10/2019 4:18:11 PM




                                                                                                                                                                                                                                                                                                                  CONTAIN HAZARDOUS MATERIALS

                                                                                                                                                                                                                                                                                                             5.   INSPECTION DURING THE INSTALLATION AND
                                                                                                                                                                                                                                                                                                                  ANCHORAGE OF VIBRATION ISOLATION SYSTEMS
                                                                                                                                                                                                                                                                                                                                                                        FIELD INSPECTION         PERIODIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S-002
                                                                                                                                                   Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                   these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                        13                                                                                                       ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 14 of 342
                                                                                                                 1                                                                 2                                                                                                                                                                                                                                 3                                                                                                                                                                                 4                            5                                                        6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FIRST FLOOR PLAN NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1                                                                                                                                                        1.     SEE SHEETS S-001 AND S-002 FOR GENERAL STRUCTURAL
                                                                                                                                                                                                                                                                                                                                                                     B5                                                                                                                                                                                                                                                                                  NOTES AND ABBREVIATION KEY.
                                                                                                                                                                                                                              I                                                                        H                        20                                  -
                                                                                                                                                                                                                                                                                                                                                                    S-522                               G                                                                                                                                                          F            E                  D       C       B   A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2.     CONTRACTOR SHALL FIELD VERIFY ALL EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CONDITIONS BEFORE PROCUREMENT OF MATERIALS OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DEVELOPMENT OF SHOP DRAWINGS.
                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3.     EXISTING EQUIPMENT IS ONLY SHOWN FOR GENERAL
                                                                                                                                 J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       GRAPHICAL PURPOSES AND MAY NOT REPRESENT ACTUAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CONDITIONS.
                                                                         E
                                                                                                                         K           12                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4.     THERE ARE OWNER SPECIFIED RESTRICTIONS ON LOCATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AND SCHEDULING OF ANY WELDING OPERATIONS.
                                                                                                                             3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           COORDINATE WITH POND CONSTRUCTORS.
                                                                                                         L




                                                                                                                                                                                              1/2"




                                                                                                                                                                                                                  6"∅




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4"
                                                                                                                                                                                                     6"∅
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               12




                                                                                                                                                                                                                        6"∅
                                                                                                                                                                                                            2"∅
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DATE
                                                                                                                                                                                                                                                                                     1

                                                                                                                                                                                                           SLOPE

                                                                                                                                                                                                                                                   B1
                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                  S-522                                                                                                                                                                                                                                                                                                                                                                                                                        KEYNOTES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4                               (KEYNOTE NUMBERS ARE UNIFORM ACROSS ALL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SHEETS. SOME MAY NOT BE REQUIRED ON THIS SHEET)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       21'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MAX
                                                                                  M

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               12
                                                                         D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             KEY #                    KEYNOTE DESCRIPTION

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          29'-0"                                                  1             NEW STEEL DOOR FRAME AT NEW IMP WALL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MAX                                                     2             INFILL EXISTING OPENING IN CMU WALL WITH NEW CMU. SEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          14                                                                                    D1/1S301




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3             EXISTING WALL REINFORCEMENT CHANNELS TO REMAIN,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TYP THIS AREA
                                                                                              N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4             NOT USED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5             NEW OPENING IN EXISTING ROOF DECK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6             NOT USED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  9             NEW FRAMING ABOVE ROOF TO SUPPORT NEW BLOWER
                                                                                                                                                                                                                                  SLOPE                                                                                                                                                                                                                                                                                                                                                                                                                         FAN. SEE MECHANICAL DRAWINGS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  10            EXISTING FRAMING ABOVE ROOF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11            20" DEEP BAR JOISTS @ 5'-0" O.C. TYP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  12            CAP EXISTING OPENING IN CMU WALL WITH STEEL COVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE. SEE MECHANICAL DRAWINGS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                  13            EXISTING CONDENSER TO BE REMOVED. SEE MECHANICAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Isolation & Location
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Location                      Isolator




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DRAWINGS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            AV                       OCT1-6 BLUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BV                      OCT1-5 GREEN




                                                                                                             O
                                                                                                                                                                                                                                                                                                                                                                                                        1                                                                                                   CV                     OCT1-7 ORANGE
                                                                                                                                                                                                                                                                                                                                                                                                      49_                                                                                                   DV                       OCT1-8 GOLD
                                                                                                                                                                                                                                                                                                                                                                                                        2                                                3
                                                                                                                                                                                                                                                                                                                                                                                                        3                                              23_                                                  EV                       OCT1-6 BLUE
                                                                                                                                                                                                                                                                                                                                                                                                      47_                                                8
                                                                                                                                                                                                                                                                                                                                                                                                        4                                                1                                                  FV                     OCT1-7 ORANGE
                                                                                                                                                                                                                                                                                                                                                                                                        1                                              22_
                                                                                                                                                                                                                                                                                                                                                                                                      45_                                                8                                                  GV                        OCT1-3 RED
                                                                                                                                                                                                                                                                                                                                                                                                        2                                                3
                                                                                                                                                                                                                                                                                                                                                                                                                                                       20_                                                  HV                        OCT1-3 RED
                                                                                                                                                                                                                                                                                                                                                                                                             4                                           8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                                                                                                                                                                    8
                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                        8
                                                                                                                                                                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                                                                                                                                                  26_ 25_ 22_
                                                                                                                                                                                                                                                                                                                                                                                            8



                                                                                                                                                                                                                                                                                                                                                                                                INLET BOX FLANGE
                                                                                                                                                                                                                                                                                                                                                                                                                   n __
                                                                                                                                                                                                                                                                                                                                                                                                                     9
                                                                                                                                                                                                                                                                                                                                                                                                                     16                       4
                                                                                                                                                                                                                                                                                                                                                                                                                                                   n __
                                                                                                                                                                                                                                                                                                                                                                                                                                                     7
                                                                                                                                                                                                                                                                                                                                                                                                                                                     16

                                                                                                                                                                                                                                                                                                                                                                                                                                                  OUTLET FLANGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      33_ 35_ 36_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  14            DRY BEDS. SEE MECHANICAL DRAWINGS. PATCH AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PREPARE FLOOR SLAB TO MATCH EXISTING
                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                           18__
                                                                                                                                                                                                                                                                                                             16




                                                                                                                                                                                                                                                                                                                                                                                                                               10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  15            SPAN DIRECTION OF METAL ROOF DECK
                                                                                                                                                                                                                                                                                                                                                                                                6        3
                                                                                                                                                                                                                                                                                                                                                                                                       20_
                                                                                                                                                                                                                                                                                                                                                                                                         8
                                                                                                                                                                                                                                                                                                                                                                                                                          30        8                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           34_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 54_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               43 __

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               33_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  16

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                                                      27
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           29



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  16            NEW IF1, IF2 ON MANUFACTURER PROVIDED RAILS AND
                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                        47_
                                                                                                                                                                                                                                                                                                                                                                                                                                          4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     33_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ISOLATORS. PROVIDE LINEAR ROOF CURBS AS REQUIRED.
                                                                                                                                                                                                                                                                                                                                                 15
                                                                                                                                                                                                                                                                                                                                               96__
                                                                                                                                                                                                                                                                                                                                                 16
                                                                                                                                                                                                                                                                                                                                                        15
                                                                                                                                                                                                                                                                                                                                                      65__
                                                                                                                                                                                                                                                                                                                                                        16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SEE ARCHITECTURAL DRAWINGS FOR CURB. REINFORCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DECK AS REQUIRED PER E2/S-521 (SIM). REINFORCE BAR
                                                                                                                                                                                                                                                                                                                                28        19                   15    1
                                                                                                                                                                                                                                                                           59                                                                                46__   3_
                                                                                                                                                                                                                                                                                                                                                               16    2 ∅1




                                                                                                                                                                                                                                                                                           11
                                                                                                                                                                                                                                                                                         38__                                                                                                                                                                                            EST FAN SHIPPING WEIGHT 4461.5#
                                                                                                                                                                                                                                                                                           16                                                                          13
                                                                                                                                                                                                                                                                                                                                                                     41__




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                JOISTS PER E1/S-521
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         EST SHIPPING DIM 154.0 W X 128.0 L X 95.0 H
                                                                                                                                                                                                                                                                                                                                                                       16
                                                                                                                                                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                                                                                                                                                                            55_                                                                                                            CUSTOMER Pond Co.
                                                                                                                                                                                                                                                                                                                                                                              8                                                                                                            CUSTOMER'S NO.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           FILE NO. DOD124915
                                                                                                                                                                                                                                                                                                                                                                                                                                                             6                             TAGGING BF-1
                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                         12__                                                     5
                                                                                                                                                                                                                                                                                                94__
                                                                                                                                                                                                                                           16                                                                       5
                                                                                                                                                                                                                                                                                                  16              94__                                                 3
                                                                                                                                                                                                                                                                                                                    16                                               12__




                                                                         C
                                                                                                                                                                                                                                                                                                                                                                       16                                                                                                                 NOTICE: This drawing is the property of THE NEW YORK BLOWER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CO. and is loaned subject to the condition that it shall not be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          reproduced, copied, loaned or submitted to outside parties without our
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          consent.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                     5                                                                                                                                                                                                                           7_
                                                                                                                                                                                                                                   55_                                                                                                                                                                                                                            4                                                   40 HPBC
                                                                                                                                                                                                                                     8
                                                                                                                                                                                                                                           13                                                                                                                                                                                                                     6                                                   CCW BAU
                                                                                                                                                                                                                                         41__
                                                                                                                                                                                                                                           16                                                                                                                                                                                                                                                                      Arrangement 1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  18            X-BRACING, SEE E5/S-521
                                                                                                                                                                                                                                                                                                                           11
                                                                                                                                                                                                                                                                                                                         38__
                                                                                                                                                                                                                                                                                                                           16                                                                                                                                                                                       Motor Pos Z

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             __      3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             16     2_                                           PROPOSAL DRAWING ONLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DRAWN DOD                               DATE 7/17/2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         THE NEW YORK BLOWER COMPANY       DRAWING NUMBER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7660 Quincy Street
                                                                                                                                                                                                                                         ∅1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Willowbrook, IL 60527-5530
                                                                                                                                                                                                                                               1                                                                                     59
                                                                                                                                                                                                                                              3_   47                 19        28


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Visit us on the Web: http://www.nyb.com
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phone: (800) 208-7918 Email: nyb@nyb.com                      DOD124915
                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                          15
                                                                                                                                                                                                                                                        65__
                                                                                                                                                                                                                                                          16
                                                                                                                                                                                                                                                                 15
                                                                                                                                                                                                                                                               96__




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  19            NEW DUCTS ABOVE ROOF. SEE MECHANICAL DRAWINGS FOR
                                                                                                                                                                                                                                                                 16




                                                                                                                     P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SUPPORT FRAME. WHERE DUCTS RUN PERPENDICULAR TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                BAR JOISTS, LOCATE FRAMES AT 5'-0" O.C DIRECTLY ABOVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                BAR JOISTS. WHERE DUCTS RUN PARALLEL TO BAR JOISTS,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LOCATE FRAMES AT 5'-0" O.C. MAX AND POSITION DIRECTLY
                                                                                                                                                       BATTERY CHANGING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ABOVE TOP CHORD PANEL POINT. IF THAT IS NOT POSSIBLE,
                                                                                                                                                            STATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PROVIDE JOIST REINFORCEMENT PER E1/S-521
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  20            NEW IMP WALL INFILL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        09/04/19




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DRAWN BY:
                                                                                  FIRST FLOOR PLAN
                                                                             B1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        30" X 42"
                                                                                  SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        WPH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ATB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Peachtree Corners, GA 30092
                                                                         B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     JOB NO. 1190593
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FLOOR PLAN
                                                                         A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SHEET ID
9/10/2019 4:18:13 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           16            0          16       32
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S-101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                          Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                          these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                14                                                      ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 15 of 342
                                                                                                                 1                                                                   2                                                                             3                                                                 4                                                           5                                                     6



                                                                                                                                                                                                                                                                              1                                                                                                                                     ROOF FRAMING PLAN NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                    1.   SEE SHEETS S-001 AND S-002 FOR GENERAL STRUCTURAL
                                                                                                                                                                                                                                                            B5                                                                                                                                                           NOTES AND ABBREVIATION KEY.
                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                           S-522                                                                                                                         A
                                                                                                                                                                                                                       I                               H           G              F                         E                   D                  C               B
                                                                                                                                                                                                                                                                                                                                                                                                                    2.   CONTRACTOR SHALL FIELD VERIFY ALL EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                         CONDITIONS BEFORE PROCUREMENT OF MATERIALS OR
                                                                                                                                                                                                                                                                                                                                                                                                                         DEVELOPMENT OF SHOP DRAWINGS.

                                                                                                                                                                                                                                                                                                                                                                                                                    3.   EXISTING EQUIPMENT IS ONLY SHOWN FOR GENERAL
                                                                                                                                       J                                                                                                                                                                                                                                                                                 GRAPHICAL PURPOSES AND MAY NOT REPRESENT ACTUAL
                                                                                                                                                                            1                                                                                                                                                                                                                6                           CONDITIONS.
                                                                         E
                                                                                                                         K                                                                                                                                                                                                                                                                                          4.   THERE ARE OWNER SPECIFIED RESTRICTIONS ON LOCATION
                                                                                                                                                                                                                                                                                                                                                                                                                         AND SCHEDULING OF ANY WELDING OPERATIONS.
                                                                                                                                                                                                                                                                                                                                                                                                                         COORDINATE WITH POND CONSTRUCTORS.
                                                                                                         L                                                                       5                                                                                                                                                                                                                                       .




                                                                                                                                                                                                                                                                                                                                                                                             5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                                                                                                                                                           1

                                                                                                                                                                                                                                                  16                                              15             11




                                                                                                                                                                                                                                                                                                                                                                                B1
                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                       S-201
                                                                                                                                  11                                                                                                         18
                                                                                                                                                                                                                                                                                                                                                       9                                                                   KEYNOTES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                                                             15                                                                                                                                                                                                                                                              4                             (KEYNOTE NUMBERS ARE UNIFORM ACROSS ALL
                                                                                                                                                                                                            15                                                                                                                                                                                                             SHEETS. SOME MAY NOT BE REQUIRED ON THIS SHEET)

                                                                                   M
                                                                                                                                                                                                                                                                       19


                                                                         D                                                                                                                                                                                                                                                                                                                                       KEY #                   KEYNOTE DESCRIPTION

                                                                                                                                                                                                                                                                                                                                                           5                                                1            NEW STEEL DOOR FRAME AT NEW IMP WALL
                                                                                                                                                                                                                                                                                                                                                                           10
                                                                                                                                                                                                                                                                                                                           18                                                                               2            INFILL EXISTING OPENING IN CMU WALL WITH NEW CMU. SEE
                                                                                                                                                                                                                           11
                                                                                                                                                                                                                                                                                                                                                                                                                         D1/1S301
                                                                                                                                                                                                                                             18




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MARK
                                                                                                                                                                                                                                                                                                                                                                                             3              3            EXISTING WALL REINFORCEMENT CHANNELS TO REMAIN,
                                                                                                                                                                                                                                                                                                                                                                                                                         TYP THIS AREA
                                                                                               N                                                                                                                                                                                                       13                                                                                                   4            NOT USED
                                                                                                                                                                                                                                             16                                                                                                                        9                                    5            NEW OPENING IN EXISTING ROOF DECK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                            6            NOT USED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DATE
                                                                                                                                                                                                                                                                                                                                                               9                                            9            NEW FRAMING ABOVE ROOF TO SUPPORT NEW BLOWER
                                                                                                                                                                                                                                                                                                                                         19   18
                                                                                                                                                                                                                                                                                                                                                                                                                         FAN. SEE MECHANICAL DRAWINGS
                                                                                                                                                                                                                                                                                                                                                                                     1                      10           EXISTING FRAMING ABOVE ROOF
                                                                                                                                                                                                                                                                                                                                                                                                            11           20" DEEP BAR JOISTS @ 5'-0" O.C. TYP
                                                                                                                                                                                                                                                                                                                                                                                                            12           CAP EXISTING OPENING IN CMU WALL WITH STEEL COVER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                         PLATE. SEE MECHANICAL DRAWINGS
                                                                                                                                                                                                                                                                                                                                                                                             2              13           EXISTING CONDENSER TO BE REMOVED. SEE MECHANICAL
                                                                                                             O                                                                                                                                                                                                                                                                                                           DRAWINGS
                                                                                                                                                                                                                                   OPEN TO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                            14           DRY BEDS. SEE MECHANICAL DRAWINGS. PATCH AND
                                                                                                                                                                                                                                   ABOVE                                                                                                                                                                                 PREPARE FLOOR SLAB TO MATCH EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                            15           SPAN DIRECTION OF METAL ROOF DECK
                                                                                                                                                                                                                                                                                                                                                                                                            16           NEW IF1, IF2 ON MANUFACTURER PROVIDED RAILS AND
                                                                                                                                                                                                                                                                                                                                                                                                                         ISOLATORS. PROVIDE LINEAR ROOF CURBS AS REQUIRED.
                                                                                                                                                                                                                                                                                                                                                                                                                         SEE ARCHITECTURAL DRAWINGS FOR CURB. REINFORCE
                                                                                                                                                                                                                                                                                                                                                                                                                         DECK AS REQUIRED PER E2/S-521 (SIM). REINFORCE BAR
                                                                                                                                                                                                                                                                                                                                                                                                                         JOISTS PER E1/S-521
                                                                         C
                                                                                                                                                                                                                                                                                                                                                                                                            18           X-BRACING, SEE E5/S-521
                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                     P                                                                                                                                                                                                                                                                                      19           NEW DUCTS ABOVE ROOF. SEE MECHANICAL DRAWINGS FOR
                                                                                                                                                                                                                                                                                                                                                                                                                         SUPPORT FRAME. WHERE DUCTS RUN PERPENDICULAR TO
                                                                                                                                                                                                                                                                                                                                                                                                                         BAR JOISTS, LOCATE FRAMES AT 5'-0" O.C DIRECTLY ABOVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MARK
                                                                                                                                                                                                                                                                                                                                                                                                                         BAR JOISTS. WHERE DUCTS RUN PARALLEL TO BAR JOISTS,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                         LOCATE FRAMES AT 5'-0" O.C. MAX AND POSITION DIRECTLY
                                                                                                                                                                                                                                                                                                                                                                                                                         ABOVE TOP CHORD PANEL POINT. IF THAT IS NOT POSSIBLE,
                                                                                                                                                                                                                                                                                                                                                                                                                         PROVIDE JOIST REINFORCEMENT PER E1/S-521
                                                                                                                                                                                                                                                                                                                                                                                                            20           NEW IMP WALL INFILL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     09/04/19




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DRAWN BY:
                                                                                  ROOF FRAMING PLAN
                                                                             B1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     30" X 42"
                                                                                  SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     WPH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ATB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Peachtree Corners, GA 30092
                                                                         B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 JOB NO. 1190593
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ROOF PLAN
                                                                         A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SHEET ID
9/10/2019 4:18:14 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                         16        0          16       32
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S-102
                                                                                                                                                                                                                                                                                                                                                                                                                                                SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                           Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                           these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                            15                                                                                       ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 16 of 342
                                                                                                                                                     1                                                                                                                                                2                                                                                                                                                3                                                                           4                                                                             5                                                    6

                                                                                                                                                                           C                                                                                                                                                                                                                                     B




                                                                                                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                            E




                                                                                                                                                                                                                                                                                                                                                                                                                          IP
                                                                                                                                                                                         IP




                                                                                                                                                                                                                                                                                                                                                                                                                 PO ST T .
                                                                                                                                                                               PO ST T .




                                                                                                                                                                                                                                                                                                                                                                                                                    ST P
                                                                                                                                                                                                                                                                                                                                                                                                                        S
                                                                                                                                                                                  ST D P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PARTIAL FRAMING PLAN NOTES:




                                                                                                                                                                                      S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3




                                                                                                                                                                                                                                                                                                                                                                                                                   Ø XI
                                                                                                                                                                                                                                                                                                                                                                                                                      D
                                                                                                                                                                                 Ø XI




                                                                                                                                                                                                                                                                                                                                                                                                                 5" E
                                                                                                                                                                               5" E
                                                                                                                                                                                                                   EXIST. STACK                                                   EXIST. W18x40                                                                                                                                                                                                                                                                                                                                      1.   SEE SHEETS S-001 FOR GENERAL STRUCTURAL NOTES AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                           4                                                                                                                                                                              ABBREVIATION KEY.

                                                                                                                                                                                                                                                                                    EXIST. W16X36                                                                                                                                                                                                                              W8x35 TYP                                                                                             2.   CONTRACTOR SHALL FIELD VERIFY ALL EXISTING CONDITIONS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1'-1"                                                         1/4                                                                            BEFORE PROCUREMENT OF MATERIALS OR DEVELOPMENT OF
                                                                                                                                                                                                                                                                                   ROOF BEAM BELOW                                                                                                                                                                                                                                                                                          TOS                                           SHOP DRAWINGS.
                                                                                                                                             C1
                                                                                                                                   -
                                                                                                                                   S-202                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3.   EXISTING EQUIPMENT IS ONLY SHOWN FOR GENERAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          GRAPHICAL PURPOSES AND MAY NOT REPRESENT ACTUAL
                                                                               OUTLINE OF EXISTING                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CONDITIONS.
                                                                         E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1'-1"
                                                                             C6X8.2 CHANNEL FRAME
                                                                                 TO BE DEMOLISHED                                                                                                                                                                                                                                                                                                                                                                                                                        TYP                                                                                                         4.   THERE ARE OWNER SPECIFIED RESTRICTIONS ON LOCATION
                                                                                                                                                                                                                                        NEW BF-2. SEE MECH                                                                                                                                                                                                                                                   3/16                               L3x3x1/4 KICKERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TOS                                           AND SCHEDULING OF ANY WELDING OPERATIONS.
                                                                                                                                                                                                                                        DWGS. ATTACH TO NEW                                                                                                                                                                                                                                                                                                                                 EXIST.                                        COORDINATE WITH POND CONSTRUCTORS.
                                                                                                                                                                                                                                        STEEL FRAME ON




                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                            KL
                                                                                                                                                                                                                                        EXISTING. PLATFORM                                                                                                                                                                                                                                              E. W10X36




                                                                                                                                                                                                                                                                                                                                                                                          UC
                                                                                                                                                                                                                                                                                                                                                                                       NB
                                                                                                                    18'-3 1/2" ±




                                                                                                                                                                                                                                                                                                                                                                                     UR
                                                                                                                                                                                                                         EXIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3/16       4-12




                                                                                                                                                                                                                                                                                                                                                                                     DT
                                                                                                                                                                                                                                                                                                                                                                                   RO
                                                                                                                                                                                                                           T. 1"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HSS6x4x5/16 REINFORCEMENT




                                                                                                                                                                                                                                                                                                                                                                               IE
                                                                                                                                                                                                                               Ø TI




                                                                                                                                                                                                                                                                                                                                                                             ØT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                                            . 1"
                                                                                                                                                                                                                                E RO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SECTION AT BF-1 FRAMING




                                                                                                                                                                                                                                                                                                                                                                      I ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     D5                                                                                                                                                                                                                 B




                                                                                                                                                                                                                                                                                                                                                                    EX
                                                                                                                                                                                                                                    D TU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SCALE: N.T.S.




                                                                                                                                                                                                                                        RNB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W8x35, TYP                  -
                                                                                                                                                                                                                                            UCK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S-522
                                                                                                                                                                                          /8
                                                                                                                                                                                        X3
                                                                                                                                                                                    -1 .
                                                                                                                                                                                  X3 T




                                                                                                                                                                                                                                                LE
                                                                                                                                                                                      /2
                                                                                                                                                                                /2 IS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TOS
                                                                                                                                                                              -1 EX


                                                                                                                                                                                )
                                                                                                                                                                             YP
                                                                                                                                                                            L3


                                                                                                                                                                           (T




                                                                                                                                                                                                                                                                                           EXIST. W10X39
                                                                                                           38'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     TYP.                          L3x3x1/4 KICKERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A2
                                                                         D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S-522                            EXISTING W10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TOS
                                                                                                                                                                                     3'-0"                             4'-9"                                                                 13'-0"                                                                                  8'-9"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EXIST.




                                                                                                                                                                                                                                                                                                                                                                                                                                         ROOF BEAM BELOW
                                                                                                                                             ROOF BEAM BELOW




                                                                                                                                                                                                                                                                                                                                   EXIST. W10X39
                                                                                                                                                                                                                                           EXIST. W10X39
                                                                                                                                               EXIST. W16X36




                                                                                                                                                                                                                                                                                                                                                                                                                                         EXIST. W16X36
                                                                                                                                                               EXIST. W18x40




                                                                                                                                                                                                   EXIST. W18x40




                                                                                                                                                                                                                                                                                                                                                                                                                     EXIST. W18x40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              E W10X39 BEYOND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MARK
                                                                                                                    10'-4" ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E. T&B MOMENT PLATE                                   HSS6x4x5/16 REINFORCEMENT FOR E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W10x39. LOCATE BETWEEN BOTTOM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MOMENT PLATES FOR E. W10x39.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                                                                                                                                                                                                                                      EXIST. 1"Ø TIE ROD                                                                                                                                                                                                                       FIELD MEASURE
                                                                                                                                                                                                                                                                                        TURNBUCKLE                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                       AS REQUIRED                                                                                HSS 6X4X5/16                                                                               AS REQUIRED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SECTION AT BF-1 FRAMING
                                                                                                                                                                                                                                                                                                  EXIST. W10X39                                                                                                                                                         D3           SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C
                                                                                                                                                                                                                                                                                                          A1                                                                                                                               A1
                                                                                                                                                                                                                                                                                                      -                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                     S-201
                                                                                                                                                                                             D3                                                                                                       S-201




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESCRIPTION
                                                                                                                                                                                       -
                                                                                                                                                                                       S-201
                                                                                                                                                                                                                                                                                                                                                                                                                                          SIM




                                                                         C
                                                                                                                                    EXIST.
                                                                                                                                    STACK                                                                                                                                                                                                                                                                                                                                                         EXISTING STACK AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FRAMED OPENING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                 EXIST. W18x40
                                                                                                                                                                                                                                                                                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                EXIST. W16X36
                                                                                                                                                                                                                                                                                                                                                                                                            PE
                                                                                                                                               E
                                                                                                                                    PO D T .




                                                                                                                                                                                                                                                                                                                                                                                                   PO T D T .
                                                                                                                                      S T PI P
                                                                                                                                      ST XIS




                                                                                                                                                                                                                                                                                               ROOF BEAM BELOW
                                                                                                                                                                                                                                                                                                                                                                                                     S IS
                                                                                                                                                                                                                                                                                                                                                                                                     S T PI
                                                                                                                                                                                                                                                                                                                                                                                                    Ø X
                                                                                                                                        E




                                                                                                                                                                                                                                                                                                                                                                                                  5" E




                                                                                                                                                                                                                                                                  NEW BF-1A. SEE MECH.                              NEW BF-1B. SEE MECH.                                                                                                                                                                                                                                                    BF-1
                                                                                                                                      Ø




                                                                                                                                                                                                                                                                  DRAWINGS. ATTACH TO                              DRAWINGS. ATTACH TO
                                                                                                                                   5"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ISSUE DATE:
                                                                                                                                                                                                                                                                  NEW STEEL PLATFORM                                NEW STEEL PLATFORM                                                                                                                                                     NEW SHEET METAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TRANSFER DUCT. FIELD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                     VERIFY SIZES AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DIMENSIONS PRIOR TO
                                                                                                   FRAMING AT EXISTING STACK PLATFORM                                                                                                                                                                                                                                                                                                                                                           FABRICATION
                                                                                       B1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FILE NAME:
                                                                                                   SCALE: N.T.S.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CHECKED BY:
                                                                                                                                                                                                                                                                                                                       D5
                                                                                                                                                                                                                                                                                                                                                           4




                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                        1/




                                                                                                                                   AS REQUIRED                                                                           5'-4 1/8"                                                                    4'-3"
                                                                                                                                                                                                    4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DRAWN BY:
                                                                                                                                                                                                                                                                                                                  S-201
                                                                                                                                                                                                 1/




                                                                                                                                                                                                                                                                                                                                                      4X
                                                                                                                                                                                               4X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      30" X 42"
                                                                                                                                                                                                                                                                                                                                                    4X
                                                                                                                                                                                             4X




                                                                                                                                                                                                                                                                                                                                             SS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WPH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EAW
                                                                                                                                                                                        SS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ATB
                                                                                                                                                                                                             EXIST. W10X39
                                                                                                                                                                                                                                                                                                                                            H
                                                                                                                                                                                       H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EXISTING STEEL SUPPORT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FRAME FOR STACK
                                                                                                                                                                                                                                                                                                                                                                   3 1/2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TOS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                       W8X35
                                                                                                                                                                                                                                4'-7 5/8"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Peachtree Corners, GA 30092
                                                                         B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Phone (678) 336-7740
                                                                                                                               D3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Fax (678) 336-7744
                                                                                                                    -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                                                           3'-2"




                                                                                                                    S-201
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L3x3x1/4 KICKERS
                                                                                                                                                                                                                                                                                                                                                                            BF-1; MAX WEIGHT = 4500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TOS
                                                                                   EXIST. W18x40




                                                                                                                                     EXIST. W18x40




                                                                                                                                                                                                                                                                                                                                                                            LBS. VERIFY FINAL
                                                                                                                                                                                                                                                                                                                                                                            EQUIPMENT LAYOUT WITH                                                                                                                                                                                                                                                          EXIST.
                                                                                                                                                                                                                                                                                               W8X35
                                                                                                                                                                                                                                                                                                                                                                            MANUFACTURER

                                                                                                                                                                                                                               W8X35
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                   W8X35
                                                                                                                                                                                          W8X35




                                                                                                                                                                                                                                                                                                                                                   W8X35
                                                                                                                                                                                                                                                                                                                                                           5'-3"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ROOFING -
                                                                                                                                                                                                                                                              4'-7 1/2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SEE ARCH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PARTIAL PLANS
                                                                                                                                                                                                                                                                                                                                                                            COORDINATE
                                                                                                                                                                                                                                                                                                                                                                            ATTACHMENT LOCATIONS
                                                                                                                                                                                                                                                                                                                                                                            WITH MANUFACTURER'S
                                                                                                                                                                                                                                                                          W8X35                                                                                             INSTRUCTIONS

                                                                         A
                                                                                                                                                                                                                                                                                                                                                           8"
                                                                                                                                                                                            4




                                                                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                         1/




                                                                                                                                                                                                                                                                                                                                              1/
                                                                                                                                                                                       4X




                                                                                                                                                                                                                                                                                                                                            4X




                                                                                                                                    A3                                                                                                             EXIST. W18x40
                                                                                                                                                                                     4X




                                                                                                                                                                                                                                                                                                                                          4X




                                                                                                                    -
                                                                                                                                                                                  SS




                                                                                                                                                                                                                                                                                                                                 SS




                                                                                                                    S-201
                                                                                                                                                                                 H




                                                                                                                                                                                                                                                                                                                                H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SHEET ID
9/10/2019 4:18:16 PM




                                                                                                   FRAMING AT NEW PLATFORM LEVEL                                                                                                                                                                                                                                                                                                                                                     SECTION AT BF-1 FRAMING                                                                                                                                                                                                    S-201
                                                                                       A1          SCALE: N.T.S.                                                                                                                                                                                                                                                                                                                                                        A3           SCALE: N.T.S.
                                                                                                                                                                                                                                                                                                                                                                                                                                     N




                                                                                                                                                                                                                                                           Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                                                                                                                           these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            16                                                                                                             ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 17 of 342
                                                                                                     1                                                                                                        2                                                                       3                                                                4      5                                    6




                                                                                                                                                                                                                                                                                  C
                                                                                                                                                                                                                                                                                  C




                                                                         E




                                                                                                                                                                                                                                         AS REQUIRED
                                                                                                                                                                                                                                                                                                                      BF-2




                                                                                                                                                                                                                                                                                                                                      TYP
                                                                                                                                                                                                                                                                                                                       1/4

                                                                                  OUTLINE OF EXISTING
                                                                                   CHANNEL FRAME TO                                           W8X35                                                C3                                                                                                                   NEW PLATFORM FRAMING
                                                                                                                                                                                                -
                                                                                         BE REMOVED                                                                                             S-202




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DATE
                                                                                                                                                                                                                                                                                                                         TOS
                                                                                                           EXIST. W18x40




                                                                                                                                                     EXIST. W18x40
                                                                                                                                                                                               BF-2; MAX WEIGHT =
                                                                                                                                                                                               2500 LBS. VERIFY FINAL                                                                                                   TOS
                                                                                                                                                                                               EQUIPMENT LAYOUT                                                                                                         EXIST.
                                                                                                                                                                                               WITH MANUFACTURER
                                                                                                                                     W8X35




                                                                                                                                                                                    W8X35




                                                                                                                                                                                                                             7'-3 1/2"
                                                                                                                                                                                                                                                                                                                  EXISTING STEEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DESCRIPTION
                                                                                                                                                                                                                                                                                                                  SUPPORT FRAME
                                                                                                                                                                                                                                                                                                                  FOR STACK
                                                                                                                                                                                                                                                                                                      TYP.
                                                                                                                                                                                                                                                                                                 A1
                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                             S-522


                                                                                                                                    3'-0" ±
                                                                         D
                                                                                              COORDINATE
                                                                                    ATTACHMENT LOCATIONS
                                                                                                                                                                                                  TYP.                                                                                                       ROOFING - SEE ARCH
                                                                                     WITH MANUFACTURER'S                                                                                     A1
                                                                                            INSTRUCTIONS                                                                                    -
                                                                                                                                                                                            S-522
                                                                                                                                             W8X35




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MARK
                                                                                                                                    2 1/2"
                                                                                                                                     TYP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DATE
                                                                                                                           9 3/8"              3'-1"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    REVISED PERMIT APPLICATION 01
                                                                                     FRAMING AT BF-2 PLATFORM LEVEL                                                                                                                                               SECTION AT BF-2 FRAMING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DESCRIPTION
                                                                             C1      SCALE: N.T.S.                                                                                                                                                           C3   SCALE: N.T.S.




                                                                         C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                          ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                          09/04/19




                                                                                                                                                                                                                                                                                                                                                                                                                                    FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                          SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                          DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                          CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                          DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                          30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                          MWH
                                                                                                                                                                                                                                                                                                                                                                                                                          SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                          WPH
                                                                                                                                                                                                                                                                                                                                                                                                                          EAW
                                                                                                                                                                                                                                                                                                                                                                                                                          ATB
                                                                                                                                                                                                                                                                                                                                                                                                                                        SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Peachtree Corners, GA 30092
                                                                         B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JOB NO. 1190593
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                          PARTIAL PLANS
                                                                         A




                                                                                                                                                                                                                                                                                                                                                                                                                                                SHEET ID
9/10/2019 4:18:16 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                    S-202
                                                                                                                                                                     Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                                     these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                         17                                       ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                              Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 18 of 342
                                                                                                   1                                                                       2                                              3                                                                4      5                                    6




                                                                                                                                                                        PROVIDE FULLY GROUTED BOND
                                                                                                                                                                        BEAM w/ (2) #5 AT TOP AND BOTTOM
                                                                                                                                                                        OF CMU FILL AREA; PROVIDE FULLY
                                                                                                              EXIST. BOND BEAM                                          GROUTED AND REINFORCED CMU EA
                                                                                                                                                                        SIDE OF CMU FILL AREA
                                                                                    T/ EXIST. CMU WALL                                                                  (REINFORCED w/ 1-#5 IN THE CENTER
                                                                                        ELEV. SEE PLAN                                                                  OF THE CMU).

                                                                                  VERIFY TWO CELLS                                                                    NOTES:
                                                                                  AROUND NEW OPENING
                                                                         E        ARE FULLY GROUTED; IF                                                               1. INFILL SHALL HAVE FULLY GROUTED
                                                                                  NOT, THEN FULLY GROUT                                                                  AND REINFORCED VERTICAL CELLS
                                                                                                                                                                         @ 32" O.C.; (REINFORCED w/ 1-#5 IN
                                                                                                                                                                         THE CENTER OF THE CMU).

                                                                                  BUILD NEW CMU TIGHT                                                                 2. PROVIDE 9 GAUGE HORIZONTAL
                                                                                  TO EXIST. LINTEL                                                                       JOINT REINFORCEMENT SPACED @
                                                                                                                                                                         16" O.C. IN NEW CMU

                                                                                   NEW CMU TO MATCH                                                                   3. CONTRACTOR SHALL PROVIDE
                                                                                   EXISTING                                                                              SHORING AS REQUIRED. LINTEL AND
                                                                                                                                                                         OTHER ITEMS BEARING ON CMU OR
                                                                                                                                                                         SUPPORTED FROM CMU MAY BE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                DATE
                                                                                                                                                                         UNSTABLE UNTIL THE NEW CMU
                                                                                                                                                                         WORK IS COMPLETE AND MORTAR
                                                                                                                                                                         AND GROUT HAS ACHIEVED THE 28-
                                                                                                                                                                         DAY STRENGTH.

                                                                                                                                                                      4. SEE ARCHITECTURAL DETAILS FOR
                                                                                                                                                                         EXACT LOCATIONS AND SIZES OF
                                                                                                                                                                         WALL SECTIONS TO BE INFILLED.

                                                                                                                                                                           #4 x 8" (+ 2" 90 DEGREE HK) @ 16"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                DESCRIPTION
                                                                                                                                                                           O.C. DRILL & EPOXY 4" EMBED INTO
                                                                                                                                                                           EXIST. WALL OR CONCRETE. GROUT
                                                                                                                                                                           CELL SOLID IF REQ'D.


                                                                                   INTERIOR CMU WALL FULL INFILL
                                                                         D   D1    SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                 09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                                  MECHANICAL EQUIPMENT




                                                                                                                                                                                                                                                                                                                                                                                                                                                REVISED PERMIT APPLICATION 01
                                                                                                                         EXTEND PAD 6" MIN. BEYOND
                                                                                                                         EQUIPMENT FOOTPRINT (TYP.)
                                                                                                       CLR.




                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESCRIPTION
                                                                                                                            3/4" CHAMFER (TYP.)
                                                                                                        2"




                                                                                                                             4"




                                                                                                                                      T/ EXIST. SLAB
                                                                                                                                      ELEV. = #'-#"



                                                                         C        #4 AT 12" O.C. E.W.
                                                                                                                         #3 DOWEL WITH STD. 90 DEG.
                                                                                   SLAB-ON-GRADE                         HOOK, SPACED @ 12" O.C.
                                                                                                                         AROUND PERIMETER, EPOXY
                                                                                                                         ANCHOR INTO EXIST. SLAB




                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                                         WITH 4" MIN. EMBEDMENT




                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                   TYPICAL HOUSEKEEPING PAD (AS REQUIRED)
                                                                             C1    SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                              ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                              09/04/19




                                                                                                                                                                                                                                                                                                                                                                        FILE NAME:
                                                                                                                                                                                                                                                                                                                                                              SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                              DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                              CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                              DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                              30" X 42"
                                                                                                                                                                                                                                                                                                                                                              MWH
                                                                                                                                                                                                                                                                                                                                                              SIZE:
                                                                                                                                                                                                                                                                                                                                                              WPH
                                                                                                                                                                                                                                                                                                                                                              EAW
                                                                                                                                                                                                                                                                                                                                                              ATB
                                                                                                                                                                                                                                                                                                                                                                            SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                      3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                      Peachtree Corners, GA 30092
                                                                         B




                                                                                                                                                                                                                                                                                                                                                                                                                                      Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                      Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                      JOB NO. 1190593
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                              CONCRETE & MASONRY SECTIONS & DETAILS
                                                                         A




                                                                                                                                                                                                                                                                                                                                                                                    SHEET ID
9/10/2019 4:18:17 PM




                                                                                                                                                                                                                                                                                                                                                                        S-301
                                                                                                                                  Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                  these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                             18                                       ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                                            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 19 of 342
                                                                                                             1                                                                            2                                                                                                             3                                                                                      4                                                                            5                                                                       6




                                                                                                                       MECHANICAL UNIT OR OTHER
                                                                                                                                                                                                                                                                                     5'-0" MAX.                                                                                                                                                                                                                 PLAN NOTES:
                                                                                                           6" MAX      CONCENTRATED LOAD SHOWN                                                                                                                                                                                                                                                                                                                                                                  1.   SEE SHEETS S-001 AND S-002 FOR GENERAL STRUCTURAL
                                                                                                                                                                                                                                                                                                                            L3x3x1/4 x 6"
                                                                                                                       ON PLANS, LOCATE AT EXISTING                                                                                                                                   L3x3x1/4                                                                                                                                                                                                                       NOTES AND ABBREVIATION KEY.
                                                                                                                                                                                                                                                                                                                            LONG (TYP. x 4)
                                                                                                                       TOP CHORD PANEL POINT
                                                                                                                                                                                                                                                        A                                                               A                                       ROOF OPENING                                                                                                                                    2.   CONTRACTOR SHALL FIELD VERIFY ALL EXISTING
                                                                                                                                                                                                                                                                                                                                         ROOF DECK                                                                       TYP.                                                                                        CONDITIONS BEFORE PROCUREMENT OF MATERIALS OR
                                                                                                                                                                                                                                                                                                                                                                                                    3/16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DEVELOPMENT OF SHOP DRAWINGS.




                                                                                                                                                                                                                                         5'-0" MAX.




                                                                                                                                                                                                                                                                      L3x3x1/4




                                                                                                                                                                                                                                                                                                     L3x3x1/4
                                                                                                                                                                                                                                                            JOIST




                                                                                                                                                                                                                                                                                                                JOIST
                                                                                                                                                                                                                                                                                      ROOF                                                                                                                                                                                                                      3.   SHORE JOISTS DURING WELDING OPERATIONS
                                                                         E                                                                                                                                                                                                           OPENING                                                                         L3x3
                                                                                                                                                                                                                                                                                                                                          JOIST                                                    JOIST                                                                                                        4.   THERE ARE OWNER SPECIFIED RESTRICTIONS ON LOCATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     AND SCHEDULING OF ANY WELDING OPERATIONS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     COORDINATE WITH POND CONSTRUCTORS. .
                                                                                                                                                                                                                                                                                      L3x3x1/4
                                                                                                                                                                                                                                                                                                                                                                  VIEW A-A

                                                                                  BAR JOIST              L2x2x3/16 ON EACH SIDE OF                                  HANGING LOAD, UTILIZE                                                                                                            TYP.
                                                                                                          JOIST IF LOAD IS GREATER                                  THREADED ROD THROUGH                                                                                             3/16
                                                                                                        THAN 6" FROM PANEL POINT                                    CHORD, LOCATE AT
                                                                                                                                                      6" MAX
                                                                                                             AND MORE THAN 50 LBS                                   EXISTING BOTTOM CHORD
                                                                                                                                                                    PANEL POINT                                                                                                  PARTIAL PLAN VIEW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DATE
                                                                                   TYPICAL JOIST REINFORCEMENT                                                                                                                                        TYPICAL ROOF DECK OPENING
                                                                             E1    SCALE: N.T.S.                                                                                                                              E2                      SCALE: N.T.S.
                                                                                                                                                                                                                                                                                                                                                                                                                   PROVIDE L2.5 X 2.5X 1/4 CROSS
                                                                                                                                                                                                                                                                                                                                                                                                                   BRACING AT LOCATIONS
                                                                                                                                                                                                                                                                                                                                                                   EXIST. JOIST (TYP)
                                                                                                                                                                                                                                                                                                                                                                                                                   INDICATED IN PLAN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                       TYP.
                                                                         D                                                                                                                                                                                                                                                                                      EXIST. BRIDGING
                                                                                                                                                                                                                                                                                                                                                                     TO REMAIN
                                                                                                                                                                                                                                                                                                                                                                                                                   HORIZONTAL BRACING
                                                                                                                                                                                                                                                                                                                                                                                                                   CONFORMING TO SJI
                                                                                                                                                                                                                                                                                                                                                                                                                   REQUIREMENTS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MARK
                                                                                                                                                                                                                                                                                                                                                                    TYPICAL NEW JOIST X-BRACING
                                                                                                                                                                                                                                                                                                                                                           D4       SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                            D                        1/4" Ø ANCHORS W/ 2" MIN
                                                                                                                                                                                                                                                                                                                                                                  ANGLE, SEE SECTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EMBED INTO BRICK, UNGROUTED
                                                                                                                                                                                                                                                                                                                                                                                         4"                                                     12" O.C.       4"    CMU, OR GROUTED CMU
                                                                                                                                                                                                                                                                                                                                                                                                                                                 MAX




                                                                                                                                                                                                                                                                                                                                                                                    2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                          8"                                                                  8"
                                                                                                                                                                                                                                                                                                                                                                                                                                            D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DO NOT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           OVERCUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SLOT,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TYP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CMU

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (2) L6X4X5/16 LLV

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SECTION D-D
                                                                         C                                                                                                                                                                                                                                                                                                                                                                                           SEE ARCHITECTURAL DRAWINGS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FOR SEALANT AROUND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PENETRATIONS
                                                                                                                                                                                                                                                                                                                                                                                                                           7'-6" MAX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DO NOT OVERCUT, TYP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                           A/B/C
                                                                                                                                                                                                                                                                                                                                                                  ANGLE, SEE SECTIONS                                                   1/4" Ø ANCHORS W/ 2" MIN
                                                                                                                                                                                                                                                                                                                                                                                                                                        EMBED INTO BRICK, UNGROUTED
                                                                                                                                                                                                                                                                                                                                                                                         4"                   12" O.C.           4"     CMU, OR GROUTED CMU
                                                                                                                                                                                                                                                                                                                                                                                                               MAX




                                                                                                                                                                                                                                                                                                                                                                                    2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                          8"                                    8"
                                                                                                                                                                                                                                                                                                                                                                                                           A/B/C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                           DO NOT
                                                                                                                                                                                                                                                                                                                                                                                                                                           OVERCUT                  CMU                      BRICK                                          BRICK
                                                                                                                                                                                                                                                                                                                                                                                                                                           SLOT,                                                   CMU
                                                                                                                                                                                                                                                                                                                                                                                                                                           TYP                (1) L6X6X5/16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (2) L6X4X5/16 LLV                            (2) L4X4X1/4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (1) L4X4X1/4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SECTION A-A                       SECTION B-B       SECTION C-C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WPH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          EAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ATB
                                                                                                                                                                                                                                                                                                                                                                                                       3'-0" MAX                       DO NOT OVERCUT, TYP

                                                                                                                                                                                                                                                                                                                                                                                         NOTE: FOR OPENINGS IN CMU OR BRICK LESS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                                                                                                         THAN 8" WIDE, NO LINTEL IS REQUIRED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Peachtree Corners, GA 30092
                                                                         B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                    TYPICAL OPENING IN EXISTING MASONRY WALL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                                                           B4       SCALE: N.T.S.
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          STEEL SECTIONS & DETAILS
                                                                         A




                                                                                               NOT USED                                                                                                                                                                                                                                                             NOT USED
                                                                                    A1                                                                                                                                                                                                                                                                     A4                                                                                                                                                                                                                                   SHEET ID
9/10/2019 4:18:18 PM




                                                                                               SCALE: 3/4" = 1'-0"                                                                                                                                                                                                                                                  SCALE: N.T.S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S-521
                                                                                                                                                 Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                 these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                                           19                                                                                                                                 ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                                             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 20 of 342
                                                                                                                              1                                                                                       2                                                                                                  3                                                                                                4                                                                            5                                                                6




                                                                                                                                                                                                                                                                                                                                                                        D5                                                                                                  D3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EXIST. BAR JOIST                    PLAN NOTES:
                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                           S-522                                                                                                           -                    (TYP)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S-522                                                    1.   SEE SHEETS S-001 AND S-002 FOR GENERAL STRUCTURAL
                                                                                                                                                                                                                                                                                                                                                                                                       BENT PLATE EACH                               NEW 4" IMP WALL                                                                     NOTES AND ABBREVIATION KEY.
                                                                                                                                                                                                                                                                                                                                                                                                       SIDE OF WALL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2.   CONTRACTOR SHALL FIELD VERIFY ALL EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CONDITIONS BEFORE PROCUREMENT OF MATERIALS OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DEVELOPMENT OF SHOP DRAWINGS.
                                                                         E                                                                                                                                                                                                                                                                                                                                                                                                                                                          3.   SHORE JOISTS DURING WELDING OPERATIONS

                                                                                                                                                                                                                                                                                                                                                                                                          C6X10.5 (TYP)                                HSS3x3x3/16 (TYP)                                                            4.   THERE ARE OWNER SPECIFIED RESTRICTIONS ON LOCATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AND SCHEDULING OF ANY WELDING OPERATIONS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         COORDINATE WITH POND CONSTRUCTORS. .


                                                                                                                                  D5                                                                                                                  D3
                                                                                                                             -                                                                                                                    -
                                                                                                                                                                                                                                                  S-522
                                                                                                                             S-522
                                                                                                                                                                                                 EXISTING ROOF DECK
                                                                                                                                                                                                                                                                                                                                                                                                                       NOTE: ROOF DECK NOT SHOWN FOR CLARITY
                                                                                                                                                                                                                                                                                                       B/DECK 23'-7"±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                                                                                                                                                                                                                                                       FIELD VERIFY                                      NEW OH DOOR FRAME IN NEW IMP WALL
                                                                                                           HSS3x3x3/16                                        HSS3x3x3/16                                          HSS3x3x3/16                                               HSS3x3x3/16                                               E3                SCALE: N.T.S.



                                                                                                                                                                                                            TRIM IMP TO FIT AROUND                                              3/16
                                                                                                                                                                                                            BAR JOISTS AND SEAL                                                                      TYP EACH SIDE
                                                                                                                                                                                                            GAPS - SEE ARCHITECTURAL                                            3/16                                                                                         3/16
                                                                                                                                                                                                            DRAWINGS                                                                                                                                                         3/16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                                                                                                                                                                                                                                                                       3/8"x3x0'-7"(LLV) BENT PLATE;
                                                                                                                                                                                                                                                                                                                                                                                                                       3/16                                                         3/8"x3x0'-7"(LLV) BENT PLATE;
                                                                                                                                                                                                                                                                                                                                              PROVIDE NO POSITIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PROVIDE NO POSITIVE
                                                                                                                                                                                         NEW 4" IMP WALL                                                                                                                                       ATTACHMENT TO IMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ATTACHMENT TO IMP (TYP)
                                                                                                                                                                                         TO UNDERSIDE OF




                                                                                                                                                                                                                                                                                                                                                                                                                       1 1/2"
                                                                                        PERMISSIBLE TO ATTACH HIGH
                                                                                                                                                                                         ROOF DECK
                                                                                              SPEED DOOR FRAMING
                                                                                           CHANNEL JAMBS TO TUBE                                          L4X4X1/4 X 0'-4"
                                                                                                                                                          T&B E.E




                                                                                                                                                                                                                                                                                                                                                                                              1" GAP
                                                                         D                    HEADER AS REQUIRED




                                                                                                                                                                                                                                                                                                                                                                                                                        3"
                                                                                                                                                                                                                                                                                                                                                                                                            4"
                                                                                                                                                                                                                                                                                                                                                                                                                                    3/8"x3x0'-7"(LLV) BENT PLATE
                                                                                                                                                                                             HSS 6X3X1/4 LSH                                                                                                                                                                                                                        w/(2) 5/8"Ø A325 BOLTS IN 1"
                                                                                                                                                                                                                                                                                                                                                                                                                                    VERT. SLOTTED HOLES IN C6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                                                                                                    3/16
                                                                                                                                                                                       TYP
                                                                                                                                                                    3/16
                                                                                                                                                                                                                                                                                                                                                                                         4" IMP                                                                                                                                          3/16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4" IMP                                TYP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3/16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                       C6 JAMB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DATE
                                                                                                                                                                                                                                                                                                                                                         JAMB AND WALL CONN. TO BAR JOIST                                                                                                 WALL CONN. TO BAR JOIST
                                                                                                                                                                                                                                                                                                                                       D3                SCALE: N.T.S.                                                                                                           D5       SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   REVISED PERMIT APPLICATION 01
                                                                             1 1/2"




                                                                                        4"
                                                                                                                  3/16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                     3/16
                                                                                3"




                                                                                                             CHANNEL                                                                                                                                                                                                                                                                                      TYP
                                                                                                                                                                                                                                                                                                                                                                                     3/16                                   L4X4X1/4 X 0'-4"
                                                                                                                                                                                                                                                                                                                                                                                                                            T&B E.E (TYP)                                              TURN HORIZONTAL LEG
                                                                                                             (2) 1/2" Ø HILTI                                                                                                                                                                                                                                                                                                                                                               OF IMP ANGLE AS                         PROVIDE L2x2x3/16 AT 12" O.C. MAX (MIN
                                                                             1 1/2"




                                                                                                             KWIK BOLT TZ                                                                                                                                                                                                                                                                                                                                                                         REQUIRED                          FOUR PER PANEL) LOCATE WITHIN 6" OF TOP
                                                                                                                                                                                                                                                                                                                                                                                EXIST. CHANNEL GIRT                                                                                                                       VARIES
                                                                                                                                              C6X10.5




                                                                                                                                                                                                                                                                   C6X10.5




                                                                                                             w/ 3-1/2" EMBED                                                                                                                                                                                                                                                                                                                                                                                                        CHORD PANEL POINT. ATTACH TO BOTTOM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    OF HORIZONTAL FLANGE AND TO IMP ANGLE
                                                                                                                                                                                                                                                                             14'-0"



                                                                         C                                                                                                                                                                                                                                                                                                                                                                                                       16 GA GALVANIZED ANGLE(S)                 V.I.F.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WITH (2) #12 TEK SCREWS
                                                                                                             1/2" THICK PL
                                                                                                                                                                                                                                                                                                                                                                                         C12x20.7

                                                                                      DETAIL A-A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                         3'-4" MAX

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ATTACHMENT BETWEEN PANEL AND ANGLE




                                                                                                                                                                                                                                                                                                                                             3'-4" MAX

                                                                                                                                                                                                                                                                                                                                                             C12X20.7




                                                                                                                                                                                                                                                                                                                                                                                                            C12X20.7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MUST ALLOW ROOF TO MOVE VERTICALLY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4" IMP                  INDEPENDENTLY FROM PANEL. SANDWICH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PANEL BETWEEN TWO 16 GA ANGLES WITH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NO POSITIVE ATTACHMENT, OR PROVIDE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ONE 16 GA ANGLE AND ATTACH WITH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ANCHORS IN VERTICAL SLOTTED HOLES TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PROVIDE POSITIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ALLOW MOVEMENT
                                                                                                                                                                                                                                                                                                                                                                                         C12x20.7                                                                               ATTACHMENT TO SLAB: USE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3/16" X 2 1/2" MIN SCREW OR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ADHESIVE ANCHORS @ 12" O.C.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MAX (MIN FOUR PER PANEL). DO                                 NOTES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             NOT USE EXPANSION ANCHORS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESIGNED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1. PROVIDE SHOP DRAWING OR CUT-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DRAWN BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SHEET VERIFYING THAT PROVIDED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IMP PANEL IS CAPABLE OF RESISTING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EXTERIOR WIND LOADS OF AT LEAST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WPH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ATB
                                                                                                                                                                                                                                                                                                                                                                                EXIST. CHANNEL GIRT                                                                                                 16 GA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            30 PSF ULTIMATE WIND PRESSURE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    GALVANIZED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2. ENSURE THAT MODIFICATIONS TO
                                                                                                                                       A                  A                                                                                                A                           A                                                                                                                                                                                                            TRACK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PANELS AND CONNECTIONS TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            STRUCTURE FOLLW ALL
                                                                                                                                                                                                                                                                                                                                                         NOTE:                                                                                                                                                                              MANUFACTURER'S INSTRUCTIONS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                                                                         LOCATE PENETRATION TO AVOID X-BRACING                                                                                                                                              ARE WATER-TIGHT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Peachtree Corners, GA 30092
                                                                         B
                                                                                                                                                                                                                                                                                                                                                         AND GIRT SAG RODS. CHANNELS CAN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phone (678) 336-7740
                                                                                                                                                                                                   10'-0"                                                                                                                                                REPLACE SAG RODS FOR GIRT DEFLECTION.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Fax (678) 336-7744
                                                                                                    EXISTING SLAB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JOB NO. 1190593
                                                                                         NEW OH DOOR FRAME IN NEW IMP WALL                                                                                                                                                                                                                               NEW PENETRATION IN IMP WALL                                                                                                EXTERIOR IMP CONN. TO ROOF FRAMING
                                                                               B1        SCALE: N.T.S.                                                                                                                                                                                                                                 B3                SCALE: N.T.S.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B5      SCALE: N.T.S.



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
C:\Users\BoothA\Documents\1190593_Smyrna_r19_STR_BoothA@pondco.com.rvt




                                                                                                                  NOTES:
                                                                                                                  1. REMOVE BACKER BARS AFTER WELDS ARE COMPLETE

                                                                                         W8, SEE PLAN
                                                                                                                              1 1/2"       1 1/2"
                                                                                                                                                         GRIND TOP WELDS SMOOTH TO CREATE A
                                                                                                                    1 1/2"




                                                                                                                                                         FLAT BEARING SURFACE FOR BAR GRATING                                                                                              W8 BEAM                 1/4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              STEEL SECTIONS & DETAILS
                                                                                                         2 1/2"




                                                                                                                                                                    (2) 3/4" DIA. A325-SC BOLTS
                                                                                                                    3"




                                                                                                                                                                                                                                                            PL 3/8x8x0'-8" CAP PLATE
                                                                                                                                                                                                                                                           CENTERED ON HSS POST
                                                                                                                                                                    W8, SEE PLAN
                                                                                                                  1 1/2"




                                                                                                                                                                    STIFF. PL. 3/8"xREQ'D

                                                                         A            3 SIDES, TYP.                                                                          TYP.                                                                                             1/4                               HSS4 POST
                                                                                                                       1/4

                                                                                                                                                        W8, SEE PLAN



                                                                                         TYPICAL BEAM-TO-BEAM MOMENT CONNECTION                                                                                                                                TYPICAL BEAM TO POST CONNECTION
                                                                               A1                                                                                                                                                               A2                                                                                                                                                                                                                                                                                                                                                                  SHEET ID
9/10/2019 4:18:19 PM




                                                                                         SCALE: N.T.S.                                                                                                                                                         SCALE: N.T.S.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S-522
                                                                                                                                                                             Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                                             these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                                                                    20                                                                                                                                ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 21 of 342
                                                                           1                                                                              2                                                      3                                                                     4                                            5                                                             6




                                                                  E
                                                                      GENERAL MECHANICAL NOTES                                                                                                                                  GENERAL MECH. ABBREVIATIONS
                                                                      1. MECHANICAL WORK SHALL BE IN COMPLIANCE WITH 2009 IBC AND 2009 IMC.                                                                                     @         AT                                                                       PD        PRESSURE DROP
                                                                                                                                                                                                                                &         AND                                                                      PH        PHASE
                                                                      2. INSTALLATION OF HVAC WORK SHALL BE COORDINATED WITH OTHER TRADES BEFORE ANY                                                                            AFF       ABOVE FINISHED FLOOR                                                     PPM       PARTS PER MILLION
                                                                         INSTALLATION IS MADE. DUCTWORK SHOWN ON PLANS IS SCHEMATIC. DUCTWORK SHALL BE                                                                          A/C       ABOVE CEILING                                                            PRV       PRESSURE RELIEF VALVE
                                                                         INSTALLED TIGHT TO STRUCTURE. ALL TRANSITIONS, ELBOWS, ETC. REQUIRED TO AVOID                                                                          AC        AIR CONDITIONER                                                          QTY       QUANTITY
                                                                         CONFLICTS & MAXIMIZE CEILING HEIGHTS. EQUIPMENT, PIPING OR DUCTWORK INTERFERING WITH                                                                   AD        AUTOMATIC DAMPER                                                         RA        RETURN AIR
                                                                         OTHER TRADES SHALL BE RELOCATED AS REQUIRED AT NO ADDITIONAL COST TO THE OWNER.                                                                        ADJ.      ADJUSTABLE                                                               RG        RETURN GRILLE
                                                                                                                                                                                                                                AFMS      AIRFLOW MEASURING STATION                                                RH        RELATIVE HUMIDITY
                                                                      3. COORDINATE MECHANICAL AND ELECTRICAL SUCH THAT MECHANICAL PIPING, DUCTWORK AND                                                                         AFUE      ANNUAL FUEL UTILIZATION EFFICIENCY                                       RL        REFRIGERANT LIQUID




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                         EQUIPMENT IS NOT LOCATED OVER OR ABOVE ANY ELECTRICAL, COMMUNICATIONS, OR DATA                                                                         AHU       AIR HANDLING UNIT                                                        RM        ROOM
                                                                         EQUIPMENT.                                                                                                                                             AMCA      AIR MOVEMENT & CONTROL ASSOCIATION                                       RPM       REVOLUTIONS PER MINUTE
                                                                                                                                                                                                                                ARCH      ARCHITECTURAL OR ARCHITECT                                               RS        REFRIGERANT SUCTION
                                                                      4. WRITTEN DIMENSIONS ON DRAWINGS SHALL HAVE PRECEDENCE OVER SCALED DIMENSIONS.                                                                           AS        AIR SEPARATOR                                                            SA        SUPPLY AIR
                                                                                                                                                                                                                                ASHRAE AMERICAN SOCIETY OF HEATING, REFRIGERATING AND AIR CONDITIONING ENGINEERS   SD        SMOKE DAMPER, SMOKE DETECTOR
                                                                      5. EQUIPMENT SHALL BE INSTALLED IN ACCORDANCE WITH MANUFACTURER'S APPROVED                                                                                ASTM      AMERICAN SOCIETY FOR TESTING AND MATERIALS                               SEER      SEASONAL ENERGY EFFICIENCY RATIO
                                                                         PUBLISHED LITERATURE.                                                                                                                                  AUX.      AUXILIARY                                                                SF        SUPPLY FAN
                                                                                                                                                                                                                                AWS       AMERICAN WELDING SOCIETY                                                 SMACNA    SHEET METAL AND AIR CONDITIONING CONTRACTORS' NATIONAL ASSOCIATION
                                                                      6. INSTALLATION OF EQUIPMENT SHALL PERMIT ACCESSIBILITY FOR SERVICE AND/OR                                                                                AWG       AMERICAN WIRE GAUGE                                                      SP        STATIC PRESSURE
                                                                         REPLACEMENT.                                                                                                                                           BD        BACKDRAFT DAMPER                                                         SS        STAINLESS STEEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                                                                                                                                                                BLDG      BUILDING                                                                 T'STAT    THERMOSTAT
                                                                      7. CEILING-MOUNTED EQUIPMENT SHALL BE INSTALLED IN SUCH A MANNER THAT LIGHTS, PIPING,                                                                     B/F, B/S  BELOW FLOOR, BELOW SLAB                                                  TEMP      TEMPERATURE
                                                                         DUCTWORK, ETC., DO NOT BLOCK ACCESS TO EQUIPMENT AND RELATED ACCESSORIES.                                                                              BTU, BTUh BRITISH THERMAL UNITS, BTUs PER HOUR                                     THR       TOTAL HEAT REJECTION
                                                                                                                                                                                                                                CAV       CONSTANT AIR VOLUME                                                      TYP       TYPICAL
                                                                      8. COORDINATE ALL WALL, FLOOR AND ROOF PENETRATIONS WITH THE GENERAL CONTRACTOR.                                                                          CCC       CLOSED CIRCUIT COOLER                                                    UH        UNIT HEATER
                                                                                                                                                                                                                                CD        CONDENSATE DRAIN LINE                                                    UL        UNDERWRITERS LABORATORY
                                                                  D   9. CAULK WITH SILICONE ALL GAPS BETWEEN WALL, CEILING AND FLOOR OPENINGS AND HVAC                                                                         CFM       CUBIC FEET PER MINUTE                                                    V         VOLTAGE
                                                                         EQUIPMENT PENETRATIONS. THE HVAC CONTRACTOR SHALL PATCH LARGE GAPS BEFORE                                                                              CLG       COOLING                                                                  VAV       VARIABLE AIR VOLUME
                                                                         CAULKING IS APPLIED.                                                                                                                                   CMU       CONCRETE MASONRY UNIT                                                    VD        VOLUME DAMPER
                                                                                                                                                                                                                                CO        CLEANOUT                                                                 VFD       VARIABLE FREQUENCY DRIVE
                                                                      10. PROVIDE SUPPLEMENTAL STEEL MEMBERS REQUIRED TO SUPPORT HVAC EQUIPMENT FROM                                                                            CO2       CARBON DIOXIDE                                                           VSD       VARIABLE SPEED DRIVE
                                                                          MAIN STRUCTURE UNLESS SPECIFICALLY NOTED OTHERWISE.                                                                                                   CONC      CONCRETE                                                                 W         WATT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                                                                                                                                                                CONN.     CONNECT, CONNECTING, CONNECTION                                          W/        WITH
                                                                      11. DUCTWORK AIR DISTRIBUTION SYSTEMS SHALL BE INSTALLED IN ACCORDANCE WITH SMACNA                                                                        CONT.     CONTINUED                                                                W/O       WITHOUT
                                                                          STANDARDS AND THE PRESSURE CLASSIFICATION OF EACH INDIVIDUAL DUCTWORK SYSTEM, NO                                                                      COP       COEFFICIENT OF PERFORMANCE                                               WB, Twb   WET BULB (TEMPERATURE)
                                                                          LESS THAN 20 IN. W.G. , SEAL CLASS A. DUCT SIZES SHOWN ON DRAWINGS ARE INSIDE CLEAR                                                                   CU        CONDENSING UNIT                                                          WD        WIDE, WIDTH
                                                                          DIMENSIONS. EXCEPTION: OUTSIDE AIR DUCT MAY BE CONSTRUCTED TO A 4 IN. W.G. PRESSURE                                                                   D         DEPTH                                                                    WG        WATER GAUGE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   09/10/19
                                                                          CLASSIFICATION.                                                                                                                                       DB, Tdb   DRY BULB (TEMPERATURE)                                                   WL        WALL LOUVER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DATE
                                                                                                                                                                                                                                DbA       DECIBELS                                                                 WMS       WIRE MESH SCREEN
                                                                      12. GRADUATED VOLUME DAMPERS SHALL BE PROVIDED AT EACH NEW MAIN BRANCH TAKE-OFF AND                                                                       DDC       DIRECT DIGITAL CONTROLS                                                  MVD       MANUAL VOLUME DAMPER
                                                                          IN SUCH OTHER LOCATIONS WHERE REQUIRED TO PROPERLY BALANCE THE SYSTEM.                                                                                DIA       DIAMETER                                                                 TG        TRANSFER GRILLE
                                                                                                                                                                                                                                DIV       DIVISION                                                                 THA       TOTAL HEAT ABSORPTION
                                                                      13. INSTRUMENT TEST HOLES SHALL BE PROVIDED IN AIR DISTRIBUTION SYSTEMS WHEREVER                                                                          DN        DOWN                                                                     H         HEIGHT
                                                                          VOLUME DAMPERS ARE SHOWN.                                                                                                                             DP        DEEP                                                                     C.A.      COMBUSTION AIR INTAKE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                dP, PD    DELTA PRESSURE, PRESSURE DROP                                            F.V.      FLUE VENT
                                                                      14. SQUARE ELBOWS SHALL ONLY BE USED WHERE SPACE LIMITATIONS PREVENT USE OF 1.5 RADIUS                                                                    DSCU      DUCTLESS SPLIT CONDENSING UNIT                                           RHG       REFRIGERANT HOT GAS
                                                                          ELBOW AND ONLY UPON APPROVAL OF ENGINEER. PROVIDE TURNING VANES IN ALL 45° AND 90°                                                                    DSFC      DUCTLESS SPLIT FAN COIL UNIT                                             (°F)      DEGREES FAHRENHEIT
                                                                                                                                                                                                                                DSHP      DUCTLESS SPLIT HEAT PUMP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                          SQUARE ELBOWS. TURNING VANES SHALL BE SINGLE THICKNESS TYPE WITHOUT RAILING EDGE.                                                                                                                                                        DSS       DUCTLESS SPLIT SYSTEM
                                                                          IF TURNING VANES LONGER THAN 36 INCHES ARE REQUIRED, THEY SHALL BE DOUBLE THICKNESS                                                                   DWG       DRAWING                                                                  SRDL      STRATEGIC RESERVE DRUM LOUVER
                                                                          TYPE FOR STRENGTH.                                                                                                                                    DX        DIRECT EXPANSION                                                         TADL      TREATED AIR DRUM LOUVER
                                                                                                                                                                                                                                EA        EXHAUST AIR/EXTRACTION AIR                                               SREG      STRATEGIC RESERVE EXHAUST GRILLE
                                                                      15. THE HVAC CONTRACTOR SHALL BE RESPONSIBLE FOR ALL SHEETMETAL TRANSITIONS AT AIR                                                                        EAT       ENTERING AIR TEMPERATURE                                                 EG        EXHAUST GRILLE
                                                                          HANDLING UNITS, HEAT PUMP UNITS, FANS, AND OTHER SIMILAR HVAC EQUIPMENT. FLEXIBLE                                                                     EER       ENERGY EFFICIENCY RATIO                                                  OADL      OUTSIDE AIR DRUM LOUVER
                                                                          DUCT CONNECTORS OR SOUND ATTENUATION DEVICES SHALL BE USED ON CONNECTION TO FAN                                                                       EF        EXHAUST FAN                                                              OASG      OUTSIDE AIR SUPPLY GRILLE
                                                                          EQUIPMENT TO REDUCE NOISE TRANSFER INTO OCCUPIED SPACES.                                                                                              EFF       EFFICIENCY                                                               BOD       BOTTOM OF DUCT
                                                                  C                                                                                                                                                             EH        ELECTRIC UNIT HEATER                                                     NC        NORMALLY CLOSED
                                                                      16. FURNISH ACCESS PANELS TO ACCESS ALL DAMPERS, EQUIPMENT, AND VALVES LOCATED ABOVE                                                                      ELEC      ELECTRICAL
                                                                          HARD CEILINGS OR IN WALLS. ACTUAL NUMBE SHALL BE FIELD DETERMINED.                                                                                    EMCS      ENERGY MONITORING AND CONTROL SYSTEM
                                                                                                                                                                                                                                ERU       ENERGY RECOVERY UNIT
                                                                      17. PROVIDE HOUSEKEEPING PADS, SECUREMENTS, AND ROOF CURBS AS NEEDED FOR                                                                                  ESP       EXTERNAL STATIC PRESSURE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                          MECHANICAL EQUIPMENT.                                                                                                                                 EXT       EXTERIOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                EXH       EXHAUST
                                                                      18. DIMENSIONS SHOWN FOR DIFFUSERS AND GRILLES ARE NECK DIMENSIONS.                                                                                       EXIST.    EXISTING
                                                                                                                                                                                                                                FCU       FAN COIL UNIT
                                                                      19. TEST AND BALANCE TO DOCUMENT AS-BUILT FLOWS AND POSITIONS IN DEGREES OPEN OF                                                                          FD        FIRE DAMPER
                                                                          VOLUME DAMPERS.                                                                                                                                       FFE       FINISHED FLOOR ELEVATION
                                                                                                                                                                                                                                FLA       FULL LOAD AMPS
                                                                                                                                                                                                                                FOB, FOT FLAT ON BOTTOM, FLAT ON TOP




                                                                                                                                                                                                                                                                                                                                                                                                          ISSUE DATE:
                                                                                                                                                                                                                                FSD       FIRE SMOKE DAMPER




                                                                                                                                                                                                                                                                                                                                                                                                          09/10/19
                                                                                                                                                                                                                                FT        FOOT OR FEET
                                                                                                                                                                                                                                FT. WG    FEET WATER GAUGE
                                                                                                                                                                                                                                GA        GAGE
                                                                                                                                                                                                                                GC        GENERAL CONTRACTOR




                                                                                                                                                                                                                                                                                                                                                                                                                    FILE NAME:
                                                                                                                                                                                                                                GPM       GALLONS PER MINUTE
                                                                                                                                                                                                                                HGR       HOT GAS REHEAT




                                                                                                                                                                                                                                                                                                                                                                                                          SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                          DESIGNED BY:
                                                                                                                                                                                                                                HP        HEAT PUMP




                                                                                                                                                                                                                                                                                                                                                                                                          CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                          DRAWN BY:
                                                                                                                                                                                                                                HR        HOUR




                                                                                                                                                                                                                                                                                                                                                                                                          30" X 42"
                                                                                                                                                                                                                                HSPF      HEATING SEASONAL PERFORMANCE FACTOR




                                                                                                                                                                                                                                                                                                                                                                                                          WWC

                                                                                                                                                                                                                                                                                                                                                                                                          MWH
                                                                                                                                                                                                                                                                                                                                                                                                          SIZE:
                                                                                                                                                                                                                                HTG       HEATING




                                                                                                                                                                                                                                                                                                                                                                                                          MEF

                                                                                                                                                                                                                                                                                                                                                                                                          SG
                                                                                                                                                                                                                                HTR       HEATER
                                                                                                                                                                                                                                HVAC      HEATING, VENTILATING AND AIR CONDITIONING
                                                                                                                                                                                                                                HZ        HERTZ
                                                                                                                                                                                                                                IMC       INTERNATIONAL MECHANICAL CODE
                                                                                                                                                                                                                                IN        INCHE(S)




                                                                                                                                                                                                                                                                                                                                                                                                                        SMYRNA UPGRADES
                                                                                                                                                                                                                                IN WC     INCHES WATER COLUMN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Peachtree Corners, GA 30092
                                                                  B
                                                                                                                                                                                                                                IN WG     INCHES WATER GAUGE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phone (678) 336-7740
                                                                                                                                                                                                                                IPLV      INTEGRATED PART LOAD VALUE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Fax (678) 336-7744
                                                                                                                                                                                                                                KW        KILOWATTS
                                                                                                                                                                                                                                L         LENGTH
                                                                                                                                                                                                                                LAT       LEAVING AIR TEMPERATURE
                                                                                                                                                                                                                                LBS       POUNDS
                                                                                                                                                                                                                                LBF/IN2   POUND FORCE PER SQUARE INCH
                                                                                                                                                                                                                                LWT       LEAVING WATER TEMPERATURE
                                                                                                                                                                                                                                MAX       MAXIMUM
                                                                                                                                                                                                                                MBH       1,000 x BTUs
                                                                                                                                                                                                                                MCA       MINIMUM CIRCUIT AMPACITY
                                                                                                                                                                                                                                MOD       MOTORIZED DAMPER
                                                                                                                                                                                                                                MERV      MINIMUM EFFICIENCY REPORTING VALUE
                                                                                                                                                                                                                                MECH      MECHANICAL
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                                                                                                                                                                MFR, MFG MANUFACTURER, MANUFACTURING
                                                                                                                                                                                                                                MIN       MINIMUM




                                                                                                                                                                                                                                                                                                                                                                                                                                          MECHANICAL GENERAL NOTES AND
                                                                                                                                                                                                                                MOCP      MAXIMUM OVER CURRENT PROTECTION
                                                                                                                                                                                                                                MSS       MANUFACTURER'S STANDARDIZATION SOCIETY
                                                                                                                                                                                                                                MTD       MOUNTED
                                                                                                                                                                                                                                MUW       MAKE UP WATER (DOMESTIC)
                                                                                                                                                                                                                                NO        NORMALLY OPEN




                                                                                                                                                                                                                                                                                                                                                                                                                                                 ABBREVIATIONS
                                                                                                                                                                                                                                NPLV      NET PART LOAD VALUE
                                                                                                                                                                                                                                NTS       NOT TO SCALE
                                                                                                                                                                                                                                OA        OUTSIDE AIR
                                                                                                                                                                                                                                OD        OUTSIDE DIAMETER




                                                                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                SHEET ID
9/10/2019 6:30:10 PM




                                                                                                                                                                                                                                                                                                                                                                                                                  M-001
                                                                                                                                                                                                         ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                                                 Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                 these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                         21                                                                                       ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 22 of 342
                                                                                                 1                                                                                 2                                                                                      3                                                                 4                                                          5                                                                     6


                                                                      MECHANICAL SPECIFICATIONS                                                                                                                             DUCTWORK LEGEND                                                      PIPING LEGEND                                          MISCELLANEOUS LEGEND                               CONTROLS LEGEND
                                                                      1. GENERAL                                                                                                                                                  SUPPLY AIR DIFFUSER -
                                                                                                                                                                                                                                                                                            CD               CONDENSATE DRAIN                           RC         REMOTE CONTROLLER (VRF SYSTEM)
                                                                         1. SUMMARY OF WORK                                                                                                                                       FLOW ARROWS INDICATE AIR PATTERN.
                                                                            1. CONTRACTOR SHALL VISIT SITE BEFORE BID TO BECOME FAMILIAR WITH AND TO VERIFY EXISTING                                                              NO FLOW ARROWS SHOWN INDICATES                                                                                                                                                   FAN                                      M             MOTOR
                                                                                                                                                                                                                                                                                          CHWR               CHILLED WATER RETURN                                  THERMOSTAT
                                                                               CONDITIONS. LOCATION OF EXISTING EQUIPMENT, DUCTWORK, AND PIPE ROUTES MAY DEVIATE                                                                  4-WAY PATTERN.                                                                                                        T
                                                                                                                                                                                                                                                                                                                                                                                                                                                      CT                  CURRENT TRANSDUCER
                                                                               SLIGHTLY FROM WHAT IS SHOWN ON THE DRAWINGS.                                                                                                                                                               CHWS               CHILLED WATER SUPPLY
                                                                            2. WHERE EQUIPMENT, DUCTS AND PIPES, CONTROL DEVICES, CONDUITS, CABLES, AND WIRING ARE                                                                                                                                                                                      H          HUMIDISTAT                                                                               T             TEMPERATURE SENSOR
                                                                               DISCONNECTED FOR THE REMOVAL OR RELOCATION OF EQUIPMENT OR BECAUSE OF BUILDING                                                                     RETURN AIR DEVICE                                        CWR               CONDENSER WATER RETURN                                                                                PUMP
                                                                               ALTERATIONS, THEY SHALL BE RECONNECTED, TESTED, AND MADE OPERATIONAL PRIOR TO                                                                                                                                                                                            TH         THERMOSTAT/ HUMIDISTAT                                                                   RH            HUMIDITY SENSOR
                                                                               HANDOVER.                                                                                                                                          EXHAUST AIR DEVICE                                       CWS               CONDENSER WATER SUPPLY
                                                                            3. UNLESS OTHERWISE NOTED, ALL MATERIALS AND EQUIPMENT SHOWN OR SPECIFIED TO BE                                                                                                                                                                                              $         START/ STOP SWITCH                                                                       C             CARBON DIOXIDE SENSOR
                                                                               REMOVED SHALL BE PROPERTY OF THE CONTRACTOR AND SHALL BE REMOVED FROM THE                                                                                                                                   HWR               HEATING HOT WATER RETURN
                                                                                                                                                                                                              24"                 ROUND DUCT. DIAMETER INDICATED IN INCHES.
                                                                  E            PROJECT SITE AND DISPOSED OF IN ACCORDANCE WITH THE REGULATION OF THE GOVERNING                                                                                                                             HWS                                                                                                                                                              DP            DIFFERENTIAL PRESSURE SENSOR
                                                                                                                                                                                                                                                                                                             HEATING HOT WATER SUPPLY                    T         TEMPERATURE SENSOR                              ENERGY WHEEL
                                                                               AUTHORITIES. EQUIPMENT REQUIRED BY THE OWNER TO BE SALVAGED SHALL BE REMOVED,                                                                      RECTANGULAR DUCT, SIZE INDICATED IN
                                                                               STOWED, AND DELIVERED, UNDAMAGED, BY THE CONTRACTOR AS DIRECTED BY THE OWNER. ANY                                            30x14                 INCHES, FIRST NUMBER IS SIDE SHOWN                        PD                                                                                                                                                                            FLOW SENSOR/ STATION
                                                                                                                                                                                                                                                                                                             PUMPED DISCHARGE                                      HUMIDITY SENSOR                                                                          FS
                                                                               DAMAGE CAUSED SHALL BE REPAIRED WITHOUT EXTRA COST TO THE CONTRACT.                                                                                                                                                                                                      H
                                                                            4. CONTRACTOR SHALL DO ANY AND ALL CUTTING AND PATCHING REQUIRED FOR THIS SCOPE OF                                                                                                                             RHG               REFRIGERANT HOT GAS                                                                                                                            PS            PRESSURE SWITCH
                                                                               WORK, RESTORING ALL SURFACES TO THEIR ORIGINAL CONDITION TO MATCH SURROUNDING                                                                      DASHED LINES INDICATE 2" ACOUSTICAL LINER                                                                              F         FIRESTAT
                                                                               FINISHES. ALTERATIONS TO ANY STRUCTURAL MEMBER, EITHER STEEL OR CONCRETE, SHALL                                                                                                                              RL               REFRIGERANT LIQUID                                                                                                                             SP            STATIC PRESSURE SENSOR
                                                                               REQUIRE THE PRIOR APPROVAL OF THE ENGINEER.                                                                                                                                                                                                                              SD         DUCT SMOKE DETECTOR                             COIL - HEATING
                                                                                                                                                                                                                                  FLEXIBLE DUCT                                             RS               REFRIGERANT SUCTION
                                                                            5. SEAL ALL PENETRATIONS OF WALLS/FLOORS/CEILINGS WHERE DUCTWORK, PIPING, ETC. HAS                                                                                                                                                                                                                                                                                              SD            DUCT SMOKE DETECTOR
                                                                               BEEN REMOVED TO MATCH SURROUNDING CONSTRUCTION.                                                                                                                                                                                                                          SP         STATIC PRESSURE SENSOR
                                                                            6. BEFORE REMOVING ANY EXISTING WORK ISOLATE IT FROM OPERATING SYSTEMS BY CLOSING                                                                                                                                                ELBOW UP
                                                                                                                                                                                                                                  90 DEGREE DUCT ELBOW WITH TURNING VANES                                                                                                                                                                                   FS            FREEZESTAT
                                                                               SHUT-OFF VALVES OR CAPPING. COORDINATE ANY OUTAGES OF SERVICES WITH OWNER. WITH                                                                                                                                               ELBOW DOWN                                 C          CARBON DIOXIDE SENSOR                           COIL - COOLING
                                                                               THE OWNER. IF NECESSARY, SCHEDULE THE WORK TO SUIT FACILITY OPERATIONS. AFTER HOURS                                                                                                                                                                                                                                                                                                        TEMPERATURE SENSOR - PIPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                               AND WEEKEND WORK MAY BE REQUIRED.                                                                                                                  RADIUS DUCT ELBOW - ROUND OR                                               RISE OR DROP                                          120 VOLT STAND BY POWER JUNCTION
                                                                            7. EXISTING WALLS, FLOOR, PIPING, DUCTS, ETC., IN THE AREA OF WORK SHALL BE PROTECTED                                                                                                                                                                                        J
                                                                                                                                                                                                                                  RECTANGULAR (MIN. 1.5 RADIUS UNLESS                                                                                              BOX PROVIDED BY THE ELECTRICAL                                                       DDC
                                                                               FROM DAMAGE. THE CONTRACTOR SHALL NOT BE RESPONSIBLE FOR FIXING EXISTING                                                                           OTHERWISE NOTED)                                                           BRANCH BOTTOM CONNECTION                              CONTRACTOR JUNCTION BOX IS
                                                                               DEFICIENCIES, ANY DEFICIENCIES FOUND SHALL BE BROUGHT TO THE OWNER'S ATTENTION AND                                                                                                                                                                                                                                              M                                                          SIGNAL TO DDC SYSTEM
                                                                                                                                                                                                                                                                                                                                                                   DEDICATED FOR USE BY THE CONTROLS
                                                                               RECORDED PRIOR TO STARTING THE WORK. PROVIDE REASONABLE REMEDY FOR EXISTING                                                                        RECTANGULAR DUCT BRANCH TAKE-OFF                                                                                                 CONTRACTOR.
                                                                                                                                                                                                                                                                                                             BRANCH TOP CONNECTION                                                                                 MOTORIZED DAMPER
                                                                               DEFICIENCIES TO THE OWNER FOR APPROVAL, IDENTIFY ANY IMPACT TO SCHEDULE AT THAT TIME.                                                              WITH 45 DEGREE BRANCH INLET
                                                                            8. THE CONTRACTOR SHALL NOTE ANY EXISTING VALVE LABELS AND RECORD THEM ON THE                                                                                                                                                                                                                                                                                               DDC
                                                                                                                                                                                                                                                                                                             TEE OUTLET UP                              VFD        VARIABLE FREQUENCY DRIVE
                                                                               DRAWINGS AND KEEP FOR INSTALLATION OF NEW VALVES. PRIOR TO ANY DECOMMISSIONING,                                                                                                                                                                                                                                                                                                            SIGNAL FROM DDC SYSTEM
                                                                               MARK-UP A COPY OF THE CONSTRUCTION DOCUMENTS WITH EXISTING VALVE TAG DATA. THIS                                                                    SQUARE TO ROUND DUCT BRANCH TAKE-OFF
                                                                                                                                                                                                                                                                                                             TEE OUTLET DOWN                             A         CONTROL WIRING
                                                                               COPY SHALL BE KEPT ON SITE AT ALL TIMES DURING CONSTRUCTION.                                                                                       WITH 45 DEGREE BRANCH INLET




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESCRIPTION
                                                                            9. KEEP CLEAN ALL AREAS ON THE BUILDING DURING CONSTRUCTION. WORK SHALL BE DONE                                                                                                                                                                                                                                                        FILTER
                                                                               WITHOUT CAUSING DUST AND NOISE NUISANCE IN ADJACENT OCCUPIED SPACES.                                                                                                                                                          PIPE CAP                               A              DRAWING NOTE REFERENCE
                                                                            10. THE CONTRACTOR IS RESPONSIBLE FOR ALL WORK, MATERIALS, AND LABOR TO SATISFY A                                                                     FLARED SPIN-IN WITH DAMPER AND
                                                                               COMPLETE WORKING SYSTEM.                                                                                                                           FLEX DUCT (DIFFUSER CONNECTION)                                            DIRECTION OF FLOW                                     ROUND                                   M       MOTORIZED 2-WAY CONTROL VALVE
                                                                            11. ALL MECHANICAL WORK SHALL CONFORM TO THE CURRENT REQUIREMENTS OF ALL AUTHORITIES
                                                                               HAVING JURISDICTION. MECHANICAL WORK SHALL COMPLY WITH THE INTERNATIONAL                                                                                                                                                      DIRECTION OF SLOPE DOWN
                                                                               MECHANICAL CODE, NFPA-54, NFPA-90A, SMACNA, AND ASHRAE GUIDELINES.                                                                                 ROUND DUCT BRANCH TAKE-OFF FROM                                                                                                  OVAL OR FLAT OVAL
                                                                  D                                                                                                                                                                                                                                                                                                                                        VFD     VARIABLE FREQUENCY DRIVE
                                                                            12. BEFORE SUBMITTING ANY PROPOSAL, EXAMINE THE PROPOSED SITE AND SHALL DETERMINE                                                                     RECTANGULAR MAIN WITH CONICAL TAP                                          CONCENTRIC REDUCER
                                                                               CONDITIONS THAT MAY AFFECT THE WORK. NO ALLOWANCE SHALL BE MADE IF THE CONTRACTOR
                                                                                                                                                                                                                                  DUCT SIZE TRANSITION
                                                                               FAILS TO MAKE SUCH EXAMINATIONS.                                                                                                                                                                                              ECCENTRIC REDUCER                                     SERVICE CLEARANCE
                                                                            13. ALL EQUIPMENT AND MATERIALS SHALL BE AS SPECIFIED OR "APPROVED EQUAL" BY ENGINEER                                                                 FLOW ARROW                                                                                                                                                                       3-WAY CONTROL VALVE
                                                                               OR ARCHITECT.
                                                                                                                                                                                                                                                                                                             UNION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MARK
                                                                            14. BOTH THE DRAWINGS AND THE SPECIFICATIONS SHALL BE CONSIDERED SUPPLEMENTAL TO EACH                                                                 FLEXIBLE DUCT CONNECTION                                                                                                         CONNECTION TO EXISTING                          2-WAY CONTROL VALVE
                                                                               ONE ANOTHER SO THAT MATERIALS AND LABOR REQUIRED BY ONE BUT NOT BY THE OTHER SHALL
                                                                                                                                                                                                                                                                                                             PIPE FLANGE
                                                                               BE SUPPLIED AND INSTALLED AS THOUGH SPECIFICALLY CALLED FOR BY BOTH.
                                                                            15. PIPING, CONDUITS, CABLES, ETC. SHALL BE RUN NEATLY, PARALLEL TO EXISTING AND NEW PIPING                                                           SUPPLY OR OUTSIDE AIR DUCT UP
                                                                                                                                                                                                                                                                                             X               PIPE ANCHOR
                                                                               AND TO BUILDING (WALLS, FLOORS).                                                                                                                                                                                                                                     AIR DISTRIBUTION DEVICE TAGS                                                                HVAC DESIGN CRITERIA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                        2. PERMITS                                                                                                                                                SUPPLY OR OUTSIDE AIR DUCT DOWN                                            PIPE GUIDE                                  SUPPLY/RETURN/EXHAUST TAGS                                PROJECT LOCATION:                                     LATITUDE:        33.917 N
                                                                           1. THE CONTRACTOR SHALL SECURE ALL PERMITS OR APPLICATIONS AND PAY ANY AND ALL FEES
                                                                                                                                                                                                                                                                                                             EXPANSION JOINT                                                  DIFFUSER TYPE                         ATLANTA, GA                                          LONGITUDE:       84.517 W
                                                                              PERTAINING TO THE CONTRACT.
                                                                                                                                                                                                                                  RETURN OR EXHAUST AIR DUCT UP                                                                                                                                                                                                         ELEVATION:        1068 FT.
                                                                                                                                                                                                                                                                                                             STRAINER WITH BLOWDOWN VALVE,                    A
                                                                        3. SHOP DRAWINGS/AS-BUILTS                                                                                                                                                                                                                                                           400              AIRFLOW
                                                                           1. CONTRACTOR SHALL SUBMIT AN ELECTRIC COPY OR THREE (3) HARD SETS OF SHOP DRAWINGS                                                                                                                                               CAP, AND CHAIN                                                                                        STANDARD DESIGN CONDITIONS:                   DEHUMIDIFICATION DESIGN CONDITIONS:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  REVISED PERMIT APPLICATION 01
                                                                              AND EQUIPMENT CUT SHEETS TO THE ENGINEER FOR APPROVAL FOR CHANGES TO THE DESIGN                                                                     RETURN OR EXHAUST AIR DUCT DOWN                                            GATE VALVE
                                                                              PRIOR TO STARTING ANY WORK OR PURCHASING EQUIPMENT.                                                                                                                                                                                                                             TRANSFER GRILLE TAGS                                 WINTER DESIGN DRY BULB (99.0%): 24.5°F        DEWPOINT (1.0%):                    73.4°F
                                                                                                                                                                                                                                                                                                             BALL VALVE                                                       DIFFUSER TYPE                        SUMMER DESIGN DRY BULB (1.0%): 91.1°F         HUMIDITY RATIO (1.0%):              129.3
                                                                      2. PRODUCTS                                                                                                                                                 IN-LINE 90 DEGREE RISE/DROP IN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESCRIPTION
                                                                         1. GENERAL                                                                                                                                               SUPPLY DUCT (RIGHT SIDE IS HIGHER)                                         FLOW MEASURING/BALANCING/                     A                                                       SUMMER DESIGN WET BULB (1.0%): 74.2°F         MEAN COINCIDENT DRY BULB (1.0%): 80.2°F
                                                                            1. ALL MATERIALS SHALL BE NEW AND FREE FROM ALL DEFECT. THESE SPECIFICATIONS SHALL LIST                                                                                                                                          SHUT-OFF VALVE                              24x24                FACE SIZE
                                                                               ALL OF THE ACCEPTABLE MATERIALS FOR A GIVEN SERVICE, ONE OF WHICH SHALL BE USED                                                                    IN-LINE 90 DEGREE RISE/DROP IN                                                                                                                                                   *STANDARD & CRITICAL DESIGN CONDITIONS FROM ASHRAE FUNDAMENTALS 2017.
                                                                               UNLESS OTHERWISE SPECIFICALLY NOTED.                                                                                                               RETURN DUCT (RIGHT SIDE IS HIGHER)                                         CHECK VALVE
                                                                            2. THE QUALITY AND WEIGHT OF MATERIALS FURNISHED AND INSTALLED SHALL COMPLY WITH THE
                                                                               REQUIREMENTS OF THE APPROPRIATE STANDARDS OF THE AMERICAN SOCIETY FOR TESTING AND                                               UP                                                                                            BUTTERFLY VALVE
                                                                                                                                                                                                                                  RISE IN DUCT                                                                                                               DRAWING/DETAIL REFERENCE KEY
                                                                               MATERIALS (ASTM), LIFE SAFETY CODE, AND THE LOCAL MECHANICAL CODE.
                                                                  C      2. SHEETMETAL DUCTWORK                                                                                                                                                                                                                                                                    REFER TO
                                                                                                                                                                                                                                                                                                             PRESSURE REDUCING VALVE
                                                                            1. DUCTWORK SHALL BE G90 GALVANIZED STEEL SHEET METAL. DUCTWORK SHALL BE FABRICATED
                                                                               AND SUPPORTED IN ACCORDANCE WITH CURRENT SMACNA STANDARDS. DUCTWORK SHALL BE                                                    DN                 DROP IN DUCT                                                                                                                     DETAIL NUMBER
                                                                               SEAL CLASS A WITH AN OPERATING PRESSURE NO LESS THAN -20 IN. WC. AND A MINIMUM                                                                                                                                                PRESSURE/TEMPERATURE TAP                                                          2
                                                                               THICKNESS OF 18 GA STEEL.                                                                                                        H                                                                                            WITH BALL VALVE                       RE:2/M501                                  M501




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MARK
                                                                            2. DUCT FITTINGS SHALL BE CONSTRUCTED WITH BENDS A RADIUS OF 1.5 THE DUCT WIDTH.                                                                      DUCT MOUNTED HUMIDIFIER                                        FS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                               FITTINGS, TAPS, AND ACCESSORIES SHALL BE SEALED CONNECTIONS. TAKE-OFF SHALL BE                                                                                                                                                FLOW SWITCH
                                                                               CONSTRUCTED WITH 45-DEGREE WYE WITH CENTERED CONICAL TEE CONNECTIONS.                                                                                                                                                                                                               SHEET NUMBER OF DETAIL
                                                                                                                                                                                                                                                                                                 PS          PRESSURE SWITCH
                                                                            3. DUCTWORK SHALL BE CONSTRUCTED OF SPIRAL ROUND; FLAT OVAL IS ACCEPTABLE.                                                      VD
                                                                               RECTANGULAR DUCTWORK IS TO BE AVOID EXCEPT WHEN REQUIRED FOR DISTRIBUTION, INLET,                                                                  VOLUME/BALANCING DAMPER
                                                                               AND EQUIPMENT CONNECTIONS ARE REQUIRED.                                                                                                            (LABEL MAY BE OMITTED)                                                     PLUG VALVE
                                                                                                                                                                                                                                                                                                                                                                     NORTH ARROW
                                                                            4. DUCT SEALANT SHALL BE LIQUID TYPE WATER OR SOLVENT BASED WITH LOW VOC EMISSIONS.
                                                                                                                                                                                                               BD                                                                                            MANUAL AIR VENT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ISSUE DATE:
                                                                        3. DUCT ACCESSORIES                                                                                                                                       BACKDRAFT DAMPER                                                                                                                            PLAN NORTH
                                                                                                                                                                                                                                  (COUNTER-BALANCED UNLESS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              09/10/19
                                                                           1. BALANCING DAMPERS- CLASS II LEAKAGE HEAVY DUTY, 4000 FPM. 10” W.C. GALVANIZED STEEL.                                                                                                                                           AUTOMATIC AIR VENT
                                                                           2. PNEUMATIC DAMPERS- DIAPHRAGM TYPE, CLASS II LEAKAGE HEAVY DUTY, 4000 FPM. 10” W.C.                                                                  OTHERWISE NOTED)                                                                                                                              TRUE
                                                                              GALVANIZED STEEL, TWO-POSITION DAMPER.                                                                                            A                                                                                            T&P RELIEF VALVE                                                   NORTH
                                                                                                                                                                                                                                  DAMPER TYPE:
                                                                           3. DRUM LOUVER - ALUMINUM CONSTRUCTION WITH HEAVY DUTY DAMPER ADJUSTABLE BALANCING
                                                                                                                                                                                                                                    AD - AUTOMATIC DAMPER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FILE NAME:
                                                                              DAMPER. ADJUSTABLE BLADES AND DRUM ROTATION FOR DISCHARGE ORIENTATION.                                                                                M - MOTORIZED DAMPER
                                                                           4. GRILLE - ALUMINUM, ROUND NECK 1” X 1” EGGCRATE 24”X24” FACE.                                                                                                                                                                   PRESSURE GAUGE WITH GAUGE COCK
                                                                                                                                                                                                                                    P - PNEUMATIC DAMPER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DRAWN BY:
                                                                        4. ABOVE GROUND PIPING                                                                                                                      FD            FIRE DAMPER TYPE:
                                                                                                                                                                                                                                                                                                             THERMOMETER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              30" X 42"
                                                                           1. STEAM PIPING SHALL BE SCHEDULE 40 STEEL AND SHALL BE WELDED FOR PRESSURES ABOVE 15                                                                     FD - FIRE DAMPER, 1 HOUR RATING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WWC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MWH
                                                                              PSI UNLESS NOTED OTHERWISE. ALL CONDENSATE PIPING SHALL BE SCHEDULE 80 STEEL.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SIZE:
                                                                                                                                                                                                                                     FD(3) - FIRE DAMPER, 3 HOUR RATING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MEF

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SG
                                                                           2. SPRINKLER PIPING SHALL BE ASTM RATED SCHEDULE 40 PIPE.                                                                                                                                                                         FLEXIBLE CONNECTION
                                                                           3. NATURAL GAS PIPE SHALL BE BLACK IRON PIPE ASTM A 53 SCHEDULE 40.                                                                      SD
                                                                           4. CONTROLS PNEUMATIC TUBING TO BE POLY-BASED FLAME RESISTANT TUBING. CONNECTED TO                                                                     SMOKE DAMPER                                                               CLEANOUT
                                                                              EXISTING COMPRESSED AIR SYSTEM.
                                                                           5. AIR SAMPLING TUBING TO BE ¼” PTFE.                                                                                                    FSD                                                                                      FLOOR CLEANOUT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SMYRNA UPGRADES
                                                                                                                                                                                                                                  COMBINATION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Peachtree Corners, GA 30092
                                                                  B     5. PIPING INSULATION                                                                                                                                      FIRE/SMOKE DAMPER                                          M               WATER METER
                                                                           1. INSULATION ON STEAM PIPING EXPOSED IN MECHANICAL ROOMS: FOR PIPES UP TO AND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Fax (678) 336-7744
                                                                              INCLUDING 2", 1-1/2" THICK; 2" THICK FOR ALL PIPING 2-1/2" AND LARGER. INSULATION SHALL BE
                                                                              GLASS FIBER, MOLDED ONE PIECE WITH A "K" VALUE OF 0.24 AT 75°F. ALL ENDS SHALL BE FIRMLY
                                                                              BUTTED AND SECURED WITH SELF-SEALING LONGITUDINAL LAPS AND BUTT STRIPS WITH
                                                                              PRESSURE SENSITIVE ADHESIVE. SECURE WITH USE OF A SUITABLE LAP ADHESIVE. PROVIDE
                                                                              INSULATION WITH A VAPOR BARRIER JACKET; JACKET SHALL BE WHITE CRAFT PAPER WITH GLASS
                                                                              FIBER YARN, BONDED TO ALUMINUMIZED FILM, AND SECURED WITH SELF-SEALING LONGITUDINAL
                                                                              LAPS AND TRAVERSE BUTT STRIPS. JACKET SHALL BE COATED WITH VAPOR BARRIER MASTIC AS
                                                                              NEEDED. ALL FITTINGS, JOINTS, AND VALVES SHALL BE INSULATED WITH INSULATION OF LIKE
                                                                              MATERIAL AND THICKNESS AS ADJOINING PIPE. FITTINGS, JOINTS, AND VALVES SHALL BE
                                                                              FINISHED WITH GLASS CLOTH AND ADHESIVE FITTING COVERS. CONTINUE INSULATION THROUGH
                                                                              WALLS, SLEEVES, PIPE HANGERS, AND OTHER PIPE PENETRATIONS.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MECHANICAL SPECIFICATIONS, LEGENDS, AND
                                                                        6. PIPING AND DUCT SUPPORTS
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                           1. ABOVE GRADE: ALL PIPE SHALL BE SUPPORTED FROM THE BUILDING STRUCTURE IN A NEAT AND
                                                                              WORKMANLIKE MANNER. THE USE OF WIRE AND PREFORMED METAL TO SUPPORT PIPES WILL NOT
                                                                              BE PERMITTED. SPACING OF PIPE SUPPORTS SHALL BE AS SPECIFIED IN THE MECHANICAL CODE.
                                                                           2. SUSPEND DUCT WORK SUPPORTED EVERY 48" BY THREADED ROD. PENETRATIONS TO DUCT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       HVAC DESIGN CRITERIA
                                                                              WORK FOR SUPPORTS IS NOT PERMITTED.
                                                                           3. DUCT WORK ON ROOF TO BE SUPPORT BY UNISTRUT SUPPORTS EVERY 48".

                                                                      3. 3. EXECUTION
                                                                         1. GENERAL
                                                                            1. DO NOT SCALE THIS DRAWING FOR EXACT DIMENSIONS. VERIFY FIGURES, CONDITIONS, AND
                                                                               DIMENSIONS AT JOB SITE.
                                                                            2. BEFORE BEING PLACED IN POSITION, PIPE AND FITTINGS SHALL BE CLEANED CAREFULLY. ALL PIPE
                                                                               SHALL BE MAINTAINED IN A CLEAN CONDITION.

                                                                  A     2. TESTING
                                                                           1. PRIOR TO BEING PUT INTO SERVICE, HVAC PIPING SYSTEMS SHALL BE FLOW AND PRESSURE
                                                                              TESTED IN ACCORDANCE WITH STANDARD PRACTICE AND THE INTERNATIONAL MECHANICAL
                                                                              CODE. NAB OR AABC CERTIFICATED AND SHALL BE REQUIRED AT TABB PRE-TEST SUBMITTAL.
                                                                           2. DUCT WORK SHALL BE PRESSURE TESTED TO LEAKAGE CLASS A FOR ALL EMISSIONS DRIVEN
                                                                              DUCT WORK.

                                                                        3. GUARANTEE
                                                                           1. MATERIALS, EQUIPMENT AND INSTALLATION SHALL BE GUARANTEED FOR A PERIOD OF ONE (1)                                                                                                                                                                                                                                                                                                                                                                     SHEET ID
9/10/2019 6:30:12 PM




                                                                              YEAR FROM DATE OF ACCEPTANCE. DEFECTS WHICH APPEAR DURING THAT PERIOD SHALL BE
                                                                              CORRECTED AT THIS CONTRACTOR'S EXPENSE.
                                                                           2. FOR THE SAME PERIOD, INSTALLER SHALL BE RESPONSIBLE FOR ANY DAMAGE TO PREMISE
                                                                              CAUSED BY DEFECTS IN WORKMANSHIP OR IN THE WORK OR EQUIPMENT FURNISHED AND/OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M-002
                                                                              INSTALLED BY THEM.                                                                                                                                                              ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                                                                          Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                          these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                              22                                                                                                     ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 23 of 342
                                                                      1                                                                 2                                                                      3                                                                      4                     5                                                                6



                                                                                   E                                                                                                       D                                                                                                                                                   GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                               1. REFER TO M-001 AND M-002 FOR MECHANICAL NOTES,
                                                                                                                                                                                                                                                                                                                                                  LEGEND, AND ABBREVIATIONS.

                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                               KEY
                                                                                                                                                                                                                                                                                                                                                #                 KEYNOTE DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                1 DEMOLISH AND PROPERLY DISPOSE OF EXISTING
                                                                                                                                                                                                                                                                                                                                                   CHILLER, ELECTRICAL COMPONENTS, PIPING, HYDRONIC
                                                                  E                                                                                                                                                                                                                                                                                PUMPS, EXPANSION TANK, AND ASSOCIATED
                                                                                                                                                                                                                                                                                                                                                   APPURTENANCES MADE OBSOLETE BY THE SYSTEM
                                                                                                                                                                                                                                                                                                                                                   REMOVAL. DEMOLISH PIPE BACK TO MAIN. CAP, SEAL,
                                                                                                                                                                                                                                                                                                                                                   AND INSULATE TO MATCH EXISTING.
                                                                                                                                                                                                                                                                                                                                                 2   EXISTING GAS UNIT HEATER TO BE RELOCATED. REFER
                                                                                                                                                                                                                                                                                                                                                     TO MH101 FOR NEW LOCATION.
                                                                                                               1                                                    2
                                                                                                                                                                                                                                                                                                                                                 3   EXISTING FAN TO REMAIN AND BE REUSED.
                                                                                                                                                                                                                                                                                                                                                 4   EXISTING LOUVER TO REMAIN. SEAL OPENING TO
                                                                                                                                                                                                                                                                                                                                                     PREVENT AIR LEAKAGE.
                                                                                                                                                                                                                                                                                                                                                 5   EXISTING FAN AND LOUVER TO REMAIN. SEAL OPENING
                                                                                                                                                                                                                                                                                                                                                     TO PREVENT AIR LEAKAGE.
                                                                                                                                                                                                                                                                                                                                                 6   REMOVE EXISTING LOUVER AND WALL EXHAUST FAN.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DATE
                                                                                                                                            RECEIVING                                                                                                                                                                                                CAP AND SEAL OPENING TO PREVENT AIR LEAKAGE.
                                                                                                                                                                                                                                                                                                                                                     REFER TO SHEET MH101 FOR NEW LOCATION.
                                                                                                                                                 102




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESCRIPTION
                                                                  D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MARK
                                                                                       ENLARGED MECHANICAL DEMOLITION PLAN
                                                                              D1       SCALE: 1/4" = 1'-0"

                                                                                                                                                                                                           I                  H                     G                    F                  E   D   C       B                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DATE
                                                                                                                                                                                                                         5

                                                                                                                                             J
                                                                                                                                                                                               5                                                                                                                                           6
                                                                                                                                                         4
                                                                                                              K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        REVISED PERMIT APPLICATION 01
                                                                                   L
                                                                                                                                                                                                                                                                                                                                       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DESCRIPTION
                                                                                                                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                                                   OUT OF SCOPE
                                                                  C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                   4

                                                                                                                                                                                                                                                                                                                                           4
                                                                                               OUT OF SCOPE

                                                                          M




                                                                                                                                                                                                                                                                                                                                                                                                       ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                       09/10/19
                                                                                                                                                                                                                                                                                    D1
                                                                                                                                                                                                                                                                                   MD101

                                                                                                                                                                                                                                                                                                                                   6




                                                                                                                                                                                                                                                                                                                                                                                                                 FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                       SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                       DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                       CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                       DRAWN BY:
                                                                                                                                                                                                                                                                                                                                           3




                                                                                                                                                                                                                                                                                                                                                                                                       30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                       WWC

                                                                                                                                                                                                                                                                                                                                                                                                       MWH
                                                                                                                                                                                                                                                                                                                                                                                                       SIZE:
                                                                              N




                                                                                                                                                                                                                                                                                                                                                                                                       MEF

                                                                                                                                                                                                                                                                                                                                                                                                       SG
                                                                                                                                                                                                                                                                                                                                   4




                                                                                                                                                                                                                                                                                                                                                                                                                     SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                                                   4




                                                                                                                                                                                                                                                                                                                                                                                                                                                              3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Peachtree Corners, GA 30092
                                                                  B




                                                                                                                                                                                                                                                                                                                                                                                                                                                              Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                              JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                           2
                                                                                   O
                                                                                                                                                                                                                                                                                                        3

                                                                                                                                                                                                                                     OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                OUT OF SCOPE
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                                                                                                                                                                                                                                                                           1
                                                                                                P
                                                                                                                      OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                       HVAC DEMOLITION PLAN
                                                                                                                                                                                                       4




                                                                                                                                                                                       4



                                                                  A




                                                                                                                                                                                                                                                                                                                                                               4         0           4       8


                                                                                       HVAC DEMOLITION PLAN                                                                                                                                                                                                                                                           SCALE: 1/4" = 1'-0"                                    SHEET ID
9/10/2019 6:30:22 PM




                                                                              A1       SCALE: 1/16" = 1'-0"
                                                                                                                                                                                                                                                                                                                                                               16        0          16       32
                                                                                                                                                                                                                                                                                                                                                                                                            MD101
                                                                                                                                                                                                                                                                                                                                                                      SCALE: 1/16" = 1'-0"
                                                                                                                                                                                                       ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                               Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                               these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                        23                                                               ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 24 of 342
                                                                      1                                                                 2                                                      3                                                                     4                                      5                                                            6




                                                                                                                                                                                                                                                                                                                                          GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                          1. REFER TO M-001 AND M-002 FOR MECHANICAL NOTES,
                                                                                                                                                                                                                                                                                                                                             LEGEND, AND ABBREVIATIONS.

                                                                                                                                                                                                                                                                                                                                          KEY
                                                                                                                                                                                                                                                                                                                                           #                  KEYNOTE DESCRIPTION
                                                                                                                                                                                                                                                                                                                                            1 REMOVE AND PROPERLY DISPOSE OF EXISTING BLOWER
                                                                                                                                                                                                                                                                                                                                              FAN AND ASSOCIATED APPURTENANCES.
                                                                                                                                                                                                                                                                                                                                            2 REMOVE CONDENSING UNIT AND ASSOCIATED PIPING AND
                                                                  E                                                                                                                                                                                                                                                                           APPURTENANCES AND RECLAIM ANY REMAINING
                                                                                                                                                                                                                                                                                                                                              REFRIGERANT. CAP OR PATCH ANY REMAINING
                                                                                                                                                                                                                                                                                                                                              PENETRATIONS FROM PIPING OR MOUNTS ON ROOF.
                                                                                                                                                                                                                                                                                                                                            3 CAP AND SEAL EXISTING EXHAUST ROOF PENETRATION
                                                                                                                                                                                                                                                                                                                                              SERVING AERATION ROOM HEATERS. SEAL OPENING TO
                                                                                                                                                                                                                                                                                                                                              PREVENT AIR LEAKAGE.
                                                                                                                                                                                                                                                                                                                                            4 CAP AND SEAL EXISTING EXHAUST ROOF FANS SERVING
                                                                                                                                                                                                                                                                                                                                              SHIPPING AREA. SEAL OPENING TO PREVENT AIR LEAKAGE.
                                                                                                                                                                                                                                                                                                                                            5 REMOVE EXISTING ROOF HOOD AIR INLET AND RELOCATE
                                                                                                                                                                                                                                                                                                                                              TO LOCATION SHOWN ON SHEET MH120. CAP AND SEAL
                                                                                                                                                                                                                                                                                                                                              ROOF PENETRATION TO PREVENT AIR LEAKAGE.
                                                                                                                                                                                                                                                                                                                                            6 DEMOLISH DUCTWORK TO EXTEND SHOWN. REFER TO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DATE
                                                                                                                                                                                                                                                                                                                                              SHEET MH120 FOR NEW CONNECTION POINT AND ROUTING
                                                                                                                                                                                                                                                                                                                                              LOCATION.
                                                                                                                                                                                                                                                                                                                                            7 EXISTING ROOF HOOD INTAKE TO REMAIN AND BE REUSED.
                                                                                                                                                                                                                                                                                                                                            8 EXISTING FAN TO REMAIN AND BE REUSED.
                                                                                                                                                                                                                                                                                                                                            9 EXISTING HVU TO BE DEMOLISHED. CAP AND SEAL ROOF
                                                                                                                                                                                        I                     H                     G                    F                  E       D               C       B                  A              OPENING TO PREVENT AIR LEAKAGE.
                                                                                                                                                                                                                                                                                                                                           10 DEMOLISH EXISTING EXHAUST FAN. CAP AND SEAL ROOF
                                                                                                                                                                                                                                                                                                                                              PENETRATION TO PREVENT AIR LEAKAGE.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESCRIPTION
                                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                   6
                                                                                                              K

                                                                  D                L                                                                                                                                                                                                    7               7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MARK
                                                                                                                                                                                                                                                                                                                                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                3                                                                                                                                                                                               10


                                                                                                                                                                                                                                                                 7
                                                                                                                                                                                                                                                                                                                9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                                                                                                                                   4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESCRIPTION
                                                                          M                                                                                                                                                                                                                     1                    8




                                                                  C                                                                                                                                                                                                             2                                        6

                                                                                                                                                                                                                                                                                                                                   3
                                                                              N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MARK
                                                                                                                                                               4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                    ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                    09/10/19
                                                                                                                                                                                                                                                                                                                                   2
                                                                                   O




                                                                                                                                                                                                                                                                                                                                                                                                              FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                    SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                    DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                    CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                    DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                    30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                    WWC

                                                                                                                                                                                                                                                                                                                                                                                                    MWH
                                                                                                                                                                                                                                                                                                                                                                                                    SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                    MEF

                                                                                                                                                                                                                                                                                                                                                                                                    SG
                                                                                                                                                                                                                                                                                                                                   1
                                                                                                P




                                                                                                                                                                                                                                                                                                                                                                                                                  SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Peachtree Corners, GA 30092
                                                                  B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Fax (678) 336-7744
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                    HVAC DEMOLITION ROOF PLAN
                                                                                       HVAC ROOF DEMOLITION PLAN
                                                                              A1       SCALE: 1/16" = 1'-0"




                                                                  A




                                                                                                                                                                                                                                                                                                                                                 16         0          16       32                                        SHEET ID
9/10/2019 6:30:23 PM




                                                                                                                                                                                                                                                                                                                                                         SCALE: 1/16" = 1'-0"                            MD120
                                                                                                                                                                                       ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                               Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                               these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                        24                                                                                   ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 25 of 342
                                                                      1                                                                 2                                                                                                            3                                                                                           4                                                                                                                  5                                                                              6



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1. REFER TO M-001 AND M-002 FOR MECHANICAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         LEGEND, AND ABBREVIATIONS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2. DUCTWORK TO BE RATED FOR ±20 IN. WC SP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3. FIRE SPRINKLER REVISIONS ARE DELEGATED DESIGN. A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         GEORGIA LICENSED FIRE SPRINKLER CONTRACTOR SHALL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PROVIDE SHOP DRAWING DESIGN FO THE NEW PORTIONS OF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         THE REVISED FIRE SPRINKLER SYSTEM.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KEY
                                                                  E                                                                                                                                                                                                                                                                                                                                                                                                                                                    #                  KEYNOTE DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1 ROUTE 32"Ø EXHAUST DUCT UP TO BLOWER FANS BF-1A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AND BF-1B ON ROOF. REFER TO SHEET MH120 FOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1           CONTINUATION.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2 CONNECT 28"Ø EXHAUST DUCT TO DISCHARGE OF SIX (6)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          EXISTING DRY BEDS. FIELD VERIFY EXACT POINT OF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CONNECTION. ROUTE DUCT UP TO BLOWER FAN BF-2 ON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ROOF. REFER TO SHEET MH120 FOR CONTINUATION.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3 CONNECT 10"Ø DUCT FROM IF-1 TO EXISTING SCRUBBER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ON MEZZANINE LEVEL.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4 ROUTE 10"Ø EXHAUST DUCT UP TO INLINE AXIAL FAN IF-2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ON ROOF. REFER TO SHEET MH120 FOR CONTINUATION.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5 CAP EXISTING LOUVER. SEAL OPENING TO PREVENT AIR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LEAKAGE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6 ROUTE 10"Ø EXHAUST DUCT UP TO ROOF. REFER TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1       MH120 FOR CONTINUATION.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7 PROVIDE SPRINKLER PROTECTION BENEATH
                                                                                                                                                                                                                                   I                                                  H              G                             F                             E                          D                                      C                                B                         A                           OBSTRUCTION GREATER THAN 48". CONNECT NEW
                                                                                                                                                                                                                                                                                                                                                                                                                20                                                                                                        PIPING SUPPLY TO EXISTING OVERHEAD BRANCH LINE
                                                                                                                                                                                                                                                                                                                         SREG                          SREG                   EG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WITH MECHANICAL TEE. PROVIDE NEW 8.0 K-FACTOR
                                                                                                                                                                                                                                                                                                                         2000                          2000                  1500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BRASS UPRIGHT SPRINKLER SUPPLIED WITH 1-1/4"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DESCRIPTION
                                                                                                                                            J                                                                                                                                                                          (42"x12")                     (42"x12")             (42"x12")
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PIPING. POSITION DEFLECTOR WITHIN 12" BENEATH
                                                                                                                                                                                                                                                                                                                                                                 DRY BED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6               OBSTRUCTION. PROVIDE PIPE HANGER(S) FOR PIPING TO
                                                                                                                                                                                                                                                                                                                                                                                                           6"Ø RA
                                                                                                                                                            5                                                                                                                             16"Ø RA                                      14"Ø RA                                                                                                                                                                            STRUCTURE IN ACCORDANCE WITH NFPA 13
                                                                                                              K                                                                          10"Ø EA
                                                                                                                                                                                                                                                                                                                                                                     150
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REQUIREMENTS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8   PROVIDE 20"x28" INTAKE LOUVER IN DOOR. REFER TO
                                                                                   L                                                                           EG                           4                                                                                                                                                                                                                                                                                                                               SHEET A-402.
                                                                  D                                                                                                                                                                                                                                                                                                                                           SREG
                                                                                                                                                              1000                                                                                                                                                                                                                                                                                                                                    5                 9   EXISTING INTAKE LOUVER AND WALL FAN ABOVE DOOR
                                                                                                                                                   EG                                                                                                                                                                                                                                                         2000




                                                                                                                                                                                                                                                                                                                                                                                                                                                          14"Ø RA
                                                                                                                                                            (24"x10")
                                                                                                                                                  1000                                                                                                                                                                                                                                                      (42"x12")                                                                                                       TO REMAIN AND BE REUSED.
                                                                                                                                                (24"x10")                                                                                                                                                                                                                                                                                                                                                              10   RELOCATE EXISTING GAS UNIT HEATER TO LOCATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SHOWN. EXTEND FLUE DUCT, NG SUPPLY LINE, AND
                                                                                                                                                                                                                      EG
                                                                                                                                                                                                                                                 16                                                                                                                                                                                                                                                                         ASSOCIATED UTILITIES TO NEW LOCATION PER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                                                                                                                      500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MANUFACTURER'S RECOMMENDATION.
                                                                                                                                                                                                                    (18"x6")                                                                                                                                                                                                                                                                              5
                                                                                                                                                                                                                                                                                                                                                                                                 CHAMBER ROOM                             EG                           EG                                              11   ROUTE 16"Ø SR RETURN AIR DUCT BELOW 32"Ø RA DUCT
                                                                                                                                                                                                                                                                                                                                                                                                                                         1000                         1000                                                  TO DRY BEDS.
                                                                                                                                                                                                                                                      ZONE-B-ED-B-1 M                                                    OUT OF SCOPE                                                                                137               (24"x10")                    (24"x10")
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       12   AIRLFOW MEASURING STATING MOUNTED IN DUCT,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             09/10/19
                                                                                                                                                                                                                          EG                12                                                                                                                                                                                                                                                                              LOCATE DP-SENSOR ON WALL.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DATE
                                                                                                                                                                                                                                                                                                                                                                                                14"Ø RA
                                                                                                                                                                                                   6"Ø RA                1000                                                                                                                                                                                                                                                                                          13   RELATIVE HUMIDITY/ TEMPERATURE SENSOR LOCATE
                                                                                                                                                                                                                       (24"x10")
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PROBE IN THE BOTTOM OF THE TEE.
                                                                                                                                                                                                                                                         16"Ø RA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       14   DIFFERENTIAL PRESSURE SENSOR PORTS, MOUNT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SENSOR ON WALL EXTERIOR TO THE CHAMBER ROOM.
                                                                                                                                                                                                                M
                                                                                                                                                                                                                                                                                                                                                                                                              SREG                        EG                           EG                                              15   INSTALL DIFFERENTIAL PRESSURE PORTS IN EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5
                                                                                                                                                                                                                               ZONE-C-ED-C-1                                                                                                                                                                  2000                       1000                         1000                                                  DUCTWORK IN MAINS BEFORE AND AFTER DRYBEDS.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                            (42"x12")                  (24"x10")                    (24"x10")
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4            16   MOUNT WIKA DIFFERENTIAL PRESSURE SENSOR (OFCI)




                                                                                                                                                                                                                                                                                                                                                                                                16"Ø RA




                                                                                                                                                                                                                                                                                                                                                                                                                                                          20"Ø RA
                                                                                               OUT OF SCOPE                                                                                                                                                                                                                                                                                                                                    EG                                                                           ON WALL WITH HIGH AND LOW PRESSURE PORTS MOUNT
                                                                                                                                                                                                                                                                                                                                                                                                                     7                        2000                     EG          EG                                       SENSOR IN VACUUMPUMP INLET AND SEAL.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESCRIPTION
                                                                          M                                                                                                                                                                                                                                                                                                                                          14
                                                                                                                                                                                                                                                                                                                                                                                                                           ZONE-            (42"x12")                 2000        2000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       17   CONNECT 3" PVC LINE TO EXISTING TANK VENT LINE.




                                                                                                                                                                                                                                                                            16"Ø RA
                                                                                                                                                                                                                                                                                                                                                  A5                                                                       A-ED-                                    (42"x12")   (42"x12")
                                                                                                                                                                                                                                                                                                                                                                                                      M                                        EG
                                                                                                                                                                                                                                                                                                                                                 M-501                                      1                               A-1                                                                                        18   CONNECT 6" PVC LINE TO EXISTING SCRUBBER 3"
                                                                                                                                                                                                                                                                                                                                                                                                F-1                                           2000
                                                                                                                                                                                                                       STAGING ROOM                                                                                                                                                                                                         (42"x12")                                                                       FLANGE CONNECTION. OVERLAP EXISTING PIPE BY 12"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            COVER ANNULAR SPACE WITH WIRE MESH.
                                                                                                                                                                                                                                 147
                                                                                                                                                                                                                                                                                                                                                                                                                           32"Ø RA         28"Ø RA                      18"Ø RA                                        19   RELOCATE EXISTING WALL FAN AND LOUVER TO
                                                                                                                                                                                                                                                                                                                       18"Ø RA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LOCATION SHOWN.
                                                                                                                                                                                                      SREG                                                                                                                                                                                                                                           19
                                                                  C                                                                                                                                                                                                                                                                                                                                       32"Ø EA             1
                                                                                                                                                                                                                                                                                                                                                                                                                                       1                                                                               20   ROUTE 6"Ø DUCT THROUGH EXISTING OPENING. DUCT IS
                                                                                                                                                                                                      2000                                                                                                                                                                                                                                                                                                                  SIZED TO EXTRACT 500 CFM.
                                                                                                                                                                                                    (42"x12")                                                                                                                                                          GUH-EX                              11
                                                                                                                                                                                                                                                                                                                                                         13
                                                                                                                                                                                                                                                                                                                                                                                                12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3
                                                                                                                                                                                                                                                                                                                                                                           10
                                                                              N




                                                                                                                                                                                                                                                                                            6"Ø RA
                                                                                                                                                                                                                                                                                                                                                                                       14                                                                           CHAMBER ROOM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            140                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                              RECEIVING                                              CHAMBER ROOM
                                                                                                                                                                                                                                                           2
                                                                                                                                                                                                     14"Ø RA                                                                                                     102                                                        138                                                                                     CHAMBER ROOM
                                                                                                                                                                                                                                                            EG
                                                                                                                                                                                                                                       15                   500                                                                                                                                                                                                             141
                                                                                                                                                                                                                  SREG                                    (18"x6")                                                                                                                                                                                                                                5
                                                                                                                                                                                                                  2000
                                                                                                                                                                                                                (42"x12")




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                                                       6
                                                                                   O                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                                                                                                                                                             9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FILE NAME:
                                                                                                                                                                                                                                       17                            10"Ø EA                                                                                         CHAMBER ROOM
                                                                                                                                                                                                                                                                                          OUT OF SCOPE
                                                                                                                                                                                                                                                                                                                                                                            139




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SUBMITTED BY:
                                                                                                                                                                                                                                                                       18




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DRAWN BY:
                                                                                                                                                                                                                                                                       17




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               30" X 42"
                                                                                                                                                                                       SHIPPING                                                                                                                                                                                                            L-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WWC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MEF
                                                                                                                                                                                         106                                                                                                                                                                                                                                  8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SG
                                                                                                                                                                                                                                                         SCUBBER ROOM
                                                                                                                                                                                                                                                                120
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SMYRNA UPGRADES
                                                                                                                      OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Peachtree Corners, GA 30092
                                                                  B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Fax (678) 336-7744
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                       OVERALL HVAC PLAN
                                                                              A1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               OVERALL HVAC PLAN
                                                                                       SCALE: 1/16" = 1'-0"




                                                                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SHEET ID
9/10/2019 6:30:23 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     16        0          16       32


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SCALE: 1/16" = 1'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MH101
                                                                                                                                                                                                                               ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                               Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                               these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                         25                                                                                                                                                                                 ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                           Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 26 of 342
                                                                      1                                                                            2                                                                    3                                                                               4                                                               5                                                             6



                                                                                                                                                                                                                                                                                                                                                                                                             GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                             1. REFER TO M-001 AND M-002 FOR MECHANICAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                                LEGEND, AND ABBREVIATIONS.
                                                                                                                                                                                                                                                                                                                                                                                                             2. DUCTWORK TO BE RATED FOR ±20 IN. WC SP.

                                                                                                                                                                                                                                                                                                                                                                                                             KEY
                                                                                                                                                                                                                                                                                                                                                                                                              #                   KEYNOTE DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                               1 ROUTE 32"Ø EXHAUST DOWN TO CHAMBER ROOM. REFER
                                                                                                                                                                                                                                                                                                                                                                                                                 TO MH101 FOR CONTINUATION. PROVIDE MANUFACTURER
                                                                                                                                                                                                                                                                                                                                                                                                                 INLET BOX WITH BOTTOM FACING CONNECTION POINT ON
                                                                  E                                                                                                                                                                                                                                                                                                                                              BF-1.
                                                                                                                                                                                                                                                                                                                                                                                                               2 ROUTE 28"Ø EXHAUST DOWN THRU ROOF. CONNECT TO
                                                                                                                                                                                                                                                                                                                                                                                                                 EXISTING DRY BED DISCHARGE. REFER TO MH101 FOR
                                                                                                                                                                                                                                                                                                                                                                                                                 CONTINUATION.
                                                                                                                                                                                                                                                                                                                                                                                                               3 CONNECT 10"Ø DISCHARGE FROM IF-2 TO EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                 SCRUBBER INTAKE LOOP.
                                                                                                                                                                                                                                                                                                                                                                                                               4 ROUTE 10"Ø EXHAUST DOWN TO SPICE ROOM. REFER TO
                                                                                                                                                                                                                                                                                                                                                                                                                 MH101 FOR CONTINUATION.
                                                                                                                                                                                                                                                                                                                                                                                                               5 CONNECT BLOWER FAN BF-1 DISCHARGE TO EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                 STACK ON ROOF. REFER TO STRUCTURAL DRAWINGS.
                                                                                                                                                                                                                                                                                                                                                                                                               6 CONNECT BLOWER FAN BF-2 DISCHARGE TO EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                 STACK ON ROOF. REFER TO STRUCTURAL DRAWINGS.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DATE
                                                                                                                                                                                                                                                                                                                                                                                                               7 CAPTURE SCRUBBER VENT DISCHARGE. BALANCE TO 1000
                                                                                                                                                                                                                                                                                                                                                                                                                 CFM. REFER TO DETAIL A4/M-501.
                                                                                                                                                                                                                                                                                                                                                                                                               8 ROUTE 10"Ø EXHAUST DOWN TO IF-1 ON MEZZANINE LEVEL
                                                                                                                                                                                                                                                                                                                                                                                                                 OF SCRUBBER TOWER. FAN DISCHARGE SHALL BE
                                                                                                                                                                                                                                                                                                                                                                                                                 CONNECTED TO EXISTING SCRUBBER. REFER TO MH101
                                                                                                                                                                                                                                                                                                                                                                                                                 FOR CONTINUATION.
                                                                                                                                                                                                                                                                                                                                                                                                               9 ROUTE 10"Ø INTAKE DUCT WITH BAROMETRIC DAMPER
                                                                                                                                                                                                                                                                                                                                                                                                                 DOWN THRU ROOF. SIZE FOR 1000 CFM. REFER TO MH101
                                                                                                                                                                                                                                                                                                                                                                                                                 FOR CONTINUATION.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                              10 ROUTE 10"Ø EXHAUST DUCT FROM SILCO SCRUBBER
                                                                                                                                                                                                                                                                                                                                                                                                                 ABOVE EXHAUST DUCT SERVING IF-2.
                                                                                                                                                                                                                                                                                                                                                                                                              11 ROUTE 10"Ø EXHAUST DUCT ABOVE EXISTING DUCT.
                                                                                                                                                                                                                                                                                                                                                                                                              12 ROUTE 28"Ø EXHAUST DUCT ABOVE EXISTING DUCT.
                                                                                                                                                                                                                                                                                                                                                                                                              13 OFFSET DUCT UP TO CONNECT TO FAN INLET. CONNECT
                                                                  D                                                                                                                                                                                                                                                                                                                                              TO BF-2 WITH A MINIMUM OF THREE (3) DUCT DIAMETERS
                                                                                                                                                                                                                                                                                                                                                                                                                 OF STRAIGHT DUCT.
                                                                                                                                                                                                              I                                           H                    G               F               E         D                    C                             B                     A           14 RELOCATE EXISTING ROOF HOOD AIR INLET TO LOCATION
                                                                                                                                                                                                                                                                                                                                                                                                                 SHOWN.
                                                                                                                                                                                                                                                                                                                                                                                                              15 INSTALL DIFFERENTIAL PRESSURE SENSOR.
                                                                                                                                                           J
                                                                                                                                                                                                                                                                                                                                                                                                      6       16 INSTALL AIRFLOW MEASURING STATION.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                                              K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 09/10/19
                                                                                                      L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                                                                                                                                                  4



                                                                                                                                                                                                                                                                                                                                                                                 14


                                                                                                                                                                                                      7                           16

                                                                                                                                                                                                                                                                                                                                                                                                      5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DESCRIPTION
                                                                                                                                                                                                                                      10
                                                                                                                                                                                                          9                                     10"Ø EA
                                                                                                                                                                                                                                                              IF-2
                                                                                                                                                                                                                                                                                    3

                                                                                                                                                                                                                                                       15            BD


                                                                                                                                                                                                                                                                          BD                                                                           6
                                                                  C
                                                                                                                                                                                                                                                                                                               28"Ø EA
                                                                                                                                                                                                                                                                                                                                      BF-2
                                                                                                                                                                                                                                                                                                                                                                                                      4
                                                                                                                                                                                                                                           11

                                                                                 M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                                                                                                                                                                                                        12                         16        13




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                              10"Ø EA
                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                1                 1
                                                                                                                                                                                                                                                                                                                                             32"Ø EA
                                                                                                                                                                                                                                                                                                                                  5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                      3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      09/10/19
                                                                                                                                                                                                                                                                                                                                                            BF-1A                     BF-1B
                                                                                                                                                                                                                                                IF-1                                                                                     15      BD                         BD
                                                                                             N                                                                                                                          15
                                                                                                                                                                                                                                                                                                                                                           40"x40" EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FILE NAME:
                                                                                                                                                                                                                        10"Ø EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SUBMITTED BY:
                                                                                                                                                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WWC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MEF

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SG
                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                  8
                                                                                                      O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Peachtree Corners, GA 30092
                                                                  B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                P
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HVAC ROOF PLAN
                                                                               HVAC ROOF PLAN
                                                                          A1   SCALE: 1/16" = 1'-0"

                                                                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SHEET ID
9/10/2019 6:30:25 PM




                                                                                                                                                                                                                                                                                                                                                                                                                        16        0          16       32


                                                                                                                                                                                                                                                                                                                                                                                                                               SCALE: 1/16" = 1'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MH120
                                                                                                                                                                                                          ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                                          Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                          these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                               26                                                                                                             ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 27 of 342
                                                                                 1                                                                                          2                                                                                   3                                                                        4                                                         5                                                                                                       6




                                                                                                                                             WALL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               48" MIN.

                                                                                                                                                 SEALANT
                                                                                            SEAL EACH END OF
                                                                                            DUCT COLLAR                                           PROVIDE DUCT COLLAR
                                                                                                                                                         SEALANT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2
                                                                  E                                                                                                                                                                                                                                                                               GAS
                                                                                                                                                                                                                                                                                               CONNECTION TO STRUCTURE TO BE                      SUPPLY
                                                                                                                                                                                                                                                                                               COORDINATED BY CONTRACTOR. ADD
                                                                                                                                                                                                                                                                                               INTERMEDIATE STEEL SUPPORTS AS                                                                                                                                  30" MIN /                                                                 6,7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3                                                         1
                                                                                                                                                                                                                                                                                               REQUIRED.                                                                                                                                                       36" MAX


                                                                                                                                                                                                                                                                                                                                                  UNION                                                                                                               1. ROOF
                                                                                                                                                                                                                                                                                               3/4" THREADED ROD                                                                                                                                                      2. DUCT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3. FLASHING
                                                                                                        DUCT
                                                                                                                                                                                                                                                                                                                                                  SHUT-OFF                         GAS FIRED                                                                          4. SLOPE DUCT AWAY FROM ANY WALL PENETRATIONS
                                                                                                                                              20 GAGE
                                                                                                                                                                                                                                                                                                                                                  VALVE                            EQUIPMENT                                                                          5. BASIS OF DESIGN: UNISTRUT DS01HG HVAC DUCT
                                                                                                                                              GALVANIZED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SUPPORT WITH CONCRETE WEIGHTED BASES
                                                                                                                                              STEEL SLEEVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (SIMILAR)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                                                                                                                                                                                                                                                                                                  DRIP LEG                                                                                                            6. EACH CONCRETE BASE COUNTERWEIGHT = 173 LBS
                                                                                                                                                                                                                                   ROUND DUCT                                                                                                                                                                                                                         7. SUPPORTS SPACED AT 5'-0" OC MAX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8. DUCT SUPPORT DETAILING TO BE A DELEGATED
                                                                                                                                                                                                                                                                                                                                                  GAS PRESSURE                  EQUIPMENT GAS                                                                            DESIGN WHICH FOLLOWS THE GEOMETRICAL
                                                                                             PENETRATION THRU CMU WALL                                                                                                                  ROUND DUCT HANGER DETAIL                                                                                  REGULATOR                     CONNECTION                                                                               CONSTRAINTS LISTED ABOVE
                                                                                 D1          SCALE: N.T.S.                                                                                                                     D3       SCALE: N.T.S.
                                                                                                                                                                                                                                                                                                                                                   TYPICAL GAS CONNECTION DETAIL                                                                                   DUCT ROOF SUPPORT DETAIL
                                                                                                                                                                                                                                                                                                                                             D4    SCALE: N.T.S.                                                                                        D6         SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                            1/4" ALL THREAD ROD TO                                                                                                                                                                        CONNECT FAN                                                                                                                    PROVIDE 14"Ø DUCT
                                                                                            STRUCTURE (TYPICAL AT                                                                                                                                                                         OUTLET TO EXISTING                                                                                                                  CONNECTION
                                                                                            EACH CORNER OR AS                                                                                                                                                                             STACK ON ROOF
                                                                                            RECOMMENDED BY                                                                                                                                                                                                                                                                                                                                                                                OUTLET
                                                                                            FILTER MANUFACTURER)                                                                                                                                                                                                                                                                                                                                                                                                     INLET
                                                                                                                                                                                                                                                                                                                                                                                                                   MANUFACTURER PROVIDED
                                                                  D                                                                                                                                                                                                                                                                                                                                                      FLEX CONNECTION                                                                                            PROVIDE 14"Ø DUCT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CONNECTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MANUFACTURER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PROVIDED FLEX
                                                                                                                                                                                                                                                                                                                                                                                                                           VOLUME DAMPER                                                                                            CONNECTION
                                                                                  ROUND TO RECTANGULAR                                                                                                                     AIR TO FAN
                                                                                                                                                                                                                                                                                          TRANSITION FROM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                  TRANSITION - COORDINATE
                                                                                                                                                                                                                                                                                          FAN CONNECTION TO                                                                                                                                                                                                              VOLUME DAMPER
                                                                                  SIZES WITH APPROVED                                                                                                                                                                                                                                                                                           FILTER MEDIA
                                                                                  FILTER MANUFACTURER                                                                                                                                                                                     EXISTING STACK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PVC BAFFLES




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DATE
                                                                                                                                                                                                                                                                                          FLEXIBLE
                                                                                                                                                                                                                                                                                          CONNECTION
                                                                                                                                                                                                                                                                                          AT FAN
                                                                                                                                                                                                                                                                                          CONNECTION
                                                                                                                                                                                                                                                                                                                                                             MANUFACTURER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                        FILTER DISCHARGE                                                                                                     PROVIDED INLET FAN
                                                                                                                                                                                                                                        CONNECTION NOT SHOWN                                                                                                 HOUSING (BF-1 ONLY)
                                                                                                                                                                                                                                        FOR CLARITY - SIMILAR TO                                                                                                                          REACTANT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                                                                                                                                                                        INLET CONNECTION                                 FAN MOTOR
                                                                                                                                                                                                                                                                                         AND BELT
                                                                                                                                                                                                                                                                                         WITH BELT                                                           FLEXIBLE CONNECTION
                                                                                                                                                                                                                                                                                         GUARD                                                               AT FAN CONNECTION

                                                                                                                                                                                                                                                                                                                                                             FAN SUPPORT
                                                                                                                                                                                                                                                                                                                                                             FRAME. REFER TO
                                                                                                                                                                                                                                                                                                                                                             STRUCTURAL
                                                                  C                                                                                                                                                                                                                                                                                          DRAWINGS.

                                                                                                                                                                                                                                                                                                                                                             TRANSITION FROM
                                                                                                                                                                                                                                                                                                                                                             DUCT SIZE TO FAN
                                                                                                                                                                                                                                                                                                                             VIBRATION                       CONNECTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                                                                                                                                                                                                                                                             ISOLATORS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                             PROVIDE 25" CLEARANCE
                                                                                                                             NOTE: MAINTAIN REQUIRED CLEARANCES FOR FILTER PULL                                              FOR MAINTENANCE                                                                                                                 FAN INLET - SEE                                                                                                                                                                              D
                                                                                                                                                                                                                             ACCESS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                             PLANS FOR DUCT SIZE
                                                                             AIR FROM                                                                                                                                                                                                                                                                                                                                                          DRY BED DETAIL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    09/10/19
                                                                             BUILDING                                                                                                                                                                                                                                                                                                                                          C5              SCALE: N.T.S.

                                                                                                             FILTER ARRAY DUCT CONNECTION DETAIL                                                                                                                                                             UTILITY EXHAUST FAN DETAIL                                                                        E
                                                                                                    B1                                                                                                                                                                                             B4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FILE NAME:
                                                                                                             SCALE: N.T.S.                                                                                                                                                                                   SCALE: N.T.S.                                                                                                                                   14"Ø EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                            14"Ø RA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DRAWN BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DB-1
                                                                                                                                                                                                                                                                                                                                                                                                               14"Ø RA                        DB-6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WWC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MEF

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SG
                                                                                                                                                                                                                                 SUPPLY                                                                                                                                                                                                                                                             14"Ø RA
                                                                                                                                                                                                                                                                                                                                                                                                        DB-7
                                                                                       H                                                                                                                                         RETURN/EXHAUST




                                                                                                                                                                                                                                                                                                                                                                                                                                                  16"Ø RA
                                                                                                                                                                                                                     45°
                                                                                                                                                                                                                                                                                                                                                                                                               14"Ø EA                                                                                                                         14"Ø EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      16"Ø EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Peachtree Corners, GA 30092
                                                                  B                                                                                                                                                                                                                                                                                                                                            14"Ø RA                                      DB-5                     14"Ø EA                                                   14"Ø RA
                                                                                                                                                                                                                                            1/4 BRANCH DUCT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1190593 #
                                                                                                                                                                                                SEAL ALL                                    WIDTH, BUT MIN. 4"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Fax (678) 336-7744
                                                                             RADIUS = H, MINIMUM                                                                                                AROUND
                                                                                                                                                                                                                                            BRANCH DUCT                                                                                                                                                 DB-8                                                                                                                                      DB-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                  22"Ø RA
                                                                                                                                                                                                RECTANGULAR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          16"Ø RA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           16"Ø EA
                                                                                                                                                                                                BRANCH DUCT                                 BALANCING DAMPER
                                                                                               CURVED ELBOW




                                                                                                                                                                                                                                                                                                                                                                                                                              16"Ø EA
                                                                                                                                                                                                                                                                                                                                                                                                               14"Ø EA                                                               14"Ø RA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               14"Ø EA

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               14"Ø RA
                                                                                                               15° MAXIMUM                                                                                                                  EQUAL TO REQUIRED                                                                                                                                                  14"Ø RA                                                               14"Ø EA
                                                                                                                                                                                                                                            BRANCH DUCT DIMENSIONS

                                                                                                                                                                                                                                                                                                                                                                                                        DB-9                                                                                                                                      DB-3
                                                                                                               15° MAXIMUM




                                                                                                                                                                                                                                                                                                                                                                                                                              20"Ø EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          20"Ø RA
                                                                                                                                                                                                                                 SUPPLY
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                     DIVERGING DUCT TRANSITION
                                                                                                                                                                                                                                                                                                                                                                                                               14"Ø EA
                                                                                                                                                                                                                                 RETURN/EXHAUST
                                                                           20° MAXIMUM                                       30° MAXIMUM                                                                             45°
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          28"Ø RA                      32"Ø RA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MECHANICAL DETAILS
                                                                                                                                                                                                                                                                                                                                                                                                                                           DB-4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           20"Ø EA
                                                                                                                                                                                                  SEAL ALL                                                                                                                                                                                                                                                                                  14"Ø EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      20"Ø EA
                                                                           20° MAXIMUM                                       30° MAXIMUM
                                                                                                                                                                                                  AROUND                                                                                                                                                                                                                                                                                    14"Ø RA                                             C-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                       TRANSITION AT EQUIPMENT
                                                                                                                                                                                                                                            BALANCING DAMPER

                                                                                                                             20° MAXIMUM                                                          ROUND
                                                                                                                                                                                                  BRANCH DUCT                                                                                                                                                                                                                                                                   28"Ø EA                                                 32"Ø EA

                                                                  A                                                                                                                                                                                                                                                                                                FLANGED CONNECTION
                                                                                                                             20° MAXIMUM                                                                                                                                                   ROUTE TO
                                                                                                                                                                                                                                                                                           EXISTING AAT
                                                                                                                                                                                                                                            EQUAL TO REQUIRED                              SCRUBBER
                                                                                     CONVERGING DUCT TRANSITION
                                                                                                                                                                                                                                            BRANCH DUCT DIMENSIONS                                                                           SCRUBBER VENT
                                                                           NOTE:                                                                                                                NOTE:
                                                                           UNLESS NOTED OTHERWISE ON PLANS, ANGLES SHOWN                                                                        1. STANDARD BELLMOUTH FITTINGS (WITH RADIUS = DIAMETER / 5)
                                                                           SHALL APPLY.                                                                                                            MAY BE SUBSTITUTED FOR BRANCH FITTINGS.                                                                                                                                                                                              ENLARGED DRY BED LAYOUT
                                                                                                                                                                                                                                                                                                                                                                                                                         A5                                                                                                                                                               SHEET ID
9/10/2019 6:30:14 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                        SCALE: 1/4" = 1'-0"

                                                                            TYPICAL DUCT TRANSITION DETAIL                                                                                       BRANCH DUCT CONNECTION DETAIL                                                                               SCRUBBER VENT CAPTURE DETAIL                                                                                                                                             4                0                            4                 8
                                                                      A1    SCALE: N.T.S.                                                                                            A2          SCALE: N.T.S.                                                                                     A4        SCALE: N.T.S.                                                                                                                                                                                                                                                  M-501
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SCALE: 1/4" = 1'-0"
                                                                                                                                                                                                                                                        ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                                                                   Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                   these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                        27                                                                                                           ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 28 of 342
                                                                      1                                            2                                                                                3                                                                           4                                                                       5                                                                     6




                                                                  E




                                                                                                                                                                                                                                                                                                                                                        STEAM HEATING COIL SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DATE
                                                                                                                                                                                                                                                                                                                             LOCATION                                         HEATING COIL                                     STEAM
                                                                                                                                                                                                                                                                                                                                                                                         AIRSIDE
                                                                                                                                                                                                                                                                                                                                                                         DESIGN
                                                                                                                                                                                                                                                                                                                                                                CAPACITY FLOW     EAT     LAT       PD            FOULING PRESS FLOW
                                                                                                                                                                                                                                                                                                               TAG         NAME           NO.       DESCRIPTION  (MBH)    (CFM) (db,°F) (db, °F) (IN-WG) ROWS FPI FACTOR (PSI) (LBS/HR)
                                                                                                                                                                                                                                                                                                               C-1       RECEIVING        102      DUCT MOUNTED   611.2   18,000   95     110      0.38    1   6   0.0000   15     641.9

                                                                                                                                                                                                                                                                                                    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESCRIPTION
                                                                  D
                                                                                                                                                                                                                                                                                                                                                            FILTER SCHEDULE
                                                                                                                                                                                                                                                                                                        LOCATION                  BASIS OF DESIGN                                                         FILTER
                                                                                                                                                                                                                                                                                                                                                                                                                PD      MAX
                                                                                                                                                                                                                                                                                                                                                                                                                (IN. VELOCITY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MARK
                                                                                                                                                                                                                                                                                            TAG     NAME             MANUFACTURER              MODEL NO.           TOTAL CFM    QTY        SIZE          EFF   W.G.)   (FPM)       TYPE    REMARKS
                                                                                                                                                                                                                                                                                            F-1 CHAMBER ROOM            CAMFIL           HI FLO ES BAG FILTERS       18,000      9      24"x24"x22"    MERV 11 0.23     625        BAG       1-4
                                                                                                                                                                                                                                                                                            REMARKS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      09/10/19
                                                                                                                                                                                                                                                                                            1.   PROVIDE WITH CAMFIL GLIDEPACK GP MT35 3HX3W FILTER HOUSING OR EQUAL.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DATE
                                                                                                                                                                                                                                                                                            2.   FILTER HOUSING SHALL BE RATED FOR +/- 20 IN. W.G.
                                                                                                                                                                                                                                                                                            3.   OWNER FURNISHED, CONTRACTOR INSTALLED.
                                                                                                                                                                                                                                                                                            4.   MAXIMUM ALLOWABLE VELOCITY LISTED. MANUFACTURER RECOMMENDATION IS 300-400 FPM.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                 AIR TERMINAL SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESCRIPTION
                                                                                                                                                                                                                                                                                              BASIS OF DESIGN                                                                                                                     FINISH
                                                                                                                                                                                                                                                                                     TAG   MANUFACTURER MODEL              SYSTEM                       DESCRIPTION                 MOUNTING          NECK SIZE    MATERIAL       COLOR    REMARKS
                                                                                                                                                                                                                                                                                      EG       TITUS        350FL      RETURN/EXHAUST           FIXED BLADE LOUVERED GRILLE           DUCT            SEE PLAN     ALUMINUM       WHITE       1
                                                                                                                                                                                                                                                                                    SREG       TITUS        350FL      RETURN/EXHAUST           FIXED BLADE LOUVERED GRILLE           DUCT            SEE PLAN     ALUMINUM       WHITE       1
                                                                                                                                                                                                                                                                                    REMARKS
                                                                                                                                                                                                                                                                                    1. PROVIDE OPPOSED BLADE DAMPER ONLY FOR DIFFUSERS AND GRILLES WHERE THEY ARE BOTH MOUNTED IN BRANCH TAKE-OFFS AND ARE LOCATED ABOVE
                                                                  C                                                                                                                                                                                                                    INACCESSIBLE CEILINGS.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                        LOUVER SCHEDULE
                                                                                                                                                                                                                                                                        LOCATION                                                 BASIS OF DESIGN    DESIGN FREE FREE AREA     MAX         DIMENSIONS  UNIT
                                                                                                                                                                                                                                                                                                                                                   AIRFLOW AREA VELOCITY   PRESSURE                  WEIGHT
                                                                                                                                                                                                                                                         ID            NAME            NO.        SERVES           MANUFACTURER MODEL NO. MATERIAL   (CFM)  (SF)  (FPM)   DROP (IN. WG.) WIDTH HEIGHT (LBS)  REMARKS
                                                                                                                                                                                                                                                         L-1       CHAMBER ROOM        138 CHAMBER ROOM 138 INTAKE  GREENHECK    ESD-635 ALUMINUM     2000   3.8   533        0.04        36"    36"   28 lb    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                     ISSUE DATE:
                                                                                                                                                                                                                                                        REMARKS




                                                                                                                                                                                                                                                                                                                                                                                                                                                     09/10/19
                                                                                                                                                                                                                                                        1. UNIT SHALL BE EXTRUDED ALUMINUM STATIONARY TYPE.




                                                                                                                                                                                                                                                                                                                                                                                                                                                               FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESIGNED BY:
                                                                                                                                                                                                                                                                                                                           FAN SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                                                                                     CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     DRAWN BY:
                                                                                                                                                                                                                                                                                                                                                                                                                        ELECTRICAL




                                                                                                                                                                                                                                                                                                                                                                                                                                                     30" X 42"
                                                                                                                                                                                                                                     LOCATION                                                      BASIS OF DESIGN                                                             FAN DATA                                    DATA




                                                                                                                                                                                                                                                                                                                                                                                                                                                     WWC

                                                                                                                                                                                                                                                                                                                                                                                                                                                     MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                     SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                     MEF

                                                                                                                                                                                                                                                                                                                                                                                                                                                     SG
                                                                                                                                                                                                                                                                                                                                                                                              MOTOR     MAX   UNIT
                                                                                                                                                                                                                                                                                                                                                                 AIRFLOW ESP (IN.   DRIVE   POWER      SOUND WEIGHT
                                                                                                                                                                                                               1          TAG         NAME                   SERVICE                 MANUFACTURER               MODEL NO.                       TYPE               (CFM)  WG.)      TYPE     (HP) RPM (dBA)   (LBS) VOLTS (V) PH           REMARKS
                                                                                                                                                                                                                         BF-1A        ROOF                CHAMBER ROOM              NEW YORK BLOWER        BACKWARD INCLINED SWSI      CENTRIFUGAL BLOWER         18,000  17.00     BELT      75  1675   74   4462    480      3             1-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SMYRNA UPGRADES
                                                                                                                                                                                                                         BF-1B        ROOF                CHAMBER ROOM              NEW YORK BLOWER        BACKWARD INCLINED SWSI      CENTRIFUGAL BLOWER         18,000  17.00     BELT      75  1675   74   4462    480      3             1-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Peachtree Corners, GA 30092
                                                                  B
                                                                                                                                                                                                                          BF-2        ROOF                CHAMBER ROOM              NEW YORK BLOWER        BACKWARD INCLINED SWSI      CENTRIFUGAL BLOWER         12,000   7.25     BELT      25  1734   77   1270    240      3             1-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1190593 #
                                                                                                                                                                                                                          IF-1        ROOF                SCRUBBER VENT               GREENHECK                 TCB-1-10-10             INLINE CENTRIFUGAL         1,000   1.50     BELT       1  1725   67    167    240      3             1-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            JOB NO. PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Fax (678) 336-7744
                                                                                                                                                                                                                          IF-2        ROOF                     ---                    GREENHECK                 TCB-1-10-10             INLINE CENTRIFUGAL         1,000   1.50     BELT       1  1725   67    167    240      3             1-2
                                                                                                                                                                                                                         REMARKS
                                                                                                                                                                                                                         1. VFD FURNISHED BY OWNER, INSTALLED BY CONTRACTOR, COORDINATE LOCATION WITH OWNER.
                                                                                                                                                                                                                         2. OWNER FURNISHED, CONTRACTOR INSTALLED.




                                                                                                                                                                                                                                                                              DRY BED SCHEDULE
                                                                                                                                                                      BASIS OF DESIGN          MATERIAL OF                       OUTLET       NO. OF           REACTANT VOLUME      REACTANT DEPTH         APPROX. REACTANT      UNIT OPERATING TOTAL EtO TREATMENT CAP. AIRFLOW  PRESSURE       VACUUM                 ASSOCIATED
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                                                            MARK              LOCATION            MANUFACTURER MODEL          CONSTRUCTION         INLET (IN)      (IN)   REACTANT BEDS         PER BED (CU. FT.)     PER BED (IN)        WEIGHT PER BED (LB.)     WEIGHT (LB)   AT 99% REMOVAL EFF. (LB)  (CFM) DROP (IN WG) DESIGN (IN WG)               FAN             REMARKS
                                                                                                                            DB-1              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                            DB-2              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MECHANICAL SCHEDULES
                                                                                                                            DB-3              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                            DB-4              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                            DB-5              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                            DB-6              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                            DB-7              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                            DB-8              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                            DB-9              RECEIVING                AAT         DR-490      12 GA. 304 SS         14"Ø         14"Ø          2                     12                   6                      450                  2500                300              2000      6            -20                     BF-1               1
                                                                                                                          REMARKS
                                                                  A                                                       1. OWNER FURNISHED, CONTRACTOR INSTALLED.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SHEET ID
9/10/2019 6:30:17 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                             M-601
                                                                                                                                                                                            ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                          Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                          these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                  28                                                                                                                    ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 29 of 342
                                                                                              1                                                                                            2                                                                                         3                                                                                         4                                                                        5                                                              6




                                                                                                                                                                                                                                  IA




                                                                                                                                                                                                                                  IA
                                                                  E




                                                                                                                                                                                                                                               TA                                             TA                      ZONE B                                                                                                                                         ZONE A
                                                                                                                                                                                                         RECEIVING                                                                                                  (WORK AISLE)                                                                                                                                 (CHAMBER ROOM)
                                                                                                                                                                                                                                                                                                                                                                   TA                                                                              TA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DATE
                                                                                                                                                                                                                                                                                                              SR-                                EA                                                                                                               EA      SR-
                                                                                                                                                                                                                                                                                                              EA                                                                                                                                                          EA
                                                                                                                                                                                                                                                                                                                                                                                                                                                            EA



                                                                                                                                                                                                                                                                                                                                                                                                                                                    SR-EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESCRIPTION
                                                                                                                                                                                                                                                                                          CONTROL                         P           E/P         CA
                                                                                                                                                                                                                                                                                           PANEL


                                                                                                                                                                                                                                                                                    IF-2-CT         IF-2-SS              ZONE B-SR-EA DAMPER
                                                                                                             AFMS      DP            F-1 - FLOW          CONTROL PANEL
                                                                  D                                                                                                                                                                                                                                                             ED-B-X
                                                                                                                                                                                                                                                                                   IF-2-ALM         IF-2-S


                                                                                                                                                                                                                                                                                                                                      CONTROL
                                                                                                                                                                                                                                                                           $ (H-O-A)     STARTER                                      PANEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CA
                                                                                                                                                                                                     DB-1 (E)
                                                                                                                                                                                                                                                                                                              CT               CONTROL PANEL
                                                                                                                       BF-2                                                                                                                                                                                                                                                                                                                                                     E/P         ZONE A-SR-EA DAMPER       CONTROL PANEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              09/10/19
                                                                                                                                                                                                     DB-2 (E)                                                        EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DATE
                                                                                                                                                            BF-(E)                                                                                                                                                                                                                                                                                                                                 ED-A-1
                                                                                                                                                                                                                                                                                                                                                         PROCESSED
                                                                                                        EA                                                                                                                                                                                                EA                                                                                TA
                                                                                                                                                                                                                                                                                                                                                         STAGING
                                                                                                                                     EA                                                             DB-3 (E)                                                                                                                                                                                                                         CONTROL                                    P
                                                                                                                                                                                                                                                                                                                                                                                                                                     PANEL
                                                                                                                                                                            EA (E)                                               EA (E)                                   H                            IF-2                       L
                                                                                                                                                                                                                                                    TO AAT                    DP                                           DP
                                                                                                                                                                                                    DB-4 (E)                                                                                                                                                                                                                                                             SR-




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                    SCUBBER
                                                                                                                                                                                                                                                    (E)                                                                                                                                                                                                                  EA
                                                                                                                       VFD                                                                                                                                                 IF-2-P                                        IF-2-P                                                                                             ZONE C-SR-EA DAMPER
                                                                                                                                                                                                                                                                                                                                                                                                     TA
                                                                                                                                                                                                    DB-5 (E)                                                               OUTLET                                        INLET                                                                                                     ED-C-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESCRIPTION
                                                                                                            BF-2-KW         BF-2-SPD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CONTROL PANELCONTROL PANEL         CONTROL PANEL
                                                                                                                                                                                                     DB-6 (E)                                                                                                                                                                                                               CA         E/P     P
                                                                                                            BF-2-ALM        BF-2-S
                                                                                                                                                                                                                                                                              CONTROL                                     CONTROL
                                                                                                        BF-2-SPDCMD         BF-2-SS                                                                                                                                           PANEL                                       PANEL
                                                                                                                                                                                                    H           L                                                                                                                                                                                                                                                                     ZONE A         ZONE B                 ZONE C
                                                                                                                                                                                                          DP                                                                                                                                                                           ZONE C                      SR-EA                                SR-EA                         LEVEL          LEVEL                  LEVEL
                                                                  C                                                                                                                                                                                                                                                                                                                  (SHIPPING)
                                                                                              H                                                    L                                                                                                                                                     AERATION                                                                                                                                                                                     2
                                                                                                   DP                                       DP                                                          DB-1                                                         EA (E)                                                                 TA                    TA
                                                                                                                                                                                                                                                                                                         ROOM                                                                                                                                                                          2                                             2
                                                                                                                                                                                                        DB-P
                                                                                                                  CONTROL                                                                                                                                                                                                                                                                                                                                                                                         GAS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MARK
                                                                                                  BF-2-P          PANEL                                                                                                                                                                                                                                                                                                                                                                                           MONITOR
                                                                                                                                          BF-2-P                                                                                                                                                                                            CONTROL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                  OUTLET                                  INLET                                                                                                                                                                                             PANEL                                                           IA
                                                                                                                                                                                                        CONTROL
                                                                                                                                                                                                        PANEL                                                                                                             IF-1-CT           IF-1-SS                                                                                                                                                          OFOI
                                                                                              CONTROL
                                                                                                                                                              CONTROL
                                                                                                                                                                                                                                                                                                                         IF-1-ALM           IF-1-S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GAS
                                                                                                                                                              PANEL                                                                                                                                                                                                                                         IA
                                                                                              PANEL                                                                                                                                                                                                                                                                                                                                                                                                          CROMATAGRAPH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              09/10/19
                                                                                                                                                                                                                                                                                                                   $ (H-O-A)      STARTER
                                                                                                                                          BF-1B-SPDCMD BF-1B-SS
                                                                                                                                                                                                                                                                                                                                                  CT                   CONTROL PANEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FILE NAME:
                                                                                                                                            BF-1B-ALM             BF-1B-S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SUBMITTED BY:
                                                                                                                                                                                                                                                                     EA                                             EA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CHECKED BY:
                                                                                                                                            BF-1B-KW              BF-1B-SPD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DRAWN BY:
                                                                                                                                                                                                                                                                                                                                                 EA                                FROM CEILCOTE
                                                                                                                                                                                                                                                                                                                                                                                   SCRUBBER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CONTROL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WWC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MEF
                                                                                                                                                                                                                                                                                                                         IF-1                                                                                                                                                                             PANEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SG
                                                                                AFMS               DP         BF-1X - FLOW      CONTROL                       VFD
                                                                                                                                PANEL

                                                                                                                                                                                                                                                                                                   H                                                          L            CONTROL               CONTROL
                                                                                                                                                                                                                                                                                                        DP                                             DP
                                                                                                                                          EA                                                                                                                                                                                                                               PANEL                 PANEL                                                                                                    EMERG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          STOP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Peachtree Corners, GA 30092
                                                                  B                                                                                                           EA                                                                         DB-7
                                                                                                                                                                                                                                                                                                    IF-1-P                                           IF-1-P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JOB NO. PROJECT
                                                                                                                                            BF-1B                                                                                                                                                                                                                          BF-1X-SAT             BF-1X-RH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                    OUTLET                                           INLET
                                                                                                                                                                                                                                                         DB-8                                                                                                                                                                                                                                              E$     1


                                                                                                                                                                                                                                                                                                       CONTROL                                        CONTROL                                             STEAM
                                                                                                                                                                                                                                                         DB-9                                          PANEL                                          PANEL                                               HEATER
                                                                                                                                                                                                                                                                                                                                                                                         RH/T                              F-1
                                                                                                                                                                                                                                                                                                                                                                                                          C-1
                                                                                                                                                                                                                                                                                                                                                                                                                       FILTER
                                                                                                                                          EA
                                                                                                                                                                                                                                                         DB-10
                                                                                                                                                                              EA                                                          EA                                  EA                                                                                                                                                                                  EA

                                                                                                        H                                                                                                                                                                                                                                                                                                          H             L
                                                                                                                                                                                                                                                         DB-11



                                                                                                                                                                                                                                                                                                                                                                                       CONTROL
                                                                                                             DP
                                                                                                                                                                                                                    L
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                                                                                                                                                             DP                                                                                                                                                                                                        DP



                                                                                                                                                                                                                                                                                                                                                                                       VALVE
                                                                                                                                                                            BF-1A
                                                                                                                                                              VFD
                                                                                                         BF-1X-P                                                                                                                                         DB-12
                                                                                                         OUTLET                                                                                           BF-1X-P                                                                                                                                                                                                   F-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MECHANICAL CONTROLS
                                                                                                                                                                                                          INLET                                                                                                                                                                                                    DB-P
                                                                                                                                               BF-1A-KW             BF-1A-SPD                                                                            DB-13

                                                                                                        CONTROL                                BF-1A-ALM            BF-1A-S
                                                                                                        PANEL                                                                                           CONTROL                                          DB-14
                                                                                                                                            BF-1A-SPDCMD BF-1A-SS                                       PANEL                                                                                                                                                                                                      CONTROL
                                                                                                                                                                                                                                                                                                                                                                                                                     PANEL
                                                                                                                                                                                                                                                         DB-15
                                                                      NOTES                                                                                                                                                                                                                                                                                                            BF-1X-
                                                                  A                                                                                               CONTROL                                                                                                                                                                                                              CV-POS
                                                                                                                                                                  PANEL
                                                                      1    EMERGENCY OPEEATION PUSH BUTTON - LOCATE IN CONTROL                                                                                                                       H           L
                                                                           ROOM.                                                                                                                                                                          DP
                                                                                                                                                                                                                                                                                                                                                                                           CONTROL
                                                                      2    CONTRACTOR TO PROVIDE 1/4' TYFLON TUBE AND INSTALL                                                                                                                                                                                                                                                              PANEL
                                                                           CONNECTIONS TO ZONE SNIFFER                                                                                                                                                   DB-2
                                                                                                                                                                                                                                                         DB-P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SHEET ID
9/10/2019 6:30:20 PM




                                                                              FAN SYSTEM CONTROLS SCHEMATIC
                                                                      A1      SCALE: N.T.S.
                                                                                                                                                                                                                                                         CONTROL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M-801
                                                                                                                                                                                                                                                         PANEL
                                                                                                                                                                                                                                                                          ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                                                                                  Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                  these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                            29                                                                                                                         ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 30 of 342
                                                                                1                                                                              2                                                                          3                                                                                                 4                                                                                       5                                              6




                                                                                                                                                                                  DDC INPUT OUTPUT                                                   4-20 VDC
                                                                                                                                                                                                                                                     OUTPUTS                                  4-20 VDC INPUTS
                                                                                                                                                                                      SUMMARY                                                                                                                                                                      SOFTWARE
                                                                                                                                                                                    FAN SYSTEM                                                    DIGITAL ANALOG              DIGITAL                              ANALOG




                                                                                                                                                                                                                                                                       DIFFERENTIAL PRESSURE SWITCH
                                                                  E




                                                                                                                                                                                                                                              SYSTEM GRAPHIC DISPLAY




                                                                                                                                                                                                                                                                       CURRENT SENSING RELAY




                                                                                                                                                                                                                                                                                                      ELECTRICAL DEMAND (kW)




                                                                                                                                                                                                                                                                                                                                                                   RUNTIME TOTALIZATION
                                                                                                                                                                                                                                                                                                                                                                                                                REMARKS




                                                                                                                                                                                                                                                                                                      TEMPERATURE (DEG F)
                                                                                                                                                                                                                                              SPEED (Hz) CONTROL




                                                                                                                                                                                                                                                                                                      VFD FREQUENCY (%)
                                                                                                                      EQUIPMENT                       POINT NAME                                              POINT DESCRIPTION




                                                                                                                                                                                                                                                                                                                                                                   CALCULATED POINT
                                                                                                                                                                                                                                                                                                      PRESSURE (IN. WG.)




                                                                                                                                                                                                                                                                                                                                                 ANALOG VARIABLE
                                                                                                                                                                                                                                              SETPOINT ADJUST




                                                                                                                                                                                                                                                                                                                                                                   RESET AVAILABLE
                                                                                                                                                                                                                                                                                                                                                                   BINARY VARIABLE
                                                                                                                                                                                                                                              VALVE COMMAND
                                                                                                                                                                                                                                              ENABLE/DISABLE




                                                                                                                                                                                                                                                                       PULSE CONTACT




                                                                                                                                                                                                                                                                                                                               EtO LEVEL (PPM)
                                                                                                                                                                                                                                                                       LEVEL SWITCH




                                                                                                                                                                                                                                                                                                                                                                   TOTALIZATION
                                                                                                                                                                                                                                                                       FLOW SWITCH




                                                                                                                                                                                                                                                                                                                               HUMIDITY (%)
                                                                                                                                                                                                                                              OPEN/CLOSE




                                                                                                                                                                                                                                                                       OPEN/CLOSE
                                                                                                                                                                                                                                              START/STOP




                                                                                                                                                                                                                                                                       START/STOP




                                                                                                                                                                                                                                                                                                                                                 ALARMABLE
                                                                                                                                                                                                                                                                                                                               FLOW (CFM)
                                                                                                                                                                                                                                                                                                      SPEED (Hz)



                                                                                                                                                                                                                                                                                                      CURRENT



                                                                                                                                                                                                                                                                                                                               POSITION
                                                                                                                                                                                                                                                                       ALARM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DATE
                                                                                                                      BF-1X (2 FANS)
                                                                                                                                             BF-1X-KW                                 FAN BF-1X POWER DEMAND (kW)                             X                                                               X                                            X
                                                                                                                                             BF-1X-ALM                                FAN BF-1X ALARM                                         X                                          X
                                                                                                                                             BF-1X-SPDCMD                             FAN BF-1X VFD SPEED (Hz) COMMAND                        X                   X                                                                                        X
                                                                                                                                             BF-1X-SPD                                FAN BF-1X SPEED (Hz)                                    X                                                       X
                                                                                                                                             BF-1X-S                                  FAN BF-1X STATUS                                        X                        X                                                                                               X        X         ALARM IF STATUS ≠ COMMAND; RESET AVAILABLE FOR RUNTIME HRS
                                                                                                                                             BF-1X-SS                                 FAN BF-1X START/STOP                                    X X
                                                                                                                                             BF-1X-FLOW                               FAN BF-1X FLOW                                                                                                                               X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESCRIPTION
                                                                                                                                             BF-1X-P                                  FAN BF-1X DIFFERENTIAL PRESSURE                                                                    X

                                                                                                                      BF-2
                                                                                                                                             BF-2-KW                                  FAN BF-2 POWER DEMAND (kW)                              X                                                               X                                            X
                                                                                                                                             BF-2-ALM                                 FAN BF-2 ALARM                                          X                                          X
                                                                  D
                                                                                                                                             BF-2-SPDCMD                              FAN BF-2 VFD SPEED (Hz) COMMAND                         X                   X                                                                                        X
                                                                                                                                             BF-2-SPD                                 FAN BF-2 SPEED (Hz)                                     X                                                       X
                                                                                                                                             BF-2-S                                   FAN BF-2 STATUS                                         X                        X                                                                                               X        X         ALARM IF STATUS ≠ COMMAND; RESET AVAILABLE FOR RUNTIME HRS
                                                                                                                                             BF-2-SS                                  FAN BF-2 START/STOP                                     X X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MARK
                                                                                                                                             BF-2-FLOW                                FAN BF-2 FLOW                                                                                                                                X
                                                                                                                                             BF-2-P                                   FAN BF-2 DIFFERENTIAL PRESSURE                                                                                                      X

                                                                                                                      EXH SYSTEM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          09/10/19
                                                                                                                                             EMERG STOP                               EMERGENCY EXHAUST SYSTEM STOP                           X X                                                                                                                                         BF-1 & 2 STOP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                      ZONE A                 SHIPPING
                                                                                                                                             ZONE A - SAMPLING PORT                   ZONE A - SAMPLING PORT LEVEL (PPM)                      X                                                                                        X
                                                                                                                                             ZONE A - RA DMPR                         ZONE A - RETURN AIR DAMPER                              X      X                                                                                                                                    PNEUMATIC OPERATOR WITH E/P SWITCH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REVISED PERMIT APPLICATION 01
                                                                                                                      ZONE B                 EAST WORK ISLE
                                                                                                                                             ZONE B - SAMPLING PORT                   ZONE B - SAMPLING PORT LEVEL (PPM)                      X                                                                                        X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESCRIPTION
                                                                                                                                             ZONE B - SR-RA DMPR                      ZONE B - RETURN AIR DAMPER                              X      X                                                                                                                                    PNEUMATIC OPERATOR WITH E/P SWITCH

                                                                                                                      ZONE C                 WEST WORK ISLE
                                                                                                                                             ZONE C - SAMPLING PORT                   ZONE C - EtO CONCENTRATION LEVEL (PPM)                  X                                                                                        X
                                                                                                                                             ZONE C - SR-RA DMPR                      ZONE C - RETURN AIR DAMPER                              X      X                                                                                                                                    PNEUMATIC OPERATOR WITH E/P SWITCH
                                                                                                                      IF-1
                                                                  C                                                                          IF-1-CT                                  FAN IF-1 CURRENT TRANSDUCER                             X                                                                   X                                        X
                                                                                                                                             IF-1-ALM                                 FAN IF-1 ALARM                                          X                                          X
                                                                                                                                             IF-1-S                                   FAN IF-1 STATUS                                         X                        X                                                                                               X        X         ALARM IF STATUS ≠ COMMAND; RESET AVAILABLE FOR RUNTIME HRS
                                                                                                                                             IF-1-SS                                  FAN IF-1 START/STOP                                     X X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MARK
                                                                                                                                             IF-1-P                                   FAN IF-1 DIFFERENTIAL PRESSURE                                                                                                      X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                      IF-2
                                                                                                                                             IF-2-CT                                  FAN IF-2 CURRENT TRANSDUCER                             X                                                                   X                                        X
                                                                                                                                             IF-2-ALM                                 FAN IF-2 ALARM                                          X                                          X
                                                                                                                                             IF-2-S                                   FAN IF-2 STATUS                                         X                        X                                                                                               X        X         ALARM IF STATUS ≠ COMMAND; RESET AVAILABLE FOR RUNTIME HRS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ISSUE DATE:
                                                                                                                                             IF-2-SS                                  FAN IF-2 START/STOP                                     X X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          09/10/19
                                                                                                                                             IF-2-P                                   FAN IF-2 DIFFERENTIAL PRESSURE                                                                                                      X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FILE NAME:
                                                                      FUGITIVE EMISSIONS SYSTEM (BF-1X)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SUBMITTED BY:
                                                                      NORMAL MODE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CHECKED BY:
                                                                      IN THIS MODE, ZONES A AND B WILL HAVE LOW LEVELS OF ETO BELOW OR EQUAL TO 1 PPM. THE GAS MONITORING SYSTEM SHALL CONTINUOUSLY MONITOR EACH OF THE SPACES AND                                                        ALARMS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DRAWN BY:
                                                                      TREND DATA. THE DDC SYSTEM WILL RECEIVE INFORMATION FROM THE GAS MONITORING SYSTEM INCLUDING THE TREND DATA. IN THIS MODE, THE EXHAUST FAN SHALL BE AT MINIMUM                                                      HIGH SUPPLY AIR STATIC PRESSURE: IF THE SUPPLY AIR STATIC PRESSURE IS 25% (ADJ.) GREATER THAN SETPOINT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          30" X 42"
                                                                      FLOW AND AIR SHALL BE TRANSFERRED FROM LOWER TO HIGHER LEVELS ETO CONCENTRATION ROOMS ON AS INDICATED IN THE SYSTEMS DIAGRAM 1/M-801 MINIMUM AIRFLOW DIAGRAM.                                                       LOW SUPPLY AIR STATIC PRESSURE: IF THE SUPPLY AIR STATIC PRESSURE IS 25% (ADJ.) LESS THAN SETPOINT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WWC

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MEF
                                                                      ADDITIONALLY, THE DDC SYSTEM SHALL MONITOR THE FOLLOWING POINTS:                                                                                                                                                    HIGH STATIC SHUTDOWN: THE UNIT SHALL SHUT DOWN AND GENERATE AN ALARM UPON RECEIVING A HIGH STATIC PRESSURE SHUTDOWN SIGNAL. MANUAL RESTART SHALL BE REQUIRED.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SG
                                                                                               1. FAN AIRFLOW                                                                                                                                                                             FAN FAILURE: IF THE EXHAUST FAN STATUS DOES NOT EQUAL THE COMMAND.
                                                                                               2. FAN ENTERING AIR STATIC PRESSURE                                                                                                                                                        THE DDC SHALL MONITOR THE FAN AND ALARM IN THE EVENT OF THE FAN FAILURE.
                                                                                               3. FAN LEAVING AIR STATIC PRESSURE                                                                                                                                                         WARNING: LOW AIR FLOW SYSTEM TO WARN WHEN AIR FLOW IS BELOW SETPOINT.
                                                                                               4. DRY BED ENTERING AIR STATIC PRESSURE
                                                                                               5. DRY BED LEAVING AIR STATIC PRESSURE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                          CEILCOTE TIE-IN FAN (IF-2)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Peachtree Corners, GA 30092
                                                                  B                            6. EACH DRY BED DIFFERENTIAL STATIC PRESSURE                                                                                                                                               THE FAN SHALL OPERATE CONTINUOUSLY AT A CONSTANT VOLUME. THE DDC CONTROL SYSTEM SHALL BE CAPABLE OF STARTING AND STOPPING THE FAN.
                                                                      IN THE NORMAL MODE OF OPERATION, THE RETURN DAMPERS POSITIONS SHALL BE AS INDICATED BELOW:                                                                                                                          ADDITIONALLY, THE DDC SYSTEM SHALL BE CAPABLE OF MONITORING.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Phone (678) 336-7740

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1190593 #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                JOB NO. PROJECT
                                                                                               1. ZONE A RA DAMPER - CLOSED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                     1. FAN ENTERING AIR STATIC PRESSURE
                                                                                               2. ZONE B RA DAMPER - CLOSED                                                                                                                                                                                          2. FAN LEAVING AIR STATIC PRESSURE
                                                                                               3. ZONE C RA DAMPER - CLOSED
                                                                      IN THE NORMAL MODE OF OPERATION, THE FANS SHALL BE IN THE FOLLOWING STATES:                                                                                                                                         ALARMS
                                                                                               1. BF-1X - MINIMUM FLOW (15,000 CFM)                                                                                                                                                       HIGH SUPPLY AIR STATIC PRESSURE: IF THE SUPPLY AIR STATIC PRESSURE IS 25% (ADJ.) GREATER THAN SETPOINT.
                                                                                                                                                                                                                                                                                          LOW SUPPLY AIR STATIC PRESSURE: IF THE SUPPLY AIR STATIC PRESSURE IS 25% (ADJ.) LESS THAN SETPOINT.
                                                                      HIGH LEVEL MODE                                                                                                                                                                                                     HIGH STATIC SHUTDOWN: THE UNIT SHALL SHUT DOWN AND GENERATE AN ALARM UPON RECEIVING A HIGH STATIC PRESSURE SHUTDOWN SIGNAL. MANUAL RESTART SHALL BE REQUIRED.
                                                                      IN THIS MODE, ANY ONE OR MORE ZONES A, B, AND C WILL HAVE LEVELS OF ETO ABOVE 1 PPM TO LESS THAN 3 PPM. THE GAS MONITORING SYSTEM SHALL CONTINUOUSLY MONITOR EACH                                                   FAN FAILURE: IF THE EXHAUST FAN STATUS DOES NOT EQUAL THE COMMAND.
                                                                      OF THE SPACES AND TREND DATA. THE DDC SYSTEM WILL RECEIVE INFORMATION FROM THE GAS MONITORING SYSTEM INCLUDING THE TREND DATA. IN THIS MODE, THE AIR SHALL                                                          THE DDC SHALL MONITOR THE FAN AND ALARM IN THE EVENT OF THE FAN FAILURE.
                                                                      CONTINUE TO BE TRANSFERRED FROM LOWER TO HIGH LEVELS ETO CONCENTRATION ROOMS ON AS INDICATED IN THE SYSTEMS DIAGRAM 1/M-801 MINIMUM AIRFLOW DIAGRAM.
                                                                      ON A RISE IN ETO LEVELS IN ANY ONE OF THE SPACES (ZONES A, B, OR C) ABOVE THE SETPOINT OF 1 PPM BF-1X FAN SPEED SHALL BE INCREASED TO CONTROL AIRFLOW AS INDICATED
                                                                      BELOW. ADDITIONALLY, THE STRATEGIC RESERVES RETURN AIR DAMPER FOR THAT ZONE SHALL OPEN. THIS SHALL BE TYPICAL FOR EACH ZONE THAT MAY GO INTO ALARM AT ANY ONE
                                                                      TIME. STRATEGIC RESERVES RETURN DAMPER SHALL REMAIN OPEN UNTIL NEW HIGH LEVEL DETECTION.
C:\Users\garcias\Documents\1190593_Smyrna_r19_MECH_Garcia_S.rvt




                                                                      NORMAL MODE
                                                                                              1. BF-1X (PRIMARY) AIRFLOW AT MINIMUM FLOW AND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MECHANICAL CONTROLS
                                                                      IF ANY ONE OR MULTIPLE ZONES IN ALARM -
                                                                                               1. THE ASSOCIATED ZONE'S STRATEGIC RESERVES RETURN AIR DAMPER(S) OPEN
                                                                                               2. BF-1X AIRFLOW SHALL INCREASE TO 18000 CFM (14000 CFM + 4000 CFM)
                                                                      THIS SHALL BE TYPICAL FOR EACH ZONE THAT MAY GO INTO ALARM AT ANY ONE TIME.
                                                                      THE REVERSE SEQUENCE SHALL OCCUR AS THE ZONES GO OUT OF ALARM CONDITION.
                                                                      IN EMERGENCY MODE, BF-1X (PRIMARY) SHALL BE DE-ENERGIZED AND ALL STRATEGIC RESERVE SUPPLY AND RETURN DAMPERS SHALL CLOSE.




                                                                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SHEET ID
9/10/2019 6:30:21 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  M-802
                                                                                                                                                                                                                                  ATTORNEY CLIENT PRIVILEGED. PRIVILEGED AND CONFIDENTIAL - ATTORNEY WORK PRODUCT

                                                                                                                      Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                      these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                               30                                                                                                                                                 ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                              Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 31 of 342
                                                                                                                      1                                                                               2                                              3                                                                     4                                                           5                                                6


                                                                                        NOTE:                                                        GENERAL NOTES:                                                                                                          ABBREVIATIONS
                                                                                        1. NOT ALL ABBREVIATIONS SHOWN WILL BE USED ON THIS          1. THE WORK SHALL CONFORM WITH ALL REQUIREMENTS OF:                                                                     A OR AMP             AMPERE(S)                                 HWRP             HOT WATER RECIRCULATION PUMP
                                                                                           PROJECT.                                                     A. NFPA 70-2017 (NATIONAL ELECTRICAL CODE)                                                                           ACC                  AIR COOLED CHILLER                        HWSP             HEATING WATER SUPPLY PUMP IN A PRIMARY-
                                                                                                                                                        B. ANSI C2-2017 (NATIONAL ELECTRICAL SAFETY CODE)                                                                    AC                   ALTERNATING CURRENT                                           SECONDARY SYSTEM
                                                                                        NOTES:                                                          C. APPLICABLE LOCAL CODES AND FEDERAL AND STATE LAWS.                                                                AC
                                                                                                                                                                                                                                                                             AF
                                                                                                                                                                                                                                                                                                  AIR COMPRESSOR / AIR CURTAIN
                                                                                                                                                                                                                                                                                                  AMP FRAME
                                                                                                                                                                                                                                                                                                                                            HWUH
                                                                                                                                                                                                                                                                                                                                            HZ
                                                                                                                                                                                                                                                                                                                                                             HOT WATER UNIT HEATER
                                                                                                                                                                                                                                                                                                                                                             HERTZ
                                                                                                                                                     2. MINIMUM RACEWAY SIZE SHALL BE 3/4". INCREASE RACEWAY SIZE AS REQUIRED TO LIMIT RACEWAY FILL RATIO TO LESS THAN 40%   AFF                  ABOVE FINISHED FLOOR                      IDS              INTRUSION DETECTION SYSTEM
                                                                                        1. ALL EXISTING EQUIPMENT IS SHOWN IN HALFTONE LINEWORK.        FULL.                                                                                                                AFG                  ABOVE FINISHED GRADE                      IMC              INTERMEDIATE METAL CONDUIT
                                                                                          ALL DEMOLISHED EQUIPMENT IS SHOWN IN BOLD LINEWORK,                                                                                                                                AHU                  AIR HANDLING UNIT                         IRH              INFRARED HEATER
                                                                                          DASHED AND HATCHED. ALL NEW OR RELOCATED EQUIPMENT IS      3. CONTRACTOR SHALL CAREFULLY COORDINATE WORK WITH OTHER TRADES THROUGH THE GENERAL CONTRACTOR AND SHALL BE             AIC                  AMPERE INTERRUPTING CAPACITY              J OR JB          JUNCTION BOX
                                                                                          SHOWN IN BOLD LINEWORK. BELOW IS AN EXAMPLE OF EACH:          RESPONSIBLE FOR SECURING SPACE REQUIREMENTS FOR ELECTRICAL EQUIPMENT CLEARANCE FOR RECESSED LIGHTING                 AL                   ALUMINUM                                  K                KILO
                                                                                                                                                        FIXTURES AND CORRECT ROUGH-IN LOCATIONS OF ELECTRICAL CONNECTIONS.                                                   AM                   AMMETER                                   KAIC             THOUSAND AMPERE INTERRUPTING CAPACITY
                                                                                    E      EXISTING EQUIPMENT                                                                                                                                                                ASYM                 ASYMMETRICAL                              KCM OR KCMIL     THOUSAND OF CIRCULAR MILS
                                                                                                                                                     4. CONTRACTOR SHALL BE RESPONSIBLE FOR VERIFYING CATALOG NUMBERS ON THESE DRAWINGS TO MATCH WITH MATERIAL               AT                   AMP TRIP                                  KEF              KITCHEN EXHAUST FAN
                                                                                           NEW OR RELOCATED EQUIPMENT                                   DESCRIPTIONS INDICATED.                                                                                              ATS                  AUTOMATIC TRANSFER SWITCH                 KH               KITCHEN HOOD
                                                                                                                                                                                                                                                                             AUTO                 AUTOMATIC                                 KV               KILOVOLT
                                                                                           HATCH INDICATES EQUIPMENT TO BE DEMOLISHED                5. VERIFY EXACT HEIGHT OF EACH COUNTERTOP AND BACKSPLASH ON ARCHITECTURAL DETAILS AND/OR CASE WORK SHOP                 AWG                  AMERICAN WIRE GAUGE                       KVA              KILOVOLT-AMPERES
                                                                                                                                                        DRAWINGS AND ADJUST SPECIFIED MOUNTING HEIGHT OF WALL OUTLETS TO LOCATE BOTTOM OF OUTLET BOX 4" ABOVE TOP OF         B                    BOILER                                    KW               KILOWATT
                                                                                                                                                        BACKSPLASH. IF NO BACKSPLASH IS USED, LOCATE BOTTOM OF OUTLET BOX 6" ABOVE COUNTERTOP.                               BC                   BRANCH CONTROLLER                         KWHR             KILOWATT-HOUR
                                                                                        WIRE SIZE FOR ALL 120V, 20A                                  6. VERIFY DOOR SWINGS WITH ARCHITECTURAL DRAWINGS BEFORE ROUGHING IN WALL SWITCHES. SWITCHES IN THE SAME
                                                                                                                                                                                                                                                                             BCW
                                                                                                                                                                                                                                                                             BFF
                                                                                                                                                                                                                                                                                                  BARE COPPER WIRE
                                                                                                                                                                                                                                                                                                  BELOW FINISHED FLOOR
                                                                                                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                                                                            LA
                                                                                                                                                                                                                                                                                                                                                             LENGTH
                                                                                                                                                                                                                                                                                                                                                             LIGHTNING ARRESTOR
                                                                                        CIRCUITS, UIO:                                                  LOCATION SHALL BE GANGED TOGETHER IN ONE COMMON BACKBOX AND SHALL HAVE ONE COMMON FACE PLATE.                        BFG
                                                                                                                                                                                                                                                                             BLDG
                                                                                                                                                                                                                                                                                                  BELOW FINISHED GRADE
                                                                                                                                                                                                                                                                                                  BUILDING
                                                                                                                                                                                                                                                                                                                                            LAN
                                                                                                                                                                                                                                                                                                                                            LAV
                                                                                                                                                                                                                                                                                                                                                             LOCAL AREA NETWORK
                                                                                                                                                                                                                                                                                                                                                             LAVATORY
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 75 FT,       7. ALL FEEDERS AND BRANCH CIRCUITS SHALL INCLUDE A GREEN INSULATED GROUND CONDUCTOR, SIZE PER NATIONAL                  C                    CONDUIT                                   LTG              LIGHTING
                                                                                        PROVIDE 2#12 & 1#12G, 3/4"C.                                    ELECTRICAL CODE, OR AS SHOWN, CONNECTED TO EACH DEVICE AND OUTLET BOX ON THE CIRCUIT AND TO THE PANELBOARD           CAT                  CATEGORY                                  MAU              MAKE-UP AIR UNIT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                                                                                                        GROUND BUS. PROVIDE A DEDICATED NEUTRAL CONDUCTOR FOR EACH BRANCH CIRCUIT. MULTIPLE BRANCH CIRCUITS IN ONE           CB                   CIRCUIT BREAKER                           MAX              MAXIMUM
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 125 FT          RACEWAY REQUIRE ONLY ONE GROUND CONDUCTOR.                                                                           CCT                  CORRELATED COLOR TEMPERATURE              MCA              MINIMUM CIRCUIT AMPACITY
                                                                                        AND GREATER THAN OR EQUAL TO 75 FT, PROVIDE 2#10 & 1#10G,                                                                                                                            CCTV                 CLOSED CIRCUIT TELEVISION                 MCB or MB        MAIN CIRCUIT BREAKER
                                                                                        3/4"C.                                                       8. VERIFY LUMINAIRE, CEILING MOUNTED OCCUPANCY SENSOR LOCATIONS WITH ARCHITECTURAL REFLECTED CEILING PLANS FOR          CFCI                 CONTRACTOR FURNISHED CONTRACTOR           MCC              MOTOR CONTROL CENTER
                                                                                                                                                        EXACT LOCATIONS AND DIMENSIONS PRIOR TO INSTALLATION. VERIFY EXACT LOCATIONS OF MOTORS AND EQUIPMENT BEFORE                                  INSTALLED                              MGB              MAIN GROUND BAR
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 190 FT          ROUGHING-IN.                                                                                                         CH                   CHILLER                                   MH               MANHOLE or MOUNTING HEIGHT
                                                                                        AND GREATER THAN OR EQUAL TO 125 FT, PROVIDE 2#8 & 1#8G,                                                                                                                             CHWCP                CHILLED WATER CIRCULATING PUMP IN A       MIN              MINIMUM
                                                                                        3/4"C.                                                       9. EXISTING ELECTRICAL WORK (NOT SHOWN) SHALL REMAIN, UNLESS INDICATED OTHERWISE. SHOULD ANY EXISTING ELECTRICAL                                PRIMARY-SECONDARY SYSTEM               MLO              MAIN LUGS ONLY
                                                                                                                                                        POWER, LIGHTING OR AUXILIARY CIRCUIT, FEEDER OR EQUIPMENT BE SEVERED, DISCONNECTED OR DELETED IN THE PROCESS OF      CHWP                 CHILLED WATER PUMP                        MOD              MOTOR OPERATED DAMPER
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 300 FT          CONSTRUCTION OR REMODELING WHICH IS DONE AS A RESULT OF CONTRACT PLANS AND SPECIFICATIONS, AND UNLESS                CHWSP                CHILLED WATER SUPPLY PUMP IN A PRIMARY-   MT or MTD        MOUNT or MOUNTED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESCRIPTION
                                                                                        AND GREATER THAN OR EQUAL TO 190 FT, PROVIDE 2#6 & 1#6G,        SPECIFICALLY DESIGNATED BY THE DRAWINGS TO BE DELETED, THEN SAID CIRCUIT OR FEEDER SHALL BE RESTORED TO                                      SECONDARY SYSTEM                       MRS              MOTOR RATED SWITCH
                                                                                        3/4"C.                                                          WORKING CONDITION. THE RESTORATION SHALL INCLUDE RE-ROUTING, RELOCATION, RECONNECTION OR REPLACEMENT AS MAY          CKT                  CIRCUIT                                   N                NEUTRAL
                                                                                                                                                        BE REQUIRED BY THE NEW WORK. ANY SUCH WORK REQUIRED SHALL BE INCLUDED IN THE CONTRACT AND NO EXTRA                   CMH                  COMMUNICATIONS MANHOLE                    NEC              NATIONAL ELECTRICAL CODE
                                                                                        WIRE SIZE FOR ALL 277V, 20A                                     COMPENSATION WILL BE GRANTED.                                                                                        CP
                                                                                                                                                                                                                                                                             CPT
                                                                                                                                                                                                                                                                                                  CONDENSATE PUMP
                                                                                                                                                                                                                                                                                                  CONTROL POWER TRANSFORMER
                                                                                                                                                                                                                                                                                                                                            NEMA             NATIONAL ELECTRICAL MANUFACTURER'S
                                                                                                                                                                                                                                                                                                                                                                ASSOCIATION

                                                                                    D
                                                                                        CIRCUITS, UIO:                                               10. NEW WORK SHALL BE MADE TO TIE INTO THE EXISTING IN A UNIFORM MANNER, SIMILAR ITEMS OF NEW WORK SHALL BE CHECKED
                                                                                                                                                         AGAINST EXISTING WORK FOR TYPE MOUNTING, MOUNTING HEIGHTS, ETC. ITEMS SHOWN IN NEW WORK AT VARIANCE FROM THE
                                                                                                                                                                                                                                                                             CRAC
                                                                                                                                                                                                                                                                             CRI
                                                                                                                                                                                                                                                                                                  COMPUTER ROOM AC UNIT
                                                                                                                                                                                                                                                                                                  COLOR RENDERING INDEX
                                                                                                                                                                                                                                                                                                                                            NFPA
                                                                                                                                                                                                                                                                                                                                            NC
                                                                                                                                                                                                                                                                                                                                                             NATIONAL FIRE PROTECTION ASSOCIATION
                                                                                                                                                                                                                                                                                                                                                             NORMALLY CLOSED
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 170 FT,          EXISTING SHALL BE REFERRED TO THE ARCHITECT FOR DECISION BEFORE ROUGH-IN.                                           CT                   CURRENT TRANSFORMER                       NESC             NATIONAL ELECTRICAL SAFETY CODE
                                                                                        PROVIDE 2#12 & 1#12G, 3/4"C.                                                                                                                                                         CT                   COOLING TOWER                             NO               NORMALLY OPEN
                                                                                                                                                     11. REFER TO ONE-LINE DIAGRAMS, SCHEDULES AND RISER DIAGRAMS FOR CONDUCTOR AND CONDUIT SIZES NOT SHOWN ON PLANS.        CU                   COPPER OR CONDENSING UNIT                 NTS              NOT TO SCALE
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 280 FT                                                                                                                               CWP                  CONDENSER WATER PUMP                      P                POLE(S) or PUMP
                                                                                        AND GREATER THAN OR EQUAL TO 170 FT, PROVIDE 2#10 & 1#10G,   12. PROVIDE IS AN INCLUSIVE TERM USED TO DESCRIBE ASPECTS OF THE WORK TO BE ACCOMPLISHED, AND IS HEREBY DEFINED TO      D                    DEPTH                                     PA               PUBLIC ADDRESS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MARK
                                                                                        3/4"C.                                                           REQUIRE TO STORE, FURNISH, INSTALL, MOUNT, CONNECT, CONTROL AND POWER EQUIPMENT INDICATED, AS WELL AS ALL           DC                   DIRECT CURRENT                            PDU              POWER DISTRIBUTION UNIT
                                                                                                                                                         APPURTENANCES REQUIRED TO MAKE ELECTRICAL SYSTEMS OPERATE AS INDICATED WITHIN THESE DRAWINGS AND                    DF                   DESTRATIFICATION FAN                      PF               POWER FACTOR
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 440 FT           SPECIFICATIONS AND TO FULFILL THE SCOPE OF WORK.                                                                    DH or DUH            DUCT HEATERS                              PH               PHASE
                                                                                        AND GREATER THAN OR EQUAL TO 280 FT, PROVIDE 2#8 & 1#8G,                                                                                                                             DHWCP                DOMESTIC HOT WATER CIRCULATING PUMP       PIU              VAV TERMINAL UNIT WITH PARALLEL OR
                                                                                        3/4"C.                                                       13. DEMOLISH IS AN INCLUSIVE TERM USED TO DESCRIBE ASPECTS OF THE WORK TO BE ACCOMPLISHED, AND IS HEREBY DEFINED TO     DISC                 DISCONNECT SWITCH                                             SERIES FAN (PRIMARY INDUCTION UNIT)
                                                                                                                                                         REQUIRE CONTRACTOR TO DISCONNECT EQUIPMENT FROM ALL CONNECTIONS, REMOVE FROM THE OWNER'S SITE, AND DISPOSE          DOAS                 DEDICATED OUTSIDE AIR SYSTEM (UNIT)       PMT              PAD MOUNTED TRANSFORMER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DATE
                                                                                        FOR ALL ONE-WAY CIRCUITS OF LENGTH OF LESS THAN 700 FT           OF IN ACCORDANCE WITH FEDERAL, STATE AND LOCAL LAWS AND ORDINANCES. COST OF DISPOSAL IS ENTIRELY THE                DPST                 DOUBLE POLE SINGLE THROW                  PNL              PANEL OR PANELBOARD
                                                                                        AND GREATER THAN OR EQUAL TO 440 FT, PROVIDE 2#6 & 1#6G,         CONTRACTOR'S RESPONSIBILITY.                                                                                        DPDT                 DOUBLE POLE DOUBLE THROW                  PTAC             PACKAGED THRU-WALL AIR CONDITIONER
                                                                                        3/4"C.                                                                                                                                                                               DSCU                 DUCTLESS SPLIT CONDENSING UNIT (POWERS    PVC              POLYVINYL CHLORIDE
                                                                                                                                                     14. ALL CONDUCTORS ARE COPPER UNLESS SPECIFICALLY NOTED AS ALUMINUM.                                                                            THE DSS INDOOR UNIT)                   RECEPT or RECP   RECEPTACLE
                                                                                                                                                                                                                                                                             DSHP                 DUCTLESS SPLIT HEAT PUMP (POWERS THE      RF               RETURN FAN
                                                                                                                                                     15. CONTRACTOR SHALL FIELD VERIFY ALL EXISTING CONDITIONS, DIMENSIONS AND ELEVATIONS BEFORE PROCUREMENT OF ANY                                  DSS INDOOR UNIT)                       RH               RADIANT HEATERS (ELECTRIC)
                                                                                                                                                         MATERIALS AND DEVELOPMENT OF ANY SHOP DRAWINGS OR SUBMITTALS.                                                       DSS                  DUCTLESS SPLIT SYSTEM (INDOOR UNIT)       RMC              RIGID METAL CONDUIT
                                                                                                                                                                                                                                                                             DWBP                 DOMESTIC WATER BOOSTER PUMP               RMS              ROOT MEAN SQUARE
                                                                                                                                                                                                                                                                             DX                   DIRECT EXPANSION (DX) COOLING COIL        RTU              ROOF TOP UNIT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESCRIPTION
                                                                                                                                                                                                                                                                             EC                   EMPTY CONDUIT                             RVNR             REDUCED VOLTAGE NON-REVERSING
                                                                                                                                                                                                                                                                             EF                   EXHAUST FAN                               SA               SURGE ARRESTOR
                                                                                                                                                                                                                                                                             ELEC                 ELECTRICAL                                SCCR             SHORT CIRCUIT CURRENT RATING
                                                                                                                                                                                                                                                                             EMH                  ELECTRICAL MANHOLE                        SD               SMOKE DAMPER
                                                                                                                                                                                                                                                                             EMT                  ELECTRICAL METALLIC TUBING                SF               SUPPLY FAN
                                                                                                                                                                                                                                                                             E or EMER            EMERGENCY                                 S/N              SOLID NEUTRAL
                                                                                                                                                                                                                                                                             EPA                  EFFECTIVE PROJECTED AREA                  SP               SUMP PUMP
                                                                                                                                                                                                                                                                             EQUIP                EQUIPMENT                                 SPD              SURGE PROTECTIVE DEVICE
                                                                                    C                                                                                                                                                                                        ERV                  ENERGY RECOVERY VENTILATOR                SPDT             SINGLE POLE DOUBLE THROW
                                                                                                                                                                                                                                                                             ERU                  ENERGY RECOVERY UNIT                      SPEC             SPECIFICATIONS
                                                                                                                                                                                                                                                                             EXIST or EX          EXISTING                                  SPST             SINGLE POLE SINGLE THROW
                                                                                                                                                                                                                                                                             EUH                  ELECTRIC UNIT HEATER                      SWBD             SWITCHBOARD
                                                                                                                                                                                                                                                                             EXP                  EXPLOSION PROOF                           SWGR             SWITCHGEAR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  MARK
                                                                                                                                                                                                                                                                             EWC                  ELECTRIC WATER COOLER                     TMGB             TELECOMMUNICATIONS MAIN GROUNDING
                                                                                                                                                                                                                                                                             EWH                  ELECTRIC WATER HEATER                                         BUSBAR
                                                                                                                                                                                                                                                                             F                    FUSE                                      TOL              THERMAL OVERLOAD
                                                                                                                                                                                                                                                                             FACP                 FIRE ALARM CONTROL PANEL                  TP               TWISTED PAIR
                                                                                                                                                                                                                                                                             FCU                  FAN COIL UNIT                             TYP              TYPICAL
                                                                                                                                                                                                                                                                             FLEX                 FLEXIBLE                                  U                URINAL
                                                                                                                                                                                                                                                                             FWE                  FURNISHED WITH EQUIPMENT                  UH               UNIT HEATER
                                                                                                                                                                                                                                                                             G OR GND             GROUND                                    UG               UNDERGROUND




                                                                                                                                                                                                                                                                                                                                                                                                                                                               ISSUE DATE:
                                                                                                                                                                                                                                                                             GFGI                 GOVERNMENT FURNISHED GOVERNMENT           UIO              UNLESS INDICATED OTHERWISE




                                                                                                                                                                                                                                                                                                                                                                                                                                                               09/10/19
                                                                                                                                                                                                                                                                                                     INSTALLED                              UL               UNDERWRITERS LABORATORY
                                                                                                                                                                                                                                                                             GFI                  GROUND FAULT INTERRUPTER                  UTP              UNSHIELDED TWISTED PAIR
                                                                                                                                                                                                                                                                             GRS                  GALVANIZED RIGID STEEL CONDUIT            V                VOLTS
                                                                                                                                                                                                                                                                             GUH                  GAS UNIT HEATER                           VA               VOLT AMPERES




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FILE NAME:
                                                                                                                                                                                                                                                                             GWH                  GAS WATER HEATER                          VAV              VAV TERMINAL UNIT
                                                                                                                                                                                                                                                                             H or HT              HEIGHT                                    VEF              VEHICLE EXHAUST FAN




                                                                                                                                                                                                                                                                                                                                                                                                                                                               SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                               CHECKED BY:
                                                                                                                                                                                                                                                                             HAC                  HEATED AIR CURTAIN                        VM               VOLTMETER




                                                                                                                                                                                                                                                                                                                                                                                                                                                               DRAWN BY:
                                                                                                                                                                                                                                                                             HOA                  HAND-OFF AUTOMATIC                        VRF              VARIABLE REFRIGERANT FLOW SYSTEM




                                                                                                                                                                                                                                                                                                                                                                                                                                                               30" X 42"
                                                                                                                                                                                                                                                                             HP                   HORSE POWER                               W                WATTS or WIRE or WIDTH




                                                                                                                                                                                                                                                                                                                                                                                                                                                               MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                               SIZE:
                                                                                                                                                                                                                                                                             HP                   HEAT PUMP (OUTDOOR PORTION OF SPLIT       WC               WATER CLOSET




                                                                                                                                                                                                                                                                                                                                                                                                                                                               EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                               JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                               BBA
                                                                                                                                                                                                                                                                                                     SYSTEM HEAT PUMP, USE CU FOR           WEF              WELDING EXHAUST FAN
                                                                                                                                                                                                                                                                                                     STANDARD DX OUTDOOR UNIT)              WH               WATER HEATER
                                                                                                                                                                                                                                                                             HT                   HEAT TRACKING                             WHDM             WATTHOUR DEMAND METER
                                                                                                                                                                                                                                                                             HVU                  HEATING/VENTILATING UNIT                  WSHP             WATER SOURCE HEAT PUMP
                                                                                                                                                                                                                                                                             HWCP                 HEATING WATER CIRCULATING PUMP IN A       WP               WEATHERPROOF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                     PRIMARY-SECONDARY SYSTEM               XFMR             TRANSFORMER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Peachtree Corners, GA 30092
                                                                                    B
                                                                                                                                                                                                                                                                             HWP                  HEATING WATER SUPPLY IN A PRIMARY-ONLY    Z                IMPEDANCE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                     SYSTEM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JOB NO. 1190593
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ELECTRICAL GENERAL NOTES AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ABBREVIATIONS
                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SHEET ID
9/10/2019 2:49:48 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E-001
                                                                                                                                                             Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                             these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                             31                                                                                                        ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                 Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 32 of 342
                                                                                                                     1                                                                                2                                                                                3                                                                      4                                                            5                                                6


                                                                                        NOTE:
                                                                                        1. NOT ALL SYMBOLS SHOWN WILL BE USED ON THIS PROJECT.   LEGEND
                                                                                                                                                 LUMINAIRES                                                                                          WIRING DEVICES                                                  WIRING                                                            SCHEMATIC
                                                                                                                                                  A
                                                                                                                                                                                LUMINAIRE AND OUTLET BOX. LETTER INDICATES                                            SIMPLEX RECEPTACLE NEMA 5-20R, MT 18" AFF,                        CIRCUIT HOMERUN TO PANELBOARD, LA-1,3,5            R       PILOT LIGHT (G=GREEN, R=RED, Y=AMBER)
                                                                                                                                                                                LUMINAIRE TYPE. SEE LIGHTING FIXTURE                                                  UIO                                                               ADJACENT TO ARROW INDICATES HOMERUN OF
                                                                                                                                                                                                                                                                                                                         LA-1,3,5                                                                  CONTROL RELAY COIL
                                                                                                                                                                                SCHEDULE.                                                                                                                                               CIRCUITS, 1,3,5 TO PANEL LA. MARKS ACROSS         CR
                                                                                                                                                                                                                                                                      DUPLEX RECEPTACLE NEMA 5-20R, MT 18" AFF,                         RACEWAY INDICATE THE NUMBER OF PHASE
                                                                                                                                                         a           b          LUMINAIRE AND OUTLET BOX WIRED FOR                                                    UIO                                                               CONDUCTORS AND NEUTRAL IN RACEWAY.                ST       SHUNT TRIP COIL
                                                                                                                                                                                MULTILEVEL SWITCHING, LOWER CASE LETTER                                                                                                                 GROUND CONDUCTORS ARE INDICATED BY
                                                                                                                                                                                INDICATES SWITCHLEG DESTINATION.                                                      DUPLEX RECEPTACLE, NEMA 5-20R, MT 48" AFF                         LONGER HASHMARKS. NO MARKS ACROSS                 TR       TIME DELAY RELAY COIL
                                                                                                                                                 AE                                                                                                                   OR ABOVE COUNTER TOP/BACKSPLASH                                   RACEWAY INDICATES 2#12 CONDUCTORS AND 1
                                                                                    E                                                                                                                                                                                                                                                                                                      M       MOTOR STARTER COIL
                                                                                                                                                                                LUMINAIRE AND OUTLET BOX, WITH PROVISIONS                                                                                                               #12 GROUND CONDUCTOR. CONDUCTOR SIZE #
                                                                                                                                                                                FOR EMERGENCY LIGHTING. LETTER INDICATES                                              DUPLEX GFI RECEPTACLE NEMA 5-20R, MT 18"                          12 UNLESS INDICATED OTHERWISE. MINIMUM
                                                                                                                                                                                LUMINAIRE TYPE. SEE LIGHTING FIXTURE                                                  AFF, UIO                                                          RACEWAY SIZE SHALL BE 3/4"
                                                                                                                                                                                SCHEDULE.
                                                                                                                                                                                                                                                                      DUPLEX GFI RECEPTACLE NEMA 5-20R, MT 48"                          RACEWAY EXPOSED TO VIEW
                                                                                                                                                 M                              WALL MOUNTED LUMINAIRE AND OUTLET BOX.                                                AFF OR ABOVE COUNTER TOP/BACKSPLASH
                                                                                                                                                                                LETTER INDICATES LUMINAIRE TYPE. SEE                                                                                                                    CONCEALED RACEWAY, LOCATED IN WALL OR
                                                                                                                                                                                LIGHTING FIXTURE SCHEDULE.                                                            DOUBLE-DUPLEX RECEPTACLE NEMA 5-20R, MT                           ABOVE FINISHED CEILING
                                                                                                                                                                                                                                                                      18" AFF, UIO
                                                                                                                                                 X                       X      CEILING OR WALL MOUNTED EXIT SIGN AND                                                                                                                   UNDERGROUND RACEWAY, LOCATED BELOW
                                                                                                                                                                                OUTLET BOX. PROVIDE NUMBER OF ARROWS                                                  SWITCHED DUPLEX RECEPTACLE NEMA 5-20R,                            GRADE OR CONCRETE SLAB
                                                                                                                                                                                AND FACES INDICATED. LETTER INDICATES                                                 MT 18" AFF, UIO
                                                                                                                                                                                LUMINAIRE TYPE. SEE LIGHTING FIXTURE                                                                                                                    FLEXIBLE RACEWAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                                                                                SCHEDULE. WALL MT AT 96" AFF.                                                         SWITCHED DUPLEX RECEPTACLE NEMA 5-20R,
                                                                                                                                                         C                                                                                                            MT 48" AFF OR ABOVE COUNTER                                       RACEWAY TURNED TOWARD VIEWER
                                                                                                                                                                                RECESSED OR PENDANT MOUNTED LUMINAIRE                                                 TOP/BACKSPLASH
                                                                                                                                                                                AND OUTLET BOX. LETTER INDICATES LUMINAIRE                                                                                                              RACEWAY TURNED AWAY FROM VIEWER
                                                                                                                                                                                TYPE. SEE LIGHTING FIXTURE SCHEDULE.                                                  SWITCHED DUPLEX GFI RECEPTACLE NEMA
                                                                                                                                                         D                                                                                                            5-20R, MT 18" AFF, UIO                                            RACEWAY TERMINATION, STUB-OUT AND CAP
                                                                                                                                                                                WALL MOUNTED LUMINAIRE AND OUTLET BOX.
                                                                                                                                                                                LETTER INDICATES LUMINAIRE TYPE. SEE                                                  SWITCHED DUPLEX GFI RECEPTACLE NEMA                               PLUG-IN BUSWAY, UIO
                                                                                                                                                                                LIGHTING FIXTURE SCHEDULE.                                                            5-20R, MT 48" AFF OR ABOVE COUNTER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                                                                                                                                                                                                      TOP/BACKSPLASH                                                    SURFACE METAL RACEWAY OR MULTIOUTLET
                                                                                                                                                                                CEILING OR WALL MOUNTED LUMINAIRE AND                                                                                                                   ASSEMBLY AS INDICATED
                                                                                                                                                                                OUTLET BOX WITH PROVISIONS FOR                                                        DOUBLE-DUPLEX GFI RECEPTACLE, NEMA
                                                                                                                                                                                                                                                     EWC
                                                                                                                                                                                EMERGENCY LIGHTING.                                                                   5-20R, MOUNTED CONCEALED BEHIND ELECTRIC                          CABLE TRAY (SIZE AS INDICATED ON PLAN)
                                                                                                                                                                                                                                                                      WATER COOLER
                                                                                                                                                                                EMERGENCY LIGHT UNIT                                                                                                                 2W4"               DUCTBANK, TEXT INDICATES QUANTITY AND
                                                                                                                                                                                                                                                                      FLOOR BOX WITH DUPLEX RECEPTACLE NEMA                             SIZE OF DUCTS (I.E. 2W4" = TWO 4" DUCTS)
                                                                                    D                                                                                           REMOTE HEAD OR FLOOD LUMINAIRE                                                        5-20R. PROVIDE FIRE RATED POKE THRU
                                                                                                                                                                                                                                                                      DEVICES ON ALL FLOORS ABOVE GROUND             LIGHTNING PROTECTION
                                                                                                                                                                                WALL WASH DOWNLIGHT                                                                   LEVEL.
                                                                                                                                                                                                                                                                                                                                        3/4" x 10'-0" COPPERCLAD GROUND ROD, 18" BFG
                                                                                                                                                                                POLE MOUNTED TYPE                                                           5-30R     SPECIAL RECEPTACLE, NEMA TYPE AS
                                                                                                                                                                                                                                                                      INDICATED, MT 18" AFF UIO                                         GROUND CONNECTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MARK
                                                                                                                                                                                POST-TOP OR BOLLARD TYPE
                                                                                                                                                                                                                                                                      CEILING BOX WITH DUPLEX RECEPTACLE, NEMA              G           BARE COPPER GROUND CONDUCTOR, 1/0 UIO.
                                                                                                                                                                                CEILING FAN                                                                           5-20R
                                                                                                                                                                                                                                                                                                                            G4          4/0 BARE COPPER GROUND CONDUCTOR
                                                                                                                                                 EQUIPMENT                                                                                           RECEPTACLE       WP = IN-USE WEATHER PROOF




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                                                                                                                                                     SUBSCRIPTS       TR = TAMPER RESISTANT                                             LIGHTNING PROTECTION SYSTEM AIR TERMINAL
                                                                                                                                                  M                             MOTOR, HORSEPOWER AS INDICATED                                                        TV = TELEVISION, MOUNT AT 60" AFF
                                                                                                                                                             1/2                                                                                                      AFCI = ARC FAULT CIRCUIT INTERRUPTER                  LP          LIGHTNING PROTECTION ROOF CONDUCTOR
                                                                                                                                                              MOD               MOTORIZED DAMPER
                                                                                                                                                                                                                                                                      FLOOR BOX SUITABLE FOR CONCRETE FLOOR                             ELECTRICAL CONNECTION
                                                                                                                                                                                3-POLE COMBINATION MAGNETIC MOTOR                                                     POUR; TWO COMPARTMENTS - POWER AND
                                                                                                                                                             2/60/40/1          STARTER/ DISCONNECT (NEMA SIZE/ FUSE SIZE/                                            TELECOMMUNICATIONS; FLUSH COVER/FLANGE         SITE
                                                                                                                                                                                NEMA ENCLOSURE) NF = NONFUSED                                                         WITH HINGED ACCESS TO RECEPTACLES AND
                                                                                                                                                                                                                                                                      JACKS RECESSED BELOW COVER IN FLOOR                               ELECTRICAL MANHOLE
                                                                                                                                                                                DISCONNECT SWITCH, (SWITCH AMPS/ FUSE                                                 BOX. PROVIDE 8" FIRE RATED POKE THRU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                                                                                             60/40/3/3R         SIZE/ POLES/ NEMA ENCLOSURE) NF = NON-                                                ABOVE GROUND FLOOR.                                               ELECTRICAL HANDHOLE
                                                                                                                                                                                FUSED
                                                                                                                                                                                                                                                                      WALL SWITCH, AC TYPE, SPST, MOUNT 48" AFF                         PAD MOUNTED TRANSFORMER
                                                                                                                                                  CB                            INDIVIDUALLY MOUNTED CIRCUIT BREAKER, (CB                                  2
                                                                                                                                                             40/3/3R            SIZE/ POLES/ NEMA ENCLOSURE)                                                          WALL SWITCH, AC TYPE, DPDT, MOUNT 48" AFF                         POWER POLE
                                                                                                                                                                                                                                                           3                                                                2
                                                                                                                                                         T                      DRY TYPE TRANSFORMER, KVA AS INDICATED                                                3-WAY WALL SWITCH, MOUNT 48" AFF                                  DOWN GUY AND ANCHOR (QUANTITY AS
                                                                                                                                                      30                                                                                                                                                                                INDICATED)
                                                                                    C                                                                                                                                                                      4
                                                                                                                                                 METER
                                                                                                                                                    M                                                                                                                 4-WAY WALL SWITCH, MOUNT 48" AFF
                                                                                                                                                                                                                                                           D                                                         ONE-LINE
                                                                                                                                                         EM                     ELECTRONIC METER                                                                      SLIDE DIMMER, MT 48" AFF
                                                                                                                                                                                                                                                           M                                                                            TRANSFORMER
                                                                                                                                                                                PANELBOARD, SEE SCHEDULES                                                             MOTOR RATED DISCONNECT SWITCH WITH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MARK
                                                                                                                                                                                                                                                                      THERMAL OVERLOADS, SPST, MT. ON UNIT, UIO.                        CURRENT TRANSFORMER
                                                                                                                                                                                DISTRIBUTION PANELBOARD
                                                                                                                                                                                                                                                           V
                                                                                                                                                                                                                                                                      WALL MOUNTED SPEAKER VOLUME SWITCH, MT.                           FUSE
                                                                                                                                                                                EQUIPMENT AS INDICATED                                                                48" AFF
                                                                                                                                                                                                                                                           O                                                                            ELECTRICAL CONNECTION
                                                                                                                                                     J           J              CEILING OR WALL MOUNTED JUNCTION BOX                                                  WALL MOUNTED, DUAL TECHNOLOGY
                                                                                                                                                                                                                                                                      OCCUPANCY SWITCH, MT. 48" AFF                                     CIRCUIT BREAKER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ISSUE DATE:
                                                                                                                                                             J                  PULL OR JUNCTION BOX
                                                                                                                                                                                                                                                           LV         LOW VOLTAGE ON/OFF WALL SWITCH, WALL MT.                          SWITCH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   09/10/19
                                                                                                                                                         B                      CEILING MOUNTED BLUE LIGHT SYSTEM                                                     48" AFF. PROVIDE DIMMER CONTROL WITH
                                                                                                                                                                                ROTATING BEACON                                                                       DIMMABLE FIXTURES INTEGRAL WITH SWITCH.                           SURGE ARRESTORS
                                                                                                                                                                                                                                                           OS
                                                                                                                                                         W                      WHITE NOISE PLENUM SPEAKER; MT ABOVE                                                  CEILING MOUNTED DUAL TECHNOLOGY                                   SEPARABLE CONNECTION




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FILE NAME:
                                                                                                                                                                                DROP CEILING                                                                          OCCUPANCY SENSOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SUBMITTED BY:
                                                                                                                                                                                                                                                           DS                                                                           DRY TYPE TRANSFORMER, K-4 RATED, KVA AS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CHECKED BY:
                                                                                                                                                         S                      BLUE LIGHT LOCAL CONTROL SWITCH; MT 48"                                               CEILING MOUNTED DAYLIGHT SENSOR                            45     INDICATED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DRAWN BY:
                                                                                                                                                             B                                                                                             PE
                                                                                                                                                                                AFF, UIO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   30" X 42"
                                                                                                                                                                                                                                                                                                                                        GROUND ROD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BBA
                                                                                                                                                         S                      WHITE NOISE ROTARY VOLUME CONTROL; MT
                                                                                                                                                             W                  48" AFF, UIO                                                                                                                                            GROUND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Peachtree Corners, GA 30092
                                                                                    B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JOB NO. 1190593
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ELECTRICAL LEGEND
                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SHEET ID
9/10/2019 2:49:49 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             E-002
                                                                                                                                                             Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                             these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                  32                                                                                                       ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 33 of 342
                                                                                        1                                                                        2                                                  3                                                                4                              5                                                          6


                                                                                                                                                                                                                                                                                                                                                   GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                   1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                                     ABBREVIATIONS & LEGEND.




                                                                                    E
                                                                                                                                                                                                                                                                                                                                                         KEYNOTES:
                                                                                                                                                                                                                                                                                                                                                   1. FOR MECHANICAL EQUIPMENT, SHOWN, DEMOLISH ALL
                                                                                                                                                                                                                                                                                                                                                     CORRESPONDING CONDUCTORS AND CONDUITS BACK TO
                                                                                                                                                                                                                                                                                                                                                     POINT OF SERVICE. REFER TO MECHANICAL PLAN MH101 FOR
                                                                                                                                                                                                                                                                                                                                                     ADDITIONAL EQUIPMENT INFORMATION.

                                                                                                                                                                                                                                                                                                                                                   2. EXISTING GAS UNIT HEATER TO BE RELOCATED. REWORK
                                                                                                                                                                                                                                                                                                                                                     CIRCUITRY AS REQUIRED TO MAINTAIN EXISTING CIRCUIT.
                                                                                                                                                                                                                                                                                                                                                     REFER TO MH101 FOR NEW LOCATION.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DESCRIPTION
                                                                                                                                                                                                                I           H                    G                     F                        E       D   C   B                      A


                                                                                    D


                                                                                                                                                                 J
                                                                                                                                                                                                                                                                                                                                           6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                                                    K

                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DATE
                                                                                                                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                                              OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DESCRIPTION
                                                                                                                                                                                                                                                                                                                                           4
                                                                                    C                                       OUT OF SCOPE                                                                                                                                                            2
                                                                                                                                                                                                                                                                                            1
                                                                                             M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MARK
                                                                                                                                                                                                                                                                                                                                           3




                                                                                                                                                                                                                                                                                                                                                                                                                ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                09/10/19
                                                                                                     N




                                                                                                                                                                                                                                                                                                                                                                                                                          FILE NAME:
                                                                                                                                                                                                                                                                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                MWH
                                                                                                                                                                                                                                                                                                                                                                                                                SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                EAC



                                                                                                                                                                                                                                                                                                                                                                                                                JMS
                                                                                                                                                                                                                                                                                                                                                                                                                BBA
                                                                                                                                                                                                                                                                                                                                           2
                                                                                                                    O


                                                                                                                                                                                                                                   OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                              SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Peachtree Corners, GA 30092
                                                                                    B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                        OUT OF SCOPE


                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                        P
                                                                                                                                           OUT OF SCOPE
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                ELECTRICAL DEMOLITION PLAN
                                                                                                 ELECTRICAL DEMOLITION PLAN
                                                                                            A1   SCALE: 1/16" = 1'-0"
                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                      SHEET ID
9/10/2019 2:49:57 PM




                                                                                                                                                                                                                                                                                                                                                                  N       16          0          16        32          ED101
                                                                                                                                                                                                                                                                                                                                                                                   SCALE: 1/16" = 1'-0"
                                                                                                                        Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                        these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                       33                                                                          ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 34 of 342
                                                                                            1                                                                                   2                                                                           3                                                                     4                                                                        5                                                  6


                                                                                                                                                                                                                                                                                                                                                                                                                                  GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                  1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                                                    ABBREVIATIONS & LEGEND.

                                                                                                                                                                                                                                                                                                                                                                                                                                  2. REFER TO E-601 FOR LIGHTING FIXTURE SCHEDULE.


                                                                                                                                                                                                                                                                                                                                                                                                                              1




                                                                                    E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESCRIPTION
                                                                                    D
                                                                                                                                                                                                                                  I                     H              G                     F                          E                D                    C                   B                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MARK
                                                                                                                                               J
                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                               6

                                                                                                                     K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DATE
                                                                                                    L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                              DRY BED
                                                                                                                                                                                                                                                150                                                                                                                                                            5
                                                                                                                                                                                                                                                                           PCR #2   OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DESCRIPTION
                                                                                                                                                                                                                                                                                                               PCR #1
                                                                                                                                                                                                                                                                            136
                                                                                                                                                                                                                                                                                                                135




                                                                                                                                                                                                                                                                                                                                                                   CHAMBER ROOM
                                                                                                                                                                                                                                                                                                                                                                        137

                                                                                    C


                                                                                                                                                                                                                                                                                                                                                                                                               4
                                                                                                                OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                        M                            AER #1
                                                                                                                         105

                                                                                                                                                                                                                               STAGING ROOM
                                                                                                                                                                                                                                      147




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                               3

                                                                                                N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                              CHAMBER ROOM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DRAWN BY:
                                                                                                                                                                                                                                                                                                                                                                                      CHAMBER ROOM
                                                                                                                                                                                                                                                                                                                                                                  140




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                          141




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BBA
                                                                                                                                                                     SHIPPING                                                                                                                        RECEIVING
                                                                                                                                                                         106                                                                                                                             102                             CHAMBER ROOM
                                                                                                                                                                                                                                                                                                                                             138
                                                                                                                                                                                                                                                                                                                                                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SMYRNA UPGRADES
                                                                                                        O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Peachtree Corners, GA 30092
                                                                                    B
                                                                                                                                                                                                                                                                                                                                                   CHAMBER ROOM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                        139




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              JOB NO. 1190593
                                                                                                                                                                                                                                                            OUT OF SCOPE



                                                                                                                                                                                                                                                                                                                                                                                        OUT OF SCOPE
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                            P
                                                                                                                               OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              LIGHTING PLAN
                                                                                                                                   LIGHTING PLAN
                                                                                    A                                     A1       SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SHEET ID
9/10/2019 2:49:49 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                 N       16          0          16       32             E-101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SCALE: 1/16" = 1'-0"
                                                                                                                                       Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                       these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                    34                                                                                                             ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                  Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 35 of 342
                                                                                        1                                                                       2                                                                                          3                                                                            4                                                                                  5                                                         6


                                                                                                                                                                                                                                                                                                                                                                                                                                                        GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                        1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ABBREVIATIONS & LEGEND.




                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                               KEYNOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          1.   PROVIDE 120V POWER FOR MOTORIZED DAMPERS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               CIRCUIT TO PANEL A-13.

                                                                                                                                                                                                                                                                                                                                                                                                                                                          2.   PROVIDE 208V, 16A, 3-PHASE, NEMA 4X CONTROL BOX
                                                                                                                                                                                                                                                                                                                                                                                                                                                               FOR HIGH SPEED OVERHEAD DOOR. BASIS OF DESIGN
                                                                                                                                                                                                                                                                                                                                                                                                                                                               HORMANN AS500FUE-1 SMART START NXT.

                                                                                                                                                                                                                                                                                                                                                                                                                                                          3.   PROVIDE 120V CONNECTION FOR MECHANICAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                               EQUIPMENT CONTROL PANEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                    1     4.   VFD FOR BF-1A

                                                                                                                                                                                                                                                                                                                                                                                                                                                          5.   VFD FOR BF-2

                                                                                                                                                                                                                                                                                                                                                                                                                                                          6.   VFD FOR BF-1B

                                                                                                                                                                                                                                                                                                                                                                                                                                                          7.   PROVIDE 120V CONNECTION FOR STEAM COIL CONTROL
                                                                                                                                                                                                                                                                                                                                                                                                                                                               PANEL.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DESCRIPTION
                                                                                                                                                                                                                             I                             H               G                     F                         E                         D                            C                     B                      A

                                                                                    D
                                                                                                                                                                                                                                                                                          EXISTING                     BOILER ROOM
                                                                                                                                                                                                                                                                                          MAINT SHOP                           134             EXISTING BOILER PANEL
                                                                                                                                         J                                                                                                                                                PANEL
                                                                                                                                                                                                                                                                                                                                                                                                                                   6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                 K


                                                                                                L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DATE
                                                                                                                                                                                                                                             DRY BED
                                                                                                                                                                                               1                                               150

                                                                                                                                                                                                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                                         PCR #2         OUT OF SCOPE                PCR #1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                1      M                   136                                       135




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DESCRIPTION
                                                                                                                                                                                                                          EXISTING
                                                                                                                                                                                                          1               120 VOLT
                                                                                                                                                                                                                          PANEL                                                                                                                                                              CHAMBER ROOM
                                                                                                                                                                                                                                       2
                                                                                                                                                                                                               M                                                                                                                                                                                  137

                                                                                                                                                                                                                                                                                                                                                                   3                    1
                                                                                                                                                                                                                                                                                                                                                                   7

                                                                                                                                                                                                               3#10 & 1#10G - 3/4"C                                                                                                                                5                                                               4
                                                                                    C                       OUT OF SCOPE                                                                                                                                                                                      LVA1-15
                                                                                                                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                           PANEL A-21,23,25                                                                                                  SERVICE DISC #3-7
                                                                                                                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                                                                                 LVA1-4              TO BF-2
                                                                                        M                                                                                                                                                                                                                                                                M
                                                                                                                                                                                                                                                                                                                                  TO BF-1B
                                                                                                                                                                                                                                                                            EXISTING PANEL LVA1                                   TO BF-1A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MARK
                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                            STAGING ROOM                                                                                         BF-1 ECB-1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                 147
                                                                                                                                                                                                                                                                                                                                                               6

                                                                                                                                                                                                                                                                                                                                                               4



                                                                                                                                                                                                                                                                                                                                                                                                                                   3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      09/10/19
                                                                                            N


                                                                                                                                                                                                                                  EXISTING AIRCONTROL PANEL                                                                                                                           CHAMBER ROOM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                            140
                                                                                                                                                                                                                                                                                                                                                                                                            CHAMBER ROOM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESIGNED BY:
                                                                                                                                                                                                                                           EXISTING PANEL EC-2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                141




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DRAWN BY:
                                                                                                                                                                    SHIPPING                                                                                                                               RECEIVING                                 CHAMBER ROOM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      30" X 42"
                                                                                                                                                                      106                                                                                                                                     102                                            138




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BBA
                                                                                                                                                                                                                                                                                                                                                                                                                                   2
                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                       CHAMBER ROOM
                                                                                                                                                                                                                                                                                                                                                                            139
                                                                                                                                                                                                                                                               OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Peachtree Corners, GA 30092
                                                                                    B                                                                                                                                                                                                                                          EXISTING
                                                                                                                                                                                                                                                                                                                               CHAMBER 11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                               MCC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                                                                                                            OUT OF SCOPE
                                                                                                                                                                                                                                                                                                                                                                         A1

                                                                                                                                                             EXISTING CEC PANEL A                                                                                                         EXISTING PANEL A                                                              E-401

                                                                                                                                                             EXISTING CEC PANEL B                                                                                                                                                                                                                                                  1
                                                                                                        P
                                                                                                                                                             EXISTING T-PANEL A
                                                                                                                     OUT OF SCOPE                                                                                                                                                          EXISTING PANEL B                EXISTING PANEL C
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                         EXISTING BATTERY
                                                                                                                                                                         CHARGER PANEL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      POWER PLAN
                                                                                                                                             POWER PLAN
                                                                                                                                A1           SCALE: 1/16" = 1'-0"

                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SHEET ID
9/10/2019 2:49:49 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N       16          0          16        32             E-111
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SCALE: 1/16" = 1'-0"
                                                                                                                       Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                       these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                 35                                                                                                                                    ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 36 of 342
                                                                                        1                                                                         2                                                                     3                                                                       4                                                             5                                                         6


                                                                                                                                                                                                                                                                                                                                                                                                             GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                             1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                               ABBREVIATIONS & LEGEND.

                                                                                                                                                                                                                                                                                                                                                                                                             2. REFER TO E-602 FOR MECHANICAL EQUIPMENT CONNECTION
                                                                                                                                                                                                                                                                                                                                                                                                               SCHEDULE.

                                                                                                                                                                                                                                                                                                                                                                                                             KEYNOTES:
                                                                                                                                                                                                                                                                                                                                                                                                             1. BOND TO EXISTING LIGHTNING PROTECTION SYSTEM.

                                                                                    E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESCRIPTION
                                                                                                                                                                                                                 I                           H                   G                     F                    E          D                   C                    B                     A
                                                                                    D




                                                                                                                                                 J
                                                                                                                                                                                                                                                                                                                                                                                          6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MARK
                                                                                                                     K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               09/04/19
                                                                                                    L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                          5


                                                                                                                                                                                                                                              PANEL 5-31,33,35




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DESCRIPTION
                                                                                                                                                                                                                                            IF-2

                                                                                                                                                                                                                                                                                                                                                      1


                                                                                    C
                                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                                                  BF-2
                                                                                            M                                                                                                                                                                                                                                                             SERVICE DISC #3-7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                  1

                                                                                                                                                                                                                                                                                                                                                           1          1

                                                                                                                                                                                                                                                                                                                                                 WP

                                                                                                                                                                                                                     PANEL 5-32,34,36                                                                                      PANEL 5-37
                                                                                                                                                                                                                                                                                                                                         BF-1A                      BF-1B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                          3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        09/10/19
                                                                                                N                                                                                                                    IF-1                                                                                                                                       BF-1 ECB
                                                                                                                                                                                                                                                                                                                                   BF-1 ECB
                                                                                                                                                                                                                                                                                                                                  (PARTIAL)                     (PARTIAL)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        BBA
                                                                                                                                                                                                                                                                                                                                                                                          2
                                                                                                        O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Peachtree Corners, GA 30092
                                                                                    B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                            P
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MECHANICAL POWER ROOF PLAN
                                                                                    A                                    MECHANICAL POWER ROOF PLAN
                                                                                                                A1       SCALE: 1/16" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SHEET ID
9/10/2019 2:49:54 PM




                                                                                                                                                                                                                                                                                                                                                                                                                           N       16          0          16       32             E-121
                                                                                                                                                                                                                                                                                                                                                                                                                                            SCALE: 1/16" = 1'-0"
                                                                                                                         Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                         these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                  36                                                                                                          ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                 Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 37 of 342
                                                                                        1                                                                                         2                                                                      3                                                                    4                                                                                                                  5                                                                    6


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ABBREVIATIONS & LEGEND.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2. ALL ELECTRICAL WORK IN HAZARDOUS AREAS SHALL BE IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ACCORDANCE WITH NATIONAL ELECTRICAL CODE ARTICLE 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          & 501 FOR CLASSIFICATION INDICATED.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LEGEND:
                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CLASS I, DIVISION I, GROUP B.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TEMPERATURE CLASS - ''T2''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MAXIMUM.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CLASS I, DIVISION II, GROUP B.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TEMPERATURE CLASS - ''T2''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MAXIMUM.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           NON-CLASSIFIED AREAS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DESCRIPTION
                                                                                                                                                                                                                                             I               H                 G                     F                    E                        D                             C                                 B                                              A
                                                                                                                                                                                                                                                  CHEMICAL
                                                                                                                                                                                                                                                  STORAGE
                                                                                                                                                                                                                                                  AREA


                                                                                                                                                                                                                                                                                                                                     BOILER ROOM                                                  GAS STORAGE ROOM

                                                                                    D                                                                             J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6
                                                                                                                                                                                                       1
                                                                                                                                     K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MARK
                                                                                                                   L

                                                                                                                                                                                                                                                 ACID
                                                                                                                                                                                                                                 SCRUBBERS       CHEMICAL
                                                                                                                                                                                                                                                 DRUM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                 CAUSTIC
                                                                                                                                                                                                                                                 CHEMICAL
                                                                                                                                                                                                                                                                                            OUT OF SCOPE
                                                                                                                                                                                                                                                 DRUM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                     CHAMBER #6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4
                                                                                                                                OUT OF SCOPE

                                                                                             M
                                                                                    C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                    CHAMBER #2



                                                                                                                                                                                                                                                                                                                                                                                                                                                     CHAMBER #1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3




                                                                                                                                                                                                                                                                                                                                                                                                      CHAMBER #4



                                                                                                                                                                                                                                                                                                                                                                                                                       CHAMBER #3
                                                                                                         N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ISSUE DATE:
                                                                                                                                                                                                                                                                                          UNPROCESSED STORAGE/RECEIVING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      09/10/19
                                                                                                                                                                                                                                                                                                                                                                                     CHAMBER #5
                                                                                                                                                                                                                                                                                                                                                       CHAMBER #8
                                                                                                                                                                                           PROCESSED STORAGE/SHIPPING




                                                                                                                                                                                                                                                                                                                                                                    CHAMBER #7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      30" X 42"
                                                                                                                        O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BBA
                                                                                                                                                                                                                                                                 OUT OF SCOPE
                                                                                                                                                                                                                                                 SCRUBBERS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                                                                                                                                             OUT OF SCOPE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Peachtree Corners, GA 30092
                                                                                    B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      JOB NO. 1190593
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                            P
                                                                                                                                            OUT OF SCOPE
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      HAZARDOUS CLASSIFICATION PLAN
                                                                                                 HAZARDOUS CLASSIFICATION PLAN
                                                                                        A1       SCALE: 1/16" = 1'-0"




                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            SHEET ID
9/10/2019 2:49:54 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N         16          0             16    32             E-131
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SCALE: 1/16" = 1'-0"
                                                                                                                                         Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                         these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                37                                                                                                                                                                        ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 38 of 342
                                                                                        1                                             2                                                                     3                                                                     4              5                                            6


                                                                                                                                                                                                                                                                                                                   GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                   1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                     ABBREVIATIONS & LEGEND.




                                                                                    E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                    D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                   09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                    DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                   REVISED PERMIT APPLICATION 01
                                                                                                 C                                                                                               B                                                                            A




                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                                                                                                                                                                                                                             2
                                                                                    C
                                                                                                                                                                                     AIRDRY   LIGHT/AC
                                                                                                                                                                                                      SYS A MCC




                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                     EXISTING PANEL 1
                                                                                                                                                                                                                  EXISTING CIRCULATION BLOWER




                                                                                                                                                                                                                                                                                                                                                                             ISSUE DATE:
                                                                                                                                                                                     EXISTING PANEL 2




                                                                                                                                                                                                                                                                                                                                                                             09/10/19
                                                                                                                                                                                     EXISTING PANEL 3

                                                                                                                                                                                     EXISTING PANEL 4




                                                                                                                                                                                                                                                                                                                                                                                       FILE NAME:
                                                                                                                                                            1




                                                                                                                                                                                                                                                                                                                                                                             SUBMITTED BY:
                                                                                                                                                                                     EXISTING PANEL 5




                                                                                                                                                                                                                                                                                                                                                                             DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                             CHECKED BY:
                                                                                                     EXISTING                         BF-1 ECB                  EXISTING




                                                                                                                                                                                                                                                                                                                                                                             DRAWN BY:
                                                                                                     MCC                                                                             EXISTING PANEL 6




                                                                                                                                                                                                                                                                                                                                                                             30" X 42"
                                                                                                                                                                MCC1B




                                                                                                                                                                                                                                                                                                                                                                             MWH
                                                                                                                                                                                                                                                                                                                                                                             SIZE:
                                                                                                                                                                                                                                                                                                                                                                             EAC



                                                                                                                                                                                                                                                                                                                                                                             JMS
                                                                                                                                                                                                                                                                                                                                                                             BBA
                                                                                                                                                                                     EXISTING PANEL 7
                                                                                                                                                                                                                  EXISTING CHAMBER XFMR DISC. SWITCH


                                                                                                                                                                                                                  EXISTING POWER FEED TO XFMR




                                                                                                                                                                                                                                                                                                                                                                                           SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                         3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                         Peachtree Corners, GA 30092
                                                                                    B




                                                                                                                                                                                                                                                                                                                                                                                                                                         Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                         Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                         JOB NO. 1190593
                                                                                                                                                                                                                  EXISTING PANEL FEED


                                                                                                                                                                                                                  EXISTING HOUSE MAIN
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                         1




                                                                                                                                                         EXISTING
                                                                                                                                                    SERVICE DISC #3
                                                                                                                                                                                                                                   EXISTING SERVICE DISC. #1




                                                                                                                                                                                                                                                                                                                                                                                                             ENLARGED ELECTRICAL ROOMS
                                                                                                                                                                                                                                                                                             1



                                                                                                                                                                                     EXISTING
                                                                                                                                                                                     SERVICE DISC #2




                                                                                    A


                                                                                                     ENLARGED ELECTRICAL PLAN
                                                                                            A1       SCALE: 1/4" = 1'-0"




                                                                                                                                                                                                                                                                                                                                                                                                   SHEET ID
9/10/2019 2:49:55 PM




                                                                                                                                                                                                                                                                                                                                 N        4          0          4        8             E-401
                                                                                                                                                                                                                                                                                                                                                  SCALE: 1/4" = 1'-0"
                                                                                             Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                             these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                    38                                               ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                                    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 39 of 342
                                                                                                 1                                                                                                             2                                                                                          3                                                                      4                                                               5                                                              6


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ABBREVIATIONS & LEGEND.




                                                                                        CLEAR LABEL TAPE WITH                                                                                         PROVIDE DURABLE
                                                                                        TYPED, BLACK LETTERING                                                                                        WIRE MARKERS OR
                                                                                        DESIGNATING PANEL AND                                                                                         TAGS INSIDE THE
                                                                                    E   CIRCUIT NUMBER.                                                                                               OUTLET BOX.

                                                                                                                                                               PNL-CKT



                                                                                                                                                                                                      MATCH EXISITNG
                                                                                                                                                                                                      FACEPLATE COLOR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESCRIPTION
                                                                                               LIGHT SWITCH DETAIL (TYP.)
                                                                                        D1     SCALE: N.T.S.




                                                                                    D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DATE
                                                                                                                                                                                                                                                                                                                CEILING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DESCRIPTION
                                                                                                                                                        FIRE

                                                                                                                                                               FIRE




                                                                                                      6"   6"
                                                                                                                                                         FIRE
                                                                                                      MAX. MAX.                                         ALARM

                                                                                                     TV
                                                                                                                                            ~                                                                                                                                                                                                                               NON-HAZARDOUS
                                                                                    C                                                               6" MIN.           6"                        18" MAX.                                                                                                                                                                    LOCATION
                                                                                                               TV   TV                                                                6" MIN.           12" MAX.
                                                                                                                                                    MARKER




                                                                                                                                                                                                                                                                                                                                                                                                                                   EXPLOSION PROOF SEAL-OFF
                                                                                                                                                    BOARD




                                                                                                                                                                                                                                                                    5'-0" MAX.                                                                                                                                                     FITTING (TYP.)
                                                                                                                                                                                                                    6"
                                                                                                                                                                                                                                                              (EITHER SIDE OF DOOR)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MARK
                                                                                                                                                                                                                    MAX.
                                                                                                                                            ~                                                                                                                                                                                                                                           WITHIN 10'                                     16' MAX            EXPLOSION PROOF ELEC. ITEM
                                                                                                                                                                $                T                              $                                                                                     P                                                                                                                                                   (OUTLET BOX, DISCONNECT, ETC.)
                                                                                                                                   BOTTOM OF LENS
                                                                                                                     96" AFF MAX
                                                                                                                     TOP OF LENS




                                                                                                                                                        PROJECTOR T-STAT                       VOICE  LIGHT                                                                                       FIRE ALARM
                                                                                                                                     80" AFF MIN




                                                                                                                                                        MOMENTARY                             OUTLET SWITCH                                                                                      PULL STATION
                                                                                                                                                         TOGGLE                                       OR OS
                                                                                                                                                                                                                                                                        48" MEASURED TO HANDLE




                                                                                                                                                          SWITCH                                     SWITCH                                                                                                                                               PARTITION PENETRATION
                                                                                                                                                                                           6" MIN.                                                                                                                                                        SEAL WALL TO CONDUIT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ISSUE DATE:
                                                                                         60"




                                                                                                                                                                                                                                                                                                                                                                                                                    CLASS 1/DIV.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               09/10/19
                                                                                                                                                                                                                                                                                                                                                                                                                    1 & 2 AREA
                                                                                                                                                                                                                                                                                42" MIN.
                                                                                                                                                48"




                                                                                                           12"                                                                                12"
                                                                                                                                                                                                                                                                                                                                                                  NOTES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FILE NAME:
                                                                                                           MAX.                                                                               MAX.
                                                                                                                                                                                                                                                                                                                                                                   1. USE THREADED GRC THROUGHOUT CLASSIFIED AREA AND USE THREAD SEALANT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DRAWN BY:
                                                                                                                                                                                                                                                                                                                                                                   2. COMPLY WITH NEC 501.
                                                                                                     POWER      AV                                                                    DATA        POWER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               30" X 42"
                                                                                               18"




                                                                                                                                                                           18"




                                                                                                     RECEPTACLE                                                                      OUTLET     RECEPTACLE                                                                                                                                                         3. LISTED EXPLOSION PROOF SEAL-OFF FITTING SHALL BE LOCATED WITHIN 10' OF CLASSIFIED AREA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               BBA
                                                                                                                                                                                                                                                                                                                                                                      PARTITION OR ENCLOSURE. THE SEAL-OFF FITTING MAY BE INSIDE OR OUTSIDE THE HAZARDOUS
                                                                                                                                                                                                                                                                                                                                                                      LOCATION. USE CONTINUOUS IMC OR RGS WITHOUT COUPLINGS UP TO THE SEAL-OFF FITTING.
                                                                                                                                                                                                                                                                                                                FLOOR


                                                                                               MOUNTING HEIGHT DETAIL                                                                                                                                                                                                                                       CLASS 1, DIVISION 1 & 2 DETAIL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SMYRNA UPGRADES
                                                                                        B1                                                                                                                                                                                                                                                         B4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Peachtree Corners, GA 30092
                                                                                    B
                                                                                               SCALE: N.T.S.                                                                                                                                                                                                                                                SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    JOB NO. 1190593
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ELECTRICAL DETAILS
                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SHEET ID
9/10/2019 2:49:55 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E-501
                                                                                                                                                                      Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                                      these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                                   39                                                                                                          ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                                                                                                         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 40 of 342
                                                                                                                  1                                                                                               2                                                                                         3                                                                         4                                                                                  5                                                                                 6


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ABBREVIATIONS & LEGEND.




                                                                                                                                                                                                                                                                                                                          TO UTILITY



                                                                                    E                                                                                                                                                                                                                                                                                                                                                                                                                                                KEYNOTES:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1     1. PROVIDE TAP DIRECTLY ONTO MCC BUS WITH 4-500 KCMIL & 1#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2G - 3 1/2"C FOR SERVICE TO BF-1 ENCLOSED CIRCUIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   BREAKER. TAP CONDUCTORS SHALL NOT EXCEED 25 FEET TO
                                                                                                                                                                                                                                                                UTILITY POLE MOUNT TRANSFORMER                                                                                                                                                                                                                                     ENCLOSED CIRCUIT BREAKER.
                                                                                                                                                                                                                                                                                                                                            UTILITY POLE MOUNT TRANSFORMER                                                  UTILITY POLE MOUNT TRANSFORMER
                                                                                                                                                                                                                                                                SECONDARY: 208/120V                                                         SECONDARY: 240/120V                                                             SECONDARY: 480/277V
                                                                                                                                                                                                                                                                3PH, 4W                                                                                                                                                                                                                                                         2. INTERLOCK VFDS SO THAT ONLY ONE BLOWER FAN CAN
                                                                                                                                                                                                                                                                                                                                            3PH, 4W                                                                         3PH, 4W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   OPERATE AT A TIME.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DATE
                                                                                                                                                                                                                                                                  M   UTILITY METER                                                           M   UTILITY METER                                                                   M       UTILITY METER

                                                                                                                                                              MAIN SERVICE #3, 600A, 208/120V, 3PH, 4W




                                                                                                                                                                                                                                                                                                                                                                                                                 1200A/3P
                                                                                                                                                                                                                                                                                                                                                                                                                            SERVICE DISCONNECT #1
                                                                                                                                                                                                                                                                                                                                                                                                         N                  1200 A ENCLOSED CB
                                                                                                                                                                                                                                                                                                                                                                                                                            480/277V
                                                                                                                                                                                                                                                                                                                                                                                                         G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                            3PH, 4W




                                                                                                                                                                                                                                400A/3P
                                                                                    D

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1



                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4-500 & 1#2G KCMIL - 3 1/2"C.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          09/04/19
                                                                                                                                                                                                                                                                                                                                                                               MCC, 1200A, 480/277V, 3PH, 4W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DATE
                                                                                                                                                             PANEL A CEC, 600A, 208/120V, 3PH, 4W

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         BF-1 ECB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               400A/3P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         400 A ENCLOSED CB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         480/277V
                                                                                                                                                                                                                  100A/3P




                                                                                                                                                                                                                                            100A/3P




                                                                                                                                                                                                                                                                       400A/3P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3PH, 4W
                                                                                                                                                                                                                                                                                                                                                                                                                            1                                                                            NEMA 1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         50,000 SCCR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DESCRIPTION
                                                                                                                                                                                                                                                                            XX/NF/3/1
                                                                                                                                                                                                                                                                                                                                                                                                                                            3#1 & 1#4G - 1 1/2"C.                                                       3#1 & 1#4G - 1 1/2"C.
                                                                                                                                                                                                      BATTERY                                                                XFMR                                                                                                                                                                                                         2
                                                                                                                                                                                                                                 SYS.
                                                                                                                                                                                                      CHARGER                                                                45 KVA
                                                                                                                                                                                                                                  A                                                                                                                                                                                                                                          VFD                         VFD
                                                                                                                                                                                                                                                                             480:
                                                                                                                                                                                                                                                                             208/120V

                                                                                    C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   200/150/3/3R                  200/150/3/3R
                                                                                                                                                                                                                                                                  BLUE                                                                                                                                                                                                   BF-1A                           BF-1B
                                                                                                                                                                                                                                                                 MACHINE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             09/10/19




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             30" X 42"
                                                                                                                                                                                                                                                                                                                                            SERVICE DISCONNECT #2                                                                         HOUSE MAIN
                                                                                                                                                                                                                                                                                                                                  600A/3P




                                                                                                                                                                                                                                                                                                                                                                                                                                600A/3P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             BBA
                                                                                                                                                                                                                                                                                                                           N                600A                                                                 N                        600A ENCLOSED CB
                                                                                                                                                                                                                                                                                                                                            240/120V                                                                                      240/120V
                                                                                                                                                                                                                                                                                                                           G                                                                                     G
                                                                                         MAIN DISCONNECT #3                                                                                                                                                                                                                                 3PH, 4W                                                                                       3PH, 4W
                                                                                         1200A, 240/120V, 3PH, 4W
                                                                                                                                          1000A/3P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Peachtree Corners, GA 30092
                                                                                    B
                                                                                                                                                                                                                                                                                 SYSTEM A TROUGH                                                                                   SYSTEM B TROUGH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                JOB NO. 1190593
                                                                                                        200A/3P




                                                                                                                           200A/3P




                                                                                                                                                 400A/3P




                                                                                                                                                               150A/3P




                                                                                                                                                                                           175A/3P




                                                                                                                                                                                                                    125A/3P




                                                                                                                                                                                                                                                      125A/3P
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                        CONTROL                 LIGHTING          SYS.             RETORT                                    PANEL             PANEL                         PANEL                  PANEL                     PANEL                   PANEL                PANEL           PANEL             PANEL
                                                                                                                                                                                                                                                                                                   SYSTEM
                                                                                                                      OFFICE                               PANEL                  CAL LAB                 120/240                                                                        PANEL                  CONTROL            A                 #6                                        B                 A                             7                      6                         5                       4                    3               2                 8
                                                                                                PUMP 6                                  400 A                                                                                             BF-2                                                        A
                                                                                                                      PANEL                                 LVA1                   PANEL                  PANEL                                                                                                                                     MCC
                                                                                                                                     DISCONNECT                                                                                                                                                     DISC.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ONE-LINE DIAGRAM
                                                                                                                                                                                                                                                                                         LOAD                     SYS.                                                                                         PANEL
                                                                                                                                                                                                                                                                                         25 KW                     A                                                                                             C
                                                                                                                                                                                                                                                                                                                  LTG
                                                                                                                                                                                                                                                                                                                 PANEL




                                                                                              EXISTING ELECTRICAL ONE LINE DIAGRAM
                                                                                    A   A1    SCALE: N.T.S.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SHEET ID
9/10/2019 2:49:55 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E-601
                                                                                                                                                                         Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                                                                                         these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                                                                                         40                                                                                                                                    ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 41 of 342
                                                                                        1                                                     2                                                                              3                                                                       4              5                                            6


                                                                                                                                                                                                                                                                                                                                      GENERAL NOTES:
                                                                                                                                                                                                                                                                                                                                      1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                                                                                                                                                                                        ABBREVIATIONS & LEGEND.




                                                                                    E       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DATE
                                                                                                                                                                                             MECHANICAL EQUIPMENT SCHEDULE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DESCRIPTION
                                                                                                 UNIT      VOLTAGE PHASE    KVA                          MCA             HP         DISCONNECT       FEEDER SIZE           STARTER                 PANEL              CIRCUIT           LOCATION            NOTES
                                                                                                 BF-1A      480 V    3   79.80 kVA                                    75.00 hp      200/150/3/3R  3#1 & 1#4G - 1 1/2"C   VFD BY OWNER             BF-1 ECB                1               ROOF                3
                                                                                                 BF-1B      480 V    3   79.80 kVA                                    75.00 hp      200/150/3/3R  3#1 & 1#4G - 1 1/2"C   VFD BY OWNER             BF-1 ECB                1               ROOF                3
                                                                                                  BF-2      240 V    3   28.26 kVA                                    25.00 hp      100/100/3/3R  3#2 & 1#6G - 1 1/4"C   VFD BY OWNER          SERVICE DISC #3            7               ROOF
                                                                                    D             IF-1      240 V    3   1.74 kVA                        4.38 A        1.00 hp       30/NF/3/3R  3#12 & 1#12 G - 3/4"C   VFD BY OWNER             PANEL 5             32,34,36            ROOF
                                                                                                  IF-2      240 V    3   1.74 kVA                        4.38 A        1.00 hp       30/NF/3/3R  3#12 & 1#12 G - 3/4"C   VFD BY OWNER             PANEL 5             31,33,35            ROOF

                                                                                                NOTES:
                                                                                                1. ALL CONDUCTORS FOR MECHANICAL AND PLUMBING EQUIPMENT SHALL BE COPPER. THE USE OF ALUMINUM CONDUCTORS TO FEED THIS EQUIPMENT IS NOT PERMITTED.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                                2. VFD PROVIDED WITH EQUIPMENT.

                                                                                                3. REDUNDANT FAN (ONLY ONE RUNS AT ANYTIME).




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESCRIPTION
                                                                                    C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                09/10/19




                                                                                                                                                                                                                                                                                                                                                                                                          FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                                SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                MWH
                                                                                                                                                                                                                                                                                                                                                                                                SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                EAC



                                                                                                                                                                                                                                                                                                                                                                                                JMS
                                                                                                                                                                                                                                                                                                                                                                                                BBA
                                                                                                                                                                                                                                                                                                                                                                                                              SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Peachtree Corners, GA 30092
                                                                                    B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         JOB NO. 1190593
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                MECHANICAL AND LIGHT FIXTURE SCHEDULES
                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                      SHEET ID
9/10/2019 2:49:56 PM




                                                                                                                                                                                                                                                                                                                                                                                                          E-602
                                                                                                     Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                                     these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                       41                                               ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                                          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 42 of 342
                                                                                        1                                            2                                                                                         3                                                                              4                                                                                                                          5                                                                  6


                                                                                                                                                                                                                                                                                        1                                                                                                                                                                                        GENERAL NOTES:
                                                                                                                                                            EXISTING DISTRIBUTION PANEL: SERVICE DISC #3                                                                                          EXISTING PANELBOARD SCHEDULE LVA1                                                                                                                                              1. REFER TO E-001 & E-002 FOR ELECTRICAL GENERAL NOTES,
                                                                                                                                                                      LOCATION: OUTSIDE CONTROL RM    MAINS RATING:   1000 A                                                                                        LOCATION:   RECEIVING 102               MAINS RATING:             225A MLO                             MINIMUM BREAKER SCCR: 10,000 A                          ABBREVIATIONS & LEGEND.
                                                                                                                                                                     MOUNTING: SURFACE                    VOLTAGE:    120/240 Wye                                                                                SUPPLY FROM:   SERVICE DISC #3                 VOLTAGE:              120/240 Wye
                                                                                                                                                                    ENCLOSURE: NEMA 1                      PHASES:    3                                                                                             MOUNTING:   SURFACE                          PHASES:              3
                                                                                                                                                                                                             WIRES:   4                                                                                           ENCLOSURE:    NEMA 1                             WIRES:             4
                                                                                                                                                                                                      SCCR RATING:    10,000
                                                                                                                                                                                                                                                                                                                                                                   CONNECTED LOAD KVA
                                                                                                                                                                                                                                                                                                 CKT         CIRCUIT DESCRIPTION          TRIP POLE               A                   B                   C               POLE TRIP         CIRCUIT DESCRIPTION      CKT
                                                                                                                                                                                                                                                                                                   1     PRE-CON RM 5 ROLL UP DOOR        30 A   3         0.00       0.00                                                  1  20 A    PRECON #1 LIGHTING              2
                                                                                                                                                    CKT                                CIRCUIT DESCRIPTION                             # OF POLES    TRIP RATING               Load                3     --                                --    --                            0.00       0.50                              1  20 A    STEAM COIL CONTROL PANEL        4     1
                                                                                                                                                      1       PUMP #6                                                                       3           200 A                 0.0 kVA              5     --                                --    --                                                0.00       0.00          1   20 A   PRECON #1 LIGHTING              6
                                                                                    E                                                                 2
                                                                                                                                                      3
                                                                                                                                                              OFFICE PANEL
                                                                                                                                                              400 A DISCONNECT
                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                        200 A
                                                                                                                                                                                                                                                        400 A
                                                                                                                                                                                                                                                                              0.0 kVA
                                                                                                                                                                                                                                                                              0.0 kVA
                                                                                                                                                                                                                                                                                                   7     RECEPTACLE BY PANEL              20 A   1         0.00       0.00                                                  1  20 A    PRECON #1 FANS                  8              KEYNOTES:
                                                                                                                                                                                                                                                                                                   9     SPACE                             --    --                            0.00       0.00                             --    --    SPACE                          10
                                                                                                                                                      4       LVA1                                                                          3           150 A                 1.0 kVA             11     PRECON #2 LIGHTING               20 A   1                                                 0.00       0.00          1   20 A   PRECON #1 FANS                 12
                                                                                                                                                      5       EXISTING LOAD                                                                 3           175 A                 0.0 kVA             13     PRECON #2 LIGHTING               20 A   1         0.00       0.00                                                  1   20 A   PRECON #1 HEATER               14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1. PROVIDE AND INSTALL COMPATIBLE CIRCUIT BREAKER IN
                                                                                                                                                      6       120/208V PANEL                                                                3           125 A                 0.0 kVA       1     15     CONTROL PANEL                    20 A   1                             0.50       0.00                             --    --    SPACE                          16            ELECTRICAL PANEL, SIZE AS INDICATED. PROVIDE NEW
                                                                                                                                              1       7       BF-2                                                                          3           125 A                28.3 kVA             17     PRECON #2 FAN                    20 A   1                                                 0.00       0.00          1   20 A   PRECON #1 EXIT LIGHT           18            UPDATED TYPED PANEL SCHEDULES.
                                                                                                                                                      8       SPACE                                                                         --            --                  0.0 kVA             19     SPACE                             --    --        0.00       0.00                                                  1   20 A   PRECON #1 HEATER               20
                                                                                                                                                      9       SPACE                                                                         --            --                  0.0 kVA             21     SPACE                             --    --                            0.00       0.00                              2   30 A   SPARE                          22
                                                                                                                                                     10       SPACE                                                                         --            --                  0.0 kVA             23     PRECON #2 EXIT LIGHT             20 A   1                                                 0.00       0.00         --    --    --                             24
                                                                                                                                                     11       SPACE                                                                         --            --                  0.0 kVA             25     PRECON #2 HEATERS                20 A   1         0.00       0.00                                                  3  100 A   BOILER RM PANEL                26
                                                                                                                                                     12       SPACE                                                                         --            --                  0.0 kVA             27     SPACE                             --    --                            0.00       0.00                             --    --    --                             28
                                                                                                                                                   NOTES:                                                                                                                    29.3 kVA             29     SPACE                             --    --                                                0.00       0.00         --    --    --                             30
                                                                                                                                                                                                                                                                              70 A                31     SPARE                            20 A   1         0.00       0.00                                                  3  30 A    AIR CURTAIN                    32




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DATE
                                                                                                                                                  LOAD CLASSIFICATION:                CONNECTED...     DEMAND...        ESTIMATED...                 PANEL TOTALS                                 33     STAGING AREA PANEL               60 A   3                             0.00       0.00                             --    --    --                             34
                                                                                                                                                  Receptacle                            0.00 kVA         0.00%            0.00 kVA                                                                35     --                                --    --                                                0.00       0.00         --    --    --                             36
                                                                                                                                                                                                                                             TOTAL CONN. LOAD    29.26 kVA                        37     --                                --    --        0.00       0.00                                                 --    --    SPACE                          38
                                                                                                                                                                                                                                           TOTAL EST. DEMAND:    29.26 kVA                        39     SPARE                            20 A   1                             0.00       0.00                             --    --    SPACE                          40
                                                                                                                                                                                                                                         TOTAL CONN. CURRENT:    70 A                             41     PRECON #2 FAN                    20 A   1                                                 0.00 0.00               --    --    SPACE                          42
                                                                                                                                                                                                                                           TOTAL EST DEMAND...   70 A                                                                    TOTAL LOAD:          0.00                1.00                0.00                                 TOTAL CONNECTED LOAD:     2.4 A
                                                                                                                                                                                                                                                                                                NOTES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DESCRIPTION
                                                                                    D



                                                                                                                                                                                                                                                                                                  EXISTING PANELBOARD SCHEDULE PANEL A
                                                                                                                                                                                                                                                                                                                    LOCATION:   RECEIVING 102               MAINS RATING:             200A MCB                             MINIMUM BREAKER SCCR: 10,000 A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MARK
                                                                                                                                                                                                                                                                                                                 SUPPLY FROM:   HOUSE MAIN                      VOLTAGE:              120/240 Wye
                                                                                                                                                                                                                                                                                                                    MOUNTING:   SURFACE                          PHASES:              3
                                                                                                                                                                                                                                                                                                                  ENCLOSURE:    NEMA 1                             WIRES:             4

                                                                                                                                                                                                                                                                                                                                                                   CONNECTED LOAD KVA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            09/04/19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DATE
                                                                                                                                                                                                                                                                                                 CKT         CIRCUIT DESCRIPTION            TRIP   POLE                  A                        B             POLE         TRIP         CIRCUIT DESCRIPTION        CKT
                                                                                                                                                                                                                                                                                                   1     MAINT SHOP TEST STATION            30 A     3            0.00       0.00                                 3          20 A    BATT CH 2                         2
                                                                                                                                                                                                                                                                                                   3     --                                   --     --                                   0.00        0.00       --            --    --                                4
                                                                                                                                                                                                                                                                                                   5     --                                   --     --           0.00       0.00                                --            --    --                                6
                                                                                                                                                                                                                                                                                                   7     SPARE                              15 A     3                                    0.00        0.00        3          30 A    DOORS @ AERATION 13               8
                                                                                                                                                                                                                                                                                                   9     --                                   --     --           0.00       0.00                                --            --    --                               10
                                                                                                                                                                                                                                                                                                  11     --                                   --    --                                    0.00        0.00       --            --    --                               12




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            REVISED PERMIT APPLICATION 01
                                                                                                                                                                                                                                                                                            1     13     MOD'S                              20 A     1            1.92       0.00                                 3          20 A    REAR WALL EXHAUST FANS           14
                                                                                                                                                                                                                                                                                                  15     SPACE                                --    --                                    0.00        0.00       --            --    --                               16
                                                                                                                                                                                                                                                                                                  17     SPARE                              50 A     2            0.00       0.00                                --            --    --                               18
                                                                                                                                                                                                                                                                                                  19     --                                   --    --                                    0.00        0.00        3          50 A    EXISTING LOAD                    20




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DESCRIPTION
                                                                                                                                                                                                                                                                                            1     21     OVERHEAD DOOR CONTROL BOX          20 A     3            0.64       0.00                                --            --    --                               22
                                                                                                                                                                                                                                                                                                  23     --                                   --     --                                   0.64        0.00       --            --    --                               24
                                                                                                                                                                                                                                                                                                  25     --                                   --     --           0.64       0.00                                 3          40 A    5 TON RTU                        26
                                                                                                                                                                                                                                                                                                  27     SPACE                                --    --                                    0.00        0.00       --            --    --                               28
                                                                                                                                                                                                                                                                                                  29     SPACE                                --    --            0.00       0.00                                --            --    --                               30
                                                                                                                                                                                                                                                                                                  31     SPACE                                --    --                                    0.00        0.00       --            --    SPACE                            32
                                                                                                                                                                                                                                                                                                  33     SPACE                                --    --            0.00       0.00                                --            --    SPACE                            34
                                                                                                                                                                                                                                                                                                  35     SPACE                                --    --                                    0.00        0.00        2          100 A   PANEL C                          36
                                                                                    C                                                                                                                                                                                                             37     SPACE                                --    --            0.00       0.00                                --            --    --                               38
                                                                                                                                                                                                                                                                                                  39     SPACE                                --    --                                    0.00        0.00       --            --    SPACE                            40
                                                                                                                                                                                                                                                                                                  41     SPACE                                --    --            0.00    0.00                                   --            --    SPACE                            42
                                                                                                                                                                                                                                                                                                                                             TOTAL LOAD:              2.56                       0.64                                     TOTAL CONNECTED LOAD:      9.2 A
                                                                                                                                                                                                                                                                                                NOTES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MARK
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           09/10/19




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FILE NAME:
                                                                                                                                                                                                                                                                                                  EXISTING PANELBOARD SCHEDULE PANEL 5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DESIGNED BY:
                                                                                                                                                                                                                                                                                                                    LOCATION:   Room 142 CONTROL RM
                                                                                                                                                                                                                                                                                                                                OUTSIDE                     MAINS RATING:             200A MCB                             MINIMUM BREAKER SCCR: 10,000 A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           DRAWN BY:
                                                                                                                                                                                                                                                                                                                 SUPPLY FROM:   HOUSE MAIN                      VOLTAGE:              120/240 Wye
                                                                                                                                                                                                                                                                                                                    MOUNTING:   SURFACE                          PHASES:              3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           30" X 42"
                                                                                                                                                                                                                                                                                                                  ENCLOSURE:    NEMA 1                             WIRES:             4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           BBA
                                                                                                                                                                                                                                                                                                                                                                   CONNECTED LOAD KVA
                                                                                                                                                                                                                                                                                                 CKT          CIRCUIT DESCRIPTION          TRIP      POLE                A                        B             POLE          TRIP        CIRCUIT DESCRIPTION        CKT
                                                                                                                                                                                                                                                                                                   1     SPARE                              50 A       3          0.00       0.00                                3            30 A   SPARE                             2
                                                                                                                                                                                                                                                                                                   3     --                                  --       --                                  0.00        0.00       --            --    --                                4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SMYRNA UPGRADES
                                                                                                                                                                                                                                                                                                   5     --                                  --       --          0.00       0.00                                --            --    --                                6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Peachtree Corners, GA 30092
                                                                                    B                                                                                                                                                                                                              7     AIR COMPRESSOR                    100 A       3                                  0.00        0.00       3            20 A   EXAUST FAN (PROCESS AREA)         8
                                                                                                                                                                                                                                                                                                   9     --                                  --       --          0.00       0.00                                --            --    --                               10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                  11     --                                  --       --                                  0.00        0.00       --            --    --                               12




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  JOB NO. 1190593
                                                                                                                                                                                                                                                                                                  13     ROOF TOP STACK EXHAUST             20 A       3          0.00       0.00                                 3           40 A   SPARE                            14
                                                                                                                                                                                                                                                                                                  15     --                                  --       --                                  0.00        0.00       --            --    --                               16
                                                                                                                                                                                                                                                                                                  17     --                                  --       --          0.00       0.00                                --            --    --                               18
                                                                                                                                                                                                                                                                                                  19     SPARE                              60 A       3                                  0.00        0.00        3           20 A   EXISTING LOAD                    20
                                                                                                                                                                                                                                                                                                  21     --                                  --       --          0.00       0.00                                --            --    --                               22
                                                                                                                                                                                                                                                                                                  23     --                                  --       --                                  0.00        0.00       --            --    --                               24
                                                                                                                                                                                                                                                                                                  25     EXISTING LOAD                      15 A       3          0.00       0.00                                 3           70 A   P1                               26
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                  27     --                                  --       --                                  0.00        0.00       --            --    --                               28
                                                                                                                                                                                                                                                                                                  29     --                                  --       --          0.00       0.00                                --            --    --                               30
                                                                                                                                                                                                                                                                                            1     31     IF-2                              20 A        3                                  0.58        0.58        3           20 A   IF-1                             32     1
                                                                                                                                                                                                                                                                                                  33     --                                  --       --          0.58       0.58                                --            --    --                               34
                                                                                                                                                                                                                                                                                                  35     --                                  --       --                                  0.58        0.58       --            --    --                               36
                                                                                                                                                                                                                                                                                            1     37     REC - ROOF                        20 A        1          0.18       0.00                                --            --    SPACE                            38
                                                                                                                                                                                                                                                                                                  39     SPACE                                  --    --                                  0.00    0.00               --        --    SPACE                            40
                                                                                                                                                                                                                                                                                                                                            TOTAL LOAD:                 1.34                  1.16                                           TOTAL CONNECTED LOAD:   8.8 A
                                                                                                                                                                                                                                                                                                NOTES:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PANELBOARD SCHEDULES
                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SHEET ID
9/10/2019 2:49:56 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E-603
                                                                                            Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                            these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                                                   42                                                                                                                                                                        ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
                                                                                                                                                                                                                      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 43 of 342
                                                                                        1                                            2                                                                      3                                                                      4                                                        5                                                              6

                                                                                                   GENERAL                                                                          CONDUIT AND FITTINGS                                            HANGARS AND SUPPORTS                                            DISCONNECT SWITCHES                                         INTERIOR LIGHTING

                                                                                                   ALL ELECTRICAL WORK SHALL BE IN ACCORDANCE WITH 2017                             GALVANIZED RIGID STEEL CONDUIT (GRS): UL 6                      SUPPORT CONDUIT BY PIPE STRAPS, WALL BRACKETS, THREADED         NEMA KS 1. PROVIDE HEAVY DUTY-TYPE SWITCHES WHERE           UL 1598 AND UL 8750. PROVIDE LUMINAIRES AS INDICATED IN
                                                                                                   NATIONAL ELECTRICAL CODE.                                                                                                                        ROD CONDUIT HANGERS, OR CEILING TRAPEZE. FASTEN BY WOOD         INDICATED, WHERE SWITCHES ARE RATED HIGHER THAN 240         LUMINAIRE SCHEDULE ON PROJECT PLANS. PROVIDE LUMINAIRES
                                                                                                                                                                                    INTERMEDIATE METAL CONDUIT (IMC): UL 1241                       SCREWS TO WOOD; BY TOGGLE BOLTS ON HOLLOW MASONRY               VOLTS, AND FOR DOUBLE-THROW SWITCHES. UTILIZE CLASS R       COMPLETE WITH LIGHT SOURCES OF QUANTITY, TYPE, AND
                                                                                                   CONTRACTOR SHALL PAY AND OBTAIN ALL PERMITS REQUIRED BY                                                                                          UNITS; BY CONCRETE INSERTS OR EXPANSION BOLTS ON                FUSE HOLDERS AND FUSES FOR FUSED SWITCHES, UNLESS           WATTAGE INDICATED. PROVIDE ALL LUMINAIRES OF THE SAME
                                                                                                   THE LOCAL BUILDING CODE.                                                         ELECTRICAL METALLIC TUBING (EMT): UL 797                        CONCRETE OR BRICK; AND BY MACHINE SCREWS, WELDED                INDICATED OTHERWISE. PROVIDE HORSEPOWER RATED FOR           TYPE BY THE SAME MANUFACTURER. LUMINAIRES MUST BE
                                                                                                                                                                                                                                                    THREADED STUDS, OR SPRING-TENSION CLAMPS ON STEEL               SWITCHES SERVING AS THE MOTOR-DISCONNECT MEANS.             SPECIFICALLY DESIGNED FOR USE WITH THE DRIVER AND LIGHT
                                                                                                   DRAWINGS AND SPECIFICATIONS ARE COMPLEMENTARY, WHAT IS                           FLEXIBLE METAL CONDUIT: UL 1                                    WORK. THREADED C-CLAMPS MAY BE USED ON RIGID STEEL              PROVIDE SWITCHES IN NEMA ENCLOSURE AS INDICATED.            SOURCE PROVIDED.
                                                                                                   CALLED FOR BY ONE SHALL BE PROVIDED AS IF CALLED FOR IN                                                                                          CONDUIT ONLY. DO NOT WELD CONDUITS OR PIPE STRAPS TO
                                                                                                   BOTH. IN THE EVENT THERE IS A DISCREPANCY BETWEEN THE                            LIQUID-TIGHT FLEXIBLE METAL CONDUIT: UL 360                     STEEL STRUCTURES. DO NOT EXCEED ONE-FOURTH PROOF TEST                                                                       PROVIDE LED LUMINAIRES COMPLETE WITH POWER SUPPLIES
                                                                                                   DRAWINGS AND SPECIFICATIONS, THE MORE STRICT OR HIGHER                                                                                           LOAD FOR LOAD APPLIED TO FASTENERS. PROVIDE VIBRATION                                                                       (DRIVERS) AND LIGHT SOURCES. LED LUMINAIRES MUST MEET
                                                                                                   QUALITY SHALL BE PROVIDED.                                                       METAL CONDUIT AND EMT FITTINGS: UL 514B                         RESISTANT AND SHOCK-RESISTANT FASTENERS ATTACHED TO             LIGHTNING PROTECTION                                        THE MINIMUM REQUIREMENTS:
                                                                                    E                                                                                                                                                               CONCRETE CEILING. DO NOT CUT MAIN REINFORCING BARS FOR
                                                                                                   CONTRACTOR SHALL FIELD VERIFY FIELD ALL DIMENSIONS PRIOR                         STEEL OUTLET BOXES AND COVERS: UL 514A                          ANY HOLES CUT TO DEPTH OF MORE THAN 1-1/2 INCHES IN             PROVIDE A SYSTEM CONSISTING OF THE LATEST UL LISTED          LUMINAIRES MUST HAVE A MINIMUM 5 YEAR MANUFACTURER'S
                                                                                                   PURCHASING EQUIPMENT.                                                                                                                            REINFORCED CONCRETE BEAMS OR TO DEPTH OF MORE THAN 3/4          PRODUCTS OF A MANUFACTURER REGULARLY ENGAGED IN              WARRANTY.
                                                                                                                                                                                    EXTERIOR ABOVE GRADE CONDUIT SHALL BE GRS OR IMC.               INCH IN CONCRETE JOINTS. IN PARTITIONS OF LIGHT STEEL           PRODUCTION OF LIGHTNING PROTECTION SYSTEM COMPONENTS.
                                                                                                   ELECTRICAL MATERIALS AND EQUIPMENT SHALL MEET THE                                                                                                CONSTRUCTION, USE SHEET METAL SCREWS. IN SUSPENDED-             COMPLY WITH NFPA 70, NFPA 780, AND UL 96.                    LUMINAIRES MUST HAVE A MINIMUM L70 LUMEN MAINTENANCE
                                                                                                   REQUIREMENTS OF UL, WHERE UL STANDARDS ARE ESTABLISHED                           INTERIOR CONDUIT NOT EXPOSED TO PHYSICAL DAMAGE OR IN           CEILING CONSTRUCTION, RUN CONDUIT ABOVE CEILING. DO NOT                                                                      VALUE OF 50,000 HOURS AS CALCULATED BY IES TM-21, WITH
                                                                                                   FOR THOSE ITEMS.                                                                 HAZARDOUS CLASSIFICATION AREAS SHALL BE EMT. EMT                SUPPORT CONDUIT BY CEILING SUPPORT SYSTEM. CONDUIT AND          DO NOT USE A COMBINATION OF MATERIALS THAT FORMS AN          DATA OBTAINED PER IES LM-80 REQUIREMENTS.
                                                                                                                                                                                    FITTINGS SHALL BE STEEL COMPRESSION TYPE.                       BOX SYSTEMS: SUPPORTED INDEPENDENTLY OF BOTH (A) TIE            ELECTROLYTIC COUPLE OF SUCH NATURE THAT CORROSION IS
                                                                                                   ALL ELECTRICAL WORK SHALL BE INSTALLED IN ACCORDANCE                                                                                             WIRES SUPPORTING CEILING GRID SYSTEM, AND (B) CEILING GRID      ACCELERATED IN THE PRESENCE OF MOISTURE UNLESS               LUMINAIRE DRIVE CURRENT VALUE MUST BE IDENTICAL TO THAT
                                                                                                   WITH NATIONAL ELECTRICAL CONTRACTORS ASSOCIATION (NECA)                          PROVIDE A PULL STRING IN ALL SPARE CONDUITS.                    SYSTEM INTO WHICH CEILING PANELS ARE PLACED. DO NOT             MOISTURE IS PERMANENTLY EXCLUDED FROM THE JUNCTION OF        PROVIDED BY TEST DATA FOR LUMINAIRE IN QUESTION.
                                                                                                   NATIONAL ELECTRICAL INSTALLATION STANDARDS (NEIS). WORK                                                                                          SHARE SUPPORTING MEANS BETWEEN ELECTRICAL RACEWAYS              SUCH METALS. COORDINATE WITH THE ROOFING MANUFACTURER
                                                                                                   WHICH DOES NOT COMPLY WITH NEIS SHALL BE GROUNDS FOR                             PROVIDE FLEXIBLE STEEL CONDUIT BETWEEN 3 AND 6 FEET IN          AND MECHANICAL PIPING OR DUCTS. COORDINATE INSTALLATION         AND PROVIDE CERTIFICATION THAT THE ROOF MANUFACTURER'S       LUMINAIRES MUST BE TESTED TO IES LM-79 AND IES LM-80
                                                                                                   REJECTION OF WORK. THE OWNER AND ENGINEER RESERVE THE                            LENGTH FOR RECESSED AND SEMI-RECESSED LIGHTING                  WITH ABOVE-CEILING MECHANICAL SYSTEMS TO ASSURE                 WARRANTY IS NOT VIOLATED BY THE INSTALLATION METHODS         STANDARDS.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DATE
                                                                                                   RIGHT TO INSPECT ALL WORK AND HAVE CONTRACTOR TEST AND                           FIXTURES; FOR EQUIPMENT SUBJECT TO VIBRATION, NOISE             MAXIMUM ACCESSIBILITY TO ALL SYSTEMS. SPRING-STEEL              FOR AIR TERMINALS AND ROOF CONDUCTORS.
                                                                                                   DEMONSTRATE FUNCTIONALLY OF ALL ELECTRICAL WORK.                                 TRANSMISSION, OR MOVEMENT; AND FOR MOTORS. INSTALL              FASTENERS MAY BE USED FOR LIGHTING BRANCH CIRCUIT                                                                            LUMINAIRES MUST BE LISTED WITH THE DESIGN LIGHTS
                                                                                                                                                                                    FLEXIBLE CONDUIT TO ALLOW 20 PERCENT SLACK. PROVIDE             CONDUIT SUPPORTS IN SUSPENDED CEILINGS IN DRY LOCATIONS.        PROVIDE SOLID AIR TERMINALS WITH A BLUNT TIP. SUPPORT AIR    CONSORTIUM 'QUALIFIED PRODUCTS LIST' WHEN FALLING INTO
                                                                                                   ALL ITEMS INDICATED TO BE DEMOLISHED SHALL BE                                    LIQUID-TIGHT FLEXIBLE METALLIC CONDUIT IN WET AND DAMP          WHERE CONDUIT CROSSES BUILDING EXPANSION JOINTS,                TERMINALS MORE THAN 24 INCHES IN LENGTH BY SUITABLE          CATEGORY OF "GENERAL APPLICATION" LUMINAIRES, I.E.
                                                                                                   DISCONNECTED, REMOVED FROM THE SITE AND DEPOSED OF IN                            LOCATIONS FOR EQUIPMENT SUBJECT TO VIBRATION, NOISE             PROVIDE SUITABLE [WATERTIGHT] EXPANSION FITTING THAT            BRACE, SUPPORTED AT NOT LESS THAN ONE-HALF THE HEIGHT        INTERIOR DIRECTIONAL, DISPLAY CASE, TROFFER, LINEAR
                                                                                                   ACCORDANCE WITH LOCAL, STATE AND FEDERAL LAWS AND                                TRANSMISSION, MOVEMENT OR MOTORS. PROVIDE SEPARATE              MAINTAINS CONDUIT ELECTRICAL CONTINUITY BY BONDING              OF THE TERMINAL.                                             AMBIENT, OR LOW/HIGH BAY.
                                                                                                   CODES. CONTRACTOR SHALL NOT REUSE DEMOLISHED ITEMS                               GROUND CONDUCTOR ACROSS FLEXIBLE CONNECTIONS.                   JUMPERS OR OTHER MEANS. FOR CONDUITS GREATER THAN 2-1/2
                                                                                                   UNLESS SPECIFICALLY INDICATED ON THE DRAWINGS. THE                                                                                               INCHES INSIDE DIAMETER, PROVIDE SUPPORTS TO RESIST              USE ADHESIVE SHOES WITH ADHESIVE APPROVED BY THE ROOF       LED DRIVERS SHALL MEET NEMA SSL 1 AND UL 8750. LED
                                                                                                   CONTRACTOR SHALL REMOVE ALL USED MATERIAL AND SCRAP                              SUPPORT CONDUIT IN ACCORDANCE WITH NEC.                         FORCES OF 0.5 TIMES THE EQUIPMENT WEIGHT IN ANY DIRECTION       MANUFACTURER WHEN INSTALLING ROOF CONDUCTORS ON             DRIVERS MUST BE ELECTRONIC, UL CLASS 1, CONSTANT-
                                                                                                   RELATIVE TO THE ELECTRICAL INSTALLATION AND LEAVE THE                                                                                            AND 1.5 TIMES THE EQUIPMENT WEIGHT IN THE DOWNWARD              "RUBBER" (EPDM) TYPE ROOFS. [USE A STANDING SEAM BASE FOR   CURRENT TYPE AND COMPLY WITH THE FOLLOWING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESCRIPTION
                                                                                                   PREMISES IN CLEAN AND ORDERLY CONDITION. WHERE ITEMS                             MINIMUM CONDUIT SIZE SHALL BE 3/4”.                             DIRECTION.                                                      INSTALLATION OF ROOF CONDUCTORS ON A STANDING SEAM          REQUIREMENTS:
                                                                                                   ARE NOT INDICATED TO BE DEMOLISHED, THE ASSOCIATED                                                                                                                                                               METAL ROOF THAT DOES NOT PRODUCE ANY ROOF
                                                                                                   CIRCUITRY AND CONDUIT SHALL BE REWORKED TO MAINTAIN                              PROVIDE A CONDUIT SEAL IN EACH CONDUIT RUN LEAVING A            MAKE CHANGES IN DIRECTION OF RUNS WITH SYMMETRICAL              PENETRATIONS.                                                OUTPUT POWER (WATTS)AND LUMINOUS FLUX (LUMENS) AS
                                                                                                   CIRCUIT CONTINUITY TO ITEMS TO REMAIN.                                           CLASS I, DIVISION 2 LOCATION. THE CONDUIT RUN BETWEEN THE       BENDS OR CAST-METAL FITTINGS. MAKE FIELD-MADE BENDS AND                                                                      SHOWN IN LUMINAIRE SCHEDULE FOR EACH LUMINAIRE TYPE TO
                                                                                                                                                                                    CONDUIT SEAL AND THE POINT AT WHICH THE CONDUIT LEAVES          OFFSETS WITH HICKEY OR CONDUIT-BENDING MACHINE. DO NOT          PROVIDE CERTIFICATION FROM A COMMERCIAL THIRD-PARTY          MEET MINIMUM LUMINAIRE EFFICACY (LE) VALUE PROVIDED.
                                                                                                   ALL ELECTRICAL WORK SHALL BE WARRANTED BY CONTRACTOR                             THE DIVISION 2 LOCATION SHALL CONTAIN NO UNION,                 INSTALL CRUSHED OR DEFORMED CONDUITS. AVOID TRAPPED             INSPECTION COMPANY WHOSE SOLE WORK IS LIGHTNING
                                                                                                   FOR A PERIOD OF ONE YEAR FROM DATE OF FINAL ACCEPTANCE                           COUPLING, BOX OR OTHER FITTING EXCEPT FOR A LISTED              CONDUITS. PREVENT PLASTER, DIRT, OR TRASH FROM LODGING          PROTECTION, STATING THAT THE LIGHTNING PROTECTION            POWER FACTOR (PF) GREATER THAN OR EQUAL TO 0.9 OVER
                                                                                    D
                                                                                                   TO INCLUDE ALL PARTS AND LABOR.                                                  EXPLOSION PROOF REDUCER INSTALLED AT THE CONDUIT SEAL.          IN CONDUITS, BOXES, FITTINGS, AND EQUIPMENT DURING              SYSTEM COMPLIES WITH NFPA 780. THIRD PARTY INSPECTION        THE FULL DIMMING RANGE WHEN PROVIDED.
                                                                                                                                                                                    RIGID METAL CONDUIT OR THREADED STEEL INTERMEDIATE              CONSTRUCTION. FREE CLOGGED CONDUITS OF OBSTRUCTIONS.            COMPANY CANNOT BE THE SYSTEM INSTALLER OR THE SYSTEM
                                                                                                   SUBMITTALS FOR APPROVAL                                                          METAL CONDUIT SHALL BE USED BETWEEN SEAL FITTING AND                                                                            DESIGNER. ALTERNATIVELY, PROVIDE A UL LIGHTNING              CURRENT DRAW TOTAL HARMONIC DISTORTION (THD) OF LESS
                                                                                                                                                                                    POINT AT WHICH CONDUIT LEAVES DIVISION 2 LOCATION WITH A        FASTEN CONDUITS TO SHEET METAL BOXES AND CABINETS WITH          PROTECTION INSPECTION MASTER LABEL CERTIFICATE FOR EACH      THAN 20 PERCENT.
                                                                                                   PRODUCT DATA: SUBMIT PRODUCT DATA FOR THE FOLLOWING                              THREADED CONNECTION AT THE SEAL FITTING. PROVIDE A              TWO LOCKNUTS WHERE REQUIRED BY NFPA 70, WHERE                   FACILITY INDICATING COMPLIANCE TO NFPA 780.
                                                                                                   ITEMS:                                                                           CONDUIT SEAL FOR CONNECTIONS TO ENCLOSURES THAT ARE             INSULATED BUSHINGS ARE USED, AND WHERE BUSHINGS CANNOT                                                                       CLASS A SOUND RATING.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MARK
                                                                                                     CONDUIT                                                                        REQUIRED TO BE EXPLOSION PROOF.                                 BE BROUGHT INTO FIRM CONTACT WITH THE BOX; OTHERWISE,
                                                                                                     CONDUCTORS                                                                                                                                     USE AT LEAST MINIMUM SINGLE LOCKNUT AND BUSHING. PROVIDE                                                                     OPERABLE AT INPUT VOLTAGE OF 120-277 VOLTS AT 60 HERTZ.
                                                                                                     DISCONNECT SWITCHES                                                            CABINETS, JUNCTION BOXES AND PULL BOXES                         LOCKNUTS WITH SHARP EDGES FOR DIGGING INTO WALL OF
                                                                                                     CIRCUIT BREAKERS                                                                                                                               METAL ENCLOSURES. INSTALL BUSHINGS ON ENDS OF CONDUITS                                                                       MINIMUM 5 YEAR MANUFACTURER'S WARRANTY.
                                                                                                     VARIABLE FREQUENCY DRIVES                                                      UL 50, ZINC COATED SHEET STEEL                                  AND PROVIDE INSULATING TYPE WHERE REQUIRED BY NFPA 70.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DATE
                                                                                                                                                                                                                                                                                                                                                                                 ROHS COMPLIANT.
                                                                                                   TEST RESULTS; SUBMIT FIELD TEST RESULTS FOR THE                                  OUTLET BOXES SHALL BE A MINIMUM OF 12-1/2 INCH DEEP.            IDENTIFICATION
                                                                                                   FOLLOWING ITEMS:                                                                 VOLUME OF BOXES SHALL EXCEED NEC REQUIRED VOLUME FOR                                                                                                                                         INTEGRAL THERMAL PROTECTION THAT REDUCES OR
                                                                                                    VARIABLE FREQUENCY DRIVES                                                       QUANTITY AND SIZE OF CONDUCTORS CONTAINED.                      PANELBOARDS: PROVIDE TYPE OR COMPUTER PRINTED CIRCUIT                                                                        ELIMINATES THE OUTPUT POWER IF CASE TEMPERATURE
                                                                                                                                                                                                                                                    DIRECTORY INSIDE THE COVER DOOR. DIRECTORY SHALL                                                                             EXCEEDS A VALUE DETRIMENTAL TO THE DRIVER.
                                                                                                   OPERATIONS AND MAINTENANCE (O&M) DATA: SUBMIT O&M DATA                           GROUNDING AND BONDING                                           INDICATE TYPE LOAD SERVED AND ROOM NUMBER(S) WHERE
                                                                                                   FOR THE FOLLOWING ITEMS:                                                                                                                         LOADS ARE LOCATED.                                                                                                           UL LISTED FOR DRY OR DAMP LOCATIONS TYPICAL OF INTERIOR
                                                                                                    VARIABLE FREQUENCY DRIVES                                                       GROUND RODS: UL 508, 3/4” X 10’ COPPER CLAD STEEL.                                                                                                                                           INSTALLATIONS.
                                                                                                                                                                                                                                                    CONDUCTOR COLOR CODING:
                                                                                                   WIRE AND CABLES                                                                  PROVIDE A GROUND CONDUCTOR IN ALL RACEWAYS.                      GROUNDING CONDUCTORS:     GREEN                                                                                             FULLY-DIMMABLE USING 0-10V CONTROL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DESCRIPTION
                                                                                                                                                                                                                                                     NEUTRAL CONDUCTORS:      WHITE OR GRAY
                                                                                                   UNLESS OTHERWISE INDICATED, ALL CONDUCTORS SHALL BE                              MAXIMUM RESISTANCE TO GROUND SHALL NOT EXCEED 25 OHMS.           120/240V PHASE CONDUCTORS: BLACK / RED                                                                                     FIXTURE SUPPORT WIRES: ASTM A641/A641M; GALVANIZED, SOFT
                                                                                                   COPPER WITH TYPE THHN/THWN INSULATION. CONDUCTORS                                                                                                 208Y/120V PHASE CONDUCTORS: BLACK / RED / BLUE                                                                             TEMPERED STEEL, MINIMUM 0.11 INCHES IN DIAMETER, OR
                                                                                                   NUMBER 8 AWG AND LARGER SHALL BE STRANDED. NUMBER 10                                                                                              480Y/277V PHASE CONDUCTORS: BROWN / ORANGE / YELLOW                                                                        GALVANIZED, BRAIDED STEEL, MINIMUM 0.08 INCHES IN DIAMETER.
                                                                                                   AWG AND NUMBER 12 AWG CONDUCTORS SHALL BE SOLID.
                                                                                                   CONDUCTORS FOR REMOTE CONTROL, ALARM AND SIGNAL                                                                                                  RECEPTACLES: PROVIDE LABEL ON EACH RECEPTACLE COVER                                                                         PROVIDE LIGHTING FIXTURE SUPPORT WIRES INDEPENDENT OF
                                                                                                   CIRCUITS, CLASSES 1, 2 AND 3 SHALL BE STRANDED.                                                                                                  PLATE TO INDICATE PANEL AND CIRCUIT NUMBER. LABEL SHALL                                                                     THE CEILING GRID SUPPORT WIRES. PROVIDE A MINIMUM OF
                                                                                                                                                                                                                                                    BE TYPED, ADHESIVE BACKED.                                                                                                  FOUR SUPPORT WIRES PER FIXTURE WITH WIRE CONNECTED
                                                                                    C                                                                                                                                                                                                                                                                                           NEAR CORNERS OF FIXTURE.
                                                                                                   ALL MULTI-WIRE BRANCH CIRCUITS SHALL BE EQUIPPED WITH
                                                                                                   DEDICATED NEUTRALS. WHERE HOMERUNS ARE GROUPED                                                                                                   PROVIDE NEC REQUIRED SIGNS AND LABELS. SIGNS AND LABELS
                                                                                                   TOGETHER, PROVIDE THREE HOT CONDUCTORS, THREE NEUTRAL                                                                                            SHALL INCLUDE BUT AT NOT LIMITED TO: SERVICE ENTRANCES                                                                      PENDANT MOUNTED FIXTURES SHALL BE SUPPORTED VIA
                                                                                                   CONDUCTORS, AND ONE GROUND CONDUCTOR. NEUTRAL                                                                                                    (NEC 230.2(E)), ARC FLASH (NEC 110.16); DISCONNECT MEANS (NEC                                                               THREADED ROD, STAINLESS STEEL AIRCRAFT CABLE, OR CONDUIT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              MARK
                                                                                                   CONDUCTORS SHALL BE CONSIDERED AS CURRENT CARRYING                                                                                               110.22); AND SERVICE EQUIPMENT AVAILABLE FAULT CURRENT                                                                      AS INDICATED IN THE LIGHTING FIXTURE SCHEDULE.
                                                                                                   CONDUCTORS. WHEN GROUPING HOME RUNS, CONDUCTOR SIZES                                                                                             (NEC 110.24)
                                                                                                   SHALL BE ADJUSTED IN ACCORDANCE WITH NFPA 70 DUE TO                                                                                                                                                                                                                          PROVIDE HANGERS CAPABLE OF SUPPORTING TWICE THE
                                                                                                   NUMBER OF CURRENT CARRYING CONDUCTORS.                                                                                                                                                                                                                                       COMBINED WEIGHT OF LUMINAIRES SUPPORTED BY HANGERS.
                                                                                                                                                                                                                                                                                                                                                                                PROVIDE WITH SWIVEL HANGERS TO ENSURE A PLUMB
                                                                                                   NEATLY TRAIN AND LACE WIRING INSIDE BOXES, ENCLOSURES                                                                                                                                                                                                                        INSTALLATION. PROVIDE CADMIUM-PLATED STEEL WITH A SWIVEL-
                                                                                                   AND PANELBOARDS.                                                                                                                                                                                                                                                             BALL TAPPED FOR THE CONDUIT SIZE INDICATED. HANGERS MUST
                                                                                                                                                                                                                                                                                                                                                                                ALLOW FIXTURES TO SWING WITHIN AN ANGLE OF 45 DEGREES.




                                                                                                                                                                                                                                                                                                                                                                                                                                              ISSUE DATE:
                                                                                                                                                                                                                                                                                                                                                                                BRACE PENDANTS 4 FEET OR LONGER TO LIMIT SWINGING.
                                                                                                                                                                                                                                                                                                                                                                                SINGLE-UNIT SUSPENDED LUMINAIRES MUST HAVE TWIN-STEM




                                                                                                                                                                                                                                                                                                                                                                                                                                              09/10/19
                                                                                                                                                                                                                                                                                                                                                                                HANGERS. MULTIPLE-UNIT OR CONTINUOUS ROW LUMINAIRES
                                                                                                                                                                                                                                                                                                                                                                                MUST HAVE A TUBING OR STEM FOR WIRING AT ONE POINT AND A
                                                                                                                                                                                                                                                                                                                                                                                TUBING OR ROD SUSPENSION PROVIDED FOR EACH UNIT LENGTH
                                                                                                                                                                                                                                                                                                                                                                                OF CHASSIS, INCLUDING ONE AT EACH END. PROVIDE RODS IN




                                                                                                                                                                                                                                                                                                                                                                                                                                                        FILE NAME:
                                                                                                                                                                                                                                                                                                                                                                                MINIMUM 0.18 INCH DIAMETER.




                                                                                                                                                                                                                                                                                                                                                                                                                                              SUBMITTED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                              DESIGNED BY:



                                                                                                                                                                                                                                                                                                                                                                                                                                              CHECKED BY:
                                                                                                                                                                                                                                                                                                                                                                                                                                              DRAWN BY:




                                                                                                                                                                                                                                                                                                                                                                                                                                              30" X 42"
                                                                                                                                                                                                                                                                                                                                                                                                                                              MWH
                                                                                                                                                                                                                                                                                                                                                                                                                                              SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                              EAC



                                                                                                                                                                                                                                                                                                                                                                                                                                              JMS
                                                                                                                                                                                                                                                                                                                                                                                                                                              BBA
                                                                                                                                                                                                                                                                                                                                                                                                                                                            SMYRNA UPGRADES



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3500 Parkway Lane, Suite 500
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Peachtree Corners, GA 30092
                                                                                    B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Phone (678) 336-7740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Fax (678) 336-7744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          JOB NO. 1190593
C:\Revit Local\Revit 2019\Projects\1190593_Smyrna_r19_Elec_ChavezE@pondco.com.rvt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ELECTRICAL SPECIFICATIONS
                                                                                    A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SHEET ID
9/10/2019 2:49:57 PM




                                                                                                                                                                                                                                                                                                                                                                                                                                                        E-701
                                                                                            Copyright © 2019 by Pond & Company. All rights reserved. No copying or duplication of
                                                                                            these documents is allowed without the express written agreement of Pond & Company.
                                                                                                                                                                                                                                                     43                                                                                                    ISSUE FOR CONSTRUCTION - REVISED PERMIT APPLICATION - SEPT. 10, 2019
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 44 of 342




                Exhibit 30




                               1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 45 of 342




                               2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 46 of 342




                               3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 47 of 342




                Exhibit 31




                               1
                Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 48 of 342




---------- Forwarded message ---------
From: Janet Rau <jmrauga@gmail.com>
Date: Fri, Sep 20, 2019 at 2:47 PM
Subject: Fwd: Serious concerns regarding permits of Sterigenics
To: <rmanins@mdjonline.com>



---------- Forwarded message ---------
From: Janet Rau <jmrauga@gmail.com>
Date: Fri, Sep 20, 2019, 11:33 AM
Subject: Serious concerns regarding permits of Sterigenics
To: <Bob.Ott@cobbcounty.org>, <lisa.cupid@cobbcounty.org>, <mike.boyce@cobbcounty.org>
Cc: Tony Adams <tkaadams@gmail.com>, <coons.jeff@gmail.com>, Andrea Pawlak <alpawlak@gmail.com>


Commissioners,

Our group, Stop Sterigenics GA, has serious concerns regarding the current permits for the construction at the
Sterigenics facility.

We have a consulting industrial construction professional who is able to sit down with all of you and any members of
your staff to discuss these concerns in person.

Please let me know when we might be able to arrange a time to meet. It can be done digitally if that is easier to achieve.

Below is a summary of the major areas:

1.     The plan checker from Cobb County Community Development has issued a permit in 2019 on a set of drawings that
reference 2012 building code and a occupancy of F-1 and S-1 when the permit cover sheet clearly specifies “Industrial - high-
hazard” facility.
2.     The plan checker from Cobb County fails to necessitate an environmental review by the Georgia EPD of the design set
submitted for plan check. A high-hazard facility should immediately trigger an environmental study that is mandated by the
GEPD. A full NEPA compliant Environmental Impact Report should be mandated in order for a permit to be issued on a Georgia
Building Code Group H-1 or H-2 facility.
3.     Cobb County has issued permits for the past 12 years (since 2007) for Sterigenics and Prologis (tenant and landlord) on
the basis of a storage facility (S-1) when in fact the facility is a high-hazard since its occupancy and operation of the space.
4.     The current building permit that is issued by Cobb County does not reflect a design that is compliant with a Georgia
building-code “high-hazard” facility – Group H-1 or H-2.


                                                               2
                Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 49 of 342
5.      Sterigenics is in direct violation of section 13 and 14 of the Special Land Use Permit from the GEPD in 1994 and approved
by the Board of Commissioners of Cobb County by “circumventing” and “modifying” the facility without proper notification to the
Georgia EPD and should therefore be subject to current code compliance and environmental impact studies in order to be
issued a building permit.
6.      The Georgia EPD, with the information provided to date, has failed to police and monitor the actions of Sterigenics since
its last known inspections in 1995. The GEPD has not been made aware by Cobb County Community Development of the
permits that have been pulled by Sterigenics that would require the agency’s review.
7.      The fire department and fire marshal have signed off on building permits with a S-1 “storage occupancy” since 2007 while
knowing that the use of the facility is a high-hazard facility. After each permit is closed a certificate of occupancy is granted by
the fire department and fire marshal on a designed system that does not meet the code requirements of a H-1 or H-2 facility.
8.      The permits that have been pulled by Sterigenics and issued by Cobb County directly violate the terms of the special land
use agreement, but also appear to be “timely” in the repairs of the mechanical systems that directly emit the pollutant from 2007
through 2015; backed by the reports of excessive emissions at record levels. Only until after the permits are closed and the
repairs made do the reports dictate the emissions fall back in line with the regulated levels.



We continue to work diligently to help find ways to ensure that the safety of our communities is able to be paramount in
the decision making around this issue. If I can help in any way, please let me know.

Sincerely,

Janet Rau
President, Stop Sterigenics GA

Cc: SSGA executive board members



--
Rosie Manins
Breaking News Reporter
Marietta Daily Journal
Cell: 480-489-7018
Office: 770-428-9411 ext. 220
Email: rmanins@mdjonline.com
Address: 47 Waddell Street SE, Marietta, GA, 30060

______________________________________________________________________
This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit http://www.symanteccloud.com
______________________________________________________________________




                                                                 3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 50 of 342




                Exhibit 32




                               1
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 1 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 51 of 342



  https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupancy-
  status/article_b2b2997c-dbbd-11e9-9e27-37d002bf02ca.html

   ALERT


  Cobb investigates Sterigenics plant's change in occupancy
  status
  By Rosie Manins rmanins@mdjonline.com
  Sep 20, 2019




  The Sterigenics plant in Cobb County.
  Rosie Manins




  Cobb County is investigating a sudden change in building occupancy status by Sterigenics
  in regards to its controversial medical sterilization facility near Smyrna.



                                                  2
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 2 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 52 of 342


  The company recently obtained a building permit from the county to install extra measures
  to capture and control emissions of the carcinogenic chemical ethylene oxide, which it
  uses in gas form to sterilize over a million medical devices every day.


  The permit is here:


       Download PDF




                                                 3
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 3 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 53 of 342




  Ethylene oxide is highly combustible and when combined with water it forms the main



                                                 4
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 4 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 54 of 342


  ingredient used in antifreeze.


  In the Aug. 15 permit documents, Sterigenics lists its building occupancy type as
  “industrial-high hazard,” despite previously listing it as “storage.”


  This change in status prompted the county’s Development and Inspections Division to
  review whether this move is warranted, Cobb communications director Ross Cavitt told the
  MDJ on Thursday.


  “It was only when Sterigenics applied for a permit in late July for their current project did
  they list a change in their occupancy status,” he said. “During this review, the county has
  placed a hold on the company’s permit request. This review is ongoing.”


  The permit allows Sterigenics to complete the emissions control work, which began on
  Aug. 26 and is expected to finish in early October.


  But the permit also states Sterigenics is subject to investigation by building officials and
  must comply with all current legislation, county ordinances and health and safety
  requirements, as well as correct any errors found in its plans and specifications.


  Cavitt said Sterigenics, which has occupied its site off Atlanta Road for decades, listed its
  occupancy status as storage as recently as 2007, and this did not change when it applied
  for permits for various work in 2014 and 2015, when back vents were installed on
  emissions chambers inside the plant.


  He provided additional information to the MDJ Friday afternoon, clarifying the county’s
  response to the recent Sterigenics permit application.


  The county did initially issue a permit to Sterigenics for some “exhaust and scrubbing
  work” that was required by the Georgia Environmental Protection Division, Cavitt said.




                                                  5
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 5 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 55 of 342


  “There were concerns about this permit from the fire marshal and the development and
  inspections division manager that prompted a meeting,” he said. “During that subsequent
  meeting, Sterigenics officials indicated they needed a revision of their plans and a new
  process.”


  Cavitt said this prompted the fire marshal to apply the new occupancy status of industrial-
  high hazard and review the plant as it relates to that designation, in conjunction with the
  county’s chief building official.


  The change in status from storage to industrial-high hazard requires a thorough look at the
  facility in question, a host of extra safety measures and involvement from the Georgia
  EPD, according to a nonprofit opposed to Sterigenics operating near Smyrna close to
  homes, schools and churches in the south Cobb area.


  Stop Sterigenics Georgia, which has over 1,500 followers on its public Facebook page and
  4,500 members in a private Facebook group, sent a letter detailing its concerns to the
  Cobb County government Friday, members told the MDJ.


  The letter relates specifically to the company’s recent permit and change in occupancy
  status.


  Group members told the MDJ they want the Sterigenics plant to be shut down until the
  company can prove it’s complying with all current federal, state and county laws.


  “Sterigenics is in direct violation of section 13 and 14 of the Special Land Use Permit from
  the Georgia EPD in 1994 and approved by the Board of Commissioners of Cobb County
  by circumventing and modifying the facility without proper notification to the Georgia EPD
  and should therefore be subject to current code compliance and environmental impact
  studies in order to be issued a building permit,” the group’s letter states.


  Members are also critical of the Georgia EPD, claiming the state agency has dropped the
  ball in its obligation to ensure dangerous chemicals being used commercially don’t put
  people’s health at risk.




                                                 6
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 6 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 56 of 342


  The latest modeling on Sterigenics emissions of ethylene oxide from its Cobb plant show
  there are higher cancer risks surrounding the facility than what federal regulators deem
  acceptable for long-term exposure. This has been known by the Georgia EPD for over a
  year.


  “The Georgia EPD, with the information provided to date, has failed to police and monitor
  the actions of Sterigenics since 1995,” Stop Sterigenics Georgia’s letter to the county
  states.


  Georgia EPD spokesman Kevin Chambers said the agency’s last inspection of the Cobb
  Sterigenics plant was on Oct. 25, 2017.


  The inspection report is here:


       Download PDF




                                                 7
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 7 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 57 of 342




                                                 8
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 8 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 58 of 342


  Stop Sterigenics Georgia has also lodged official comments with the Georgia EPD
  regarding a permit application filed with the state agency by Sterigenics at the end of July
  for the emissions control work currently being undertaken.


  The EPD hastily approved a consent order for the work, despite not receiving required
  detail from Sterigenics, the group claimed, in conjunction with Environment Georgia and
  the Georgia chapter of the Sierra Club.


  “Because Sterigenics has failed to submit a high-quality application as required by EPD’s
  procedures for expediting permitting, EPD should reject the application and require
  correction of the deficiencies described above,” the three environmental organizations
  stated in their Sept. 12 comments, for which they received assistance from environmental
  regulation experts and the Southern Environmental Law Center.


  The comments to the Georgia EPD are here:


       Download PDF




                                                 9
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 9 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 59 of 342




  While the county is reviewing Sterigenics’s change in occupancy status for its Cobb plant,



                                                10
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Cobb investigates Sterigenics plant's change in occupancy status | News | mdjonline.com Page 10 of 19
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 60 of 342


  county staff are under no obligation to inspect the building per state law, Cavitt said.


  He provided the MDJ with the fire marshal’s summary of tenant spaces that do have to be
  inspected, which include buildings more than three stories, those used by three or more
  families, schools, racetracks, stadiums, grandstands, large assembly venues, churches,
  daycare centers and assisted living facilities.


  Gov. Brian Kemp’s office is also investigating the Sterigenics facility in Cobb County amid
  widespread public concern its emissions are cancer-causing.


  Kemp met with the MDJ this week, but had little to say on the subject, simply stating the
  investigation is ongoing and therefore he has to be careful about commenting.


  Sterigenics spokesman Bryan Locke sent the MDJ a statement Friday evening stating the
  company "submitted a local building permit application for its facility to install
  enhancements to the air emission control systems."


  "That permit was granted," Locke said. "The sole purpose of the new equipment is to
  reduce emissions and the construction to install that equipment remains on track."


  He said the work does not change the sterilization operations at the facility.


  "We have been cooperating fully with local and state authorities throughout this process
  and will continue to do so."

  MORE INFORMATION




                                                 11
https://www.mdjonline.com/news/cobb-investigates-sterigenics-plant-s-change-in-occupanc... 1/9/2020
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 61 of 342




                Exhibit 33




                               1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 62 of 342




                               2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 63 of 342




                               3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 64 of 342




                               4
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 65 of 342




                               5
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 66 of 342




                Exhibit 34




                               1
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 1 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 67 of 342



  https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-
  sterigenics/article_8fd52cdc-e075-11e9-be73-c7a164d2bb32.html

   CENTERPIECE


  Comply or stay closed: Cobb forces safety upgrades at
  Sterigenics plant
  By Rosie Manins rmanins@mdjonline.com
  Sep 26, 2019




  The Sterigenics plant in Cobb County.
  Rosie Manins




                                                   2
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 2 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 68 of 342


  Cobb County is officially forcing Sterigenics to keep its Smyrna area facility closed until it
  can meet all current county and fire marshal requirements for buildings with industrial high
  hazard status.


  It is not known how long that will take.


  The medical sterilization facility, which uses a toxic gas to sterilize over a million devices
  every day, has been closed since the end of August while construction work to improve
  emissions is undertaken.


  County lawyers had a conversation with Sterigenics staff about Cobb’s decision to prevent
  the company’s local operations until all safety requirements are met, and a formal
  notification was sent from the county to the global corporation, Cobb Commissioner Bob
  Ott told the MDJ.


                               Get A Free Roofing Estimate
                               Findlay Roofing Marietta

                               Rated #1 in the US for Highly Satisfied
                               Clients-Get Your Free Roof Analysis Now!




                                       WEBSITE                DIRECTIONS




  “We’ll not allow them to restart operations until the county is comfortable that they’ve met
  all the county code and fire marshal requirements,” Ott said.


  This comes while the medical
  sterilization plant off Atlanta Road is
  being investigated by Gov. Brian Kemp’s
  office and is subject to increased
  scrutiny from the Georgia Environmental
  Protection Division.


                                                    3
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 3 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 69 of 342


  There is widespread public concern the
  plant’s emissions of the carcinogen
  ethylene oxide is damaging the health of
  those who live, work and go to school
  nearby.


  Ott said Cobb staff spoke with Kemp’s
  office to keep the governor informed and
  staff are also in constant communication
  with the Georgia EPD.


  The independent testing of air around
  south Cobb, within several miles of the
  Sterigenics plant, will resume whenever
  the facility operations start up again, Ott
  said.


  A week’s worth of testing has already
  been done by GHD, a company                       Bob Ott

  commissioned by the Cobb County,
  Smyrna and Atlanta governments.


  Results showed a wide range of ethylene oxide concentrations and more data is needed to
  accurately identify the level of risk.


  The Georgia EPD is also doing its own testing to determine what the base levels of
  ethylene oxide are in metro Atlanta and in rural Georgia, and how the levels around the
  Sterigenics plant compare.


  The head of a nonprofit comprising thousands of people opposed to Sterigenics’
  operations in Cobb is pleased with the county’s decision to force Sterigenics to comply
  with current safety protocols, having lobbied commissioners recently to address their
  concerns about the facility.




                                                   4
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 4 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 70 of 342


  “Stop Sterigenics Georgia applauds the decision by the board to hold Sterigenics
  accountable to the 2012 International Building Code standards for a high hazard facility,”
  group president Janet Rau told the MDJ after being informed of the county’s latest action.


  “After an extensive review of the submitted drawings by professionals within our team of
  volunteers and by external experts, we do not believe that this building in its location will
  be able to be modified sufficiently to meet those requirements,” Rau said. “We will
  continue to keep a close eye on developments and provide information to the Cobb board
  and all other officials with the authority to positively impact this issue.”


  She added the group hopes county staff will be transparent in notifying the community
  about the status of its investigation into whether Sterigenics can meet all applicable
  standards and about the air testing in future.


  Last week, a Sterigenics spokesman provided a statement to the MDJ about its change in
  occupancy status for its Cobb plant.


  “We have been cooperating fully with local and state authorities throughout this process
  and will continue to do so,” spokesman Bryan Locke said.


  Sterigenics only just changed the way it lists its Cobb building’s occupancy from “storage”
  to “industrial high hazard” in applying for an Aug. 15 county building permit to undertake
  the emissions improvement work being completed on site at present.


  This change prompted the county to investigate whether the new status was warranted
  and if Sterigenics is in compliance with the associated safety protocols.


  Ott told the MDJ it makes sense to force the company to upgrade its safety protocols in
  line with the industrial high hazard status while it is already shut down for the emissions
  system upgrades, rather than allow the company to resume operations and then shut them
  down again.


  “Right now all the gas has been taken away and they don’t have anything in storage,” he
  said. “The construction is pretty much done.”



                                                   5
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 5 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 71 of 342


  County staff are currently determining exactly what the plant must achieve in order to be in
  compliance, and therefore it’s not yet possible to estimate when the facility is likely to be
  able to reopen, Ott said.


  The county is getting help from an outside consultant to ensure all requirements are met
  by the facility, and that may cause some delay. But at the same time Cobb is trying to
  expedite the process so the plant’s shutdown doesn’t put too much of a dent in the supply
  of much-needed sterile medical devices, Ott said.


  Ethylene oxide is highly combustible and when combined with water it forms the main
  ingredient used in antifreeze.


  It is one of the only effective ways to sterilize pre-packaged single-use medical devices like
  catheters and surgical kits and is used throughout the United States for this purpose.


  Court action against Sterigenics is underway in Illinois, where a medical sterilization plant
  owned and operated by the company was temporarily shut down under a state order to
  reduce emissions, based on the health risk.


  Legal proceedings between the state and the company were recently resolved, allowing
  Sterigenics to re-open its Illinois plant in Willowbrook under tighter emissions controls, but
  at least one lawsuit is still active on behalf of citizens who claim the company has caused
  cancer.



  MORE INFORMATION




                                                   6
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 6 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 72 of 342




      +2

    Cobb investigates Sterigenics plant's change in occupancy status




                                                    7
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 7 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 73 of 342




    FACTBOX: Air-Quality Oversight Committee




                                                   8
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 8 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 74 of 342




      +4

    First results of independent air testing around Sterigenics revealed




                                                      9
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjonlin... Page 9 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 75 of 342




    Want to be heard on the subject of ethylene oxide? Now you can




                                                   10
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 10 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 76 of 342




      +5

   First results pending of independent air testing around Cobb's Sterigenics plant




                                                    11
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 11 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 77 of 342




      +6

   Realtors, school staff feel impact of Smyrna plant's toxic emissions




   FACTBOX: Sterigenics and its use of ethylene oxide in Cobb County




   Senator files lawsuit against state regarding Sterigenics' Cobb facility




                                                     12
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 12 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 78 of 342




      +4

   Air monitors installed around Sterigenics plant to test ethylene oxide levels




                                                     13
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 13 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 79 of 342




      +4

   Toxic emissions curbed at Cobb Sterigenics plant for five-month construction project




                                                   14
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 14 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 80 of 342




   Another toxic leak under investigation at Sterigenics' Cobb plant




                                                    15
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 15 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 81 of 342




      +4

   Questions remain unanswered following Sterigenics work session




                                                  16
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 16 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 82 of 342




      +4

   Sterigenics failed to timely report toxic leak from Cobb facility, documents show




                                                    17
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 17 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 83 of 342




      +5

   'We hear you' — government agencies try to reassure concerned residents over Sterigenics issue




                                                  18
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 18 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 84 of 342




      +2

   Hundreds attend Sterigenics open house and community forum in Marietta




                                                  19
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 19 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 85 of 342




      +2

   Sterigenics update due at public meeting




                                                  20
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 20 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 86 of 342




   Sterigenics threatens legal action against Cobb County




                                                  21
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant | News | mdjon... Page 21 of 21
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 87 of 342




      +2

   $3 million per month: Closure of Sterigenics' Cobb plant costs company




                                                  22
https://www.mdjonline.com/news/comply-or-stay-closed-cobb-forces-safety-upgrades-at-ste... 1/9/2020
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 88 of 342




                Exhibit 35




                               1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 89 of 342




                               2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 90 of 342




                               3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 91 of 342




                Exhibit 36




                               1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 92 of 342




                               2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 93 of 342




                               3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 94 of 342




                               4
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 95 of 342




                               5
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 96 of 342




                               6
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 97 of 342




                               7
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 98 of 342




                               8
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 99 of 342




                               9
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 100 of 342




                               10
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 101 of 342




                               11
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 102 of 342




                               12
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 103 of 342




                               13
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 104 of 342




                               14
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 105 of 342




                               15
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 106 of 342




                               16
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 107 of 342




                               17
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 108 of 342




                               18
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 109 of 342




                Exhibit 37
               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 110 of 342




From:                          James G. Munger, PhD <james@qdotengineering.com>
Sent:                          Thursday, December 12, 2019 5:01 PM
To:                            Massey, Clay; Fred Bentley
Subject:                       12-12-2019 Draft Report
Attachments:                   Sterigenics - Building and Fire Code Review and Analysis -12122019.pdf; Report Guide
                               120419 COMMENTS.pdf

Importance:                    High


EXTERNAL SENDER – Proceed with caution




Please find attached a copy of the latest draft of the report. Also attached is the prior comments from the
county with our responses.

The Appendix should be sent by close of business tomorrow.

James G. Munger, PhD, FIFireE, BCO
Partner
Q-Dot Engineering, LLC
280 West Market St.
York, PA 17401

cell: 256-736-3840
james@qdotengineering.com




                                                        1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 111 of 342




          BUILDING AND FIRE CODE
            REVIEW AND ANALYSIS




                     STERIGENICS
   2971 OLYMPIC INDUSTRIAL DRIVE
         ATLANTA, GEORGIA 30339



                   REPORT PREPARED BY:
            James G. Munger, PhD, FIFireE, CFPS
                    Patsy Warnick, PE, CSP

                 Q-Dot Engineering, LLC

                      December 12, 2019
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 112 of 342
Building and Fire Code Review and Analysis - Sterigenics


SCOPE AND PURPOSE
The professional services of Q-Dot Engineering, LLC have been retained to conduct a
code review and analysis of the Sterigenics facility as an independent third party. This
report details the materials reviewed, research, and other work performed to conduct the
design review and analysis. The report provides a background and history of the facility
as well as the findings and recommendations of Q-Dot Engineering, LLC. This review,
analysis and report is separate and distinct from any environmental matters regulated by
the Georgia Environmental Protection Division (EPD).


MATERIALS REVIEWED
     1. International Building Code, 2012 edition with Georgia amendments
     2. International Fire Code, 2012 edition with Georgia amendments
     3. International Mechanical Code, 2012 edition with Georgia amendments
     4. International Fuel Gas Code, 2012 edition with Georgia amendments
     5. Georgia Amendments to I-Codes 2014, 2015, 2017 and 2018
     6. Rules and Regulations of the Safety Fire Commissioner, Chapter 120-3-3 Rules
        and Regulations for the State Minimum Fire Safety Standards
     7. Adoption of NFPA Codes by Cobb County
     8. National Electrical Code, 2017 edition
     9. NFPA 400 Hazardous Materials Code, 2013 edition
     10. NFPA 55 Compressed Gases and Cryogenic Fluids Code, 2013 edition
     11. NFPA 560 Standard for the Storage, Handling, and Use of Ethylene Oxide for
        Sterilization and Fumigation, 2007 edition
     12. NFPA 68 Standard on Explosion Protection by Deflagration Venting, 2007 edition
     13. NFPA 69 Standard on Explosion Prevention Systems, 2008 edition
     14. NFPA 13 Standard of the Installation of Fire Sprinkler Systems, 2013 edition
     15. NFPA 16, Standard for the Installation of Foam-Water Sprinkler and Foam-Water
        Spray Systems, 2007 edition
     16. NFPA 25, Standard for the Inspection, Testing and Maintenance of Water-Based
        Fire Protection Systems, 2011 edition
 1                                                              Q-Dot Engineering, LLC
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 113 of 342
Building and Fire Code Review and Analysis - Sterigenics


     17. NFPA 101, Life Safety Code, 2012 edition
     18. User’s Guide for the International Performance Code for Buildings and Facilities,
        2012 edition
     19. Cobb County Building and Fire Code
     20. Commodity and Fire Sprinkler System Evaluation Report, September 11, 2019
        by Brandon Hofstead, PE - Pond
     21. Hazard Evaluation Report, Revision 1, SSOE Group, September 8, 2015 by
        Richard W. Stehr, FPE.
     22. Hazard Evaluation Report, SSOE Group, July 8, 2015 by Richard W. Stehr, FPE.
     23. Certificate of Occupancy – 1984
     24. Remodeling files – 1987
     25. Certificate of Occupancy – 1991
     26. Certificate of Occupancy for addition of chamber/sterilization unit – 1993
     27. Certificate of Occupancy for additional space – 1994
     28. Certificate of Occupancy for additional space – 1997
     29. Certificate of Occupancy for office space – 1999
     30. Certificate of Occupancy and plans for recovery tank – 1999
     31. Certificate of Occupancy for adjoining storage space – 2007
     32. Certificate of Occupancy and plans for chamber and preconditioning room –
        2014
     33. Plans for restrooms – 2014
     34. Plans for Chamber and Preconditioning room – 2015
     35. Plans for upgrading of emissions system/scrubber – 2019
     36. Record of fire department pre-incident planning tour on August 8, 2018
     37. Tier 2 reports for 2012, 2014 and 2018
     38. SDS for hazardous materials stored/used at the facility
     39. Technical Product Data Sheet for EO drums
     40. FDA Statement on concerns with medical device availability due to certain
        sterilization facility closures – October 25, 2019


 2                                                                 Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 114 of 342
Building and Fire Code Review and Analysis - Sterigenics


     41. Chemical Safety Board Report (CSB) on Incident at Ontario, CA Sterigenics
        facility on August 19, 2004
     42. Video of CSB regarding Ontario incident
     43. Ethylene Oxide Product Stewardship Guidance Manual – American Chemistry
        Council Ethylene Oxide/Ethylene Glycols Panel, 3rd edition
     44. Ethylene Oxide – EPA
     45. New Jersey Department of Health Ethylene Oxide Hazardous Substance Fact
        Sheet, August 2016
     46. Chemical Data Sheet for Ethylene Oxide – Cameo Chemicals
     47. WHO Chemical Assessment Document 54 on Ethylene Oxide
     48. Sterigenics statement on updates and construction timing, September 6, 2019
     49. Sterigenics comments on Georgia EPD’s Investigation Findings, October 3, 2019
     50. October 9, 2019 letter from Georgia EPD to Sterigenics requesting additional
        information
     51. October 1, 2019 letter from Cobb County to Clay Massey regarding continued
        suspension of Sterilization Services and Requirement for Certificate of
        Occupancy
     52. October 10, 2019 letter from Clay Massey to Cobb County regarding continued
        suspension of Sterilization Services and Requirement for Certificate of
        Occupancy
     53. October 11, 2019 letter from Cobb County to Pond Constructors regarding permit
        2019-007189 and amended plans
     54. October 11, 2019 letter from Cobb County Fire Department to Clay Massey
        regarding requirement for new certificate of occupancy
     55. September 6, 2019 statement of Georgia Governor Brian Kemp regarding
        Sterigenics
     56. September 26, 2019 statement from Cobb County District 2 Commissioner Bob
        Ott




 3                                                               Q-Dot Engineering, LLC
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 115 of 342
Building and Fire Code Review and Analysis - Sterigenics


SITE INSPECTION
A site inspection was conducted on November 8, 2019. Present during that inspection,
in addition to James G. Munger, PhD, FiFireE, CFPS, were the following individuals:

     •    Clay Massey, Alston and Bird LLP, 1201 West Peachtree Street, Atlanta,
          Georgia 30309.
     •    Mark Hanselman, Pond, 3500 Parkway Lane, Suite 500, Peachtree Corners,
          Georgia 30092.
     •    Kyle Wright, Pond, 3500 Parkway Lane, Suite 500, Peachtree Corners,
          Georgia 30092.
     •    Brandon Hofstead, FPE, Pond, 3500 Parkway Lane, Suite 500, Peachtree
          Corners, Georgia 30092.
     •    Dave De Fina, Sterigenics, 2015 Spring Road, Suite 650, Oak Brook, IL 60523.
     •    Daryl Mosby, Sterigenics, 2971 Olympic Industrial Drive, Suite 116, Atlanta,
          Georgia 30339.
     •    Elbert Sabb, Sterigenics, 2971 Olympic Industrial Drive, Suite 116, Atlanta,
          Georgia 30339.


In addition to the site visit, numerous conference calls were conducted involving the
participating parties. A meeting was also held with the code officials and legal counsel
from Cobb County.



FACILITY BACKGROUND
The building was originally constructed in 1966 as a multi-tenant, industrial-type strip
center. The building is of Type IIB construction and is one story in height. The portion
of the building subject to this review and analysis was initially occupied by a medical
sterilization facility using ethylene oxide (EO) named Griffith Micro Science
Laboratories. This occupancy reportedly began in the 1970’s. Griffith later underwent a
name change to Sterigenics. This portion of the building is approximately 68,650 square


 4                                                                Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 116 of 342
Building and Fire Code Review and Analysis - Sterigenics


feet in area. The facility is occupied 24 hours per day, seven days per week. It is
understood that no records exist from the original construction and occupancy.
On August 15, 2019, a permit was obtained to install the updated emission
control/ventilation system. The facility voluntarily shut down operations pending the
completion of the system. It was during this process that Cobb County code officials
classified the occupancy as Group H – Hazardous in accordance with the International
Building Code, 2012 edition. A stop work order was issued and the facility was formally
ordered to cease all operations on October 11, 2019. The following chart details the
various records produced by Sterigenics regarding work and Certificates of Occupancy.


 YEAR      OWNER         OCCUPANCY            WORK/AREA                      C OF O ISSUED
                         TYPE
 1985      Griffith      Industrial           2971 Olympic Dr. 16,320        Yes #0961
                                              sq. ft.
 1987      Griffith      Industrial           Remodeling 2973 Olympic        No
                                              Dr. 16,320 sq. ft
 1991      Griffith      Storage              2973 Olympic Dr. 1232 sq.      Yes #00180
                                              ft.
 1992      Griffith      Industrial           2973 Olympic Dr.               Yes #02381
                                              Chamber – new
                                              sterilization unit.
 1994      Griffith      Light Industrial     2973 Industrial Dr,            Yes #03549
                                              1365 sq. ft.
 1998      Griffith      Industrial/Storage   2973 Industrial Dr.            Yes #08190
                                              2300 sq. ft. addition
 1999      Griffith      Business (offices)   2973 Industrial Dr.            Yes #09772
                                              700 sq. ft.
 1999      Griffith      Storage              2973 Industrial Dr.            Yes #12644
                                              Recovery Tanks
                                              700 sq. ft.
 2007      Sterigenics   Storage              2973 Industrial Dr., Suite D   Yes #30927
                                              25,126 sq. ft.
 2014      Sterigenics   Industrial           2971 Industrial Dr.            No
                                              Chamber – Sterilization        Letter of completion
                                              unit
 2014      Sterigenics   Industrial           2971 Olympic Dr.               No
                                              Restrooms                      Letter of completion
 2015      Sterigenics   Industrial           Chamber and                    No
                                              preconditioning                Letter of completion
 2019      Sterigenics                        Upgrades to Emissions
                                              Control/Scrubber

 5                                                                Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 117 of 342
Building and Fire Code Review and Analysis - Sterigenics




DESCRIPTION OF STERILIZATION OPERATIONS
The facility is a commercial contract sterilization facility that utilizes ethylene oxide to
sterilize customers’ product. Ethylene oxide is a sterilant that regulatory agencies such
as the U.S. Food and Drug Administration and U.S. Environmental Protection Agency
(administering the Federal Insecticide, Fungicide, and Rodenticide Act) allow to be used
on products. In addition, medical devices must meet a certain level of sterility as regulated
by the U.S. Food and Drug Administration and other regulatory agencies.


When ethylene oxide (EO) is used for medical device sterilization, the medical devices
must have a specifically defined sterilization process, which is validated for a specific
sterilization chamber(s). This facility uses ten sterilization chambers ranging in capacity
from six to thirty pallets. While all ten sterilization chambers are similar in design, each
chamber may only process products approved for that chamber and cannot process other
products that have not been validated and approved by the appropriate regulatory agency
for that specific chamber. As a contract sterilization facility, the facility sterilizes many
different products from many different customers and each product has specific
requirements which specify details of the sterilization process to be followed.
[Reference September 11, 2019 letter from Pond to Nicolas Dawe and Kevin Gobble]


Step 1 – Receiving
Customers ship packaged products to the Sterigenics facility on trucks. The products are
offloaded and temporarily stored until the facility begins the sterilization process. The
products are not repackaged or changed during the sterilization process.


Step 2 – Preconditioning
The next step after receipt of the product is to place the product into a preconditioning
room. Preconditioning rooms are enclosed rooms which are heated and maintained at
high humidity to prepare the product for sterilization. Each product is held in the

 6                                                               Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 118 of 342
Building and Fire Code Review and Analysis - Sterigenics


preconditioning room for the time required for the specific product. No ethylene oxide is
introduced or present in this step of the process. Once preconditioning is complete, the
product is moved to the appropriate sterilization chamber.


Step 3 – Chamber Operation, Vacuum Pump Emissions
Once the product is loaded into the chamber, the chamber is closed and sealed. At the
beginning of each sterilization cycle, safety checks are performed to ensure ethylene
oxide does not escape from the chamber during the cycle. In addition, the cycle is
monitored to ensure that vacuum is maintained within acceptable parameters. There is
a validated cycle for the chamber that is product specific. The sterilization process begins
with evacuating the air from the chamber and introducing nitrogen. While under negative
pressure inside the chamber, ethylene oxide is introduced into the sterilization chamber
to sterilize the product. Once ethylene oxide is introduced, the dwell stage can last from
thirty minutes to several hours depending on the product. Once complete, the sterilization
chamber vacuum pumps remove most of the ethylene oxide from the chamber by
exhausting and purging with nitrogen multiple times. Vacuum pump emissions are routed
to the Ceilcote wet acid scrubber.


Step 4 – Backvents and Aeration Emissions
Once the sterilization chamber process is complete and the chamber door is partially
opened, a back-vent fan activates to extract residual amounts of ethylene oxide from the
chamber. This fan remains on while the chamber door is open. After fifteen minutes, the
pallets of product are removed from the sterilization chamber and placed into aeration
rooms to further off-gas residual EO. Both the back vents and aeration rooms are ducted
to an AAT scrubber system and treated with dry bed reactors. After the products have
completed the sterilization and aeration process, they are loaded onto trucks and shipped
back to the customers. The Sterigenics policy is to transport processed product from the
chamber to the aeration room without delay or pallet staging.




 7                                                               Q-Dot Engineering, LLC
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 119 of 342
Building and Fire Code Review and Analysis - Sterigenics


EMISSIONS CONTROL SYSTEM – SCRUBBER – VENTILATION – HVAC
The current project addresses improvements to the emission control measures at the
Sterigenics facility. The intention is to further reduce the ethylene oxide emissions and
includes several modifications to the scrubbing process. The existing vacuum pump wet
scrubber (EC3) is being tied in series with the larger existing aeration room scrubber
(EC2); this “double scrubs” the air that comes from the sterilization chambers. The second
wet scrubber treats exhausted air from the first wet scrubber along with exhausted air
from the aeration rooms. The exhaust is then passed through dry beds for a third
treatment. Dry beds are a chemical absorption process where the air being scrubbed
passes through a layer of granular media. When the air stream passes through the media,
a chemical absorption occurs that results in the captured ethylene oxide being rendered
inert.
[Reference September 11, 2019 letter from Pond to Nicolas Dawe and Kevin Gobble]


Mechanical HVAC Design
The existing ventilation of the building utilizes a supply of outside air circulated through
the building and then exhausted to the atmosphere. The new building mechanical
ventilation systems have been redesigned in the sterilization areas to create a negative
pressure. The supply air will be drawn from strategic locations through ductwork and
routed through the new dry beds to remove ethylene oxide from the building interior. The
negative pressure in the building will be approximately about 0.25 psi, to contain
emissions in a total permanent enclosure. Creating a negative pressure within the
sterilization areas of the building will effectively result in the capture of fugitive emissions
through the dry beds before being exhausted.


Exhaust Stacks
After the air passes through the scrubbing systems, it will be discharged through two
existing exhaust stacks approximately 80-feet above the ground. The height and velocity
of the stack discharge disperses the exhausted air well above the ground. This approach
was determined by the EPD as acceptable.
 8                                                                 Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 120 of 342
Building and Fire Code Review and Analysis - Sterigenics




MONITORING AND LEVELS
A monitoring system to detect the presence of EO vapors is installed throughout the
Sterigenics facility. These systems include monitors for LEL (lower explosive limits) and
for GC. The levels are reflected visually throughout the facility as follows:




An overall drawing showing the monitoring is contained in the appendix of this report.



According to data provided by Sterigenics, the EO concentrations in the aeration room
are typically less than 75 ppm, with an average of 30 ppm for the first three quarters of
2019 while the facility was in operation. Furthermore, the EO concentrations in the
sterilization chamber have remained below the LEL.


RACK STORAGE
Materials received from the various customers and processed by the facility are stored
on racks in the receiving, preconditioning, and aeration rooms. There are no records
detailing the installation of the racking systems and it appears the racks were not part of
the original design. It appears the existing sprinkler protection was not specifically
designed or installed to protect the hazard presented by “high pile rack storage”. The
majority of storage consists of multi-row racks 4-feet deep, with two 9-foot high rack levels
reaching approximately 18-feet in height to the top of the rack support structure, leaving

 9                                                               Q-Dot Engineering, LLC
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 121 of 342
Building and Fire Code Review and Analysis - Sterigenics


a 5-inch flue space and aisle widths greater than 8-feet between racking arrays.
Commodities are stored to a maximum height of approximately 18-feet to the top of the
commodity.        Storage includes Class1-IV commodities and includes undetermined
amounts of Group A plastics. Other miscellaneous storage is below 12 feet.
Pallets hold cardboard boxes and the pallets are primarily wooden, but a few plastic
pallets are utilized. Empty pallet storage is below four feet.



Reference: Commodity and Fire Sprinkler Evaluation Report by Pond, dated September
11, 2019 for the following.

If the AHJ were to require compliance with the new codes due to the severity of the fire
hazard per NFPA Section 1.4.2, the sprinkler system would require upgrading, as the
encapsulated commodities would require higher design densities than those applicable
in the past, and new code would require in-rack protection.



RETROACTIVE APPLICATION OF CODES
In general, the building and fire codes are only applicable to new construction, additions
or an actual change of use or occupancy. However, there are specific provisions of the
codes that are either specifically applied to existing buildings or give the authority having
jurisdiction the ability to enforce appropriate portions of the code to distinct fire and life
safety hazards. Those provisions can be found in:
      -    The International Building Code (IBC) Section 102.6
      -    The International Fire Code (IFC) Sections 102.1 and 110.1.1
      -    NFPA 560 Section 1.4.2, and;
      -    NFPA 400 1.4.2


The provisions of the IBC, IFC, NFPA 560 and NFPA 400 note that if the AHJ determines
that an existing condition presents an unacceptable degree of risk, the AHJ has the
authority to retroactively apply the appropriate provisions of the codes.


 10                                                               Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 122 of 342
Building and Fire Code Review and Analysis - Sterigenics




PRESCRIPTIVE V. ALTERNATIVE METHODS AND MATERIALS
The traditional approach of the application of building and fire codes has been what is
known as “prescriptive”. That is the codes “prescribe” exactly what must be done to meet
the “code”. This includes building height and area limitations, fire protection systems
installations, means of egress requirements, and provisions for various subsystems such
as electrical, mechanical and plumbing. While the prescriptive approach provides a
pathway to meet the intent of the codes, it does not address those situations where it is
impractical to meet the various prescriptive requirements. The IBC recognizes this in
Section 104.10 Modification. The codes also contain provisions for what are known as
“Alternative materials, design, methods of construction and equipment”. This is contained
in Section 104.11 of the IBC.
The “alternative materials, design, methods of construction and equipment” approach can
also be referred to as “performance”. In this type of approach, the prescriptive rules are
set aside in favor of establishing mutually agreed upon design, construction and safety
goals and objectives. This method allows the widest possible design and construction
latitude while assuring a reasonable level of safety for the occupants and structure.


The prescriptive approach is appropriate for most code requirements in the Atlanta facility.
The only exception is for the allowable area.     This is discussed in more detail in the
“Allowable Areas and Separation Requirements” section of this report.


PRIOR FIRE DEPARTMENT RESPONSES
According to the data provided by the Cobb County Fire Department from 2009 through
2019, the department responded to the facility a total of 35 times. Of those, 29 were false
or unintentional fire alarm activations. Of the remaining six, one involved a chemical
leak/spill in 2018, one a small flash fire in 2018, and the other four were EMS (medical)
related incidents.



 11                                                              Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 123 of 342
Building and Fire Code Review and Analysis - Sterigenics


INCIDENT AT ONTARIO, CALIFORNIA FACILITY
Reference: U.S. CHEMICAL SAFETY AND HAZARD INVESTIGATION BOARD
INVESTIGATION REPORT 2004-11-1-CA
On August 19, 2004, an explosion occurred at the Sterigenics International, Inc.,
ethylene oxide (EO) sterilization facility in Ontario, California.


The U.S. Chemical Safety and Hazard Investigation Board (CSB) determined that
maintenance personnel overrode safety devices and EO flowed through the ventilation
system from a sterilizer to an open-flame catalytic oxidizer (oxidizer) where it ignited. The
flame traveled back to the sterilizing chamber through the ventilation system duct and
ignited a large volume of EO in the chamber.


According to information provided by Sterigenics, the recommendations of the Chemical
Safety Board have been applied to the Atlanta facility. While the Atlanta and Ontario
facilities utilize the same sterilization process and are very close in overall square footage,
there is a significant difference in the layout of the two facilities. The Atlanta facility
provides very distinct separation between the pre-conditioning, sterilization chamber, and
aeration rooms. In the Ontario facility, separation is only provided for the pre-conditioning
and aeration rooms. Additionally, the open-flame catalytic oxidizer is not used in the
Atlanta facility.
According to the information obtained from Ontario FM, the Ontario facility is classified as
an H-1 occupancy.       An alternative materials, design, methods of construction and
equipment approach was used in Ontario facility as it exceeds the allowable area for an
H-1 occupancy. This alternative approach was the inclusion of safety controls related to
the use of the EO. This information was obtained from Deputy Chief/Fire Marshal Paul
Ehrman and Deputy Fire Marshal Michelle Starkey – Ontario Fire Department.




 12                                                                  Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 124 of 342
Building and Fire Code Review and Analysis - Sterigenics




ONTARIO PLANT LAYOUT TAKEN FROM THE PUBLIC REPORT BY THE CSB.




ATLANTA PLANT LAYOUT – PLANS AS PART OF PUBLIC RECORD OF COBB COUNTY
 13                                                            Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 125 of 342
Building and Fire Code Review and Analysis - Sterigenics


GEORGIA ENVIRONMENTAL PROTECTION DIVISION (EPD)
On June 31, 2019, an incident occurred at the facility which involved the release of
approximately 5.6 pounds of EO. According to EPD reports, facility staff explanation, and
as observed during the site visit, the sterilization drums of EO are connected through
hoses to the sterilization chamber. The weight of each drum is continuously monitored
while the drum is hooked into the sterilization system. Once a drum reaches a certain
weight, there is not enough gas left in the drum to pressurize the system. There is a policy
in place that when there are ten pounds or less left in a drum it is to be disconnected and
ultimately returned to the vendor. Once a drum is low, an employee will shut off the valve,
unhook the drum and plug the port. They will then hook up a new drum and leave the
used drum in the operations area to be picked up later. They utilize gas chromatography
(GC) and lower explosive level sensors (LEL) to continuously monitor for potential leaks
of EO in the facility. In this incident, the valve on the used drum was not completely shut
off and the port was not plugged. When the LEL/GC indicated a potential leak, the
operations area was evacuated.        Staff then suited up in their personal protective
equipment (PPE) and used a photoionization detector (PID) to determine that there was
a leak and that the improperly secured used drum was the source. They determined that
the drum had released 5.6 pounds of EO by weighing the used drum.
EPD is the regulatory authority having jurisdiction having approval of the emissions
control system, including overseeing and approving its final installation. The proposed
modifications to the emissions system have been approved by EPD and are the basis of
the plans for the alteration of the emissions system submitted to Cobb County, dated July
26, 2019.


TYPE OF BUILDING CONSTRUCTION
Construction Type: IBC - IIB (SBC Type IV unprotected)


HAZARDOUS MATERIALS – STORAGE AND USE
Various hazardous materials are stored and/or utilized at the facility. Hazardous materials
are defined in the IBC, IFC and NFPA 400 as: Those chemicals or substances
 14                                                        Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 126 of 342
Building and Fire Code Review and Analysis - Sterigenics


which are physical hazards or health hazards as whether the materials are in usable or
waste condition. The IBC, IFC and NFPA 400 establish various Maximum Allowable
Quantities (MAQ) for hazardous materials based on their classification. The MAQ’s are
established for materials in storage, used in closed systems and used in open systems.
The use of the EO in the sterilization/chamber room is a combination of closed and open
systems, with the open system limits being the most restrictive.


When the amounts present exceed the MAQ limits, the occupancy must be classified as
Group H. The classification as a Group H occupancy, eliminates any MAQ limits. In other
words, in a Group H occupancy the quantities of hazardous materials are unlimited.


Ethylene Glycol is stored in four separate scrubber tanks. The liquid in the tanks consists
of a mixture with approximately 40% ethylene glycol, < 5% Sulfuric Acid, and the balance
being water. Two of the tanks have a capacity of 17,000 gallons each, and the other two
tanks are 11,850 gallons each. The 499,999 pounds total capacity would be if all tanks
were filled to maximum capacity. All tanks are in dedicated areas with sealed secondary
containment (diking).


Ethylene Oxide is stored in 55-gallon drums (approximately 400 pounds of EO liquid
under pressure) meeting DOT requirements under 49 CFR 173.323. The maximum
number of drums on‐site at any given time is 28 (in storage and/or in use). Up to 10 drums
could be in use in the sterilization chamber. The EO drums are stored in a dedicated,
attached, covered and secured area. This area adjoins the sterilization chamber.


NFPA 400 specifies that when the quantities of hazardous materials exceed the MAQs,
that Level 2 protection must be provided. As previously discussed in this report, the
application of the provisions of NFPA 400 to an existing facility are limited to those existing
conditions that present an unacceptable degree of risk.




 15                                                                Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 127 of 342
Building and Fire Code Review and Analysis - Sterigenics


Those requirements of Level 2 protection which are provided in this existing facility
include: not less than 25% of the perimeter wall being an exterior wall, automatic fire
sprinkler protection, and fire alarm and detection.


DETERMINATION OF OCCUPANCY CLASSIFICATIONS
Based on the Tier 2 reports provided by the facility, the quantities of hazardous materials
exceed the MAQ limits. The facility cannot be classified as F or S, but must be classified
as Group H. Group H occupancies are further divided into H1 through H5, dependent
upon the type of hazard that the material presents. In order to establish the correct
subcategory, the characteristics of the various hazardous materials must be considered.
This information is based on the various SDS’s provided by the facility. A chart showing
the various hazardous materials, the classifications, and amounts is included with the
report as an appendix.


EO is a Toxic Flammable Liquid which is also a Class 3 Reactive (unstable) product.
Based on the data in the SDS for EO, the occupancy is correctly classified as an H-1/H-
4. This would apply to both the storage and processing areas. When there are two more
different hazard classifications, the more stringent must be applied. According to data
provided by Sterigenics, the EO concentrations in the aeration room are typically less
than 75 ppm.      For the first three quarters of 2019, the average aeration room
concentration was 30 ppm while the facility was in operation. Based on this information,
the aeration room is well under the LEL and can be classified as S-1 storage.


ALLOWABLE AREA AND SEPARATION REQUIREMENTS
The provisions of the IBC Chapter 5 sets limits on the maximum allowable area permitted
based on occupancy classification and construction type. It is important to note that
Section 501.1 clearly states: “The provisions of this chapter control the height and area
of structures hereafter erected and additions to existing structures”




 16                                                             Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 128 of 342
Building and Fire Code Review and Analysis - Sterigenics


The sterilization/chamber room contains approximately 17,000 square feet and as
previously stated, the construction type is classified as Type IIB (formally under Standard
Building Code, Type IV unprotected).

Based on IBC Table 503 the maximum allowable area for an H-1 occupancy in Type IIB
construction is 7,000 square feet and for an H-4, the maximum allowable area is 17,500
H-1 occupancies must be separated from other buildings and property lines by not less
than 75 ft per IBC 415.51.1. This would apply only if this were a newly constructed
building, the actual occupancy classification/use of an existing building was changed or if
additional area was added. None of these conditions apply to this facility.

While based on IBC Table 508.4, an H-1 must be a separate building older building codes
merely required a fire rated separation between an H occupancy any other occupancies.

Even though the area requirements in the currently adopted IBC do not apply, options
were considered to compliance. The first was to sub-divide the sterilization/chamber
room into smaller areas meeting the current limits. This approach was eliminated due to
it being very difficult, if not impossible to accomplish with all of the existing, large fixed
equipment and building services.

Another alternative was to      upgrade the construction type of Type IIB to Type IA.
However, this was also eliminated due to the difficulty in achieving the required roof rating
and even if the construction type was upgraded, the area would still be over the allowable
area. This approach would also require the construction of a “fire wall” to separate the
different construction types.

This obviously an existing building and no additional square footage is being added. As
for the occupancy classification, the activities inside the facility have not changed. What
has changed is the recognition of the actual hazards by the Cobb County Code Officials,
which results in a change from Factory to High Hazard.

As discussed previously, there are two approaches that can be utilized for code
compliance: prescriptive and alternative materials, design, methods of construction and
equipment also known as “performance”.
 17                                                               Q-Dot Engineering, LLC
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 129 of 342
Building and Fire Code Review and Analysis - Sterigenics


While the prescriptive area limits of the IBC 2012 edition do not apply to this existing
facility, there is a desire to establish that a reasonable level of fire safety is provided with
regard to the sterilization/chamber room area.


It is worth noting that even if this facility were to be newly constructed there would practical
difficulties involved in carrying out the provisions of this code as they relate to the area
limit for the sterilization/chamber room area.


There are several features of the existing facility that provide increased safety to
compensate for the larger area of the sterilization/chamber room area and provide an
equivalent level of fire safety. These features are actually recognized in the User’s Guide
for the 2012 edition of the International Performance Code for Buildings and Facilities,
specifically in Chapter 22 Hazardous Materials.


These features are as follows:
      •    Detection of gas or vapor release: Where a release of hazardous materials gas or
           vapor would cause immediate harm to persons or property and where such
           materials would not be detectable at the danger threshold by sight or smell, an
           adequate means of detecting, diluting or otherwise mitigating the dangerous
           effects of a release shall be provided.
      •    Ventilation: Where ventilation is necessary to limit the risk of creating an
           emergency condition resulting from normal or abnormal operations, an adequate
           means of ventilation shall be provided.
      •    Written   procedures    for   operation   and   emergency      shutdown:     Written
           documentation of pre-startup safety review procedures shall be developed and
           enforced to ensure that operations are initiated in a safe manner. The process of
           developing and updating such procedures shall involve participation of affected
           employees. Written documentation of operating procedures and procedures for
           emergency shutdown shall be developed and enforced to ensure that operations
           are conducted in a safe manner. The process of developing and updating such

 18                                                                Q-Dot Engineering, LLC
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 130 of 342
Building and Fire Code Review and Analysis - Sterigenics


           procedures shall involve participation of affected employees. A written emergency
           response plan shall be developed to ensure that proper actions are taken in the
           event of an emergency, and the plan shall be followed if an emergency condition
           occurs. The process of developing and updating the plan shall involve participation
           of affected employees.
      •    Process hazard analyses: Process hazard analyses shall be conducted as
           necessary to reasonably ensure protection of people and property from dangerous
           conditions involving hazardous materials.
      •    Consequence analysis: here an accidental release of hazardous materials could
           endanger people or property off site, an analysis of the expected consequences of
           a plausible release shall be performed and utilized in the analysis and selection of
           active and passive hazard mitigation controls.
One additional feature is necessary which is reliable power for the Emissions Control,
Scrubber, and Ventilation systems and the control room. The power supply for these
systems is relied upon to prevent or control an emergency condition that could endanger
people or property and because these systems and the control room provide the
increased safety necessary as part of the alternative materials, design, methods of
construction and equipment approach, an Emergency Power System in accordance with
NFPA 70 Article 700 must be provided. Interruption of the primary power source from
Georgia Power could produce serious life safety, fire safety or health hazards.



FIRE SPRINKLER AND FIRE ALARM SYSTEMS
The building is fully sprinkled and is also provided with a fire alarm and detection system.
The fire risers for the building are located along the northern face of the building along
Olympic Industrial Drive. Four wet-pipe risers are present along with a foam/water riser
for the EO drum storage area. The incoming fire supply main consists of existing 6-inch
and 8-inch flanged spigots into the Sterigenics area in three locations. The four wet-risers
consist of alarm check valves, wall-indicator control valves, water flow switches, water
motor gongs, and inspectors test connections.

 19                                                                 Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 131 of 342
Building and Fire Code Review and Analysis - Sterigenics




The fire alarm system provides supervision of the fire sprinkler systems and is monitored
off-site by ADT Security. Existing sprinkler heads more than 50 years old have been
identified as deficiencies and must be replaced.
[Reference: Commodity and Fire Sprinkler System Evaluation Report by Brandon
Hofstead, PE]


SPILL CONTROL AND RUN OFF PROTECTION
The provisions of the IFC require spill control and secondary containment for the EO
storage area.    The quantities of EO in the chamber room are below the thresholds.
Details of the requirements are contained in the appendix of this report.


EXPLOSION PREVENTION AND PROTECTION
IFC Section 5705.3.7.5.2 provides that explosion control shall be provided in accordance
with IFC Section 911. This would apply the sterilization/chamber room.

IFC 911.1 provides that explosion control be provided in accordance with NFPA 69
Standard on Explosion Prevention Systems.

NFPA 560 Section 13.2.5 provides that explosion control shall be provided in accordance
with NFPA 55 Section 6.9. NFPA 55 Section 6.9 provides that explosion control shall be
in accordance with NFPA 68 or NFPA 69.

Requirements for explosion venting are contained in NFPA 68. NFPA 68 states that the
need for deflagration vents can be eliminated by the application of explosion prevention
techniques described in NFPA 69, Standard on Explosion Prevention Systems.

NFPA 69 provides that explosion prevention can be provided control of flammable gas
mixtures.

Section 8.1 provides: “The technique for combustible concentration reduction shall be
permitted to be considered where the mixture of the combustible material and oxidant is


 20                                                            Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 132 of 342
Building and Fire Code Review and Analysis - Sterigenics


confined to an enclosure and where the concentration of the combustible can be
maintained below the lower flammable limit (LEL).

An enclosure is defined as: “a confined or partially confined volume” Specifically listed
examples of such enclosures include: a room, building, vessel, silo, bin, pipe, or duct.


According to the information provided by the facility, in the sterilization chambers, the EO
is mixed with N2 at levels which maintains a nonflammable range (reference NFPA 560
B.2(b)). In the sterilization/chamber room itself, the emissions control exhaust maintains
the level of EO to less than the LEL.

Based on the information provided by the facility and the requirements of NFPA 68 and
NFPA 69, no additional explosion prevention or venting is required.


NFPA 101 LIFE SAFETY CODE COMPLIANCE
Under the provisions of NFPA 101 Life Safety Code, this facility would be classified as a
mixed occupancy.      Office areas as business, storage areas as storage and the
sterilization/chamber room as high hazard industrial. Sprinkler protection and fire alarm
are provided as required for a high hazard industrial occupancy. Limits on area of a high
hazard industrial occupancy are not contained in NFPA 101 Life Safety Code.


ANAYSIS AND RECOMMENDATIONS
The various codes draw a distinction between the requirements for a new building in
contrast to one which is already in existence and occupied. However, there are provisions
of the applicable codes that empower the Authority Having Jurisdiction (AHJ), also known
as the code official, to retroactively apply provisions of the codes in an effort to mitigate
specifically identified hazards that represent a significant risk to life and property.


Given the increased knowledge and awareness of hazardous materials in general and
specifically the storage and use of ethylene oxide, as well as the fire risk presented by
high pile rack storage, it is reasonable and consistent with the intent of the codes for the
 21                                                              Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 133 of 342
Building and Fire Code Review and Analysis - Sterigenics


Cobb County code officials to require certain fire safety components of the building to be
improved.
The provisions of the various ICodes and NFPA codes and standards are generally
intended to establish the minimum requirements consistent with nationally recognized
good practice to provide a reasonable level of life safety and property protection for the
hazards of fire, explosion, or other dangerous conditions in both new and existing
buildings, structures and premises, and to provide safety to fire fighters and emergency
responders during emergency operations.
The IFC Code Commentary makes it clear that the codes do not attempt to achieve
perfection by requiring every conceivable or available safeguard for every structure,
premises or operation, but seeks to establish a minimum acceptable safety level to
balance the many factors that must be considered including loss statistics, relative
hazards, and the economic and social impact.
After a careful and diligent review of all the available information, Q-Dot Engineering, LLC
makes the following recommendations:


RECOMMENDATION #1
Sterigenics be permitted to resume the installation of the upgrades to the emissions
control system in accordance with the previously submitted plans.         Any inspections
required by the IMC, or the authority having jurisdiction, must be completed.
Since no inspections have been conducted on the work already completed, it is possible
that it may be necessary and required for the contractor to expose any portion of the
system that has already been concealed. Manufacturer’s manuals must be on site for all
inspections. These inspections would include the receipt of balancing reports.


RECOMMENDATION #2
Q-Dot Engineering understands that in order for the undertake the commissioning/testing
of the emissions control system that the plant must be in full operating condition.
Sterigenics must provide a written protocol for the commissioning/testing procedure and


 22                                                             Q-Dot Engineering, LLC
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 134 of 342
Building and Fire Code Review and Analysis - Sterigenics


provide a copy of the results of the testing and approval by EPD. This testing does not
include the environmental air testing of the exterior atmosphere.



RECOMMENDATION #3
The facility must provide to Cobb County Fire Marshall updated, as-built plans for the
emissions control/scrubber system.


RECOMMENDATION #4
Plans must also be submitted for: 1) the upgrading of the wall separating the sterilization
chamber from the remainder of the facility as a 2-hour fire resistance rated barrier, 2) the
verification of the fire resistance of the wall separating the Sterigenics facility from the
remainder of the overall building, 3) the security of the EO storage area from tampering
and entry by unauthorized persons, 4) temperature monitoring of the EO storage area,
and 5) spill control and containment for the EO storage area, possibly in the form of diking
or barriers.


RECOMMENDATION #5
A fire and life safety plan must be prepared and submitted to Cobb County Fire Marshall.
This plan must include the following:
      •    Occupancy Classification(s)
      •    Listing of all applicable codes
      •    Construction Type
      •    Full and complete description of the overall operation of the facility from the receipt
           of materials to be sterilized, pre-conditioning, sterilization, aeration and final
           storage.
      •    Floor plan with dimensions
      •    Square footage of each room or area.
      •    Occupant load for each room or area (calculated and actual)



 23                                                                   Q-Dot Engineering, LLC
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 135 of 342
Building and Fire Code Review and Analysis - Sterigenics


      •    Egress plan (location and identification of all exits, travel route/distance including
           dead ends and common path with distances)
      •    Location of all fire-rated barriers
      •    Location of all fire sprinkler risers
      •    Location of all Fire Department Connections
      •    Location of all Fire Alarm Control Panel(s) and annunciators
      •    Location of Knox Box

RECOMMENDATION #6
Information regarding the hazardous materials storage and used on the facility must be
provided to Cobb County. This includes:

      •    Quantities of all hazardous materials and locations
      •    SDS for all hazardous materials
      •    International Fire Code, Appendix H HMIS, HMMP


RECOMMENDATION #7
The fire sprinkler protection in all areas of rack storage must be upgraded to meet the
current requirements of NFPA 13 for such storage arrangements. Protection to be
designed for Group A plastics. Additionally, all sprinkler heads which are 50 years old or
older must be replaced.


RECOMMEDATION #8
Emergency power in accordance with NFPA 70 Article 700 Emergency Systems must be
provided for the Emissions Control, Scrubber, and Ventilation systems and the control
room.


RECOMMENDATION #9
Process hazard analyses must be conducted as necessary to reasonably ensure
protection of people and property from dangerous conditions involving hazardous
materials.

 24                                                                  Q-Dot Engineering, LLC
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 136 of 342
Building and Fire Code Review and Analysis - Sterigenics




RECOMMEDATION #10

Following the provisions of NFPA 1620 Standard on Pre-incident Planning, Cobb County
and the facility must develop, exercise and maintain a pre-incident plan to assist both
facility and emergency responders in effectively managing incidents and events for the
protection of occupants, responding personnel, property and the environment.




TIME FRAMES

It is recognized that the facility is at a critical point of needing to recommence its
operations in order to begin the EPD testing of the new emissions controls at the
facility. Further, in order to begin the EPD required air sampling at the beginning of
January, Sterigenics must begin sterilizing medical products in its sterilization chambers
in accordance with normal operations, pursuant the approved EPD testing protocol.
Based on the code analysis and review, the following time schedule is proposed:


      1. Sterigenics should be allowed to immediately complete construction of the
         emissions control modifications under the existing August 15, 2019 application for
         building permit at this time. No use of ethylene oxide will be used in the facility and
         no sterilization operations will occur in the facility while this construction is
         completed.


      2. Upon completion of the emissions control modifications work at the facility,
         Sterigenics can recommence normal sterilization operations using ethylene oxide
         at the facility under its current certificates of occupancy for the purpose of testing
         the emissions control modifications pursuant to the EPD Consent Order, in
         accordance with the testing protocol the EPD has approved. Sterigenics should
         be allowed to operate the facility for this purpose for the length of time necessary
         to complete the testing pursuant to the EPD-approved protocol.

 25                                                                 Q-Dot Engineering, LLC
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 137 of 342
Building and Fire Code Review and Analysis - Sterigenics




      3. Within 45 days, Sterigenics must submit permit drawings and a building permit
         application to the County for the facility modifications. Upon receipt of those permit
         plans and the permit application, the County should review the plans and
         application for approval and issue a building permit for the modifications during the
         period when the facility is operated for EPD testing purposes. Together with
         issuing the building permit for the modifications, the County may issue a temporary
         certificate of occupancy for the facility in accordance with 2012 IBC Section 111.3
         enabling Sterigenics to occupy the facility for its sterilization operations while the
         modifications are completed. The time period for the temporary certificate of
         occupancy may be limited to 7 months from issuance of the temporary certificate
         of occupancy.
      4. The emergency power system is to be installed within 12 months from the issuance
         of the temporary certificate of occupancy.
      5. Upon completion of Recommendations 1 through 8 and the County’s inspections
         and approval of those modifications, the County may issue the facility a new full
         Certificate of Occupancy for the entire space of Sterigenics’ facility, identifying the
         occupancy classifications for each area of the facility under the 2012 IBC.




CONCLUSION
it is the professional opinion of Qdot Engineering, LLC that these recommendations are
consistent with nationally recognized good practice and will provide a reasonable level of
life safety and property protection for the hazards of fire, explosion, or other dangerous
conditions in this existing facility and will provide safety to fire fighters and emergency
responders during emergency operations.




 26                                                                 Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 138 of 342
Building and Fire Code Review and Analysis - Sterigenics




James G. Munger, PhD, FIFireE, BCO




Patsy Warnick, PE, CSP




 27                                                        Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 139 of 342



                                             Report Guide
                                             COMMENTS
This report should create a roadmap for the issuance of a Certificate of Occupancy for the entire 68,650
square feet of the facility. This document should provide the jurisdiction (AHJ) with necessary details
and information to conduct a thorough review of the building and systems. The report must evaluate all
applicable codes and standards. COMMENT: Done

Throughout the report, prescriptive requirements must be identified in each area of compliance.
Conclusive statements must be included to confirm compliance or designate a design criterion which
would achieve compliance. Where prescriptive requirements are not met, performance design must be
demonstrated based on the requirements of NFPA 101 Chapter 5 of the Life Safety Code. COMMENT:
The only area which is not addressed prescriptively is the allowable area which is not a Life Safety Code
issue.

Code requirement must be based on the 2012 IBC, 2012 IFC, 2012 LSC, along with applicable reference
codes and GA amendments.

    1. Identify and demonstrate occupancy classification and requirements based on IBC, and LSC with
       indicating evidence. COMMENT: Completed
    2. Identify the quantities of all hazardous materials to be kept and/or used on site. COMMENT:
       Addressed in both the body of report and appendix.
    3. Identify the MAQs for each hazardous material with criteria and specific reference to charts in
       the building and fire codes. COMMENTS: MAQ charts are included in the appendix.
       However, as a Group H facility, there are no MAQ limits.
    4. Identify and demonstrate method of compliance with height and area requirements from the
       IBC based on occupancy classification and hazardous materials quantities. COMMENT:
       Addressed in report.
    5. Indicate the maximum amounts of hazardous materials to be used and/or stored in the facility.
       COMMENT: Addressed in the body of the report and in appendix.
    6. Explain the type and level of protection that is necessary to safely store and handle these
       materials in and outside of the building. COMMENT: Addressed in the report.
    7. Determine how the materials are to be used and cite if the systems are to be closed or open to
       the atmosphere. COMMENT: Addressed in the report.
    8. Determine the control areas and fire-resistance rated assemblies separating spaces. COMMENT:
       As a Group H, there are no requirements for control areas. Plans to be submitted address the 2
       hour separation of the sterilization/chamber room.
    9. Identify and demonstrate compliance with all other applicable codes as referenced in “Materials
       Reviewed” section and add NFPA 101, 2012 IMC, and County codes. COMMENT: 2012 IMC was
       included in the original list. NFPA 101 and County codes have been added.



Once these items are addressed then we can continue to work through additional details,
recommendations, and compliance.
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 140 of 342




                Exhibit 38




                                1
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 141 of 342


Massey, Clay

From:                          James G. Munger, PhD <james@qdotengineering.com>
Sent:                          Monday, December 23, 2019 4:04 PM
To:                            Massey, Clay
Subject:                       Follow -up point


EXTERNAL SENDER – Proceed with caution




The county rejected my report as it was written.

James G. Munger, PhD, FIFireE, BCO
Partner
Q-Dot Engineering, LLC
280 West Market St.
York, PA 17401

cell: 256-736-3840
james@qdotengineering.com




                                                     1
                                                     2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 142 of 342




                Exhibit 39
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 143 of 342


Massey, Clay

From:                          James G. Munger, PhD <james@qdotengineering.com>
Sent:                          Monday, December 23, 2019 4:01 PM
To:                            Massey, Clay
Subject:                       Report


EXTERNAL SENDER – Proceed with caution




Patsy has now has responsibility for the report. She rewrote the report after the call with the country
officials. All comments must be sent to her.

James G. Munger, PhD, FIFireE, BCO
Partner
Q-Dot Engineering, LLC
280 West Market St.
York, PA 17401

cell: 256-736-3840
james@qdotengineering.com




                                                        1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 144 of 342




                Exhibit 40




                                1
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 145 of 342


Massey, Clay

From:                          James G. Munger, PhD <james@qdotengineering.com>
Sent:                          Friday, December 27, 2019 3:10 PM
To:                            Fred Bentley; Johnson, Brian; Massey, Clay
Cc:                            Patsy Warnick; Tyler Mosman; Elisha-Kay Gross; Chad Walker; Rick Merck
Subject:                       STERIGENICS PROJECT


EXTERNAL SENDER – Proceed with caution




Effective immediately, I will no longer have an active role in this project. All comments, input, emails,
correspondence, etc must be sent directly to Patsy Warnick. patsy@qdotengineering.com 240-328-9833

James G. Munger, PhD, FIFireE, BCO
Partner
Q-Dot Engineering, LLC
280 West Market St.
York, PA 17401

cell: 256-736-3840
james@qdotengineering.com




                                                        2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 146 of 342




                Exhibit 41




                                1
               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 147 of 342




From:                             Chad Walker <chad@qdotengineering.com>
Sent:                             Monday, December 23, 2019 2:33 PM
To:                               Jay.Westbrook@cobbcounty.org; Gobble, Kevin; Johnson, Brian; Bruce, Lauren; Fred
                                  Bentley; Massey, Clay
Cc:                               Patsy Warnick; James G. Munger, PhD
Subject:                          Building and Fire Code Review and Analysis - Sterigenics
Attachments:                      Sterigenics Report 122319.pdf


EXTERNAL SENDER – Proceed with caution



Good afternoon:

Please see the attached report.

For any questions or concerns please contact Patsy Warnick.


Thank you and Happy Holidays!


Chad Walker
Project Coordinator




Q-Dot Engineering, LLC
280 West Market Street
York, PA 17401
www.qdotengineering.com
O: (717) 893-5006
M: (717) 887-6648
chad@qdotengineering.com




                                                           1
                                                          2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 148 of 342




         BUILDING AND FIRE CODE
            REVIEW AND ANALYSIS




                     STERIGENICS
  2971 OLYMPIC INDUSTRIAL DRIVE
         ATLANTA, GEORGIA 30339



                   REPORT PREPARED BY:
             James G. Munger, PhD, FIFireE, CFPS
                     Patsy Warnick, PE, CSP

                  Q-Dot Engineering, LLC
                       December 20, 2019




                                3
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 149 of 342
Building and Fire Code Review and Analysis - Sterigenics


Table of Contents


Scope and Purpose                                                           2
Reviewed Codes                                                              2
Background Information                                                      3
Codes Analysis                                                              4
Determination of Use and Occupancy                                          4
NFPA 101 Life Safety Code                                                   5
Existing Certificate of Occupancy                                           6
Code Analyses                                                               6
IFC                                                                         6
IBC                                                                         9
Quantities of EO and Other Hazardous Materials                              9
IBC Chapter 34                                                              10
NFPA 400                                                                    10
IMC                                                                         11
Non-prescriptive Approaches to Code Compliance                              12
Automatic Sprinkler and Fire Alarm Systems                                  14
Summary and Additional Recommendations                                      15
Time Frames                                                                 16
Conclusion                                                                  17
Appendix                                                                    19




 1                                                         Q-Dot Engineering, LLC



                                          4
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 150 of 342
Building and Fire Code Review and Analysis - Sterigenics




Scope and Purpose
The professional services of Q-Dot Engineering, LLC have been retained to conduct a code review
and analysis of the Sterigenics facility in Cobb County, Georgia as an independent third party.
This report details the materials reviewed, research, and other work performed to conduct the
general code compliance review and analysis. The report provides a brief background and history
of the facility as well as the findings and recommendations from Q-Dot Engineering, LLC for code
compliance.


Reviewed Codes Adopted by Cobb County, Georgia
     1. International Building Code, 2012 edition with Georgia amendments revised 2018.
     2. International Fire Code, 2012 edition with Georgia amendments revised 2014.
     3. International Mechanical Code, 2012 edition with Georgia amendments revised 2015.
     4. Rules and Regulations of the Safety Fire Commissioner, Chapter 120-3-3 Rules and
        Regulations for the State Minimum Fire Safety Standards, effective January 1, 2018.
     5. NFPA 70 National Electrical Code, 2017 edition.
     6. NFPA 55 Compressed Gases and Cryogenic Fluids Code, 2010 edition.
     7. NFPA 68 Standard on Explosion Protection by Deflagration Venting, 2007 edition.
     8. NFPA 69 Standard on Explosion Prevention Systems, 2008 edition.
     9. NFPA 13 Standard of the Installation of Fire Sprinkler Systems, 2010 edition.
     10. NFPA 16 Standard for the Installation of Foam-Water Sprinkler and Foam-Water Spray
        Systems, 2011 edition.
     11. NFPA 25, Standard for the Inspection, Testing and Maintenance of Water-Based Fire
        Protection Systems, 2011 edition.
     12. NFPA 101, Life Safety Code, 2012 edition.
Additional materials reviewed for consideration as part of this report:
     1. User’s Guide for the International Performance Code for Buildings and Facilities, 2012
        edition.
     2. NFPA 400 Hazardous Materials Code, 2013 edition.


 2                                                                  Q-Dot Engineering, LLC



                                                5
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 151 of 342
Building and Fire Code Review and Analysis - Sterigenics


     3. NFPA 560 Standard for the Storage, Handling, and Use of Ethylene Oxide for
        Sterilization and Fumigation, 2007 edition.
     4. Commodity and Fire Sprinkler System Evaluation Report, September 11, 2019 by
        Brandon Hofstead, PE – Pond.
     5. Hazard Evaluation Report, Revision 1, SSOE Group, September 8, 2015 by Richard W.
        Stehr, FPE.
     6. Hazard Evaluation Report, SSOE Group, July 8, 2015 by Richard W. Stehr, FPE.
     7. Remodeling files – 1987.
     8. Certificates of Occupancy – multiple. For a complete listing, see the appendix.
     9. Plans for restrooms – 2014.
     10. Plans for Chamber and Preconditioning room – 2015.
     11. Plans for upgrading of emissions system/scrubber – 2019.
     12. Record of fire department pre-incident planning tour on August 8, 2018.
     13. “Tier 2” reports for 2012, 2014 and 2018.
     14. SDS for hazardous materials stored/used at the facility.
     15. Technical Product Data Sheet for EO drums.
     16. Chemical Safety Board Report (CSB) on Incident at Ontario, CA Sterigenics facility on
        August 19, 2004.
     17. Ethylene Oxide Product Stewardship Guidance Manual – American Chemistry Council
        Ethylene Oxide/Ethylene Glycols Panel, 3rd edition.
     18. New Jersey Department of Health Ethylene Oxide Hazardous Substance Fact Sheet,
        August 2016.
     19. Chemical Data Sheet for Ethylene Oxide – Cameo Chemicals.
     20. WHO Chemical Assessment Document 54 on Ethylene Oxide.


Background Information
The building was originally constructed in 1966 as a multi-tenant, industrial-type strip center.
The portion of the building subject to this review and analysis was initially occupied by a
medical sterilization facility using ethylene oxide (EO) named Griffith Micro Science
Laboratories. This occupancy reportedly began in the 1970’s. Griffith later underwent a name
 3                                                                    Q-Dot Engineering, LLC



                                                  6
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 152 of 342
Building and Fire Code Review and Analysis - Sterigenics


change to Sterigenics. This portion of the building is approximately 68,650 square feet in area.
The facility is occupied 24 hours per day, seven days per week. It is understood that no records
exist from the original construction and occupancy.


Codes Analysis
                                    2012 IBC                       2012 LSC               Current State
 Use/ Classification                 H-1/S-1                       Industrial               H-1/S-1
 Construction Type                      -                               -                     II-B
 Allowable Height                  1;55’/2;55’                          -                    1/24.2’
 Allowable Area                  7,000/70,000*                          -                15,236/56,494
 Sprinklers Required?       Yes (903.2.5.1, 903.2.9)                  Yes                      Yes
 Fire Alarm Required?                  No                             Yes                      Yes
 Special Provisions       Section 414, 415, 908, Ch 34                  -                       -


*Allowable area increase of 300% for sprinkler coverage and no more than a single story above
grade plane (Section 506.3).
Based on IBC Table 503 the maximum allowable area for an H-1 occupancy in Type IIB
construction is 7,000 square feet and for an S-1, the maximum allowable area is 17,500.         H-1
occupancies must be separated from other buildings and property lines by not less than 75 ft per
IBC 415.51.1. This would apply only if this were a newly constructed building, the actual
occupancy classification or use of an existing building was changed or if additional area was added.

Determination of Use Group/Occupancy Classification
The Sterigenics building is used for business, storage of commodities, storage of ethylene oxide,
and use of ethylene oxide in the medical equipment sterilization process. The current storage and
process areas appear to be separated by fire-resistive construction with unprotected openings for
staff to easily transport commodities and EO between areas; therefore, the occupancy must be
considered non-separated mixed use. Areas storing commodities before and after sterilization are
Group S-1 areas in accordance with the 2012 edition of the IBC. The office area where business
is conducted for the building is ancillary to the main building occupancies (not exceeding 10% of

 4                                                                    Q-Dot Engineering, LLC



                                                 7
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 153 of 342
Building and Fire Code Review and Analysis - Sterigenics


the total aggregate occupancy areas) and is considered accessory space. Areas storing and using
ethylene oxide in excess of the maximum allowable quantity (MAQ) cannot be considered storage
or factory and must be considered High-Hazard. Ethylene oxide (EO) is an unstable Class 3
detonable material. Based on the IBC Table 307.1(1), the MAQ for storage and use of EO is five
(5) pounds of liquid substance. The amount can be increased by 200% because the building is
sprinkled and the EO is stored in approved containers in exhausted enclosures. Since the specified
MAQ per control area is exceeded, the storage and use areas of EO must be classified as Group H
(High-Hazard) per section 307.1 of the IBC. Section 307.3 further classifies this area as High-
Hazard Group 1 specifically because EO is an unstable, Class 3 detonable material. In summary,
the EO drum storage room (944 sq. ft.) and the chamber room area (14,292 sq. ft.) shown in the
diagram below are considered High-Hazard Group 1 (H-1), and the remaining occupancy areas
outside of business and mechanical space are Storage Group 1 (S-1).




NFPA 101 Life Safety Code
Under the provisions of NFPA 101 Life Safety Code, this facility would be classified as a mixed
occupancy. Office areas are classified as Business, commodity storage areas as Storage, and the
 5                                                                    Q-Dot Engineering, LLC



                                                8
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 154 of 342
Building and Fire Code Review and Analysis - Sterigenics


EO storage and chamber room area as High-Hazard Industrial. Sprinkler protection and fire alarm
are provided as required for a High-Hazard Industrial occupancy. Area limitations of High-Hazard
Industrial occupancies and MAQ’s are not contained in NFPA 101 Life Safety Code.


Existing Certificate of Occupancy
The portion of the building of the facility to the east totaling 25,126 square feet was formally 2971
Olympic Drive, Suite D and acquired in 2007. At that time a Certificate of Occupancy was issued
for Storage based on the 2005 IBC. The use of the space, and the definition of “storage”, have not
changed since the issuance of the certificate; therefore, a change of use or occupancy is not needed
for this space (includes the aeration room, shipping area, and east office).
The originally occupied portion of the building has undergone several permitted alterations and
additions and has obtained multiple Certificates of Occupancy throughout the years. For each
alteration or addition, the accompanying Certificate of Occupancy shows either Storage or an
Industrial use group classification in accordance with the building or life safety code locally
adopted at the time of issuance. From the information provided by Sterigenics, and after reviewing
the permit submittals for the projects resulting in the Certificates of Occupancy obtained by the
facility (listed in the appendix), it does not appear that there has been a change to the process used
to sterilize the commodities or the chemicals used for sterilization. The use group classification
of the areas throughout the facility as either Storage or High-Hazard Industrial appear to be
consistent with the spaces as they are used today. Therefore, a change of use and occupancy is
also not required for the remainder of the facility.


Code Analyses
It is the recommendation of the consultants to focus on the areas of highest risk or hazard. The
following analyses are of those areas, their compliance with the currently adopted sections of code,
and any recommended guidance for compliance of the facility.


IFC
The IFC Table 5003.8.2 contains the provisions for detached buildings containing hazardous
materials. The table requires that a detached building be utilized for storage of EO when the
 6                                                                 Q-Dot Engineering, LLC



                                                  9
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 155 of 342
Building and Fire Code Review and Analysis - Sterigenics


amount exceeds one ton of material. Based on the provided drawings from previous permit
submittals, it appears that the storage area of EO (944 sq. ft.) was an addition and lies exterior (yet
still enclosed) to the original building. The table also requires that the detached building be
separated by distances to other buildings and lot lines as required by the IBC.
Regarding compliance of the EO storage area:
       -    It exceeds the MAQ of one ton of liquid pounds of storage which requires a detached
            building.
       -    It is in a separated enclosure, exterior to the building, however not in a physically
            detached, stand-alone building.
       -    It does not meet the separation distance from the building as required by the IBC (not
            less than 75 ft per section 415.5.1.1).
Recommendation for compliance:
Although this area is not prescriptively compliant with the IFC and IBC, it is separated by an
exterior CMU wall with an inherent fire-resistive rating. The area is also protected by a foam
water deluge system, which is an alternative method of compliance with greater mitigation
properties than the required Extra Hazard Group 2 (.40 gpm over 2500 sq.ft.). For these reasons,
it is recommended that the storage area be permitted to continue to be used as it has been, with the
condition that any openings in the wall between the storage area and the main building be closed
and/or restored to match the rating of the existing barrier. Any transfer of EO drums from the
storage area should be to the building exterior and then into the main building process area(s) from
the outdoors. This removal of communication from the EO storage area to the building interior
will prevent any potential unintended transfer of materials to the building interior and significantly
reduce the risk of detonation or fire.
Other Provisions of the IFC:
 Section        Requirement                   Areas                            Compliant     Method
 5004.2         Spill Control                 EO Storage, Chamber Room         Yes           Containment
 5004.2.2       Secondary Containment         EO Storage, Chamber Room         Yes           Monitoring
 5004.3         Ventilation                   EO Storage, Chamber Room         Yes           Mechanical
 5004.6         Explosion Control             EO Storage, Chamber Room         Yes           Sec. 911
 5004.7         Emergency Power               EO Storage, Chamber Room         No            Sec. 604
 7                                                                      Q-Dot Engineering, LLC



                                                  10
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 156 of 342
Building and Fire Code Review and Analysis - Sterigenics


 5004.9        Emergency Alarm             All                              Yes          System


For compliance with Chapter 60, Highly Toxic and Toxic Materials:
 Section       Requirement                 Areas                            Compliant    Method
 6003.1.3      Treatment System            EO Storage, Chamber Room         Yes          Scrubbers
 6003.1.4      Indoor Storage              EO Storage                       Yes          Separation
 6003.1.5      Indoor Use                  Chamber Room                     Yes          Ventilation
 6004          Toxic Gases                 EO Storage, Chamber Room         Yes          Multiple


For compliance with Chapter 66, Unstable (Reactive) Materials:
 Section       Requirement                 Areas                            Compliant    Method
 6604.1.1      Comply with Ch 53           EO Storage, Chamber Room         Yes          Multiple
 6604.1.1      Comply with Ch 56           EO Storage, Chamber Room         No           Detached bldg
 6604.1.4      Storage Configuration       EO Storage, Chamber Room         Yes          Tanks


As shown in the tables above, there are only two areas of non-compliance. One lies in Section
6604.1.1 which requires that the reactive detonable material be located in a detached building.
Compliance with this section has already been addressed, however, given the severity of the
restrictions placed on the storage and use of unstable, detonable materials, it is further
recommended that a detached building compliant with the provisions set forth in NFPA 400 and
the IBC be constructed for the effective and safe storage of the EO.
The second section of non-compliance is Section 5004.7 which requires the facility to have
emergency power for any required treatment systems, mechanical ventilation, alarm, or detection
systems. The section further refers the user to Section 6004.2.2.8, which exempts the need for
emergency power if approved fail-safe engineered systems are installed.
Recommendation for compliance:
The facility must provide documentation that the mechanical ventilation system, the associated
emissions control system, and the detection and alarm system have fail-safe provisions in the event
of loss of power. If these systems are fail-safe, emergency power is not required, and the facility
is compliant. If the systems are not fail-safe, it is recommended that emergency power be provided
 8                                                                     Q-Dot Engineering, LLC



                                                 11
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 157 of 342
Building and Fire Code Review and Analysis - Sterigenics


for the treatment system(s), required mechanical ventilation of the EO storage room and chamber
room area, and the detection and alarm system. Given the history of a reliable power supply at the
facility due to its proximity to the local electrical utility provider, emergency power would be a
feasible method of compliance, but should be given a lower priority than other measures based on
its impact and risk reduction of the overall occupancy.


IBC
The provisions of the IBC are similar to the IFC, therefore any section content that has already
been addressed or are inherently achieved by the existing building, equipment, systems or its
processes will not be re-analyzed.
 Section        Requirement                 Areas                            Compliant    Method
 414.1.3        Information Required        EO Storage, Chamber Room         Yes          Report
 414.2          Control Areas               EO Storage, Chamber Room         Yes          Multiple
 414.4          Fail safe systems           EO Storage, Chamber Room         Unknown      Multiple
 414.5          Comply with IFC             EO Storage, Chamber Room         Yes          Multiple
 415.3          Fire detection              EO Storage, Chamber Room         Yes          Sec. 907.2.5
 415.4          Sprinkler system            All                              Yes          Sec. 903.2.5
 415.6          Meet H-1 and H-4            EO Storage, Chamber Room         Yes          Separation
 908.3          Toxic gas alarm             All                              Yes          Alarm System


For the main provisions of the IBC, the facility is compliant with one unknown exception that has
been previously discussed: the installation of fail-safe systems. Section 414.4 requires fail-safe
systems to prevent materials from “entering or leaving process or reaction systems at other than
the intended time, rate, or path.” Once it is shown that the mechanical ventilation, emissions
control, and detection and alarm systems are designed to fulfill this purpose, it can be determined
that the facility is in compliance with the special detailed requirements for hazardous materials in
accordance with the IBC and IFC.




 9                                                                    Q-Dot Engineering, LLC



                                                  12
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 158 of 342
Building and Fire Code Review and Analysis - Sterigenics


Quantities of Ethylene Oxide and Other Hazardous Materials
The ethylene oxide is stored in 55-gallon drums (approximately 400 pounds of EO liquid under
pressure with a nitrogen balance) meeting DOT requirements under 49 CFR 173.323. The
maximum number of drums on‐site at any given time is 28 (in storage and/or in use). Up to 10
drums could be in use in the sterilization chamber. At a total of 11,200 pounds of EO and two
control areas (the EO storage room and the chamber room area), the facility well exceeds the
general MAQ of 15 liquid pounds of material per control area, and one ton (2,000 pounds) of
material in the building prompting the necessity for a detached storage building.
Recommendation for compliance:
Given the nature of the existing construction and the mechanical ventilation and emissions control
systems in place to capture and neutralize residual EO lost during processing, it is recommended
that not more than one ton (five drums) of EO be permitted per control area at any given time.


Ethylene Glycol is stored in four separate scrubber tanks. The liquid in the tanks consists of a
mixture with approximately 40% ethylene glycol, < 5% Sulfuric Acid, and the balance being water.
Two of the tanks have a capacity of 17,000 gallons each, and the other two tanks are 11,850 gallons
each. All tanks are in dedicated areas with sealed secondary containment. These chemicals are
necessary for the neutralization of EO and are part of a closed treatment system. These areas appear
to be compliant with the IBC and IFC and are consistent with the Certificates of Occupancy issued
to them.


IBC Chapter 34
This chapter of the IBC specifically applies to alterations, repairs, additions, and changes of
occupancy in an existing structure. Since the above levels of work are not occurring, this chapter
is not applicable at this time. For the recommended repairs to the fire-resistive rated construction,
it is recommended that the use of Chapter 34 be limited to Section 3401.4.2 for new and
replacement materials.




 10                                                                    Q-Dot Engineering, LLC



                                                 13
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 159 of 342
Building and Fire Code Review and Analysis - Sterigenics


NFPA 400
NFPA 400 specifies that when the quantities of a detonable hazardous material exceeds the MAQ,
Level 1 protection must be provided. The application of the provisions of NFPA 400 to an existing
facility are limited to those conditions that present an unacceptable degree of risk.
 Section          Requirement                 Areas                           Compliant   Method
 1.10             Emergency Planning          All                             No          HMMP
 5.2.2            Control Areas               EO Storage, Chamber Room        No          Separation
 5.3.3            Protection Level 1          EO Storage, Chamber Room        Yes         Detonable
 6.1.5            Ignition Source Control     All                             Yes         Multiple
 6.1.10           Electrical Wiring           All                             Yes         NEC
 6.2              High Haz MAQ’s              EO Storage, Chamber Room        Partial     Multiple
 6.3.2.3.2        Opening of Closed Sys       Chamber Room                    Yes         Ventilation
 19.4.1.3         Distance reduction          EO Storage, Chamber Room        Partial     Separation


NFPA 400 Section 19.4.1.3 allows for the use of an unpierced 2-hour fire-resistive rated wall
extending 30 inches above and to the sides of the EO storage area in lieu of the required 75-foot
minimum separation distance and setback from the building and property lines.
Recommendation for compliance:
To comply with the aforementioned sections of NFPA 400, it is recommended that the facility:
          -   Create and submit a Hazardous Materials Management Plan (HMMP), to be submitted
              to the Cobb County Code Officials for review and approval and review the HMMP not
              less than annually to revise as needed.
          -   Re-establish the integrity of the shared fire barrier between the EO storage room, the
              chamber room area, and any adjoining rooms, to be 2-hour fire resistive rated
              construction.
          -   Limit the quantity of aggregate EO to no greater than one ton per control area at all
              times.




 11                                                                    Q-Dot Engineering, LLC



                                                    14
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 160 of 342
Building and Fire Code Review and Analysis - Sterigenics


International Mechanical Code (IMC)
 Section         Requirement                 Areas                             Compliant     Method
 403             Ventilation                 All                               Yes           Mechanical
 502.8           Hazardous exhaust           EO Storage, Chamber Room          Yes           Mechanical
 502.8.5         Opening closed systems      Chamber Room                      Yes           Mechanical
 502.9.4         Caged blowers (fans)        EO Storage, Chamber Room          Yes           In-duct
 502.9.7.2       Ventilation velocity        EO Storage, Chamber Room          Unknown       Mechanical


The existing ventilation of the building utilizes a supply of outside air circulated through the
building and then exhausted to the atmosphere. The new building mechanical ventilation systems
have been redesigned in the sterilization areas to create a negative pressure. The supply air will be
drawn from strategic locations through ductwork and routed through the new dry beds to remove
ethylene oxide from the building interior. The negative pressure in the building will be
approximately about 0.25 psi, to contain emissions in a total permanent enclosure. Creating a
negative pressure within the sterilization areas of the building will effectively result in the capture
of fugitive emissions through the dry beds before being exhausted.
For enclosures containing compressed toxic gases, the IMC requires an average ventilation
velocity at the face of the enclosure of 200 feet per minute. It is unknown if the velocities at the
openings into the chamber room area meet this average. The EO storage area is at ambient
pressure.
Exhaust Stacks
After the air passes through the scrubbing systems, it will be discharged through two existing
exhaust stacks approximately 80-feet above the ground. The height and velocity of the stack
discharge disperses the exhausted air well above the ground. This approach was determined by the
EPD as acceptable.


Non-prescriptive Approaches to Code Compliance

There are two approaches that can be utilized for code compliance: prescriptive and performance-
based. The intent behind performance-based measures are to meet the intent of the code through

 12                                                                     Q-Dot Engineering, LLC



                                                   15
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 161 of 342
Building and Fire Code Review and Analysis - Sterigenics


alternative materials, designs, methods of construction, or equipment when the prescriptive
measures of the code cannot be practically met. Often in existing buildings there exist structural,
logistical, or extreme financial hardships that prevent property owners from being able to come
into strict compliance with the code when changes occur within the occupancy or in the code text
itself.

For example, there are several performance-based features of the existing facility that can be seen
as mitigating measures for the larger area of the chamber room area and provide an extra level of
fire safety. These features are recognized in the User’s Guide for the 2012 edition of the
International Performance Code for Buildings and Facilities, specifically in Chapter 22
Hazardous Materials.

These features are as follows:
      •    Detection of gas or vapor release: Where a release of hazardous materials gas or vapor
           would cause immediate harm to persons or property and where such materials would not
           be detectable at the danger threshold by sight or smell, an adequate means of detecting,
           diluting or otherwise mitigating the dangerous effects of a release shall be provided.
      •    Ventilation: Where ventilation is necessary to limit the risk of creating an emergency
           condition resulting from normal or abnormal operations, an adequate means of ventilation
           shall be provided.
      •    Written procedures for operation and emergency shutdown: Written documentation of pre-
           startup safety review procedures shall be developed and enforced to ensure that operations
           are initiated in a safe manner. Written documentation of operating procedures and
           procedures for emergency shutdown shall be developed and enforced to ensure that
           operations are conducted in a safe manner. The process of developing and updating such
           procedures shall involve participation of affected employees.        A written emergency
           response plan shall be developed to ensure that proper actions are taken in the event of an
           emergency, and the plan shall be followed if an emergency condition occurs. The process
           of developing and updating the plan shall involve participation of affected employees.




 13                                                                      Q-Dot Engineering, LLC



                                                   16
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 162 of 342
Building and Fire Code Review and Analysis - Sterigenics


      •    Process hazard analyses: Process hazard analyses shall be conducted as necessary to
           reasonably ensure protection of people and property from dangerous conditions involving
           hazardous materials.
      •    Consequence analysis: here an accidental release of hazardous materials could endanger
           people or property off site, an analysis of the expected consequences of a plausible release
           shall be performed and utilized in the analysis and selection of active and passive hazard
           mitigation controls.
An additional performance feature that can be used in this approach is reliable power for the
emissions control, scrubber, and ventilation systems. The power supply for these systems is relied
upon to prevent or control an emergency condition that could endanger people or property. It is
recommended that an Emergency Power System in accordance with NFPA 70 Article 700 be
provided. Interruption of the primary power source from Georgia Power could produce serious
life safety, fire safety or health hazards.

Automatic Fire Sprinkler and Fire Alarm Sytems
The building is fully sprinkled and with a fire alarm and detection system.
Commodities awaiting processing and shipping are stored on racks in the receiving,
preconditioning, and aeration rooms. There are no records detailing the installation of the racking
systems and it appears the racks were not part of the original design. Commodities are stored to a
maximum height of approximately 18 feet, which prompts requirements for high pile rack storage
( . It appears the existing sprinkler protection was not specifically designed or installed to protect
the hazard presented by high pile rack storage.         Storage includes Class1-IV commodities and
includes undetermined amounts of Group A plastics. Other miscellaneous storage is below 12 feet.
Pallets hold cardboard boxes and the pallets are primarily wooden, but a few plastic pallets are
utilized. Empty pallet storage is below four feet.

For compliance with the 2013 edition of NFPA 13, the sprinklers in the receiving, preconditioning,
and aeration rooms would likely need to be updated to comply with Table 16.2.1.3.2 for Class IV
commodities stored on racks over 12 ft in height, but less than 20 ft, for encapsulated goods on
conventional pallets. Assuming an 8-foot aisle width, in-rack sprinklers, and a single rack
configuration, the new design density could be between 0.40-0.45 gpm/ft2.
 14                                                                      Q-Dot Engineering, LLC



                                                   17
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 163 of 342
Building and Fire Code Review and Analysis - Sterigenics


Recommendation for compliance:
Considering the existing nature of the storage (transient, short-term), and the existing approved
sprinkler system, requiring an upgrade to the sprinkler system to meet current standards without a
change of use or occupancy presents a measure of potentially low feasibility due to practical and
financial hardships, and low impact in facility fire protection. The facility is mitigating ignition
sources to prevent detonation of potential hazardous materials, minimizing the risk of fire
throughout the building. If a fire would occur, the ability to control the fire prior to fire department
arrival (provided no explosion occurs) is not significantly increased by the upgrading of the
sprinkler system. It is strongly recommended that all sprinkler heads 50 years old or older be
immediately replaced.



Summary and Additional Recommendations
The various codes draw a distinction between the requirements for a new building in contrast to
one which is already in existence and occupied. However, there are provisions of the applicable
codes that empower the Authority Having Jurisdiction (AHJ), also known as the code official, to
retroactively apply provisions of the codes in an effort to mitigate specifically identified hazards
that represent a significant risk to life and property.
Given the increased knowledge and awareness of hazardous materials in general and specifically
the storage and use of ethylene oxide it is reasonable and consistent with the intent of the codes
for the Cobb County code officials to require certain fire safety components of the building to be
improved.
The various codes and standards are intended to provide a reasonable level of life safety and
property protection from the hazards of fire, explosion, or other dangerous conditions in both new
and existing buildings, structures and premises, and to provide safety to fire fighters and
emergency responders during emergency operations.
The IFC Code Commentary makes it clear that the codes do not attempt to achieve perfection by
requiring every conceivable or available safeguard for every structure, premises or operation, but
seek to establish a minimum acceptable safety level to balance the many factors that must be
considered including loss statistics, relative hazards, and the economic and social impact.


 15                                                                      Q-Dot Engineering, LLC



                                                  18
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 164 of 342
Building and Fire Code Review and Analysis - Sterigenics


After a careful and diligent review of all the available information, Q-Dot Engineering, LLC makes
the following recommendations:


RECOMMENDATION #1
Sterigenics be permitted to resume the installation of the upgrades to the emissions control system
in accordance with the previously submitted plans. Any inspections required by the IMC, or the
authority having jurisdiction, must be completed. Since no inspections have been conducted on
the work already completed, it is possible that it may be necessary and required for the contractor
to expose any portion of the system that has already been concealed. Manufacturer’s manuals
must be on site for all inspections. These inspections would include the receipt of balancing
reports.


RECOMMENDATION #2
Sterigenics must provide the protocol (procedures from the manufacturer or system designer) for
testing and commissioning the emissions control system and provide a copy of the testing results
to the Cobb County Code Officials. A regular inspection, maintenance, and testing program must
be established and followed to ensure the continued proper operation of the system over the life of
the equipment. Records of inspection, maintenance, and testing must be available to code officials
upon request.

RECOMMENDATION #3
Plans be submitted for permits within 30 days of the Cobb County Code Officials’ acceptance of
this report to 1) restore the wall(s) separating the chamber room area and the EO storage room
from the remainder of the facility as a 2-hour fire-resistive rated barrier; 2) restore any areas
lacking the fire resistance integrity in the walls separating the Sterigenics facility from the
remainder of the overall building.


RECOMMEDATION #4
Plans be submitted within six (6) months of Cobb County Code Officials’ acceptance of this report
to provide emergency power in accordance with NFPA 70 Article 700 Emergency Systems for the
emissions control system, mechanical ventilation, and alarm systems.
 16                                                                  Q-Dot Engineering, LLC



                                                19
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 165 of 342
Building and Fire Code Review and Analysis - Sterigenics


Time Frames

It is recognized that the facility is at a critical point of needing to recommence operations in order
to begin EPD testing of the new emissions controls at the facility. Further, in order to begin the
EPD required air sampling at the beginning of January, Sterigenics must begin sterilizing medical
products in its sterilization chambers in accordance with normal operations, pursuant to the
approved EPD testing protocol. Based on the code analysis and review, the following time
schedule is proposed:
      1. Sterigenics should be allowed to immediately complete construction of the emissions
         control modifications under the existing August 15, 2019 application for building permit
         at this time. No use of ethylene oxide will be used in the facility and no sterilization
         operations will occur in the facility while this construction is completed.
      2. Upon completion of the emissions control modifications work at the facility, Sterigenics
         can recommence normal sterilization operations using ethylene oxide at the facility under
         its current Certificates of Occupancy for the purpose of testing the emissions control system
         pursuant to the EPD Consent Order, in accordance with the testing protocol the EPD has
         approved. The facility should limit the quantity of EO drums on site to no greater than one
         (1) ton per control area.
      3. The emergency power system is to be installed within 12 months from the issuance of the
         permit from Cobb County.
      4. Upon final inspection of permits issued as part of Recommendation #3, the County should
         issue the facility a new Certificate of Occupancy for the entire space of Sterigenics’ facility,
         identifying the occupancy as separated mixed use, S-1/H-1 in accordance with the 2012
         IBC.
      5. Although the adoption of the 2018 edition of the codes is occurring in January of 2020, the
         areas of compliance and recommended guidance options remain generally unchanged.


Conclusion
It is the professional opinion of Qdot Engineering, LLC, that these recommendations are consistent
with nationally recognized good practices and will provide a reasonable level of life safety and

 17                                                                       Q-Dot Engineering, LLC



                                                   20
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 166 of 342
Building and Fire Code Review and Analysis - Sterigenics


property protection for the hazards of fire, explosion, or other dangerous conditions in this existing
facility.




 18                                                                     Q-Dot Engineering, LLC



                                                 21
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 167 of 342




                               22
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 168 of 342
Building and Fire Code Review and Analysis - Sterigenics




                                    APPENDIX




 20                                                        Q-Dot Engineering, LLC



                                          23
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 169 of 342
Building and Fire Code Review and Analysis - Sterigenics


Certificates of Occupancy – Summary Table
The following chart details the various records produced by Sterigenics regarding work and
Certificates of Occupancy.
 YEAR       OWNER         OCCUPANCY             WORK/AREA                      C OF O ISSUED
                          TYPE
 1985       Griffith      Industrial            2971 Olympic Dr. 16,320 sq.    Yes #0961
                                                ft.
 1987       Griffith      Industrial            Remodeling 2973 Olympic        No
                                                Dr. 16,320 sq. ft
 1991       Griffith      Storage               2973 Olympic Dr. 1232 sq.      Yes #00180
                                                ft.
 1992       Griffith      Industrial            2973 Olympic Dr.               Yes #02381
                                                Chamber – new sterilization
                                                unit.
 1994       Griffith      Light Industrial      2973 Industrial Dr,            Yes #03549
                                                1365 sq. ft.
 1998       Griffith      Industrial/Storage    2973 Industrial Dr.            Yes #08190
                                                2300 sq. ft. addition
 1999       Griffith      Business (offices)    2973 Industrial Dr.            Yes #09772
                                                700 sq. ft.
 1999       Griffith      Storage               2973 Industrial Dr.            Yes #12644
                                                Recovery Tanks
                                                700 sq. ft.
 2007       Sterigenics   Storage               2973 Industrial Dr., Suite D   Yes #30927
                                                25,126 sq. ft.
 2014       Sterigenics   Industrial            2971 Industrial Dr.            No
                                                Chamber – Sterilization unit   Letter of completion
 2014       Sterigenics   Industrial            2971 Olympic Dr.               No
                                                Restrooms                      Letter of completion
 2015       Sterigenics   Industrial            Chamber and preconditioning    No
                                                                               Letter of completion
 2019       Sterigenics                         Upgrades to Emissions
                                                Control/Scrubber




 21                                                                 Q-Dot Engineering, LLC



                                               24
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 170 of 342
Building and Fire Code Review and Analysis - Sterigenics


Example of Certificate of Occupancy




 22                                                        Q-Dot Engineering, LLC



                                          25
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 171 of 342
Building and Fire Code Review and Analysis - Sterigenics


DESCRIPTION OF STERILIZATION OPERATIONS
The facility is a commercial contract sterilization facility that utilizes ethylene oxide to sterilize
customers’ product. Ethylene oxide is a sterilant that regulatory agencies such as the U.S. Food
and Drug Administration and U.S. Environmental Protection Agency (administering the Federal
Insecticide, Fungicide, and Rodenticide Act) allow to be used on products. In addition, medical
devices must meet a certain level of sterility as regulated by the U.S. Food and Drug
Administration and other regulatory agencies.


When ethylene oxide (EO) is used for medical device sterilization, the medical devices must have
a specifically defined sterilization process, which is validated for a specific sterilization
chamber(s). This facility uses ten sterilization chambers ranging in capacity from six to thirty
pallets. While all ten sterilization chambers are similar in design, each chamber may only process
products approved for that chamber and cannot process other products that have not been validated
and approved by the appropriate regulatory agency for that specific chamber. As a contract
sterilization facility, the facility sterilizes many different products from many different customers
and each product has specific requirements which specify details of the sterilization process to be
followed.
[Reference September 11, 2019 letter from Pond to Nicolas Dawe and Kevin Gobble]


Step 1 – Receiving
Customers ship packaged products to the Sterigenics facility on trucks. The products are
offloaded and temporarily stored until the facility begins the sterilization process. The products
are not repackaged or changed during the sterilization process.


Step 2 – Preconditioning
The next step after receipt of the product is to place the product into a preconditioning room.
Preconditioning rooms are enclosed rooms which are heated and maintained at high humidity to
prepare the product for sterilization. Each product is held in the preconditioning room for the time
required for the specific product. No ethylene oxide is introduced or present in this step of the


 23                                                                     Q-Dot Engineering, LLC



                                                 26
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 172 of 342
Building and Fire Code Review and Analysis - Sterigenics


process. Once preconditioning is complete, the product is moved to the appropriate sterilization
chamber.


Step 3 – Chamber Operation, Vacuum Pump Emissions
Once the product is loaded into the chamber, the chamber is closed and sealed. At the beginning
of each sterilization cycle, safety checks are performed to ensure ethylene oxide does not escape
from the chamber during the cycle. In addition, the cycle is monitored to ensure that vacuum is
maintained within acceptable parameters. There is a validated cycle for the chamber that is product
specific. The sterilization process begins with evacuating the air from the chamber and introducing
nitrogen. While under negative pressure inside the chamber, ethylene oxide is introduced into the
sterilization chamber to sterilize the product. Once ethylene oxide is introduced, the dwell stage
can last from thirty minutes to several hours depending on the product. Once complete, the
sterilization chamber vacuum pumps remove most of the ethylene oxide from the chamber by
exhausting and purging with nitrogen multiple times. Vacuum pump emissions are routed to the
Ceilcote wet acid scrubber.


Step 4 – Backvents and Aeration Emissions
Once the sterilization chamber process is complete and the chamber door is partially opened, a
back-vent fan activates to extract residual amounts of ethylene oxide from the chamber. This fan
remains on while the chamber door is open. After fifteen minutes, the pallets of product are
removed from the sterilization chamber and placed into aeration rooms to further off-gas residual
EO. Both the back vents and aeration rooms are ducted to an AAT scrubber system and treated
with dry bed reactors. After the products have completed the sterilization and aeration process,
they are loaded onto trucks and shipped back to the customers. The Sterigenics policy is to
transport processed product from the chamber to the aeration room without delay or pallet staging.


EMISSIONS CONTROL SYSTEM – SCRUBBER – VENTILATION – HVAC
The current project addresses improvements to the emission control measures at the Sterigenics
facility. The intention is to further reduce the ethylene oxide emissions and includes several
modifications to the scrubbing process. The existing vacuum pump wet scrubber (EC3) is being
 24                                                                  Q-Dot Engineering, LLC



                                                27
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 173 of 342
Building and Fire Code Review and Analysis - Sterigenics


tied in series with the larger existing aeration room scrubber (EC2); this “double scrubs” the air
that comes from the sterilization chambers. The second wet scrubber treats exhausted air from the
first wet scrubber along with exhausted air from the aeration rooms. The exhaust is then passed
through dry beds for a third treatment. Dry beds are a chemical absorption process where the air
being scrubbed passes through a layer of granular media. When the air stream passes through the
media, a chemical absorption occurs that results in the captured ethylene oxide being rendered
inert.
[Reference September 11, 2019 letter from Pond to Nicolas Dawe and Kevin Gobble]


MONITORING AND LEVELS
A monitoring system to detect the presence of EO vapors is installed throughout the Sterigenics
facility. These systems include monitors for LEL (lower explosive limits) and for GC. The levels
are reflected visually throughout the facility as follows:




 25                                                                  Q-Dot Engineering, LLC



                                                 28
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 174 of 342
Building and Fire Code Review and Analysis - Sterigenics




INCIDENT AT ONTARIO, CALIFORNIA FACILITY

Reference: U.S. CHEMICAL SAFETY AND HAZARD INVESTIGATION BOARD
INVESTIGATION REPORT 2004-11-1-CA
On August 19, 2004, an explosion occurred at the Sterigenics International, Inc., ethylene oxide
(EO) sterilization facility in Ontario, California.


The U.S. Chemical Safety and Hazard Investigation Board (CSB) determined that maintenance
personnel overrode safety devices and EO flowed through the ventilation system from a sterilizer
to an open-flame catalytic oxidizer (oxidizer) where it ignited. The flame traveled back to the
sterilizing chamber through the ventilation system duct and ignited a large volume of EO in the
chamber. According to information provided by Sterigenics, the recommendations of the
Chemical Safety Board have been applied to the Atlanta facility. While the Atlanta and Ontario
facilities utilize the same sterilization process and are very close in overall square footage, there
is a significant difference in the layout of the two facilities. The Atlanta facility provides very
distinct separation between the pre-conditioning, sterilization chamber, and aeration rooms. In
the Ontario facility, separation is only provided for the pre-conditioning and aeration rooms.
Additionally, the open-flame catalytic oxidizer is not used in the Atlanta facility.
According to the information obtained from Ontario FM, the Ontario facility is classified as an
H-1 occupancy. An alternative materials, design, methods of construction and equipment
approach was used in Ontario facility as it exceeds the allowable area for an H-1 occupancy.
This alternative approach was the inclusion of safety controls related to the use of the EO. This
information was obtained from Deputy Chief/Fire Marshal Paul Ehrman and Deputy Fire
Marshal Michelle Starkey – Ontario Fire Department.




 26                                                                     Q-Dot Engineering, LLC



                                                  29
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 175 of 342
Building and Fire Code Review and Analysis - Sterigenics




ONTARIO PLANT LAYOUT TAKEN FROM THE PUBLIC REPORT BY THE CSB.




ATLANTA PLANT LAYOUT – PLANS AS PART OF PUBLIC RECORD OF COBB COUNTY
 27                                                        Q-Dot Engineering, LLC



                                          30
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 176 of 342




                Exhibit 42
               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 177 of 342




From:                             Patsy Warnick <patsy@qdotengineering.com>
Sent:                             Monday, March 23, 2020 6:24 PM
To:                               Massey, Clay; Fred Bentley
Cc:                               Chad Walker
Subject:                          Report
Attachments:                      Sterigenics - Report II.pdf


EXTERNAL SENDER – Proceed with caution



Good evening gentlemen,

Please see the attached report. Feel free to contact me with any questions or concerns and I will get back to you as soon
as possible.

Regards,

Patsy Warnick, PE, CSP
Partner

Q-Dot Engineering, LLC
CELL 240.328.9833




                                                           1
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 178 of 342




Building and Fire Code Review and Analysis
Report – II


STERIGENICS
2971 OLYMPIC INDUSTRIAL DRIVE
ATLANTA, GEORGIA 30339




PATSY WARNICK, PE, CSP
Q-DOT ENGINEERING, LLC
FEBRUARY 17, 2020
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 179 of 342
Report II                                                                           March 2020


SCOPE AND PURPOSE
The purpose of this report is to further review and evaluate the Sterigenics’ facility with
regard to applicable Building and Fire codes following:
     -    a site visit and walk-through of the sterilization process (simulated, no product
          sterilization);
     -    an on-site meeting with representatives from Sterigenics, Cobb County Building
          Department, Cobb County Fire Marshal, Pond, and Q-Dot Engineering;
     -    a review of Chapter 14 of NFPA 55, 2018 edition; and
     -    a review of the 2018 editions of the International Building Code (IBC) and
          International Fire Code (2018) as adopted and amended by the State of Georgia.
The report intends to provide:
     -    a revised Maximum Allowable Quantity (MAQ) of Ethylene Oxide (EO) for the
          facility;
     -    clarity on aspects contained in the initial report titled Building and Fire Code
          Review Analysis and dated December 20, 2019 prepared by Patsy Warnick,
          CSP, PE, and James Munger, Ph.D., as requested by stakeholders during the
          on-site meeting; and
     -    review and recommendation for approval of the facility’s Hazardous Materials
          Management Plan (HMMP).


MAXIMUM ALLOWABLE QUANTITY (MAQ)
The 2016 edition of NFPA 55 Chapter 14 Storage, Handling and Use of Ethylene Oxide
for Sterilization and Fumigation, allows expanded provisions for EO storage inside a
building beyond the general MAQ limitations contained in the IBC and IFC. For
buildings using and storing EO as part of a sterilization process, section 14.3.2.1.1
allows a total of 10,000 pounds of material to be stored inside the sterilization building.
Numerous requirements of Chapter 14 are outlined in the following tables.




 1                                                                  Q-Dot Engineering, LLC
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 180 of 342
     Report II                                                                       March 2020


Section          Requirement                                   Area                      Compliant?
14.3.2.1.4       Heated indoor storage areas kept to less      None                      n/a
                 than 125F
14.5.1.2,        Dispensing areas equipped with gas            Chamber room area         Yes
14.6.3           detection
14.5.1.3         Exhaust ventilation installed in dispensing   Chamber room area         Yes
                 areas
14.5.2.1         Single container connection for use           Per chamber               Yes
14.5.2.2         Grounding of containers                       Per chamber               Yes
14.5.2.3         Reverse flow protection                       Per chamber               Yes
14.5.2.4,        Shut-off valves, local and remote             Per chamber               Yes
14.6.4
14.5.2.5         Pressure relief valves                        Per container (per        Yes
                                                               chamber)
14.5.3           Nitrogen for purging of chambers              Per chamber               Yes
14.5.4           Vaporizer – liquid control valve              Per chamber               Yes
14.5.4.2         Temperature indicator and alarm (60F-         Per chamber               Yes
                 120F)
14.6.1           Operating procedures manual                   Overall facility          Yes
14.6.2           Purging and post-cycle ventilation            Of each chamber in        Yes
                                                               chamber room area
14.6.2.3         Manually initiated cycle abort feature        Per chamber               Yes


     DISCUSSION
     The emphasis of the above sections is to minimize risk by reducing the potential for EO
     to be present in the building.        The Chapter requires that the sterilization areas be
     monitored to indicate both audibly and visually if the area reaches an ambient
     concentration of EO that is within 25% of its lower explosive limits (LEL). The code has
     indicated that this 25% threshold is 7500 ppm. [55:14.4.1.2] The facility currently has
     supervisory monitoring in place to indicate when concentrations surpass 5 ppm, and an
     alarm to activate when concentrations exceed 50 ppm. These quantities are well below

      2                                                                 Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 181 of 342
Report II                                                                          March 2020


the threshold as required by the code and serve as supplemental preventative measures
taken by the facility to ensure no EO leakage is occurring during sterilization.
The sterilization process occurs in a closed system as required by the code. Each
chamber is purged with high purity nitrogen gas and post-cycle ventilated. [55:14.6.2.1,2]
Additionally, ambient air from the chamber room area is mechanically exhausted to
prevent re-entry into the facility. These processes are critical to preventing the presence
of EO in the facility and Sterigenics is compliant with the listed requirements in the table
above.


ELECTRICAL AREA CLASSIFICATIONS
As required by section 14.7.1 of NFPA 55, the chamber room area is required to be Class
I, Division 2, Group B; the individual chambers are required to be Class 1, Division 1,
Group B; and the remainder of the facility including the aeration room can be unclassified.
The aeration room is not required to be classified because it remains below flammable
levels of EO at all times. [55:14.7.1.1.1] This is verified and monitored by the EO detection
and alarm system present throughout the facility. All piping and equipment in the facility
needs to be grounded to prevent static discharge.




 3                                                               Q-Dot Engineering, LLC
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 182 of 342
   Report II                                                                       March 2020




   BUILDING CONSTRUCTION 14.11.2.1
Section        Description                                   Area                      Compliant?
14.11.2.1      Single story, non-combustible                 Chamber room area         Yes
14.11.2.1.1 Heavy construction                               Chamber room area         Yes
14.11.2.1.3 Solid floor at grade                             Chamber room area         Yes
14.11.2.2      General ventilation                           Chamber room area         Yes
14.11.2.4      Protection Level 2                            Each chamber              Yes
14.11.2.5      Explosion control venting                     Chamber room area         Yes
14.12          Automatic Sprinkler System                    All facility              Yes
14.12.1.1      Deluge system for EO storage area             None                      Yes

   DISCUSSION
   All components of the building are compliant with the above noted sections of code. For
   clarity, section 14.11.2.1.1, which applies to the chamber room area, requires that the
   structure exterior walls, ceilings, and roofs be either of lightweight construction design
   for explosion venting, or of heavy construction such as solid brick masonry, concrete
   block, or reinforced concrete provided there are venting panels in the walls or roof. The
   chamber room area walls are constructed of a concrete masonry assembly of 7 5/8-inch
   thickness, equating to a 2-hour fire-resistive rating. [National Concrete Masonry
   Association, TEK07-01C] The roof over this area is lightweight metal sheeting over
   trusses with a drop panel ceiling. In my professional opinion, once the door openings in
   the chamber room area leading to the EO storage area and the shipping area are
   protected with a 90-minute fire resistive rated assembly, this structure meets the
   requirements of 14.11.2.1.1.




    4                                                                Q-Dot Engineering, LLC
           Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 183 of 342
   Report II                                                                        March 2020


   OUTSIDE STORAGE
Section      Description                                 Area                      Compliant?
14.3.3.1     Comply with 7.10.2                          EO storage area           Yes
14.3.3.2.1 25% Open to the outside                       EO storage area           Yes
14.3.3.2.2 Full height enclosure                         EO storage area           Yes
14.3.3.2.3 15’ Clearance to vegetation/combustibles      EO storage area           Yes
14.3.3.2.4 Cylinders not placed on ground/earth          EO storage area           Yes
14.3.3.2.5 Protected from vehicles                       EO storage area           Yes
14.11.2.5    Covered by canopy                           EO storage area           Yes

   DISCUSSION
   The first section of the Outdoor Storage requirements in Chapter 14 of NFPA 55 refers
   the user to Chapter 7. In section 7.10.2, the storage of unstable reactive materials is
   required to be located at least 75 feet of other buildings, lot lines, or public ways. The
   next section allows the user to substitute a 2-hour fire barrier without penetrations in lieu
   of the 75-foot physical separation between spaces. The code further allows the 2-hour
   barrier to be an exterior wall of an adjacent building or structure. [55:7.10.2.2.2] The
   facility meets this provision of code with one exception: the current barrier contains an
   opening to allow passage from the outside storage room to the chamber room area.


   Given the nature of the facility, full compliance with the all the provisions of any current
   prescriptive codes is not practical. The ability of the facility to comply with prescriptive
   code will be discussed in a separate section of this report. However, because the facility
   meets the vast majority of the requirements, this warrants a reasonable allowance
   towards of the 10,000-pound limitation permitted by section 14.3.2.1.1.
   For the chamber room area where EO is in use, the Sterigenics’ sterilization process
   utilizes 10 drums of EO containing approximately 400 pounds of liquid material per
   container. It is the opinion of Q-Dot Engineering that the facility meets the intent of the
   code expressed by Chapter 14 of NFPA 55 and it is reasonably safe to continue to use
   4,000 pounds (10 drums) of EO for sterilization in the chamber room area. This quantity




     5                                                              Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 184 of 342
Report II                                                                         March 2020


is well below the code limitations and sufficient operational components are in place to
mitigate the hazard as intended by the code.
Regarding the exterior storage area adjacent to the sterilization chamber room area:
similar to the building interior, this area meets the majority of prescriptive code as required
by section 14.3.3 of NFPA 55. Additionally, this area is protected by an automatic deluge
suppression system. This fire protection system for an outdoor storage area is an added
compensatory measure, as it is intended to protect areas of buildings used to store EO.
This storage area is on the building exterior and when considered with the prescriptive
measures, exceeds the intent of the code. It is the opinion of Q-Dot Engineering that it is
reasonably safe to store 8,000 pounds (20 drums) of EO in this area. It is highly
recommended that the current doorway in the 2-hour fire resistive rated exterior wall be
replaced with a 90-minute rated opening that has an automatic closing feature.


PRESCRIPTIVE COMPLIANCE
It is the desire of the stakeholders to clarify and re-issue the Certificate of Occupancy for
the Sterigenics’ facility. Over the years, applications to the County AHJ have been made
and approved for additions and alterations of the interior space which has resulted in
several partial Certificates of Occupancy for the facility.         During a recent permit
application, County officials identified the storage and processing of hazardous material
at the Sterigenics’ facility, and, through Q-Dot Engineering have requested a code
compliance analysis of the facility focused primarily on its use and storage of EO.
Q-Dot Engineering agrees that a unified Certificate of Occupancy for the facility is
appropriate.   The certificate should reflect the chamber room area as H-1 and the
remainder of the facility as S-2 in accordance with the 2018 International Building Code
use and occupancy classifications.
Since the facility has taken adequate measures to mitigate the risks presented by storing
and handling EO, issuing the new certificate of occupancy to reflect the existing facility’s
operations should be an administrative matter.
A formal “change of use” process is reserved for buildings or spaces that are altering the
physical space, the use of the existing space, or the changing the hazard(s) present in
the space. At the Sterigenics facility, none of these changes are taking place. It is


 6                                                                 Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 185 of 342
Report II                                                                         March 2020


acknowledged that once a hazard has been identified, the building owner is responsible
for mitigating that hazard. The authority having jurisdiction is not permitted to retroactively
enforce currently adopted codes and regulations onto existing, approved buildings that
are not changing the space, use, or hazard. Imposing current standards on existing
buildings creates undue hardships beyond the physical and structural impracticalities of
applying current codes to buildings that were constructed decades ago. As seen with
Sterigenics, the process can create severe structural and financial hardships as well as
an impact on societal needs.
Additionally, when prescriptive code cannot be met due to undue hardship or practical
infeasibility due to the existing nature of the building, the applicant is permitted to request
a code modification of the building official. [IBC 104.10] In this process, additional or
alternative safety measures are accepted in lieu of the prescriptive measure.              For
Sterigenics, the facility has provided multiple safety measures beyond the minimum
requirements including EO monitoring beyond the area of use, pressurization of areas
where fugitive EO emissions could exist, and a deluge sprinkler system in the outdoor EO
storage area.


MECHANICAL SYSTEMS
As part of a recent emissions control project, the facility has installed a new mechanical
system to pressurize portions of the building. This pressurization system helps capture
any potential fugitive emissions by pulling them into the building’s EO exhaust system
from any areas that have exposure to products of the sterilization process. The system
was designed based on the requirements of the approved EPD testing protocol and the
system plans are reviewed and approved by Cobb County. The pressurized areas can
be seen on the diagram below.




 7                                                                 Q-Dot Engineering, LLC
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 186 of 342
Report II                                                                       March 2020




HAZARDOUS MATERIALS MANAGEMENT PLAN (HMMP)
Q-Dot Engineering was provided a HMMP internal memorandum written by the facility
Director, Kevin Wagner, for review. The facility HMMP contains information regarding
internal procedures, hazardous materials inventory, employee training, site plan, building
floor plans, materials handling, materials separation, compatibility and storage, inspection
and monitoring, and emergency response procedures. The plan is comprehensive and
appropriate for the facility. Q-Dot Engineering recommends approval of the HMMP by
the authority having jurisdiction.


EMERGENCY POWER
Q-Dot Engineering received documentation from Sterigenics (Dave De Fina, VP Global
Engineering) detailing the fail-safe features of the equipment at the facility. The document


 8                                                               Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 187 of 342
Report II                                                                           March 2020


indicates that all process control systems, chambers, and related EO equipment are
engineered fail-safe such that in the event of power loss, all equipment will “fail” in such
a way to prevent the unintended release of EO. Additionally, sudden power restoration
may provide an unexpected source of ignition or other un-mitigated risk to the facility and
its occupants. For these reasons, emergency power is not required for the facility and Q-
Dot Engineering advises against its installation.


TIME FRAMES
The following is requested by Sterigenics and recommended by Q-Dot Engineering:
     1. That the County promptly perform and complete its inspection of the emissions
        control system work at the facility and issue the necessary approvals so the
        system may be returned to service.
     2. Upon final approval of the emissions control systems, Sterigenics be permitted to
        recommence normal sterilization operations using ethylene oxide at the facility
        for the purpose of testing the emissions control system pursuant to the EPD
        Consent Order, in accordance with the testing protocol the EPD has
        approved. Sterigenics must be allowed to operate the facility for this purpose for
        the length of time necessary to complete the testing pursuant to the EPD-
        approved protocol.
            a. Within 20 days of beginning operations at the facility to test the emissions
               control modifications in accordance with the EPD-approved protocol,
               Sterigenics must submit permit drawings and a building permit application
               to the County for the facility modifications recommended in the report
               Upon receipt of those permit plans and the permit application, the County
               must review the plans and issue a building permit for the modifications as
               soon as practicable during the period when the facility is operated for EPD
               testing purposes. Along with a building permit for the modifications, the
               County should issue a temporary certificate of occupancy for the facility in
               accordance with 2018 IBC Section 111.3 enabling Sterigenics to occupy
               the facility for its sterilization operations while the modifications are
               completed. Sterigenics will practice safe operations to ensure ignition


 9                                                                  Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 188 of 342
Report II                                                                         March 2020


               control in any areas requiring work, including a fire watch if deemed
               necessary by Cobb County officials. Sterigenics and the County must
               work together in good faith for the building permit and temporary certificate
               of occupancy to issue without unnecessary delay, and Sterigenics must be
               allowed to continue its normal sterilization operations using ethylene oxide
               at the facility while its building permit application and the issuance of a
               temporary certificate of occupancy are pending with the County. Due to
               the COVID-19 pandemic, Sterigenics requests that the temporary
               certificate of occupancy be issued for the maximum allowable time period.
            b. Upon Sterigenics’ completion of the facility modifications recommended in
               Q-Dot’s report, the County should complete its inspection of the
               modifications and issue the facility a new full Certificate of Occupancy for
               the entire space of Sterigenics’ facility, identifying the occupancy
               classifications for each area of the facility under the 2018 IBC as indicated
               in this report.


CONCLUSION
It is the professional opinion of Qdot Engineering, LLC that this review and analyses are
consistent with nationally recognized good practices of fire protection engineering, and
guides the Cobb County Officials towards approving the Sterigenics facility for
recommencement of operations at a reasonable level of life safety and property protection
for the hazards of fire, explosion, or other dangerous conditions. During this unusual time
of uncertainty, it is extremely necessary for facilities such as these to be in full operation
to meet the needs of society as demand for sterilized products is at an all-time high. The
code intends for new facilities to meet the minimum safety provisions set forth in fire and
building construction standards; this existing facility nearly meets such requirements and
has taken all steps practicable to mitigate recognized hazards presented by the materials
used and stored at the facility.




 10                                                                Q-Dot Engineering, LLC
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 189 of 342
Report II                                                          March 2020




Patsy Warnick, PE, CSP




 11                                                   Q-Dot Engineering, LLC
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 190 of 342




                Exhibit 43




                                1
3/29/2020                               COVID-19Document
                     Case 1:20-cv-01382-WMR     Daily Status Report
                                                               1-2| Georgia
                                                                     FiledDepartment
                                                                            03/30/20 of Public
                                                                                          Page Health
                                                                                                   191 of 342




            Georgia Department of Public
            Health COVID-19 Daily Status
            Report



                                              Georgia Department
                                                of Public Health
                                                COVID-19 Daily
                                               Status Report For:
                                                  03/29/2020
                                                These data represent
                                             confirmed cases of COVID-
                                              19 reported to the Georgia
                                             Department of Public Health
                                             as of 03/29/2020 11:28:03.
                                             A confirmed case is defined
                                             as a person who has tested
                                                positive for 2019 novel
                                                      coronavirus.



                               COVID-19 Confirmed Cases by County




https://dph.georgia.gov/covid-19-daily-status-report
                                                                           2                                    1/7
3/29/2020                                 COVID-19Document
                       Case 1:20-cv-01382-WMR     Daily Status Report
                                                                 1-2| Georgia
                                                                       FiledDepartment
                                                                              03/30/20 of Public
                                                                                            Page Health
                                                                                                     192 of 342




                 Count of COVID-19 Confirmed Cases *Based on patient
                            county of residence when known
                   0      1 - 81      82 - 162    163 - 243     244 - 324    325 - 407




                       COVID-19 Confirmed Cases:               No. Cases (%)
                       Total                                   2651 (100%)
                       Hospitalized                            666(25.12%)
                       Deaths                                  80 (3.02%)



                       COVID-19 Confirmed Cases By            No.      No.
                       County:                                Cases    Deaths
                       Fulton                                 407      12
                       Dekalb                                 272      3
                       Dougherty                              239      17
                       Cobb                                   222      9
                       Gwinnett                               143      1
                       Bartow                                 119      1
                       Carroll                                64       0
                       Clayton                                59       1
                       Cherokee                               56       1
                       Henry                                  55       1
                       Lee                                    43       6
                       Douglas                                37       1
                       Clarke                                 35       2
                       Hall                                   32       0
                       Floyd                                  27       2
                       Fayette                                26       3
                       Forsyth                                25       1
                       Paulding                               23       0
                       Coweta                                 22       2
                       Lowndes                                20       1
                       Rockdale                               18       1
                       Newton                                 17       0
                       Early                                  16       1
                       Chatham                                15       0
                       Houston                                15       1
                       Mitchell                               15       0
                       Sumter                                 15       1
                       Gordon                                 14       1
                       Bibb                                   13       0



https://dph.georgia.gov/covid-19-daily-status-report
                                                                             3                                    2/7
3/29/2020                               COVID-19Document
                     Case 1:20-cv-01382-WMR     Daily Status Report
                                                               1-2| Georgia
                                                                     FiledDepartment
                                                                            03/30/20 of Public
                                                                                          Page Health
                                                                                                   193 of 342


                      Tift                             13   0
                      Columbia                         12   0
                      Richmond                         12   0
                      Spalding                         12   0
                      Oconee                           11   0
                      Polk                             10   0
                      Terrell                          10   2
                      Worth                            10   1
                      Laurens                          9    0
                      Troup                            9    1
                      Coffee                           8    0
                      Glynn                            8    0
                      Muscogee                         8    0
                      Whitfield                        8    0
                      Barrow                           7    1
                      Bryan                            7    0
                      Thomas                           7    0
                      Colquitt                         6    0
                      Crisp                            6    0
                      Peach                            6    1
                      Butts                            5    0
                      Meriwether                       5    0
                      Pickens                          5    1
                      Upson                            5    0
                      Walton                           5    0
                      Ware                             5    0
                      Burke                            4    0
                      Decatur                          4    0
                      Effingham                        4    0
                      Lumpkin                          4    0
                      Miller                           4    0
                      Calhoun                          3    0
                      Catoosa                          3    0
                      Fannin                           3    0
                      Irwin                            3    0
                      Liberty                          3    0
                      Lincoln                          3    0
                      Madison                          3    0
                      Monroe                           3    0
                      Murray                           3    0
                      Pulaski                          3    0
                      Randolph                         3    0
                      Seminole                         3    0
                      Stephens                         3    0
                      Baldwin                          2    0
                      Ben Hill                         2    0
                      Camden                           2    0
                      D                                2    0


                                                                4
https://dph.georgia.gov/covid-19-daily-status-report                                                            3/7
3/29/2020                               COVID-19Document
                     Case 1:20-cv-01382-WMR     Daily Status Report
                                                               1-2| Georgia
                                                                     FiledDepartment
                                                                            03/30/20 of Public
                                                                                          Page Health
                                                                                                   194 of 342

                      Dawson                                 2     0
                      Franklin                               2     0
                      Haralson                               2     0
                      Harris                                 2     0
                      Jackson                                2     0
                      Jasper                                 2     0
                      Jones                                  2     0
                      Lamar                                  2     0
                      Pierce                                 2     0
                      Pike                                   2     0
                      Tattnall                               2     0
                      Turner                                 2     0
                      Twiggs                                 2     0
                      Washington                             2     0
                      Bacon                                  1     0
                      Baker                                  1     1
                      Brooks                                 1     0
                      Bulloch                                1     0
                      Candler                                1     0
                      Charlton                               1     0
                      Chattahoochee                          1     0
                      Chattooga                              1     0
                      Clinch                                 1     0
                      Dodge                                  1     0
                      Greene                                 1     0
                      Hart                                   1     0
                      Heard                                  1     1
                      Jenkins                                1     0
                      Long                                   1     0
                      Macon                                  1     0
                      Mcduffie                               1     0
                      Morgan                                 1     0
                      Taylor                                 1     0
                      Toombs                                 1     0
                      Wheeler                                1     0
                      White                                  1     0
                      Wilkes                                 1     0
                      Unknown                                262   2
                      *Based on patient county of residence when known



                      COVID-19 Testing By Lab          No. Pos.    Total
                      Type:                            Tests       Tests
                      Commercial Lab                   2360        10669
                      Gphl                             291         1895




                                                                       5
https://dph.georgia.gov/covid-19-daily-status-report                                                            4/7
3/29/2020                               COVID-19Document
                     Case 1:20-cv-01382-WMR     Daily Status Report
                                                               1-2| Georgia
                                                                     FiledDepartment
                                                                            03/30/20 of Public
                                                                                          Page Health
                                                                                                   195 of 342




                               COVID-19 Deaths in Georgia

                      Age     Gender       County      Underlying
                      95      Male         BAKER       Unk
                      66      Male         BARROW      Yes
                      69      Male         BARTOW      Yes
                      67      Female       CHEROKEE    Yes
                      60      Male         CLARKE      Yes
                      78      Female       CLARKE      Unk
                      47      Male         CLAYTON     Yes
                      68      Male         COBB        Yes
                      56      Male         COBB        No
                              Male         COBB        Unk
                      77      Male         COBB        Yes
                      67      Male         COBB        Yes


                                                                6
https://dph.georgia.gov/covid-19-daily-status-report                                                            5/7
3/29/2020                               COVID-19Document
                     Case 1:20-cv-01382-WMR     Daily Status Report
                                                               1-2| Georgia
                                                                     FiledDepartment
                                                                            03/30/20 of Public
                                                                                          Page Health
                                                                                                   196 of 342

                      67      Male         COBB        Yes
                      67      Female       COBB        Yes
                      85      Female       COBB        Yes
                      82      Male         COBB        Yes
                      67      Male         COBB        No
                      42      Female       COWETA      Yes
                      77      Male         COWETA      Yes
                      65      Female       DEKALB      Yes
                      31      Male         DEKALB      Yes
                      91      Female       DEKALB      Unk
                      61      Female       DOUGHERTY   Yes
                      65      Male         DOUGHERTY   Yes
                      45      Female       DOUGHERTY   Yes
                      69      Female       DOUGHERTY   Yes
                      42      Female       DOUGHERTY   Yes
                      66      Female       DOUGHERTY   Yes
                      43      Female       DOUGHERTY   Yes
                      79      Male         DOUGHERTY   Yes
                      67      Female       DOUGHERTY   Unk
                      78      Male         DOUGHERTY   Unk
                      87      Female       DOUGHERTY   Unk
                              Female       DOUGHERTY   Unk
                      77      Male         DOUGHERTY   Unk
                      84      Male         DOUGHERTY   Unk
                      66      Female       DOUGHERTY   Yes
                      92      Female       DOUGHERTY   Unk
                              Male         DOUGHERTY   Unk
                      66      Male         DOUGLAS     No
                      48      Female       EARLY       Yes
                      79      Male         FAYETTE     Yes
                      77      Female       FAYETTE     Yes
                      83      Male         FAYETTE     Yes
                      75      Male         FLOYD       Yes
                      65      Female       FLOYD       Yes
                      87      Male         FORSYTH     Unk
                      70      Female       FULTON      Yes
                      66      Female       FULTON      Unk
                      68      Female       FULTON      Yes
                      58      Male         FULTON      Yes
                      62      Male         FULTON      Yes
                      68      Male         FULTON      Yes
                      81      Male         FULTON      Yes
                      63      Male         FULTON      Yes
                      33      Male         FULTON      Unk
                      70      Female       FULTON      Yes
                      85      Male         FULTON      Unk
                      90      Female       FULTON      Unk
                      78      Male         GORDON      Yes



                                                                7
https://dph.georgia.gov/covid-19-daily-status-report                                                            6/7
3/29/2020                               COVID-19Document
                     Case 1:20-cv-01382-WMR     Daily Status Report
                                                               1-2| Georgia
                                                                     FiledDepartment
                                                                            03/30/20 of Public
                                                                                          Page Health
                                                                                                   197 of 342


                      85      Female       GWINNETT    Yes
                      76      Female       HEARD       Unk
                      80      Male         HENRY       Yes
                      64      Male         HOUSTON     Yes
                      49      Male         LEE         Yes
                      54      Male         LEE         Yes
                      64      Female       LEE         Yes
                      58      Male         LEE         Yes
                      55      Female       LEE         Yes
                      68      Female       LEE         Yes
                      66      Male         LOWNDES     Yes
                      29      Female       PEACH       Unk
                      76      Female       PICKENS     Yes
                      57      Female       ROCKDALE    Yes
                      73      Male         SUMTER      Yes
                      75      Male         TERRELL     Yes
                      73      Female       TERRELL     Unk
                      61      Female       TROUP       Yes




                                                                8
https://dph.georgia.gov/covid-19-daily-status-report                                                            7/7
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 198 of 342




                Exhibit 44




                                1
3/22/2020          Proclamation on Declaring a National Emergency
                   Case 1:20-cv-01382-WMR                         Concerning
                                                            Document      1-2the Novel
                                                                                  FiledCoronavirus
                                                                                         03/30/20  Disease (COVID-19)
                                                                                                         Page   199 Outbreak
                                                                                                                      of 342| The White House




                                                                 PROCLAMATIONS



             Proclamation on Declaring a National Emergency
            Concerning the Novel Coronavirus Disease (COVID-
                              19) Outbreak
                                                            Issued on: March 13, 2020


                                                                     ★ ★ ★


        In December 2019, a novel (new) coronavirus known as SARS-CoV-2 (“the virus”) was first detected
        in Wuhan, Hubei Province, People’s Republic of China, causing outbreaks of the coronavirus
        disease COVID-19 that has now spread globally. The Secretary of Health and Human Services (HHS)
        declared a public health emergency on January 31, 2020, under section 319 of the Public Health
        Service Act (42 U.S.C. 247d), in response to COVID-19. I have taken sweeping action to control the
        spread of the virus in the United States, including by suspending entry of foreign nationals seeking
        entry who had been physically present within the prior 14 days in certain jurisdictions where
        COVID-19 outbreaks have occurred, including the People’s Republic of China, the Islamic Republic
        of Iran, and the Schengen Area of Europe. The Federal Government, along with State and local
        governments, has taken preventive and proactive measures to slow the spread of the virus and
        treat those a ected, including by instituting Federal quarantines for individuals evacuated from
        foreign nations, issuing a declaration pursuant to section 319F‑3 of the Public Health Service Act
        (42 U.S.C. 247d‑6d), and releasing policies to accelerate the acquisition of personal protective
        equipment and streamline bringing new diagnostic capabilities to laboratories. On March 11, 2020,
        the World Health Organization announced that the COVID-19 outbreak can be characterized as a
        pandemic, as the rates of infection continue to rise in many locations around the world and across
        the United States.


        The spread of COVID-19 within our Nation’s communities threatens to strain our Nation’s healthcare
        systems. As of March 12, 2020, 1,645 people from 47 States have been infected with the virus that

                                                                           2
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   1/3
3/22/2020          Proclamation on Declaring a National Emergency
                   Case 1:20-cv-01382-WMR                         Concerning
                                                            Document      1-2the Novel
                                                                                  FiledCoronavirus
                                                                                         03/30/20  Disease (COVID-19)
                                                                                                         Page   200 Outbreak
                                                                                                                      of 342| The White House
        causes COVID-19. It is incumbent on hospitals and medical facilities throughout the country to
        assess their preparedness posture and be prepared to surge capacity and capability. Additional
        measures, however, are needed to successfully contain and combat the virus in the United States.


        NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States, by the authority vested in
        me by the Constitution and the laws of the United States of America, including sections 201 and 301
        of the National Emergencies Act (50 U.S.C. 1601 et seq.) and consistent with section 1135 of the
        Social Security Act (SSA), as amended (42 U.S.C. 1320b-5), do hereby find and proclaim that the
        COVID-19 outbreak in the United States constitutes a national emergency, beginning March 1, 2020.
        Pursuant to this declaration, I direct as follows:


        Section 1. Emergency Authority. The Secretary of HHS may exercise the authority under section
        1135 of the SSA to temporarily waive or modify certain requirements of the Medicare, Medicaid, and
        State Children’s Health Insurance programs and of the Health Insurance Portability and
        Accountability Act Privacy Rule throughout the duration of the public health emergency declared in
        response to the COVID‑19 outbreak.


        Sec. 2. Certification and Notice. In exercising this authority, the Secretary of HHS shall provide
        certification and advance written notice to the Congress as required by section 1135(d) of the SSA
        (42 U.S.C. 1320b-5(d)).


        Sec. 3. General Provisions. (a) Nothing in this proclamation shall be construed to impair or
        otherwise a ect:


        (i) the authority granted by law to an executive department or agency, or the head thereof; or


        (ii) the functions of the Director of the O ice of Management and Budget relating to budgetary,
        administrative, or legislative proposals.


        (b) This proclamation shall be implemented consistent with applicable law and subject to the
        availability of appropriations.


        (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or
        procedural, enforceable at law or in equity by any party against the United States, its departments,
        agencies, or entities, its o icers, employees, or agents, or any other person.
                                                            3
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   2/3
3/22/2020          Proclamation on Declaring a National Emergency
                   Case 1:20-cv-01382-WMR                         Concerning
                                                            Document      1-2the Novel
                                                                                  FiledCoronavirus
                                                                                         03/30/20  Disease (COVID-19)
                                                                                                         Page   201 Outbreak
                                                                                                                      of 342| The White House
        IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of March, in the year of our
        Lord two thousand twenty, and of the Independence of the United States of America the two
        hundred and forty-fourth.


                                                               DONALD J. TRUMP




                                                                           4
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   3/3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 202 of 342




                Exhibit 45




                                1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 203 of 342




                                2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 204 of 342




                                3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 205 of 342




                                4
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 206 of 342




                                5
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 207 of 342




                                6
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 208 of 342




                  Exhibit 46




                                1
                                                             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 209 of 342
                                                                                                                                                                          16227

                                            Federal Register                                    Presidential Documents
                                            Vol. 85, No. 56

                                            Monday, March 23, 2020



                                            Title 3—                                            Executive Order 13909 of March 18, 2020

                                            The President                                       Prioritizing and Allocating Health and Medical Resources to
                                                                                                Respond to the Spread of COVID–19


                                                                                                By the authority vested in me as President by the Constitution and the
                                                                                                laws of the United States of America, including the Defense Production
                                                                                                Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the ‘‘Act’’), and section
                                                                                                301 of title 3, United States Code, it is hereby ordered as follows:
                                                                                                Section 1. Policy and Findings. On March 13, 2020, I declared a national
                                                                                                emergency recognizing the threat that the novel (new) coronavirus known
                                                                                                as SARS–CoV–2 poses to our national security. In recognizing the public
                                                                                                health risk, I noted that on March 11, 2020, the World Health Organization
                                                                                                announced that the outbreak of COVID–19 (the disease caused by SARS–
                                                                                                CoV–2) can be characterized as a pandemic. I also noted that while the
                                                                                                Federal Government, along with State and local governments, have taken
                                                                                                preventive and proactive measures to slow the spread of the virus and
                                                                                                to treat those affected, the spread of COVID–19 within our Nation’s commu-
                                                                                                nities threatens to strain our Nation’s healthcare system. To ensure that
                                                                                                our healthcare system is able to surge capacity and capability to respond
                                                                                                to the spread of COVID–19, it is critical that all health and medical resources
                                                                                                needed to respond to the spread of COVID–19 are properly distributed
                                                                                                to the Nation’s healthcare system and others that need them most at this
                                                                                                time.
                                                                                                Accordingly, I find that health and medical resources needed to respond
                                                                                                to the spread of COVID–19, including personal protective equipment and
                                                                                                ventilators, meet the criteria specified in section 101(b) of the Act (50
                                                                                                U.S.C. 4511(b)). Under the delegation of authority provided in this order,
                                                                                                the Secretary of Health and Human Services may identify additional specific
                                                                                                health and medical resources that meet the criteria of section 101(b).
                                                                                                Sec. 2. Priorities and Allocation of Medical Resources.
                                                                                                  (a) Notwithstanding Executive Order 13603 of March 16, 2012 (National
                                                                                                Defense Resource Preparedness), the authority of the President conferred
                                                                                                by section 101 of the Act to require performance of contracts or orders
                                                                                                (other than contracts of employment) to promote the national defense over
                                                                                                performance of any other contracts or orders, to allocate materials, services,
                                                                                                and facilities as deemed necessary or appropriate to promote the national
                                                                                                defense, and to implement the Act in subchapter III of chapter 55 of title
                                                                                                50, United States Code, is delegated to the Secretary of Health and Human
                                                                                                Services with respect to all health and medical resources needed to respond
                                                                                                to the spread of COVID–19 within the United States.
                                                                                                   (b) The Secretary of Health and Human Services may use the authority
                                                                                                under section 101 of the Act to determine, in consultation with the Secretary
                                                                                                of Commerce and the heads of other executive departments and agencies
                                                                                                as appropriate, the proper nationwide priorities and allocation of all health
                                                                                                and medical resources, including controlling the distribution of such mate-
jbell on DSKJLSW7X2PROD with EXECORD




                                                                                                rials (including applicable services) in the civilian market, for responding
                                                                                                to the spread of COVID–19 within the United States.
                                                                                                  (c) The Secretary of Health and Human Services shall issue such orders
                                                                                                and adopt and revise appropriate rules and regulations as may be necessary
                                                                                                to implement this order.


                                       VerDate Sep<11>2014   16:07 Mar 20, 2020   Jkt 250001   PO 00000   Frm 00001
                                                                                                                             2 Sfmt 4790
                                                                                                                      Fmt 4705             E:\FR\FM\23MRE0.SGM   23MRE0
                                                             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 210 of 342
                                            16228               Federal Register / Vol. 85, No. 56 / Monday, March 23, 2020 / Presidential Documents

                                                                                                Sec. 3. General Provisions. (a) Nothing in this order shall be construed
                                                                                                to impair or otherwise affect:
                                                                                                  (i) the authority granted by law to an executive department or agency,
                                                                                                  or the head thereof; or
                                                                                                  (ii) the functions of the Director of the Office of Management and Budget
                                                                                                  relating to budgetary, administrative, or legislative proposals.
                                                                                                  (b) This order shall be implemented consistent with applicable law and
                                                                                                subject to the availability of appropriations.
                                                                                                  (c) This order is not intended to, and does not, create any right or benefit,
                                                                                                substantive or procedural, enforceable at law or in equity by any party
                                                                                                against the United States, its departments, agencies, or entities, its officers,
                                                                                                employees, or agents, or any other person.




                                                                                                THE WHITE HOUSE,
                                                                                                March 18, 2020.


                                            [FR Doc. 2020–06161
                                            Filed 3–20–20; 8:45 am]
                                            Billing code 3295–F0–P
jbell on DSKJLSW7X2PROD with EXECORD




                                                                                                                                                                                   Trump.EPS</GPH>




                                       VerDate Sep<11>2014   16:07 Mar 20, 2020   Jkt 250001   PO 00000   Frm 00002
                                                                                                                             3 Sfmt 4790
                                                                                                                      Fmt 4705             E:\FR\FM\23MRE0.SGM   23MRE0
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 211 of 342




                  Exhibit 47




                                1
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 212 of 342



                                                                                     Billing Code:

DEPARTMENT OF HEALTH AND HUMAN SERVICES

Notice of Designation of Scarce Materials or Threatened Materials Subject to COVID-19

Hoarding Prevention Measures Under Executive Order 13910 and Section 102 of the

Defense Production Act of 1950

AGENCY: Department of Health and Human Services (HHS).

ACTION: Notice.

SUMMARY: The Department of Health and Human Services (HHS) announces the issuance of

a Notice under Executive Order 13910 (Executive Order) and section 102 of the Defense

Production Act of 1950 (the Act), 50 U.S.C. 4512, as amended, designating health and medical

resources necessary to respond to the spread of Coronavirus Disease 2019 (COVID-19) that are

scarce or the supply of which would be threatened by excessive accumulation. These designated

materials are subject to the hoarding prevention measures authorized under the Executive Order

and the Act. The Notice was issued on March 25, 2020.

DATES: This action took effect March 25, 2020.

FOR FURTHER INFORMATION CONTACT: Bryan Shuy: 202-703-8610;

Bryan.Shuy@hhs.gov

SUPPLEMENTARY INFORMATION:

       On March 23, 2020, and in response to the spread of COVID-19, President Trump signed

Executive Order 13910 (Executive Order) to prevent hoarding of health and medical resources

necessary to respond to the spread of COVID-19 within the United States. As provided in the

Executive Order, it is the policy of the United States that health and medical resources needed to

respond to the spread of COVID-19, such as personal protective equipment and sanitizing and



                                           Page 1 of 4

                                                2
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 213 of 342



disinfecting products, are appropriately distributed. This policy furthers the goal of protecting

the Nation’s healthcare systems from undue strain.

       Through the Executive Order, the President delegated, to the Secretary of Health and

Human Services (the Secretary), his authority under section 102 of the Defense Production Act

of 1950, 50 U.S.C. 4512, as amended (the Act), to prevent hoarding of health and medical

resources necessary to respond to the spread of COVID-19 within the United States, and his

authority to implement the Act in subsection III of chapter 55 of title 50, United States Code (50

U.S.C. 4554, 4555, 4556, and 4660). Under this delegation and the Act, the Secretary may

designate such resources as scarce materials or materials the supply of which would be

threatened by such accumulation (threatened materials). The Secretary may also prescribe

conditions with respect to accumulation of such materials in excess of the reasonable demands of

business, personal, or home consumption. The Act prohibits any person from accumulating

designated materials (1) in excess of the reasonable demands of business, personal, or home

consumption, or (2) for the purpose of resale at prices in excess of prevailing market prices.

       HHS is issuing this Notice designating scarce materials or threatened materials that are

subject to the hoarding prevention measures authorized under the Executive Order and the Act.

Under 50 U.S.C. § 4552(13), the term “materials” includes “(A) any raw materials (including

minerals, metals, and advanced processed materials), commodities, articles, components

(including critical components), products, and items of supply; and (B) any technical information

or services ancillary to the use of any such materials, commodities, articles, components,

products, or items.” For purposes of this Notice, the term “scarce materials or threatened

materials” means health or medical resources, or any of their essential components, determined

by the Secretary to be needed to respond to the spread of COVID-19 and which are, or are likely



                                            Page 2 of 4

                                                 3
      Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 214 of 342



to be, in short supply or the supply of which would be threatened by hoarding. Designated

scarce materials or threatened materials are subject to periodic review by the Secretary.

       This designation is not a “regulation” under the Act. See 50 U.S.C. 4559. To the extent

that it were, the Secretary finds that, in light of the current global pandemic, urgent and

compelling circumstances make compliance with public comment requirements impracticable.

See id. This designation shall terminate after 120 days from the date of publication, unless

superseded by a subsequent notice.

   A copy of the Notice is provided below and also can be found on HHS’s website.



                               NOTICE OF DESIGNATION OF

                 SCARCE MATERIALS OR THREATENED MATERIALS

 Health or medical resources, or any of their essential components, determined by the Secretary

of HHS to be needed to respond to the spread of COVID-19 and which are, or are likely to be, in

     short supply (scarce materials) or the supply of which would be threatened by hoarding

   (threatened materials). Designated scarce materials or threatened materials are subject to

                                 periodic review by the Secretary.

The following materials are designated pursuant to section 102 of the Defense Production Act
(50 U.S.C. § 4512) and Executive Order 13190 of March 23, 2020 (Preventing Hoarding of
Health and Medical Resources to Respond to the Spread of COVID-19) as scarce materials or
threatened materials:


   1. N-95 Filtering Facepiece Respirators, including devices that are disposable half-face-
      piece non-powered air-purifying particulate respirators intended for use to cover the nose
      and mouth of the wearer to help reduce wearer exposure to pathogenic biological
      airborne particulates
   2. Other Filtering Facepiece Respirators (e.g., those designated as N99, N100, R95, R99,
      R100, or P95, P99, P100), including single-use, disposable half-mask respiratory


                                            Page 3 of 4

                                                  4
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 215 of 342



       protective devices that cover the user’s airway (nose and mouth) and offer protection
       from particulate materials at an N95 filtration efficiency level per 42 CFR 84.181
   3. Elastomeric, air-purifying respirators and appropriate particulate filters/cartridges
   4. Powered Air Purifying Respirator (PAPR)
   5. Portable Ventilators, including portable devices intended to mechanically control or assist
      patient breathing by delivering a predetermined percentage of oxygen in the breathing gas
   6. Drug product with active ingredient chloroquine phosphate or hydroxychloroquine HCl
   7. Sterilization services for any device as defined in section 201(h) of the Federal Food,
      Drug, and Cosmetic Act and sterilizers as defined in 21 CFR 880.6860, 880.6870, and
      880.6880, including devices that already have FDA marketing authorization and those
      that do not have FDA marketing authorization but are intended for the same uses

   8. Disinfecting devices intended to kill pathogens and other kinds of microorganisms by
      chemical means or physical means, including those defined in 21 CFR 876.1500,
      880.6992, and 892.1570 and other sanitizing and disinfecting products suitable for use in
      a clinical setting
   9. Medical gowns or apparel, e.g., surgical gowns or isolation gowns
   10. Personal protective equipment (PPE) coveralls, e.g., Tyvek Suits
   11. PPE face masks, including any masks that cover the user’s nose and mouth and may or
       may not meet fluid barrier or filtration efficiency levels
   12. PPE surgical masks, including masks that covers the user’s nose and mouth and provides
       a physical barrier to fluids and particulate materials
   13. PPE face shields, including those defined at 21 CFR 878.4040 and those intended for the
       same purpose
   14. PPE gloves or surgical gloves, including those defined at 21 CFR 880.6250 (exam
       gloves) and 878.4460 (surgical gloves) and such gloves intended for the same purposes
   15. Ventilators, anesthesia gas machines modified for use as ventilators, and positive
       pressure breathing devices modified for use as ventilators (collectively referred to as
       "ventilators"), ventilator tubing connectors, and ventilator accessories as those terms are
       described in FDA’s March 2020 Enforcement Policy for Ventilators and Accessories and
       Other Respiratory Devices During the Coronavirus Disease 2019 (COVID-19) Public
       Health Emergency located at https://www.fda.gov/media/136318/download
Authority
The authority for this Notice is Executive Order 13910 and section 102 of the Defense
Production Act of 1950, 50 U.S.C. 4512, as amended.


                                           Page 4 of 4

                                                5
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 216 of 342




                Exhibit 48




                                1
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 217 of 342




                                2
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 218 of 342




                                3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 219 of 342




                                4
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 220 of 342




                                5
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 221 of 342




                Exhibit 49




                                1
3/17/2020                             Health chief:
                   Case 1:20-cv-01382-WMR           Georgia seeking
                                                Document        1-2out medical
                                                                       Filed equipment
                                                                               03/30/20amidPage
                                                                                           shortages
                                                                                                   222 of 342




                                                       Support Local Journalism.
                                                       Subscribe today for 99¢.




                   Health chief: Georgia seeking out medical equipment amid
                                            shortages


                              AJC TOP LOCAL STORY: CORONAVIRUS OUTBREAK | 28 minutes ago

                                    By Tamar Hallerman, The Atlanta Journal-Constitution




      Georgia’s public health commissioner said Tuesday that the state is seeking out

      respirators, ventilators and other medical equipment to try and contain the

      coronavirus outbreak that has ground American life to a halt.


      Dr. Kathleen Toomey said some of Georgia’s hardest-hit communities are

      experiencing equipment shortages and that Gov. Brian Kemp’s coronavirus task force

                                                                         2
https://www.ajc.com/news/state--regional-govt--politics/health-chief-georgia-seeking-out-medical-equipment-amid-shortages/Q1HibGi68cXFJEbmEUd…   1/7
3/17/2020                             Health chief:
                   Case 1:20-cv-01382-WMR           Georgia seeking
                                                Document        1-2out medical
                                                                       Filed equipment
                                                                               03/30/20amidPage
                                                                                           shortages
                                                                                                   223 of 342
                                                                                  Need and
                                                                                       Help?
    ©2020 The Atlanta Journal-Constitution. All Rights Reserved. By using this website, you
      is in the process of identifying supply sources from both the federal government
    accept the terms of our Visitor Agreement and Privacy Policy, and understand your
    options regarding Ad Choices. Learn about careers at Cox Enterprises.
      the private sector.


      “Not only are we looking to obtain that kind of medical equipment, also personal

      protective equipment,” Toomey said when asked about ventilators and respirators

      during a live interview on Georgia Public Broadcasting’s “Political Rewind.”


      Toomey’s comments came less than a day after President Donald Trump told a group

      of governors that states should try obtaining such emergency medical equipment on

      their own rather than wait for the federal government to meet demand.


      » COMPLETE COVERAGE: Coronavirus in Georgia


      » RELATED: Preparing for surge, hospitals limit visitors, reschedule surgeries


      “We will be backing you, but try getting it yourselves. Point of sales, much better,

      much more direct if you can get it yourself," Trump said, according to audio leaked to

      The New York Times.


      Trump’s comments sparked public criticism from some state leaders, including

      Democratic New Mexico Gov. Michelle Lujan Grisham, who have been looking to the

      federal government for resources to aid local responses.


      Gov. Brian Kemp, through a spokesman, has defended the president’s statement.


      Trump’s comments were “part of a response about encouraging governors to

      collaborate with private sector partners in getting medical equipment and dispersing

      testing,” said Kemp spokesman Cody Hall. “The point: states may get both quicker

      that way.”




                                                                         3
https://www.ajc.com/news/state--regional-govt--politics/health-chief-georgia-seeking-out-medical-equipment-amid-shortages/Q1HibGi68cXFJEbmEUd…   2/7
3/17/2020                             Health chief:
                   Case 1:20-cv-01382-WMR           Georgia seeking
                                                Document        1-2out medical
                                                                       Filed equipment
                                                                               03/30/20amidPage
                                                                                           shortages
                                                                                                   224 of 342
                                                                             Need Help?
    ©2020 The Atlanta Journal-Constitution. All Rights Reserved. By using this website, you
      While Lujan Grisham and others have warned about states competing with one
    accept the terms of our Visitor Agreement and Privacy Policy, and understand your
    options regarding Ad Choices. Learn about careers at Cox Enterprises.
      another for resources like ventilators, Toomey said Tuesday she wasn’t yet seeing a

      pinch.


      Toomey was also asked about whether Georgia was planning to follow other states

      that have banned large gatherings and ordered local restaurants and bars to shutter.

      Kemp has largely resisted such mandates, but the governor yesterday ordered all

      public elementary, secondary and post-secondary schools to close through the end

      of the month.


      “We haven’t discussed it today, but everything is being discussed on an hour-to-hour,

      minute-by-minute basis,” Toomey said.


      She added: “Whether that is taken is going to depend on people’s … sense of

      responsibility to not only protect themselves but to protect the community and so far

      we have only implemented this over the last several days. If (Kemp) sees that people

      are not heeding the advice to stay home I suspect further action will be taken.”



      Support real journalism. Support local journalism. Subscribe to The Atlanta Journal-Constitution

      today. See oﬀers.




                                                                Crime | Yesterday


                           Convicted Cobb child molester killed in prison

                                                                       AJC


                     On Brunswick farm, chef Matthew Raiford embraces
                        Gullah Geechee roots to build future on past

                                                                         4
https://www.ajc.com/news/state--regional-govt--politics/health-chief-georgia-seeking-out-medical-equipment-amid-shortages/Q1HibGi68cXFJEbmEUd…   3/7
3/17/2020                             Health chief:
                   Case 1:20-cv-01382-WMR           Georgia seeking
                                                Document        1-2out medical
                                                                       Filed equipment
                                                                               03/30/20amidPage
                                                                                           shortages
                                                                                                   225 of 342
                                                             Coronavirus | Yesterday
    ©2020 The Atlanta Journal-Constitution. All Rights Reserved. By using this website, you                                 Need Help?
                    What is martial law and how does it di er from what’s happening now?
    accept the terms of our Visitor Agreement and Privacy Policy, and understand your
    options regarding Ad Choices. Learn about careers at Cox Enterprises.

                                                     Metro Atlanta State News | 4 days ago

                  Shopper wheeled out on stretcher after ght at metro Atlanta Sam’s Club

                                                        National World News | Yesterday

                Will Trump consider enforcing national curfew amid coronavirus pandemic?
                                                               Wikibuy | Sponsored

                     The Dead Giveaway That Tells You When Amazon’s
                       Giving You A Better Price Than Other Retailers
                                                              TruthFinder | Sponsored

                    One Thing All Liars Have in Common, Brace Yourself




                                                               BetterBe | Sponsored

                                       Warning: 14 Products To Never Buy At Costco!

                                                             Bark Begone | Sponsored

                                    The Best Way to Stop a Barking Dog (It's Genius)

                                                             Gundry MD | Sponsored

                   How To Empty Your Bowels Every Morning - Top Surgeon Explains How


                                                           This is Cleveland | Sponsored

                                               A great place to live, work and play

                                                       Auto Today | Search Ads | Sponsored

                       8 New Cars So Awesome It's Hard to Believe They Cost Under $20k

                                                              SmartAsset | Sponsored

                       People Who Retire Happily Avoid These Financial Advisor Mistakes

                                                            HeraldWeekly | Sponsored

                            Only Baby Boomers Still Think These Uncool Trends Are In

                                                                         5
https://www.ajc.com/news/state--regional-govt--politics/health-chief-georgia-seeking-out-medical-equipment-amid-shortages/Q1HibGi68cXFJEbmEUd…   4/7
3/17/2020                             Health chief:
                   Case 1:20-cv-01382-WMR           Georgia seeking
                                                Document        1-2out medical
                                                                       Filed equipment
                                                                               03/30/20amidPage
                                                                                           shortages
                                                                                                   226 of 342
                                                         AﬄuentBy
    ©2020 The Atlanta Journal-Constitution. All Rights Reserved. Times
                                                                   using  this website, you
                                                                       | Sponsored                                          Need Help?
    accept the terms of our Visitor Agreement and Privacy Policy, and understand your
            William And Kate Have Been Told Their Fate Once Charles Finally Becomes King
    options regarding Ad Choices. Learn about careers at Cox Enterprises.



                                                         The Penny Hoarder | Sponsored

                      6 Things to Do With Your Money Once Your Salary Reaches $70,000

                                                               My Deejo | Sponsored

                                   This New Pocket Knife Will Leave You Speechless !

                                                       National World News | 6 days ago


                 Toxicology report: Family slain near Disney shows high
                                    l l fB d l
                                  Metro Atlanta State News | Yesterday


                Coronavirus patient urges metro Atlanta residents to stay
                                               h
                                                          Cars | Search Ads | Sponsored

                                           Unsold 2019 SUVs On Sale Below MSRP

                                                              Reference | Sponsored

                             The controversial Scene That Took 'Gilligan's Island' O Air

                                                                Collider | Sponsored

                  Prince Harry And Meghan Markle's New Home Is Not What You'd Expect

                                                               Bankrate | Sponsored

                          These Savings Accounts Pay 20x What Your Current Bank Pays


                                                             Bill Cruncher | Sponsored

                      Georgia Launches New Policy For Cars Used Less Than 50 Miles/Day

                                               Gundry MD Total Restore Supplement | Sponsored

                              U.S. Cardiologist: It's Like a Pressure Wash for Your Insides

                                                              Far & Wide | Sponsored

                            Most Popular Chain Restaurants, Ranked from Worst to First

                                                             Bon Voyaged | Sponsored


                                                                         6
https://www.ajc.com/news/state--regional-govt--politics/health-chief-georgia-seeking-out-medical-equipment-amid-shortages/Q1HibGi68cXFJEbmEUd…   5/7
3/17/2020                             Health chief:
                   Case 1:20-cv-01382-WMR           Georgia seeking
                                                Document        1-2out medical
                                                                       Filed equipment
                                                                               03/30/20amidPage
                                                                                           shortages
                                                                                                   227 of 342
                    20 Photos Captured At Airports That Will Make YouNeed Help?
    ©2020 The Atlanta Journal-Constitution. All Rights Reserved. By using this website, you
    accept the terms of our Visitor Agreement and Privacy Policy, and understand your

                                                      LQuick Medigap
                                                               hO L d
    options regarding Ad Choices. Learn about careers at Cox Enterprises.

                                                                             | Sponsored


                   Are you on Medicare? If you live in Georgia, Read This


                                                            Historical Post | Sponsored

            Jada Pinkett Smith Was Left In Shock After Her Son Made A Heartbreaking Decision

                                                            Car and Driver | Sponsored

                        Best-Selling Car the Year You Graduated High School: 1978-Today

                                                     Glow Nutrition Supplement | Sponsored

                              These Apple Cider Vinegar Gummies are a Game Changer


                                                           Kelley Blue Book | Sponsored

                               2019 Lexus Vehicles Worth Buying for Their Resale Value

                                                              Finance101 | Sponsored

                     30 Movies That Nobody Should Watch According to Rotten Tomatoes

                                                           Magellan Times | Sponsored

            Prince William Responded to Harry's Decision With This Heartbreaking Statement

                                                             Gundry MD | Sponsored

                        The Real Reason You're Getting Dark Spots (Hint: it isn’t the sun!)




                                                                         7
https://www.ajc.com/news/state--regional-govt--politics/health-chief-georgia-seeking-out-medical-equipment-amid-shortages/Q1HibGi68cXFJEbmEUd…   6/7
3/17/2020                             Health chief:
                   Case 1:20-cv-01382-WMR           Georgia seeking
                                                Document        1-2out medical
                                                                       Filed equipment
                                                                               03/30/20amidPage
                                                                                           shortages
                                                                                                   228 of 342
    ©2020 The Atlanta Journal-Constitution. All Rights Reserved. By using this website, you                                 Need Help?
    accept the terms of our Visitor Agreement and Privacy Policy, and understand your
    options regarding Ad Choices. Learn about careers at Cox Enterprises.


            About                          Sign up for our newsletters

            Contact

            Subscriptions

            Products




                  © 2020 The Atlanta Journal-Constitution. All Rights Reserved. By using this website, you accept the terms of
                   our Visitor Agreement and Privacy Policy, and understand your options regarding Ad Choices. Learn about
                                                          careers at Cox Enterprises.




                                                                         8
https://www.ajc.com/news/state--regional-govt--politics/health-chief-georgia-seeking-out-medical-equipment-amid-shortages/Q1HibGi68cXFJEbmEUd…   7/7
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 229 of 342




                Exhibit 50




                                1
   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 230 of 342




March	  21,	  2020	  

The	  President	  
The	  White	  House	  
1600	  Pennsylvania	  Ave.,	  NW	  
Washington,	  D.C.	  20500	  

Dear	  Mr.	  President:	  

We	  thank	  you	  for	  the	  actions	  you	  have	  taken	  to	  respond	  to	  the	  2019	  novel	  
coronavirus	  (COVID-­‐19)	  pandemic,	  including	  using	  your	  authority	  to	  declare	  a	  
national	  emergency,	  which	  has	  resulted	  in	  much-­‐needed	  Medicare	  and	  Medicaid	  
flexibilities	  for	  hospitals,	  health	  systems,	  physicians,	  nurses	  and	  other	  front	  line	  
health	  care	  providers	  so	  they	  can	  continue	  to	  provide	  care	  to	  patients	  and	  prevent	  
spread	  of	  the	  virus.	  We	  also	  greatly	  appreciate	  you	  using	  your	  executive	  authority	  
on	  March	  18	  to	  invoke	  the	  Defense	  Production	  Act	  (DPA).	  	  

America’s	  hospitals,	  health	  systems,	  physicians	  and	  nurses	  urge	  you	  to	  
immediately	  use	  the	  DPA	  to	  increase	  the	  domestic	  production	  of	  medical	  
supplies	  and	  equipment	  that	  hospitals,	  health	  systems,	  physicians,	  nurses	  and	  
all	  front	  line	  providers	  so	  desperately	  need.	  As	  COVID-­‐19	  continues	  to	  spread	  
throughout	  the	  country,	  these	  supplies	  are	  urgently	  needed	  to	  care	  for	  our	  
patients	  and	  communities.	  	  

The	  American	  Hospital	  Association,	  the American	  Medical	  Association	  and	  the	  
American	  Nurses	  Association	  have	  concerns	  that	  increasingly	  there	  are	  dwindling	  
supplies	  of	  N95	  respirators,	  isolation	  gowns,	  isolation	  masks,	  surgical	  masks,	  eye	  
protection,	  intensive	  care	  unit	  equipment	  and	  diagnostic	  testing	  supplies	  in	  areas	  
that	  had	  the	  first	  community	  outbreaks	  and	  in	  many	  other	  areas	  of	  the	  country.	  
Even	  with	  an	  infusion	  of	  supplies	  from	  the	  strategic	  stockpile	  and	  other	  federal	  
resources,	  there	  will	  not	  be	  enough	  medical	  supplies,	  including	  ventilators,	  to	  
respond	  to	  the	  projected	  COVID-­‐19	  outbreak.	  	  We	  have	  heard	  of	  health	  care	  
providers	  reusing	  masks	  or	  resorting	  to	  makeshift	  alternatives	  for	  masks.	  	  

Our	  organizations	  have	  been	  working	  with	  your	  Administration,	  including	  the	  
White	  House	  Coronavirus	  Task	  Force,	  and	  with	  officials	  at	  U.S.	  Department	  of	  Health	  
and	  Human	  Services,	  the	  Centers	  for	  Medicare	  &	  Medicaid	  Services,	  the	  Centers	  for	  
Disease	  Control	  and	  Prevention,	  the	  Food	  and	  Drug	  Administration,	  the	  Assistant	  
Secretary	  for	  Preparedness	  and	  Response,	  Assistant	  Secretary	  for	  Health, the	  U.S.	  
Surgeon	  General and the Federal Emergency Management Agency.	  We	  are	  sharing	  
information	  directly	  from	  the	  front	  lines	  as	  we	  hear	  from	  hospitals,	  health	  systems,	  
physicians	  and	  nurses	  who	  are	  working	  tirelessly	  to	  treat	  COVIDP-19	  patients	  and	  
prevent	  further	  spread.	  




                                                              2
   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 231 of 342
March	  21, 2020	  
Page	  2/2	  


Thank	  you	  for	  your	  ongoing	  leadership	  during	  this	  difficult	  time.	  

Sincerely,	  


          /s/                                       /s/                                              /s/


     Richard J. Pollack                        James L. Madara                                     Loressa Cole
     President and CEO                         Executive Vice President and CEO                    Enterprise CEO
     AHA                                       AMA                                                 ANA




                                                             3
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 232 of 342




                Exhibit 51




                                1
3/29/2020                      HHS: 'National implications'
                    Case 1:20-cv-01382-WMR                  if Cobb doesn't
                                                        Document         1-2relax Filed
                                                                                  restrictions on Sterigenics
                                                                                            03/30/20          | News233
                                                                                                           Page      | mdjonline.com
                                                                                                                           of 342




   https://www.mdjonline.com/news/hhs-national-implications-if-cobb-doesn-t-relax-restrictions-on/article_e46e451c-
   7085-11ea-a453-63db9e8dceb2.html

   HHS: 'National implications' if Cobb doesn't relax restrictions on
   Sterigenics
   By Aleks Gilbert agilbert@mdjonline.com
   Mar 27, 2020




                                                     Mike Boyce




                                                                          2
https://www.mdjonline.com/news/hhs-national-implications-if-cobb-doesn-t-relax-restrictions-on/article_e46e451c-7085-11ea-a453-63db9e8dceb2.html   1/6
3/29/2020                      HHS: 'National implications'
                    Case 1:20-cv-01382-WMR                  if Cobb doesn't
                                                        Document         1-2relax Filed
                                                                                  restrictions on Sterigenics
                                                                                            03/30/20          | News234
                                                                                                           Page      | mdjonline.com
                                                                                                                           of 342




   Alex Azar
   Andrew Harnik




                                                    Gov. Brian Kemp




                                                                          3
https://www.mdjonline.com/news/hhs-national-implications-if-cobb-doesn-t-relax-restrictions-on/article_e46e451c-7085-11ea-a453-63db9e8dceb2.html   2/6
3/29/2020                      HHS: 'National implications'
                    Case 1:20-cv-01382-WMR                  if Cobb doesn't
                                                        Document         1-2relax Filed
                                                                                  restrictions on Sterigenics
                                                                                            03/30/20          | News235
                                                                                                           Page      | mdjonline.com
                                                                                                                           of 342




                                                    Ross Cavitt




   Cobb County is in the federal government’s crosshairs.


   Cobb’s decision earlier this week to allow Sterigenics to reopen on a limited basis only did not go far
   enough, according to the U.S. Department of Health and Human Services.


   “The Secretary (of Health and Human Services Alex Azar) does not think it is sufficient to respond to
   the nation’s needs for the medical components that are required to treat COVID-19 patients,” the
   HHS wrote in an email Thursday, according to Cobb County spokesman Ross Cavitt.


   Cavitt shared the content of the email with the MDJ but referred the Journal to the Governor’s Press
   Office when asked for a copy of the original. The MDJ has filed an open records request for the
   document.




                                                                          4
https://www.mdjonline.com/news/hhs-national-implications-if-cobb-doesn-t-relax-restrictions-on/article_e46e451c-7085-11ea-a453-63db9e8dceb2.html   3/6
3/29/2020                      HHS: 'National implications'
                    Case 1:20-cv-01382-WMR                  if Cobb doesn't
                                                        Document         1-2relax Filed
                                                                                  restrictions on Sterigenics
                                                                                            03/30/20          | News236
                                                                                                           Page      | mdjonline.com
                                                                                                                           of 342




   The company’s sterilization plant in Smyrna closed last summer to expedite emissions
   improvements on the facility as requested by the state. Later, the county imposed a stay on any
   reopenings, and the facility was to remain closed pending county-initiated third-party investigations
   into Cobb fire code and building safety concerns.


   Last week, the U.S. Food and Drug Administration urged Gov. Brian Kemp to reopen the Smyrna
   plant. According to the FDA, Sterigenics Atlanta could help the nation’s battle with the coronavirus
   by sterilizing much-needed personal protective equipment used by doctors treating people infected
   with the virus.


   On Wednesday, citing the FDA’s letter to Kemp, County Chairman Mike Boyce allowed the plant to
   reopen — but only for the duration of a county-imposed state of emergency, which is set to expire
   April 15 unless Boyce renews it. His order also limits permitted sterilization at the plant to personal
   protective equipment such as masks and gowns and limits the amount of ethylene oxide that can be
   stored on-site.


   The HHS thinks those limits could imperil the nation’s fight against the virus, according to Cavitt.


   “We don’t think that one county should be allowed to jeopardize the nation’s response to an
   unprecedented national pandemic,” the HHS wrote, according to Cavitt. “My understanding is that
   this particular plant represented 4% of the total U.S. capacity for Ethylene Oxide Sterilization. If it
   remains shuttered, there are national implications.


   “Conversations on next steps from the Federal Government are occurring at the highest levels,
   should the situation not change.”




                                                                          5
https://www.mdjonline.com/news/hhs-national-implications-if-cobb-doesn-t-relax-restrictions-on/article_e46e451c-7085-11ea-a453-63db9e8dceb2.html   4/6
3/29/2020                      HHS: 'National implications'
                    Case 1:20-cv-01382-WMR                  if Cobb doesn't
                                                        Document         1-2relax Filed
                                                                                  restrictions on Sterigenics
                                                                                            03/30/20          | News237
                                                                                                            Page    | mdjonline.com
                                                                                                                          of 342



                                                 Click (Yes) or (No)
                                                 RightWing

                                                 Does Trump Deserve a 2nd Term
                                                 as President? Vote Here



                                                                       OPEN


   According to Cavitt, HHS notes Boyce’s order lasts only 21 days, while the crisis is expected to
   extend well beyond that. HHS also notes the country will need more than personal protective
   equipment in its fight against the virus.


   Items such as catheters, syringes, IV sets and ventilator components “are critical to helping patients”
   the HHS wrote.cBoyce described the letter as a “threat.”


   “Of course it was,” Boyce told the MDJ on Friday. “Anybody who’s spent any time in Washington like
   I have knows exactly what it was.”


   Boyce said he was trying to strike a middle ground with his order allowing the plant to reopen.


   Janet Rau, president of Stop Sterigenics Georgia, agrees.


   “What I believe Boyce is doing is trying to balance the needs of the county and the residents of this
   area and what the federal government is trying to push on us,” she said.


   The FDA’s letter to Kemp cited the need for personal protective equipment as the rationale behind
   reopening Sterigenics. Boyce said that is what he allowed — “nothing more, nothing less.”


   Earlier in the week, Rau questioned the logic behind using ethylene oxide to sterilize personal
   protective equipment.


   There are different levels of sterilization, she said, ranging from Level 1, clean, to Level 4, sterile.




                                                                          6
https://www.mdjonline.com/news/hhs-national-implications-if-cobb-doesn-t-relax-restrictions-on/article_e46e451c-7085-11ea-a453-63db9e8dceb2.html   5/6
3/29/2020                 HHS: 'National implications'
              Case 1:20-cv-01382-WMR                   if Cobb doesn't
                                                   Document         1-2relax Filed
                                                                             restrictions on Sterigenics
                                                                                       03/30/20          | News238
                                                                                                       Page    | mdjonline.com
                                                                                                                     of 342
   “They don’t have to be at Level 4 sterile,” Rau said of the protective equipment. “You’re actually
   keeping them out of the hospitals for a longer period of time. It takes three weeks for something to
   get into the cycle and get completely through it.”


   Boyce said he stands by his order.


   “(But) if they want to come in here and nationalize Sterigenics and take it over — Hey! I understand
   how it works,” Boyce said. “If you think anybody at the county level is going to withstand the full
   force of the U.S. government, I don’t know what world you live in.”




                                                                       View PDF
                                                                       ezconvertor.com



                                                 File Size: 2.00MB. OS: Win/MacOS



                                                                       OPEN




                                                                          7
https://www.mdjonline.com/news/hhs-national-implications-if-cobb-doesn-t-relax-restrictions-on/article_e46e451c-7085-11ea-a453-63db9e8dceb2.html   6/6
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 239 of 342




                Exhibit 52




                                1
3/21/2020                                                                Situation
                                             Case 1:20-cv-01382-WMR Document  1-2Summary
                                                                                   Filed| CDC
                                                                                          03/30/20 Page 240 of 342




      Coronavirus Disease 2019 (COVID-19)

     Situation Summary
            This is a rapidly evolving situation and CDC will provide updated information and guidance as it becomes available.


     Updated March 18, 2020
                                                                                                                                    Con rmed COVID-19
     CDC is responding to a pandemic of respiratory disease spreading from person-to-                                               Cases Global Map
     person caused by a novel (new) coronavirus. The disease has been named
     “coronavirus disease 2019” (abbreviated “COVID-19”). This situation poses a
     serious public health risk. The federal government is working closely with state,
     local, tribal, and territorial partners, as well as public health partners, to respond
     to this situation. COVID-19 can cause mild to severe illness; most severe illness
     occurs in older adults.

                                                                                                                                    View larger image and see a list of
                                                                                                                                    locations
        Situation in U.S.
        Di erent parts of the country are seeing di erent levels of COVID-19 activity.
        The United States nationally is currently in the initiation phases, but states
                                                                                                                                                        COVID-19 cases
                                                                                                                                    
        where community spread is occurring are in the acceleration phase. The
        duration and severity of each phase can vary depending on the characteristics                                                                   in the U.S.
        of the virus and the public health response.

              CDC and state and local public health laboratories are testing for the virus
              that causes COVID-19. View CDC’s Public Health Laboratory Testing map.
              All 50 states have reported cases of COVID-19 to CDC.
              U.S. COVID-19 cases include:
                   Imported cases in travelers
                    Cases among close contacts of a known case
                    Community-acquired cases where the source of the infection is
                    unknown.
              Three U.S. states are experiencing sustained community spread.
              View latest case counts, deaths, and a map of states with reported cases.




     CDC Recommends
              Everyone can do their part to help us respond to this emerging public health threat:
                   On March 16, the White House announced a program called “15 Days to Slow the Spread,”   which is a
                   nationwide e ort to slow the spread of COVID-19 through the implementation of social distancing at all levels of
                   society.
                   Older people and people with severe chronic conditions should take special precautions because they are at higher
                   risk of developing serious COVID-19 illness.
                   If you are a healthcare provider, use your judgment to determine if a patient has signs and symptoms compatible
                   with COVID-19 and whether the patient should be tested. Factors to consider in addition to clinical symptoms may
                   include:
                         Does the patient have recent travel from an a ected area?
                          Has the patient been in close contact with someone with COVID-19 or with patients with pneumonia of
                          unknown cause?
                          Does the patient reside in an area where there has been community spread of COVID 19?
                                                                                              2
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fsummary.html                     1/5
3/21/2020                                                                Situation
                                             Case 1:20-cv-01382-WMR Document  1-2Summary
                                                                                   Filed| CDC
                                                                                          03/30/20 Page 241 of 342
                          Does the patient reside in an area where there has been community spread of COVID-19?
                   If you are a healthcare provider or a public health responder caring for a COVID-19 patient, please take care of
                   yourself and follow recommended infection control procedures.
                   If you are a close contact of someone with COVID-19 and develop symptoms of COVID-19, call your healthcare
                   provider and tell them about your symptoms and your exposure. They will decide whether you need to be tested.
                   Keep in mind that there is no treatment for COVID-19 and people who are mildly ill are able to isolate at home.
                   If you are a resident in a community where there is ongoing spread of COVID-19 and you develop COVID-19
                   symptoms, call your healthcare provider and tell them about your symptoms. They will decide whether you need to
                   be tested. Keep in mind that there is no treatment for COVID-19 and people who are mildly ill are able to isolate at
                   home.
            For people who are ill with COVID-19, but are not sick enough to be hospitalized, please follow CDC guidance on how to
            reduce the risk of spreading your illness to others. People who are mildly ill with COVID-19 are able to isolate at home
            during their illness.
            If you have been in China or another a ected area or have been exposed to someone sick with COVID-19 in the last 14
            days, you will face some limitations on your movement and activity. Please follow instructions during this time. Your
            cooperation is integral to the ongoing public health response to try to slow spread of this virus.



     COVID-19 Emergence
     COVID-19 is caused by a coronavirus. Coronaviruses are a large family of viruses that are common in people and many
     di erent species of animals, including camels, cattle, cats, and bats. Rarely, animal coronaviruses can infect people and then
     spread between people such as with MERS-CoV, SARS-CoV, and now with this new virus (named SARS-CoV-2).

     The SARS-CoV-2 virus is a betacoronavirus, like MERS-CoV and SARS-CoV. All three of these viruses have their origins in bats.
     The sequences from U.S. patients are similar to the one that China initially posted, suggesting a likely single, recent
     emergence of this virus from an animal reservoir.


     Early on, many of the patients at the epicenter of the outbreak in Wuhan, Hubei Province, China had some link to a large
     seafood and live animal market, suggesting animal-to-person spread. Later, a growing number of patients reportedly did not
     have exposure to animal markets, indicating person-to-person spread. Person-to-person spread was subsequently reported
     outside Hubei and in countries outside China, including in the United States. Some international destinations now have
     ongoing community spread with the virus that causes COVID-19, as do some parts of the United States. Community spread
     means some people have been infected and it is not known how or where they became exposed. Learn more about the
     spread of this newly emerged coronavirus.



     Severity
     The complete clinical picture with regard to COVID-19 is not fully known. Reported illnesses have ranged from very mild
     (including some with no reported symptoms) to severe, including illness resulting in death. While information so far suggests
     that most COVID-19 illness is mild, a report  out of China suggests serious illness occurs in 16% of cases. Older people and
     people of all ages with severe chronic medical conditions — like heart disease, lung disease and diabetes, for example —
     seem to be at higher risk of developing serious COVID-19 illness. A CDC Morbidity & Mortality Weekly Report that looked at
     severity of disease among COVID-19 cases in the United States by age group found that 80% of deaths were among adults 65
     years and older with the highest percentage of severe outcomes occurring in people 85 years and older.

     Learn more about the symptoms associated with COVID-19.



     COVID-19 Pandemic
     A pandemic is a global outbreak of disease. Pandemics happen when a new virus emerges to infect people and can spread
     between people sustainably. Because there is little to no pre-existing immunity against the new virus, it spreads worldwide.

     The virus that causes COVID-19 is infecting people and spreading easily from person-to-person. Cases have been detected in
     most countries worldwide and community spread is being detected in a growing number of countries. On March 11, the
     COVID-19 outbreak was characterized as a pandemic by the WHO  .



                                                                                              3
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fsummary.html   2/5
3/21/2020                                                                Situation
                                             Case 1:20-cv-01382-WMR Document  1-2Summary
                                                                                   Filed| CDC
                                                                                          03/30/20 Page 242 of 342

     This is the rst pandemic known to be caused by the emergence of a new coronavirus. In the past century, there have been
     four pandemics caused by the emergence of novel in uenza viruses. As a result, most research and guidance around
     pandemics is speci c to in uenza, but the same premises can be applied to the current COVID-19 pandemic. Pandemics of
     respiratory disease follow a certain progression outlined in a “Pandemic Intervals Framework.” Pandemics begin with an
     investigation phase, followed by recognition, initiation, and acceleration phases. The peak of illnesses occurs at the end of the
     acceleration phase, which is followed by a deceleration phase, during which there is a decrease in illnesses. Di erent
     countries can be in di erent phases of the pandemic at any point in time and di erent parts of the same country can also be
     in di erent phases of a pandemic.


     There are ongoing investigations to learn more. This is a rapidly evolving situation and information will be updated as it
     becomes available.



     Risk Assessment
     Risk depends on characteristics of the virus, including how well it spreads between people; the severity of resulting illness;
     and the medical or other measures available to control the impact of the virus (for example, vaccines or medications that can
     treat the illness) and the relative success of these. In the absence of vaccine or treatment medications, nonpharmaceutical
     interventions become the most important response strategy. These are community interventions that can reduce the impact
     of disease.


     The risk from COVID-19 to Americans can be broken down into risk of exposure versus risk of serious illness and death.

     Risk of exposure:


            The immediate risk of being exposed to this virus is still low for most Americans, but as the outbreak expands, that risk
            will increase. Cases of COVID-19 and instances of community spread are being reported in a growing number of states.
            People in places where ongoing community spread of the virus that causes COVID-19 has been reported are at elevated
            risk of exposure, with the level of risk dependent on the location.
            Healthcare workers caring for patients with COVID-19 are at elevated risk of exposure.
            Close contacts of persons with COVID-19 also are at elevated risk of exposure.
            Travelers returning from a ected international locations where community spread is occurring also are at elevated risk
            of exposure, with level of risk dependent on where they traveled.

     Risk of Severe Illness:


     Early information out of China, where COVID-19 rst started, shows that some people are at higher risk of getting very sick
     from this illness. This includes:

            Older adults, with risk increasing by age.
            People who have serious chronic medical conditions like:
                Heart disease
                   Diabetes
                   Lung disease

     CDC has developed guidance to help in the risk assessment and management of people with potential exposures to COVID-
     19.



     What May Happen
     More cases of COVID-19 are likely to be identi ed in the United States in the coming days, including more instances of
     community spread. CDC expects that widespread transmission of COVID-19 in the United States will occur. In the coming
     months, most of the U.S. population will be exposed to this virus.


     Widespread transmission of COVID-19 could translate into large numbers of people needing medical care at the same time.
     Schools, childcare centers, and workplaces, may experience more absenteeism. Mass gatherings may be sparsely attended or
     postponed. Public health and healthcare systems may become overloaded, with elevated rates of hospitalizations and deaths.
                                                                                              4
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fsummary.html   3/5
3/21/2020                                                                Situation
                                             Case 1:20-cv-01382-WMR Document  1-2Summary
                                                                                   Filed| CDC
                                                                                          03/30/20 Page 243 of 342
     p      p                                                    y              y                              ,                                        p

     Other critical infrastructure, such as law enforcement, emergency medical services, and sectors of the transportation industry
     may also be a ected. Healthcare providers and hospitals may be overwhelmed. At this time, there is no vaccine to protect
     against COVID-19 and no medications approved to treat it. Nonpharmaceutical interventions will be the most important
     response strategy to try to delay the spread of the virus and reduce the impact of disease.



     CDC Response
     Global e orts at this time are focused concurrently on lessening the spread and impact of this virus. The federal government
     is working closely with state, local, tribal, and territorial partners, as well as public health partners, to respond to this public
     health threat.



     Highlights of CDC’s Response
            CDC established a COVID-19 Incident Management System on January 7, 2020. On January 21, CDC activated its
            Emergency Operations Center to better provide ongoing support to the COVID-19 response.
            The U.S. government has taken unprecedented steps with respect to travel in response to the growing public health
            threat posed by this new coronavirus:
                 Foreign nationals who have been in China, Iran, the United Kingdom, Ireland and any one of the 26 European
                 countries in the Schengen Area within the past 14 days cannot enter the United States.
                   U.S. citizens, residents, and their immediate family members who have been any one of those countries within in
                   the past 14 days can enter the United States, but they are subject to health monitoring and possible quarantine for
                   up to 14 days.
                   People at higher risk of serious COVID-19 illness avoid cruise travel and non-essential air travel.
                   CDC has issued additional speci c travel guidance related to COVID-19.
            CDC has issued clinical guidance, including:
                Clinical Guidance for Management of Patients with Con rmed Coronavirus Disease (COVID-19).
                   Infection Prevention and Control Recommendations for Patients, including guidance on the use of personal
                   protective equipment (PPE) during a shortage.


            CDC also has issued guidance for other settings, including:
                Preparing for COVID-19: Long-term Care Facilities, Nursing Homes
                   Discontinuation of Home Isolation for Persons with COVID-19

            CDC has deployed multidisciplinary teams to support state health departments in case identi cation, contact tracing,
            clinical management, and public communications.
            CDC has worked with federal partners to support the safe return of Americans overseas who have been a ected by
            COVID-19.




                                                                                              5
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fsummary.html       4/5
3/21/2020                                                                Situation
                                             Case 1:20-cv-01382-WMR Document  1-2Summary
                                                                                   Filed| CDC
                                                                                          03/30/20 Page 244 of 342




            This is a picture of CDC’s laboratory test kit for severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2). CDC
            tests are provided to U.S. state and local public health laboratories, Department of Defense (DOD) laboratories and
            select international laboratories.


             View Larger


            An important part of CDC’s role during a public health emergency is to develop a test for the pathogen and equip state
            and local public health labs with testing capacity.
                 CDC developed an rRT-PCR test to diagnose COVID-19.
                   As of the evening of March 17, 89 state and local public health labs in 50 states, the District of Columbia, Guam, and
                   Puerto Rico have successfully veri ed and are currently using CDC COVID-19 diagnostic tests.
                   Commercial manufacturers are now producing their own tests.
            CDC has grown the COVID-19 virus in cell culture, which is necessary for further studies, including for additional genetic
            characterization. The cell-grown virus was sent to NIH’s BEI Resources Repository  for use by the broad scienti c
            community.
            CDC also is developing a serology test for COVID-19.


     Other Available Resources
     The following resources are available with information on COVID-19


            World Health Organization, Coronavirus 
                                                                                                                                                 Page last reviewed: March 18, 2020




                                                                                              6
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fsummary.html                                 5/5
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 245 of 342




                Exhibit 53




                                1
3/29/2020                                                              Management
                                                  Case 1:20-cv-01382-WMR          of Patients
                                                                           Document       1-2withFiled
                                                                                                 Confirmed 2019-nCoV | Page
                                                                                                        03/30/20       CDC  246 of 342




      Coronavirus Disease 2019 (COVID-19)

     Interim Clinical Guidance for Management of Patients
     with Con rmed Coronavirus Disease (COVID-19)
         Summary of Recent Changes

         Revisions were made on March 7, 2020, to re ect the following:

              Characteristics of patients with con rmed COVID-19 based on recent epidemiologic data from China, including
              characteristics of patients with COVID-19 admitted to the intensive care unit and data on pediatric cases
              Data regarding SARS-CoV-2 viral shedding among asymptomatic persons, and data from a recent report of viable
              SARS-CoV-2 isolation from stool
              Accessibility of investigational drug therapies for COVID-19 treatment through clinical trial enrollment in the United
              States
              Recently published pediatric surviving sepsis guidance


     Updated March 7, 2020


     This interim guidance is for clinicians caring for patients with con rmed infection with severe acute respiratory syndrome
     coronavirus 2 (SARS-CoV-2), the virus that causes coronavirus disease (COVID-19).

     This update includes additional information from recent reports including:


             Characteristics of patients with con rmed COVID-19 based on recent epidemiologic data from China, including
             characteristics of patients with COVID-19 admitted to the intensive care unit and data on pediatric cases
             Data regarding SARS-CoV-2 viral shedding among asymptomatic persons, and data from a recent report of viable SARS-
             CoV-2 isolation from stool
             Accessibility of investigational drug therapies for COVID-19 treatment through clinical trial enrollment in the United
             States
             Recently published pediatric surviving sepsis guidance


     CDC will update this interim guidance as more information becomes available.


     Clinical Presentation
     Among reports that describe the clinical presentation of patients with con rmed COVID-19, most are limited to hospitalized
     patients with pneumonia. The incubation period is estimated at 4 days (interquartile range: 2 to 7 days). [1] Some studies
     have estimated a wider range for the incubation period; data for human infection with other coronaviruses (e.g. MERS-CoV,
     SARS-CoV) suggest that the incubation period may range from 2-14 days. Frequently reported signs and symptoms of patients
     admitted to the hospital include fever (77–98%), cough (46%–82%), myalgia or fatigue (11–52%), and shortness of breath (3-
     31%) at illness onset. [2–5] Among 1,099 hospitalized COVID-19 patients, fever was present in 44% at hospital admission, and
     developed in 89% during hospitalization. [6] Other less commonly reported respiratory symptoms include sore throat,
     headache, cough with sputum production and/or hemoptysis. Some patients have experienced gastrointestinal symptoms
     such as diarrhea and nausea prior to developing fever and lower respiratory tract signs and symptoms. The fever course
     among patients with COVID-19 is not fully understood; it may be prolonged and intermittent. A limited number of reports
     describe identi cation of asymptomatic or subclinical infection on the basis of detection of SARS-CoV-2 RNA or live virus from
     throat swab specimens of contacts of con rmed patients. [7–8]


     Risk factors for severe illness are not yet clear, although older patients and those with chronic medical conditions may be at
     higher risk for severe illness. Among more than 44,000 con rmed cases of COVID-19 in China as of Feb 11, 2020, most
     occurred among patients aged 30 69 years (77 8%) and approximately 19% were severely or critically ill [9] Case fatality
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
                                                                                           2                                             1/6
3/29/2020                                                              Management
                                                  Case 1:20-cv-01382-WMR          of Patients
                                                                           Document       1-2withFiled
                                                                                                 Confirmed 2019-nCoV |Page
                                                                                                        03/30/20      CDC 247 of 342

     occurred among patients aged 30–69 years (77.8%), and approximately 19% were severely or critically ill [9]. Case-fatality
     proportion among cases aged ≥60 years was: 60-69 years: 3.6%; 70-79 years: 8%; ≥80 years: 14.8%. Patients who reported no
     underlying medical conditions had an overall case fatality of 0.9%, but case fatality was higher for patients with comorbidities:
     10.5% for those with cardiovascular disease, 7% for diabetes, and 6% each for chronic respiratory disease, hypertension, and
     cancer. Case fatality for patients who developed respiratory failure, septic shock, or multiple organ dysfunction was 49%. [9]


     Limited information is available about the clinical presentation, clinical course, and risk factors for severe COVID-19 in
     children. Of con rmed COVID-19 patients in China as of Feb 11, 2020, only 2.1% were aged <20 years, and no deaths were
     reported among those <10 years of age [9]. From limited published reports, signs and symptoms among children with COVID-
     19 may be more mild than adults, with most pediatric patients presenting with fever, cough, congestion, and rhinorrhea [10,
     12–13], and one report of primarily gastrointestinal symptoms (vomiting and diarrhea) [13]. Prolonged detection of SARS-CoV
     RNA has been reported in respiratory specimens (up to 22 days after illness onset) and stool specimens (at least 30 days after
     illness onset) [10–11]. Severe complications of acute respiratory distress syndrome and septic shock were reported in a 13-
     month old with COVID-19 in China [13].


     Clinical Course
     Clinical presentation among reported cases of COVID-19 varies in severity from asymptomatic infection to mild illness to
     severe or fatal illness. Some reports suggest the potential for clinical deterioration during the second week of illness.[2,5] In
     one report, among patients with con rmed COVID-19 and pneumonia, just over half of patients developed dyspnea a median
     of 8 days after illness onset (range: 5–13 days). [2] In another report, the mean time from illness onset to hospital admission
     with pneumonia was 9 days.[1] Acute respiratory distress syndrome (ARDS) developed in 17–29% of hospitalized patients, and
     secondary infection developed in 10%. [2,4] In one report, the median time from symptom onset to ARDS was 8 days.[3]


     Approximately 20-30% of hospitalized patients with COVID-19 and pneumonia have required intensive care for respiratory
     support.[2–3] Compared to patients not admitted to an intensive care unit, critically ill patients were older (median age 66
     years versus 51 years), and were more likely to have underlying co-morbid conditions (72% versus 37%). [3] Among critically ill
     patients admitted to an intensive care unit, 11–64% received high- ow oxygen therapy and 47-71% received mechanical
     ventilation; some hospitalized patients have required advanced organ support with endotracheal intubation and mechanical
     ventilation (4–42%).[3–4,9] A small proportion have also been supported with extracorporeal membrane oxygenation (ECMO,
     3–12%).[3–4,9] Other reported complications include cardiac injury, arrhythmia, septic shock, liver dysfunction, acute kidney
     injury, and multi-organ failure. Post-mortem biopsies in one patient who died of ARDS reported pulmonary ndings of di use
     alveolar damage. [14]

     An overall case fatality proportion of 2.3% has been reported among con rmed cases of COVID-19 in China. [9] However, the
     majority of these cases were among hospitalized patients and therefore this estimate of mortality is likely biased upward.
     Among hospitalized patients with pneumonia, the case fatality proportion has been reported as 4–15%.[2–4] Among critically
     ill COVID-19 patients in China, the reported case fatality proportion was 49%. In a report from one hospital, 61.5% of critically
     ill patients with COVID-19 had died by day 28 of ICU admission. [9,15]


     Diagnostic Testing
     Information on specimen collection, handling, and storage is available at: Real-Time RT-PCR Panel for Detection 2019-Novel
     Coronavirus. After initial con rmation of COVID-10, additional testing of clinical specimens can help inform clinical
     management, including discharge planning.


     Laboratory and Radiographic Findings
     The most common laboratory abnormalities reported among hospitalized patients with pneumonia on admission included
     leukopenia (9–25%), leukocytosis (24–30%), lymphopenia (63%), and elevated alanine aminotransferase and aspartate
     aminotransferase levels (37%). [2,4] Among 1,099 COVID-19 patients, lymphocytopenia was present in 83%; 36% had
     thrombocytopenia, and 34% had leukopenia. [6] Most patients had normal serum levels of procalcitonin on admission. Chest
     CT images have shown bilateral involvement in most patients. Multiple areas of consolidation and ground glass opacities are
     typical ndings reported to date. [2–4, 16–24] However, one study that evaluated the time from symptom onset to initial CT
     scan found that 56% of patients who presented within 2 days had a normal CT. [20]

     Limited data are available about the detection of SARS-CoV-2 RNA and infectious virus in clinical specimens. SARS-CoV-2 RNA
     has been detected from upper and lower respiratory tract specimens, and the virus has been isolated in cell culture from
     upper respiratory tract specimens and bronchoalveolar lavage uid. In one case series SARS-CoV-2 viral RNA levels in the rst
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
                                                                                           3                                             2/6
3/29/2020                                                              Management
                                                  Case 1:20-cv-01382-WMR          of Patients
                                                                           Document       1-2withFiled
                                                                                                 Confirmed 2019-nCoV |Page
                                                                                                        03/30/20      CDC 248 of 342




     3 days after symptom onset were higher in specimens collected from the nose than from the throat (as demonstrated by
     lower cycle threshold values in the nose). [25] A similar time course and pattern of viral RNA detection was reported in one
     asymptomatic patient after exposure to a patient with con rmed COVID-19. [25]


     SARS-CoV-2 RNA has been detected in blood and stool specimens and SARS-CoV-2 virus has been isolated in cell culture from
     the stool of a patient with pneumonia 15 days after symptom onset. [26–29]. The duration of SARS-CoV-2 RNA detection in the
     upper and lower respiratory tracts and in extrapulmonary specimens is not yet known. It is possible that RNA could be
     detected for weeks, which has occurred in some cases of MERS-CoV or SARS-CoV infection. [30–37] Viable SARS-CoV has been
     isolated from respiratory, blood, urine, and stool specimens. In contrast, viable MERS-CoV has been isolated only from
     respiratory tract specimens. [37–39]


     Clinical Management and Treatment
     For information regarding infection prevention and control recommendations, please see Interim Infection Prevention and
     Control Recommendations for Patients with Con rmed Coronavirus Disease 2019 (COVID-19) or Persons Under Investigation
     for COVID-19 in Healthcare Settings.


     Patients with a mild clinical presentation may not initially require hospitalization. However, clinical signs and symptoms may
     worsen with progression to lower respiratory tract disease in the second week of illness; all patients should be monitored
     closely. Possible risk factors for progressing to severe illness may include, but are not limited to, older age, and underlying
     chronic medical conditions such as lung disease, cancer, heart failure, cerebrovascular disease, renal disease, liver disease,
     diabetes, immunocompromising conditions, and pregnancy.

     The decision to monitor a patient in the inpatient or outpatient setting should be made on a case-by-case basis. This decision
     will depend not only on the clinical presentation, but also on the patient’s ability to engage in monitoring, home isolation, and
     the risk of transmission in the patient’s home environment. For more information, see Evaluating and Reporting Persons
     Under Investigation (PUI)


     No speci c treatment for COVID-19 is currently available. Clinical management includes prompt implementation of
     recommended infection prevention and control measures and supportive management of complications, including advanced
     organ support if indicated.

     Corticosteroids should be avoided, because of the potential for prolonging viral replication as observed in MERS-CoV patients,
     unless indicated for other reasons. [31, 40–42] For example, for a chronic obstructive pulmonary disease exacerbation or for
     septic shock per Surviving Sepsis guidelines for adults  and children  .


     For more information, see: WHO interim guidance on clinical management of severe acute respiratory infection when novel
     coronavirus (nCoV) infection is suspected  , Diagnosis and Treatment of Adults with Community-acquired Pneumonia. An
     O cial Clinical Practice Guideline of the American Thoracic Society and Infectious Diseases Society of America  , and
     Surviving Sepsis Campaign International Guidelines for the Management of Septic Shock and Sepsis-Associated Organ
     Dysfunction in Children 


     Investigational Therapeutics
     There are currently no antiviral drugs licensed by the U.S. Food and Drug Administration (FDA) to treat patients with COVID-
     19. In the United States, the National Institutes of Health (NIH) and collaborators are working on development of candidate
     vaccines and therapeutics for COVID-19. Some in-vitro or in-vivo studies suggest potential therapeutic activity of compounds
     against related coronaviruses, but there are no available data from randomized controlled trials in humans to support
     recommending any investigational therapeutics for patients with con rmed or suspected COVID-19 at this time.

     Remdesivir is an investigational antiviral drug that was reported to have in-vitro activity against SARS-CoV-2. [43] Some
     patients with COVID-19 have received intravenous remdesivir for compassionate use outside of a clinical trial setting. In
     China, multiple clinical trials of investigational therapeutics have been implemented, including two clinical trials of remdesivir.
     An NIH adaptive randomized controlled clinical trial  of investigational therapeutics for hospitalized COVID-19 patients in
     the United States was approved by the Food and Drug Administration; the rst investigational therapeutic to be studied is
     remdesivir. Other remdesivir trials for COVID-19 patients in the U.S. are available (participants with severe  and moderate




https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
                                                                                           4                                               3/6
3/29/2020                                                              Management
                                                  Case 1:20-cv-01382-WMR          of Patients
                                                                           Document       1-2withFiled
                                                                                                 Confirmed 2019-nCoV | Page
                                                                                                        03/30/20       CDC  249 of 342


       coronavirus disease). Some COVID-19 patients have received uncontrolled treatment with other investigational antivirals.
     [4, 28, 44] For information on speci c clinical trials underway for treatment of patients with COVID-19, see clinicaltrials.gov  ,
     and www.chictr.org.cn 


     In the absence of an approved vaccine, community mitigation measures are the primary way to reduce SARS-CoV-2
     transmission among persons in the community, and adherence to recommended infection prevention and control measures
     can reduce the risk of SARS-CoV-2 spread in healthcare facilities. In the absence of an approved therapeutic with
     demonstrated safety and e cacy in patients with COVID-19, clinical management of COVID-19 patients includes avoidance of
     corticosteroids, and supportive care of complications, including advanced organ support.


     Discontinuation of Transmission-Based Precautions or Home Isolation
     For recommendations on discontinuation of transmission-based precautions or home isolation for patients who have
     recovered from COVID-19 illness, please see: Interim Guidance for Discontinuation of Transmission-Based Precautions and
     Disposition of Hospitalized Patients with COVID-19 and Interim Guidance for Discontinuation of In-Home Isolation for Patients
     with COVID-19


     Additional resources:
              Society of Critical Care Medicine’s Guidelines on the Management of Critically Ill Adults with COVID-19  
              Evaluating and Reporting Persons Under Investigation (PUI)
              Resources for Hospitals and Healthcare Professionals Preparing for Patients with Suspected or Con rmed COVID-19
              Interim Infection Prevention and Control Recommendations for Patients with Con rmed Coronavirus Disease 2019
              (COVID-19) or Persons Under Investigation for COVID-19 in Healthcare Settings
              World Health Organization. Interim Guidance on Clinical management of severe acute respiratory infection when novel
              coronavirus (nCoV) infection is suspected 
              American Thoracic Society and Infectious Diseases Society of America Clinical Practice Guidelines. Diagnosis and
              treatment of adults with community-acquired pneumonia 
              Surviving Sepsis Campaign: International Guidelines for Management of Sepsis and Septic Shock: 2016 
              Surviving Sepsis Campaign International Guidelines for the Management of Septic Shock and Sepsis-Associated Organ
              Dysfunction in Children 
              Clinical Practice Guidelines by the Infectious Diseases Society of America: 2018 Update on Diagnosis, Treatment,
              Chemoprophylaxis, and Institutional Outbreak Management of Seasonal In uenza 


     References
            1. Guan WJ, Ni ZY, Hu Y, Liang WH, Ou CQ, He JX, Liu L, Shan H, Lei CL, Hui DSC, Du B, Li LJ, Zeng G, Yuen KY, Chen RC, Tang
               CL, Wang T, Chen PY, Xiang J, Li SY, Wang JL, Liang ZJ, Peng YX, Wei L, Liu Y, Hu YH, Peng P, Wang JM, Liu JY, Chen Z, Li G,
               Zheng ZJ, Qiu SQ, Luo J, Ye CJ, Zhu SY, Zhong NS; China Medical Treatment Expert Group for Covid-19. Clinical
               Characteristics of Coronavirus Disease 2019 in China. N Engl J Med. 2020 Feb 28. doi: 10.1056/NEJMoa2002032. [Epub
               ahead of print]
            2. Huang C, Wang Y, Li X, Ren L, Zhao J, Hu Y, Zhang L, Fan G, Xu J, Gu X, Cheng Z. Clinical features of patients infected with
               2019 novel coronavirus in Wuhan, China. The Lancet. 2020 Jan 24.
            3. Wang D, Hu B, Hu C, Zhu F, Liu X et al. Clinical Characteristics of 138 Hospitalized Patients With 2019 Novel Coronavirus-
               Infected Pneumonia in Wuhan. Published online February 7, 2020.
            4. Chen N, Zhou M, Dong X, Qu J, Gong F. Epidemiological and clinical characteristics of 99 cases of 2019 novel coronavirus
               pneumonia in Wuhan, China: a descriptive study. Lancet. 2020 Jan 30. [Epub ahead of print]
            5. Holshue ML, DeBolt C, Lindquist S, Lofy KH, Wiesman J et al. First Case of 2019 Novel Coronavirus in the United States. N
               Engl J Med. 2020 Jan 31. doi: 10.1056/NEJMoa2001191. [Epub ahead of print]Huang C, Wang Y, Li X, Ren L, Zhao J, et al.
               Clinical features of patients infected with 2019 novel coronavirus in Wuhan, China. Lancet. 2020 Jan 24. [Epub ahead of
               print]
            6. Li Q, Guan X, Wu P, Wang X, Zhou L, et al. Early Transmission Dynamics in Wuhan, China, of Novel Coronavirus-Infected
               Pneumonia. N Engl J Med. 2020 Jan 29.
            7. Chan JF, Yuan S, Kok K, To KK, Chu H, et al. A familial cluster of pneumonia associated with the 2019 novel coronavirus
               indicating person-to-person transmission: a study of a family cluster. Lancet. 2020 Jan 24. [Epub ahead of print]
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
                                                                                           5                                                  4/6
3/29/2020                                                              Management
                                                  Case 1:20-cv-01382-WMR          of Patients
                                                                           Document       1-2withFiled
                                                                                                 Confirmed 2019-nCoV | Page
                                                                                                        03/30/20       CDC  250 of 342
              indicating person to person transmission: a study of a family cluster. Lancet. 2020 Jan 24. [Epub ahead of print]

            8. Hoehl S, Berger A, Kortenbusch M, Cinatl J, Bojkova D, Rabenau H, Behrens P, Böddinghaus B, Götsch U, Naujoks F,
               Neumann P. Evidence of SARS-CoV-2 Infection in Returning Travelers from Wuhan, China. New England Journal of
               Medicine. 2020 Feb 18.
            9. Novel Coronavirus Pneumonia Emergency Response Epidemiology Teamexternal icon  . [The Epidemiological
               Characteristics of an Outbreak of 2019 Novel Coronavirus Diseases (COVID-19) in China]. Zhonghua Liu Xing Bing Xue Za
               Zhi. 2020;41(2):145–151. DOI:10.3760/cma.j.issn.0254-6450.2020.02.003.
        10. Kam KQ, Yung CF, Cui L, Lin Tzer Pin R, Mak TM, Maiwald M, Li J, Chong CY, Nadua K, Tan NWH, Thoon KC. A Well Infant
            with Coronavirus Disease 2019 (COVID-19) with High Viral Load. Clin Infect Dis. 2020 Feb 28. pii: ciaa201. doi:
            10.1093/cid/ciaa201. [Epub ahead of print]
        11. Cai J, Xu J, Lin D, Yang Z, Xu L, Qu Z, Zhang Y, Zhang H, Jia R, Liu P, Wang X, Ge Y, Xia A, Tian H, Chang H, Wang C, Li J, Wang
            J, Zeng M. A Case Series of children with 2019 novel coronavirus infection: clinical and epidemiological features. Clin
            Infect Dis. 2020 Feb 28. pii: ciaa198. doi: 10.1093/cid/ciaa198. [Epub ahead of print]
        12. Wei M, Yuan J, Liu Y, Fu T, Yu X, Zhang ZJ. Novel Coronavirus Infection in Hospitalized Infants Under 1 Year of Age in
            China. JAMA. 2020 Feb 14. doi: 10.1001/jama.2020.2131. [Epub ahead of print]
        13. Chen F, Liu ZS, Zhang FR, Xiong RH, Chen Y, Cheng XF, Wang WY, Ren J. [First case of severe childhood novel coronavirus
            pneumonia in China].Zhonghua Er Ke Za Zhi. 2020 Feb 11;58(0):E005. doi: 10.3760/cma.j.issn.0578-1310.2020.0005.
            [Epub ahead of print] Chinese.
        14. Xu Z, Shi L, Wang Y, Zhang J, Huang L, Zhang C, Liu S, Zhao P, Liu H, Zhu L, Tai Y, Bai C, Gao T, Song J, Xia P, Dong J, Zhao J,
            Wang FS. Pathological ndings of COVID-19 associated with acute respiratory distress syndrome. Lancet Respir Med.
            2020 Feb 18. pii: S2213-2600(20)30076-X. doi: 10.1016/S2213-2600(20)30076-X. [Epub ahead of print]
        15. Yang X, Yu Y, Xu J, Shu H, Xia J, et al. Clinical course and outcomes of critically ill patients with SARS-CoV-2 pneumonia in
            Wuhan, China: a single-centered, retrospective, observational study. Lancet Respir Med. 2020. Published Online February
            21, 2020 https://doi.org/10.1016/S2213-2600(20)30079-5
        16. Chang D, Minggui L, Wei L, Lixin X, Guangfa Z et al. Epidemiologic and Clinical Characteristics of Novel Coronavirus
            Infections Involving 13 Patients Outside Wuhan China. Published online February 7, 2020.
        17. Zhu N, Zhang D, Wang W, Li X, Yang B, et al; China Novel Coronavirus Investigating and Research Team. A Novel
            Coronavirus from Patients with Pneumonia in China, 2019. N Engl J Med. 2020 Jan 24. [Epub ahead of print]
        18. Phan LT, Nguyen TV, Luong QC, Nguyen TV, Nguyen HT et al. Importation and Human-to-Human Transmission of a Novel
            Coronavirus in Vietnam. N Engl J Med. 2020 Jan 28. doi: 10.1056/NEJMc2001272. [Epub ahead of print]
        19. Lei J, Li J, Li X, Qi X. CT Imaging of the 2019 Novel Coronavirus (2019-nCoV) Pneumonia. Radiology. 2020 Jan 31:200236.
            doi: 10.1148/radiol.2020200236. [Epub ahead of print]
        20. Bernheim A, Mei X, Huang M, Yang Y, Fayad ZA, Zhang N, Diao K, Lin B, Zhu X, Li K, Li S. Chest CT Findings in Coronavirus
            Disease-19 (COVID-19): Relationship to Duration of Infection. Radiology. 2020 Feb 20:200463.
        21. Xu X, Yu C, Qu J, Zhang L, Jiang S, Huang D, Chen B, Zhang Z, Guan W, Ling Z, Jiang R, Hu T, Ding Y, Lin L, Gan Q, Luo L,
            Tang X, Liu J. Imaging and clinical features of patients with 2019 novel coronavirus SARS-CoV-2. Eur J Nucl Med Mol
            Imaging. 2020 Feb 28. doi: 10.1007/s00259-020-04735-9. [Epub ahead of print]
        22. Yang W, Cao Q, Qin L, Wang X, Cheng Z, Pan A, Dai J, Sun Q, Zhao F, Qu J, Yan F. Clinical characteristics and imaging
            manifestations of the 2019 novel coronavirus disease (COVID-19):A multi-center study in Wenzhou city, Zhejiang, China. J
            Infect. 2020 Feb 26. pii: S0163-4453(20)30099-2. doi: 10.1016/j.jinf.2020.02.016. [Epub ahead of print]
        23. Ai T, Yang Z, Hou H, Zhan C, Chen C, Lv W, Tao Q, Sun Z, Xia L. Correlation of Chest CT and RT-PCR Testing in Coronavirus
            Disease 2019 (COVID-19) in China: A Report of 1014 Cases. Radiology. 2020 Feb 26:200642. doi:
            10.1148/radiol.2020200642. [Epub ahead of print]
        24. Shi H, Han X, Jiang N, Cao Y, Alwalid O, Gu J, Fan Y, Zheng C. Radiological ndings from 81 patients with COVID-19
            pneumonia in Wuhan, China: a descriptive study. Lancet Infect Dis. 2020 Feb 24. pii: S1473-3099(20)30086-4. doi:
            10.1016/S1473-3099(20)30086-4. [Epub ahead of print]
        25. Zou L, Ruan F, Huang M, Liang L, Huang H, et al. SARS-CoV-2 Viral Load in Upper Respiratory Specimens of Infected
            Patients. N Engl J Med. 2020 Feb 19. doi: 10.1056/NEJMc2001737. [Epub ahead of print]
        26. Zhang W, Du RH, Li B, Zheng XS, Yang XL, Hu B, Wang YY, Xiao GF, Yan B, Shi ZL, Zhou P. Molecular and serological
            investigation of 2019-nCoV infected patients: implication of multiple shedding routes. Emerging Microbes & Infections.
            2020 Jan 1;9(1):386-9.
        27. Chen W, Lan Y, Yuan X, Deng X, Li Y, Cai X, Li L, He R, Tan Y, Deng X, Gao M, Tang G, Zhao L, Wang J, Fan Q, Wen C, Tong Y,
            Tang Y, Hu F, Li F, Tang X. Detectable 2019-nCoV viral RNA in blood is a strong indicator for the further clinical severity.
            Emerg Microbes Infect. 2020 Dec;9(1):469-473.


https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
                                                                                           6                                                   5/6
3/29/2020                                                              Management
                                                  Case 1:20-cv-01382-WMR          of Patients
                                                                           Document       1-2withFiled
                                                                                                 Confirmed 2019-nCoV |Page
                                                                                                        03/30/20      CDC 251 of 342



        28. Young BE, Ong SWX, Kalimuddin S, Low JG, Tan SY, Loh J, Ng OT, Marimuthu K, Ang LW, Mak TM, Lau SK, Anderson DE,
            Chan KS, Tan TY, Ng TY, Cui L, Said Z, Kurupatham L, Chen MI, Chan M, Vasoo S, Wang LF, Tan BH, Lin RTP, Lee VJM, Leo
            YS, Lye DC; Singapore 2019 Novel Coronavirus Outbreak Research Team. Epidemiologic Features and Clinical Course of
            Patients Infected With SARS-CoV-2 in Singapore. JAMA. 2020 Mar 3. doi: 10.1001/jama.2020.3204. [Epub ahead of print]
        29. Zhang Y, Chen C, Zhu S, Shu C, Wang D, Song J, et al. Isolation of 2019-nCoV from a Stool Specimen of a Laboratory-
            Con rmed Case of the Coronavirus Disease 2019 (COVID-19)[J]. China CDC Weekly, 2020, 2(8): 123-124
        30. Memish ZA, Assiri AM, Al-Taw q JA. Middle East respiratory syndrome coronavirus (MERS-CoV) viral shedding in the
            respiratory tract: an observational analysis with infection control implications. Int J Infect Dis. 2014 Dec;29:307-8.
        31. Zumla A, Hui DS, Perlman S. Middle East respiratory syndrome. Lancet. 2015 Sep 5;386(9997):995-1007. doi:
            10.1016/S0140-6736(15)60454-8. Epub 2015 Jun 3. Review.
        32. Chan KH, Poon LL, Cheng VC, Guan Y, Hung IF et al. Detection of SARS coronavirus in patients with suspected SARS.
            Emerg Infect Dis. 2004 Feb;10(2):294-9.
        33. Cheng PK, Wong DA, Tong LK, Ip SM, Lo AC et al. Viral shedding patterns of coronavirus in patients with probable severe
            acute respiratory syndrome. Lancet. 2004 May 22;363(9422):1699-700.
        34. Hung IF, Cheng VC, Wu AK, Tang BS, Chan KH et al. Viral loads in clinical specimens and SARS manifestations. Emerg
            Infect Dis. 2004 Sep;10(9):1550-7.
        35. Peiris JS, Chu CM, Cheng VC, Chan KS, Hung IF, et al; HKU/UCH SARS Study Group. Clinical progression and viral load in a
            community outbreak of coronavirus-associated SARS pneumonia: a prospective study. Lancet. 2003 May
            24;361(9371):1767-72.
        36. Liu W, Tang F, Fontanet A, Zhan L, Zhao QM et al. Long-term SARS coronavirus excretion from patient cohort, China.
            Emerg Infect Dis. 2004 Oct;10(10):1841-3.
        37. Corman VM, Albarrak AM, Omrani AS, Albarrak MM, Farah ME, et al. Viral Shedding and Antibody Response in 37 Patients
            With Middle East Respiratory Syndrome Coronavirus Infection. Clin Infect Dis. 2016 Feb 15;62(4):477-483.
        38. Al-Abdely HM, Midgley CM, Alkhamis AM, Abedi GR, Lu X, et al. Middle East respiratory syndrome coronavirus infection
            dynamics and antibody responses among clinically diverse patients, Saudi Arabia. Emerg Infect Dis. 2019 Apr;25(4):753-
            766.
        39. Al-Abdely HM, Midgley CM, Alkhamis AM, Abedi GR, Tamin A et al. Infectious MERS-CoV Isolated From a Mildly Ill Patient,
            Saudi Arabia. Open Forum Infect Dis. 2018 May 15;5(6):ofy111.
        40. Arabi YM, Mandourah Y, Al-Hameed F, Sindi AA, Almekhla GA, et al; Saudi Critical Care Trial Group. Corticosteroid
            Therapy for Critically Ill Patients with Middle East Respiratory Syndrome. Am J Respir Crit Care Med. 2018 Mar
            15;197(6):757-767.
        41. Russell CD, Millar JE, Baillie JK. Clinical evidence does not support corticosteroid treatment for 2019-nCoV lung injury.
            Lancet. 2020 Feb 6; S0140-6736(20)30305-6.
        42. Metlay JP, Waterer GW, Long AC, Anzueto A, Brozek J, et al. Diagnosis and treatment of adults with community-acquired
            pneumonia. An O cial Clinical Practice Guideline of the American Thoracic Society and Infectious Diseases Society of
            America. Am J Respir Crit Care Med. 2019 Oct 1;200(7):e45-e67.
        43. Wang M, Cao R, Zhang L, Yang X, Liu J, Xu M, Shi Z, Hu Z, Zhong W, Xiao G. Remdesivir and chloroquine e ectively inhibit
            the recently emerged novel coronavirus (2019-nCoV) in vitro. Cell Res. 2020 Feb 4. doi: 1038/s41422-020-0282-0. [Epub
            ahead of print] PubMed PMID: 32020029.
        44. Xu XW, Wu XX, Jiang XG, Xu KJ, Ying LJ, Ma CL, Li SB, Wang HY, Zhang S, Gao HN, Sheng JF, Cai HL, Qiu YQ, Li LJ. Clinical
             ndings in a group of patients infected with the 2019 novel coronavirus (SARS-Cov-2) outside of Wuhan, China:
            retrospective case series. BMJ. 2020 Feb 19;368:m606. doi:10.1136/bmj.m606.
                                                                                                                                       Page last reviewed: March 20, 2020




https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html
                                                                                           7                                                                                6/6
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 252 of 342




                Exhibit 54




                                1
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 253 of 342



BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)                                                                             Page 1 of 14

Research




                                                                                                                                                                  BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
                                                                                                                 RESEARCH

Clinical characteristics of 113 deceased patients with
coronavirus disease 2019: retrospective study
            OPEN ACCESS


                              1                         1                               1                                                       1
Tao Chen doctor , Di Wu doctor , Huilong Chen doctor , Weiming Yan research associate , Danlei
             2                    1               1             1                  1
Yang doctor , Guang Chen doctor , Ke Ma doctor , Dong Xu doctor , Haijing Yu doctor , Hongwu
              1                 2                 1             1                  1
Wang doctor , Tao Wang doctor , Wei Guo doctor , Jia Chen doctor , Chen Ding doctor , Xiaoping
                1                     1                  1                    3
Zhang doctor , Jiaquan Huang doctor , Meifang Han doctor , Shusheng Li doctor , Xiaoping Luo
      4                      2                  1
doctor , Jianping Zhao doctor , Qin Ning doctor
1
 Department and Institute of Infectious Disease, Tongji Hospital, Tongji Medical College, Huazhong University of Science and Technology, Wuhan
430030, China; 2Department of Respiratory Disease, Tongji Hospital, Tongji Medical College, Huazhong University of Science and Technology,
Wuhan, China; 3Department of Emergency Medicine, Tongji Hospital, Huazhong University of Science and Technology, Wuhan, China; 4Department
of Paediatrics, Tongji Hospital, Tongji Medical College, Huazhong University of Science and Technology, Wuhan, China



Abstract                                                                          more frequently in deceased patients included acute respiratory distress
Abstract                                                                          syndrome (113; 100%), type I respiratory failure (18/35; 51%), sepsis
                                                                                  (113; 100%), acute cardiac injury (72/94; 77%), heart failure (41/83;
Objective —To delineate the clinical characteristics of patients with
                                                                                  49%), alkalosis (14/35; 40%), hyperkalaemia (42; 37%), acute kidney
coronavirus disease 2019 (covid-19) who died.
                                                                                  injury (28; 25%), and hypoxic encephalopathy (23; 20%). Patients with
Design —
       Retrospective case series.                                                 cardiovascular comorbidity were more likely to develop cardiac
Setting —
        Tongji Hospital in Wuhan, China.                                          complications. Regardless of history of cardiovascular disease, acute
Participants — Among a cohort of 799 patients, 113 who died and 161               cardiac injury and heart failure were more common in deceased patients.
who recovered with a diagnosis of covid-19 were analysed. Data were               Conclusion —  Severe acute respiratory syndrome coronavirus 2
collected until 28 February 2020.                                                 infection can cause both pulmonary and systemic inflammation, leading
Main outcome measures — Clinical characteristics and laboratory                   to multi-organ dysfunction in patients at high risk. Acute respiratory
findings were obtained from electronic medical records with data                  distress syndrome and respiratory failure, sepsis, acute cardiac injury,
collection forms.                                                                 and heart failure were the most common critical complications during
                                                                                  exacerbation of covid-19.
Results — The median age of deceased patients (68 years) was
significantly older than recovered patients (51 years). Male sex was              Introduction
more predominant in deceased patients (83; 73%) than in recovered                 Coronaviruses are important pathogens of humans and animals
patients (88; 55%). Chronic hypertension and other cardiovascular                 that can cause diseases ranging from the common cold to more
comorbidities were more frequent among deceased patients (54 (48%)                severe and even fatal respiratory infections. In the past two
and 16 (14%)) than recovered patients (39 (24%) and 7 (4%)). Dyspnoea,            decades two highly pathogenic human coronaviruses, the
chest tightness, and disorder of consciousness were more common in                coronavirus responsible for severe acute respiratory syndrome
deceased patients (70 (62%), 55 (49%), and 25 (22%)) than in recovered            (SARS-Cov) and the coronavirus responsible for Middle East
patients (50 (31%), 48 (30%), and 1 (1%)). The median time from disease           respiratory syndrome (MERS-Cov),1 2 have emerged in two
onset to death in deceased patients was 16 (interquartile range                   separate events. They induced lower respiratory tract infection
12.0-20.0) days. Leukocytosis was present in 56 (50%) patients who                as well as extrapulmonary manifestations, leading to hundreds
died and 6 (4%) who recovered, and lymphopenia was present in 103                 or thousands of cases with high mortality rates of up to 50% in
(91%) and 76 (47%) respectively. Concentrations of alanine                        certain populations. In December 2019 a new strain of
aminotransferase, aspartate aminotransferase, creatinine, creatine                coronavirus, officially named severe acute respiratory syndrome
kinase, lactate dehydrogenase, cardiac troponin I, N-terminal pro-brain           coronavirus 2 (SARS-Cov-2), was first isolated from three
natriuretic peptide, and D-dimer were markedly higher in deceased                 patients with coronavirus disease 2019 (covid-19) by the Chinese
patients than in recovered patients. Common complications observed



Correspondence to: Q Ning qning@vip.sina.com
                                                                              2
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                             Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 254 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 2 of 14

                                                                                                                                          RESEARCH




Center for Disease Control and Prevention,3 4 connected to the                    extrapulmonary organ dysfunction, and no longer needed
cluster of acute respiratory illness cases from Wuhan, China.                     supportive care, with confirmed viral clearance by repeated tests
Recent epidemiological reports have provided evidence for                         for SARS-Cov-2 before hospital discharge. Written informed




                                                                                                                                                                BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
person to person transmission of the SARS-Cov-2 in family and                     consent was waived owing to the rapid emergence of this
hospital settings.5 6 As of 28 February 2020, the number of                       infectious disease.
patients infected with SARS-Cov-2 has exceeded 83 652                             We obtained epidemiological, clinical, laboratory, and
globally, and more than 2858 have now died of covid-19, with                      radiological characteristics, as well as treatment and outcome
the highest mortality rate of 4.47% in Wuhan. On 30 January                       data, from electronic medical records for deceased patients and
2020, the World Health Organization declared that the outbreak                    recovered patients by using data collection forms. We collected
of SARS-Cov-2 constituted a public health emergency of                            data on demographics, medical history, exposure history,
international concern.                                                            underlying chronic diseases, symptoms and signs, laboratory
Evidence indicates that substantial similarities exist between                    findings, computed tomographic scans of the chest, and
severe acute respiratory syndrome and covid-19. A recent study                    treatment (including antiviral therapy, antibiotics, corticosteroid
reported a 79.5% genome sequence identity between                                 therapy, and oxygen support) during the hospital admission.
SARS-Cov-2 and SARS-Cov, and SARS-Cov-2 was 96%                                   The clinical data were monitored up to 28 February 2020. The
identical in terms of whole genome sequence to a bat                              research team of experienced clinicians from Tongji Hospital,
coronavirus.7 Clinical and pathological features of patients with                 Tongji Medical College, Huazhong University of Science and
covid-19 have recently been reported, showing that the                            Technology analysed patients’ medical records. A trained team
SARS-Cov-2 infection causes clusters of severe and even fatal                     of physicians and researchers independently entered and cross
pneumonia with clinical presentation greatly resembling that                      checked data in a computerised database. If the core data were
of SARS-Cov infection, associated with admission to intensive                     missing, we sent requests for clarification to the coordinators,
care units and high mortality.8 The first study of the initial 41                 who subsequently contacted the clinicians responsible for the
laboratory confirmed cases with covid-19 showed that 28 (68%)                     treatment of the patients. As some patients presented with
of 41 patients had been discharged and six (15%) had died.8 A                     various forms of disorder of consciousness on admission, we
larger case series involving 138 consecutive patients admitted                    obtained data on their medical histories and pre-admission
to hospital with covid-19 showed that 47 (34%) patients were                      information through contact with their close relatives and by
discharged and six died (overall mortality 4.3%).9 Demographic,                   accessing medical records from previous hospital visits.
clinical, laboratory, and radiological differences between patients               The supplementary table shows the criteria and definitions for
who were and were not admitted to the intensive care unit have                    the diagnosis, clinical classification (mild, moderate, severe,
been fully evaluated. Given that the numbers of patients in these                 and critically ill),10 and complications (acute respiratory distress
studies is relatively small, information about the clinical                       syndrome, acute kidney injury, sepsis, shock, acute liver injury,
characteristics of patients who died is scarce. No vaccine or                     acute heart failure, and cardiac injury)8 11-13 for covid-19.
specific antiviral treatment for covid-19 has yet been shown to
be effective, so supportive therapy that eases the symptoms and                   Laboratory measurements
protects multi-organ function may be beneficial. Identifying or
more promptly treating patients in high risk groups is crucial                    Real time reverse transcription polymerase chain
to decrease the mortality rate.                                                   reaction assay for SARS-Cov-2
In this study, we did a comprehensive evaluation of deceased                      Throat swab samples were collected for extracting SARS-Cov-2
patients and patients recovered among those with confirmed                        RNA from patients. The respiratory sample RNA isolation kit
covid-19 who were previously transferred or admitted to the                       (Biogerm, Shanghai, China) was used to extract total RNA
isolation ward of Wuhan Tongji Hospital, which is one of the                      within two hours. Briefly, 40 μL of cell lysates were transferred
designated hospitals assigned by Chinese government for                           into a collection tube followed by vortex for 10 seconds. After
patients severely or critically ill with covid-19. We aimed to                    standing at room temperature for 10 minutes, the collection tube
compare the demographic, clinical, laboratory, and radiological                   was centrifuged at 1000 revolutions per minute for five minutes.
features of patients with different clinical outcomes.                            The suspension was used for real time reverse transcription
                                                                                  polymerase chain reaction (RT-PCR) assay of SARS-Cov-2
                                                                                  RNA. Two target genes—open reading frame 1ab (ORF1ab)
Methods                                                                           and nucleocapsid protein (N)—were simultaneously amplified
Study participants and data collection                                            and tested during the real time RT-PCR assay. Target 1
From 13 January to 12 February 2020, 799 moderately to                            (ORF1ab) comprised forward primer
severely ill or critically ill patients with confirmed covid-19                   CCCTGTGGGTTTTACACTTAA, reverse primer
were transferred from other hospitals or isolation sites or                       ACGATTGTGCATCAGCTGA, and the probe
admitted from fever clinics to Tongji Hospital. Tongji Hospital                   5′-VIC-CCGTCTGCGGTATGTGGAAAGGTTATGG-BHQ1-3′.
was urgently reconstructed and has been assigned by Chinese                       Target 2 (N) comprised forward primer
government as a designed hospital for severely or critically ill                  GGGGAACTTCTCCTGCTAGAAT, reverse primer
patients with covid-19. As of 28 February 2020, 113 of the 799                    CAGACATTTTGCTCTCAAGCTG, and the probe 5′-FAM-
patients had died, with a mortality rate of up to 14.1%, and 161                  TTGCTGCTGCTTGACAGATT-TAMRA-3′. The real time
patients had recovered and been discharged. The remaining 525                     RT-PCR assay was conducted using a SARS-Cov-2 nucleic
patients were still in hospital and receiving medical care. All                   acid detection kit according to the manufacturer’s protocol
patients were diagnosed as having covid-19 and classified as                      (Shanghai Bio-germ Medical Technology company). The
being moderately, severely, or critically ill according to the                    reaction mixture contains 12 μL of reaction buffer, 4 μL of
Guidance for Corona Virus Disease 2019 (6th edition) released                     enzyme solution, 4 μL of Probe primers solution, 3 μL of diethyl
by the National Health Commission of China.10 All the recovered                   pyrocarbonate treated water, and 2 μL of RNA template. The
patients with covid-19 had completely resolved symptoms and                       RT-PCR assay was conducted under the following conditions:
signs, had significant improvement in pulmonary and                               incubation at 50°C for 15 minutes and 95°C for five minutes,
                                                                              3
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                           Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 255 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 3 of 14

                                                                                                                                         RESEARCH




40 cycles of denaturation at 94°C for 15 seconds, and extending                   compared proportions for categorical variables by using the χ2
and collecting fluorescence signal at 55°C for 45 seconds. A                      test. We used Fisher’s exact test in the analysis of contingency
cycle threshold value less than 37 was defined as a positive test                 tables when the sample sizes were small. For unadjusted




                                                                                                                                                               BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
result, and a cycle threshold value of 40 or more was defined                     comparisons, we considered a two sided P value below 0.05 to
as a negative test. These diagnostic criteria were based on the                   be statistically significant. We used SPSS (version 19.0) for all
recommendation by the National Institute for Viral Disease                        analyses.
Control and Prevention (China) (http://ivdc.chinacdc.cn/kyjz/
202001/t20200121_211337.html). A medium load, defined as                          Patient and public involvement
a cycle threshold value of 37 to less than 40, required
                                                                                  This was a retrospective case series study, and no patients were
confirmation by retesting.
                                                                                  involved in the study design or in setting the research questions
                                                                                  or the outcome measures directly. No patients were asked to
Clinical laboratory measurements                                                  advise on interpretation or writing up of results.
Initial clinical laboratory investigation included a complete
blood count, serum biochemical tests (including liver and kidney                  Results
function, creatine kinase, lactate dehydrogenase, and
electrolytes), a coagulation profile, and cytokine tests.                         Demographics and baseline characteristics
Respiratory specimens, including nasal and pharyngeal swabs,                      of deceased patients and recovered patients
or sputum were tested to exclude evidence of other viral                          From 13 January to 12 February 2020, 799 moderately to
infections, including influenza, respiratory syncytial virus, avian               severely ill or critically ill patients with confirmed covid-19
influenza, parainfluenza virus, and adenovirus.                                   were transferred or admitted to Tongji Hospital. As of 28
                                                                                  February 2020, 113 of these patients had died of covid-19 and
Principles of management of patients                                              161 patients had fully recovered and been discharged. As shown
Supportive therapy                                                                in table 1, the median age of deceased patients was 68
                                                                                  (interquartile range 62.0-77.0) years, which was significantly
Vital signs and oxygen saturation should be monitored (every                      older than recovered patients (51 (37.0-66.0) years); 94 (83%)
eight hours; patients with severe disease need continuous                         deceased patients and 59 (37%) who recovered were aged 60
monitoring), supportive treatment strengthened, sufficient                        or older. Male sex was more predominant in deceased patients
calories provided, and the stability of the internal environment,                 (83; 73%) than in recovered patients (88; 55%). Overall, 71
such as water, electrolyte, and acid-base balance, maintained.                    (63%) patients who died and 62 (39%) who recovered had at
The intake and output volumes should be strictly balanced,                        least one chronic medical condition. Hypertension,
especially in critical ill patients.                                              cardiovascular disease, and cerebrovascular disease were much
                                                                                  more frequent among deceased patients (54 (48%), 16 (14%),
Oxygen therapy                                                                    and 4 (4%)) than among recovered patients (39 (24%), 7 (4%),
Supplemental oxygen therapy should be given immediately to                        and 0 (0%)). Few patients had a current or former cigarette
patients with hypoxaemia. Oxygen therapy can be started at a                      smoking history of at least 30 pack years. The proportion of
flow rate of 5 L/min, and the target oxygen saturation is pulse                   healthcare workers among deceased patients (1; 1%) was
oxygen saturation ≥90% in non-pregnant adult patients,                            significantly lower than among recovered patients (18; 11%).
≥92-95% in pregnant patients, and ≥94% in patients who are                        Likewise, the proportion of patients with a history of close
critically ill with severe respiratory distress, shock, or coma.                  contact with previously confirmed patients tended to be lower
If standard oxygen therapy fails, mechanical ventilation should                   in deceased patients (44; 12%) than in recovered patients (33;
be considered; high flow nasal catheter oxygen or non-invasive                    20%).
ventilation (for example, bilevel positive airway pressure mode)                  Fever and cough were the most prevalent symptoms at disease
can be used. If no improvement is seen within one hour of                         onset in both deceased patients (104 (92%) and 79 (70%)) and
non-invasive mechanical ventilation, invasive mechanical                          recovered patients (145 (90%) and 106 (66%)), and the
ventilation should be used. Experienced experts can recommend                     proportions of patients reporting these symptoms in the two
extracorporeal membrane pulmonary oxygenation according to                        groups were comparable. Other prevalent symptoms at onset of
their evaluation of the patient’s situation.                                      illness in deceased patients included fatigue, dyspnoea, chest
                                                                                  tightness, and sputum production; less common symptoms
Empirical antimicrobial therapy                                                   included anorexia, diarrhoea, and myalgia. Dyspnoea and chest
                                                                                  tightness were much more common in deceased patients (70
If a history of seasonal or local influenza epidemiology exists,
                                                                                  (62%) and 55 (49%)) than in recovered patients (50 (31%) and
empirical therapy may be considered.
                                                                                  48 (30%)). Twenty five (22%) people who died and only one
                                                                                  (1%) who recovered had disorders of consciousness on hospital
Blood purification therapy                                                        admission. Nine deceased patients and 16 who recovered had
Continuous renal replacement therapy can be used in critically                    no fever, with fatigue, cough, dyspnoea, myalgia, or diarrhoea
ill patients.                                                                     as the initial symptoms. Among these, one patient with no
                                                                                  symptoms who recovered was diagnosed as having covid-19
Statistical analysis                                                              during routine physical examination, and another complained
                                                                                  only of stinging eyes for two weeks before being admitted to
We present categorical variables as numbers and percentages
                                                                                  hospital.
and continuous variables as mean and standard deviation if they
were normally distributed or median and interquartile range if                    Among the deceased patients, the median time from onset of
they were not. We compared means for continuous variables                         symptoms to hospital admission was 10.0 (interquartile range
by using independent group t tests when the data were normally                    7.0-13.0) days, which tended to be longer than for recovered
distributed; otherwise, we used the Mann-Whitney test. We                         patients (9.0 (6.0-12.0) days). The median time from onset of
                                                                                  symptoms to death in deceased patients was 16 (12.0-20.0) days,
                                                                              4
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                          Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 256 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 4 of 14

                                                                                                                                        RESEARCH




and the median time from first symptoms to discharge in                           than in recovered patients. Thirty five (36%) of 96 deceased
recovered patients was 26 (21.8-29.0) days. The median time                       patients and three (2%) of 140 recovered patients had
from admission to death was 5 (3.0-9.3) days and the median                       procalcitonin of 0.5 ng/mL or higher. Thyroid stimulating




                                                                                                                                                              BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
time from admission to discharge was 16 (14.0-19.0) days.                         hormone and free triiodothyronine concentrations were
Measures of vital signs were recorded on the day of hospital                      significantly lower in deceased patients (0.7 mIU/mL and 2.8
admission for all patients. Median systolic blood pressure was                    pmol/L) than in recovered patients (1.4 mIU/mL and 4.3
significantly higher in deceased patients (137.0 mm Hg) than                      pmol/L). Serum circulating immunoglobulin A, immunoglobulin
recovered patients (125.0 mm Hg). More patients who died than                     G, and immunoglobulin M did not differ significantly between
who recovered had arterial pressure of 140 mm Hg or higher                        the two groups, whereas complement 3 and complement 4
(50 (44%) v 33 (20%)). Heart rates were much higher in                            concentrations were markedly lower in deceased patients than
deceased patients (101.0 beats per minute) than in recovered                      in recovered patients.
patients (91.0 beats per minute). Respiratory rates were                          Of patients with available data, concentrations of interleukin 2
significantly higher in deceased patients (24.0 breaths per                       receptor, interleukin 6, interleukin 8, interleukin 10, and tumour
minute) than in recovered patients (20.0 breaths per minute).                     necrosis factor α were significantly higher in deceased patients
Deceased patients more often developed tachycardia and                            than in recovered patients. Deceased patients more often had
tachypnoea (respiratory rate ≥24 breaths per minute) (56 (50%)                    increased concentrations of interleukin 2 receptor, interleukin
and 66 (58%)) than did recovered patients (48 (30%) and 22                        6, interleukin 8, interleukin 10, and tumour necrosis factor α
(14%)). Seventy two (4%) deceased patients and only 19 (12%)                      than did recovered patients. Most (48/53; 91%) deceased patients
who recovered had percutaneous oxygen saturation of 93% or                        had undetectable concentrations of interleukin 1β. Forty two
below on admission.                                                               (86%) of 49 deceased patients and 58 (50%) of 117 recovered
                                                                                  patients had proteinuria, and 40 (82%) of 49 deceased patients
Laboratory parameters of deceased patients                                        and 44 (38%) of 117 recovered patients showed microscopic
and recovered patients                                                            haematuria.
We observed substantial differences in laboratory findings                        On admission, abnormalities on chest radiographs were seen in
between patients who died of covid-19 and those who recovered                     all patients (fig 1); 113 (100%) deceased patients and 152 (94%)
from it (table 2). Fifty six (50%) deceased patients and only six                 recovered patients had bilateral involvement on chest
(4%) who recovered developed leukocytosis (white blood cell                       radiographs. Typical findings on chest computed tomography
count ≥10×109/L). Deceased patients had persistent and more                       images on admission of deceased patients showed bilateral
severe lymphopenia than recovered patients; 44 (39%) deceased                     ground glass opacity and subsegmental areas of consolidation
patients and eight (5%) recovered patients had lymphocyte                         (fig 1, A and C), which then progressed rapidly with mass
counts below 0.5×109/L. Median platelet counts were                               shadows of high density in both lungs (fig 1, B and D).
significantly lower in deceased patients.                                         Representative chest computed tomography images of recovered
                                                                                  patients showed right middle lobe and lower lobe ground glass
Concentrations of alanine aminotransferase, aspartate
                                                                                  opacity and consolidation (fig 1, E and F); then bilateral ground
aminotransferase, total bilirubin, alkaline phosphatase, and
                                                                                  glass opacity and bilateral consolidation of the lungs progressed
γ-glutamyl transpeptidase were markedly higher in deceased
                                                                                  but right middle lobe consolidation resolved (fig 1, G).
patients than in recovered patients. Fifty nine (52%) deceased
                                                                                  Follow-up images showed obviously resolved bilateral ground
patients and 25 (16%) who recovered had abnormal aspartate
                                                                                  glass opacity and consolidation (fig 1, H).
aminotransferase concentrations (>40 U/L). Albumin
concentrations were significantly lower in deceased patients                      Arterial blood gases were measured in 35 deceased patients and
than in recovered patients. Seventy four (65%) deceased patients                  32 recovered patients (table 3). Five (14%) deceased patients
and 22 (14%) recovered patients developed hypoalbuminaemia                        and 3 (9%) recovered patients had pH below 7.35, whereas 14
(albumin <32 g/L). Concentrations of blood urea nitrogen,                         (40%) deceased patients and five (16%) recovered patients had
creatinine, potassium, triglycerides, creatine kinase, and lactate                pH 7.45 or above. The median arterial partial pressure of oxygen
dehydrogenase were significantly higher in deceased patients                      in deceased patients was 59.2 mm Hg, which was significantly
than in recovered patients. Concentrations of hypersensitive                      lower than that of recovered patients (121.0 mm Hg). Eighteen
cardiac troponin I and N-terminal pro-brain natriuretic peptide                   of 35 deceased patients and none who recovered had arterial
were markedly higher in deceased patients (40.8 pg/mL and                         partial pressure of oxygen below 60 mmHg, and all of these had
800.0 pg/mL) than in recovered patients (3.3 pg/mL and 72.0                       partial pressure of carbon dioxide below 50 mmHg, indicating
pg/mL), with eight deceased patients having cardiac troponin I                    that they had type I respiratory failure. The median arterial
above 1000 pg/mL and two above 10 000 pg/mL. In addition,                         partial pressure of oxygen to fraction of inspired oxygen ratio
deceased patients more often had increased cardiac troponin I                     was significantly lower in deceased patients (105.1) than in
and N-terminal pro-brain natriuretic peptide concentrations                       recovered patients (350.0). Moreover, all the deceased patients
(68/94 (72%) and 68/80 (85%)) than did recovered patients                         and 14 (44%) recovered patients had an arterial partial pressure
(15/109 (14%) and 17/93 (18%)).                                                   of oxygen to fraction of inspired oxygen ratio of 300, indicating
                                                                                  that these patients had developed acute respiratory distress
Median prothrombin time was significantly longer in deceased
                                                                                  syndrome, whereas severe acute respiratory distress syndrome
patients than in recovered patients, whereas activated partial
                                                                                  (≤100) developed only in deceased patients (16; 46%). Actual
thromboplastin time was comparable between the two groups.
                                                                                  bicarbonate and total carbon dioxide concentration were
D-dimer concentrations were markedly greater in deceased
                                                                                  markedly lower in deceased patients than in recovered patients.
patients (4.6 μg/mL) than in recovered patients (0.6 μg/mL).
Thirty four (35%) of 97 deceased patients and only three (2%)
of 150 recovered patients had D-dimer concentrations above                        Complications and primary interventions of
21μg/mL. Concentrations of procalcitonin, high sensitivity                        deceased patients and recovered patients
C-reactive protein, and ferritin, as well as erythrocyte                          Among the deceased patients, respiratory and cardiac
sedimentation rate, were significantly higher in deceased patients                complications were numerous (table 4). Common complications
                                                                              5
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                         Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 257 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 5 of 14

                                                                                                                                         RESEARCH




observed in deceased patients included acute respiratory distress                 with the risk of death rising with age for both sexes. The highest
syndrome (113; 100%), type I respiratory failure (18/35; 51%),                    fatality rate was in people aged 80 and above.
sepsis (113; 100%), acute cardiac injury (72/94; 77%), heart                      The overall mortality rate of covid-19 is much lower than for




                                                                                                                                                               BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
failure (41/83; 49%), shock (46; 41%), alkalosis (14/35; 40%),                    severe acute respiratory syndrome (10%) and Middle East
hyperkalaemia (42; 37%), acute kidney injury (28; 25%), and                       respiratory syndrome (30%).15 16 However, covid-19 has
hypoxic encephalopathy (23; 20%). These were significantly                        ultimately proven more deadly as it has spread to many more
more frequent than in recovered patients, showing their potential                 people globally than did the others, owing to rapid person to
association with the clinical outcome. Less common                                person transmission and atypical symptoms at an early stage in
complications in deceased patients included acidosis,                             certain patients.5 9 Here, we report a relatively high mortality
disseminated intravascular coagulation, and acute liver injury.                   rate for covid-19 of up to 14.1%, which is higher than in recent
One patient who died developed gastrointestinal bleeding.                         reports.9 This is partly due to a large proportion of severely or
Patients with cardiovascular comorbidities were more likely to                    critically ill patients admitted to Tongji Hospital, one of the
develop acute cardiac injury and heart failure. In addition,                      designated hospitals for severe covid-19, and to the medical
although more deceased patients had chronic hypertension,                         resource limitations at the beginning of the covid-19 outbreak.
among patients with available data regardless of history of                       These resources were improved by early February, with prompt
coexisting cardiovascular disease, cardiac complications were                     supply of medics and medical necessities from across the nation
more frequent in deceased patients than in recovered patients.                    to Wuhan.
Fewer deceased patients (89; 79%) than recovered patients (147;                   In accordance with the recent reports on characteristics of
91%) received monotherapy or combination therapy with                             patients with covid-19 who needed management in intensive
antiviral agents (oseltamivir, arbidol, or lopinavir/ritonavir),                  care units,8 9 17 advanced age (>60), male sex, and comorbidities
whereas more deceased patients (99; 88%) than recovered                           (particularly hypertension) are believed to be risk factors for
patients (118; 73%) were given glucocorticoid therapy,                            severe disease and death from SARS-Cov-2 infection. Thus,
considering the severe pneumonia and “cytokine storm”                             early vigilant monitoring along with high quality supportive
observed in patients who died. One hundred and five (93%)                         care are needed in patients at high risk. It is notable that
deceased patients and 144 (89%) who recovered received                            healthcare workers as well as close contacts of previously
empirical antibacterial therapy (moxifloxacin, cefoperazone, or                   confirmed patients were likely to have a good outcome, which
azithromycin). Forty four (39%) deceased patients and 59 (37%)                    is consistent with the relatively low fatality rate (0.3%) reported
who recovered received intravenous immunoglobulin therapy.                        in healthcare workers.18 This could be explained by the fact that
Fewer deceased patients (25; 22%) than recovered patients (64;                    in our study the median age of the healthcare workers was much
40%) received interferon α inhalation treatment. Significantly                    younger than that of the remaining patients (data not shown).
more deceased patients (93; 82%) than recovered patients (26;                     It could also be partly due to the lower mortality observed in
16%) received mechanical ventilation. Invasive mechanical                         the second generation of SARS-Cov-2 infection,19 as well as to
ventilation was needed in 17 (15%) deceased patients, one of                      the early awareness of potential infection in that scenario
whom received extracorporeal membrane pulmonary                                   meaning that people would seek medical care or start treatment
oxygenation as rescue therapy. Three deceased patients received                   promptly. Furthermore, the time from onset of symptoms to
continuous renal replacement therapy.                                             hospital admission was longer in deceased patients, as some of
                                                                                  them had been in a critical condition before being transferred
Discussion                                                                        from other healthcare units to Tongji Hospital. This highlights
                                                                                  the need to develop community awareness about prompt seeking
Our study comprehensively described the major differences in
                                                                                  of medical care and earlier referral to the intensive care unit for
clinical features between the patients who died of covid-19 and
                                                                                  high risk populations.
those who recovered from it. The median age of deceased
patients was significantly older than that of recovered patients.                 The incidence of symptoms including fever, cough, fatigue,
Male sex was more predominant in patients who died than in                        anorexia, myalgia, and diarrhoea did not differ significantly
those who recovered. Chronic hypertension and other                               between deceased patients and recovered patients, whereas
cardiovascular comorbidities were more frequent among                             dyspnoea, chest tightness, and disorders of consciousness were
deceased patients than recovered patients. Symptoms related to                    more common in those who died. Moreover, the vital signs data
hypoxemia were more common in deceased patients than in                           showed that most deceased patients had tachycardia and/or
recovered patients. Deceased patients more often developed                        tachypnoea as well as pulse oxygen saturation of 93% or lower.
systematic inflammation and multi-organ dysfunction than did                      These signs and symptoms indicated that most deceased patients
recovered patients. The indicators of cardiac injury showed                       had been in a severe or critical condition on admission, and the
more frequent or prominent abnormalities in deceased patients                     onset of certain symptoms may help physicians to identify the
than in recovered patients. The information provided will further                 patients at risk of a poor outcome.
enrich knowledge about this critical disease and may                              The differences in abnormalities of laboratory findings between
consequently help to improve patients’ outcomes and lower the                     the deceased patients and the survivors were substantial. Most
fatality rate.                                                                    of the deceased patients and only a few recovered patients
                                                                                  developed leukocytosis, and one third of deceased patients and
Comparison with other studies                                                     only few who recovered had procalcitonin above 0.5 ng/mL,
                                                                                  indicating that a large proportion of deceased patients might
The clinical spectrum of covid-19 varies widely, ranging from
                                                                                  have had secondary bacterial infection, which could be strongly
an asymptomatic infection to severe and critical pneumonia
                                                                                  associated with death. Deceased patients had persistent and
with high fatality rates. The Chinese Centers for Disease Control
                                                                                  more severe lymphopenia compared with recovered patients,
recently reported that most of the confirmed cases were
                                                                                  suggesting that a cellular immune deficiency state was associated
classified as mild or moderate, 13.8% as severe, and only 4.7%
                                                                                  with poor prognosis. In addition, other common laboratory
as critically ill.14 The overall fatality rate for confirmed covid-19
                                                                                  abnormalities in deceased patients included coagulation disorder
cases was found to be higher in male than in female patients,
                                                                                  (elevation of prothrombin time and D-dimer), impaired liver
                                                                              6
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                          Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 258 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 6 of 14

                                                                                                                                         RESEARCH




and kidney function (mild or moderate elevation of alanine                        origin, main transmission route (respiratory droplets), identified
aminotransferase, aspartate aminotransferase, total bilirubin,                    receptor (angiotensin converting enzyme 2), clinical
alkaline phosphatase, γ-glutamyl transpeptidase, blood urea                       manifestation, and disease dynamics.21 Risk factors for severe




                                                                                                                                                               BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
nitrogen, and creatinine and frequent hypoalbuminaemia,                           covid-19 or severe acute respiratory syndrome outcomes are
haematuria, and albuminuria), electrolyte disturbance                             old age and comorbidities. Progression for patients with severe
(hyperkalaemia and hypernatraemia), elevated inflammatory                         disease follows a similar pattern for both viruses.21 Although
markers (high sensitivity C-reactive protein, ferritin, and                       both viruses can cause severe and even lethal lower respiratory
erythrocyte sedimentation rate), and cytokine storm. Most                         tract infection and extrapulmonary manifestations, myocardial
notably, markedly higher concentrations of creatine kinase,                       injury and heart failure are more frequently reported in patients
lactate dehydrogenase, cardiac troponin I, and N-terminal                         with covid-19, indicating a unique pathophysiology.22 These
pro-brain natriuretic peptide were seen in deceased patients than                 findings will alert clinicians to pay special attention not only to
in recovered patients. Increase in cardiac troponin I and                         the development of respiratory dysfunction but also to the signs
N-terminal pro-brain natriuretic peptide was much more frequent                   of cardiac complications.
and significant than that in the recent reports,8 9 likely owing to
the relatively small number of deceased patients and more                         Limitations of study
patients at earlier stages of the disease included in those studies.
                                                                                  Our study has several limitations. Firstly, almost all the deceased
In the later stages of the disease, patients who die may develop                  patients were classified as being severely or critically ill,
pulmonary and extrapulmonary organ damage, including acute                        whereas a large proportion of recovered patients might be
respiratory distress syndrome, type I respiratory failure, sepsis,                classified as having moderate disease. This patient setting
acute cardiac injury, heart failure, acute kidney injury, hypoxic                 reflects the real world situation where most confirmed cases are
encephalopathy, shock, acidosis or alkalosis, disseminated                        mild or moderate. Nevertheless, the high incidence of cardiac
intravascular coagulation, and acute liver injury, although the                   complications in deceased patients is of great importance, raising
last two complications were less frequent. Development of                         awareness of the need for earlier monitoring and cardiac
respiratory, cardiac, and neurological complications is strongly                  supportive care. Secondly, nearly a third of deceased patients
associated with poor outcome in patients with covid-19. Patients                  developed disorders of consciousness on admission, ranging
with cardiovascular comorbidities were more likely to develop                     from somnolence to deep coma, which may result in a loss of
cardiac complications. Cardiac complications were frequent not                    some information (particularly a detailed history and subjective
only in deceased patients with cardiovascular comorbidities but                   symptoms). Additionally, some laboratory tests (for example,
also in those without cardiovascular comorbidities, suggesting                    cardiac troponin I, N-terminal pro-brain natriuretic peptide, and
that the high risk of cardiac complications in deceased patients                  arterial blood gas tests) were not done in all the patients, and
could not be entirely ascribed to coexisting cardiovascular                       missing data or important tests might lead to bias of clinical
disease. Furthermore, in addition to acute respiratory distress                   characteristics. Thirdly, the median length of hospital admission
syndrome and respiratory failure, acute cardiac injury and heart                  before death was about five days, information on the dynamic
failure could be major factors contributing to the fatality risk                  changes in laboratory variables in deceased patients was lacking,
of covid-19 regardless of history of previous cardiovascular                      and the data collected for each patient on admission may have
disease. However, the pathological report of covid-19 associated                  been from different disease stages. Therefore, further study is
with acute respiratory distress syndrome at present shows that                    warranted to gain a better understanding of risk factors for and
pulmonary oedema with hyaline membrane formation in the                           outcome of covid-19, which ultimately may help to guide efforts
lungs, but no obvious histological changes in heart tissue, was                   aimed at reducing the fatality rate.
identified from one single case report.20 This suggests that the
underlying mechanism of cardiac injury needs further                              Conclusions and policy implications
exploration. The median time from onset of symptoms to death
in deceased patients was 16 days, and the median time from                        Certain patients with covid-19, particularly those with advanced
first symptoms to discharge in recovered patients was 26 days.                    age and hypertension, were in a critical condition on admission
In covid-19, the evolution of pulmonary and systemic                              and progressed rapidly to death within two to three weeks from
inflammation in the first two weeks may determine the                             disease onset. SARS-Cov-2 infection can cause both pulmonary
physiological progression (resolving or progressing) and                          and systemic inflammation, leading to multi-organ dysfunction
outcome of disease (death or survival).                                           in high risk populations. In addition to acute respiratory distress
                                                                                  syndrome and type I respiratory failure, acute cardiac injury
To date, no vaccine or specific antiviral treatment for covid-19                  and heart failure may also contribute to the critical illness state
has proven to be effective, so supportive therapy that eases the                  associated with high mortality, which highlights the importance
symptoms and protects important organs may be most beneficial.                    of earlier cardiac monitoring and supportive care in such
In this study, for patients without second bacterial infection,                   patients.
empirical antimicrobial treatment seemed to be ineffective.
Fewer deceased patients than recovered received antiviral
monotherapy or combination antiviral therapy, as well as
interferon α inhalation treatment. Considering the severe
pneumonia and “cytokine storm” observed in deceased patients,
more of these patients were given glucocorticoid therapy than
recovered patients. Because of hypoxaemia, significantly more
deceased patients than recovered received ventilation. We cannot
conclude from this study which antivirals given at the right time
would be beneficial, or whether steroid use would be beneficial,
for patients with covid-19; further investigation is needed.
Substantial similarities exist between covid-19 and severe acute
respiratory syndrome, from the virus homology to the potential
                                                                              7
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                          Subscribe: http://www.bmj.com/subscribe
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 259 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)           Page 7 of 14

                                                                                                                                                                          RESEARCH




                                                                                                will be summarised in media press releases from the Huazhong University of
  What is already known on this topic                                                           Science and Technology and presented at relevant conferences.

       As of 28 February 2020, more than 2858 people had died of coronavirus




                                                                                                                                                                                                   BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
       disease 2019 (covid-19), with the highest mortality rate of 4.5% in Wuhan,               1    Drosten C, Günther S, Preiser W, etal . Identification of a novel coronavirus in patients
       China                                                                                         with severe acute respiratory syndrome. N Engl J Med 2003;348:1967-76. .
                                                                                                     10.1056/NEJMoa030747 12690091
       Severe acute respiratory syndrome coronavirus 2 (SARS-Cov-2) infection
                                                                                                2    Zaki AM, van Boheemen S, Bestebroer TM, Osterhaus AD, Fouchier RA. Isolation of a
       causes clusters of severe and even fatal pneumonia
                                                                                                     novel coronavirus from a man with pneumonia in Saudi Arabia. N Engl J Med
       Clinical characteristics of patients with covid-19 who died have not been                     2012;367:1814-20. . 10.1056/NEJMoa1211721 23075143
       fully elucidated yet                                                                     3    Zhu N, Zhang D, Wang W, etal. China Novel Coronavirus Investigating and Research
                                                                                                     Team. A Novel Coronavirus from Patients with Pneumonia in China, 2019. N Engl J Med
  What this study adds                                                                               2020;382:727-33. . 10.1056/NEJMoa2001017 31978945
                                                                                                4    Gralinski LE, Menachery VD. Return of the Coronavirus: 2019-nCoV. Viruses
       Certain patients with covid-19, particularly those with advanced age and                      2020;12:E135. . 10.3390/v12020135 31991541
       hypertension, were in a critical condition on admission and progressed                   5    Li Q, Guan X, Wu P, etal . Early transmission dynamics in Wuhan, China, of novel
       rapidly to death within two to three weeks from disease onset                                 coronavirus-infected pneumonia. N Engl J Med 2020. .
                                                                                                     10.1056/NEJMoa2001316 31995857
       SARS-Cov-2 infection can cause both pulmonary and systemic                               6    Chan JF, Yuan S, Kok KH, etal . A familial cluster of pneumonia associated with the 2019
       inflammation, leading to multi-organ dysfunction in high risk populations                     novel coronavirus indicating person-to-person transmission: a study of a family cluster.
       In addition to acute respiratory distress syndrome and type I respiratory                     Lancet 2020;395:514-23. . 10.1016/S0140-6736(20)30154-9 31986261
       failure, acute cardiac injury and heart failure may also contribute to the               7    Zhou P, Yang XL, Wang XG, etal . A pneumonia outbreak associated with a new
       critical illness state associated with high mortality                                         coronavirus of probable bat origin. Nature 2020;579:270-3. .
                                                                                                     10.1038/s41586-020-2012-7 32015507
                                                                                                8    Huang C, Wang Y, Li X, etal . Clinical features of patients infected with 2019 novel
                                                                                                     coronavirus in Wuhan, China. Lancet 2020;395:497-506. .
We thank all the patients and their families involved in this study, as well as many
                                                                                                     10.1016/S0140-6736(20)30183-5 31986264
doctors, nurses, and civilians working together to fight against SARS-Cov-2.                    9    Wang D, Hu B, Hu C, etal . Clinical characteristics of 138 hospitalized patients with 2019
                                                                                                     novel coronavirus-infected pneumonia in Wuhan, China. JAMA 2020. .
                                                                                                     10.1001/jama.2020.1585 32031570
Contributors: TC, DW, HLC, WMY, DLY, and GC contributed equally to this paper,                  10   New coronavirus pneumonia prevention and control program (6th ed) (in Chinese). 2020.
as did KM, DX, HJY, HWW, and TW. QN designed the study, had full access to                           http://www.nhc.gov.cn/yzygj/s7653p/202002/8334a8326dd94d329df351d7da8aefc2/files/
                                                                                                     b218cfeb1bc54639af227f922bf6b817.pdf.
all data in the study, and takes responsibility for the integrity and accuracy of the           11   World Health Organization. Clinical management of severe acute respiratory infection
data analysis. TC, DW, HC, WY, DY, and GC contributed to patient recruitment,                        when Novel coronavirus (nCoV) infection is suspected: interim guidance. 2020. https://
                                                                                                     www.who.int/publications-detail/clinical-management-of-severe-acute-respiratory-infection-
data collection, data analysis, data interpretation, literature search, and writing of               when-novel-coronavirus-(ncov)-infection-is-suspected.
the manuscript. KM, DX, HY, HW, WG, JH, TW, and MH had roles in patient                         12   Khwaja A. KDIGO clinical practice guidelines for acute kidney injury. Nephron Clin Pract
                                                                                                     2012;120:c179-84. 10.1159/000339789. 22890468
recruitment, data collection, and clinical management. JC, CD, XZ, SL, XL, and
                                                                                                13   Januzzi JL, van Kimmenade R, Lainchbury J, etal . NT-proBNP testing for diagnosis and
JZ had roles in the patient management, data collection, data analysis, and data                     short-term prognosis in acute destabilized heart failure: an international pooled analysis
                                                                                                     of 1256 patients: the International Collaborative of NT-proBNP Study. Eur Heart J
interpretation. All authors contributed to data acquisition, data analysis, or data
                                                                                                     2006;27:330-7. . 10.1093/eurheartj/ehi631 16293638
interpretation, and all reviewed and approved the final version of the manuscript.              14   Wu Z, McGoogan JM. Characteristics of and Important Lessons From the Coronavirus
The corresponding author attests that all listed authors meet authorship criteria                    Disease 2019 (COVID-19) Outbreak in China: Summary of a Report of 72 314 Cases
                                                                                                     From the Chinese Center for Disease Control and Prevention. JAMA 2020.
and that no others meeting the criteria have been omitted. QN is the guarantor.                      10.1001/jama.2020.2648 32091533
                                                                                                15   World Health Organization. Summary of probable SARS cases with onset of illness from
Funding: This work was funded by grants from the Tongji Hospital for Pilot Scheme
                                                                                                     1 November 2002 to 31 July 2003. 2003. https://www.who.int/csr/sars/country/table2004_
Project and partly supported by the Chinese National Thirteenth Five Years Project                   04_21/en/.
in Science and Technology (2017ZX10202201), National Commission of Health,                      16   World Health Organization. Middle East respiratory syndrome coronavirus (MERS-CoV).
                                                                                                     2019. https://www.who.int/emergencies/mers-cov/en/.
People’s Republic of China. The research was designed, conducted, analysed,                     17   Chen N, Zhou M, Dong X, etal . Epidemiological and clinical characteristics of 99 cases
and interpreted by the authors entirely independently of the funding sources.                        of 2019 novel coronavirus pneumonia in Wuhan, China: a descriptive study. Lancet
                                                                                                     2020;395:507-13. . 10.1016/S0140-6736(20)30211-7 32007143
Competing interests: All authors have completed the ICMJE uniform disclosure                    18   Novel Coronavirus Pneumonia Emergency Response Epidemiology Team. [The
form at www.icmje.org/coi_disclosure.pdf and declare: support from the Tongji                        epidemiological characteristics of an outbreak of 2019 novel coronavirus diseases
                                                                                                     (COVID-19) in China]. Zhonghua Liu Xing Bing Xue Za Zhi 2020;41:145-51.
Hospital for Pilot Scheme Project and the Chinese National Thirteenth Five Years                     10.3760/cma.j.issn.0254-6450.2020.02.003. 32064853
Project in Science and Technology, National Commission of Health, People’s                      19   Xu XW, Wu XX, Jiang XG, etal . Clinical findings in a group of patients infected with the
                                                                                                     2019 novel coronavirus (SARS-Cov-2) outside of Wuhan, China: retrospective case series
Republic of China, for the submitted work; no financial relationships with any                       [correction in: BMJ 2020;368:m792]. BMJ 2020;368:m606. . 10.1136/bmj.m606 32075786
organisation that might have an interest in the submitted work in the previous three            20   Xu Z, Shi L, Wang Y, etal . Pathological findings of COVID-19 associated with acute
                                                                                                     respiratory distress syndrome. Lancet Respir Med 2020;S2213-2600(20)30076-X.
years; no other relationships or activities that could appear to have influenced the
                                                                                                     10.1016/S2213-2600(20)30076-X. 32085846
submitted work.                                                                                 21   Wilder-Smith A, Chiew CJ, Lee VJ. Can we contain the COVID-19 outbreak with the same
                                                                                                     measures as for SARS?Lancet Infect Dis 2020;S1473-3099(20)30129-8.
Ethical approval: The case series was approved by the Institutional Review Board                     10.1016/S1473-3099(20)30129-8. 32145768
of Tongji Hospital, Tongji Medical College, Huazhong University of Science and                  22   Liu CL, Lu YT, Peng MJ, etal . Clinical and laboratory features of severe acute respiratory
                                                                                                     syndrome vis-a-vis onset of fever. Chest 2004;126:509-17. .
Technology (TJ-C20200101). Written informed consent was waived owing to the
                                                                                                     10.1378/chest.126.2.509 15302738
rapid emergence of this infectious disease.
                                                                                                Accepted: 17 03 2020
Data sharing: No additional data available.
                                                                                                © Author(s) (or their employer(s)) 2019. Re-use permitted under CC BY-NC. No
Transparency declaration: The lead author (the manuscript’s guarantor) affirms                  commercial re-use. See rights and permissions. Published by
that the manuscript is an honest, accurate, and transparent account of the study                BMJ.http://creativecommons.org/licenses/by-nc/4.0/This is an Open Access article
being reported; that no important aspects of the study have been omitted; and that              distributed in accordance with the Creative Commons Attribution Non Commercial (CC
                                                                                                BY-NC 4.0) license, which permits others to distribute, remix, adapt, build upon this work
any discrepancies from the study as planned (and, if relevant, registered) have
                                                                                                non-commercially, and license their derivative works on different terms, provided the
been explained.                                                                                 original work is properly cited and the use is non-commercial. See: http://creativecommons.
Dissemination to participants and related patient and public communities: No study              org/licenses/by-nc/4.0/.

participants were involved in the preparation of this article. The results of the article




                                                                                            8
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                                                       Subscribe: http://www.bmj.com/subscribe
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 260 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)           Page 8 of 14

                                                                                                                                                 RESEARCH




Tables




                                                                                                                                                                       BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
Table 1| Presenting characteristics of patients with coronavirus disease 2019 who died and recovered patients. Values are numbers
(percentages) unless stated otherwise

                                                                               Total (n=274)     Deaths (n=113)     Recovered patients (n=161)
Characteristics
Median (IQR) age, years                                                       62.0 (44.0-70.0)   68.0 (62.0-77.0)        51.0 (37.0-66.0)
 <40 years                                                                        53 (19)             0 (0)                  53 (33)
 40-60 years                                                                      68 (25)            19 (17)                 49 (30)
 ≥60 years                                                                       153 (56)            94 (83)                 59 (37)
Sex:
 Female                                                                          103 (38)            30 (27)                 73 (45)
 Male                                                                            171 (62)            83 (73)                 88 (55)
Huanan Seafood Market exposure                                                     5 (2)              4 (4)                   1 (1)
Close contact with confirmed case                                                 47 (17)            14 (12)                 33 (20)
Smoking history                                                                    19 (7)             9 (8)                   10 (6)
Current smoker                                                                     12 (4)             7 (6)                   5 (3)
Former smoker                                                                      7 (3)              2 (2)                   5 (3)
Healthcare worker                                                                  19 (7)             1 (1)                  18 (11)
Pregnancy                                                                          4 (1)              0 (0)                   4 (2)
Comorbidities:                                                                   133 (49)            71 (63)                 62 (39)
 Hypertension                                                                     93 (34)            54 (48)                 39 (24)
 Diabetes                                                                         47 (17)            24 (21)                 23 (14)
 Cardiovascular disease                                                            23 (8)            16 (14)                  7 (4)
 Chronic heart failure                                                             1 (<1)             1 (1)                   0 (0)
 Chronic lung diseases                                                             18 (7)            11 (10)                  7 (4)
 Malignancy                                                                        7 (3)              5 (4)                   2 (1)
 Hepatitis B virus surface antigen positivity                                      11 (4)             5 (4)                   6 (4)
 HIV infection                                                                     0 (0)              0 (0)                   0 (0)
 Cerebrovascular disease                                                           4 (1)              4 (4)                   0 (0)
 Chronic kidney disease                                                            4 (1)              4 (4)                   1 (1)
 Gastrointestinal diseases                                                         3 (1)              1 (1)                   2 (1)
 Metabolic arthritis                                                               4 (1)              1 (1)                   3 (2)
 Autoimmune disease                                                                2 (1)              1 (1)                   1 (1)
Signs and symptoms at disease onset
Fever                                                                            249 (91)           104 (92)                 145 (90)
Cough                                                                            185 (68)            79 (70)                 106 (66)
Fatigue                                                                          137 (50)            64 (57)                 73 (45)
Anorexia                                                                          66 (24)            31 (27)                 35 (22)
Myalgia                                                                           60 (22)            21 (19)                 39 (24)
Dyspnoea                                                                         120 (44)            70 (62)                 50 (31)
Chest tightness                                                                  103 (38)            55 (49)                 48 (30)
Sputum production                                                                 83 (30)            35 (31)                 48 (30)
Haemoptysis                                                                        7 (3)              4 (4)                   3 (2)
Pharyngalgia                                                                       12 (4)             4 (4)                   8 (5)
Diarrhoea                                                                         77 (28)            27 (24)                 50 (31)
Nausea                                                                             24 (9)             8 (7)                  16 (10)
Vomiting                                                                           16 (6)             6 (5)                   10 (6)
Abdominal pain                                                                     19 (7)             6 (5)                   13 (8)
Headache                                                                          31 (11)            11 (10)                 20 (12)




                                                                                    9
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                                  Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 261 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 9 of 14

                                                                                                                                                      RESEARCH




Table 1 (continued)

                                                                                Total (n=274)       Deaths (n=113)      Recovered patients (n=161)




                                                                                                                                                                            BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
Dizziness                                                                           21 (8)               10 (9)                   11 (7)
Median (IQR) time from onset of symptom to first outpatient visit, days          4.0 (1.0-7.0)        4.5 (0.0-7.0)            4.0 (1.0-6.0)
Median (IQR) time from onset of symptom to hospital admission, days             10.0 (7.0-12.0)     10.0 (7.0-13.0)            9.0 (6.0-12.0)
Median (IQR) time from onset of symptom to outcome, days                       22.0 (16.8-27.3)     16.0 (12.0-20.0)         26.0 (21.8-29.0)
Median (IQR) time from hospital admission to outcome, days                      13.0 (6.0-17.0)       5.0 (3.0-9.3)          16.0 (14.0-19.0)
Vital signs on admission
Disorders of consciousness                                                          26 (9)              25 (22)                    1 (1)
Median (IQR) arterial pressure, mm Hg                                         129.0 (118.8-143.3) 137.0 (122.0-147.0)       125.0 (115.5-136.0)
 <90 mm Hg                                                                          10 (4)                8 (7)                    2 (1)
 90-140 mm Hg                                                                      181 (66)             55 (49)                  126 (78)
 ≥140 mm Hg                                                                         83 (30)             50 (44)                   33 (20)
Median (IQR) heart rate, beat per minute                                       94.0 (80.0-108.0)   101.0 (82.0-111.0)        91.0 (79.0-104.0)
 >100 beats per minute                                                             104 (38)             56 (50)                   48 (30)
Median (IQR) respiratory rate, breaths per minute                              20.0 (20.0-24.0)     24.0 (20.0-30.0)         20.0 (20.0-21.0)
 <24 breaths per minute                                                            186 (68)             47 (42)                  139 (86)
 24-30 breaths per minute                                                           53 (19)             36 (32)                   17 (11)
 ≥30 breaths per minute                                                             35 (13)             30 (27)                    5 (3)
Median (IQR) percutaneous oxygen saturation, %                                 95.0 (85.0-98.0)     85.0 (75.0-94.0)         97.0 (95.3-98.0)
 ≤93%                                                                               91 (33)             72 (64)                   19 (12)

IQR=interquartile range.




                                                                                    10
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                                       Subscribe: http://www.bmj.com/subscribe
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 262 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 10 of 14

                                                                                                                                                    RESEARCH




Table 2| Laboratory findings on admission of patients with coronavirus disease 2019 who died and recovered patients. Values are numbers
(percentages) unless stated otherwise




                                                                                                                                                                         BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
Laboratory finding (normal range)                                               Total (n=274)         Deaths (n=113)       Recovered patients (n=161)
                                           9
Median (IQR) white blood cell count, ×10 /L (3.5-9.5)                            5.9 (4.3-9.2)        10.2 (6.2-13.6)             5.0 (3.7-6.3)
 <4×109/L                                                                           58 (21)                 9 (8)                    49 (30)
 4-10×109/L                                                                        154 (56)               48 (42)                   106 (66)
 ≥10×109/L                                                                          62 (23)               56 (50)                     6 (4)
Median (IQR) neutrophil count,×109/L (1.8-6.3)                                   4.4 (2.8-8.0)         9.0 (5.4-12.7)             3.2 (2.4-4.5)
 >6.3×109/L                                                                         93 (34)               75 (66)                    17 (11)
                                       9
Median (IQR) lymphocyte count,×10 /L (1.1-3.2)                                   0.8 (0.6-1.2)          0.6 (0.4-0.7)             1.0 (0.7-1.4)
 ≥1×109/L                                                                           95 (35)                10 (9)                    85 (53)
 0.8-1×109/L                                                                        44 (16)               16 (14)                    28 (17)
             9
 0.5-0.8×10 /L                                                                      83 (30)               43 (38)                    40 (25)
 <0.5×109/L                                                                         52 (19)               44 (39)                     8 (5)
Median (IQR) monocyte count, ×109/L (0.1-0.6)                                    0.4 (0.3-0.5)          0.4 (0.2-0.6)             0.4 (0.3-0.5)
Median (IQR) haemoglobin, g/L (130-175)                                       128.0 (116.0-140.0)   128.0 (114.0-145.0)        128.0 (118.0-138.0)
                                   9
Median (IQR) platelet count, ×10 /L (125-350)                                 179.0 (133.0-235.0)   156.0 (111.8-219.3)        198.0 (160.0-256.0)
Median (IQR) alanine aminotransferase, U/L (≤41)                               23.0 (15.0-38.0)       28.0 (18.0-47.0)          20.0 (14.8-32.0)
 >41 U/L                                                                            60 (22)               30 (27)                    30 (19)
Aspartate aminotransferase, U/L (≤40)                                          30.0 (22.0-46.0)       45.0 (31.0-67.0)          25.0 (20.0-33.3)
 >40 U/L                                                                            84 (31)               59 (52)                    25 (16)
Albumin, g/L (35.0-52.0)                                                       33.9 (30.3–37.6)       30.1 (27.9-33.0)          36.3 (33.7-39.5)
 <32 g/L                                                                            96 (35)               74 (65)                    22 (14)
Median (IQR) total bilirubin, mmol/L (≤26)                                       9.6 (6.7-13.5)       12.6 (9.4-16.7)             8.4 (5.8-11.2)
Median (IQR) alkaline phosphatase, U/L (40-130)                                68.0 (55.0-87.0)      76.0 (60.0-118.0)          64.0 (51.0-77.0)
Median (IQR) γ-glutamyl transpeptidase, U/L (10-71)                            33.0 (21.0–51.0)       42.0 (27.0-70.0)          28.0 (19.0-45.3)
Median (IQR) triglycerides, mmol/L (<1.7)                                        1.3 (1.0-2.0)          1.8 (1.2-2.2)             1.2 (1.0-1.6)
Median (IQR) potassium, mmol/L (3.5-5.1)                                         4.1 (3.8-4.6)          4.3 (3.9-4.9)             4.1 (3.8-4.4)
 <3.5 mmol/L                                                                        31 (11)               14 (12)                    17 (11)
 3.5-5.1 mmol/L                                                                    211 (77)               74 (65)                   137 (85)
 >5.1 mmol/L                                                                        32 (12)               25 (22)                     7 (4)
Median (IQR) sodium, mmol/L (136-145)                                         138.7 (136.3-142.1)   138.4 (135.8-143.9)        139.1 (136.6-141.6)
 >145 mmol/L                                                                        23 (8)                20 (18)                     3 (2)
Median (IQR) blood urea nitrogen, mmol/L (3.1-8.0)                               4.9 (3.5-7.9)         8.4 (5.7-12.6)             4.0 (3.0-5.1)
Median (IQR) creatinine, μmol/L (59-104)                                       76.0 (58.0-94.0)      88.0 (66.0-114.0)          66.0 (54.0-84.0)
Median (IQR) creatine kinase, U/L (≤190)                                      109.0 (53.5-188.0)     189.0 (94.5-374.5)         84.0 (50.8-140.3)
Median (IQR) lactate dehydrogenase, U/L (135 to 225)                          321.5 (249.8-510.5)   564.5 (431.0-715.8)        268.0 (214.3-316.5)
 >350 U/L                                                                          116 (42)               93 (82)                    23 (14)
Median (IQR) hypersensitive cardiac troponin I, pg/mL (≤15.6)                    8.7 (2.9-33.6)      40.8 (14.7-157.8)            3.3 (1.9-7.0)
 >15.6 pg/mL                                                                      83/203 (41)            68/94 (72)                15/109 (14)
Median (IQR) N-terminal pro-brain natriuretic peptide, pg/mL (<285)           267.0 (48.0-821.0)    800.0 (389.8-1817.5)        72.0 (20.0-185.0)
 ≥285 pg/mL                                                                       85/173 (49)            68/80 (85)                17/93 (18)
Median (IQR) prothrombin time, seconds (11.5-14.5)                             14.3 (13.4-15.4)       15.5 (14.4-17.3)          13.9 (13.2-14.4)
Median (IQR) international normalised ratio (0.8-1.2)                            1.1 (1.0-1.2)          1.2 (1.1-1.4)             1.1 (1.0-1.1)
Median (IQR) activated partial thromboplastin time, seconds (29.0- 42.0)       30.8 (36.6-44.3)       40.6 (35.6-46.9)          41.0 (36.9-44.0)
Median (IQR) D-dimer, μg/mL (<0.5)                                               1.1 (0.5-3.2)         4.6 (1.3-21.0)             0.6 (0.3-1.3)
 >21 μg/mL                                                                        37/247 (15)            34/97 (35)                 3/150 (2)
Median (IQR) procalcitonin, ng/mL (0.02 to 0.05)                               0.09 (0.04-0.23)       0.33 (0.14-0.65)          0.05 (0.03-0.08)
 <0.05 ng/mL                                                                      71/236 (30)             1/96 (1)                 70/140 (50)
 0.05-0.5 ng/mL                                                                  127/236 (54)            60/96 (63)                67/140 (48)
 0.5-2 ng/mL                                                                      30/236 (13)            27/96 (28)                 3/140 (2)




                                                                                  11
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                                    Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 263 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)         Page 11 of 14

                                                                                                                                                   RESEARCH




Table 2 (continued)

Laboratory finding (normal range)                                                Total (n=274)        Deaths (n=113)       Recovered patients (n=161)




                                                                                                                                                                         BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
 ≥2 ng/mL                                                                          8/236 (3)             8/96 (8)                   0/140 (0)
Median (IQR) high sensitivity C-reactive protein, mg/L (<1)                    53.4 (18.6-113.0)    113.0 (69.1-168.4)           26.2 (8.7-55.8)
 >100 mg/L                                                                        80/243 (33)           59/98 (60)                 21/145 (14)
Median (IQR) ferritin, μg/L (30-400)                                          669.7 (388.8-1494.6) 1418.3 (915.4-2236.2)       481.2 (265.1-871.5)
Median (IQR) erythrocyte sedimentation rate, mm/h (0-15)                        32.5 (17.3-53.8)     38.5 (20.5-62.8)           28.0 (15.8-45.0)
Median (IQR) thyroid stimulating hormone, mIU/mL (0.27-4.20)                      1.2 (0.5-2.0)        0.7 (0.3-1.4)              1.4 (0.7-2.2)
Median (IQR) free triiodothyronine, pmol/L (3.1-6.8)                              3.9 (3.1-4.6)        2.8 (2.5-3.1)              4.3 (3.7-4.8)
Median (IQR) free thyroxin, pmol/L (12-22)                                      17.7 (14.9-19.0)     15.8 (13.2-18.6)           18.3 (15.7-19.2)
Median (IQR) immunoglobulin A, g/L (0.82-4.53)                                    2.2 (1.6-2.8)        2.4 (1.6-3.3)              2.1 (1.6-2.8)
Median (IQR) immunoglobulin G, g/L (7.51-15.6)                                  11.5 (9.3-13.3)      12.3 (10.1-14.5)            11.3 (9.3-13.0)
Median (IQR) immunoglobulin M, g/L (0.46-3.04)                                    1.0 (0.7-1.4)        1.0 (0.7-1.4)              1.0 (0.7-1.4)
Median (IQR) complement 3, g/L (0.65-1.39)                                        0.9 (0.8-1.4)        0.8 (0.6-0.9)              0.9 (0.8-1.0)
Median (IQR) complement 4, g/L (0.16-0.38)                                        0.2 (0.2-0.3)        0.2 (0.2-0.3)              0.3 (0.2-0.3)
Interleukin 1β ≥5pg/mL                                                           18/163 (11.0)           5/53 (9)                  13/110 (12)
Median (IQR) interleukin 2 receptor, U/mL (223-710)                           713.0 (502.5-1111.0) 1189.0 (901.0-1781.0)       566.5 (448.0-858.3)
 ≥710 U/L                                                                         84/163 (52)           43/53 (81)                 41/110 (37)
Median (IQR) interleukin 6, pg/mL (<7)                                          22.0 (6.1-51.8)      72.0 (35.6-146.8)           13.0 (4.0-26.2)
 ≥7 pg/mL                                                                        119/163 (73)           53/53 (100)                66/110 (60)
Median (IQR) interleukin 8, pg/mL (<62)                                         16.6 (9.2-32.6)      28.3 (18.7-72.1)            11.4 (7.8-20.2)
 ≥62 pg/mL                                                                        24/163 (15)           15/53 (28)                  9/110 (8)
Median (IQR) interleukin 10, pg/mL (<9.1)                                        6.7 (5.0-12.2)       12.8 (8.8-19.6)             5.0 (5.0-8.4)
 ≥9.2 pg/mL                                                                       58/163 (36)           37/53 (70)                 21/110 (19)
Median (IQR) tumour necrosis factor α, pg/mL (<8.1)                              8.6 (7.0-12.2)       11.8 (8.6-17.6)             7.9 (6.7-9.6)
 ≥8.1 pg/mL                                                                       93/163 (57)           41/53 (77)                 52/110 (47)
Positive urinary protein                                                         100/166 (60)           42/49 (86)                 58/117(50)
Positive urinary occult blood                                                     84/166 (51)           40/49 (82)                 44/117 (38)
Bilateral involvement on chest computed tomography scan                             265 (97)            113 (100)                   152 (94)

IQR=interquartile range.




                                                                                  12
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                                    Subscribe: http://www.bmj.com/subscribe
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 264 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)          Page 12 of 14

                                                                                                                                                  RESEARCH




Table 3| Blood gas analysis of patients with coronavirus disease 2019 who died and recovered patients. Values are numbers (percentages)
unless stated otherwise




                                                                                                                                                                       BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
Blood gas characteristics (normal range)                                           Total (n=67)       Deaths (n=35)      Recovered patients (n=32)
Median (IQR) pH (7.35-7.45)                                                      7.41 (7.39-7.46)    7.43 (7.40-7.46)         7.40 (7.39-7.42)
 <7.35                                                                                 8 (12)             5 (14)                    3 (9)
 7.35-7.45                                                                            40 (60)            16 (46)                   24 (75)
 ≥7.45                                                                                19 (28)            14 (40)                   5 (16)
Median (IQR) arterial partial pressure of oxygen, mm Hg (80-100)                 82.1 (59.0-128.5)   59.2 (45.4-78.6)        121.0 (90.6-163.3)
 <60 mm Hg                                                                           18/67 (27)         18/35 (51)                0/32 (0)
Median (IQR) partial pressure of oxygen:fraction of inspired oxygen (400-500)   193.6 (103.2-341.6) 105.1 (76.9-169.4)      350.0 (222.0-417.0)
 ≤100                                                                                16/67 (24)         16/35 (46)                0/32 (0)
 100-300                                                                             33/67 (49)         19/35 (54)               14/32 (44)
 >300                                                                                18/67 (27)          0/35 (0)                18/32 (56)
Median (IQR) partial pressure of carbon dioxide, mm Hg (35-45)                   35.6 (30.2-39.8)    30.9 (28.9-36.0)         37.5 (35.0-41.3)
 <35 mm Hg                                                                           32/67 (48)         24/35 (69)                8/32 (25)
 >50 mm Hg                                                                            3/67 (4)           2/35 (6)                 1/32 (3)
Median (IQR) actual bicarbonate, mmol/L (21.0-28.0)                              22.2 (19.5-24.7)    20.5 (18.2-24.2)         22.9 (21.8-25.2)
Median (IQR) standard bicarbonate, mmol/L (21.0-25.0)                            23.2 (21.1-25.0)    22.6 (19.8-24.5)         23.9 (22.4-25.0)
Median (IQR) base excess of blood, mmol/L (−3.0-3.0)                              −1.2 (−3.6-0.7)    −2.1 (−4.8-0.8)           −0.6 (−2.4-0.6)
Median (IQR) base excess of extracellular fluid, mmol/L (−3.0-3.0)                −1.5 (−4.2-0.9)    −2.8 (−5.7-0.9)           −1.3 (−2.4-0.8)
Median (IQR) total carbon dioxide, mmol/L (24.0-32.0)                            20.3 (18.0-22.8)    18.2 (16.3-21.4)         21.4 (20.0-23.9)

IQR=interquartile range.




                                                                                13
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                                  Subscribe: http://www.bmj.com/subscribe
              Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 265 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)           Page 13 of 14

                                                                                                                                              RESEARCH




Table 4| Complications and treatments of patients with coronavirus disease 2019 who died and recovered patients. Values are numbers
(percentages)




                                                                                                                                                                    BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
                                                                Total (n=274) Deaths (n=113) Recovered patients (n=161)
Complications
Acute respiratory distress syndrome                                196 (72)     113 (100)             83 (52)
Type I respiratory failure                                        18/67 (27)    18/35 (51)            0/32 (0)
Acute cardiac injury                                             89/203 (44)    72/94 (77)          18/109 (17)
 With history of hypertension or cardiovascular disease           47/77 (61)    37/48 (77)           11/30 (37)
 Without history of hypertension or cardiovascular disease       42/126 (33)    35/46 (76)            7/80 (9)
Heart failure                                                    43/176 (24)    41/83 (49)            3/94 (3)
 With history of hypertension or cardiovascular disease           23/67 (34)    21/42 (50)            2/25 (8)
 Without history of hypertension or cardiovascular disease       21/109 (19)    20/41 (49)            1/68 (1)
Hypoxic encephalopathy                                              24 (9)       23 (20)                1 (1)
Sepsis                                                             179 (65)     113 (100)             66 (41)
Acidosis                                                           8/67 (12)    5/35 (14)             3/32 (9)
Alkalosis                                                         19/67 (28)    14/35 (40)            5/32 (16)
Acute kidney injury                                                 29 (11)      28 (25)                1 (1)
Disseminated intravascular coagulation                              21 (8)       19 (17)                2 (1)
Hyperkalaemia                                                       62 (23)      42 (37)              22 (14)
Shock                                                               46 (17)      46 (41)                0 (0)
Acute liver injury                                                  13 (5)        10 (9)                3 (2)
Gastrointestinal bleeding                                           1 (<1)        1 (1)                 0 (0)
Treatment
Antiviral therapy                                                  236 (86)      89 (79)              147 (91)
Glucocorticoid therapy                                             217 (79)      99 (88)              118 (73)
Antibiotics                                                        249 (91)     105 (93)              144 (89)
Intravenous immunoglobulin therapy                                  54 (20)      44 (39)              59 (37)
Interferon inhalation                                               89 (32)      25 (22)              64 (40)
Oxygen treatment                                                   251 (92)     113 (100)             138 (86)
 High flow nasal cannula                                            85 (31)      77 (68)                8 (5)
 Mechanical ventilation                                            119 (43)      93 (82)              26 (16)
 Non-invasive                                                      102 (37)      76 (67)              26 (16)
 Invasive                                                           17 (6)       17 (15)                0 (0)
Continuous renal replacement therapy                                 3 (1)        3 (3)                 0 (0)
Extracorporeal membrane oxygenation                                 1 (<1)        1 (1)                 0 (0)




                                                                                14
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                                               Subscribe: http://www.bmj.com/subscribe
            Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 266 of 342
BMJ 2020;368:m1091 doi: 10.1136/bmj.m1091 (Published 26 March 2020)         Page 14 of 14

                                                                                                                   RESEARCH




Figure




                                                                                                                                         BMJ: first published as 10.1136/bmj.m1091 on 26 March 2020. Downloaded from http://www.bmj.com/ on 29 March 2020 by guest. Protected by copyright.
Fig 1 Representative chest computed tomographic images of patients with covid-19 who died and patients who recovered.
      A-D are chest computed tomograms showing axial view lung window from two deceased patients. Case 1 was a 57
      year old women, and case 2 was a 53 year old man. E-H are chest computed tomograms images from a 33 year old
      woman who recovered. A: image obtained on day 10 after symptom onset shows multiple ground glass opacities and
      consolidation in bilateral lungs. B: image obtained on day 18 after symptom onset shows progressive multiple ground
      glass opacities and consolidation in bilateral lungs. C: image obtained on day 9 after symptom onset shows multiple
      ground glass opacities in bilateral lungs and solid nodule in right lower lobe. D: image obtained on day 13 after
      symptom onset shows progressive ground glass opacities in bilateral lungs and decreased density of solid nodule in
      right lower lobe. E: image obtained on day 4 after symptom onset shows right middle lobe and lower lobe consolidation
      and ground glass opacities. F: image obtained on day 7 after symptom onset shows progressive right middle lobe
      and lower lobe consolidation and ground glass opacities. G: image obtained on day 11 after symptom onset shows
      progressive multiple ground glass opacities and consolidation in bilateral lungs and decreased density and range of
      right middle lobe consolidation. H: after 17 days’ therapy, follow-up computed tomograms show ground glass opacities,
      and consolidation are obviously resolved in bilateral lungs




                                                                              15
No commercial reuse: See rights and reprints http://www.bmj.com/permissions                    Subscribe: http://www.bmj.com/subscribe
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 267 of 342




                Exhibit 55




                                1
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 268 of 342




Pharmacy Readiness
for Coronavirus Disease
2019 (COVID-19)
RECOMMENDATIONS FOR
FEDERAL POLICYMAKERS
March 2020




                                     2
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 269 of 342




Executive Summary

In the United States, our drug supply chain and clinical infrastructure are not generally the subject of deep
concern. However, a public health emergency, whether a natural disaster or an infectious disease outbreak,
can quickly expose the weak links in our healthcare system. The coronavirus disease 2019 (COVID-19) outbreak
highlights potential vulnerabilities in both our drug supply chain and our clinical infrastructure, including the
availability of adequate clinician resources.

A.       Protect Our Supply Chain from Shortages
The new outbreak highlights the need for the federal government to safeguard our drug supply, to improve
transparency in the supply chain, and to ensure contingency plans are in place to mitigate disruptions that can
result in drug shortages. However, there are measures the government can take to help mitigate these threats
and increase transparency. The following commonsense solutions would enable safer, more consistent drug
manufacturing:

     •   Require manufacturers to provide the Food and Drug Administration (FDA) with more information on the
         causes of shortages and their expected durations and allow public reporting of this information
     •   Require manufacturers to publicly disclose manufacturing sites, including use of contract manufacturers,
         and sources of active pharmaceutical ingredients (APIs)
     •   Require manufacturers to conduct periodic risk assessments of their supply chains and establish
         contingency plans to maintain the supply of a drug in the event of a manufacturing disruption
     •   Require the Department of Health & Human Services (HHS) and the Department of Homeland Security
         (DHS) to conduct a risk assessment of national security threats associated with the manufacturing and
         distribution of critical drugs
     •   Incentivize domestic, advanced manufacturing capacity

B.       Ensure Medicare and Medicaid Beneficiaries Have Adequate Access to Pharmacist
         Care
Ensuring we have sufficient clinician resources to respond to a public health emergency is as essential
as protecting our supply of drugs, protective equipment, and other supplies. The following policy
recommendations will ensure better access to care during an outbreak, particularly for Medicare and Medicaid
beneficiaries:

     •   Clarify Medicare supervision requirements for pharmacists to align with their state scope of practice
     •   Clarify Medicare and Medicaid authority to reimburse clinical services provided by pharmacists acting
         within their state scope of practice
     •   Clarify Medicare authority to support pharmacy residency programs, including specialized training in
         infectious disease




                                                        3      Recommendations for Federal Policymakers             2
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 270 of 342
C.       Provide Resources to Support Clinician Readiness and Resilience
We recommend that Congress provide funding to address the following areas needed to support clinician
readiness and resilience for COVID-19 response:

     •   Infectious disease and emergency preparedness continuing education
     •   Investment in infectious disease and emergency preparedness clinical education
     •   Clinician burnout, well-being, and resilience
     •   Clinician and first responder family support
     •   Pharmacy readiness assessment

D.       Address Emerging Risk Areas
In addition to the concerns we have detailed above, we urge policymakers to consider emerging risk areas that
have not received sufficient public consideration:

     •   Shortage of medication for supportive care
     •   Shortages of personal protective equipment (PPE) and sterile products
     •   Hoarding of medical supplies
     •   False claims and misinformation




                                                       4      Recommendations for Federal Policymakers          3
               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 271 of 342


Pharmacy Readiness for Coronavirus Disease
2019 (COVID-19)
Recommendations for Federal Policymakers


As the number of confirmed cases and deaths attributed to COVID-19 continue to climb worldwide,
policymakers should act quickly to respond.

In the United States, our drug supply chain and clinical infrastructure are not generally the subject of deep
concern. However, a public health emergency, whether a natural disaster or an infectious disease outbreak, can
quickly expose the weak links in our healthcare system. The COVID-19 outbreak highlights potential glaring
vulnerabilities in both our drug supply chain and our clinical infrastructure, including the availability of adequate
clinician resources.



Federal policymakers should take the following steps to ENSURE
THE SECURITY OF OUR DRUG SUPPLY CHAIN and READINESS
OF OUR CLINICAL PHARMACY INFRASTRUCTURE to respond to
outbreaks such as COVID-19:

A.     Protect Our Drug Supply Chain from Shortages
This outbreak highlights the need for the federal government to safeguard our drug supply, to improve
transparency in the production chain, and to ensure contingency plans are in place to mitigate disruptions. China
produces a large portion of the world’s active pharmaceutical ingredients (APIs) and finished pharmaceuticals.
More than 80% of APIs are produced outside the United States, highlighting the magnitude of the potential
risk.1 Manufacturers have not disclosed which specific drugs are at risk of shortages. This lack of transparency
jeopardizes FDA’s ability to respond to shortages and exacerbates shortages by causing providers to guess
which essential medical supplies might be at risk.

Deprived of clear information, we do not actually know how this outbreak could impact global drug supplies.
Without more transparency around drug origins, it is impossible to effectively and accurately plan for possible
emergency situations involving the supply chain. As a result, our drug supply chain is left vulnerable, and this
vulnerability can result in harm to patients and unsustainable burdens on healthcare providers and the entire
healthcare system.

There are reasonable measures the government can take to help mitigate these threats and increase
transparency. ASHP believes there are commonsense solutions that would enable safer, more consistent drug
manufacturing:



1 Government Accountability Office, Drug Safety: FDA Has Improved Its Foreign Drug Inspection Program, But Needs to Assess the Effectiveness and
Staffing of Its Foreign Offices, GAO-17-143. www.gao.gov/assets/690/681689.pdf.




                                                                        5        Recommendations for Federal Policymakers                          4
               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 272 of 342
   •    Require manufacturers to provide FDA with more information on the causes of shortages and their
        expected durations and allow public reporting of this information2

        FDA has already indicated that at least 20 drugs are at risk of shortage and one is confirmed to be in
        shortage as a result of COVID-19, but the identity of these products is unknown to purchasers.3 It is likely
        that clinicians will also face a shortage of PPE, particularly masks, if there is a significant coronavirus
        outbreak. However, there is little visibility into the actual amount of supply available. Unless all
        manufacturers with products at risk of shortage are required to disclose this information, we are likely to
        see hoarding of essential medical supplies that could further magnify shortages.

        Current law requires manufacturers to notify FDA when there is a discontinuance or interruption in
        manufacturing. However, manufacturers are not required to disclose the cause of the interruption or
        provide a time frame for resolution. Some manufacturers do this voluntarily, but inconsistent information
        hinders FDA’s ability to mitigate shortages. Title X of the Food and Drug Administration Safety and
        Innovation Act should be strengthened to require these notifications be published in the FDA drug
        shortages database and include the cause of the interruption and a time frame to address the shortage.
        This requirement should also apply to medical supplies such as masks, syringes, and other devices
        necessary to safely prepare and administer drugs. Shortages of these items have the potential to cripple
        the U.S. healthcare system.

   •    Require manufacturers to publicly disclose manufacturing sites, including use of contract
        manufacturers, and sources of APIs2

        FDA and drug purchasers, such as hospitals and pharmacies, lack access to key information that could
        assist in preparing for regional disasters, geopolitical instability, and manufacturing problems at specific
        sites. The Food, Drug, and Cosmetic Act (FDCA) should be strengthened to require manufacturers to
        publicly disclose the location of drug production, including when a contract manufacturer is used, and
        sources of APIs. This requirement should also apply to manufacturers of masks, syringes, and other
        devices that are necessary to safely prepare and administer drugs. FDA and purchasers can use this
        information to more accurately assess the scope and duration of a shortage, identify alternative sources
        of supply, and identify potential supply disruption for related products, including associated medical
        devices.

   •    Require manufacturers to conduct periodic risk assessments of their supply chains and establish
        contingency plans to maintain supply of a drug in the event of a manufacturing disruption2

        Manufacturers cannot always predict when a shortage will occur. Manufacturing disruptions can be
        caused by natural disasters, quality issues, or business decisions, which may include discontinuation of
        a product. Such shortages negatively impact patient safety and access to care. The FDCA should be
        amended to include a requirement that manufacturers conduct periodic risk assessments of their supply
        chains and maintain business continuity contingency plans for future supply disruptions that are reviewed
        during FDA plant inspections.



2 ASHP, along with our partners, the American Hospital Association, American Society of Clinical Oncology, and the American Society of Anesthesiolo-
gists, has developed legislative objectives based on the 2017 Drug Shortages Roundtable and the 2018 Summit on Drug Shortages to Examine Impact on
National Security and Health Care Infrastructure.

3 U.S. Food and Drug Administration (FDA). FDA Statement: Coronavirus (COVID-19) Supply Chain Update. Feb. 27, 2020. www.fda.gov/news-events/
press-announcements/coronavirus-covid-19-supply-chain-update.




                                                                        6         Recommendations for Federal Policymakers                             5
               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 273 of 342
     •   Require HHS and DHS to conduct a risk assessment of national security threats associated with
         manufacturing and distribution of critical drugs2

         Relying predominantly on other countries for necessary ingredients to manufacture critical drugs,
         APIs, and devices required to safely prepare and administer drugs presents a potential threat to the
         stability of the U.S. drug supply. In addition to drugs, medical devices necessary for the preparation
         and administration of drugs are a critical part of healthcare infrastructure. Items such as PPE, syringes,
         needles, and tubing for administration of intravenous drugs have been affected by shortages. To enhance
         transparency, HHS and DHS should conduct a review of priority risks in pharmaceutical and device
         manufacturing and distribution systems and identify ways the U.S. government can support preparedness
         and resilience of critical infrastructure in the pharmaceutical sector.

         We also urge the federal government to establish a standing forum for these agencies to engage the
         private sector, including pharmacists, hospitals, physicians, and manufacturers, to mitigate drug supply
         chain and clinical infrastructure risks. Working together – not in isolation – to share information and
         solutions is vital to our success in responding to COVID-19 and building a more resilient system in
         anticipation of future threats.

     •   Incentivize domestic, advanced manufacturing capacity

         FDA has identified advanced manufacturing as a potential alternative to traditional batch manufacturing,
         which could improve the quality and resilience of drug production.4 Investment in domestic, advanced
         manufacturing, in the form of tax incentives or grants, would reduce our dependence on highly
         concentrated foreign sources of drug production and would allow manufacturers to more rapidly
         reallocate manufacturing capacity to products in shortage than is possible through traditional production.
         Making use of advanced manufacturing technology saves time, reduces the potential for error, and
         enables a nimbler approach to changing market demands.

B.       Ensure Medicare and Medicaid Beneficiaries Have Adequate Access to Pharmacist
         Care
Pharmacists practicing in hospitals, clinics, physician offices, and community settings are trained to treat
infectious diseases and can significantly expand access to care if federal barriers are removed. Pharmacists
receive a clinically based doctor of pharmacy degree, and many also complete postgraduate residencies
and become board certified in areas of specialty care, including infectious disease. Each year, nearly 4,000
pharmacists complete a pharmacy residency and 1,300 complete an additional residency in a clinical specialty.
There are currently more than 800 board-certified infectious disease pharmacists nationwide.

In many communities, pharmacists are the most accessible healthcare providers and the first touchpoint
of patient engagement with the healthcare system. In fact, 90% of all Americans live within five miles of a
community pharmacy.5 In rural and underserved communities and in communities experiencing physician
shortages, pharmacists may be the only healthcare provider that is immediately available to patients.

Many states have recognized the training and expertise of pharmacists as clinicians and clarified their state
pharmacy practice laws to authorize pharmacists to provide patient care services that will be essential during
the response to COVID-19. These services include ordering and administering immunizations, ordering and
interpreting point-of-care tests, and initiating medications, such as antiviral therapies that must be initiated in


4 U.S. Food and Drug Administration (FDA). FDA Statement: FDA’s modern approach to advanced pharmaceutical manufacturing. Feb. 26, 2019. www.fda.
gov/news-events/press-announcements/fda-statement-fdas-modern-approach-advanced-pharmaceutical-manufacturing.

5 See NCPDP Pharmacy File, ArcGIS Census Tract File. NACDS Economics Department.




                                                                      7        Recommendations for Federal Policymakers                        6
                Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 274 of 342
a limited time from exposure in order to be effective. Some states have also ensured that their residents will
have access to these services by clarifying that pharmacists should be reimbursed by health plans, like other
providers, when they provide these services.

Forty-nine states and the District of Columbia grant pharmacists the ability to practice collaboratively in some
capacity with physicians.6 The Centers for Medicare & Medicaid Services (CMS) should ensure that its own
regulations do not create a barrier to care that is authorized by state pharmacy practice laws.

To ensure that patients can access pharmacist care during a coronavirus outbreak or other public health
emergencies, CMS should implement the following policies:

    •    Clarify Medicare supervision requirements for pharmacists to align with their state scope of practice

         To avoid barriers to care for the Medicare population, CMS should provide flexibility in its pharmacist
         supervision and services requirements so they align with the pharmacy practice law of any state in
         which a beneficiary is receiving care. This flexibility is necessary to ensure that federal regulations do not
         prevent pharmacists from providing the same level of care to Medicare beneficiaries that they provide to
         other patients in the state.

    •    Clarify Medicare and Medicaid authority to reimburse clinical services provided by pharmacists acting
         within their state scope of practice

         To avoid barriers to care for the Medicare and Medicaid populations, particularly those in rural and
         underserved communities that are experiencing provider shortages, Congress should clarify that
         Medicare, Medicare Advantage, and Medicaid plans should reimburse clinical services provided by
         pharmacists acting within their state’s scope of practice.

         For example, point-of-care testing plays a critical role in the identification and treatment of infectious
         diseases. Increasing access to testing may help reduce disease spread and improve outcomes through
         early detection. Recent studies indicate that pharmacist-provided point-of-care testing can increase
         early identification of infectious disease,7 particularly for patients who are not able to see a primary care
         provider – a group that is likely to grow during a coronavirus outbreak. Further, pharmacist initiation of
         time-sensitive antiviral therapy can speed care access, improve outcomes and reduce disease spread.8
         Similarly, once a vaccine becomes available, research shows that pharmacists can significantly improve
         immunization rates.9 To ensure that Medicare and Medicaid beneficiaries can be diagnosed and treated
         quickly, CMS should reimburse pharmacists for services related to the treatment of infectious diseases,
         when they are acting within their scope of practice, just as CMS would for other healthcare providers.
         Failure to do so will leave Medicare and Medicaid beneficiaries with less access to healthcare services
         than other patients.




6 Centers for Disease Control and Prevention, “Advancing Team-Based Care Through Collaborative Practice Agreements” (2017), www.cdc.gov/dhdsp/
pubs/docs/CPA-Team-Based-Care.pdf.

7 M. Klepser, et al. “Effectiveness of a Pharmacist-Physician Collaborative Program to Manage Influenza-like Illness,” .J. Am. Pharm. Assoc. Vol. 56 (2016),
available at www.ncbi.nlm.nih.gov/pubmed/26802915.

8 Id.; See also See E. Burley et. al, “Opportunities for Pharmacists to Improve Access to Primary Care Through the Use of CLIA-Waived Tests” (2014),
available at www.michiganpharmacists.org/Portals/0/resources/poctesting/poctesting0414.pdf.

9 See e.g., N. Hamm, “Pharmacists Increase Vaccination Rates,” Drug Topics (Aug. 2017), available at www.drugtopics.com/latest/pharmacists-in-
crease-vaccination-rates; T. Steyer, et. al, “The Role of Pharmacists in the Delivery of Influenza Vaccines,” Vaccines, Vol. 22 (Feb. 2004), available at
www.sciencedirect.com/science/article/pii/S0264410X0300673X.




                                                                              8         Recommendations for Federal Policymakers                               7
               Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 275 of 342
     •   Clarify Medicare authority to support pharmacy residency programs, including specialized training in
         infectious disease

         Rigorous clinician education, including for pharmacists with specialized training to manage infectious
         disease medication regimens, is the bedrock of a highly trained workforce that is prepared to manage
         public health emergencies. Unfortunately, Medicare support for these programs is uncertain.
         CMS should clarify that experts in topics such as infectious disease, who serve on the faculty of
         educational institutions such as medical schools and schools of pharmacy, can provide training to
         residents in pharmacy and allied health training programs without jeopardizing Medicare funding of
         programs.

         CMS should also clarify that residents in these training programs may participate in clinical rotations at
         clinical sites operated by other hospitals or health systems, without jeopardizing Medicare funding, if
         those rotations are appropriate to strengthen resident training in clinical specialties such as infectious
         disease.

         CMS should further clarify that specialized pharmacy residency programs operated by hospitals or health
         systems in clinical specialties, such as infectious disease, are eligible for Medicare funding. The current
         system of relying on community resources to fund these programs is inadequate to maintain a pipeline of
         infectious disease experts necessary to manage specialized medication regimens during a medical surge
         event, such as a COVID-19 outbreak.

C.       Provide Resources to Support Clinician Readiness and Resilience
We urge Congress to provide funding to support clinician readiness and resilience during a COVID-19 response.
At minimum, these programs should focus on increasing preparedness and enhancing the pipeline of infectious
disease and public health experts. For instance, programs should center on the following:

     •   Infectious disease and emergency preparedness continuing education: Congress should provide
         funding for immediate development and dissemination of clinician continuing education and certificate
         training programs on infectious disease and emergency preparedness, including for pharmacists. Such
         programs should harness the resources and reach of professional organizations, thereby aiding federal
         and state public health authorities in disaster response.

     •   Investment in infectious disease and emergency preparedness clinical education: Congress should
         provide funding to enhance and expand pharmacy, allied health, and medical residency programs
         and other advanced clinician educational programs focused on infectious disease and emergency
         preparedness.

     •   Clinician burnout, well-being, and resilience: Congress should provide funding to combat clinician
         burnout and to support research regarding clinician resilience and well-being. Public health emergencies
         can create intense strain on our healthcare system, which extends to our clinicians, including pharmacists.
         Clinicians already face high levels of burnout,10 and public health emergencies are likely to exacerbate
         this, adding to the strain on our healthcare system.

     •   Clinician and first responder family support: Congress should provide funding to support the families
         of clinicians, including pharmacists, and first responders during a pandemic or natural disaster. Given
         the demands placed on clinicians and first responders in these situations, adequate resources should be


10 Agency for Healthcare Research and Quality, “Physician Burnout,” available at www.ahrq.gov/prevention/clinician/ahrq-works/burnout/index.html; See
also M. Durham, P. Bush, A. Ball, “Evidence of Burnout in Health-System Pharmacists,” J. AM. HEALTH-SYST. PHARM., Vol. 75 (Dec. 2018) academic.oup.
com/ajhp/article-abstract/75/23_Supplement_4/S93/5237667?redirectedFrom=fulltext.




                                                                        9         Recommendations for Federal Policymakers                          8
              Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 276 of 342
         available for those who are caregivers, to ensure they can access backup or emergency child and elder
         care, at minimum, so they can focus on providing the best possible care to patients.

     •   Pharmacy readiness assessment: Congress should provide funding to provide tools for health systems
         to assess their readiness to respond to medical surge events and resources to address identified gaps,
         including disruptions to drug supplies, pharmacy staffing, and ongoing hospital operations.

D.       Address Emerging Risk Areas
In addition to the concerns we have detailed above, we would also encourage policymakers to plan for emerging
risk areas that have not received sufficient public consideration:

     •   Shortages of medications for supportive care: As outlined above, we remain concerned about
         disruptions to supply generally, but we are also concerned about whether the market can support sudden
         steep increases to orders for certain supportive medications. These would include intravenous fluids, pain
         medications, anti-inflammatories, and other treatments essential to managing patients with COVID-19.

     •   Shortages of PPE and sterile products: The danger of PPE shortages has been documented, but such
         equipment is also necessary in the compounding and preparation of sterile products. If PPE becomes
         unavailable for clinicians generally, this may have cascade effects on the safe preparation of medications.
         If sterile procedures for pharmacist preparation of medications (e.g., USP chapters <797>, <800>) cannot
         be followed because of a lack of PPE, certain medications may become unavailable for patient care.
         Similarly, if PPE is not available in other countries, this could impact the production of drugs.

     •   Hoarding of medical supplies: Hospital and clinician preparation for a COVID-19 outbreak necessarily
         includes ensuring adequate supplies. However, in medical surge events, the risk of hoarding increases. As
         a result, providers may be more tempted to rely on secondary wholesalers (e.g., gray market) for access
         to critical medical products, thereby introducing new dangers into the supply chain. The Federal Trade
         Commission (FTC) and other agencies should exercise enhanced market oversight of price gouging and
         other practices that take advantage of heightened demand for supplies during a COVID-19 outbreak.

     •   False claims/misinformation: We applaud FDA and FTC for their efforts to stem false and misleading
         claims about products purporting to treat or prevent COVID-19. We urge the agencies to address
         such instances aggressively. Further, we encourage the agencies to report bad actors to healthcare
         providers and, concurrently, to provide clinicians and the public a streamlined reporting method to offer
         information to the agencies about potential violations.




Additional resources, including ASHP’s Pharmacy Competency
Assessment Center emergency preparedness and infection
prevention modules, are available in the COVID-19 resource
center at ashp.org/coronavirus.
For more information, please contact:
Doug Huynh, Director, Federal Legislative Affairs, at DHuynh@ashp.org or 301-664-8806.




                                                         10     Recommendations for Federal Policymakers             9
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 277 of 342




                Exhibit 56




                                1
3/29/2020                    Sterigenics CEO: Cobb facility
                   Case 1:20-cv-01382-WMR                   should reopen,
                                                     Document          1-2could help in03/30/20
                                                                             Filed      coronavirus fight | News278
                                                                                                       Page      | mdjonline.com
                                                                                                                      of 342

   https://www.mdjonline.com/news/sterigenics-ceo-cobb-facility-should-reopen-could-help-in-
   coronavirus/article_ac5fe9a8-6853-11ea-a6ef-9b56ff1da342.html

     CENTERPIECE


   Sterigenics CEO: Cobb facility should reopen, could help in
   coronavirus fight
   By Thomas Hartwell thartwell@mdjonline.com
   Mar 17, 2020




                                                    Lisa Cupid




                                                    Erick Allen




                                                                          2
https://www.mdjonline.com/news/sterigenics-ceo-cobb-facility-should-reopen-could-help-in-coronavirus/article_ac5fe9a8-6853-11ea-a6ef-9b56ff1da34…   1/4
3/29/2020                    Sterigenics CEO: Cobb facility
                   Case 1:20-cv-01382-WMR                   should reopen,
                                                     Document          1-2could help in03/30/20
                                                                             Filed      coronavirus fight | News279
                                                                                                       Page      | mdjonline.com
                                                                                                                      of 342




   Sterigenics’ medical sterilization plant in Cobb County.
   Rosie Manins




   As the coronavirus causes widespread shortages of medical supplies such as protective gowns and
   masks, Sterigenics CEO Phil McNabb is asking Cobb County to expedite the process of reopening
   his company’s medical equipment sterilization facility in Cobb.


   The Sterigenics plant located just north and west of the Chattahoochee River near Smyrna shut
   down in late August to expedite emissions improvements on the facility as requested by the state.
   This was during a time when concerns from the surrounding community had begun to rise over use
   of a cancer-causing chemical, ethylene oxide, for sterilization of medical equipment and
   instruments.


   The county imposed in later months a stay on any reopenings. The facility remains closed pending
   county-initiated third-party investigations into Cobb fire code and building safety concerns, according
   to Sterigenics officials.




                                                                          3
https://www.mdjonline.com/news/sterigenics-ceo-cobb-facility-should-reopen-could-help-in-coronavirus/article_ac5fe9a8-6853-11ea-a6ef-9b56ff1da34…   2/4
3/29/2020                 Sterigenics CEO: Cobb facility
            Case 1:20-cv-01382-WMR                       should reopen,
                                                  Document          1-2could help in03/30/20
                                                                          Filed      coronavirus fight | News280
                                                                                                    Page      | mdjonline.com
                                                                                                                   of 342
   McNabb said prior to the public outcry, the plant had been operating with the blessing of
   environmental experts and Cobb County officials for more than four decades.


   He also said his company’s agreement with the Georgia Environmental Protection Division for
   installation of $4 million in emissions-reducing enhancements has led to even lower levels of
   ethylene oxide that would come from the facility, which he said already emitted safe levels of the
   gas.


   McNabb said the facility should be cleared to continue its operations immediately so the company,
   whose multiple facilities across the globe sterilize approximately a quarter of the world’s personal
   protective equipment, can contribute to the fight against coronavirus.


   “We’ve got what represents probably the most efficient facility, possibly in the world, around the
   capture and control of ethylene oxide that is right now not operating in time, probably where there’s
   more focus on the need for medical devices than before,” he said. “And the reason it’s not operating
   is because of — I’ll call it bureaucracy — around re-looking at through a third party what the county
   has validated for over 40 years: that the facility has the appropriate certificates of occupancy, it’s a
   safe facility, and we’re looking for a third party to validate that. That process has been going on for
   five months.”


   Sterigenics officials say the investigation process should have lasted only 30 days.


   A fact sheet provided by the company shows that more than 1 million “critical protective gowns”
   previously sterilized at the Sterigenics facility in Cobb are awaiting sterilization before they can be
   used.


   “Sterigenics is standing by to meet those needs,” the fact sheet states.


   McNabb said in addition to protective gear, the company’s facilities sterilize millions of other critical
   products per day that support COVID-19 treatment, including respirator breathing tubes, IV tubing
   sets, saline, sterile water, drapes, syringes and other items.


   The fact sheet also shows the company has the ability to address the sterilization backlog for items
   needed to combat the outbreak, as well as the ability to replicate locally a safe and rapid mask
   sterilization process that has been used in China.



                                                                          4
https://www.mdjonline.com/news/sterigenics-ceo-cobb-facility-should-reopen-could-help-in-coronavirus/article_ac5fe9a8-6853-11ea-a6ef-9b56ff1da34…   3/4
3/29/2020              Sterigenics CEO: Cobb facility
             Case 1:20-cv-01382-WMR                   should reopen,
                                               Document          1-2could help in03/30/20
                                                                       Filed      coronavirus fight | News281
                                                                                                 Page      | mdjonline.com
                                                                                                                of 342
   County spokesman Ross Cavitt issued this email statement to the MDJ: “We have had ongoing
   discussions in the past few days with Sterigenics representatives about the situation as we are both
   trying hard to address concerns about the spread of the COVID-19 virus.”


   He said the county has not yet received a report from the independent third-party experts.


   Cobb County Commissioner Lisa Cupid said she supports awaiting the outcome of those reports.
   Cupid said she does not support putting one public health concern on the back burner in the interest
   of another. She said she would need to hear experts say that all public health concerns surrounding
   ethylene oxide have been eliminated before she could support the facility reopening.


   Commissioner Bob Ott didn’t respond to the MDJ’s request for comment by press time.


   State Rep. Erick Allen, D-Smyrna, said while he would be supportive of reopening the Cobb
   Sterigenics facility if need be and only during the coronavirus state of emergency, the call to reopen
   the facility near Smyrna should come from the manufacturers of the medical products in short
   supply.


   Allen said Sterigenics is not a manufacturer of anything, and, as far as he’s been told, the need for
   protective equipment like gloves, masks and gowns is because of a lack of manufacturing
   capabilities, not sterilizing capabilities.


   However, Sterigenics representatives say there is a shortage of sterilization capability along with the
   equipment shortage in Georgia that could be addressed by the Cobb facility’s reopening.


   Allen said if he were to support the Cobb plant’s reopening during the coronavirus pandemic, it
   would have to be on advice from medical equipment manufacturers who say specifically that there is
   no other choice than to open the Sterigenics facility near Smyrna.


   Allen concluded by echoing Commissioner Cupid: “You have to be cautious not to trade one public
   health risk for another.”



   Follow Thomas Hartwell on Twitter at twitter.com/MDJThomas.




                                                                          5
https://www.mdjonline.com/news/sterigenics-ceo-cobb-facility-should-reopen-could-help-in-coronavirus/article_ac5fe9a8-6853-11ea-a6ef-9b56ff1da34…   4/4
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 282 of 342




                Exhibit 57




                                1
3/29/2020                               Sterigenics:
                    Case 1:20-cv-01382-WMR           Cobb’s order
                                               Document        1-2allowing it to reopen
                                                                       Filed            fails to protect...
                                                                                 03/30/20         Page 283 of 342




                                                          Support Local Journalism.
                                                          Subscribe today for 99¢.




                 Sterigenics: Cobb’s order allowing it to reopen fails to protect
                                             public


                                                          POLITICS | March 26, 2020

                                          By Dan Klepal, The Atlanta Journal-Constitution




      Hours after Cobb County oﬃcials announced that they would allow Sterigenics to

      reopen, the controversial medical device sterilizer issued a statement saying the

      county’s action falls “woefully short of the measures needed to protect public health”

      as the novel coronavirus continues to spread across Georgia and beyond.




                                                                           2
https://www.ajc.com/news/local-govt--politics/sterigenics-cobb-order-allowing-reopen-fails-protect-public/nDo6AxiUvaZoeAu5Std7ZN/   1/8
3/29/2020                               Sterigenics:
                    Case 1:20-cv-01382-WMR           Cobb’s order
                                               Document        1-2allowing it to reopen
                                                                       Filed            fails to protect...
                                                                                 03/30/20         Page 284 of 342
      Sterigenics
     ©2020 The Atlanta has  been closed
                       Journal-Constitution.     sinceReserved.
                                             All Rights August,     ﬁrstthistowebsite,
                                                                By using       install   new
                                                                                       you               pollution controls
                                                                                                                        Needand
                                                                                                                              Help?
     accept the terms of our Visitor Agreement and Privacy Policy, and understand your
      laterregarding
     options due toAddisputes    over
                      Choices. Learn    county
                                     about careers atﬁre safety permits.
                                                     Cox Enterprises.                       At the time of its closure, the

      company was roiled by public controversy over the facility’s use of a carcinogenic

      gas, ethylene oxide, in its sterilization process.


      Cobb Commission Chairman Mike Boyce signed an emergency order Wednesday,

      after lobbying by federal health oﬃcials and Gov. Brian Kemp. The order allows

      Sterigenics to resume operations at its facility near Smyrna on a limited basis, and

      restricts the amount of ethylene oxide permitted on site.


      It expires at the end of the county’s Declaration of Emergency related to the

      coronavirus pandemic.


      Sterigenics lengthy statement says it will “take immediate steps” to resume

      sterilization of personal protective medical equipment, but the county’s order

      “excludes sterilization of vital medical products and devices, including ventilator

      tubing, IV sets, catheters and many other medical products that are essential to

      patient care.”


      There has been a nationwide shortage of protective equipment for medical

      professionals on the front line of the ﬁght against the virus.




                                          Credible reporting in incredible times. Support local journalism.

                                                               SUBSCRIBE NOW



      Boyce said Thursday that the county’s order allowing Sterigenics to reopen “reﬂects

      our understanding of the narrow scope of what the FDA is requesting — that we allow

      Sterigenics to reopen with the context of responding to this national emergency.”

                                                                           3
https://www.ajc.com/news/local-govt--politics/sterigenics-cobb-order-allowing-reopen-fails-protect-public/nDo6AxiUvaZoeAu5Std7ZN/     2/8
3/29/2020                               Sterigenics:
                    Case 1:20-cv-01382-WMR           Cobb’s order
                                               Document        1-2allowing it to reopen
                                                                       Filed            fails to protect...
                                                                                 03/30/20         Page 285 of 342
      “AndThe
     ©2020  we   willJournal-Constitution.
              Atlanta be carefully monitoring              Sterigenics
                                           All Rights Reserved.               to ensure
                                                                By using this website, you            compliance with Need
                                                                                                                      our Help?
     accept the terms of our Visitor Agreement and Privacy Policy, and understand your
      order,”
     options     Boyce
             regarding     said. Learn about careers at Cox Enterprises.
                       Ad Choices.




      Sterigenics has come under scrutiny for its permitted use of ethylene oxide, which

      has been used as a sterilizer for decades. But in 2016, the federal government

      reclassiﬁed the chemical as a deﬁnite carcinogen and determined that it is toxic at

      much lower levels than previously thorught.


      A revised risk assessment published last summer concluded areas surrounding

      facilities that use ethylene oxide may have increased risk of cancer, if exposure occurs

      over a lifetime.


      Georgia Rep. Teri Anulewicz (D-Smyrna) said she was disappointed in what she called

      the “abrupt” reopening: “One question I have for Chairman Boyce is whether he

      consulted with any of the other jurisdictions that are impacted by his decision.”


      Vinings resident Chad Harlan wrote a letter to county and state leaders opposing the

      plant’s reopening, and saying he has lived in the area for years and lost family

      members to cancer. Harlan said he and many of his neighbors would be challenging

      their property tax bills if the plant reopens.


      “The re-opening of this plant immediately reduces the value of my home,” Harlan

      said. “We are already in a declining home market due to the virus; this will make

      matters worse in our community. Imagine the impact to tax revenues in an already

      very tough year for county and state revenue.


      “This is an important safety, health, and ﬁnancial decision the county and state are

      making.”




                                                                           4
https://www.ajc.com/news/local-govt--politics/sterigenics-cobb-order-allowing-reopen-fails-protect-public/nDo6AxiUvaZoeAu5Std7ZN/   3/8
3/29/2020                               Sterigenics:
                    Case 1:20-cv-01382-WMR           Cobb’s order
                                               Document        1-2allowing it to reopen
                                                                       Filed            fails to protect...
                                                                                 03/30/20         Page 286 of 342
      The The
     ©2020 company       has been negotiating
              Atlanta Journal-Constitution.                withBycounty
                                            All Rights Reserved.             oﬃcials
                                                                  using this website, you and             state regulators to Help?
                                                                                                                         Need
     accept the terms of our Visitor Agreement and Privacy Policy, and understand your
      reopen
     options      on Ad
             regarding a permanent       basis.
                         Choices. Learn about     Sterigenics’
                                              careers                statement
                                                      at Cox Enterprises.                    says they have complied with all

      of the county’s permit requirements.


      “Sterigenics has invested signiﬁcant resources to install voluntary upgrades to our

      emission control systems,” the statement says. “We have fully complied with the ﬁre

      and safety review required by Cobb County, which is now in the County’s hands.

      That review required by the County further demonstrates that our facility is in

      compliance and safe.


      “The only thing that remains is for the County to conﬁrm that the facility may be re-

      opened for full operation to meet the urgent needs facing health care workers and

      patients.”


      Boyce said it will take cooperation from all three parties for the plant to reopen

      permanently.


      “The only way we will issue the permit is when we believe they will meet the state

      standards” for ethylene oxide emissions, Boyce said.



      Support real journalism. Support local journalism. Subscribe to The Atlanta Journal-Constitution

      today. See oﬀers.




                                                              Atlanta News | 4 days ago


                  ‘Lucky to be alive’: Driver taken to hospital after ‘serious’
                                     car wreck in Smyrna
                                                                          AJC


                           Irish breakfast: A familiar format enhanced with
                                                                           5
https://www.ajc.com/news/local-govt--politics/sterigenics-cobb-order-allowing-reopen-fails-protect-public/nDo6AxiUvaZoeAu5Std7ZN/     4/8
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 287 of 342




                Exhibit 58




                                1
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 288
                                                                                                            mdjonline.com
                                                                                                                  of 342




   https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-
   company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40f.html

    CENTERPIECE


   $3 million per month: Closure of Sterigenics' Cobb plant costs
   company
   By Rosie Manins rmanins@mdjonline.com
   Nov 1, 2019




   The Sterigenics plant in Cobb County.
   Rosie Manins




   The closure of Sterigenics’ Cobb County medical sterilization plant has cost one of its customer
   companies about $9 million in revenue loss in the last three months of this year alone, financial
   reports show.

                                                                        2
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 1/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 289
                                                                                                            mdjonline.com
                                                                                                                 of 342
   Teleflex is a global medical product supplier with annual revenue of around $2.4 billion, operating in
   dozens of countries with corporate headquarters in Pennsylvania, its website states.


   Its president and chief executive officer, Liam Kelly, released the company’s third quarter 2019
   financial report Thursday, with comment about how the Sterigenics’ Cobb plant closure, since the
   end of August, is negatively impacting Teleflex.




   “Based on currently available information, we believe that the suspension of operations at
   Sterigenics’ Smyrna facility will adversely affect our revenues by approximately $9 million during the
   fourth quarter of 2019,” Kelly states in his Oct. 31 report, co-signed by Teleflex Executive Vice
   President and Chief Financial Officer Thomas Powell. “In addition, while we are working to identify
   alternate sterilization facilities for the affected product, if operations at the Smyrna facility remain
   suspended and we are unable to find adequate sterilization capacity at an alternate facility or
   facilities, we expect the suspension of operations at the Smyrna facility will continue to adversely
   affect our revenues in 2020.”


   The Teleflex report is here:


            Download PDF




                                                                        3
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 2/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 290
                                                                                                            mdjonline.com
                                                                                                                 of 342




                                                                        4
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 3/10
3/29/2020                 $3 million per month: Closure
            Case 1:20-cv-01382-WMR                      of Sterigenics'
                                                 Document         1-2 Cobb plant03/30/20
                                                                        Filed   costs company Page
                                                                                              | News | 291
                                                                                                       mdjonline.com
                                                                                                             of 342
   A spokesman for Sterigenics, Bryan Locke, told the MDJ the company cannot comment on “details
   related to customers.”


   Sterigenics’ plant at 2971 Olympic Industrial Drive in southeast Cobb is currently closed pending
   approval to reopen by Cobb County and the Georgia Environmental Protection Division.


   It uses ethylene oxide, a carcinogen, to sterilize packaged medical equipment like catheters, feeding
   tubes, cardiac stents and surgical kits used in operations like emergency C-sections, heart surgery
   and hip or knee replacements, according to

   MORE INFORMATION




        +4

     Cobb, Fulton legislators convene to discuss toxic chemical use




                                                                        5
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 4/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 292
                                                                                                            mdjonline.com
                                                                                                                 of 342




     Sterigenics threatens legal action against Cobb County




                                                                        6
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 5/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 293
                                                                                                            mdjonline.com
                                                                                                                  of 342




        +3

     Comply or stay closed: Cobb forces safety upgrades at Sterigenics plant




     Laws to curb ethylene oxide emissions proposed by Cobb Democrat




                                                                        7
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 6/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 294
                                                                                                            mdjonline.com
                                                                                                                  of 342




        +3

     Future remains uncertain for Cobb sterilization plant




                                                                        8
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 7/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 295
                                                                                                            mdjonline.com
                                                                                                                 of 342




     Concern remains despite closure of Cobb sterilization plant




                                                                        9
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 8/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 296
                                                                                                            mdjonline.com
                                                                                                                  of 342




        +3
     Testing at Sterigenics' Cobb plant called off




                                                                       10
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a40… 9/10
3/29/2020                      $3 million per month: Closure
                   Case 1:20-cv-01382-WMR                    of Sterigenics'
                                                      Document         1-2 Cobb plant03/30/20
                                                                             Filed   costs company Page
                                                                                                   | News | 297
                                                                                                            mdjonline.com
                                                                                                                 of 342




     Cobb 'in discussions' with Sterigenics over chemical storage at local plant




                                                                       11
https://www.mdjonline.com/news/million-per-month-closure-of-sterigenics-cobb-plant-costs-company/article_2455cab6-fcb8-11e9-95d9-e73daad6a4… 10/10
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 298 of 342




                Exhibit 59




                                1
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 299 of 342




Minutes of the meeting of the Cobb County Planning Commission Zoning Hearing held on July
5,   1994 in the Second Floor Commissioners'              Meeting   Room,     Cobb   County Building,   100

Cherokee Street, Marietta, Georgia.


The Cobb County Planning Commission Zoning Hearing was called to order at 9: 06 a. m. and
the following items were considered by the Cobb County Planning Commission: consent agenda,
regular agenda, and held cases.


                                                                    Clerk.   The following members of the
Roll                  by Karen Hach, Deputy County
       call was performed

Cobb County Planning Commission were present:

PLANNING COMMISSION


Henley Vansant, Chairman
Dick Jones, Vice Chairman
Jean Hallinan, Secretary
Murray Homan, Member
Jerry Dawson, Member

REGULAR AGENDA


Mobile Homes ( Medical and Construction Hardships)

MH-9            LOUISE RAMSEY ( Ethel Womack, owner) for a Land Use Permit ( renewal)
                for the purpose of Parking a Mobile Home ( medical hardship) in Land Lot 10 of
                the 20th District.   1. 066   acre.   Located on the south side of Cherokee Road, 802
                feet east ofMaryland Drive, ( 3673 Cherokee Road).   The Planning Commission,
                as part of the Consent Agenda, recommended approval of application for 12
                months subject to inclusion of this petition on the Consent Agenda before the
                Board of Commissioners on July 19, 1994. Motion by Hallinan, second by
                Dawson, carried 5- 0.


MH- 10          LENA GREER for a Land Use Permit for the purpose of Parking a Mobile
                Home ( medical hardship) in Land Lots 629 and 630 of the 19th District. 1. 6

                acres. Located on the west side of Hicks Road, south of East Callaway Road,
                 2840 Hicks Road).      The Planning Commission, as part of the Consent Agenda,
                recommended approval of application for 12 months subject to inclusion of this
                petition on the Consent Agenda before the Board of Commissioners on July
                19, 1994. Motion by Hallinan, second by Dawson, carried 5- 0.




                                                      2
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 300 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 2


Rezonings


Z- 93          TEAGUE INVESTMENTS ( Pope                              and     Land Pool Six L. P.,              A Georgia Limited

               Partnership, owners) for Rezoning from GC, OS, LI and OI with stipulations
               to RM- 16, GC, OS, LI and OI for the purpose of Multi- family, Offices and
               Warehouse in Land Lots 54, 55, 60                         and    61      of   the 20th District.           87. 755 acres.
               Located on the west side of Shiloh Road south and north of Royal North
               Parkway.      The Planning Commission recommended approval of application
               subject          letter of agreeable conditions submitted by John H. Moore,
                             to: 1)
               dated     June 28, 1994;    2) property to be included in the 1994 Annual
               Comprehensive Plan Amendment Process;                                         3) State water exist on this site
               which       require undisturbed                  buffers 25 feet from the top                    of each       bank;   4)

               owner/ developer to enter into a Development Agreement pursuant to
               O. C. G. A. 36- 71- 13 for dedication of system improvements to mitigate traffic
               concerns; 5) owner/ developer required to meet all Cobb County Development
               Standards        and     Ordinances          related      to   project        improvements;          6) Weeks Drive
               to   remain      closed        ( no    access     from this development                   via    Weeks Drive);         7)
               installation of a fence adjacent Mt. Zion Church ( height and style not yet
               determined); 8) applicant' s representative to attempt to resolve property

               boundary dispute prior to the July 19, 1994 Board of Commissioners' Zoning
               Hearing.              Motion      by     Dawson,       second
                                                                                     by      Homan,      carried     3- 2,    Jones and

               Hallinan opposed.


Z- 94          PUBLIX SUPER MARKETS, INC. for Rezoning from CRC with stipulations
               to CRC for the purpose of Removing Two Stipulations in Land Lots 815, 816,
               840,    and     841    of   the 17th District.         22. 834        acres.       Located on the southeast side

               of   I- 285,    south of       Paces    Ferry     Road,    west of         Cumberland        Parkway. During the
               public hearing for this petition it was determined that this application involved
               land     acquisition          matters;      therefore,     the Planning Commission at 10: 20 a. m.
               entered       into    closed    Executive Session to discuss this pending                          matter.     Motion to

               go   into Executive Session                 by   Hallinan,      second        by   Jones,   carried    5- 0.    At 10: 40
                                               Commission           Zoning Hearing                was   reconvened.           Motion to
               a. m.    the    Planning
                                       Hallinan,                    by    Dawson,            carried    5- 0.     Immediately upon
               reconvene        by                      second

               reconvening the applicant' s representative, Mr. Jay McClure, was asked if he was
               aware of zoning stipulation requiring donation and dedication to Cobb County of
               right-of-way along the west side of Cumberland Parkway so as to provide a 55
               foot (   as    measured         from    centerline)       right- of-way from Paces Ferry Road to the
                                              the subject property.            Mr. McClure stated he was aware of and
               south    boundary         of

               agreeable       to this     condition.       Following these discussions the Planning Commission
               recommended             approval of application subject                       to: 1)    removal of stipulation #3
               of   2- 16- 93 (      reference        application #       Z- 1 DFP # 1,               L. P. and PF Partners # 3

               L. P.): "      setbacks adjacent to 1- 285 and Cumberland Parkway subject to site
               plan received           by     Staff   on   December 15, 1992";                    2) all other stipulations of Z-
               1 ( DFP # 1,           L. P.    and    PF Partners # 3,             L. P.) to remain in effect ( with the
               clarification          that    recommendation #            2   of   Exhibit " B" is not intended to inhibit

               the development of the subject property for the stated purpose of a Publix
               Super Market,                  but to notify owner/ developer of potential future ROW
               requirements.             Motion       by       3
                                                           Jones,   second         by   Hallinan,       carried   5- 0.
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 301 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 3


Z- 95          STANLEY E. THOMAS for Rezoning from OMR to GC for the purpose of
               Retail in Land Lots 649                and    650        of   the 16th      District.     3. 5      acres.    Located on the
               west side of        Cobb Place Boulevard,                     north of      Ernest Barrett          Parkway.      At the call
               of   this   petition       on    the Consent Agenda,                       the applicant/ representative was not
               present.            Later       in    the     public          hearing,        but    prior          to    adjournment,      the
               applicant/ representative arrived and this petition was returned to the Consent
               Agenda.           Motion to          return       to Consent Agenda                 by    Homan,           second by Jones,
               carried     5- 0.            Planning Commission, as part of the Consent
                                      Subsequently,              the

               Agenda, recommended approval of application subject to: 1) applicant to verify
               comprehensive              detention for shopping                         center and      outparcels;          2) developer

               to relocate existing sewer outfall line out of existing Barrett Place master
               storm water detention basin; 3) applicant required to meet all Cobb County
               Development Standards and Ordinances related to project improvements; 4)
               inclusion of this petition on the Consent Agenda before the Board of
               Commissioners              on    July       19,    1994.         Motion       by    Hallinan,            second by Dawson,
               carried 5- 0.


Z- 96          GRADY EUGENE HOUSLEY for Rezoning from NS to CRC for the purpose
               of   Auto Muffler Installation in Land Lots 493                              and    444   of   the 16th      District.    1. 331
               acre.       Located at the northeast intersection of Canton Highway and Brackett
               Road.       The Planning Commission, as part of the Consent Agenda, recommended
               approval          of   application          subject           to:    1)     owner/ developer to               enter      into a
               Development Agreement pursuant to O. C. G. A. 36- 71- 13 for dedication of
               system       improvements to                  mitigate         traffic       concerns;         2)    owner/ developer is
               required to meet all Cobb County Development. Standards and Ordinances
               related to the project improvements; 3) project subject to the Cobb County
               Flood Damage Prevention Ordinance                                         requirements;             4)     inclusion of this
               petition on the Consent Agenda before the Board of Commissioners on July
               19, 1994.         Motion by Hallinan, second by Dawson, carried 5- 0.

Z- 97          GIGI GRAY for Rezoning from PSC to OI for the purpose of an Office in Land
               Lot 963      of   the 16th District.              0. 5   acre.      Located on the east side of Taliwa Trail,
               south   of       Roswell Road.    Planning Commission, as part of the Consent
                                                            The
               Agenda,       recommended deletion of application to the LRO zoning district
               further      subject to: 1) any additions to the existing house to be submitted

               through the Plan Review process; 2) applicant required to meet all Cobb
               County           Development            Standards                   and     Ordinances              related     to    project

               improvements;              3) inclusion of this petition on the Consent Agenda before the
               Board       of    Commissioners              on    July       19, 1994.         Motion by Hallinan, second by
               Dawson,          carried    5- 0.




                                                                   4
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 302 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 4


Z- 98          PROVIDENCE                   DEVELOPMENT,                          INC. ( Jessie            K.     Dennis,      owner)     for
               Rezoning from R- 30 to R- 20 for the purpose of a Subdivision in Land Lot 161
               of    the 20th District.          5. 66   acre ( tract         2   and   3).    Located on the south side of Jim
               Owens Road,         east of         Acworth- Due West Road.                       The Planning Commission, as
               part of the Consent Agenda, recommended approval of application subject to:
               1) owner/ developer to enter into a Development Agreement pursuant to
               O. C. G. A. 36- 71- 13 for dedication of system improvements to mitigate traffic
               concerns; 2) one ( 1) shared access for the three ( 3) lots on Jim Owens Road;
               3)    owner/ developer to verify that minimum intersection sight distance is
               available,      and if it is not implement remedial measures subject to the
               Department         of    Transportation'               s   approval;           4) owner/ developer required to
               meet all Cobb County Development Standards and Ordinances related to
               project      improvements;                 5)    State          waters         exist    on       site    which    required

               undisturbed buffers 25 feet from the top of each bank; 6) minimum house
               size of   1, 600   square         feet; 7) inclusion of this petition on the Consent Agenda
               before the Board             of    Commissioners on July 19, 1994. Motion by Hallinan,
               second by Dawson, carried 5- 0.

Z- 99          SCC ATLANTA, INC. ( June                         W. Murray, owner) for Rezoning from R-30 to
               R- 20 for the purpose of a Subdivision in Land Lots 231, 232 and 263 of the 20th
               District.    28. 88     acres.      Located on the east side of Mars Hill Road, north of Ford
               Road.       The    Planning Commission held application until the August 2, 1994
               Planning     Commission    Zoning Hearing. Motion by Vansant, second by Hallinan,
               carried 5- 0.


Z- 100         JIM ROBINSON ( William A. Hunter, owner) for Rezoning from R- 20 to R- 15
               for the     purpose     of a        Subdivision in Land Lot 719                        of    the    19th District.       6. 92
               acres.    Located       on    the   south side of              Macedonia Road,           west of        Noses Creek.       At
               the call of this petition on the Consent Agenda, the applicant/ representative was
               not    present.       Later         in    the   public          hearing, but           prior       to   adjournment,      the
               applicant/ representative arrived and this petition was returned to the Consent
               Agenda.     Motion to return to Consent Agenda by Homan, second by Jones,
               carried 5- 0.
                               Subsequently, the Planning Commission, as part of the Consent
               Agenda, recommended approval of application subject to: 1) 1, 450 square foot
               minimum       house       size;      2)    detention facilities not to encroach into building
               setbacks adjacent to developed land; 3) developed runoff not to exceed the
               capacity      of      the         existing        storm            drainage            system           downstream;        4)
               owner/ developer to                 enter       into       a    Development             Agreement             pursuant     to
               O. C. G. A. 36- 71- 13 for dedication of system improvements to mitigate traffic
               concerns; 5) applicant to verify that minimum intersection sight distance is
               available and if it is not, implement remedial measures, subject to the Cobb
               DOT      approval,           to   achieve        the       minimum             requirements              of   350 feet;    6)
               owner/ developer is required to meet all Cobb County Development Standards
               and    Ordinances         related         to the      project        improvements;                 7) inclusion of this
               petition on the Consent Agenda before the Board of Commissioners on July
               19, 1994. Motion by Hallinan, second by Dawson, carried 5- 0.


                                                                 5
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 303 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 5


Z- 101          CIRCLE W CONSTRUCTION ( Harold Robinson, owner) for Rezoning from
                R- 30 to R-20 for the purpose of a Subdivision in Land Lots 275 and 276 of the
                19th District. 24. 8        acres.        Located at the south end of Commonwealth Avenue,
                south    of    Villa Rica Road. The               Planning   Commission, as part of the Consent
                Agenda, recommended approval of application subject to: 1) minimum house
                size    of    1, 700   square     feet;      2)    State waters exist on site which required
               undisturbed buffers 25 feet from the top of each bank; 3) project subject to
               the Cobb County Flood Damage Prevention Ordinance; 4) owner/ developer
               is responsible for obtaining any required wetland permits from the U. S.
               Army Corps of Engineers; 5) inclusion of this petition on the Consent
               Agenda before the Board of Commissioners on July 19, 1994. Motion by
               Hallinan, second by Dawson, carried 5- 0.

Z- 102         DAVID PEARSON ( Larry and Jane Carithers, owners) for Rezoning from R-20
                to R- 15 for the purpose of a Subdivision in Land Lots 212 and 225 of the 1st
               District.       10. 0   acres.    Located on the west side of Lower Roswell Road, north of
               Forest Brook            Parkway. The Planning Commission recommended approval of
               application subject          to: 1)   minimum         house   size of   2, 000   square    feet; 2) project
               subject       to the Cobb        County     Flood Prevention Ordinance; 3) owner/ developer
               to enter into a Development Agreement pursuant to O. C. G. A. 36- 71- 13 for
                dedication        of     system      improvements            to   mitigate      traffic    concerns;    4)

                owner/ developer required to meet all Cobb County Development Standards
               and     Ordinances        related     to    project   improvements;        5) minimum lot widths of
                110 feet;       6) allowance of rear yard setback of 35 feet in lieu of required 40
               feet    on    lot # 2 and allowance of major side yard setback of 20 feet in lieu of
               required        25 feet    on    lots # 1   and #    20;   7) detention pond( s) to be landscaped
               around entire perimeters of the detention ponds so as to visually screen
               detention systems from adjoining property owners ( landscaping plans to be
               approved by Staff); 8) installation of a six ( 6) foot brick fence along Lower

               Roswell Road frontage. Motion by Dawson, second by Homan, carried 5- 0.
               Later in the public hearing, but prior to adjournment, the Planning Commission
               reconsidered this application.   Motion to reconsider by Dawson, second by
               Homan, carried 5- 0.   Upon reconsideration, the Planning Commission deleted
               stipulation requiring minimum lot width of 110 feet and replaced with
               stipulation of maximum of 20 lots for this development.      Motion by Dawson,
                second by Homan, carried 5- 0.

Z- 103         THOMAS AND DONNA STEWART for Rezoning from R- 80 to R-30 for the
               purpose of a Three Single Family Homes in Land Lot 278 of the 20th District.
               3. 86 acres. Located on the east side of Frank Kirk Road, north of Stoney Acres
               Drive. The Planning Commission, as part of the Consent Agenda, recommended
               approval of application subject to: 1) 2, 000 square foot minimum house size;
               2) one ( 1) shared access from Frank Kirk Road; 3) one lot, plus applicant' s
               lot, which applicant is currently building on, is to be platted and recorded
               through the Development Control Department; 4) inclusion of this petition on
               the Consent Agenda before the Board of Commissioners on July 19, 1994.
               Motion by Hallinan, second by Dawson, carried 5- 0.

                                                              6
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 304 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 6



Z- 104         ELLIS BROTHERS DEVELOPMENT, INC. ( G. E. Rhodes, Jr., owner) for

               Rezoning from R-20 to R- 12 for the purpose of a Subdivision in Land Lot 33 of
               the 17th District.             14. 97   acres.         Located at the north end of Silhouetta Drive,
               north    of
                          Clay          Drive.
                                          The Planning Commission recommended deletion of
               application to a " straight" R- 15 zoning district with the statement included in
               the record that the Planning Commission does not make a finding or
               recommendation as to               legal     matters      regarding ownership             of   property. Motion
               by Homan, second by Jones, carried 5- 0.

Z- 105
               RAYMOND MOSS ( Talley E. Fountain, owner) for Rezoning from R- 20 to R-
               12 for the      purpose of a         Subdivision in Land Lot 771                   of    the 16th District.     3. 8
               acres.    Located        on   the east side of         Piedmont Road,       east of      Glenridge Road.        The
               Planning Commission recommended deletion of application to a " straight" R- 15
               zoning district          subject    to:      1)   owner/ developer to enter into a Development
               Agreement          pursuant         to       O. C. G. A.       36- 71- 13    for        dedication    of   system
               improvements to               mitigate       traffic     concerns;     2) owner/ developer required to

               meet all Cobb County Development Standards and Ordinances related to
               project     improvements; 3) owner/ developer to coordinate with the Cobb DOT
               Engineering Division prior to development plan approval in order to ensure
               compatibility with the roadway project to minimize impacts.     Motion by
               Jones, second by Dawson, carried 4- 1, Homan opposed.


Z- 106         CHARLES J. JONES, INC. ( South Cobb L. P., owner) for Rezoning from R-20
               to PRD for the purpose of a Subdivision in Land Lots 924 and 925 of the 19th
               District.      10. 107    acres.     Located on the north side of the East- West Connector,
               west of     Hicks Road.           The Planning Commission, as part of the Consent Agenda,
               recommended          approval           of     application      subject     to:    1)    modification      to   the
               recreation area on the adjoining tract (petition #Z- 13 of 2- 15- 94) as shown on
               revised site plan for this petition; 2) minimum house size of 1, 600 square feet;
               3) project subject to the Cobb County Flood Damage Prevention Ordinance;
               4) State waters may exist on site which would required undisturbed buffers
               25 feet from the top of each bank; 5) entrance to be constructed at existing
               median break location which shall include deceleration and acceleration lanes
               with tapers per DOT policy; 6) owner/ developer is required to meet all Cobb
               County Development Standards and Ordinances related to project
               improvements; 7) inclusion of this petition on the Consent Agenda before the
               Board     of    Commissioners             on      July   19,   1994.    Motion      by    Hallinan,   second by
               Dawson,        carried    5- 0.




                                                                  7
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 305 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 7


Z- 107          B. WILMONT WILLIAMS ( Gordon R. Backus and George B. Backus, Sr.,

                owners) for Rezoning from R- 20 to RA- 4 for the purpose of a Subdivision in
               Land Lots 8         and       71   of   the 1st     District.        14. 429   acres ( revised).     Located on the
                southeast side of        Woodlawn Drive,                     north of   Powers Road.       The original Planning
               Commission          motion         to hold application was withdrawn.                      On separate motion the
               Planning Commission recommended approval of application subject to: 1)
               minimum house size of 2, 800 square feet, with the exception of five lots that
               may have a minimum house size of 1, 800 square feet. These five lots are to
               be located to the interior of the development; 2) site plan submitted dated
               6- 20- 94 ( subject to the inclusion of a wall/ fence to be installed adjacent to the
               Boomershine property;        Clerk' s Note: The Planning Commission indicated
               their concern with the issue of placement of a wall/ fence to buffer the
               Boomershine            property,              but        at    the    time      of   the    public      meeting     no

               determination was made as to style, construction materials, height, etc. of
               wall/     fence.    The Planning Commissioners were assured by the applicant and
               opposition that resolution to these issues would be presented in the form of
               an      agreeable     condition            prior       to     the    July 19,     1994     Zoning Hearing;          3)
               owner/ developer is responsible for obtaining any required wetland permits
               from the U. S.         Army Corps               of   Engineers;           4) State waters may exist on site
               which      may     require undisturbed                   buffers 25 feet from the top              of   the bank;   5)
               owner/ developer to enter into a Development Agreement pursuant to
               O. C. G. A. 36- 71- 13 for dedication of system improvements to mitigate traffic
               concerns.
                                  Motion by Dawson, second by Hallinan, carried 5- 0.

Z- 108         CORNERSTONE INVESTMENTS ( Pope                                           and   Land Pool Six, L. P., owner) for
               Rezoning from OS to PRD for the purpose of a Subdivision in Land Lots 62 and
               63   of   the   20th District.           33   acres.        Located on the northeast side of Baker Road,
               east of     Moon Station Road.                 The Planning Commission recommended rejection
               of application.
                                      Motion by Hallinan, second by Jones, carried 5- 0.

Z- 109         DAVID PEARSON ( Alice Bostic, owner) for Rezoning from R-20 to RA- 4 for
               the purpose of a Subdivision in Land Lots 267 and 268 of the 16th District.
               4. 725acres.  Located on the southwest side of Trickum Road, north of Easy
               Circle. The Planning Commission recommended rejection of application. Motion
               by Homan, second by Hallinan, carried 5- 0. Later in the public hearing, but
               prior  to adjournment, the Planning Commission reconsidered application.

               Motion to reconsider by Homan, second by Hallinan, carried 5- 0.       There
               followed discussion of applicant' s proposal to amend applications Z- 109 and Z- 78
               so as to     develop      a   PRD development.                   At that time Legal Counsel informed the
               Planning Commission that a rejection vote would prejudice the property thereby
               preventing the Board of Commissioners from considering the applicant' s request.
               The Planning Commissioners, unaware of the Board of Commissioners' opinions
               regarding applicant' s proposal, chose to refer this application to the Board of
               Commissioners without a recommendation. Motion to refer to the Board of

               Commissioners without recommendation by Dawson, second by Hallinan, carried
               5- 0.     CLERK' S NOTE:                      The Planning Commissioners requested review of
               applications       Z- 109      and      Z- 78 if they should be submitted as a PRD request.
                                                                    8
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 306 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 8



Land Use Permits


LUP- 39        SANDY AND RICK CLOUGH for a Land Use Permit for the purpose of an
               Artist'     s   Studio ( storing               art prints)     in Land Lot 336            of   the 20th District.   6. 344
               acres.          Located             the                         Trail Road,
                                             on          west side of
                                                                      Midway Road, ( 25 Trail     west of

               Road).The Planning Commission, as part of the Consent Agenda, recommended
               approval of application for 12 months subject to: 1) no signs; 2) no employees
               or customers at site;                     3)    no on- street      parking;         4) inclusion of this petition on
               the Consent Agenda before the Board of Commissioners on July 19, 1994.
               Motion by Hallinan, second by Dawson, carried 5- 0.

LUP- 40        LEE DUNN ( Robert W. and Jimmie W. Pruitt, owners) for a Land Use Permit
               for the purpose of a Greenhouse Nursery in Land Lots 1123 and 1182 of the 16th
               District.            0. 5   acre.   Located on the east side of Cross Gate Drive, 484 feet north
               of    Greenwood               Way, ( 260             Cross      Gate Drive).              The Planning Commission
               recommended rejection of application with 45 days from the date of the final
               decision by the Board of Commissioners for the structure ( greenhouse) and
               business to be removed from site ( greenhouse may remain on site if non-
               commercial in use and is relocated to appropriate location on property).
               Motion by Dawson, second by Jones, carried 5- 0.

LUP-41         ERIN DRISCOLL for a Land Use Permit ( renewal) for the purpose of Child
               Care in Land Lot 258                  of       the 20th District.          0. 5   acre.    Located on the east side of
               Wyntuck Circle, 1036 feet                        north of      Wyntuck Drive, ( 3753 Wyntuck Circle). The

               Planning Commission, as part of the Consent Agenda, recommended approval
               of application               for 24       months         subject to:       1)     maximum of 10 children; 2) no
               employees;              3)   no signs;         4)   no on- street      parking;           5) inclusion of this petition
               on the Consent Agenda before the Board of Commissioners on July 19, 1994.
               Motion by Hallinan, second by Dawson, carried 5- 0.

LUP-42         CHERYLE WEIDMAN ( David and Cheryle Weidman, owners) for a Land Use
               Permit ( renewal) for the purpose of Hair Salon in Land Lot 169 of the 16th
               District. 0. 35 acre. Located on the south side of Windsor Oaks Court, west of
               Windsor Oaks Drive, ( 4543 Windsor Oaks Court).                                           The Planning Commission,
               as   part       of    the Consent Agenda,                     recommended approval of application for 24

               months subject to: 1) clients by appointment only; 2) no on- street parking;
               3)   one station, one operator                       only;   4) inclusion of this petition on the Consent
               Agenda before the Board                             of    Commissioners on July 19, 1994. Motion by
               Hallinan,            second    by    Dawson,             carried   5- 0.




                                                                         9
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 307 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 9



LUP-43         STEVEN K. CRONIC ( Charles Entsminger, owner) for a Land Use Permit for
               the purpose of a Taxidermy Shop in Land Lot 351 of the 16th District. 3. 6
               acres.
                         Located on the west end of Coventry Drive, 200 feet west of Westminister
               Way, (    Home        address:     3702        Keningston        Drive).      The Planning Commission
               recommended approval of application                         for 24      months subject          to: 1)   letter of
               agreeable conditions submitted by applicant' s representative, dated June 16,
               1994; 2) any site improvements to be submitted through the Plan Review
               process; 3) inclusion of this petition on the Consent Agenda before the Board

               of Commissioners on
                                      July 19, 1994. Motion by Vansant, second by Homan,
               carried 5- 0.


LUP-44         TIM KEPLER ( Ava Kepler, owner) for a Land Use Permit for the purpose of
               a    Home Office in Land Lot 180                 of   the 16th District.       0. 34    acre.   Located on the
               east end of        Woodford Pass, 724. 89 feet Mabry        north of                  Road, ( 4486 Woodford
               Pass).The Planning Commission recommended approval of application for 12
               months subject to: 1) maximum of one ( 1) employee;
                                                                   2) no on- street parking;
               3)   no signs;       4)   no commercial             deliveries;    5)   no clients at site;         6) inclusion
               of this petition on the Consent Agenda before the Board of Commissioners
               on July 19, 1994.
                                   Motion by Homan, second by Dawson, carried 5- 0.

Special Land Use Permits


SLUP- 5        GRIFFITH MICRO SCIENCE ( Indcon, L. P.,                                    owner) for a Special Land Use
               Permit for the purpose of a Sterilization Facility in Land Lots 899 and 962 of the
               17th District. 5. 70        acres.   Located on the south side of Olympic Industrial Drive,
               north    of   Seaboard Airline Railroad.                The Planning Commission, as part of the
               Consent Agenda, recommended approval of application subject to: 1) the Air
               Quality       Permit      issued     by    the      State   of    Georgia, Department of Natural
               Resources, Environmental Protection Division; 2) inclusion of this petition on
               the Consent Agenda before the Board of Commissioners on July 19, 1994.
               Motion by Hallinan, second by Dawson, carried 5- 0.

SLUP-6         BEDMINSTER BIOCONVERSION CORP. (                                        Cobb County, Georgia, owner)
               for a Special Land Use Permit for the purpose of a Building and Operating a
               Municipal Solid Waste Composting Facility in Land Lots 406, 407, 409 and 490
               of the19th District. 19. 0 acres.
                                                 Located on the west side of North County Farm
               Road, north of County Farm Drive. WITHDRAWN


SLUP- 7        BELLSOUTH MOBILITY, INC. ( United States Postal Service, owner) for a
               Special Land Use Permit for the purpose of a Cellular Transmission Tower and
               Switchgear         Building in   Land Lots 525           and    556   of   the 16th    District.    3. 934 acres.
               Located       on   the southeast side
                                                 Sandy        of               Plains Road,     north of Post Oak Tritt
               Road.    The Planning Commission, as part of the Consent Agenda, recommended
               approval of application subject to: 1) maximum height of 153 feet; 2) structure
               to be    self- supported monopole;                  3) inclusion of this petition on the Consent
               Agenda before the Board                   of   Commissioners            on   July     19,   1994.    Motion by
               Hallinan,      second     by   Dawson,         10
                                                          carried      5- 0.
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 308 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 10




HELD CASES

Z- 74          LARRY B. THOMPSON ( Doyle E. Covington,                                 owner --     other owners listed in
               file located at the Planning and Zoning offices) for Rezoning from R-20 and R-
               30 to PRD for the purpose of a Subdivision in Land Lots 536 and 545 of the 16th
               District.     40. 9   acres ( revised).       Located at the end of Covington Road, west of
               Lassiter Road.         The Planning Commission recommended approval of application
               subject     to: 1) revised site        plan   dated 6- 7- 94;      2) 2, 000 square foot minimum
               house     size;       3)    owner/ developer responsible for obtaining any required
               wetland permits            from the U. S.     Army Corps        of   Engineers;        4) no homes to be
               built   within     the damn breach                     5)
                                                         State waters may exist on this site
                                                             area;

               which may require undisturbed buffers 25 feet from the top of each bank;
               7) owner/ developer required to meet.all Cobb County Development Standards
               and Ordinances related to project improvements.
                                                                  Motion by Dawson, second
               by Hallinan, carried 5- 0.

Z- 78          DAVID PEARSON (J. W. Holland, owner) for Rezoning from R-20 to RA-4 for
               the   purpose of a         Subdivision in Land Lot 268          of   the 16th District.       18. 37 acres.
               Located     on    the south       side of   Eula Road,      west   of   Trickum Road.         Following a
               brief            by Legal Counsel and Mr. Danneman regarding applicant' s
                       presentation


               proposal to amend applications Z- 109 and Z-78 so as to develop a PRD
               development the Planning Commission elected to refer this application to the
               Board    of   Commissioners          without a      recommendation.              Motion to refer to the
               Board of Commissioners without recommendation by Homan, second by Dawson,
               carried 5- 0. CLERK' S NOTE:
                                              The Planning Commission requested review any
               PRD rezoning that should be submitted as a result of combining Z- 109 and Z-78.

Z- 82         JPI DEVELOPMENT PARTNERS, INC. ( Martha Wood Arant and William J.

               Arant, owners) for Rezoning from R- 20 and R- 80 to RM- 12 ( revised) for the
              purpose      of    Apartments in Land Lots 795               and    796    of   the    17th District.   20. 5
              acres.    Located      on    the east side   of   Little Road,
                                                                         Ferry Road. The
                                                                               north of       Powers
              Planning Commission recommended deletion of application to the RA- 6 zoning
               district subject to: 1) 10 foot landscaped buffer around perimeter of property;
              2) 1, 200      square       foot   minimum     house   size;     3) applicant/ owner to work with
              County       Arborist to       save specimen        trees located
                                                            on site; 4) owner/ developer
              is responsible for obtaining any required wetland permits from the U. S.
              Army Corps of Engineers. Motion by Dawson, second by Jones, carried 5- 0.




                                                           11
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 309 of 342

Planning Commission Zoning Hearing Minutes
July 5, 1994
Page 11



Z- 90
                SUNRISE PROPERTIES ( Carole K. Moss, owner) for Rezoning from OI and
                R-20 to NRC for the purpose of a Fast Food Restaurant and Retail Shops in Land
                Lot 470     of   the 16th District.       1 acre.     Located at the southwest intersection of
                Johnson        Ferry    Road            Waterfront       Drive.
                                               and
                                                                                      The Planning Commission
                recommended            approval    of   application      subject    to:   1)    a committee is to be
                formed for the purpose of reviewing landscaping, architectural design and
                any     other " as- needed"        development issues, this committee is to include at
                least    County
                         one               Staff
                                        person;   2) owner/ developer to provide a 10 foot
                landscaped buffer with 6 foot high wall adjacent to the residence to the west;
                3)   owner/ developer to enter into a Development Agreement pursuant to
                O. C. G. A. 36- 71- 13 for dedication of system improvements to mitigate traffic
                concerns; 4)
                                driveway on Johnson Ferry Road to be designed as right-
                in/ right- out only; 5) owner/ developer is required to meet all Development
                Standards        and    Ordinances       related    to    project    improvements.         Motion by
                Dawson, second by Jones, carried 5- 0.

MINUTE APPROVAL


The Deputy County Clerk offered the following minutes for adoption/ approval:

Minutes of Special Called Joint Meeting/ Work Session of the Cobb County Planning
Commission and the Cobb County Board of Commissioners held on June 30, 1994; Minutes of
the Special Called Cobb County Planning Commission Meeting/ Work Session held on June 8,
1994; and Minutes of the Cobb County Planning Commission Work Session held on June 28,
1994.


All   minutes were adopted/ approved as presented.             VOTE: 5- 0.




There  being no further business the meeting            was adjourned at      4: 18 p.     m.
                                                                                                 Motion to adjourn by
Jones, second by Dawson, carried 5- 0.



Adopted   minutes of the    July   5,    1994 Planning Commission Zoning Hearing.




      3/ APAk 01°                &,/\
Karen L. Hach, Deputy County Clerk
Cobb County Board of Commissioners




Date Recorded                                             12
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 310 of 342




                Exhibit 60




                                1
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 311 of 342




Minutes of the meeting of the Cobb County Board of Commissioners
Zoning            Hearing           held       on     July         19,     1994        in       the       Second     Floor
Commissioners'                  Meeting          Room,        Cobb       County       Building,            100    Cherokee
Street,           Marietta,             Georgia.




The Cobb County Board of Commissioners Zoning Hearing was called to
order              9: 05
             at               a. m. ,
                                         and the following items were considered by the
Cobb     County          Board      of    Commissioners:                 consent      agenda,         regular      agenda,
held     cases          and     other      business.



Roll     call          was    performed          by      Karen      Hach,    Deputy County                  Clerk.      The
following members of the Cobb County Board of Commissioners were
present:



Bill     Byrne,          Chairman
Joe     L.    Thompson
William           A.    Cooper
C.    Freeman           Poole
Gordon        J.       Wysong



REGULAR AGENDA


Mobile       Homes           ( Medical      and Construction Hardships)

MH- 9                  LOUISE RAMSEY ( Ethel Womack,                        owner)         for a Land Use Permit
                        renewal)          for       the      purpose        of     Parking            a    Mobile     Home
                        medical          hardship)           in Land Lot          10    of     the    20th District.
                       1. 066    acre.         Located on the south side                          of Cherokee Road,
                       802    feet       east    of      Maryland         Drive,        ( 3673     Cherokee         Road) .
                       The     Board       of       Commissioners,               as        part    of      the     Consent
                       Agenda,          approved         application         for       12      months.           Motion by
                       Wysong,          second      by   Byrne,          carried       5- 0.


MH- 10                 LENA     GREER      for       a    Land      Use     Permit           for     the    purpose      of

                       Parking      a    Mobile Home (          medical      hardship) in Land Lots 629
                       and    630   of    the    19th        District.        1. 6     acres.         Located       on the
                       west     side      of    Hicks        Road,        south       of    East      Callaway       Road,
                        2840     Hicks         Road) .       The   Board     of        Commissioners              approved
                       application         for 12         months.         Motion       by      Thompson,         second by
                       Wysong,          carried      5- 0.




                                                               2
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 312 of 342

Zoning Hearing Minutes
July     19,   1994
Page     2




Rezonings


Z- 74          LARRY        B.        THOMPSON         ( Doyle         E.    Covington,                  owner        --    other

               owners listed in file located at the Planning and Zoning
               offices)
                        for Rezoning from R- 20 and R- 30 to PRD for the
               purpose of a Subdivision in Land Lots 536 and 545 of the
               16th District.                    40. 9      acres      ( revised) .                Located at the end
               of     Covington             Road,          west   of    Lassiter          Road.          The Board of
               Commissioners                 approved application                      subject             to:   1)    revised
               site     plan          dated       6- 7- 94,       marked         as   Exhibit             "A";        2)    2,   000
               square            foot       minimum          house          size;             3)         owner/ developer
               responsible for obtaining any required wetland permits
               from the U. S.                Army      Corps      of    Engineers;                  4)    no homes to be
               built       within           the      damn     breach        area;         5)        State waters may
               exist on this site which may require undisturbed buffers
               25     feet       from       the       top    of    each      bank;            6)         owner/ developer
               required to meet all Cobb County Development Standards
               and    Ordinances                related       to project improvements.
                                                                                                                     Motion by
               Wysong,           second         by    Poole,       carried            5- 0.


Z- 78          DAVID PEARSON ( J. W. Holland, owner) for Rezoning from R-
               20 to RA- 4 for the purpose of a Subdivision in Land Lot
               268    of    the          16th     District.             18. 37        acres.              Located          on    the
               south       side        of    Eula      Road,      west      of     Trickum               Road.    Following
               a     presentation                 by        applicant            of     proposal                to     combine
               applications                 Z- 78     and     Z- 109        to    form        a     PRD     request,             the
               Board of Commissioners held applications Z- 78 and Z- 109
               with direction that applicant/ representative submit a new
               combined           application               for PRD,         and further directed Staff
               to insure proper posting and advertisement with no fee to
               be     levied          for       the    new       application.
                                                                                               Motion by Wysong,
               second             by         Cooper,              carried             5- 0.              CLERK' S           NOTE:
               Applications,                 Z- 78     and    Z- 109,       are being held until action
               on     the        new        application             due       to       fact         that         rejection,
               dismissal,                etc.
                                                 would prejudice the property.
2- 82          JPI    DEVELOPMENT                 PARTNERS,            INC.       ( Martha               Wood    Arant           and
               William J.             Arant,         owners)       for Rezoning from R- 20 and R- 80
               to    RM- 12       ( revised)           for the purpose of Apartments in Land
               Lots     795           and    796       of    the       17th       District.                 20. 5          acres.
               Located           on    the      east       side   of    Little         Road,         north        of       Powers
               Ferry        Road.                 The        Board          of        Commissioners                    deleted
               application               to the RA- 6            zoning district                   subject           to:    1)    10
               foot     landscaped buffer                     around        perimeter               of     property;             2)
               1, 200   square            foot minimum house                     size;        3)     applicant/ owner
               to     work        with       County          Arborist            to     save             specimen           trees
               located           on    site;          4)    owner/ developer                  is responsible for
               obtaining any                required         wetland         permits              from the U. S.             Army
               Corps    of       Engineers.                Motion      by    Byrne,           second by Thompson,
               carried           5- 0.




                                                             3
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 313 of 342

Zoning Hearing Minutes
July    19,    1994
Page    3



Z- 90           SUNRISE       PROPERTIES              ( Carole        K.       Moss,         owner)
                                                                                                             for Rezoning
                from OI and R- 20 to NRC for the purpose of a Fast Food
                Restaurant and Retail Shops in Land Lot 470 of the 16th
                District.           1    acre.
                                                      Located at the southwest intersection
                of    Johnson       Ferry       Road    and         Waterfront Drive.                        The Board of
                Commissioners               approved            application                  subject          to:        1)    not

                making a finding as to ownership of the strip of property
                lying between the Wilkins property and subject property,
                the     Board       stipulated             that       a    berm          and
                                                                                                   landscaping                (per
                design        to        comply        with          profile           submitted)                  is     to     be
                installed          (with no portion of berm to be                                       located on the
                Wilkins property) .                   Said berm is to run the entire length
                of    the    western         property           line;            2)      a   committee              is     to be
                formed        for         the        purpose              of
                                                                                reviewing                    landscaping,
                architectural   design                              and        any   other                    "as- needed"
                development issues, this                        committee is to include at least
                one    County         Staff       person        (
                                                                    with Cobb County reserving the
                right    to replace this person                           as    needed) ;          3)    site plan for
                proposed retail portion of development to be submitted to
                and                                  the
                        approved             by                 Board           of       Commissioners;                         4)
                owner/   developer              to     enter         into       a     Development                 Agreement
                pursuant       to        O. C. G. A.    36- 71- 13             for dedication of                         system
                improvements to              mitigate           traffic concerns;                       5)
                                                              driveway on
                Johnson Ferry Road to be designed as right- in/ right- out
                only;         6)        owner/       developer             is       required             to       meet         all

                Development Standards and Ordinances related to project
                improvements.   Motion  by Wysong,   second by Cooper,
                carried       5- 0.




CLERK' S      NOTE:     The     Board,          by     general             consensus,              asked          that         DOT
                        personnel            submit         a       Work       Session          Agenda            Item         for
                        July       26,     1994       meeting,            which          would      provide            a      cost
                        estimate            for      improvements                   to       the    north           side        of
                        Waterfront              Drive           (from           Johnson            Ferry           Road         to
                        approximate distance corresponding with the Carole
                        K.    Moss          property,               application                Z- 90         --        Sunrise
                        Properties) .                  This         cost        estimate            should             include
                        projection              for     installation                  of       curb,          gutter          and
                        sidewalk.




                                                        4
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 314 of 342

Zoning Hearing Minutes
July    19,   1994
Page    4



Z- 93         TEAGUE          INVESTMENTS                    ( Pope         and         Land          Pool           Six        L. P. ,         A
              Georgia          Limited              Partnership,                    owners)
                                                                                                       for Rezoning from
              GC,      OS,    LI     and       OI    with           stipulations                 to RM- 16,                GC,    OS,      LI
              and      OI      for        the        purpose              of      Multi-         family,              Offices             and
              Warehouse             in     Land          Lots         54,        55,        60     and       61       of     the        20th
              District.              87. 755             acres.             Located              on    the west                  side      of
              Shiloh Road             south          and        north          of    Royal North                  Parkway.                The
              Board of Commissioners approved application subject to:
              1)
                 per applicant' s agreeable condition stated at public
              hearing, there is to be no annexation of this property
                entire         87. 755          acres)              for     at     least fifteen   (15)                           years,
              this       agreement/ stipulation                                  is  to  be  included                            in       any
              contract          for       sale        of     real          property ( should the property
              or      any    portion           be     sold          by     current            owner) ;               2)    letter of
              agreeable             conditions                  submitted              by     John          H.       Moore,    dated
              July      12,    1994,           marked           as    Exhibit            "A";          3)        property to be
              included in the 1994 Annual Comprehensive Plan Amendment
              Process;               4)        State         waters              exist           on     this              site     which

              require undisturbed buffers 25 feet from the top of each
              bank;  5)  owner/ developer    to                                     enter          into          a    Development
              Agreement pursuant to O. C. G. A.                                     36- 71- 13 for dedication of
              system          improvements                   to       mitigate               traffic              concerns;                6)
              owner/     developer                  required                to         meet           all            Cobb         County
              Development Standards and Ordinances related to project
              improvements.                Motion            by Wysong,                second          by     Poole,             carried
              5- 0.


Z- 94         PUBLIX          SUPER       MARKETS,                  INC.       for Rezoning from CRC with
              stipulations                 to       CRC         for       the       purpose                                               Two
                                                                                                        of        Removing
              Stipulations                in       Land      Lots         815,         816,      840,        and          841     of      the
              17th     District.                   22 . 834         acres.           Located on the                        southeast
              side      of      I- 285,             south           of      Paces           Ferry           Road,            west         of
              Cumberland             Parkway.                During            the      reading             of       the         Consent
              Agenda,          noting              no      opposition,                      Commissioner                    Thompson
              introduced discussion of adding application Z- 94 to the
              Consent          Agenda.
                                 Following discussions the Board of
              Commissioners added application to the Consent Agenda.
              Motion by Thompson,    second  by Wysong,   carried  5- 0.
              Consequently, the Board  of Commissioners, as part of the
              Consent          Agenda,              approved                application                  subject                 to:      1)
              removal          of          stipulation                      3
                                                                            #          of        2- 16- 93            (    reference
              application             #Z-      1    DFP # 1,             L. P.      and       PF      Partners              #3     L. P. )
              which     states:           "   setbacks adjacent to I- 285 and Cumberland
              Parkway          subject              to       site           plan        received                 by        Staff          on
              December         15,        1992";           2)       all other stipulations of Z- 1 to
              remain           in         effect                    (
                                                                    with          the            clarification                         that
              recommendation                   #2       of      Exhibit              " B"        is    not           intended             to
              inhibit the development of the subject property for the
              stated         purpose           of    a     Publix           Super           Market,              but to notify
              owner/    developer               of    potential                future ROW requirements;                                   3)
              letters           of            agreement                     submitted                  by            applicant' s
              representative                  and        Kenneth            P.      Lynch,            Jr. ,       President               of
              Vinings         Homeowners                 Association,                   marked           as       Exhibit              " A".
              Motion         by Wysong,              second           by    Byrne,            carried             5- 0.

                                                                5
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 315 of 342

Zoning Hearing Minutes
July    19,   1994
Page    5



Z- 95          STANLEY           E.    THOMAS
                                 for Rezoning from OMR to GC for the
              purpose of Retail in Land Lots 649 and 650 of the 16th
              District.                3. 5      acres.
                                                               Located on the west side of Cobb
              Place         Boulevard,              north      of Ernest Barrett Parkway.   The
              Board         of    Commissioners,                    as     part       of    the     Consent          Agenda,
              approved            application              subject          to:       1)
                                                                                            applicant to verify
              comprehensive                      detention  for                       shopping             center           and
              outparcels;                   2)    developer to                   relocate            existing             sewer
              outfall line out of existing Barrett Place master storm
              water         detention              basin;           3)    owner/      developer            required          to
              meet all Cobb County Development Standards and Ordinances
              related  to  project  improvements.   Motion  by Wysong,
              second by Byrne,  carried 5- 0.

Z- 96
              GRADY EUGENE HOUSLEY for Rezoning from NS to CRC for the
              purpose of Auto Muffler Installation in Land Lots 493 and
              444      of    the       16th        District.               1. 331      acre.         Located          at    the
              northeast               intersection              of        Canton       Highway            and    Brackett
              Road.         The Board              of    Commissioners,                as part of the Consent
              Agenda,                 approved                application                   subject             to:          1)
              owner/        developer              to    enter           into    a     Development              Agreement
              pursuant           to     O. C. G. A.        36- 71- 13            for dedication                 of    system
              improvements                    to         mitigate                 traffic            concerns;               2)
              owner/    developer                  is     required              to  meet        all       Cobb        County
              Development                  Standards           and         Ordinances               related          to     the
              project            improvements;                 3)        project           subject        to    the        Cobb
              County Flood Damage Prevention Ordinance requirements.
              Motion by Wysong, second by Byrne, carried 5- 0.

Z- 97
              GIGI GRAY for Rezoning from PSC to OI for the purpose of
              an      Office          in    Land        Lot    963        of     the       16th     District.               0. 5
              acre.         Located           on   the    east           side    of   Taliwa Trail,              south       of
              Roswell            Road.             At    the        call        of    this      petition             on    the
              Consent            Agenda            the     applicant/ representative                             was       not
              present.                Later         in    the   hearing, but prior to
                                                                     public
              adjournment,                 the applicant/ representative arrived and the
              Board         of        Commissioners                  returned              application               to    the
              Consent        Agenda.
                                                   Motion to return to Consent Agenda by
              Wysong,        second           by    Thompson,              carried          5- 0.
                                                                                                         Consequently,
              the      Board          of      Commissioners,                    as     part         of    the        Consent
              Agenda,
                             deleted application to the LRO zoning district
              further subject  to:                     1)  any additions to the existing
              house to be submitted                    through the Plan Review process; 2)
              owner/    developer                  required   to  meet  all   Cobb  County
              Development Standards and Ordinances related to project
              improvements.  Motion by Wysong, second by Byrne, carried
              5- 0.




                                                           6
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 316 of 342

Zoning Hearing Minutes
July     19,   1994
Page     6



Z- 98           PROVIDENCE DEVELOPMENT,                                   INC.       ( Jessie     K. Dennis,  owner)
                for Rezoning  from R- 30                                  to     R- 20        for the purpose of a
                Subdivision                 in Land Lot                   161    of        the 20th District.   5. 66
               acre        (tract           2    and       3) .          Located on the south side of Jim
               Owens Road,         Acworth- Due West Road.
                                           east        of
                                                            The Board of
               Commissioners, as part  of the Consent Agenda,   approved
               application subject to: 1) owner/ developer to enter into
               a Development Agreement
                                       pursuant to O. C. G. A. 36- 71- 13 for
               dedication of system improvements to mitigate traffic
               concerns;              2)    one        ( 1)       shared        access  for the three ( 3) lots
               on     Jim        Owens           Road;            3)     owner/     developer to verify that
               minimum           intersection                     sight         distance is available, and if
               it     is        not  implement                     remedial            measures                subject         to    the
               Department                        of               Transportation'                    s         approval;              4)
               owner/      developer                      required              to         meet           all        Cobb       County
               Development Standards and Ordinances related to project
               improvements;                    5)
                                                    State waters exist on site which require
               undisturbed                 buffers 25 feet from the     top of each bank; 6)
               minimum           house            size  of 1, 600 square  feet.   Motion  by
               Wysong,           second           by Byrne, carried 5- 0.

Z- 99          SCC    ATLANTA,                  INC.       ( June         W.    Murray,              owner)
                                                                                                                     for Rezoning
               from     R- 30         to        R- 20       for         the     purpose              of    a  Subdivision in
               Land    Lots           231,        232         and       263     of    the       20th         District.  28. 88
               acres.           Located              on    the         east     side       of    Mars Hill Road,                 north
               of    Ford Road.             (
                                                 Held by the Planning Commission on 7- 5- 94;
               therefore                   was         not             considered                              the
                                                                                                 by                       Board       of
               Commissioners on                        7- 19- 94)

Z- 100         JIM ROBINSON ( William A.                                 Hunter,
                                                  owner)
                                                         for Rezoning from
               R- 20 to R- 15 for the purpose of a Subdivision in Land Lot
               719    of        the    19th           District.                 6.    92    acres.              Located        on    the
               south       side        of       Macedonia                Road,        west       of       Noses       Creek.         The
               Board       of     Commissioners,                         as     part        of       the       Consent Agenda,
               approved           application                      subject            to:       1)        1, 450      square        foot
               minimum           house               size;          2)        detention                  facilities            not    to
               encroach           into           building                setbacks           adjacent               to     developed
               land;       3)
                                 developed runoff not to exceed the capacity of
               the     existing                  storm             drainage                system              downstream;            4)
               owner/      developer                  to      enter            into    a     Development                  Agreement
               pursuant          to        O. C. G. A.             36- 71- 13         for        dedication               of   system
               improvements                 to       mitigate             traffic           concerns;                5)   applicant
               to    verify           that           minimum             intersection                    sight        distance        is
               available             and        if    it is            not,     implement remedial measures,
               subject          to    the        Cobb         DOT       approval,      to achieve the minimum
               requirements                 of       350      feet;       6)     owner/ developer is required
               to     meet        all            Cobb          County            Development                    Standards            and
               Ordinances             related              to      the        project           improvements.                  Motion
               by Wysong,             second              by      Byrne,        carried              5- 0.




                                                                   7
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 317 of 342

Zoning Hearing Minutes
July     19,   1994
Page     7



Z- 101          CIRCLE           W
                          CONSTRUCTION ( Harold    Robinson,     owner)                                                                for
               Rezoning  from  R- 30 to  R- 20   for   the   purpose                                                              of        a
               Subdivision  in  Land  Lots   275   and   276  of   the                                                               19th
               District.              24 . 8          acres.                 Located         at     the         south           end     of
               Commonwealth Avenue,                             south           of    Villa Rica Road.                     The Board
               of Commissioners, as                            part        of     the Consent Agenda,                         approved
               application                 subject             to:         1)    minimum           house        size of           1, 700
               square        feet;             2)
                                 State waters exist on site which require
               undisturbed buffers 25 feet from the
                                                     top of each bank; 3)
               project   subject   to  the   Cobb  County   Flood  Damage
               Prevention                 Ordinance;               4)      owner/ developer is responsible
               for obtaining any required wetland permits from the U. S.
               Army Corps                 of    Engineers.                       Motion        by Wysong,                second        by
               Byrne,        carried                5- 0.


Z- 102         DAVID        PEARSON             (    Larry          and         Jane        Carithers,              owners)           for
               Rezoning              from            R- 20         to        R- 15       for       the      purpose              of         a

               Subdivision in Land Lots 212 and 225 of the 1st District.
               10. 0   acres.
                                            Located on the west side of Lower Roswell
               Road,        north           of Forest  Brook Parkway.   The  Board of
               Commissioners                   approved             application subject                       to:        1)    minimum
               house size of                   2,    000       square            feet;       2)     project              subject       to
               the     Cobb               County            Flood               Prevention            Ordinance;                       3)
               owner/   developer                    to     enter               into    a    Development                 Agreement
               pursuant          to        O. C. G. A.          36- 71- 13             for dedication of                        system
               improvements                         to         mitigate                traffic             concerns;                   4)
               owner/   developer                        required                to     meet        all          Cobb           County
               Development Standards and Ordinances related to project
               improvements;      5) maximum   of   20  lots  for   this
               development; 6) allowance of rear yard setback of 35 feet
               in lieu of required 40 feet on lot #2 and allowance of
               major side yard setback of 20 feet in lieu of required 25
               feet    on        lots          #1        and   #   20;           7)    detention           pond( s)          to be
               landscaped                 around            entire              perimeters          of      the          detention
               ponds        so       as    to       visually               screen           detention           systems              from
               adjoining           property                    owners             (
                                                                                      landscaping               plans           to     be
               approved          by Staff) ,                   with          special         emphasis               to     be    given
               during       the       Plan          Review.             ro lss to insure that detention
                                                                     sora.  w
               ponds    do       not      release/1 id ?er                   onto      adjoining         properties;                   8)
               installation                of        a    six       (6)
                                                                                foot brick fence along Lower
               Roswell       Road           frontage;                   9)       installation             of        accel               1
                                                                                                                10)           internal
               roadway design to be approved by Cobb DOT via the Plan
               Review        process.                    Motion            by        Wysong,                                    Byrne,
                                                                                                    second            by
               carried       5- 0.


                                                                                                         S(5,
                                                                                                                n
                 LG                       i2        n
                                                               A ec44           c.      A   Ur     ad
                                                                                                                      as
                 OvV                            ae. 0                                          S
                                                                                                   c) Yv, ec..
                        1
                                                     L'e b ,.      e.„ "   0c7 S            anc,      d, A•
                       be .          r s




                                                                8
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 318 of 342

Zoning Hearing Minutes
July     19,   1994
Page     8



Z- 103
               THOMAS AND DONNA STEWART for Rezoning from R- 80 to R- 30
               for the purpose of Three Single Family Homes in Land Lot
               278       of    the       20th           District.              3 . 86      acres.           Located        on    the
               east       side           of        Frank       Kirk           Road,        north         of                 Acres
                                                                                                                Stoney
               Drive.   The  Board   of   Commissioners,  as  part  of   the
               Consent Agenda, approved application subject to: 1)
                                                                      2, 000
               square foot minimum house size;   2) one ( 1) shared access
               from Frank Kirk Road;   3)  one lot, plus applicant' s lot,
               which          applicant                  is                                                          is
                                                               currently                building              on,           to    be
               platted             and        recorded              through            the      Development               Control
               Department.                    Motion          by Wysong,               second       by      Byrne,        carried
               5- 0.


Z- 104         ELLIS          BROTHERS              DEVELOPMENT,                   INC.      ( G.      E.      Rhodes,          Jr. ,
               owner)
                              for Rezoning from R- 20 to R- 12 for the purpose of
               a    Subdivision                   in Land Lot 33               of   the 17th District.                      14. 97
               acres.              Located              at    the        north      end      of     Silhouette             Drive,
               north          of    Clay           Drive.               The   Board        of      Commissioners                held
               application                    until            the        August             16,         1994        Board        of
               Commissioners'                      Zoning Hearing with direction for Legal
               Staff to review legal issues involved in this application
               and       contact           the          County            Surveyor           to                      the    legal
                                                                                                    verify
               conditions            of           subject                              Motion
                                                               property.                             by Wysong,            second
               by    Thompson,             carried             5- 0.


Z- 105         RAYMOND             MOSS       (                    E.
                                                  Talley                  Fountain,           owner)           for    Rezoning
               from      R- 20       to       R- 12          for    the       purpose         of     a      Subdivision           in
               Land      Lot       771     of       the       16th       District.              3. 8     acres.           Located
               on       the    east        side          of     Piedmont            Road,           east       of    Glenridge
               Road.          The Board of Commissioners deleted application to
               a    "   straight"                  R- 15                        district
                                                               zoning                                  subject            to:     1)
               owner/     developer                 to        enter       into         a   Development               Agreement
               pursuant            to     O. C. G. A.          36- 71- 13           for      dedication              of    system
               improvements                        to         mitigate              traffic                 concerns;             2)
               owner/     developer                     required              to       meet         all        Cobb
                                                                  County
               Development Standards and Ordinances related to project
               improvements;  3) owner/ developer to coordinate with the
               Cobb DOT Engineering Division prior to development plan
               approval             in        order           to        ensure                        the
                                                                                  compatibility with
               roadway         project              to       minimize          impacts. Motion by Wysong,
               second         by    Thompson,                 carried          5- 0.




                                                               9
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 319 of 342

Zoning Hearing Minutes
July     19,   1994
Page     9



Z- 106          CHARLES           J.        JONES,               INC.        ( South       Cobb        L. P. ,        owner)          for
               Rezoning                from            R- 20        to        PRD         for     the        purpose             of         a
                Subdivision                      in        Land     Lots           924     and        925        of        the     19th
               District.                10. 107             acres.             Located on the north                          side of
               the     East- West                 Connector,                 west    of     Hicks        Road.             The   Board
               of    Commissioners,                        as    part        of   the Consent Agenda,                       approved
               application subject to:                                  1)    modification to the recreation
               area     on    the           adjoining              tract           (petition           #Z-   13    of       2- 15- 94)
               as      shown       on            revised           site           plan     for     this          petition;             2)
               minimum  house    size  of  1, 600                                        square        feet;          3)     project
               subject  to    the   Cobb  County                                         Flood        Damage          Prevention
               Ordinance;  4)   State waters may                                         exist on site which would
               require undisturbed buffers 25 feet from the top of each
               bank; 5)
                        entrance to be constructed at existing median
               break         location                  which            shall        include           deceleration                  and
               acceleration                      lanes            with         tapers           per      DOT                           6)
                                                                                                                   policy;
               owner/       developer                  is        required            to     meet         all      Cobb        County
               Development Standards and Ordinances related to project
               improvements.  Motion by Wysong, second by Byrne, carried
               5- 0.


Z- 107         B.      WILMONT              WILLIAMS               ( Gordon          R.     Backus           and       George         B.
               Backus,        Sr. ,
                                    for Rezoning from R- 20 to RA- 4 for
                                             owners)

               the purpose of a Subdivision in Land Lots 8 and 71 of the
               1st     District.                      14 . 429      acres           (revised) .              Located          on    the
               southeast           side               of    Woodlawn           Drive,       north         of     Powers          Road.
               The Board of Commissioners approved application subject
               to:     1)    house               size        of     2,   000        square       feet        for       one       story
               homes        and        2,    400           square        feet       for     two                    homes;             2)
                                                                                                      story
               installation along the common property line of subject
               property           and        Boomershine               property of an at least six (6)
               foot     brick          wall;                3)     site plan submitted dated 6- 20- 94
               4)      owner/      developer                     is   responsible  for  obtaining  any
               required           wetland                  permits            from        the    U. S.       Army          Corps      of
               Engineers;                   5)
                                                  State waters may exist on site which may
               require undisturbed buffers 25 feet from the top of the
               bank;         6)        owner/          developer               to    enter        into       a    Development
               Agreement pursuant to O. C. G. A.                                     36- 71- 13 for dedication of
               system        improvements to                       mitigate              traffic       concerns.              Motion
               by    Thompson,               second              by Wysong,              carried         5- 0.


Z- 108         CORNERSTONE                  INVESTMENTS                  ( Pope      and        Land      Pool        Six,       L. P. ,
               owner) for Rezoning from OS to PRD for the purpose of a
               Subdivision in Land Lots 62 and 63 of the 20th District.
               33    acres.            Located on the northeast                                  side of Baker Road,
               east     of    Moon               Station          Road.           The      Board       of    Commissioners
               rejected        application.                        Motion           by    Byrne,       second by Wysong,
               carried        5- 0.




                                                                  10
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 320 of 342

Zoning Hearing Minutes
July     19,   1994
Page     10




Z- 109          DAVID      PEARSON ( Alice                      Bostic,
                                                    for Rezoning from R-          owner)

                20 to RA- 4 for the purpose of a Subdivision in Land Lots
                267    and      268     of       the       16th       District.                   4. 725        acres.            Located
                on    the       southwest                  side       of     Trickum              Road,          north
                                                                     Easy                                                      of
                Circle.               Following                  a
                                                       by applicant of    presentation

                proposal to combine applications Z- 78 and Z- 109 to form
                a     PRD        request,                  the         Board               of      Commissioners                       held
                applications                    Z- 78           and         Z- 109              with        direction                  that
                applicant/ representative                                     submit                  a          new           combined
                application             for PRD,               and further directed Staff to insure
                proper posting and advertisement with no fee to be levied
                for    the      new        application.                      Motion              by Wysong,                second by
                Cooper,         carried           5- 0.              CLERK' S          NOTE:              Applications                 Z- 78
                and Z- 109 are being held until final action on the new
                application             due       to        fact      that            rejection,                dismissal,             etc.

               would prejudice the property.


Land     Use   Permits


LUP- 39         SANDY       AND       RICK        CLOUGH              for         a    Land        Use          Permit         for      the
               purpose          of     an        Artist'         s    Studio               ( storing            art       prints)         in
                Land Lot 336               of    the        20th District.                        6. 344        acres.         Located
                on   the    west       side           of       Trail       Road,           west       of    Midway         Road,       ( 25
               Trail       Road) .              The    Board          of    Commissioners,                       as    part       of    the
               Consent           Agenda,               approved               application                       for       12      months
                subject         to:    1)        no    signs;          2)     no       employees                or    customers           at
                site;      3)    no    on- street                                          Motion
                                                                 parking.                                  by Wysong,             second

               by    Byrne,       carried              5- 0.


LUP- 40        LEE    DUNN ( Robert                   W.       and    Jimmie            W.      Pruitt,           owners)           for    a
               Land Use Permit for the purpose of a Greenhouse Nursery
               in     Land      Lots         1123          and       1182         of    the        16th         District.               0. 5
               acre.        Located             on     the      east        side           of   Cross           Gate Drive,             484
               feet       north       of     Greenwood               Way, (           260    Cross Gate Drive) .                       The
               Board of Commissioners rejected application with 120 days
               for     all      business               operations                     to     be    removed                from      site.
               Motion       by    Thompson,                    second        by        Poole,         carried             5- 0.


LUP- 41        ERIN       DRISCOLL              for        a    Land        Use        Permit             (renewal)            for     the
               purpose          of      Child              Care        in        Land           Lot        258       of     the        20th
               District.              0. 5      acre.           Located on the east side of Wyntuck
               Circle,          1036       feet        north          of     Wyntuck              Drive,          ( 3753       Wyntuck
               Circle) .              The        Board          of     Commissioners,                       as        part        of   the
               Consent          Agenda,                approved               application                       for       24      months

               subject          to:    1)        maximum             of     10    children;                2)    no       employees;
               3)    no   signs;           4)    no        on- street             parking.                Motion by Wysong,
               second       by    Byrne,              carried             5- 0.




                                                                11
   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 321 of 342

Zoning Hearing Minutes
July 19, 1994
Page   11




LUP- 42       CHERYLE       WEIDMAN ( David                       and     Cheryle              Weidman,           owners)            for
              a    Land Use Permit                  ( renewal)            for the purpose of Hair Salon
              in    Land        Lot           169      of      the        16th              District.              0. 35        acre.
              Located       on       the      south         side        of    Windsor               Oaks    Court,         west       of
              Windsor Oaks Drive,                        (4543 Windsor Oaks Court) .                                     The Board
              of   Commissioners,                   as      part     of      the Consent Agenda,                          approved
              application                for        24      months           subject                to:     1)     clients            by
              appointment                 only;          2)        no        on- street               parking;             3)        one
              station,          one      operator             only.           Motion               by Wysong,            second by
              Byrne,       carried             5- 0.


LUP- 43       STEVEN       K.    CRONIC ( Charles                       Entsminger,                   owner)        for     a    Land
              Use Permit for the purpose of a Taxidermy Shop in Land
              Lot    351    of       the      16th       District.                 3. 6       acres.         Located on the
              west    end       of   Coventry             Drive,          200 feet west of Westminister
              Way, (   Home          address:            3702      Keningston Drive) .                            The Board of
              Commissioners                   rejected            application.
                                                                                                     Motion by Wysong,
              second       by    Cooper,             carried            5- 0.


LUP- 44       TIM KEPLER ( Ava                 Kepler,             owner)          for         a Land Use Permit                     for
              the purpose of a Home Office in Land Lot 180 of the 16th
              District.                  0. 34      acre.               Located                on     the        east      end        of
              Woodford          Pass,          724 . 89          feet        north            of     Mabry        Road,         ( 4486
              Woodford          Pass) .             The       Board       of       Commissioners,                   as    part        of

              the    Consent             Agenda,            approved              application                for     12     months
              subject       to:          1)    maximum            of    one         (   1)     employee;             2)     no       on-

              street  parking;                           3)       no         signs;                  4)     no      commercial

              deliveries;   5)                   no      clients             at     site.            Motion by Wysong,
              second       by    Byrne,             carried          5- 0.


Special     Land    Use    Permits


SLUP- 5       GRIFFITH           MICRO           SCIENCE             ( Indcon,                 L. P. ,       owner)         for        a

              Special           Land            Use           Permit              for          the         purpose              of     a

              Sterilization Facility in Land Lots 899 and 962 of the
              17th    District.                5. 70      acres.             Located on the                      south side           of
              Olympic           Industrial                  Drive,           north             of     Seaboard            Airline
              Railroad.              The       Board          of     Commissioners,                        as     part     of        the
              Consent       Agenda,              approved            application                    subject         to    the        Air
              Quality       Permit            issued by the State                            of    Georgia,         Department
              of   Natural Resources,                         Environmental                    Protection Division.
             Motion        by Wysong,                second          by      Byrne,            carried           5- 0.


SLUP- 6       BEDMINSTER             BIOCONVERSION                      CORP.           (    Cobb         County,        Georgia,
              owner)       for       a    Special             Land      Use        Permit           for     the     purpose           of
              a Building         Operatingand                                  a        Municipal                Solid          Waste
              Composting Facility in Land Lots                                              406,    407,     409    and 490 of
              the 19th District.                         19 . 0    acres.               Located on the west side
              of    North       County           Farm         Road,          north of               County Farm Drive.
             WITHDRAWN




                                                            12
    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 322 of 342

Zoning Hearing Minutes
July    19,   1994
Page    12




SLUP- 7       BELLSOUTH               MOBILITY,                 INC.      (   United         States Postal                    Service,
              owner)         for a Special Land Use Permit for the purpose of
              a Cellular Transmission Tower and Switchgear Building in
              Land Lots               525    and        556         of   the       16th District.                   3 . 934     acres.
              Located            on    the       southeast               side       of     Sandy      Plains Road,               north
              of      Post       Oak     Tritt            Road.           The       Board      of        Commissioners,                as
              part      of       the Consent Agenda,                               approved         application                subject
              to:      1)    maximum               height            of       153     feet;         2)    structure             to     be
              self- supported                                                   Motion
                                                   monopole.                                   by     Wysong,            second        by
              Byrne,         carried               5- 0.




HELD CASES

Z- 68         GES      DEVELOPMENT                   ( Kathryn                H.      Cole,         Marjorie             W.    Mayes,
              Ralph E.            Kempf,           William D.                 Hadaway,         and       William K.            White,
              owners)            for Rezoning from R- 30 to R- 20 for the purpose of
              a       Subdivision                  in      Land          Lots        263      and        270    of        the        20th
              District.                 68. 7           acres.                Located        on       the      north          side     of

              Hadaway             Road,          east           of       Mars       Hill       Road.           The        Board        of
              Commissioners                      approved                application                subject           to:       1)     no
              development               of       property                ( no      permits to be issued by Cobb
              County)             prior          to       the        negotiation               and        execution             of     an
              easement                agreement                for       the       installation
                                                                                              sanitary         of    a
              sewer         line        across             the       Cobb Estate property, or in lieu
              thereof             an    alternate                    route for  sewer line  access  is
              determined;                     2)        letters               of    agreeable             conditions                 from
              Garvis         Sams,           Jr. ,        Attorney              for      applicant,            dated May 20,
              1994      and       June       10,        1994,        marked           as    Exhibit " A"             and Exhibit
                  A   continued";                    3)        40    foot          non- destructive                 buffer           zone
              around the entire property to remain in effect during the
              development                and        building               phase         only.           This       buffer           zone
              would allow for installation of any utilities through the
              buffer          area.                 Where            buffer           area          is      penetrated                for
              utilities                applicant                     would           re-    landscape               area,            with
              landscape               plan       to       be    approved            by     the      County;      4) amenity
              area          to        include              swim           and         tennis             facilities;    5)
              owner/ developer to minimize stormwater runoff into public
              roads;             6)    owner/ developer responsible for obtaining any
              required                wetland             permits             from       the      U. S.     Army          Corps        of

              Engineers;              existing lake
                                            7)       downstream                                                 will          require
              extra         sensitivity to erosion and sediment                                                 controls;              8)

              State waters may exist on this                                             site which would require
              undisturbed buffers 25 feet from the top of each bank.
              Condition of downstream lake/ dam unknown and may require
              extra         stormwater                controls                at   this      site.         Detention ponds

              adjacent to built- up areas are to be buffered by rear
              building line setbacks;  9) owner/ developer to enter into
              a   Development Agreement                              pursuant              to O. C. G. A.       36- 71- 13 for
              dedication                of       system             improvements                 to      mitigate             traffic
              concerns.                Motion              by       Cooper,          second         by Wysong,                carried

              5- 0.




                                                                13
   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 323 of 342

Zoning Hearing Minutes
July    19,    1994
Page    13




Z- 73           CORNERSTONE                   INVESTMENTS                  CO.   (    Gary       House,        Kerry and Nancy
                Cobb,          Agnes         and       Howard          Davis,          Ronald and Marjorie Tyson,
                Trinity Chapel, Clarence Tinsley, owners) for Rezoning
                from R- 20 to PRD for the purpose of a Subdivision in Land
                Lots       694,            695,       712    and       713       of    the       19th     District.                35. 336
                acres.           Located               on    the    west         side       of    Shadyside Road,                      south
                of      Pair               Road.             The       Board           of        Commissioners                    deleted
                application                    to      the     R- 15        zoning          district            subject            to:    1)
                minimum                house             size          of            1, 500        square                feet;            2)
                owner/ developer to obtain any required wetland permits
                from       the         U. S.          Army    Corps         of       Engineers;                3)    State         waters
                may exist on site which would require undisturbed buffers
                25 feet from the top of each bank;  4) owner/ developer to
                enter into a Development Agreement pursuant to O. C. G. A.
                36- 71- 13                 for         dedication                of      system             improvements                  to
                mitigate                   traffic            concerns                 (if        there         is           access       to
                Shadyside) ;                     5)    no    access         to Meadowview Lane;                              6)   40    foot
                non- destructive zoning buffer around property during the
                development                    and      construction                   phase,          with         allowance            for
                utilities                  to be     installed within the 40 foot buffer,                                               with

                landscaping                       to   be   installed   where  utilities                                                 are

                installed.                   Motion          by     Poole,            second        by   Thompson,                carried
                5- 0.




OTHER BUSINESS

Other    Business          Item            #1 --        Consideration                  of     Site       Plan Approval                   for
Advanced       Auto     Parts               and        Reconsideration                      of    Something                  Previously
Adopted        for      the          purpose                 of     Amending                 Stipulations             regarding
Application          #87       of      April           15,     1986,         Res- Care            Inc. ,        located on the
east    side of       Floyd Road south of                              its       intersection with Hurt Road,
in Land Lots          854       and 855 of the                      19th District.

Following        a    brief            presentation                    by    Mark           Danneman,               the       Board       of
Commissioners           approved                 applicant'            s    request           thereby:              1)   "    adopting"
site    plan    for     approximate                     0. 8      acre       portion             of    overall               33. 14 acre
tract    (site       plan      for         0. 8       acre   portion             of    application # 87                      of   4- 15- 86
   Res- Care          Inc. ,         is       marked           as      Exhibit              "A"       and   on           file      in    the
Zoning     Offices) ;            stipulation requiring installation
                                2)     "    removing"
of a masonry wall; and 3) " amending" stipulation requiring building
exterior to be combination of brick and wood siding and replacing
with stipulation that building exterior be traditional in design
and constructed with split faced block.   Motion by Poole, second by
Wysong,       carried          5- 0.


CLERK' S      NOTE:        Commissioner                        Poole             introduced                    discussion                 of

                           upcoming Zoning Application                                           #Z- 146       ( R& A         Partners)
                           for an Advanced Auto Parts,                                            located           on       the    north

                           side             of        Bankhead             Highway,              west       of       Floyd          Road.
                           Commissioner                      Poole           asked            for        and        received             the
                           Board' s              consensus             to    allow           applicant              to       submit      for
                           a    grading               permit.



                                                                  14
          Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 324 of 342

Zoning Hearing Minutes
July 19, 1994
Page        14



Other           Business            Item       #2 --       Consideration                  of     Site     Plan Amendment( s)
for        B.    Wilmont            Williams             (Application               Z- 70      of   June      15,    1993 ,         David
and        Opal         New) ,          for     property            located           on       the       north      side        of    Old
Piedmont               Road        and      Piedmont           Road,          east    of       Canton         Highway          in    Land
Lots        516       and         517    of    the       16th District.


The Board of Commissioners approved Site Plan Amendments thereby:
1)    "   adopting"                amenity          area      site       plan,       marked         as    Exhibit         " A";      and,
2)    "   amending"                overall site plan to allow for inclusion of amenity
area subject to submittal by applicant of a revised overall site
plan        showing the amenity                            area      in       conjunction                with    the      lots        (new
site        plan to be marked as                           Exhibit            "B"    upon receipt by applicant) .
Motion           by Wysong,                 second       by    Byrne,          carried           5- 0.



Other           Business            Item       #3 --
                                                           Reconsideration of Something Previously
Adopted               for          the        purpose          of     Amending    Stipulations  regarding
Application                  Z- 2    of     February          18,    1992, Roy P.  Varner, located on the
north           side     of        Ernest       Barrett            Parkway, west of Bells Ferry Road in
Land        Lots        571,        572       and    583      of    the       16th    District.


Following                    a     brief        presentation                   by      Mark          Danneman             of        DOT' s
recommendation,                         the    Board          of    Commissioners                   approved         applicant'            s

request thereby replacing stipulation requiring 100 foot right of
way for the proposed north- south roadway through the project and
replacing               with         stipulation               requiring             70     foot         right      of     way       with
thirty-          six     foot       pavement             width.          Motion      by     Byrne,         second by Wysong,
carried              5- 0.




Other           Business            Item       #4 --       Request            for    Authorization                  to    Advertise
for the required Public Hearings to Amend the Cobb County Zoning
and Planning Ordinance regarding proposed amendments to the RA- 4,
RA- 6and PRD ( Planned Residential Development) zoning districts as
discussed at the Joint Meeting/ Work Session of the Cobb County
Board           of    Commissioners                 and       Planning          Commission               of   June       30,      1994 .


The        Board        of        Commissioners                authorized             advertisement                  of    required

public hearings regarding proposed amendments to the Cobb County
Zoning          and     Planning              Ordinance,            specifically the RA- 4,                      RA- 6,        and PRD
zoning districts.                           Motion       by   Cooper,           second         by Wysong,           carried 5- 0.
CLERK' S             NOTE:              Authorization                request          to       advertise            the    proposed
amendments                   to
                         zoning    the      R- 12           in the   district             will       be       included
request for authorization to amend the Administrative Section of
the Cobb County Zoning and Planning Ordinance, Agenda Item #1, Tab
22,       before the Cobb                     County       Board         of   Commissioners                on   July      26,       1994 .




There being                  no     further business                 the Board              of    Commissioners'                Zoning
Hearing was                      adjourned          at    4 : 43    p.   m.         Motion          by    Cooper,         second by
Poole,           carried            5- 0.




                                                                    15
   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 325 of 342

Zoning Hearing Minutes
July    19,   1994
Page    15



Adopted Minutes        of   the   July   19,
                                               1994 Board of Commissioners Zoning
Hearing.




                      07442
Karen     .   Hach,
               Deputy Co my Clerk
Cobb County Board of Commissioners




Date    Recorded




                                               16
                    Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 326 of 342


                                                                                                                                                                                                                                                                 0 .1 '           i
                                                                              F=

                                                                                                                                                                                                                                                  I i
                                                                                                                                                                                                                                                                           11

     n
                                                                              i s
                                                                                                                                   n,-.-H

                                                                                                                 ONUS SdH? Y ly: m(1n
                                                                                                                                                                                                                                                                  viii        e




                                                                                                                                                                                                                                                   t- t
                    r
     C              .
                                                                                                                                     f,                   \                     . _-
                                                                                                                                                                                                                                                                                            J
                                                                              r




                                                                                                         Ijjj I
                    1
                                         s;   ,,,,,...-   --....,_--„..
                           c....„




                                                                                           J,77----....,...„...                                                                                                                                                           -



    1;       :-                     j—:-\

                                              i \--:— H-                                       1 ,----




                                                                                                                        s
                                                                                                                                                                                          Ez+                 , _                                            tet


                                                                                                                                                                                                     i fill. -.1 --
                                                                                                                                                                                                                           5"


                                     Ac,...,...„,... 3".--....„ .                                                                                                                                                                                           --.
                                                                                                                                                 b-
                                                                                                                                                                                              7.-

               4-       1—• ....                                                                                                    X        .                                                I
                                                                                                                                             3.
                                                                                                                                                                       i        /
    sS       / -




                                                                                                                                                                                    L-
         1


                                                                                                                                            i--..../,......„.         4.—___                                                                                      4- /


                                                                                                                                                                                                1.... • >:<
                                                                                                                                                                      i :.:--             '                                                                                40

                                                                                                                                                                                                                                                      4\%


                                                                                                                                                                                                                                    1.-• ....:: : Kiiii4....
                                                                                                                                                                                                                                          lv;      \\\//
                                                                                                                                                                                                                                                                                                /.........
                                    HIGHTO                ER TRAIL
                                                                                       I           I                         I-;    1' '              I                                   I
                                                                                                                                                                                                                                    I;        y
                                     MIPLF: SCHOOL                                                                                                                                                                              I   1:'



                                                                                                                                                          g. .•




                                                                                                                                                                                                                                              3



                                                                                                                                            I.:                   n        '-                  Q-
                                                                                                                                   Zrn2                   o5Z                                                   1           m -;                                                      C.)
                                                                                                                                                                                               1?-..r
                                                                                                                                                                                                                                                                                      O
                                                                                                                                                                                    J          ..


                                                                                                                                                                                    rrl
                                                                                                                                                                                                                                                                          O
                                                          s -                                          VtM
                                                                                                                                                                                                                                G         $

    sj                    PI=                         CNO
                                                      A;:
                                                                                                                                                                                                                            0             :,,,,..
                                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                                                          44

              i                       cl              ii: ;::: :..: p 6
                                                                        2                                    1;',.;-•




y                                        ta } '
                                                                          a
                                                                                   ul.; W                r          EI                                                                                                                                S                               1`-
                                     r
                                                                   r
                                                                          s       iF,   r,:.
                                                                                                                        I:


                                    IM                    il
                                                          ti ;                                                          ias
                                                                                                                                                                                                                    cA '                                    P"
                                                                                  ey
                                                                    a                                                                                                                               Hou                                                                   b '
g21



                                                                                                                                                                  17
             Case 1:20-cv-01382-WMR Mo013E
                                    Document 1-2 &Filed 03/30/20 Page 327 of 342
JOHN

7Ho,
         H. MOORS

        ASH.       Ro0E11s. iii
                                                                            ATTORNEYS
                                                                                             RoGE1iS7A
                                                                                            AT LAW
                                                                                                                                                                                    PosT 0fFMCS BOX 33o5
                                                                                                                                                                                   MARIETTA. GEORGIA 30001

                                                                                                                                                                       e
     TCPNEN    C. STCCLC                                                                                                                                lI
WILLIAM       R. JOHNSON

ROB[ RT O. INORAM
                                                                        192 ANDERSON         STREET
                                                                                                                                     t
                                                                                                                                         v
                                                                                                                                           IT            A                               TELEPHONE
                                                                                                                                                                                       14O4I   429.....-
                                                                                                                                                                                                2G• M

JJ   ORANONEIL

0. PNILLIP Maas
                                                                MARIETTA, GEORGIA 3000
                                                                                                                                                       CA 1N                            TEL( COPIER
     ATOM    L M   ABHAM                                                                                                                                        Naell.
                                                                                                                                                                     04)                        SID• af31
                                                                                                                r^,
MATTHEWTN[   W J. HOWARD
SARAN L SA.R00
                                                                                                                                                               v-
LAMA J. MW PNRtt
MANS        M. wsCN

        G* mem
                                                                        July          12,    1994
                                                                                                                      n'   Qac.¢.W                        X,               x
CLAYTONCLAYTON O. CA/ WA=
                                                                                                                                                        W\+                v
                                                                                                                                                                                      J'"
J&FYRtY A. WATRINB
ILLMiADETN C. OSSAYCN(

                                                                  C?' 3
             Band          Delivered
                                                                             n .194.'                     Goc"!
                                                                                                                       w' ie,
                                                                                                                       G'•`` ,. ,
                                                                                                                                           c


                                                                                                                                                        A\    x ..
                                                                                                                                                                           At
             Mr.        Ed        Thomas
             Principal                  Planner             -
                                                                                                                           r "
                                                                                                                                               s                               t
             Cobb          County Planning                      and   Zoning Office                                                        A       ,
                                                                                                                                                          v            --\)

             Suite           500                                                                         t .\          .,\                                        I'

             100        Cherokee                 Street                                                                          s
                                                                                                                                     S,,... .           •_-    E,; '

             Marietta,                   Georgia         30090- 9674
                                                                                                                      1


                           RE:          Application ' for
                                                       Application
                                                                        Rezoning
                                                                             No. :          Z- 93
                                                                                                                           lc -  e-
                                                                                                                                  r`•


                                                                Applicant/
                                                                        Owner:              Teague         Investments,                                       L. P.

                                                                  Property:                 Approximately 87 . 755 acres,
                                                                                            more     or         less,                    located                           in
                                                                                            Land     Lots              54,               55, 60,                           and         61;
                                                                                            20th     District;                            2nd             Section
                                                                                            Cobb • County.                           Georgia



             Dear Ed:


             As       you          know,         this     firm     represents . Teague                          investments,                                      L. P. ,                      the
             Applicant                      and        Owner,     hereinafter                    collectively                                referred                                 to        as

               Applicant,"                       in its Application for Rezoning with regard to the
             above-above-     referencedreferenced       property.               After           discussions                          and              meetings                             with

             Planning and Zoning staff and Department of Transportation staff,
              as       well            as    various        meetings             and        discussions                      with                      area                residents
              concerning                    the        proposed       development,             including a meeting with the
              Pastor              and       members       of    the    Mt.       Zion       Church, and following the public
                                                          before        the       Cobb       County Planning                                           Commission,                              we
              hearing                  conducted

              have          been            authorized           by     the      Applicant               to           submit                       this                    letter               of

              agreed                   stipulations             which,           if     the       Application                              for                Rezoning                           is
              approved,                     as    submitted,          shall           become         a   part                of          the              grant                      of        the
              requested                                  and     shall        be       binding        upon the  property. This
                                            zoning
              letter               shall          supersede           and    replace,              in full, our letters to you
                                                                                                     1994,                 The
              dated                June          28,     1994,        and  July 5,                          respectively.
              referenced stipulations                                 are as follows:

                                  1)        Rezoning of the subject property will allow for the
                                            construction of 470 apartment home units on 35. 15 acres,
                                            being       Tracts     II     and      VI       of    the     site               plan                  prepared
                                                                                                                                                                                      by




                                                                            18
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 328 of 342

MOORE 8c ROGEAS



 Mr.     Ed Thomas15
 Principal   Planner C\
  Cobb   County Planning                and    Zoning          Office       2
 Page •Two
  July   12,    1994




                Planners               and     Engineers             Collaborative,               last  revised

                 June      9,     1994,       and    having          a   density        of    13 . 97 units per
                 acre.



          2)     Re- establishment                  of     a    fifty       5
                                                                            (0)        foot    buffer          between
                 Tracts          III    and     IV    as       reflected        on     the     referenced             site

                plan and Yonah Valley Estates.

          3)     The       Tracts            upon     which          apartment          homes            are     to     be
                 constructed shall be accessed by two separate entrances,
                 one located off Royal North Parkway into Tract II and one
                 located         off     Royal
                                         Parkway into Tract VI, both as
                                                     North
                more particularly shown and delineated on the referenced
                 site      plan.         The main entrance will be the access                                   located
                 into Tract II,               which will have controlled access by means
                 of    a
                           security           gate.        The       access      into        Tract       VI    shall    be
                  resident             only. "

          4)     Apartment              homes       shall       be       traditional           in    styling           and

                 design with wood siding and brick accents .
          5)     Apartments             homes       shall      consist      of    1,    2,    3,    and 4 bedroom
                 units patterned after Applicant' s existing apartment home
                 development             known       as    Walton Park            located           on    South       Cobb
                 Drive,         Cobb     County,         Georgia.          Toward this             end,       amenities
                 shall          include       swimming          pool,     extensive           playgrounds,             and

                 community             center,       including a library.

          6)     Applicant agrees to contribute a sum equal to 25 percent =
                 of the costs to reconstruct the traffic signal located at
                 the intersection of Royal North Parkway, Wade Green Road,
                 and       Shiloh        Road       at    such       time    as      said      intersection             is
                 realigned so that Shiloh Road intersects Wade Green Road
                 directly opposite Royal North Parkway.   However,  in no
                 event          shall    Applicant' s            contribution            exceed          a    total    sum
                 of    $15,      000.


          7)     Signage at the main entrance to the development shall be
                 ground          based,       monument          style      signage.


           8)    Applicant             agrees       that       it will      not extend Weeks                   Drive    so
                 that      it     intersects             with    Royal      North       Parkway.




                                               19
 Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 329 of 342

Moon              8c ROGERS



Mr.    Ed     Thomas
Principal         Planner
Cobb County Planning and Zoning Office
Page    Three
July    12,       1994




            9)     In a meeting with Reverend Kenneth Simpson and members of
                  Mt.   Zion Church held on July 9, 1994, at the Church,  an
                   agreement             was       reached       as        to    the    Church'     s    cemetery
                   adjacent to the subject property and the two grave sites
                  which       extend         onto   the subject property.                 Applicant agrees
                   to    erect      a   chain       link fence        six       (6)   feet in height in the
                   setback area as to that portion of the subject property
                   adjacent to the cemetery so that the two referenced grave
                   sites      lie       on   the   Church'   s   side       of    the   fence.      The setback
                   area adjacent to the cemetery shall be undisturbed except
                   for the referenced fencing and possible signage.
We    believe       that       the      requested
                                                          zoning,          pursuant      to   the       referenced
site     plan       and       the        stipulations            contained           herein, will  be an
enhancement             to    the                                                 into consideration the
                                        property      while      taking
properties and owners thereof surrounding the subject development.
Thank you for your consideration in this matter.

With    kindest          regards,            I   remain


                                                           Very truly yours,
                                                           M00 -      &     ROGERS



                                                             11
                                                           J. hn      H.    Moore
JHM: cc
c:     Ms .      Joyce       Kirk


       Reverend Kenneth                  Simpson
       Mt. Zion Church


       Cobb County Board of Commissioners :
       William          J.    Byrne,         Chairman
       William A.             Cooper
       Freeman          Poole
       Joe       Thompson
       Gordon Wysong

       Cobb County Planning Commission:
       Henley A. Vansant, Chairman
       Murray Homan
       Richard          M.    Jones

       Jerry Dawson
       Jean       Hallinan                           20
                  Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 330 of 342


                                                                                                                                   A A                 1111h                   r s

                                                                                 EXHIBIT                 "

                                                                                                                        IN         MMA.\ NI. 1 11
                             15,     1994 .
                  July
                                                                                                                                   LYNCH
                                                                                                15QAr
                                                                                             fli?"
                                                                                                             ikED
                                                                                                                                   A       f       f   P   11     A     1 .-


                  Ms.    Lisa Rowling                                            V-
                                                                                      Y\•,
                                                                                             I            i'411114#
                                                                                                                                                       "
              r
                  2849       Paces      Ferry          Road                             C\-    q4.9t4.
7T17"7T17".        uit        160:.., _._._
                  Atlanta,           Georgia            30339




                  RE:     Your       File        No.    2511



                  Dear       Lisa:

                                                                        15,     1994,         the    Executive
                  Per     your          letter          of    July
                                                                         Homeowners            Association              has
                  Committee             of       the     Vinings

                               in.   support            of    your      zoning
                                                                                  application,                Cobb County
                  voted
                  Application              No.     Z- 94 .

                                        confirmation              that        Publix         will    agree      to       impose
                  We .   accept
                                                                              adjacent        -to    Interstate              285,
                            50             ' )     foot       setback
                  a fifty   (
                  Faces Ferry                Road,       and Cumberland Parkway with respect to
                          outparcels               (the        " Outlots")       proposed            to be      developed
                  the
                                                                                 as       said       outpareels              are
                  on     a    portion             of    the     Property
                                                                        Site     Plan        dated       June      9,     1994,
                  depicted           on      that       certain

                                             Robertson          Lola      Roof    for Publix Super Markets
                  prepared           by
                  and        filed      with       the        Department        of    Planning and Zoning of
                                                                  and     also       as      depicted         on        that
                                                 Georgia,
                  Cobb        County,
                  certain            Outlot            Plan    dated      July       11,       1994,      prepared             by
                  Robertson Loia Roof for Publix Super Markets.
                                                       correspondence            today         will      be    sent          via
                  A                of      our
                         copy
                                                         Joe     Lee      Thompson,            Cobb      County
                   facsimile            to       Mr.
                   Commissioner,                  District         2.     Please          contact        me should             you

                   have any questions or comments.

                   sincere y,
                                                                J. -




                   Kenneth
                   President,
                                   P.      Lynch,        Jr.
                                           Vinings Homeowners Association
                                                                         4
                   KPL: mk




                   cc:       Bob     Burkett
                             Joe     Lee     Thompson

                                                                                                                                   I
                                                                                                                                                                  111


                                                                                                                                       1       I   I   J•.   I\       4.‘ ,




                                                                         21
     Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 331 of 342

                                                 AY     Y.     MCCLuRE.           P. C.
                                                        ATTORNEYS AT LAW
                                                      2849 PACES FERRY ROAD
                                                               SUITE 160
                                                      ATLAN YA, GEORGIA 303: 9


                                                                                                     el 1514,
AY   Y.   MACCLURL
USA G      ROWLINC                                                                                                   Tilt   H ONE
                                                                                          I
                                                                                                                    404) 401- 000
Of COUNSEL,
KATNIE C. MCCLURE                                                                                                    rttttOrlEf>
                                                        July        15,    1994                                     404) $ 0I-$ 305




     VIA:        TELICOPIER    364- 0253
                 AND REGULAR MAIL

     Mr. Kenneth Lynch
     Vinings Homeowners                  Association
     c/ o     Kenneth       Lynch & Associates
     56     East Andrews           Drive
     Suite 29
     Atlanta,          Georgia          30305


     RE:       Application              of       Publix          Super       Markets,          Inc. ,           a   Florida
               corporation              ("Publix")             to     rezone       property         located         at  the
               southwest corner                  of Paces Ferry Road and Cumberland Parkway
                 the    " Property")         ;   Cobb        County        Application        No.     Z- 94


               Our     File   No.       2511

     Dear Ken:

               Please       accept       this         letter as confirmation that Publix will
     agree       to    impose      a    fifty         (5o'
                                                         ) foot setback adjacent to Interstate
     285,      Paces     Perry         Road,     and Cumberland Parkway with respect to the
     outparcels         (   the    " Outlots")          proposed to be developed on a portion of
     the Property as said outparcels are depicted on that certain Site
     Plan dated June 9,  1994, prepared by Robertson Loia Roof for Publix
     Super Markets and filed with the Department of Planning and Zoning
     of Cobb  County,   Georgia,  and  also  as  depicted on that certain
     Outlot Plan dated July 11,    1994,  prepared by Robertson Lois Roof
     for      Publix     Super Markets.

               Publix has agreed to make this concession in order to address
     concerns presented to it by the Vinings Homeowners Association and
     in       order      to       obtain         the         support         of      the  Vinings  Homeowners
     Association            to    its    application                to    rezone     described above.  If the
     Vinings Homeowners Association elects not to support the rezoning,
     Publix          will     withdraw           its      agreement          to     impose      fifty      (
                                                                                                           50' ) foot
     setbacks         along       all   three      ( 3)      right- of- ways              adjacent    to the Outlots




                                                          22
  Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 332 of 342




Mr.       Kenneth        Lynch
July        IS,     1994
Page        2
                                                                  er-


and will request that the County impose the standard setbacks set
forth in the Cobb County Zoning ordinance.
            please     do not hesitate to contact me              at   your   convenience
should            you have any questions or comments              with   respect   to   the
matters           addressed herein.


                                            Sincerely,



                                            Lisa   G.   Rowling

LGR/ eq
Enclosure


cc:         Bob    Burkett
            Publix       Super Markets,   Inc.
            Vias        Telecopier and
                        Regular Mail

                                                                                              40.




6:\   publ1x‘ vininys\ 1ynch1.   1lr




                                          23
       Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 333 of 342
                                                         LAW      OFFICES

                                        GARVIS          L.     SAMS,         JR., P. C.
                                                             SUITE     200

                                              376 POWDER SPRINGS              STREET
                                                  MARIETTA,       GEORGIA 30064

                                                                                                 4---\ 161 ( 404 426- 6583
404)   422-   7016f                                                                           0S
                                                                                               .-(
                                                                                              lJJ
                                                                                                              FACSIMILE
TELEPHONE                                                                                                 V



                                                     May 20,
                                                                        1994EXHIBIT                           A,

                                                                                                     OA;        i5
  VIA HAND           DELIVERY
                                                                                               As

   Ms. Judy Williams, Senior Planner
   Cobb County Zoning Department
   Suite          500,    100   Cherokee          Street
   Marietta,             Georgia 30090- 9674

              Re:        Application         of    GES    Development,                 Inc.     to    Rezone
                         a 68. 7 acre tract of land from R- 30 to R- 20
                          Application         No.       Z- 68)


   Dear Judy:
                                                                                       GES    Development,             Inc.
              I     have been     engaged          by    and      represent

    hereinafter the              in connection with the above-
                                  " Applicant" )
   captioned Application for Rezoning.  Consistent with discussions
   and dialogue established between the Applicant and Staff thus
   far,       please allow this letter to serve as the Applicant' s
   expression of agreement with the following stipulations which,
   upon approval of  the requested rezoning, shall be binding upon
   and become conditions of the rezgping of the subject property:

              1.         A   maximum    number          of             lots;


              2.         A   minimum        lot    size      of    20, 000       sq.       ft. ;


              3.         A   minimum        house    size         of    1, 800     sq. ft.          with       respect      to
                         one-               houses      and       minimum        of  2, 000         sq.       ft.    with
                                story
                         respect       to    two- story           houses       ( the Applicant anticipates
                         that    the    average         house          size   will   be 2, 200 sq. ft.
                         throughout the             development) ;


              4.         Architectural style of the homes to be traditional with
                         hard    exterior          facades,            subject        to    Staff     review          and
                         approval;



              5.         Price range of the homes will be between One- Hundred
                         Twenty Thousand Dollars ($ 120, 000. 00) and One- Hundred
                         Fifty Thousand Dollars ($ 150, 000. 00) ;

               6.        Subject to Cobb County Department of Transportation' s
                         recommendations              including              the   following:




                                                          24
  Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 334 of 342



       HAND    DELIVERY
                                                                                                       1
                                                                                                  I
Ms.    Judy Williams,       Senior       Planner
Cobb    County Zoning       Department
                                                                                 77A0191




May 20,       1994
Page    2




                a.   The installation and construction of acceleration
                     and deceleration lanes;

                b.   Compliance          with       D. O. T.      sight distance
                     requirements;



                c.
                     Voluntary conveyance and dedication of required
                     right- of-                and,
                                       way;

               d.    The    execution          of     a    Development Agreement                 for       the
                     dedication          of    system improvements                     to mitigate
                     traffic concerns articulated during the Plan &
                     Review Process              pursuant          to    O. C. G. A.     X36- 71- 13.

       7.      Subject to the submission of a landscape plan and Staff
               review     and    approval        of       same   during      the       Plan    & Review
               Process     including,          but        not    limited     to,       the following:

               a.    Compliance with Cobb County' s Tree Preservation
                     and    Replacement             Ordinance;


               b.    The construction and erection of                              a    swim/ tennis
                     amenity package within the interior of thei
                     subdivision away from existing residential
                     development or, in the alternative, fronting onto
                     Hadaway Road;

               c.    Sodded front yards and heavy landscaping
                     throughout          the     subdivision;             and,



               d.    A    forty    foot       ( 40 ' )    non- destructive              zone    around       the
                     perimeter of the subject property shall remain
                     inviolate during the construction and build- out of
                     the    subdivision             ( except      with     respect        to    the
                     installation of                utilities           as required) .

       8.      Subdivision entrance                 signage to be ground- based,
               monument- style          and consistent with provisions                           of    the
               Cobb County Sign Ordinance and the Applicant' s
               landscape        plan;


       9.      Utilization        intensity, environmental- type
                                  of    low-
               lighting with respect to the aforementioned swim/ tennis
               amenity     package;




                                                25
         Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 335 of 342



     A   RAND    DELIVERY


Ms. Judy Williams, Senior Planner
Cobb County Zoning Department
May 20, 1994   .
Page       3




          10.     Subject      to   the Cobb     County      Development & Inspection
                  Department' s recommendations with respect to stormwater
                  detention, hydrology and downstream considerations
                  including, but not limited to, the following:

                  a.      Compliance with the Cobb County Flood Damage
                          Prevention      Ordinance;


                  b.      Although no wetlands            have been observed             on the
                          subject      property,      subject    to the Applicant
                          obtaining any required wetland permits from the
                          U. S. Army Corps of Engineers;

                  c.      Undisturbed         twenty-   five   foot    (25 ' )     buffers   from
                          the tops of the banks of any streams on the
                          subject      property;      and,



                  d.      Additional sensitivity with respect to the lake
                          located on the Cobb Estate property to the east of
                          the subject property.


           Although you have not received same as of the writing of
this       letter, we will be filing a revised site plan incorporating
the       aforementioned        stipulations/ conditions.               I   would     appreciate
it       if you would take          same into consideration in concert with the
text of this letter and include a copy of same in your
preliminary and final Zoning Analysis.

           Please do not        hesitate to call          should you or members of your
Staff have any questions or require any additional documentation
or information prior to making your recommendation to the
Planning Commission and the Board of Commissioners.


                                                        Very    tru         ours,




                                                         411461111
                                                        Garvis    L.     = Isis,   Jr.


GIS, Jr. / dsm


cc:       Members,       Cobb County Board of Commissioners
          Members,       Cobb County Planning Commission
           Ms.   Karen    Hach, Deputy Clerk
           Mr.   Roger    S.   Cobb,    Jr.
           Mr.   Evan    Schultz
                                                 26
   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 336 of 342
                                                                                                                        r
                                                                                      EXHIBIT' "       q"           -
                                                                                                              cQf
                                                          LAW     OFFICES
                                                                                               Y
                                          GARVIS         L.   SAMs,         JR., P. C.
                                                                                                   n
                                                                                                               y 4(1
                                                           SUITE     200                      I"
                                                                                                       VVV
                                             376    POWDER        SPRINGS    STREET

                                                 MARIETTA,        GEORGIA    30064
404)   422- 7016                                                                                             404)   426- 6583
TELEPHONE                                                                                                     FACSIMILE


                                                    June      10,     1994•




  Ms.     Judy     Williams,             Senior Planner
  Cobb County Zoning Department
  Suite         500,    100 Cherokee Street
  Marietta,            Georgia       30090- 9674

           Re:         Application          of     GES    Development,           Inc.    to   Rezone
                       a 68. 7 acre tract of land from R- 30 to R- 20
                        Application          No.     Z- 68)


  Dear Judy:

           As a follow- up to my oral presentation to the Cobb County
  Planning Commission in connection with the above- styled
  application               for
                    zoning, please allow this letter to serve as
                                   re-

  confirmation of modification to those stipulations contained in
  my May 20,            1994,       letter to       you       (
                                                                  a copy of which is enclosed
  herein) .

           In     order    to modify Stipulation No. 3 contained in the                                       afore-
  mentioned            letter, please be advised that the applicant is
  amenable to the following stipulation which shall be binding upon
  and become a condition of the re- zoning of the subject property
  to the R- 20 classification:

           1.          A minimum house size of 2000 square feet with respect
                       to one- story houses and a minimum of 2200 square feet
                       with       respect    to    two- story         houses ( the       applicant           now
                       anticipates the average house                          size will be
                       approximately 2400 square feet throughout the
                       development) .


       It is my understanding that this letter will be included in
  a package of information being forwarded to members of the Cobb
  County Board of Commissioners as a supplement to your
  department'           s   original        entry        in the      Zoning Analysis.              Please     do




                                                         27
   Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 337 of 342




       Judy   Williams,   Senior   Planner

Cobb County Zoning Department
June    10,   1994
Page    2



not hesitate to call should you or your staff have any questions
or require any additional documentation or information.
                                             Very       trul   yours,




                                                    s
                                             e ''                s,   Jr.


GLS, Jr. / kda
Enclosure


cc:     Members,      Cobb County Board of Commissioners
        Ms.   Karen    Hach, Deputy Clerk
        Mr.   Evan    Schultz
        w/ enclosure




                                       28
             Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 338 of 342
                                                      7     g--6-Er(
                                                             i              illyryl
                                                                                                                                                                         0,                                                                                                c,
                                                                                                                                                                                                                                                                                                         ob•                                                   1
                                                         I                                                                                                                                     EXHIBIT ,.                                                            A                                         611119Igq
                                                                                                                                                                                                                                                            Led-
                                                                                                                                                                                                                                                                                                                                                           c/- Y5i
                                                                                                                                                                             60                    vapju24,.
                                                                                                                                                                                                                                                                                                                           7,/
         As.NomED
                                                                                                                                                                                                                                      0       pvirk
                                                                                                                                                                                                                                                                           otto;^
                                                                                                                                                                                                                                                                                                              t,
        IAMCiit STRPs . •                                                                                                                                                                                                                               r
                                                                                                                                            i , •                                                                                                       f
                                                                                                                                                                              1,                                                                        1                                                                      I
                                                                                                                                                             1 _                                                                                                     0,
                                                                                                                                                                                                                                                  via
                                                                 1 • ',                                                                                                                                                                                                                                                I                                   f
                                                                           l

                                                                                                                                                        a.
                                                                                                                                                             iz=ztr.......
                                                                                                                                                                        5e- •-•
                                                                                                                                                                                                                                                                               V-- Ili
                                                                    li    1/.1
                                                                                                                                                                                                                                                                                   1                     el                                            i
                                                                                               30_ LDG• '• ...- 4
                                                                                                 11__                                                                                                                                                                                                     li;
                                                         1 .•_ .
                                                                                                                               itatiammi.                                                                                                                                                                                                              I
                                                                                                                                                                                           1E961.

                                                                                                                                                                                                                                 4.   acr
                                                                                                                                                                                                                                                                                   ap•                             •                               1

                                                       i
                                                        1.                                                                                                                             i                                         trTI
                                                                                                                                                                                                                                                        kvso
                                                                                                                                                                                      i

                                                                 I                                                                                                                 i
                                                       I                                                                                                                                                                     I

                                                   i .                                                  ADVANCID
                                                                                                        AUTO
                                                                                                                                                                             a.
                                                                                                                                                                                                                                                                                                                                               1


                                                  I
                                                                                                                              PARTS.                                                                                     I                                  1
                                                                                                                     637a stvri -
                                                                                                                                                                                  1                                  I                                      i                                             I

                                     41
                                                             i!si                                                                                                                                                                                                                          2
                                                                                                                                                                                                                                          i                 1.                     IA!1 .":
                                             II
                                                 I '              41                                                                                                          1                              fl
                                                                                                                                                                                                                     f

                                                                                                                                                                                                                 I .„.                                                             1:•.;                                                   I


                                             f               I                                                                 1
                                                                                                                                                                                                                                                                               I                    11,        •
                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                       1


                                         1‘                         I      ...            TA:L'                               itj .
                                                                                                                                                                                                             1
                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                           err:                4
                                                                                                                                                                                                                                                                                                                                   I
                         t               I‘                                        I    IP •                                                                                                                                                                                                        t•


                         is
                                         I
                                                                                                                                            mord\...""'\           !••


                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                               1,
                                                                                                                                                                                                                                                                                                                                   II
                                                                                                              a. \
                                                                                                                                              Ci-                                                            ei
                                                                                                                                                                         1
                                         LID                                                   0.
                                                                                                              id
                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                         i
                                     1
                                                                                                                                                             licr g-I                                                                                                                                         N .
                                                             1
                                                                                                            Dist             r,,—,-
                                                                                                                                                                                                                                                                 t                                            Z ,, I
                                         i•• --                                11,\-- .                              i         ,        JID
                                                                                                                                                               1 . li•V J                                                                                                                       s             in   .       I




                                                                                                                                        L
                                                                                  A
                               cr I
                                                                                                                   I . 1                            1
CAli SUPS •••••-•%:.•      44
                                                        41,

                                                                               10 \
                                                                                  1 \
                                                                                   LA-Li\
                                                                                                        k
                                                                                                                     tl
                                                                                                                               5i.q
                                                                                                                                   1 1\
                                                                                                                                            CI
                                                                                                                                                                             D
                                                                                                                                                                             1.:/          te-- 1
                                                                                                                                                                                                             0

                                                                                                                                                                                                                                                                     I


                                                         2t. . . ...
                                I , .-.                                                                                            1•                                                                                        Alteill
                                                                                                                                                                                                                                                                                            v
                                                                                                                         L.!                        rID                                        4i 49.'•                                                                                    1.


                          ss4 ,              11)                                                                                                                                                             qV                   ....,
                                                                                                                                                                                                                                                                                            I


                                                                                                                                                             ii!         .

                                                                                                                                                                             Cc?,                                                                 P ' ..                   K.
                                                                                                                                                                                                                                                                     i...._.



                                                                                                                                                             1:
                                                                                                                                                                                      47       .   ,                 ..,..:,..




                        11-
                                                                                                                                                             i..
                                                                                                                                                             11                    r
                                                                                                                                                                                   r;                .           (    V        , it
                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                              t„:„..
                         1:%    t- .
                                 \                                                                   • • —.. -     15 L'                                                           i

                                                                                                                                                                                                1"
                                                                                                                                                                                                                     o% 1-
                                                                                                                                                                                                                           N, 111,-
                                                                                                                                                                                                                                    1                                                                              1)
                                 CI)• •                                                                                                                                                    1
                           Ire —                                                                      tv
                                                                                                 M rr•$                  0                                                                                                                         1\..
                                                                                                                                                                                                                                                    l

                    I

                    1                    t,.. .                                        111. 4' • •
                                                                                                                                                    420




                                                                                                                                                        29                                                                            6\      1   Pi‘                    11)
              Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 339 of 342
                                                                                                                i !                                                                                                                                                  6.
                   8¢                                                                                                                                                                          i• l?         i                 5I                 1    T
                        aIll .                          t                                                                                                     o
                                                                                                                                                                                                                     Q
                                                                                                                                                                                                                         I •




                                                                                                                                                                             i
                                                                                                                                                                             0                         0


                                                                                                                                                                                                             N       F_




                                                            i                              61               t                                                 Q
                                                                                                                                                                           El              i                                                     I




                                                I
                                                     111 FU /                        1111101111
                                                                                                                                                              A
                                                                                                                                                                      1,, 1 . ,/ ,,----,_ , ,.
                                                                                                                                                                                                                                        t• 0
                                                    16d6d6                                                            rte-
                                                                                                                                      s,       ,.
                                                                                                                                                                                 1, „/ ,                                                1.. .
                                                                                                                                                                                                                                                             2


                                                                                                                                      4,e‘,,                      ,            I, /-                         ,--                                 C7:
                                                     foil r                                                                                                                                            FIT:



                                                I                                                                                                                                                                          1_
                                                                                                                                       W
                                                                                                                                       H

                                                                                                                                                                                                                                    1                       X\

                                   g                 J` J` J
                                                                                                                                                            fr41M--
                                                1     i il                                                                                                46.-
                                                1/                                                                                                                                         il
       tri V
                   vi
                                           7'
                                                     NAP
                                                                    siii'-'- ----
                                                                                                                      i'   ll."
                                                                                                                                      114.1-                      w"
                                                                                                                                                                                   ahlik                                            jr17:-
3      a,                                       IVO."'                                                                                r(                      114119PRIP .
                                                                                                                                                              rU-



kh

T
          i'-      1 / .'                       I
                                                                                            ter'

                                                                    Jh               aJL                         2111171111                                       I`
                                                                                                                                                              l`I`.
                                                                                                                           111r

       1
                    V
                                                                                                                                                                                                                                                                 r




tb*)                                            I     ME
                                                1'    gm
4                       iii     3• '
                                                    dimihorMifill—                                                              z.                      a
                                                                                                                                                        1..
                                                                                                                                                                  .       ,-        .
                                                                                                                                                                                                                                                             t


          t'                                                                                                                                             11.                      .. -......... ,
                   2-   11i -          i        19110117),) [
                                                                                                                 g.                                     0,
                                                                                            ii /                 I
                                                1
                                                                                     7
       4111   :.


                                                     Ae,                                                         i.




                                                                x

                                                                                       n
                                                                                                                                               1
                                                                    ei                                      MY:                                                             4\ -
                                                7.,
                                                                                                       7- -                -;   \
                                                                                                  W#
                                           i.      7 ••_.._•___, , ,
                                                                                            wa.e.'

                                                                                                     r...
                                                                                                                                                    i
                                                                                                                                                         7\
                                                                                                                                                        s,.
                                           k2.:. '              1;:   1 ..
                                                            t=71.-. c.:      mma.,   cz:n                                                                                            1.'
                                                                                            i '
                    s
                                                    r                L,                                                               i

                                           I.                       MI


                                                                    C7       .                                                                                                                                   1111•
                                                            7—'7
                              ci
                                                                                                                                 e/                      Y Y67
                                                                                                                                                             1                                                   dYyggT
                                                                                                                                                                                                                                          11
                                                                                                                                                                                       kr
                                                                                                                                                                                       0
                                                                                                                                                                                                                                    Ai 11                        1

                                                                                                                                                                                                                                                            1111
                                                                                                                                           Y
                                                                                                                                                        IllithIllii                 7..                4--   .
                                                                                                                                                                                                                   1;     EE11x14T`
                                                                                                                                                                                                                          7. 7.
                                                                                                                                                                                                                                          E •.
                                                                                                                                                                                                                                                  1-
                                                                                                                                                                                                                                                       3.

                                                                                                                                      1.
                                                                                                                                                                                                                                                                          I

                                                                                                30
                        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 340 of 342

                                                                                          1                                                                                                            NOIf1AIONnf
                                                       f
                                                        i       i         i
                                                                              4,
                                                                              I !
                                                                                          1[
                                                                                         VI/
                                                                                                           S::".


                                                                                                           7.
                                                                                                            7i117%
                                                                                                           ani
                                                                                                                   ss
                                                                                                                           .._......:'Tw.


                                                                                                                 111111•••*‘
                                                                                                                 jtisis!
                                                                                                                i•
                                                                                                                                       e^
                                                                                                                                                                                  w       r.
                                                                                                                                                                                                NO11YANV lelNO1111O0
                                                                                                                                                                                                                          i           VI    pl
                                                                                                                                                                                                                                                      i




                                                                                                                                                                                                                                                                        II
                                                                                                                        ayis!>ts                                                                                                  f        t$ S=?.'   ii f s   i!
                        M'*
                                                        i !'                             i1ln;  i
                                                                                                                                       JJJ// j       1                                L       IX1> f3ImUYA r7Yr ALNl1V    )           E: b
               wlMrwr          w       `                I                                      3i
                         i"'                                                                                                                                                                                                                                   i        I


                                                                                                                                                                       f


                                                                                                                                                                       il
                                                                II            air;,___,                                 1 ;
                                                                                                                                                 1
                                                                                                                                                          i
                                                                                                                                                                       l'                                                                                               1~   il
                                                                                                                        50 51
                                                                          X661,                                                                           l                   C
T
                                                                                                                                                          t
                                                                                                                   jI
                                                                                                                                                 1—
                                                                     1141041,


                                                                     1%       04b1
                                                                                                                           1‘
                                                                                                                         I ai                                          Itii




                                                                                                                        at
                                                                                                                        RRRR:
                                                                                                                              i sal5t       A

    b                                                                         MIIILV                                   !
                        c                                                                                                       2
                                                                                                                                                 h                         11. x.


               Q                   \

                                                                                                                                                                                                            i,,
    te
    i      03                                          kg
                                                            a
                                                                                                                                        1                     I             ©
    N       =
                    i
                                           i,
          W         ,                                                                                                                                                                                                                            4
                                                       I                                                                IF                               1:                31I
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                      I




                                                                                                                                                                                                        I




                                                                                                                                      i                                                                                   ,
                                                                                                                   r




                                                                                                                   iii
                                                                                                              1:
                                                                                                    k
                                                                                    ie
                                                                                   Iii                                                                                                                                        1        i
                   0....' .. ..'                                                                                                                                                                                                       a 11
          0                                                                               1 t
          r.,_



                    r                                                                     r

                                                                                                          1
                                                                                                          i.____
                                                                                                                                                                                          H
                                                                                                                                                                                                  I                                          o
                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                      8.
         c_....)
                        1......
                        l'
                        i‘
                                ,....
                                ‘—
                                           4"...


                                                                                               id-------



          S
         77'


          c_,
                                            1—




                        A
                                                                                                        as T

                                                                                                                                                     I1sri1 OvOM . 1. 11401111011141 Q- O




                                                                                                                                                                  is




                                                   v




                                                                                                                            31
Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 341 of 342




                  Exhibit 61




                                1
        Case 1:20-cv-01382-WMR Document 1-2 Filed 03/30/20 Page 342 of 342




    Chairman Mike Boyce Responds to Reaction Concerning his Limited
         Emergency Authorization Allowing Sterigenics to Reopen


March 26, 2020 | The Chairman was further warned today about concerns his order to reopen the
Sterigenics facility was “too limited.”

Furthermore, the forwarded message said;

“The Secretary does not think it is sufficient to respond to the nation’s needs for the medical
components that are required to treat COVID-19 patients – and other patients who will be impacted by
the increased demand.

Second, it is only for 21 days, the needs will extend significantly beyond that.

Third, PPE was only about 20% of what was being sterilized at Sterigenics, and other items like
catheters, syringes, IV sets and ventilator components like tubes, filters, and masks are critical to
helping patients.

Finally, we don’t think that one county should be allowed to jeopardize the nation’s response to an
unprecedented national pandemic. My understanding is that this particular plant represented 4% of
the total U.S. capacity for Ethylene Oxide Sterilization. If it remains shuttered, there are national
implications.

We hope you will use whatever communication channels you have to encourage the county to expand
the decree to full production of all medical items and extend it until the nation’s threat and need is
over.

Conversations on next steps from the Federal Government are occurring at the highest levels, should
the situation not change.”

Chairman Boyce stands by his order.




Contact
Ross Cavitt | Communications Director
ross.cavitt@cobbcounty.org | 770-528-2485
www.cobbcounty.org/communications/news




                                                    2
